Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1 of 1060 PageID #:
                                    6257




                         EXHIBIT 7
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:02
Voice Usage For:      (972)897-0197

Item    Conn.       Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
        Date         Time         Time             Number               Number
                    (UTC)
1      07/10/16    12:28:54      0:05      4:19    19728970197          12028246369         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
2      07/10/16    12:53:38      0:03     17:06    16176403999          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
3      07/10/16    13:20:13      0:03      1:39    18325496605          19728970197                                               MO      [VCORR]
4      07/10/16    13:20:13      0:03      1:39    18325496605          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
5      07/10/16    13:25:47      0:10      3:16    19728970197          12123015140         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
6      07/10/16    13:51:34      0:04      0:41    18325496605          19728970197                                               MO      [VCORR]
7      07/10/16    13:51:34      0:04      0:41    18325496605          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
8      07/10/16    14:11:36      0:03      2:12    16176403999          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                           6258




9      07/10/16    15:09:44      0:34      0:23    19728970197          17089645826         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
10     07/10/16    15:14:37      0:30      1:27    19728970197          19202160621         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11     07/10/16    15:22:06      0:11      6:51    19728970197          16176403999         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12     07/10/16    15:32:11      0:03      6:46    17089645826          19728970197         3569910642256713    310410782837752   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                                 IPHONE6
13     07/10/16    15:34:39      0:09      4:18    19728970197          16176403999          35699106422567     310410782837752   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
14     07/10/16    15:34:42      0:00      4:15    19728970197          -1                   35699106422567     310410782837752   MO        [MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
15     07/10/16    16:11:07      0:06      6:34    17187163540          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                  AT&T Proprietary
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 2 of 1060 PageID #:




                                                                                                                                              Page 1
                        The information contained here is for use by authorized persons only and is not
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11406   11/30/16   23:26:16      0:24     11:12    19728970197          18477228917         3569910642256717    310410782837752   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11407   11/30/16   23:26:42      0:11      0:23    19723982832          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11408   11/30/16   23:41:58      0:18      5:20    19177044960          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11409   11/30/16   23:41:58      0:18      5:20    19177044960          19728970197                                               MO       [VCORR]
11410   11/30/16   23:48:03      0:22      0:00    19728970197          15614987711                                               MT        [NIOP]
11411   11/30/16   23:48:05      0:24      0:13    19728970197          15614987711                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
11412   11/30/16   23:48:05      0:24      0:13    19728970197          15614987711         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11413   11/30/16   23:48:50      0:20      0:00    19728970197          15614987711                                               MT       [NIOP]
11414   11/30/16   23:48:51      0:21      0:13    19728970197          15614987711                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
11415   11/30/16   23:48:51      0:22      0:13    19728970197          15614987711         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                                                                                                            6259




                                                                                                  APPLE
                                                                                                 IPHONE6
11416   11/30/16   23:52:17      0:22      0:00    19728970197          15614987711                                               MT       [NIOP]
11417   11/30/16   23:52:17      0:22      0:00    19728970197          15614987711         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11418   12/01/16   00:03:28      0:22      0:00    19728970197          15614987711                                               MT       [NIOP]
11419   12/01/16   00:03:29      0:23      0:02    19728970197          15614987711                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
11420   12/01/16   00:03:29      0:24      0:02    19728970197          15614987711         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11421   12/01/16   00:11:09      0:06      2:40    15614987711          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11422   12/01/16   00:11:09      0:07      2:40    15614987711          19728970197                                               MO       [NIOR]
11423   12/01/16   02:50:54      0:12      7:16    15123170220          19728970197                                               MO    [NIOR:VCORR]
11424   12/01/16   02:50:54      0:12      7:16    15123170220          19728970197         3569910642256717    310410782837752   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 3 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        644
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11425   12/01/16   15:33:16      0:04      4:42    -1                   19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11426   12/01/16   16:07:02      0:22      0:00    14055681717          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11427   12/01/16   16:07:03      0:23      0:04    14055681717          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11428   12/01/16   16:07:03      0:24      0:04    14055681717          19728970197                                               MO      [VCORR]
11429   12/01/16   16:35:20      0:08      0:00    19728970197          12142130261                                               MT       [NIOP]
11430   12/01/16   16:35:22      0:10      0:26    19728970197          12142130261         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11431   12/01/16   16:35:22      0:10      0:26    19728970197          12142130261                                               MT   [NIOP:CFB:VM]
                                                   12145362395(F)
11432   12/01/16   16:36:45      0:07      7:02    14055681717          19728970197                                               MO      [VCORR]
11433   12/01/16   16:36:45      0:07      7:02    14055681717          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                            6260




11434   12/01/16   16:57:46      0:12      1:04    19728970197          19723702345         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11435   12/01/16   17:06:39      0:21      0:00    12198668644          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11436   12/01/16   17:06:40      0:22      0:06    12198668644          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11437   12/01/16   17:46:08      0:21      0:01    19727881400          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11438   12/01/16   17:46:10      0:23      0:52    19727881400          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11439   12/01/16   18:05:37      0:14      4:26    19728970197          19723702345         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11440   12/01/16   18:11:18      0:08      1:41    19728970197          19723702345         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11441   12/01/16   18:13:43      0:21      0:00    19728970197          14178482210                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 4 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        645
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11442   12/01/16   18:13:44      0:22      1:14    19728970197          14178482210                                               MT   [NIOP:CFNA:VM]
                                                   13176649900(F)
11443   12/01/16   18:13:44      0:22      1:14    19728970197          14178482210         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11444   12/01/16   18:33:11      0:21      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11445   12/01/16   18:33:12      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
11446   12/01/16   18:33:12      0:22      0:01    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11447   12/01/16   18:34:11      0:04      2:14    19728970197          13108495634                                               MT    [NIOP:VCORR]
11448   12/01/16   18:34:11      0:05      2:14    19728970197          13108495634         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11449   12/01/16   18:43:38      0:05      5:31    14178482210          19728970197                                               MO      [VCORR]
11450   12/01/16   18:43:38      0:05      5:31    14178482210          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                            6261




11451   12/01/16   18:59:27      0:06      0:15    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11452   12/01/16   19:02:43      0:07      5:01    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11453   12/01/16   19:09:15      0:09      1:27    19728970197          13058681500         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11454   12/01/16   19:23:39      0:07      1:50    13058681500          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11455   12/01/16   20:34:23      0:06      0:44    19727402097          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11456   12/01/16   20:34:23      0:07      0:44    19727402097          19728970197                                               MO      [VCORR]
11457   12/01/16   20:40:09      0:09      6:26    -1                   19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11458   12/01/16   21:19:36      0:10      7:00    12036254884          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 5 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        646
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11459   12/01/16   21:30:12      0:04      8:22    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11460   12/01/16   21:44:24      0:11      7:08    19728970197          13038831343         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11461   12/01/16   22:14:53      0:10      0:00    19728970197          18625762723                                               MT      [NIOP]
11462   12/01/16   22:14:53      0:11      0:00    19728970197          18625762723         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11463   12/01/16   22:15:06      0:09      0:00    19728970197          18625762723                                               MT      [NIOP]
11464   12/01/16   22:15:06      0:09      0:00    19728970197          18625762723         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11465   12/01/16   22:16:05      0:18      0:19    19728970197          19726796171         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11466   12/01/16   22:17:01      0:33      0:04    19728970197          19726796171         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                            6262




11467   12/01/16   22:17:41      0:10      6:37    19728970197          12142803943         3569910642256717    310410782837752   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11468   12/01/16   22:24:24      0:08      0:00    19728970197          12142803943         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11469   12/01/16   22:30:32      0:04      0:00    13108495634          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11470   12/01/16   22:30:34      0:06      0:03    13108495634          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11471   12/01/16   22:30:35      0:07      0:02    13108495634          19728970197                                               MO     [VCORR]
11472   12/01/16   22:48:50      0:10      4:36    14055681717          19728970197                                               MO     [VCORR]
11473   12/01/16   22:48:50      0:10      4:36    14055681717          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11474   12/01/16   23:23:25      0:12      1:27    13104392790          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11475   12/01/16   23:32:46      0:12     17:22    19728970197          13104392790         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 6 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          647
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11476   12/01/16   23:40:15      0:21      0:00    13108495634          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11477   12/01/16   23:40:17      0:23      0:06    13108495634          19728970197                                               MO      [VCORR]
11478   12/01/16   23:40:17      0:23      0:06    13108495634          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11479   12/01/16   23:56:57      0:14      1:53    19728970197          13108495634                                               MT   [NIOP:VCORR]
11480   12/01/16   23:56:57      0:14      1:53    19728970197          13108495634         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11481   12/02/16   00:03:20      0:21      0:00    19728970197          18325496605                                               MT       [NIOP]
11482   12/02/16   00:03:21      0:22      0:22    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11483   12/02/16   00:03:21      0:23      0:22    19728970197          18325496605         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11484   12/02/16   00:28:37      0:04      2:24    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                            6263




11485   12/02/16   00:28:37      0:05      2:24    12144777469          19728970197                                               MO      [VCORR]
11486   12/02/16   00:41:21      0:04      0:00    19728970197          18477228917         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11487   12/02/16   00:42:20      0:04      2:33    18477228917          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11488   12/02/16   01:09:51      0:21      0:00    19173656163          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11489   12/02/16   01:09:53      0:23      0:40    19173656163          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11490   12/02/16   01:09:53      0:24      0:40    19173656163          19728970197                                               MO      [VCORR]
11491   12/02/16   13:34:30      0:08      4:09    12144777469          19728970197                                               MO      [VCORR]
11492   12/02/16   13:34:30      0:08      4:09    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11493   12/02/16   14:23:36      0:08      0:23    19728970197          12142376931         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11494   12/02/16   14:24:13      0:01      0:00    19728970197          12147706565                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 7 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        648
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11495   12/02/16   14:24:14      0:02      0:04    19728970197          12147706565                                               MT   [NIOP:CFNR:VM]
                                                   12145362395(F)
11496   12/02/16   14:24:14      0:02      0:04    19728970197          12147706565         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11497   12/02/16   15:09:40      0:21      0:00    13109208193          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11498   12/02/16   15:09:41      0:22      0:03    13109208193          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11499   12/02/16   15:35:51      0:00      0:00    19145232747          19728970197                             310410782837752   MT       [NIOP]
11500   12/02/16   15:35:52      0:01      0:07    19145232747          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11501   12/02/16   15:54:05      0:00      0:00    12195773103          19728970197                             310410782837752   MT       [NIOP]
11502   12/02/16   15:54:06      0:01      0:03    12195773103          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11503   12/02/16   16:04:05      0:11     19:54    19728970197          12252580920                                               MT      [NIOP]
11504   12/02/16   16:04:05      0:15     19:54    19728970197          12252580920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                            6264




                                                                                                 IPHONE6
11505   12/02/16   16:29:13      0:15      8:29    19729318617          19728970197         3569910642256717    310410782837752   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11506   12/02/16   16:37:36      0:09      3:13    18625762723          19728970197                                               MO      [VCORR]
11507   12/02/16   16:37:36      0:09      3:14    18625762723          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11508   12/02/16   17:16:38      0:01      0:00    19728970197          18625762723                                               MT       [NIOP]
11509   12/02/16   17:16:38      0:01      0:00    19728970197          18625762723         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11510   12/02/16   17:22:43      0:05      0:21    19728970197          12142822920                                               MT    [NIOP:VCORR]
11511   12/02/16   17:22:43      0:05      0:21    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11512   12/02/16   17:32:26      0:03      0:16    19726796171          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11513   12/02/16   17:33:12      0:07     22:18    19728970197          19723064737         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 8 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        649
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11514   12/02/16   17:57:03      0:04      1:13    19728970197          12142822920                                               MT   [NIOP:VCORR]
11515   12/02/16   17:57:03      0:04      1:13    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11516   12/02/16   17:59:38      0:06      3:36    19728970197          19726796171         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11517   12/02/16   18:45:25      0:07      1:24    19728970197          19728652225         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11518   12/02/16   19:18:45      0:01      0:00    19728970197          12142822920                                               MT      [NIOP]
11519   12/02/16   19:18:45      0:01      0:00    19728970197          12142822920         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11520   12/02/16   19:18:55      0:06      1:18    19728970197          19728652225         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11521   12/02/16   19:25:53      0:06      0:38    19728970197          19728652225         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                           6265




11522   12/02/16   19:34:27      0:06      1:10    19728970197          19728652225         3569910642256717    310410782837752   MO     [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11523   12/02/16   19:35:53      0:04      0:14    12142822920          19728970197                                               MO     [VCORR]
11524   12/02/16   19:35:53      0:04      0:14    12142822920          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11525   12/02/16   19:37:09      0:04      0:23    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11526   12/02/16   19:37:54      0:12     23:09    19728970197          16192066793         3569910642256717    310410782837752   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11527   12/02/16   19:50:28      0:13      0:12    19727881400          19728970197         3569910642256717    310410782837752   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11528   12/02/16   20:14:38      0:01      0:00    19728652226          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11529   12/02/16   20:14:39      0:02      0:05    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 9 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        650
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11530   12/02/16   20:14:50      0:20      7:36    19728970197          19727881400         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11531   12/02/16   20:38:08      0:07     18:48    17135625567          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11532   12/02/16   20:38:09      0:09     18:49    17135625567          19728970197                                               MO    [NIOR:MPS]
11533   12/02/16   20:51:41      0:20      0:00    16176403999          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11534   12/02/16   20:51:42      0:21      0:26    16176403999          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11535   12/02/16   21:02:19      0:08      5:48    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11536   12/02/16   21:11:28      0:17      0:00    19728970197          14695838293         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11537   12/02/16   21:16:58      0:07      3:19    19728970197          12124502399         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                                                                                                              6266




                                                                                                  APPLE
                                                                                                 IPHONE6
11538   12/02/16   21:21:23      0:06     11:07    19728970197          19726796171         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11539   12/02/16   21:36:08      0:16      0:00    19728970197          18325496605                                               MT       [NIOP]
11540   12/02/16   21:36:10      0:18      0:24    19728970197          18325496605                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
11541   12/02/16   21:36:10      0:18      0:24    19728970197          18325496605         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11542   12/02/16   21:39:43      0:05      9:09    19727881400          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11543   12/02/16   21:43:29      0:21      0:00    18329543139          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11544   12/02/16   21:43:30      0:22      0:29    18329543139          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11545   12/02/16   21:45:04      0:02      0:00    14102454555          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 10 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           651
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11546   12/02/16   21:45:04      0:02      0:00    14102454555          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11547   12/02/16   21:50:30      0:05      5:31    19728970197          18329543139         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11548   12/02/16   22:01:55      0:03      3:46    19728970197          12144777469                                               MT   [NIOP:VCORR]
11549   12/02/16   22:01:55      0:03      3:46    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11550   12/02/16   22:03:51      0:21      0:00    13108495634          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11551   12/02/16   22:03:53      0:23      0:03    13108495634          19728970197                                               MO      [VCORR]
11552   12/02/16   22:03:53      0:23      0:03    13108495634          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11553   12/02/16   22:05:56      0:03      3:19    12144777469          19728970197                                               MO      [VCORR]
11554   12/02/16   22:05:56      0:03      3:19    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6267




                                                                                                 IPHONE6
11555   12/02/16   22:16:09      0:09      1:50    19728970197          13108495634                                               MT   [NIOP:VCORR]
11556   12/02/16   22:16:09      0:09      1:50    19728970197          13108495634         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11557   12/03/16   00:03:32      0:07     20:55    13109208193          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11558   12/03/16   02:34:27      0:22      0:00    17135625567          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11559   12/03/16   02:34:29      0:24      0:42    17135625567          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11560   12/03/16   02:34:29      0:25      0:43    17135625567          19728970197                                               MO      [NIOR]
11561   12/03/16   03:14:47      0:00      0:00    19728970197          17135625567         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11562   12/03/16   13:16:00      0:06      1:53    16176403999          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 11 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        652
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11563   12/03/16   15:16:32      0:01      0:00    19728970197          13195279199         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11564   12/03/16   15:16:51      0:03     32:53    19728970197          13195279199         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11565   12/03/16   15:58:55      0:14      1:34    19726080262          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11566   12/03/16   16:49:30      0:11      0:13    19728970197          19176263490         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11567   12/03/16   16:53:16      0:22      0:00    19728970197          18707182525                                               MT      [NIOP]
11568   12/03/16   16:53:18      0:24      0:02    19728970197          18707182525         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11569   12/03/16   16:53:18      0:24      0:02    19728970197          18707182525                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11570   12/03/16   16:54:15      0:32      0:08    19728970197          13107219587         3569910642256717    310410782837752   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6268




                                                                                                 IPHONE6
11571   12/03/16   16:54:23      0:03      0:00    19728970197          13107219587         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11572   12/03/16   16:55:06      0:39      0:51    19728970197          13107219587         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11573   12/03/16   16:57:12      0:11      0:00    19728970197          19176263490         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11574   12/03/16   17:35:15      0:00      0:00    16176403999          19728970197                             310410782837752   MT       [NIOP]
11575   12/03/16   17:35:16      0:01      0:24    16176403999          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11576   12/03/16   18:32:31      0:00      0:00    18707182525          19728970197                             310410782837752   MT       [NIOP]
11577   12/03/16   18:32:33      0:02      0:04    18707182525          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11578   12/03/16   18:32:33      0:03      0:04    18707182525          19728970197                                               MO      [VCORR]
11579   12/03/16   19:33:50      0:11      5:09    19728970197          18707182525                                               MT       [NIOP]
11580   12/03/16   19:33:50      0:35      5:09    19728970197          18707182525         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11581   12/03/16   19:33:50      0:35      5:09    19728970197          18707182525                                               ST       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 12 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           653
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11582   12/03/16   19:43:47      0:06      0:15    12142822920          19728970197                                               MO      [VCORR]
11583   12/03/16   19:43:47      0:06      0:15    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11584   12/03/16   19:44:41      0:04      2:02    19728970197          12142822920                                               MT   [NIOP:VCORR]
11585   12/03/16   19:44:41      0:04      2:02    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11586   12/03/16   19:51:39      0:04      3:13    12196291848          19728970197                                               MO      [VCORR]
11587   12/03/16   19:51:39      0:04      3:13    12196291848          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11588   12/03/16   20:12:43      0:08      0:26    19728970197          16176403999         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11589   12/03/16   20:13:19      0:05      4:22    19728970197          12144777469                                               MT   [NIOP:VCORR]
11590   12/03/16   20:13:19      0:05      4:22    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11591   12/03/16   20:35:10      0:22      0:00    13107219587          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                                                                                                             6269




                                                                                                  APPLE
                                                                                                 IPHONE6
11592   12/03/16   20:35:12      0:24      0:31    13107219587          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11593   12/03/16   21:28:22      0:06      9:01    19728970197          18325496605                                               MT   [NIOP:VCORR]
11594   12/03/16   21:28:22      0:06      9:01    19728970197          18325496605         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11595   12/03/16   21:37:17      0:21      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11596   12/03/16   21:37:18      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
11597   12/03/16   21:37:18      0:22      0:01    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11598   12/03/16   21:42:37      0:21      0:00    19728970197          18325496605                                               MT       [NIOP]
11599   12/03/16   21:42:39      0:23      0:03    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11600   12/03/16   21:42:39      0:24      0:03    19728970197          18325496605         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 13 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        654
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
11601   12/03/16   21:42:51      0:03      0:13    18325496605           19728970197                                              MO     [VCORR]
11602   12/03/16   21:42:51      0:03      0:13    18325496605           19728970197        3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11603   12/04/16   00:01:56      0:06      1:51    19034453501           19728970197        3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11604   12/04/16   00:04:14      0:17      0:00    19728970197           12148821500                                              MT       [NIOP]
11605   12/04/16   00:04:30      0:21      0:00    19728970197           12148821500                                              ST       [NIOP]
11606   12/04/16   00:04:36      0:27      3:12    19728970197           12148821500                                              ST    [NIOP:CFNA]
                                                   19852311009(F)
11607   12/04/16   00:04:36      0:27      3:12    19728970197           12148821500        3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11608   12/04/16   00:04:36      0:05      3:12    12148821500           19852311009                                              MO      [CFNA]
                                                   19728970197(OO)
11609   12/04/16   01:02:18      0:11      0:23    19728970197           12142822920                                              MT   [NIOP:VCORR]
11610   12/04/16   01:02:18      0:11      0:23    19728970197           12142822920        3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6270




11611   12/04/16   16:38:30      0:13     13:53    12148821500           19728970197                                              MO     [VCORR]
11612   12/04/16   16:38:30      0:13     13:53    12148821500           19728970197        3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11613   12/04/16   17:53:30      0:10      0:14    12142822920           19728970197                                              MO     [VCORR]
11614   12/04/16   17:53:30      0:10      0:14    12142822920           19728970197        3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11615   12/04/16   18:30:38      0:10      8:20    12144031955           19728970197        3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11616   12/04/16   18:30:39      0:14      8:18    12144031955           19728970197                                              MO        []
11617   12/04/16   18:50:24      0:22      0:00    12148821500           19728970197        3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11618   12/04/16   18:50:26      0:24      0:33    12148821500           19728970197        3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11619   12/04/16   18:50:26      0:24      0:34    12148821500           19728970197                                              MO       [NIOR]
11620   12/04/16   19:15:51      0:07      1:38    12144777469           19728970197        3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 14 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        655
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11621   12/04/16   19:15:51      0:08      1:38    12144777469          19728970197                                               MO      [VCORR]
11622   12/04/16   20:36:41      0:09      0:16    19728970197          19177501033         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11623   12/04/16   21:23:43      0:31      0:04    19728970197          19176263490         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11624   12/04/16   21:48:31      0:23      1:07    19728970197          12144034458         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11625   12/04/16   22:15:50      0:09      0:00    19728970197          12147258189                                               MT       [NIOP]
11626   12/04/16   22:15:51      0:10      0:31    19728970197          12147258189                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
11627   12/04/16   22:15:51      0:10      0:31    19728970197          12147258189         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11628   12/04/16   22:38:36      0:10     14:08    16155840478          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11629   12/04/16   22:38:36      0:12     14:08    16155840478          19728970197                                               MO       [NIOR]
                                                                                                                                                                                             6271




11630   12/05/16   02:26:34      0:01      0:00    12147258189          19728970197                             310410782837752   MT       [NIOP]
11631   12/05/16   02:26:35      0:02      0:22    12147258189          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11632   12/05/16   02:26:35      0:02      0:22    12147258189          19728970197                                               MO      [VCORR]
11633   12/05/16   14:02:49      0:06      2:25    19728970197          12144777469                                               MT   [NIOP:VCORR]
11634   12/05/16   14:02:49      0:06      2:25    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11635   12/05/16   15:26:15      0:06      3:38    18473346800          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11636   12/05/16   15:26:16      0:08      3:38    18473346800          19728970197                                               MO       [NIOR]
11637   12/05/16   15:39:59      0:03      0:51    -1                   19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11638   12/05/16   15:49:34      0:07      0:49    12198668644          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11639   12/05/16   16:07:17      0:05      2:23    12142152081          19728970197                                               MO      [VCORR]
11640   12/05/16   16:07:17      0:05      2:23    12142152081          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 15 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        656
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11641   12/05/16   16:33:56      0:04      0:58    -1                   19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11642   12/05/16   16:41:37      0:04     10:54    19723181006          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11643   12/05/16   16:53:03      0:04      0:27    19728970197          12126012941         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11644   12/05/16   17:06:02      0:06      0:00    19728970197          12147170404                                               MT       [NIOP]
11645   12/05/16   17:06:03      0:07      0:34    19728970197          12147170404                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
11646   12/05/16   17:06:03      0:07      0:34    19728970197          12147170404         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11647   12/05/16   17:07:33      0:10      1:55    19728970197          16305739700         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11648   12/05/16   17:09:48      0:13     10:04    19728970197          16302225881         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6272




                                                                                                 IPHONE6
11649   12/05/16   17:22:29      0:06      0:04    18055513899          19728970197                                               MO      [Wi-Fi]
11650   12/05/16   17:22:29      0:06      0:04    18055513899          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11651   12/05/16   17:56:13      0:22      0:00    19145232747          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11652   12/05/16   17:56:14      0:23      0:06    19145232747          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11653   12/05/16   18:19:00      0:06      0:07    15163306281          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11654   12/05/16   18:21:59      0:11      2:05    19728970197          15163306281         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11655   12/05/16   18:24:56      0:23      0:00    19728970197          12196291848                                               MT       [NIOP]
11656   12/05/16   18:24:57      0:24      1:08    19728970197          12196291848                                               MT   [NIOP:CFNA:VM]
                                                   18478140555(F)
11657   12/05/16   18:24:57      0:24      1:08    19728970197          12196291848         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 16 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        657
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11658   12/05/16   18:26:57      0:10      0:00    19728970197          12147258189                                               MT       [NIOP]
11659   12/05/16   18:26:59      0:12      0:03    19728970197          12147258189                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
11660   12/05/16   18:26:59      0:12      0:03    19728970197          12147258189         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11661   12/05/16   18:27:44      0:06      3:15    19728970197          12142822920                                               MT   [NIOP:VCORR]
11662   12/05/16   18:27:44      0:06      3:15    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11663   12/05/16   18:31:42      0:04      2:35    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11664   12/05/16   18:49:07      0:15      0:58    12196291848          19728970197                                               MO     [VCORR]
11665   12/05/16   18:49:07      0:15      0:58    12196291848          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11666   12/05/16   18:50:29      0:03      1:30    12196291848          19728970197                                               MO     [VCORR]
11667   12/05/16   18:50:29      0:03      1:30    12196291848          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6273




                                                                                                 IPHONE6
11668   12/05/16   19:05:47      0:10      0:06    19728970197          13109208193         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11669   12/05/16   19:09:32      0:04      1:41    19728970197          12123075000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11670   12/05/16   19:11:23      0:03      0:39    19728970197          12123075000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11671   12/05/16   19:12:09      0:03      3:10    19728970197          12123075000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11672   12/05/16   19:27:39      0:20      0:00    13104474668          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
11673   12/05/16   19:27:39      0:09      0:00    13104474668          19728970197                             310410782837752   MT         []
11674   12/05/16   19:27:41      0:22      0:24    13104474668          19728970197                                               MO      [VCORR]
11675   12/05/16   19:27:41      0:22      0:24    13104474668          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11676   12/05/16   20:02:13      0:00      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 17 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        658
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11677   12/05/16   20:02:15      0:02      0:03    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11678   12/05/16   20:02:27      0:01      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]
11679   12/05/16   20:02:28      0:02      0:03    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11680   12/05/16   20:02:41      0:00      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]
11681   12/05/16   20:02:43      0:02      0:03    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11682   12/05/16   20:03:08      0:00      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]
11683   12/05/16   20:03:09      0:01      0:03    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11684   12/05/16   20:09:45      0:00      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]
11685   12/05/16   20:09:46      0:01      0:03    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11686   12/05/16   20:19:32      0:09      0:00    19728970197          19173656163                                               MT       [NIOP]
11687   12/05/16   20:19:34      0:11      0:24    19728970197          19173656163                                               MT   [NIOP:CFB:VM]
                                                   19143190015(F)
11688   12/05/16   20:19:34      0:12      0:24    19728970197          19173656163         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6274




                                                                                                 IPHONE6
11689   12/05/16   20:20:31      0:05      0:38    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11690   12/05/16   20:22:20      0:35      0:11    19728970197          13109208193         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11691   12/05/16   21:10:15      0:08      0:14    19498878923          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11692   12/05/16   21:15:17      0:03      0:07    12144777469          19728970197                                               MO      [VCORR]
11693   12/05/16   21:15:17      0:03      0:07    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11694   12/05/16   21:15:25      0:05      0:07    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11695   12/05/16   21:15:25      0:07      0:08    12144031955          19728970197                                               MO         []
11696   12/05/16   21:16:16      0:04      0:08    13109208193          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11697   12/05/16   21:39:53      0:06      1:29    19728970197          12146687860                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 18 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        659
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11698   12/05/16   21:39:53      0:06      1:29    19728970197          12146687860         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11699   12/05/16   21:43:43      0:02      5:26    19728970197          18554653809         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11700   12/05/16   21:49:40      0:07      4:18    19728970197          12144777469                                               MT   [NIOP:VCORR]
11701   12/05/16   21:49:40      0:07      4:18    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11702   12/05/16   21:54:32      0:11      2:00    19728970197          13109208193         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11703   12/05/16   21:57:26      0:34      2:04    19728970197          19498878923         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11704   12/05/16   22:03:43      0:08      0:27    19728970197          12142822920                                               MT   [NIOP:VCORR]
11705   12/05/16   22:03:43      0:08      0:27    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6275




11706   12/05/16   22:15:39      0:31      0:00    19728970197          13478860538         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11707   12/05/16   22:16:16      0:13      4:15    19728970197          19498878923         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11708   12/05/16   22:21:34      0:04      0:29    13478860538          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11709   12/05/16   22:22:07      0:00      0:00    13478860538          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11710   12/05/16   22:36:18      0:20      0:00    12144031955          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
11711   12/05/16   22:36:18      0:09      0:00    12144031955          19728970197                             310410782837752   MT         []
11712   12/05/16   22:36:20      0:22      0:03    12144031955          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11713   12/05/16   22:36:20      0:25      0:02    12144031955          19728970197                                               MO        []
11714   12/06/16   01:26:53      0:05      9:48    19728970197          12144035705                                               MT   [Wi-Fi:NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 19 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          660
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11715   12/06/16   01:26:53      0:05      9:48    19728970197          12144035705         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11716   12/06/16   01:38:06      0:21      0:00    19728970197          12146495704                                               MT       [NIOP]
11717   12/06/16   01:38:08      0:23      1:31    19728970197          12146495704                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11718   12/06/16   01:38:08      0:23      1:31    19728970197          12146495704         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11719   12/06/16   01:39:49      0:01      0:00    19728970197          12142822920                                               MT       [NIOP]
11720   12/06/16   01:39:49      0:01      0:00    19728970197          12142822920         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11721   12/06/16   01:41:29      0:02      1:29    19728970197          12142822920                                               MT    [NIOP:VCORR]
11722   12/06/16   01:41:29      0:02      1:29    19728970197          12142822920         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11723   12/06/16   01:43:07      0:19      1:08    18582043051          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6276




11724   12/06/16   01:43:08      0:21      1:08    18582043051          19728970197                                               MO      [NIOR]
11725   12/06/16   01:52:33      0:11      7:04    19728970197          15715814263         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11726   12/06/16   01:59:36      0:13      0:00    12146495704          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11727   12/06/16   01:59:38      0:15      2:08    12146495704          19728970197                                               MO      [VCORR]
11728   12/06/16   01:59:38      0:15      2:08    12146495704          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11729   12/06/16   02:11:17      0:12     16:46    19728970197          15715814263         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11730   12/06/16   02:21:38      0:20      0:00    19725287432          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11731   12/06/16   02:21:40      0:22      0:08    19725287432          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11732   12/06/16   03:20:00      0:22      0:00    19728970197          18055513899                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 20 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        661
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11733   12/06/16   03:20:02      0:24      0:24    19728970197          18055513899                                               MT   [NIOP:CFNA:VM]
                                                   12133001055(F)
11734   12/06/16   03:20:02      0:25      0:24    19728970197          18055513899         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11735   12/06/16   03:47:45      0:21      0:00    19728970197          18055513899                                               MT       [NIOP]
11736   12/06/16   03:47:47      0:23      0:16    19728970197          18055513899                                               MT   [NIOP:CFNA:VM]
                                                   12133001055(F)
11737   12/06/16   03:47:47      0:24      0:16    19728970197          18055513899         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11738   12/06/16   04:01:20      0:11     10:44    18055513899          19728970197                                               MO        [CMH]
11739   12/06/16   04:01:20      0:11     12:54    18055513899          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11740   12/06/16   04:12:04      0:00      2:10    18055513899          19728970197                                               MO      [Wi-Fi]
11741   12/06/16   15:00:28      0:05      1:37    19145232747          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11742   12/06/16   15:10:33      0:11      0:08    12147170404          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              6277




11743   12/06/16   15:10:33      0:11      0:08    12147170404          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11744   12/06/16   15:11:00      0:08      0:08    12147170404          19728970197                                               MO      [VCORR]
11745   12/06/16   15:11:00      0:08      0:08    12147170404          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11746   12/06/16   15:50:01      0:22      0:00    16469984439          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11747   12/06/16   15:50:03      0:24      1:05    16469984439          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11748   12/06/16   15:53:03      0:29      0:00    19728970197          15163306281         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11749   12/06/16   15:59:10      0:23      0:00    19728970197          12035368026         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 21 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           662
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11750   12/06/16   15:59:20      0:07      2:08    19728970197          12122966088         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11751   12/06/16   16:03:07      0:13      2:04    19728970197          12146744458                                               MT   [NIOP:VCORR]
11752   12/06/16   16:03:07      0:13      2:04    19728970197          12146744458         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11753   12/06/16   16:13:03      0:27      0:26    19728970197          16466605129         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11754   12/06/16   16:22:43      0:05      3:46    19728970197          19728652225         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
11755   12/06/16   16:50:08      0:21      0:01    12142822920          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11756   12/06/16   16:50:10      0:23      0:04    12142822920          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11757   12/06/16   16:50:11      0:24      0:03    12142822920          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              6278




11758   12/06/16   17:02:43      0:11      0:25    19728970197          12142822920                                               MT   [NIOP:VCORR]
11759   12/06/16   17:02:43      0:12      0:25    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11760   12/06/16   17:04:28      0:01      0:00    12035368026          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11761   12/06/16   17:55:48      0:03      5:50    19728970197          12146687860                                               MT   [NIOP:VCORR]
11762   12/06/16   17:55:48      0:03      5:50    19728970197          12146687860         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11763   12/06/16   18:09:32      0:20      0:00    19728970197          12144031955                                               ST       [NIOP]
11764   12/06/16   18:09:36      0:24      0:02    19728970197          12144031955                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11765   12/06/16   18:09:36      0:25      0:02    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11766   12/06/16   18:09:51      0:06      3:34    19728970197          12142822920                                               MT    [NIOP:VCORR]
11767   12/06/16   18:09:51      0:06      3:34    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 22 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           663
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11768   12/06/16   18:23:09      0:04      2:28    13478860538          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11769   12/06/16   19:07:53      0:05      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11770   12/06/16   19:07:55      0:07      0:02    12144777469          19728970197                                               MO      [VCORR]
11771   12/06/16   19:07:55      0:07      0:02    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11772   12/06/16   19:28:24      0:22      0:00    17145496200          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11773   12/06/16   19:28:25      0:23      0:09    17145496200          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11774   12/06/16   19:29:43      0:22      0:00    16027542574          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11775   12/06/16   19:29:45      0:24      0:03    16027542574          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6279




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11776   12/06/16   19:43:16      0:10      1:12    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11777   12/06/16   19:45:00      0:13      0:24    19728970197          19728652228         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11778   12/06/16   20:04:54      0:08      0:13    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11779   12/06/16   20:05:15      0:03      0:15    19727881400          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11780   12/06/16   20:06:07      0:05      0:10    19727881400          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11781   12/06/16   20:06:40      0:04      0:34    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11782   12/06/16   20:07:28      0:11      0:00    14695838293          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 23 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        664
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11783   12/06/16   20:07:39      0:15      0:00    14695838293          19728970197                                               ST       [NIOP]
11784   12/06/16   20:07:40      0:16      0:30    14695838293          19728970197                             310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
11785   12/06/16   20:09:11      0:06      2:51    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11786   12/06/16   20:11:19      0:15      0:00    18066819326          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11787   12/06/16   20:12:10      0:02      0:28    19173656163          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11788   12/06/16   20:12:10      0:02      0:28    19173656163          19728970197                                               MO      [Wi-Fi]
11789   12/06/16   20:13:18      0:08      0:48    19728970197          17145496200         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11790   12/06/16   20:14:32      0:07      0:40    19728970197          17145496200         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11791   12/06/16   21:10:57      0:21      0:00    19034453501          19728970197                                               ST      [NIOP]
                                                                                                                                                                                             6280




                                                                                                  APPLE
                                                                                                IPHONE6
11792   12/06/16   21:10:59      0:23      0:03    19034453501          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11793   12/06/16   21:11:34      0:22      0:00    12144031955          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                                IPHONE6
11794   12/06/16   21:11:35      0:23      0:07    12144031955          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11795   12/06/16   21:11:37      0:28      0:03    12144031955          19728970197                                               MO        []
11796   12/06/16   21:13:30      0:21      0:00    12144777469          19728970197                                               MO        []
11797   12/06/16   21:13:30      0:21      0:00    12144777469          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
11798   12/06/16   22:32:17      0:22      0:00    12036254884          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                                IPHONE6
11799   12/06/16   22:32:19      0:24      0:34    12036254884          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11800   12/07/16   00:38:45      0:13      7:30    19728970197          12142822920                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 24 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        665
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11801   12/07/16   00:38:46      0:14      7:29    19728970197          12142822920         3569910642256717    310410782837752   MO      [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11802   12/07/16   00:46:15      0:11     11:58    17145496200          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11803   12/07/16   01:00:02      0:05      5:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
11804   12/07/16   01:00:02      0:05      5:26    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11805   12/07/16   01:06:07      0:11      6:56    19728970197          19364654248                                               MT   [NIOP:VCORR]
11806   12/07/16   01:06:07      0:11      6:56    19728970197          19364654248         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11807   12/07/16   01:35:09      0:12      5:27    12144031955          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11808   12/07/16   01:35:10      0:17      5:25    12144031955          19728970197                                               MO        []
11809   12/07/16   01:41:11      0:00      0:00    116178613464         19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                            6281




                                                                                                 IPHONE6
11810   12/07/16   01:41:12      0:01      0:03    116178613464         19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11811   12/07/16   01:41:19      0:14      1:30    19728970197          18004321000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11812   12/07/16   02:17:03      0:09      4:40    19728327378          19728970197                                               MO     [VCORR]
11813   12/07/16   02:17:03      0:09      4:40    19728327378          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11814   12/07/16   02:17:11      0:07      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11815   12/07/16   02:17:14      0:10      0:02    12144777469          19728970197                                               MO      [VCORR]
11816   12/07/16   02:17:14      0:10      0:02    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11817   12/07/16   02:51:18      0:03      2:16    19728970197          13157244022         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 25 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        666
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11818   12/07/16   13:29:14      0:22      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11819   12/07/16   13:29:16      0:24      0:01    12144777469          19728970197                                               MO      [VCORR]
11820   12/07/16   13:29:16      0:24      0:01    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11821   12/07/16   13:38:29      0:10      5:00    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11822   12/07/16   13:38:29      0:09      5:00    19728970197          12144777469                                               MT   [NIOP:VCORR]
11823   12/07/16   13:43:41      0:02      8:32    12144777469          19728970197                                               MO      [VCORR]
11824   12/07/16   13:43:41      0:02      8:32    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11825   12/07/16   14:21:28      0:01      0:00    19728970197          19364654248                                               MT       [NIOP]
11826   12/07/16   14:21:29      0:02      0:40    19728970197          19364654248                                               MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11827   12/07/16   14:21:29      0:02      0:40    19728970197          19364654248         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6282




                                                                                                 IPHONE6
11828   12/07/16   14:31:31      0:38      0:03    19728970197          16176403999         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11829   12/07/16   14:33:07      0:00      0:00    19728970197          19364654248                                               MT       [NIOP]
11830   12/07/16   14:33:08      0:01      0:03    19728970197          19364654248                                               MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11831   12/07/16   14:33:09      0:02      0:02    19728970197          19364654248         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11832   12/07/16   14:55:31      0:13      8:49    16176403999          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11833   12/07/16   15:16:51      0:07      2:55    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11834   12/07/16   15:51:23      0:03      7:15    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11835   12/07/16   15:51:23      0:05      7:15    12144031955          19728970197                                               MO         []
11836   12/07/16   15:59:43      0:05      0:31    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 26 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        667
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11837   12/07/16   15:59:43      0:05      0:31    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11838   12/07/16   16:01:12      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
11839   12/07/16   16:01:14      0:23      1:05    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
11840   12/07/16   16:01:14      0:23      1:05    19728970197          14055681717         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11841   12/07/16   16:06:34      0:05      2:01    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11842   12/07/16   16:09:21      0:18      1:47    19728970197          15616283155         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11843   12/07/16   16:11:20      0:04      0:17    18062743450          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11844   12/07/16   16:18:32      0:15      3:21    19728970197          18062743450         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6283




                                                                                                 IPHONE6
11845   12/07/16   16:30:40      0:05      0:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
11846   12/07/16   16:30:40      0:05      0:46    19728970197          12144777469         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11847   12/07/16   16:36:44      0:21      0:01    19728970197          19364654248                                               ST       [NIOP]
11848   12/07/16   16:36:45      0:00      0:00    19728970197          12146128929                                               MT         []
11849   12/07/16   16:36:46      0:23      0:48    19728970197          19364654248                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
11850   12/07/16   16:36:46      0:23      0:48    19728970197          19364654248         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11851   12/07/16   16:37:59      0:09     16:01    19728970197          12036254884         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11852   12/07/16   17:06:43      0:13      0:10    19729927892          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11853   12/07/16   17:10:54      0:08      3:20    19728970197          18178789376         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 27 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        668
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11854   12/07/16   17:14:39      0:05      0:18    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11855   12/07/16   17:15:53      0:02      2:19    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11856   12/07/16   17:18:44      0:08     16:50    19728970197          18083063161         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11857   12/07/16   17:46:45      0:07      8:32    19728970197          13105629627                                               MT   [NIOP:VCORR]
11858   12/07/16   17:46:46      0:08      8:31    19728970197          13105629627         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11859   12/07/16   18:15:12      0:03      1:38    12142822920          19728970197                                               MO     [VCORR]
11860   12/07/16   18:15:12      0:03      1:38    12142822920          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11861   12/07/16   18:17:19      0:15      4:01    19728970197          19728652228         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6284




11862   12/07/16   19:15:12      0:00      0:00    19364654248          19728970197                             310410782837752   MT       [NIOP]
11863   12/07/16   19:15:14      0:02      0:04    19364654248          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11864   12/07/16   19:15:14      0:02      0:04    19364654248          19728970197                                               MO      [VCORR]
11865   12/07/16   19:16:12      0:01      0:00    19364654248          19728970197                             310410782837752   MT       [NIOP]
11866   12/07/16   19:16:13      0:02      0:45    19364654248          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11867   12/07/16   19:16:13      0:02      0:45    19364654248          19728970197                                               MO      [VCORR]
11868   12/07/16   19:22:25      0:00      0:00    19727881400          19728970197                             310410782837752   MT       [NIOP]
11869   12/07/16   19:22:26      0:01      1:04    19727881400          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
11870   12/07/16   20:06:00      0:22      0:00    12144031955          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11871   12/07/16   20:06:01      0:23      0:03    12144031955          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11872   12/07/16   20:06:02      0:28      0:02    12144031955          19728970197                                               MO         []
11873   12/07/16   20:18:00      0:03      6:23    17036957019          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 28 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        669
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11874   12/07/16   20:48:09      0:21      0:00    14055681717          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11875   12/07/16   20:48:11      0:23      0:00    14055681717          19728970197                                               MO      [VCORR]
11876   12/07/16   20:48:11      0:23      0:00    14055681717          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11877   12/07/16   20:57:48      0:04      5:20    19728970197          14055681717                                               MT   [NIOP:VCORR]
11878   12/07/16   20:57:48      0:05      5:20    19728970197          14055681717         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11879   12/07/16   21:06:33      0:04      0:31    19727020055          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11880   12/07/16   21:07:25      0:02     45:39    13105629627          19728970197                                               MO     [CMH:MPS]
11881   12/07/16   21:07:25      0:02     45:39    13105629627          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11882   12/07/16   22:00:29      0:10      2:52    12142822920          19728970197                                               MO      [VCORR]
11883   12/07/16   22:00:29      0:10      2:52    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                                                                                                             6285




                                                                                                  APPLE
                                                                                                 IPHONE6
11884   12/07/16   22:11:59      0:12      5:57    19728970197          19723702345         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11885   12/07/16   22:19:31      0:13      2:09    19728970197          12148707800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11886   12/07/16   22:22:32      0:13      2:27    19728970197          12145596402         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11887   12/07/16   22:25:29      0:23      0:30    19728970197          12148707800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11888   12/07/16   22:27:15      0:23      0:00    19728970197          14178482210                                               MT       [NIOP]
11889   12/07/16   22:27:17      0:25      1:51    19728970197          14178482210                                               MT   [NIOP:CFNA:VM]
                                                   13176649900(F)
11890   12/07/16   22:27:17      0:26      1:51    19728970197          14178482210         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11891   12/07/16   22:27:25      0:07      4:49    12144035705          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 29 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        670
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
11892   12/07/16   22:27:25      0:07      4:49    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
11893   12/07/16   22:30:14      0:23      0:54    19728970197          13124563433         3569910642256717    310410782837752   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
11894   12/07/16   22:30:19      0:00      1:55    19728970197          -1                  3569910642256717    310410782837752   MO     [MPS:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11895   12/07/16   22:32:24      0:05      0:19    12144035705          19728970197                                               MO      [VCORR]
11896   12/07/16   22:32:24      0:05      0:19    12144035705          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11897   12/07/16   22:34:26      0:15      0:30    19728970197          12144057437         3569910642256717    310410782837752   MO        [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11898   12/07/16   22:34:53      0:09      7:15    13124563433          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11899   12/07/16   22:42:21      0:07     20:42    19728970197          12144035705                                               MT    [NIOP:VCORR]
                                                                                                                                                                                              6286




11900   12/07/16   22:42:21      0:07     20:42    19728970197          12144035705         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11901   12/07/16   23:05:40      0:26      0:04    19728970197          14693622321         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11902   12/07/16   23:06:01      0:01      0:03    19728970197          14693622321         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11903   12/07/16   23:06:57      0:03     34:45    12146797166          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11904   12/07/16   23:06:57      0:03     34:45    12146797166          19728970197                                               MO   [CMH:MPS:VCORR]
11905   12/07/16   23:23:17      0:20      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT        [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11906   12/07/16   23:23:19      0:22      1:45    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11907   12/07/16   23:23:19      0:23      1:45    12144035705          19728970197                                               MO          []
11908   12/07/16   23:50:27      0:05      0:07    14178482210          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 30 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         671
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11909   12/07/16   23:50:27      0:05      0:07    14178482210          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11910   12/08/16   00:00:34      0:11      0:28    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11911   12/08/16   00:00:34      0:12      0:28    12142822920          19728970197                                               MO      [VCORR]
11912   12/08/16   00:21:15      0:05      2:20    19728970197          15026091988                                               MT       [NIOP]
11913   12/08/16   00:21:15      0:09      2:19    19728970197          15026091988         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11914   12/08/16   00:24:12      0:12      0:01    19728970197          14178482210                                               MT       [NIOP]
11915   12/08/16   00:24:14      0:14      0:05    19728970197          14178482210                                               MT   [NIOP:CFB:VM]
                                                   13176649900(F)
11916   12/08/16   00:24:14      0:14      0:05    19728970197          14178482210         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11917   12/08/16   00:54:16      0:22      0:00    14178482210          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6287




11918   12/08/16   00:54:18      0:24      0:20    14178482210          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11919   12/08/16   00:54:18      0:25      0:20    14178482210          19728970197                                               MO      [VCORR]
11920   12/08/16   01:19:28      0:21     10:19    13105629627          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11921   12/08/16   01:19:28      0:22     10:19    13105629627          19728970197                                               MO      [VCORR]
11922   12/08/16   01:37:36      0:04      7:49    19728970197          19189499000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11923   12/08/16   01:48:17      0:05      3:39    14178393070          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11924   12/08/16   01:56:04      0:22      1:20    19728970197          14054712777                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
11925   12/08/16   01:56:04      0:27      1:20    19728970197          14054712777         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11926   12/08/16   01:58:32      0:00      0:00    13478860538          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 31 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        672
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
11927   12/08/16   01:58:33      0:01      0:09    13478860538          19728970197         3569910642256717    310410782837752   MT     [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11928   12/08/16   01:58:46      0:00      0:00    19728970197          18473346800                                               MT   [NIOP:CFNA:CMW:VM]
                                                   17088280220(F)
11929   12/08/16   01:58:47      0:23      0:16    19728970197          18473346800                                               ST         [OOR]
11930   12/08/16   01:58:47      0:24      0:15    19728970197          18473346800         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11931   12/08/16   01:59:26      0:07      4:30    19728970197          13478860538         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11932   12/08/16   02:06:08      0:03      7:56    16176403999          19728970197         3569910642256717    310410782837752   MT     [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
11933   12/08/16   02:08:34      0:09      5:31    19728970197          14178393070         3569910642256717    310410782837752   MO       [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
11934   12/08/16   02:08:36      0:00      5:32    19728970197          -1                  3569910642256717    310410782837752   MO      [MPS:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               6288




                                                                                                 IPHONE6
11935   12/08/16   02:14:25      0:05      0:02    19728970197          14178393070         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11936   12/08/16   02:14:41      0:10      2:43    19728970197          14178393070         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11937   12/08/16   02:17:41      0:03      0:00    19728970197          14178482210                                               MT         [NIOP]
11938   12/08/16   02:17:42      0:04      0:19    19728970197          14178482210                                               MT     [NIOP:CFB:VM]
                                                   13176649900(F)
11939   12/08/16   02:17:42      0:04      0:19    19728970197          14178482210         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11940   12/08/16   02:19:48      0:32      0:18    19728970197          12144057437         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11941   12/08/16   02:20:34      0:13     11:00    19728970197          12144057437         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11942   12/08/16   02:37:24      0:06     30:12    19728970197          16616441232                                               MT      [NIOP:VCORR]
11943   12/08/16   02:37:24      0:07     30:12    19728970197          16616441232         3569910642256717    310410782837752   MO         [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 32 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          673
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11944   12/08/16   03:23:00      0:04      3:00    19728970197          19189499000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11945   12/08/16   04:47:23      0:04      6:25    19728970197          19189499000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11946   12/08/16   04:54:24      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
11947   12/08/16   04:54:26      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
11948   12/08/16   04:54:26      0:23      0:04    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11949   12/08/16   04:59:30      0:04      4:30    12142822920          19728970197                                               MO      [VCORR]
11950   12/08/16   04:59:30      0:04      4:30    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11951   12/08/16   05:43:25      0:11      0:08    12142822920          19728970197                                               MO      [VCORR]
11952   12/08/16   05:43:25      0:11      0:08    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6289




11953   12/08/16   13:59:12      0:10     15:53    14054712777          19728970197                                               MO       [NIOR]
11954   12/08/16   13:59:12      0:09     15:52    14054712777          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11955   12/08/16   14:15:27      0:04      7:22    19728970197          14054712777                                               MT      [NIOP]
11956   12/08/16   14:15:27      0:08      7:22    19728970197          14054712777         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11957   12/08/16   14:30:14      0:04      0:04    19728970197          15082083169         3569910642256717    310410782837752   MO       [NIOR]
                                                   01115082083169(D)                              APPLE
                                                                                                 IPHONE6
11958   12/08/16   14:31:04      0:32      0:12    19728970197          15086810530         3569910642256717    310410782837752   MO       [NIOR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11959   12/08/16   14:36:39      0:15      1:03    19728970197          19034453501         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11960   12/08/16   14:38:41      0:34      0:37    19728970197          19542405844         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11961   12/08/16   14:47:20      0:05     18:19    19728970197          12144777469                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 33 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        674
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
11962   12/08/16   14:47:20      0:05     18:19    19728970197          12144777469         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11963   12/08/16   15:12:22      0:01      0:00    16602356045          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11964   12/08/16   15:12:25      0:03      0:00    16602356045          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11965   12/08/16   15:13:48      0:03      0:02    19728970197          16602356045         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11966   12/08/16   15:14:34      0:07     14:59    19728970197          19728652225         3569910642256717    310410782837752   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11967   12/08/16   15:18:31      0:20      0:00    19177044960          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11968   12/08/16   15:18:33      0:22      0:03    19177044960          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                               6290




11969   12/08/16   15:18:33      0:23      0:03    19177044960          19728970197                                               MO      [VCORR]
11970   12/08/16   15:28:07      0:07      0:35    12144031955          19728970197         3569910642256717    310410782837752   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11971   12/08/16   15:28:09      0:14      0:31    12144031955          19728970197                                               MO         []
11972   12/08/16   15:30:08      0:07      5:08    19728970197          19177044960         3569910642256717    310410782837752   MO        [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
11973   12/08/16   15:30:08      0:07      5:08    19728970197          19177044960                                               MT     [NIOP:VCORR]
11974   12/08/16   15:33:59      0:07      3:40    12143407524          19728970197         3569910642256717    310410782837752   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11975   12/08/16   15:38:18      0:03      1:00    12144777469          19728970197                                               MO       [VCORR]
11976   12/08/16   15:38:18      0:03      1:00    12144777469          19728970197         3569910642256717    310410782837752   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11977   12/08/16   15:42:56      0:33      0:00    19728970197          19728016886         3569910642256717    310410782837752   MO          []
                                                                                                  APPLE
                                                                                                 IPHONE6
11978   12/08/16   15:43:18      0:15      1:23    19728970197          12144777469                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 34 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            675
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11979   12/08/16   15:43:18      0:15      1:23    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11980   12/08/16   15:44:56      0:10      2:40    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11981   12/08/16   15:44:56      0:08      2:40    19728970197          12144031955                                               MT      [NIOP]
11982   12/08/16   15:44:56      0:09      2:40    19728970197          12144031955                                               ST      [NIOP]
11983   12/08/16   15:53:01      0:11      1:04    12144777469          19728970197                                               MO     [VCORR]
11984   12/08/16   15:53:01      0:11      1:04    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11985   12/08/16   15:56:17      0:11      0:37    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11986   12/08/16   15:57:14      0:03      1:21    19034453501          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11987   12/08/16   16:07:07      0:07      2:42    19728970197          19723038955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6291




                                                                                                 IPHONE6
11988   12/08/16   16:20:33      0:25      0:00    19728970197          17733186208         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
11989   12/08/16   16:25:58      0:06      1:58    13105629627          19728970197                                               MO     [VCORR]
11990   12/08/16   16:25:58      0:06      1:58    13105629627          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11991   12/08/16   17:01:07      0:22      0:00    17192879602          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11992   12/08/16   17:01:08      0:23      0:49    17192879602          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11993   12/08/16   17:22:33      0:05     14:38    13104573476          19728970197         3569910642256717    310410782837752   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11994   12/08/16   17:37:29      0:08      7:36    19728970197          17192879602         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11995   12/08/16   18:13:22      0:22      0:00    18067291979          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 35 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          676
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
11996   12/08/16   18:13:24      0:24      0:09    18067291979          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
11997   12/08/16   18:22:24      0:22      0:00    19729891400          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
11998   12/08/16   18:22:25      0:23      0:38    19729891400          19728970197                                               MO       [NIOR]
11999   12/08/16   18:22:25      0:23      0:38    19729891400          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12000   12/08/16   18:41:52      0:22      0:00    17193602799          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12001   12/08/16   18:41:53      0:23      0:07    17193602799          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12002   12/08/16   18:43:10      0:22      0:00    17193602799          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12003   12/08/16   18:43:11      0:23      0:04    17193602799          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6292




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12004   12/08/16   19:14:31      0:26      0:18    19728970197          18067291979         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12005   12/08/16   19:15:41      0:06      0:52    19729541734          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12006   12/08/16   19:21:24      0:01      0:00    12144031955          19728970197                                               MO         []
12007   12/08/16   19:28:52      0:07      0:28    18067291979          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12008   12/08/16   19:29:26      0:04      0:23    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12009   12/08/16   19:29:27      0:07      0:23    12144031955          19728970197                                               MO         []
12010   12/08/16   19:30:01      0:03      0:40    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12011   12/08/16   19:30:01      0:06      0:40    12144031955          19728970197                                               MO         []
12012   12/08/16   19:44:46      0:16      0:16    19034453501          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 36 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        677
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12013   12/08/16   20:10:10      0:12      2:11    19727881400          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12014   12/08/16   20:21:16      0:10      2:29    19728970197          19726796171         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12015   12/08/16   20:35:49      0:08      1:23    12142822920          19728970197                                               MO      [VCORR]
12016   12/08/16   20:35:49      0:08      1:23    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12017   12/08/16   20:43:22      0:21      0:00    17193602799          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12018   12/08/16   20:43:23      0:22      0:04    17193602799          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12019   12/08/16   20:54:45      0:09      1:27    19728970197          12145154921         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12020   12/08/16   20:56:12      0:13      0:55    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6293




12021   12/08/16   20:56:12      0:13      0:56    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12022   12/08/16   21:02:27      0:05      0:30    19728970197          12142822920                                               MT   [NIOP:VCORR]
12023   12/08/16   21:02:27      0:05      0:30    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12024   12/08/16   21:09:59      0:07      1:14    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12025   12/08/16   21:13:09      0:22      0:00    19728970197          12022253814                                               MT       [NIOP]
12026   12/08/16   21:13:10      0:23      1:00    19728970197          12022253814                                               MT   [NIOP:CFNA:VM]
                                                   14105304141(F)
12027   12/08/16   21:13:10      0:23      1:00    19728970197          12022253814         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12028   12/08/16   21:30:17      0:34      0:57    19728970197          16464969370         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12029   12/08/16   22:04:13      0:21      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12030   12/08/16   22:04:15      0:23      2:19    12144035705          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 37 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        678
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12031   12/08/16   22:04:15      0:23      2:19    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12032   12/08/16   22:16:16      0:05      0:00    19493785601          19728970197                                               MO       [NIOR]
12033   12/08/16   22:16:21      0:04      0:00    19493785601          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12034   12/08/16   22:27:32      0:07      2:26    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12035   12/08/16   22:33:56      0:04      2:21    12144777469          19728970197                                               MO      [VCORR]
12036   12/08/16   22:33:56      0:04      2:21    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12037   12/08/16   22:45:56      0:12      2:46    19728970197          12145291473         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12038   12/08/16   23:36:53      0:07      0:44    19728970197          12142822920                                               MT    [NIOP:VCORR]
12039   12/08/16   23:36:53      0:07      0:44    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6294




                                                                                                 IPHONE6
12040   12/08/16   23:38:09      0:10      2:43    19728970197          18473346800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12041   12/08/16   23:38:09      0:05      2:44    19728970197          18473346800                                               MT      [NIOP]
12042   12/08/16   23:41:10      0:06      3:02    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12043   12/08/16   23:53:14      0:06     16:33    19728970197          17192879602         3569910642256717    310410782837752   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12044   12/08/16   23:54:13      0:13     15:34    19728970197          18067291979         3569910642256717    310410782837752   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12045   12/08/16   23:54:16      0:00     15:31    19728970197          -1                  3569910642256717    310410782837752   MO        [MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12046   12/09/16   00:10:01      0:06      7:24    19728970197          17192879602         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12047   12/09/16   00:39:20      0:01      0:00    19542405844          19728970197                             310410782837752   MT       [NIOP]
12048   12/09/16   00:39:21      0:02      0:06    19542405844          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 38 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         679
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12049   12/09/16   00:57:25      0:00      0:00    19722426415          19728970197                             310410782837752   MT       [NIOP]
12050   12/09/16   00:57:27      0:02      0:04    19722426415          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12051   12/09/16   01:05:39      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12052   12/09/16   01:05:40      0:01      0:04    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12053   12/09/16   01:05:50      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12054   12/09/16   01:05:51      0:01      0:03    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12055   12/09/16   01:06:03      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12056   12/09/16   01:06:05      0:02      0:02    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12057   12/09/16   01:06:55      0:01      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12058   12/09/16   01:06:56      0:02      0:04    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12059   12/09/16   01:07:18      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12060   12/09/16   01:07:20      0:02      0:02    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12061   12/09/16   01:07:41      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
                                                                                                                                                                                             6295




12062   12/09/16   01:07:43      0:02      0:02    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12063   12/09/16   01:35:39      0:00      0:00    17193602799          19728970197                             310410782837752   MT       [NIOP]
12064   12/09/16   01:35:40      0:01      0:03    17193602799          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12065   12/09/16   13:41:27      0:21      0:01    12144777469          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12066   12/09/16   13:41:29      0:23      0:02    12144777469          19728970197                                               MO       [VCORR]
12067   12/09/16   13:41:29      0:23      0:02    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                IPHONE6
12068   12/09/16   14:19:41      0:19      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12069   12/09/16   14:20:00      0:30      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12070   12/09/16   14:20:02      0:32      0:04    12144777469          19728970197                                               MO       [VCORR]
12071   12/09/16   14:20:02      0:32      0:04    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                                IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 39 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        680
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12072   12/09/16   15:12:24      0:00      0:00    19728970197          19727402097                                               MT       [NIOP]
12073   12/09/16   15:12:25      0:01      0:09    19728970197          19727402097                                               MT   [NIOP:CFNR:VM]
                                                   13176649930(F)
12074   12/09/16   15:12:25      0:02      0:09    19728970197          19727402097         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12075   12/09/16   15:18:05      0:02      2:59    19728970197          18008433000         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12076   12/09/16   15:21:45      0:24      0:00    19728970197          12147993210                                               ST       [NIOP]
12077   12/09/16   15:21:47      0:26      0:27    19728970197          12147993210                                               ST   [NIOP:CFNA:VM]
                                                   18322059008(F)
12078   12/09/16   15:21:47      0:26      0:27    19728970197          12147993210         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12079   12/09/16   15:22:37      0:06      4:30    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12080   12/09/16   15:34:32      0:06     12:01    18325496605          19728970197                                               MO      [VCORR]
12081   12/09/16   15:34:32      0:06     12:01    18325496605          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                                                                                                             6296




                                                                                                  APPLE
                                                                                                 IPHONE6
12082   12/09/16   15:48:29      0:07      5:27    19728970197          12142822920                                               MT    [NIOP:VCORR]
12083   12/09/16   15:48:29      0:07      5:27    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12084   12/09/16   15:54:27      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
12085   12/09/16   15:54:28      0:23      0:09    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12086   12/09/16   15:54:28      0:23      0:09    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12087   12/09/16   15:59:14      0:11      2:26    19728970197          12195773103         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12088   12/09/16   16:01:37      0:20      7:01    12038320176          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12089   12/09/16   16:01:37      0:22      7:01    12038320176          19728970197                                               MO         []
12090   12/09/16   16:07:29      0:11      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 40 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        681
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12091   12/09/16   16:07:31      0:13      0:04    12144777469          19728970197                                               MO      [VCORR]
12092   12/09/16   16:07:31      0:13      0:04    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12093   12/09/16   16:09:46      0:03     16:43    19728970197          12144777469                                               MT   [NIOP:VCORR]
12094   12/09/16   16:09:46      0:03     16:43    19728970197          12144777469         3569910642256717    310410782837752   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12095   12/09/16   16:11:42      0:06      0:40    19542405844          19728970197         3569910642256717    310410782837752   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12096   12/09/16   17:24:46      0:10      0:24    13105629627          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12097   12/09/16   17:24:46      0:11      0:25    13105629627          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
12098   12/09/16   17:41:16      0:07      1:08    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12099   12/09/16   17:59:24      0:14      2:02    19728970197          13105629627                                               MT      [NIOP]
                                                                                                                                                                                             6297




12100   12/09/16   17:59:24      0:18      2:01    19728970197          13105629627                                               ST      [NIOP]
12101   12/09/16   17:59:24      0:18      2:01    19728970197          13105629627         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12102   12/09/16   18:01:32      0:21      0:00    19728970197          12038320176                                               MT      [NIOP]
12103   12/09/16   18:01:53      0:26      0:00    19728970197          12038320176         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12104   12/09/16   18:02:33      0:04      0:09    12038320176          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12105   12/09/16   18:02:33      0:06      0:09    12038320176          19728970197                                               MO        []
12106   12/09/16   18:42:45      0:12      0:07    19728970197          12148707800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12107   12/09/16   18:46:51      0:01      0:00    19728970197          12148707800         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12108   12/09/16   18:47:40      0:40      0:17    19728970197          12148707800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 41 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          682
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12109   12/09/16   19:08:34      0:15      1:31    19728970197          12195773103         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12110   12/09/16   19:10:59      0:34      0:17    19728970197          17193602799         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12111   12/09/16   19:13:31      0:14     17:34    19728970197          18083063161         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12112   12/09/16   19:13:58      0:20      0:00    17193602799          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12113   12/09/16   19:14:00      0:22      0:03    17193602799          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12114   12/09/16   19:31:19      0:07      8:05    19728970197          18178789376         3569910642256717    310410782837752   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12115   12/09/16   19:35:13      0:08      4:11    19728970197          19728652225         3569910642256717    310410782837752   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                              6298




12116   12/09/16   19:35:17      0:00      4:07    19728970197          -1                  3569910642256717    310410782837752   MO        [MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12117   12/09/16   20:07:34      0:07      0:40    19728970197          19728652225         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12118   12/09/16   20:08:34      0:11      1:39    19728970197          17193602799         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12119   12/09/16   20:14:11      0:01      0:00    19728970197          12148707800         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12120   12/09/16   20:14:32      0:13      0:31    19728970197          12142822920                                               MT    [NIOP:VCORR]
12121   12/09/16   20:14:32      0:13      0:31    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12122   12/09/16   20:15:13      0:21      0:00    19728970197          12144031955                                               MT       [NIOP]
12123   12/09/16   20:15:34      0:25      0:00    19728970197          12144031955                                               ST       [NIOP]
12124   12/09/16   20:15:36      0:27      0:33    19728970197          12144031955                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 42 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           683
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12125   12/09/16   20:15:36      0:27      0:33    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12126   12/09/16   20:31:13      0:01      0:00    12144031955          19728970197                             310410782837752   MT       [NIOP]
12127   12/09/16   20:31:14      0:02      0:03    12144031955          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12128   12/09/16   20:31:15      0:05      0:01    12144031955          19728970197                                               MO         []
12129   12/09/16   20:31:38      0:01      0:00    19177501033          19728970197                             310410782837752   MT       [NIOP]
12130   12/09/16   20:31:39      0:02      0:34    19177501033          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12131   12/09/16   20:44:29      0:01      0:00    17189238475          19728970197                             310410782837752   MT       [NIOP]
12132   12/09/16   20:44:30      0:02      0:43    17189238475          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12133   12/09/16   20:59:48      0:00      0:00    16176403999          19728970197                             310410782837752   MT       [NIOP]
12134   12/09/16   20:59:49      0:01      0:27    16176403999          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12135   12/09/16   21:06:55      0:01      0:00    12144777469          19728970197                             310410782837752   MT       [NIOP]
12136   12/09/16   21:06:56      0:02      0:02    12144777469          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6299




12137   12/09/16   21:06:56      0:02      0:02    12144777469          19728970197                                               MO      [VCORR]
12138   12/09/16   21:07:02      0:01      0:00    12144777469          19728970197                             310410782837752   MT       [NIOP]
12139   12/09/16   21:07:03      0:02      0:01    12144777469          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12140   12/09/16   21:07:03      0:02      0:01    12144777469          19728970197                                               MO      [VCORR]
12141   12/09/16   22:37:38      0:29      1:35    19728970197          12148707800         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12142   12/09/16   22:45:56      0:03      2:14    19728970197          19726082627         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12143   12/09/16   22:48:24      0:08      7:45    19728970197          12142822920                                               MT   [NIOP:VCORR]
12144   12/09/16   22:48:24      0:08      7:45    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12145   12/09/16   23:03:25      0:05      6:15    19728970197          12144031955                                               MT      [NIOP]
12146   12/09/16   23:03:25      0:08      6:15    19728970197          12144031955                                               ST      [NIOP]
12147   12/09/16   23:03:26      0:09      6:14    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 43 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        684
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12148   12/09/16   23:10:04      0:03      3:21    19728970197          12123075000         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12149   12/09/16   23:17:07      0:03      3:34    19728970197          18008433000         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12150   12/09/16   23:21:12      0:10      1:52    19728970197          12144031955                                               MT     [NIOP:CMW]
12151   12/09/16   23:21:12      0:11      1:52    19728970197          12144031955                                               ST       [NIOP]
12152   12/09/16   23:21:12      0:11      1:52    19728970197          12144031955         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12153   12/09/16   23:23:48      0:02     10:06    19728970197          16174829393         3569910642256717    310410782837752   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12154   12/09/16   23:26:33      0:12      7:19    19728970197          16173384400         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12155   12/09/16   23:34:21      0:02      0:37    19728970197          12144031955                                               MT       [NIOP]
12156   12/09/16   23:34:21      0:03      0:37    19728970197          12144031955                                               ST       [NIOP]
12157   12/09/16   23:34:21      0:03      0:37    19728970197          12144031955         3569910642256717    310410782837752   MO        [CMH]
                                                                                                                                                                                               6300




                                                                                                  APPLE
                                                                                                 IPHONE6
12158   12/09/16   23:34:32      0:07     12:08    13109208193          19728970197         3569910642256717    310410782837752   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12159   12/09/16   23:40:37      0:21      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT        [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12160   12/09/16   23:40:39      0:23      0:00    12144777469          19728970197                                               MO          []
12161   12/09/16   23:40:39      0:23      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12162   12/10/16   02:34:39      0:05      2:25    16464164382          19728970197         3569910642256717    310410782837752   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12163   12/10/16   02:34:39      0:07      2:25    16464164382          19728970197                                               MO          []
12164   12/10/16   11:16:38      0:07      0:23    12144031955          19728970197         3569910642256717    310410782837752   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12165   12/10/16   11:16:38      0:09      0:23    12144031955          19728970197                                               MO         []
12166   12/10/16   14:10:04      0:04      0:58    19728970197          12144031955                                               MT       [NIOP]
12167   12/10/16   14:10:04      0:07      0:57    19728970197          12144031955                                               ST       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 44 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           685
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12168   12/10/16   14:10:04      0:07      0:57    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12169   12/10/16   15:03:39      0:12      1:59    19728970197          19402551856                                               MT   [NIOP:VCORR]
12170   12/10/16   15:03:39      0:12      1:59    19728970197          19402551856         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12171   12/10/16   15:33:02      0:14      1:18    19728970197          12142822920                                               MT   [NIOP:VCORR]
12172   12/10/16   15:33:02      0:14      1:18    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12173   12/10/16   15:39:09      0:05      2:58    12144777469          19728970197                                               MO      [VCORR]
12174   12/10/16   15:39:09      0:05      2:58    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12175   12/10/16   15:54:11      0:21      0:00    16176403999          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12176   12/10/16   15:54:12      0:22      0:26    16176403999          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                                                                                                                             6301




                                                                                                IPHONE6
12177   12/10/16   15:55:18      0:19      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12178   12/10/16   15:55:18      0:09      0:00    15163306281          19728970197                             310410782837752   MT         []
12179   12/10/16   15:55:20      0:21      0:02    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12180   12/10/16   17:27:35      0:01      0:00    19722426415          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12181   12/10/16   17:27:36      0:02      0:51    19722426415          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12182   12/10/16   18:48:44      0:04      0:41    19728970197          12144031955                                               MT      [NIOP]
12183   12/10/16   18:48:44      0:07      0:41    19728970197          12144031955                                               ST      [NIOP]
12184   12/10/16   18:48:44      0:07      0:41    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12185   12/10/16   18:52:28      0:01      0:34    19728970197          19722426415         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 45 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        686
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12186   12/10/16   18:55:36      0:04      0:26    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12187   12/10/16   18:55:36      0:06      0:26    12144031955          19728970197                                               MO        []
12188   12/10/16   19:16:50      0:37      0:56    19728970197          19144007060         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12189   12/10/16   19:31:51      0:02      3:05    19728970197          14178482210                                               MT   [NIOP:VCORR]
12190   12/10/16   19:31:52      0:04      3:04    19728970197          14178482210         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12191   12/10/16   19:35:49      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
12192   12/10/16   19:35:51      0:23      0:44    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
12193   12/10/16   19:35:51      0:23      0:44    19728970197          14055681717         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12194   12/10/16   19:37:00      0:09      4:45    19728970197          16176403999         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6302




12195   12/10/16   19:50:31      0:21      0:00    19728970197          13017875328                                               MT       [NIOP]
12196   12/10/16   19:50:33      0:23      0:02    19728970197          13017875328                                               MT   [NIOP:CFNA:VM]
                                                   14106934248(F)
12197   12/10/16   19:50:33      0:23      0:02    19728970197          13017875328         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12198   12/10/16   20:15:29      0:06     11:34    19177044960          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12199   12/10/16   20:15:29      0:06     11:34    19177044960          19728970197                                               MO      [VCORR]
12200   12/10/16   20:47:25      0:12     14:59    19728970197          15714850462         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12201   12/10/16   21:02:45      0:07      6:44    19728970197          19177044960         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12202   12/10/16   21:02:45      0:07      6:44    19728970197          19177044960                                               MT    [NIOP:VCORR]
12203   12/10/16   21:40:23      0:25      0:04    19728970197          12142376931         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12204   12/10/16   21:40:36      0:01      0:00    19728970197          12147706565                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 46 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        687
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12205   12/10/16   21:40:37      0:02      0:02    19728970197          12147706565                                               MT   [NIOP:CFNR:VM]
                                                   12145362395(F)
12206   12/10/16   21:40:37      0:02      0:02    19728970197          12147706565         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12207   12/11/16   00:13:31      0:10      0:00    19728970197          15712245460         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12208   12/11/16   00:13:57      0:00      0:00    15712245460          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12209   12/11/16   00:13:59      0:02      0:03    15712245460          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12210   12/11/16   00:14:03      0:07      0:35    19728970197          15712245460         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12211   12/11/16   00:14:58      0:17      0:07    19728970197          12027192423         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6303




12212   12/11/16   00:15:27      0:14      3:44    19728970197          15712245460         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12213   12/11/16   00:21:42      0:07      7:02    15592881919          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12214   12/11/16   01:56:59      0:21      6:03    19728970197          19177501033         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12215   12/11/16   02:44:17      0:22      0:00    15163306281          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12216   12/11/16   02:44:18      0:23      0:04    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12217   12/11/16   15:40:42      0:15      2:25    19178173558          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12218   12/11/16   15:43:32      0:03      4:17    19178173558          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12219   12/11/16   15:48:11      0:05      3:15    19178173558          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 47 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        688
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12220   12/11/16   16:04:08      0:34      0:00    19728970197          12028412770         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12221   12/11/16   16:22:09      0:01      0:00    15163306281          19728970197                             310410782837752   MT       [NIOP]
12222   12/11/16   16:22:10      0:02      0:03    15163306281          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12223   12/11/16   16:25:05      0:01      0:00    12142822920          19728970197                             310410782837752   MT       [NIOP]
12224   12/11/16   16:25:07      0:03      0:02    12142822920          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12225   12/11/16   16:25:07      0:03      0:02    12142822920          19728970197                                               MO      [VCORR]
12226   12/11/16   16:46:05      0:01      0:00    15163306281          19728970197                             310410782837752   MT       [NIOP]
12227   12/11/16   16:46:06      0:02      0:03    15163306281          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12228   12/11/16   18:02:10      0:24      0:00    15163306281          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12229   12/11/16   18:02:11      0:25      0:03    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                               6304




12230   12/11/16   18:25:05      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
12231   12/11/16   18:25:06      0:23      0:02    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
12232   12/11/16   18:25:06      0:23      0:02    19728970197          14055681717         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12233   12/11/16   18:29:04      0:06     11:45    15163306281          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12234   12/11/16   19:12:39      0:06     10:51    19728970197          12144777469                                               MT    [NIOP:VCORR]
12235   12/11/16   19:12:39      0:06     10:51    19728970197          12144777469         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12236   12/11/16   19:25:55      0:21      0:00    19728970197          13104474668                                               MT     [Wi-Fi:NIOP]
12237   12/11/16   19:25:57      0:23      1:09    19728970197          13104474668                                               MT         [Wi-
                                                   16192040012(F)                                                                      Fi:NIOP:CFNA:VM]
12238   12/11/16   19:25:57      0:23      1:09    19728970197          13104474668         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12239   12/11/16   19:31:11      0:30      0:00    19728970197          12147706565                                               MT       [NIOP]
12240   12/11/16   19:31:13      0:32      0:07    19728970197          12147706565         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 48 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           689
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12241   12/11/16   19:31:13      0:32      0:07    19728970197          12147706565                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
12242   12/11/16   19:36:19      0:19      0:40    19728970197          12146687860                                               MT    [NIOP:VCORR]
12243   12/11/16   19:36:19      0:19      0:40    19728970197          12146687860         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12244   12/11/16   19:41:52      0:09      7:05    13104474668          19728970197                                               MO      [Wi-Fi]
12245   12/11/16   19:41:52      0:09      7:05    13104474668          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12246   12/11/16   21:13:25      0:04      2:03    12147706565          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12247   12/11/16   21:13:25      0:04      2:03    12147706565          19728970197                                               MO        []
12248   12/11/16   21:39:59      0:34      0:04    19728970197          19177099868         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12249   12/11/16   22:35:34      0:00      0:00    19728970197          12142822920                                               MT       [NIOP]
12250   12/11/16   22:35:34      0:00      0:00    19728970197          12142822920         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6305




                                                                                                 IPHONE6
12251   12/11/16   22:49:27      0:02      3:15    19728970197          18667882482         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12252   12/12/16   02:40:41      0:36      0:00    19728970197          19724732733         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12253   12/12/16   02:41:43      0:05      0:42    19728970197          12144031955                                               MT      [NIOP]
12254   12/12/16   02:41:43      0:07      0:42    19728970197          12144031955                                               ST      [NIOP]
12255   12/12/16   02:41:44      0:08      0:41    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12256   12/12/16   04:44:50      0:19      0:12    19728970197          12144031955                                               MT      [NIOP]
12257   12/12/16   04:44:50      0:22      0:12    19728970197          12144031955                                               ST      [NIOP]
12258   12/12/16   04:44:50      0:22      0:12    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12259   12/12/16   14:20:40      0:17      0:00    19728970197          19034453501         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 49 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           690
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12260   12/12/16   14:20:52      0:02      0:53    19034453501          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12261   12/12/16   14:38:28      0:04      0:38    12144777469          19728970197                                               MO      [VCORR]
12262   12/12/16   14:38:28      0:04      0:38    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12263   12/12/16   14:40:49      0:05      1:06    12144588782          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12264   12/12/16   14:58:43      0:22      0:00    19034453501          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12265   12/12/16   14:59:05      0:24      0:00    19034453501          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12266   12/12/16   14:59:07      0:26      0:03    19034453501          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                IPHONE6
12267   12/12/16   15:14:05      0:04      1:49    19034453501          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                                                                                                             6306




                                                                                                  APPLE
                                                                                                 IPHONE6
12268   12/12/16   15:46:55      0:00      0:00    12149126054          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
12269   12/12/16   15:47:03      0:02      0:00    12149126054          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
12270   12/12/16   15:47:05      0:02      0:00    12149126054          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12271   12/12/16   15:47:14      0:01      0:00    12149126054          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
12272   12/12/16   15:47:22      0:14      0:00    19728970197          12149126054                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
12273   12/12/16   15:47:37      0:19      0:08    19728970197          12149126054         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12274   12/12/16   15:47:37      0:19      0:09    19728970197          12149126054                                               ST        [OOR]
12275   12/12/16   15:47:58      0:04      1:10    12149126054          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12276   12/12/16   15:47:58      0:04      1:10    12149126054          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 50 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        691
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12277   12/12/16   15:49:41      0:19      0:00    19728970197          19034453501         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12278   12/12/16   15:50:01      0:13      7:03    19728970197          19034453501         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12279   12/12/16   15:57:22      0:02      0:22    19034453501          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12280   12/12/16   15:58:48      0:21      0:00    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
12281   12/12/16   15:59:10      0:27      0:34    19728970197          12142266995                                               ST       [OOR]
12282   12/12/16   15:59:10      0:27      0:34    19728970197          12142266995         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12283   12/12/16   16:08:07      0:21      0:00    15127518707          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12284   12/12/16   16:08:09      0:23      0:30    15127518707          19728970197                                               MO      [VCORR]
12285   12/12/16   16:08:09      0:23      0:30    15127518707          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6307




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12286   12/12/16   16:18:49      0:21      0:00    14055681717          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12287   12/12/16   16:18:53      0:25      0:06    14055681717          19728970197                                               MO      [VCORR]
12288   12/12/16   16:18:53      0:25      0:06    14055681717          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12289   12/12/16   16:19:15      0:02      0:07    19728970197          14055681717                                               MT    [NIOP:VCORR]
12290   12/12/16   16:19:15      0:02      0:07    19728970197          14055681717         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12291   12/12/16   16:22:54      0:21      0:00    12109452385          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12292   12/12/16   16:22:56      0:23      0:12    12109452385          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12293   12/12/16   16:23:35      0:21      0:00    18083063161          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 51 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           692
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12294   12/12/16   16:23:36      0:22      1:15    18083063161          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12295   12/12/16   17:07:04      0:22      0:00    19034453501          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12296   12/12/16   17:07:06      0:24      0:02    19034453501          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12297   12/12/16   17:18:05      0:11      0:26    19728970197          12144031955                                               MT      [NIOP]
12298   12/12/16   17:18:05      0:15      0:26    19728970197          12144031955                                               ST      [NIOP]
12299   12/12/16   17:18:05      0:15      0:26    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12300   12/12/16   17:18:42      0:02      0:00    19728970197          12109452385         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12301   12/12/16   17:19:12      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
12302   12/12/16   17:19:14      0:24      0:23    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
                                                                                                                                                                                              6308




12303   12/12/16   17:19:14      0:24      0:23    19728970197          14055681717         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12304   12/12/16   17:19:57      0:13      2:19    19728970197          18083063161         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12305   12/12/16   17:22:16      0:13      1:25    12142822920          19728970197                                               MO      [VCORR]
12306   12/12/16   17:22:16      0:13      1:25    12142822920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12307   12/12/16   19:08:08      0:33      0:00    19728970197          16074375112         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12308   12/12/16   19:23:54      0:06      2:48    16074375112          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12309   12/12/16   19:40:26      0:06      0:59    12146495704          19728970197                                               MO      [VCORR]
12310   12/12/16   19:40:26      0:06      0:59    12146495704          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12311   12/12/16   19:42:47      0:04      6:46    14693635604          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 52 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           693
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12312   12/12/16   19:42:47      0:04      6:46    14693635604          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12313   12/12/16   19:52:25      0:05      1:21    12027192423          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12314   12/12/16   20:21:02      0:04      1:03    13478860538          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12315   12/12/16   20:23:01      0:07      2:07    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12316   12/12/16   21:08:00      0:11     14:07    12144777469          19728970197                                               MO      [VCORR]
12317   12/12/16   21:08:00      0:11     14:07    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12318   12/12/16   21:16:27      0:21      0:00    19728652226          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12319   12/12/16   21:16:28      0:22      0:05    19728652226          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6309




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12320   12/12/16   21:22:54      0:06      1:34    19728970197          19728652226         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12321   12/12/16   21:24:57      0:07      3:46    19728970197          18178789376         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12322   12/12/16   21:29:41      0:21      1:02    19728970197          15163306281         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12323   12/12/16   21:31:13      0:20      1:17    19728970197          12144031955                                               ST      [NIOP]
12324   12/12/16   21:31:13      0:07      1:17    19728970197          12144031955                                               MT      [NIOP]
12325   12/12/16   21:31:14      0:22      1:16    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12326   12/12/16   21:32:43      0:07      0:21    19728970197          19728652227         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12327   12/12/16   21:33:31      0:22      0:00    19728970197          12149572477                                               MT       [NIOP]
12328   12/12/16   21:33:34      0:25      0:21    19728970197          12149572477                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 53 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        694
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12329   12/12/16   21:33:34      0:25      0:21    19728970197          12149572477         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12330   12/12/16   21:34:39      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
12331   12/12/16   21:34:40      0:23      0:08    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
12332   12/12/16   21:34:40      0:23      0:08    19728970197          14055681717         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12333   12/12/16   21:35:14      0:03      6:44    14055681717          19728970197                                               MO      [VCORR]
12334   12/12/16   21:35:14      0:03      6:44    14055681717          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12335   12/12/16   21:38:27      0:20      0:01    12149572477          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12336   12/12/16   21:38:29      0:22      0:03    12149572477          19728970197                                               MO      [VCORR]
12337   12/12/16   21:38:29      0:22      0:03    12149572477          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6310




12338   12/12/16   21:44:38      0:08      2:13    19728970197          18083063161         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12339   12/12/16   21:45:21      0:04      0:00    14178482210          19728970197                                               MO         []
12340   12/12/16   21:45:21      0:04      0:00    14178482210          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12341   12/12/16   22:01:55      0:05      0:48    19728970197          14166788571         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12342   12/12/16   22:03:01      0:08      2:46    19728970197          14178482210                                               MT    [NIOP:VCORR]
12343   12/12/16   22:03:01      0:09      2:46    19728970197          14178482210         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12344   12/12/16   22:06:13      0:06      3:25    19728970197          12149572477                                               MT    [NIOP:VCORR]
12345   12/12/16   22:06:13      0:06      3:25    19728970197          12149572477         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12346   12/12/16   22:10:35      0:13      5:17    19728970197          12142822920                                               MT    [NIOP:VCORR]
12347   12/12/16   22:10:35      0:13      5:17    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 54 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        695
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12348   12/12/16   22:16:54      0:07      9:53    19728970197          13053233757                                               MT       [NIOP]
12349   12/12/16   22:16:55      0:11      9:53    19728970197          13053233757                                               SO         []
                                                   01113053233757(D)
12350   12/12/16   22:16:55      0:12      9:53    19728970197          13053233757                                               ST         []
12351   12/12/16   22:16:55      0:13      9:53    19728970197          13053233757         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12352   12/12/16   22:39:17      0:17      4:11    19728970197          15715814263         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12353   12/12/16   23:05:43      0:18      6:09    19728970197          18173000132         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12354   12/13/16   01:12:23      0:01      0:00    16173384400          19728970197                             310410782837752   MT       [NIOP]
12355   12/13/16   01:12:24      0:02      1:17    16173384400          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12356   12/13/16   04:22:02      0:21      0:00    19728970197          12144778228                                               MT    [Wi-Fi:NIOP]
12357   12/13/16   04:22:03      0:22      0:10    19728970197          12144778228         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                               6311




12358   12/13/16   04:22:03      0:22      0:11    19728970197          12144778228                                               MT         [Wi-
                                                   18325999997(F)                                                                      Fi:NIOP:CFNA:VM]
12359   12/13/16   04:28:15      0:03      1:24    19728970197          12144031955                                               MT     [NIOP:VCORR]
12360   12/13/16   04:28:15      0:03      1:24    19728970197          12144031955         3569910642256717    310410782837752   MO        [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12361   12/13/16   04:30:55      0:10      6:47    19728970197          14169640411         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12362   12/13/16   04:37:56      0:05      6:30    19728970197          14165852500         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12363   12/13/16   14:04:09      0:06      0:06    19728970197          12144777469                                               MT    [NIOP:VCORR]
12364   12/13/16   14:04:09      0:06      0:06    19728970197          12144777469         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12365   12/13/16   14:09:27      0:03      6:52    12144777469          19728970197         3569910642256717    310410782837752   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12366   12/13/16   14:09:27      0:04      6:52    12144777469          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 55 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         696
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12367   12/13/16   14:21:47      0:40      0:19    19728970197          12146016822         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12368   12/13/16   14:24:03      0:04      9:32    19728970197          19728652227         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12369   12/13/16   15:33:02      0:20      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12370   12/13/16   15:33:04      0:22      0:09    12144035705          19728970197                                               MO      [VCORR]
12371   12/13/16   15:33:04      0:22      0:09    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12372   12/13/16   15:37:13      0:00      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12373   12/13/16   15:37:13      0:01      0:00    12144777469          19728970197                                               MO         []
12374   12/13/16   15:37:18      0:03      3:27    12144777469          19728970197                                               MO      [VCORR]
12375   12/13/16   15:37:18      0:03      3:27    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6312




                                                                                                 IPHONE6
12376   12/13/16   15:42:31      0:29      0:00    19728970197          15722160959         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12377   12/13/16   15:44:42      0:03      4:18    19728970197          19724737313         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12378   12/13/16   15:56:21      1:02      0:00    19728970197          19724507331         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12379   12/13/16   16:09:21      0:20      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12380   12/13/16   16:09:23      0:22      0:06    12144777469          19728970197                                               MO      [VCORR]
12381   12/13/16   16:09:23      0:22      0:06    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12382   12/13/16   16:09:39      0:02      0:55    19728970197          12144777469                                               MT   [NIOP:VCORR]
12383   12/13/16   16:09:39      0:03      0:55    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12384   12/13/16   16:12:33      0:06      0:54    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 56 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           697
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12385   12/13/16   16:12:33      0:06      0:54    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12386   12/13/16   16:43:57      0:00      0:00    19728970197          12142266995                                               MT     [CFNR:VM]
                                                   13176649930(F)
12387   12/13/16   16:43:59      0:16      0:23    19728970197          12142266995                                               ST       [OOR]
12388   12/13/16   16:43:59      0:17      0:22    19728970197          12142266995         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12389   12/13/16   16:51:19      0:04      9:27    -1                   19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12390   12/13/16   17:04:59      0:09      3:44    19728970197          17203575542         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12391   12/13/16   17:09:32      0:36      1:57    19728970197          13146056571         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12392   12/13/16   17:35:45      0:02      0:00    12142266995          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6313




                                                                                                 IPHONE6
12393   12/13/16   17:35:47      0:04      0:13    12142266995          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12394   12/13/16   17:35:47      0:04      0:14    12142266995          19728970197                                               MO      [NIOR]
12395   12/13/16   17:36:21      0:30      0:00    19728970197          15163306281         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12396   12/13/16   17:42:05      0:18      0:33    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12397   12/13/16   17:48:35      0:22      0:00    12145365098          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12398   12/13/16   17:48:37      0:24      0:28    12145365098          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12399   12/13/16   17:48:37      0:24      0:28    12145365098          19728970197                                               MO      [VCORR]
12400   12/13/16   17:53:12      0:19      0:00    12144777469          19728970197                                               MO         []
12401   12/13/16   17:53:12      0:19      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12402   12/13/16   18:11:57      0:00      0:00    19728970197          12144777469                                               MT      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 57 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        698
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12403   12/13/16   18:11:59      0:02      0:07    19728970197          12144777469                                               MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12404   12/13/16   18:11:59      0:02      0:07    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12405   12/13/16   18:13:44      0:12      1:56    19728970197          15163306281         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12406   12/13/16   19:03:31      0:13      3:33    19728970197          19723332722                                               MT    [NIOP:VCORR]
12407   12/13/16   19:03:31      0:13      3:33    19728970197          19723332722         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12408   12/13/16   19:07:01      0:20      0:00    13053233757          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12409   12/13/16   19:07:03      0:22      0:54    13053233757          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12410   12/13/16   19:07:04      0:25      0:54    13053233757          19728970197                                               MO   [NIOR:SUBCMH]
12411   12/13/16   19:07:15      0:00      2:45    19728970197          13053233757                                               MT     [NIOP:CMW]
                                                                                                                                                                                             6314




12412   12/13/16   19:07:15      0:04      2:45    19728970197          13053233757                                               SO         []
                                                   01113053233757(D)
12413   12/13/16   19:07:16      0:07      2:44    19728970197          13053233757                                               ST        []
12414   12/13/16   19:07:16      0:08      2:43    19728970197          13053233757         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12415   12/13/16   19:13:58      0:19      9:39    19728970197          12124688713         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12416   12/13/16   20:15:31      0:06      0:00    12143353210          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12417   12/13/16   20:15:33      0:08      0:02    12143353210          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12418   12/13/16   20:15:33      0:08      0:02    12143353210          19728970197                                               MO      [VCORR]
12419   12/13/16   20:18:23      0:03      0:01    13107219587          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12420   12/13/16   20:18:25      0:05      0:41    13107219587          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 58 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        699
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12421   12/13/16   20:29:55      0:08      0:00    12195773103          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12422   12/13/16   20:29:56      0:09      0:03    12195773103          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12423   12/13/16   21:03:16      0:02      0:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
12424   12/13/16   21:03:16      0:02      0:08    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12425   12/13/16   21:03:35      0:02      0:06    19728970197          12144777469                                               MT   [NIOP:VCORR]
12426   12/13/16   21:03:35      0:02      0:06    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12427   12/13/16   21:03:47      0:02      2:40    12144777469          19728970197                                               MO     [VCORR]
12428   12/13/16   21:03:47      0:02      2:40    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12429   12/13/16   21:08:13      0:34      0:14    19728970197          13107219587         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6315




                                                                                                 IPHONE6
12430   12/13/16   22:35:07      0:09      2:20    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12431   12/13/16   22:48:20      0:06      3:49    12145761937          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12432   12/13/16   23:11:14      0:21      0:01    13107219587          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12433   12/13/16   23:11:16      0:23      0:05    13107219587          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12434   12/13/16   23:16:33      0:07      0:19    19728970197          19724507331         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12435   12/13/16   23:28:32      0:24      0:01    12145761937          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12436   12/13/16   23:28:34      0:26      0:46    12145761937          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 59 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        700
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12437   12/13/16   23:31:41      0:07      0:46    12144031955          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12438   12/13/16   23:31:41      0:09      0:47    12144031955          19728970197                                               MO        []
12439   12/13/16   23:33:06      0:10      0:49    19728970197          12129958500         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12440   12/13/16   23:34:11      0:04      0:12    19728970197          12144031955                                               MT      [NIOP]
12441   12/13/16   23:34:11      0:07      0:12    19728970197          12144031955                                               ST      [NIOP]
12442   12/13/16   23:34:11      0:07      0:12    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12443   12/14/16   00:00:17      0:21      0:00    12144777469          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12444   12/14/16   00:00:19      0:23      0:08    12144777469          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12445   12/14/16   00:00:19      0:24      0:08    12144777469          19728970197                                               MO      [VCORR]
12446   12/14/16   00:03:20      0:22      0:01    12145761937          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                                                                                                             6316




                                                                                                  APPLE
                                                                                                 IPHONE6
12447   12/14/16   00:03:22      0:24      0:53    12145761937          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12448   12/14/16   00:08:03      0:21      0:01    12144035705          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12449   12/14/16   00:08:05      0:23      0:52    12144035705          19728970197                                               MO      [VCORR]
12450   12/14/16   00:08:05      0:23      0:52    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12451   12/14/16   00:09:23      0:20      0:00    13107219587          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12452   12/14/16   00:09:25      0:22      0:02    13107219587          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12453   12/14/16   00:26:43      0:22      0:01    19723332722          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12454   12/14/16   00:26:45      0:24      0:01    19723332722          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 60 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        701
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12455   12/14/16   00:26:45      0:24      0:01    19723332722          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12456   12/14/16   00:28:21      0:06      3:07    19728970197          19723332722                                               MT   [NIOP:VCORR]
12457   12/14/16   00:28:21      0:06      3:07    19728970197          19723332722         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12458   12/14/16   01:10:51      0:24      0:00    14243433713          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12459   12/14/16   01:10:54      0:27      0:31    14243433713          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12460   12/14/16   01:10:54      0:28      0:31    14243433713          19728970197                                               MO      [VCORR]
12461   12/14/16   01:32:42      0:33      0:00    19728970197          14243433713         3569910642256717    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12462   12/14/16   01:32:42      0:33      0:00    19728970197          14243433713                                               MT      [NIOP]
12463   12/14/16   01:33:00      0:07      0:50    19728970197          19722522500         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6317




                                                                                                 IPHONE6
12464   12/14/16   01:38:19      0:22      0:00    19728970197          12147738177                                               MT       [NIOP]
12465   12/14/16   01:38:20      0:23      0:17    19728970197          12147738177                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
12466   12/14/16   01:38:20      0:23      0:17    19728970197          12147738177         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12467   12/14/16   01:40:03      0:12      0:07    19728970197          12146016822         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12468   12/14/16   01:42:35      0:39      0:20    19728970197          12146016822         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12469   12/14/16   01:44:05      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
12470   12/14/16   01:44:06      0:23      0:50    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12471   12/14/16   01:44:06      0:23      0:50    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12472   12/14/16   01:46:24      0:18      0:00    19728970197          12144035705                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 61 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        702
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12473   12/14/16   01:46:24      0:18      0:00    19728970197          12144035705         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12474   12/14/16   01:46:47      0:00      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12475   12/14/16   01:46:48      0:01      0:09    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12476   12/14/16   01:46:48      0:02      0:09    12144035705          19728970197                                               MO     [VCORR]
12477   12/14/16   01:46:54      0:22      0:00    19728970197          12145761937         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12478   12/14/16   01:47:17      0:17      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12479   12/14/16   01:47:19      0:19      0:05    12144035705          19728970197                                               MO      [VCORR]
12480   12/14/16   01:47:19      0:19      0:05    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6318




12481   12/14/16   01:47:55      0:06      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12482   12/14/16   01:47:56      0:07      0:03    12144035705          19728970197                                               MO      [VCORR]
12483   12/14/16   01:47:56      0:07      0:03    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12484   12/14/16   01:48:56      0:01      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12485   12/14/16   01:48:57      0:02      0:26    12144035705          19728970197                                               MO      [VCORR]
12486   12/14/16   01:48:57      0:02      0:26    12144035705          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12487   12/14/16   01:49:30      0:50      0:00    19728970197          14243433713         3569910642256717    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12488   12/14/16   01:49:30      0:50      0:00    19728970197          14243433713                                               MT      [NIOP]
12489   12/14/16   01:49:46      0:05     11:13    19728970197          12144035705                                               MT   [NIOP:VCORR]
12490   12/14/16   01:49:46      0:05     11:13    19728970197          12144035705         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 62 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          703
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12491   12/14/16   02:01:13      0:02      1:29    12144035705          19728970197                                               MO      [VCORR]
12492   12/14/16   02:01:13      0:02      1:29    12144035705          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12493   12/14/16   02:39:02      0:09      2:14    14243433713          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12494   12/14/16   02:39:02      0:09      2:14    14243433713          19728970197                                               MO      [VCORR]
12495   12/14/16   04:19:12      0:01      0:00    12144777469          19728970197                             310410782837752   MT       [NIOP]
12496   12/14/16   04:19:13      0:02      0:02    12144777469          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12497   12/14/16   04:19:13      0:02      0:02    12144777469          19728970197                                               MO      [VCORR]
12498   12/14/16   04:19:21      0:01      0:00    12144777469          19728970197                             310410782837752   MT       [NIOP]
12499   12/14/16   04:19:22      0:02      0:05    12144777469          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12500   12/14/16   04:19:22      0:02      0:05    12144777469          19728970197                                               MO      [VCORR]
12501   12/14/16   12:30:48      0:02      0:00    12144035705          19728970197                                               MO         []
12502   12/14/16   12:30:48      0:02      0:00    12144035705          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6319




                                                                                                 IPHONE6
12503   12/14/16   12:31:19      0:06      0:00    19728970197          12144035705                                               MT       [NIOP]
12504   12/14/16   12:31:21      0:08      0:05    19728970197          12144035705                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
12505   12/14/16   12:31:21      0:08      0:05    19728970197          12144035705         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12506   12/14/16   12:31:44      0:08      0:18    19728970197          12144035705                                               MT   [NIOP:VCORR]
12507   12/14/16   12:31:44      0:09      0:18    19728970197          12144035705         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12508   12/14/16   13:35:46      0:21      0:00    19728970197          19728329707                                               MT      [NIOP]
12509   12/14/16   13:35:47      0:22      0:41    19728970197          19728329707         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12510   12/14/16   13:35:47      0:22      0:41    19728970197          19728329707                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
12511   12/14/16   13:37:10      0:15      6:59    19728970197          19723332722                                               MT    [NIOP:VCORR]
12512   12/14/16   13:37:10      0:15      6:59    19728970197          19723332722         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 63 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        704
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12513   12/14/16   14:02:51      0:22      0:00    15163306281          19728970197         3569910642256717    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12514   12/14/16   14:02:53      0:24      0:02    15163306281          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12515   12/14/16   15:06:00      0:36      1:24    19728970197          15163306281         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12516   12/14/16   15:06:24      0:04      2:53    12143636920          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12517   12/14/16   15:09:30      0:07     11:41    19728970197          19728652225         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12518   12/14/16   15:24:40      0:07      1:02    19728970197          12142822920                                               MT   [NIOP:VCORR]
12519   12/14/16   15:24:40      0:07      1:02    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12520   12/14/16   15:30:15      0:12      1:52    19728970197          16173384400         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                                                                                                             6320




                                                                                                  APPLE
                                                                                                 IPHONE6
12521   12/14/16   15:32:19      0:02      0:52    19728970197          12144031955                                               MT      [NIOP]
12522   12/14/16   15:32:19      0:03      0:52    19728970197          12144031955                                               ST      [NIOP]
12523   12/14/16   15:32:19      0:03      0:52    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12524   12/14/16   15:33:34      0:09      0:36    19728970197          12145761937         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12525   12/14/16   16:27:35      0:03     10:13    18083063161          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12526   12/14/16   16:54:19      0:08      2:50    19728970197          12149797840         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12527   12/14/16   17:58:11      0:00      0:00    16012142637          19728970197                                               MO       [NIOR]
12528   12/14/16   17:58:31      0:07      0:45    16018533300          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12529   12/14/16   18:10:58      0:34      0:06    19728970197          19086270063         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 64 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        705
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12530   12/14/16   18:46:53      0:12      5:14    19728970197          19086270063         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12531   12/14/16   19:05:55      0:18      0:04    19728970197          16462235362         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12532   12/14/16   19:21:31      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
12533   12/14/16   19:21:33      0:22      0:19    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12534   12/14/16   19:21:33      0:23      0:19    19728970197          12144777469         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12535   12/14/16   19:22:09      0:12      9:29    19728970197          12142822920                                               MT    [NIOP:VCORR]
12536   12/14/16   19:22:09      0:12      9:29    19728970197          12142822920         3569910642256717    310410782837752   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12537   12/14/16   19:28:50      0:07      0:22    12144031955          19728970197         3569910642256717    310410782837752   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12538   12/14/16   19:28:51      0:08      0:21    12144031955          19728970197                                               MO       [NIOR]
                                                                                                                                                                                             6321




                                                   01119728970197(D)
12539   12/14/16   19:41:40      0:04      0:20    16462235362          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12540   12/14/16   19:58:48      0:20      0:24    19728970197          19727746500         3569910642256717    310410782837752   MO       [CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12541   12/14/16   19:59:10      0:06      2:00    12149797939          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12542   12/14/16   20:02:39      0:15      0:05    19728970197          19728008231         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12543   12/14/16   20:03:14      0:13      0:00    19728970197          18173088438                                               MT         []
12544   12/14/16   20:03:14      0:14      0:00    19728970197          18173088438                                               ST       [NIOP]
12545   12/14/16   20:03:15      0:15      0:24    19728970197          18173088438                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
12546   12/14/16   20:03:15      0:15      0:24    19728970197          18173088438         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12547   12/14/16   20:21:59      0:21      0:01    13104208293          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 65 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        706
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12548   12/14/16   20:22:01      0:23      0:03    13104208293          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12549   12/14/16   20:27:25      0:13      2:41    18173088438          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12550   12/14/16   20:27:25      0:14      2:42    18173088438          19728970197                                               MO       [NIOR]
12551   12/14/16   20:34:44      0:08      4:37    19728008231          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12552   12/14/16   20:40:04      0:27      1:40    19728970197          12148557466         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12553   12/14/16   20:42:18      0:07      0:00    16027542574          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12554   12/14/16   20:42:19      0:08      0:04    16027542574          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12555   12/14/16   20:43:15      0:11      3:13    12144777469          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                                                                                                             6322




                                                                                                  APPLE
                                                                                                 IPHONE6
12556   12/14/16   20:43:15      0:12      3:13    12144777469          19728970197                                               MO      [VCORR]
12557   12/14/16   20:50:29      0:12      0:00    12143353210          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12558   12/14/16   20:50:30      0:13      0:03    12143353210          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12559   12/14/16   20:50:30      0:13      0:03    12143353210          19728970197                                               MO      [VCORR]
12560   12/14/16   21:10:29      0:11      5:02    19728970197          12403864821         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12561   12/14/16   21:18:47      0:06      0:00    13363395239          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12562   12/14/16   21:18:49      0:08      1:01    13363395239          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12563   12/14/16   21:27:36      0:05      0:28    18189332779          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 66 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        707
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12564   12/14/16   21:52:45      0:10      1:46    12148557466          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12565   12/14/16   22:15:09      0:11      0:33    19728970197          12142822920                                               MT   [NIOP:VCORR]
12566   12/14/16   22:15:09      0:11      0:33    19728970197          12142822920         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12567   12/14/16   22:16:39      0:11      0:00    12403864000          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12568   12/14/16   22:16:40      0:12      2:13    12403864000          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12569   12/14/16   22:57:16      0:12      0:15    13109208193          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12570   12/14/16   23:16:15      0:35      0:10    19728970197          13109208193         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12571   12/14/16   23:17:23      0:11      0:00    19728970197          13109208193         3569910642256717    310410782837752   MO         []
                                                                                                                                                                                              6323




                                                                                                  APPLE
                                                                                                 IPHONE6
12572   12/14/16   23:20:24      0:14     10:38    12147738177          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12573   12/14/16   23:20:24      0:15     10:38    12147738177          19728970197                                               MO      [VCORR]
12574   12/14/16   23:20:24      0:04     10:39    12147738177          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12575   12/14/16   23:21:57      0:00      0:00    13109208193          19728970197                             310410782837752   MT     [NIOP:CMW]
12576   12/14/16   23:21:57      0:21      0:00    13109208193          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12577   12/14/16   23:21:58      0:22      0:03    13109208193          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                                IPHONE6
12578   12/14/16   23:25:41      0:00      0:00    15163306281          19728970197                             310410782837752   MT     [NIOP:CMW]
12579   12/14/16   23:25:41      0:21      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                                IPHONE6
12580   12/14/16   23:25:43      0:23      0:03    15163306281          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                                IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 67 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           708
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12581   12/14/16   23:39:07      0:03      0:00    19727020055          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12582   12/14/16   23:39:21      0:02      1:17    19727020055          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12583   12/14/16   23:46:27      0:11      7:30    19728970197          15163306281         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12584   12/14/16   23:54:46      0:23      0:00    19728970197          19177044960                                               MT      [NIOP]
12585   12/14/16   23:54:47      0:24      0:07    19728970197          19177044960         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12586   12/14/16   23:54:47      0:24      0:07    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
12587   12/14/16   23:55:51      0:14     13:07    19728970197          18083063161         3569910642256717    310410782837752   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12588   12/15/16   00:04:58      0:15      4:00    19728970197          14185617427         3569910642256717    310410782837752   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                                                                                                             6324




                                                                                                 IPHONE6
12589   12/15/16   00:05:01      0:00      3:57    19728970197          -1                  3569910642256717    310410782837752   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12590   12/15/16   00:30:49      0:16      0:00    12142822920          19728970197                                               MO         []
12591   12/15/16   00:30:49      0:16      0:00    12142822920          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12592   12/15/16   00:31:47      0:08      0:18    19728970197          12142822920                                               MT    [NIOP:VCORR]
12593   12/15/16   00:31:47      0:08      0:18    19728970197          12142822920         3569910642256717    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12594   12/15/16   00:32:20      0:05      1:32    19728970197          12144031955                                               MT      [NIOP]
12595   12/15/16   00:32:20      0:08      1:31    19728970197          12144031955                                               ST      [NIOP]
12596   12/15/16   00:32:20      0:08      1:31    19728970197          12144031955         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12597   12/15/16   00:34:17      0:15      5:55    19728970197          13363395239         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12598   12/15/16   00:41:58      0:22      1:30    19728970197          12195773103         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 68 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        709
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12599   12/15/16   01:43:50      0:11      5:17    19728970197          14169640411         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12600   12/15/16   03:31:29      0:12      7:28    19728970197          12143353210         3569910642256717    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12601   12/15/16   03:31:29      0:12      7:28    19728970197          12143353210                                               MT   [NIOP:VCORR]
12602   12/15/16   04:50:33      0:11      0:12    12148821500          19728970197         3569910642256717    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12603   12/15/16   04:50:33      0:12      0:12    12148821500          19728970197                                               MO      [VCORR]
12604   12/15/16   11:15:38      0:08      2:55    12144031955          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
12605   12/15/16   11:15:38      0:08      2:55    12144031955          19728970197         3569910642256717    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12606   12/15/16   12:15:48      0:22      0:00    18126045074          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12607   12/15/16   12:15:50      0:24      0:36    18126045074          19728970197         3569910642256717    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6325




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12608   12/15/16   12:15:50      0:25      0:36    18126045074          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
12609   12/15/16   13:35:45      0:11      6:10    19728970197          18126045074                                               MT      [NIOP]
12610   12/15/16   13:35:45      0:14      6:09    19728970197          18126045074                                               ST      [NIOP]
12611   12/15/16   13:35:45      0:14      6:09    19728970197          18126045074         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12612   12/15/16   13:44:41      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
12613   12/15/16   13:44:43      0:23      0:56    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12614   12/15/16   13:44:43      0:23      0:56    19728970197          12144777469         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12615   12/15/16   13:48:37      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
12616   12/15/16   13:48:39      0:23      0:35    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
12617   12/15/16   13:48:39      0:23      0:35    19728970197          14055681717         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 69 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        710
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12618   12/15/16   13:50:14      0:14      1:18    19728970197          19728652228         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12619   12/15/16   13:51:21      0:01      0:00    17187530967          19728970197                                               MO         []
12620   12/15/16   13:51:21      0:01      0:00    17187530967          19728970197         3569910642256717    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12621   12/15/16   13:51:40      0:04     12:19    19728970197          17187530967                                               MT    [NIOP:VCORR]
12622   12/15/16   13:51:40      0:04     12:19    19728970197          17187530967         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12623   12/15/16   14:06:03      0:06      0:37    12144777469          19728970197                                               MO      [VCORR]
12624   12/15/16   14:06:03      0:06      0:37    12144777469          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12625   12/15/16   14:15:11      0:09      3:47    19728970197          12022561039                                               MT    [NIOP:VCORR]
12626   12/15/16   14:15:11      0:09      3:47    19728970197          12022561039         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12627   12/15/16   14:26:12      0:08      1:16    19728970197          19728652225         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                                                                                                               6326




                                                                                                  APPLE
                                                                                                 IPHONE6
12628   12/15/16   14:33:35      0:22      0:00    19728970197          12146687860                                               MT       [NIOP]
12629   12/15/16   14:33:37      0:24      0:02    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12630   12/15/16   14:33:37      0:24      0:02    19728970197          12146687860         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12631   12/15/16   14:33:50      0:02      4:02    12146687860          19728970197         3569910642256718    310410782837752   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12632   12/15/16   14:33:50      0:03      4:02    12146687860          19728970197                                               MO       [VCORR]
12633   12/15/16   14:36:10      0:09      1:41    14055681717          19728970197                                               MO       [VCORR]
12634   12/15/16   14:36:10      0:09      1:41    14055681717          19728970197         3569910642256718    310410782837752   MT        [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12635   12/15/16   14:43:10      0:00      0:01    13104208293          19728970197                             310410782837752   MT        [NIOP]
12636   12/15/16   14:43:12      0:02      0:04    13104208293          19728970197                             310410782837752   MT    [NIOP:CFNR:VM]
                                                   18179999302(F)
12637   12/15/16   14:51:12      0:01      0:00    19177044960          19728970197                             310410782837752   MT        [NIOP]
12638   12/15/16   14:51:13      0:02      0:02    19177044960          19728970197                             310410782837752   MT    [NIOP:CFNR:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 70 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         711
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12639   12/15/16   14:51:13      0:02      0:02    19177044960          19728970197                                               MO      [VCORR]
12640   12/15/16   14:51:22      0:01      0:00    19177044960          19728970197                             310410782837752   MT       [NIOP]
12641   12/15/16   14:51:23      0:02      0:02    19177044960          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12642   12/15/16   14:51:23      0:02      0:02    19177044960          19728970197                                               MO      [VCORR]
12643   12/15/16   14:53:23      0:00      0:00    13109208193          19728970197                             310410782837752   MT       [NIOP]
12644   12/15/16   14:53:24      0:01      0:06    13109208193          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12645   12/15/16   16:04:55      0:01      0:00    19177548198          19728970197                             310410782837752   MT       [NIOP]
12646   12/15/16   16:04:56      0:02      0:03    19177548198          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12647   12/15/16   17:33:13      0:20      0:00    12144778228          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12648   12/15/16   17:33:15      0:22      0:24    12144778228          19728970197                                               MO      [VCORR]
12649   12/15/16   17:33:15      0:22      0:24    12144778228          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12650   12/15/16   17:44:12      0:22      0:00    19728970197          12144778228                                               MT       [NIOP]
                                                                                                                                                                                             6327




12651   12/15/16   17:44:13      0:23      0:25    19728970197          12144778228                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
12652   12/15/16   17:44:13      0:23      0:25    19728970197          12144778228         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12653   12/15/16   17:45:16      0:04      4:38    19728970197          12148821502                                               MT      [NIOP]
12654   12/15/16   17:45:16      0:08      4:37    19728970197          12148821502         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12655   12/15/16   17:49:58      0:03     11:39    18189332779          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12656   12/15/16   18:06:47      0:08      0:18    19727020055          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12657   12/15/16   18:20:54      0:13     10:02    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12658   12/15/16   18:41:39      0:06      0:17    19728970197          19177548198         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 71 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        712
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12659   12/15/16   18:42:16      0:01      0:00    19728970197          19177548198         3569910642256718    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12660   12/15/16   18:42:25      0:06      0:00    19728970197          19177548198         3569910642256718    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12661   12/15/16   18:42:33      0:02      0:02    19177548198          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12662   12/15/16   18:42:43      0:02      0:00    19177548198          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12663   12/15/16   18:42:44      0:03      0:03    19177548198          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12664   12/15/16   18:43:10      0:02      0:00    19728970197          12144778228                                               MT      [NIOP]
12665   12/15/16   18:43:10      0:02      0:00    19728970197          12144778228         3569910642256718    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12666   12/15/16   18:43:19      0:01      0:00    19177548198          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                                                                                                             6328




                                                                                                  APPLE
                                                                                                 IPHONE6
12667   12/15/16   18:43:20      0:02      0:04    19177548198          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12668   12/15/16   18:43:23      0:03      0:00    12144778228          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12669   12/15/16   18:43:24      0:04      0:03    12144778228          19728970197                                               MO      [VCORR]
12670   12/15/16   18:43:24      0:04      0:03    12144778228          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12671   12/15/16   18:43:36      0:08      0:42    19728970197          19177548198         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12672   12/15/16   18:44:31      0:01      0:00    19177548198          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12673   12/15/16   18:44:32      0:02      0:06    19177548198          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 72 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          713
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12674   12/15/16   18:44:34      0:04      0:06    19728970197          19177548198         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12675   12/15/16   18:44:43      0:02     13:14    19177548198          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12676   12/15/16   19:00:25      0:05      1:31    19728970197          12146495704                                               MT   [NIOP:VCORR]
12677   12/15/16   19:00:25      0:05      1:31    19728970197          12146495704         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12678   12/15/16   19:04:37      0:16      2:08    19728970197          17076230729         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12679   12/15/16   19:22:51      0:21      0:00    18083063161          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12680   12/15/16   19:22:52      0:22      0:03    18083063161          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12681   12/15/16   19:24:38      0:12      9:00    19728970197          17076230729         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                                                                                                             6329




                                                                                                  APPLE
                                                                                                 IPHONE6
12682   12/15/16   19:35:36      0:08     13:25    19728970197          18178789376         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12683   12/15/16   19:49:35      0:07      1:39    12146322092          19728970197                                               MO      [VCORR]
12684   12/15/16   19:49:35      0:07      1:39    12146322092          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12685   12/15/16   19:58:01      0:09      2:52    19728970197          18083063161         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12686   12/15/16   20:09:31      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
12687   12/15/16   20:09:33      0:24      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
12688   12/15/16   20:09:33      0:24      0:03    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12689   12/15/16   20:14:37      0:23      0:00    19728970197          12142822920                                               MT       [NIOP]
12690   12/15/16   20:14:38      0:24      0:08    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 73 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        714
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12691   12/15/16   20:14:38      0:24      0:08    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12692   12/15/16   20:14:49      0:02      0:20    12142822920          19728970197                                               MO     [VCORR]
12693   12/15/16   20:14:49      0:02      0:20    12142822920          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12694   12/15/16   20:45:31      0:22      0:00    12142822920          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12695   12/15/16   20:45:33      0:24      0:02    12142822920          19728970197                                               MO      [VCORR]
12696   12/15/16   20:45:33      0:24      0:02    12142822920          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12697   12/15/16   21:01:12      0:02      0:08    19728970197          18329543139         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12698   12/15/16   21:08:22      0:12      0:31    19728970197          19723332722                                               MT   [NIOP:VCORR]
12699   12/15/16   21:08:22      0:12      0:31    19728970197          19723332722         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6330




                                                                                                 IPHONE6
12700   12/15/16   21:10:35      0:04      0:52    19728970197          18329543139         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12701   12/15/16   21:26:20      0:17      0:46    19728970197          14166788571         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12702   12/15/16   21:29:45      0:36      0:03    19728970197          13109208193         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12703   12/15/16   21:37:43      0:13      3:13    19728970197          19728652228         3569910642256718    310410782837752   MO       [NIOR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12704   12/15/16   21:47:22      0:09      2:16    19728970197          16153226672         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12705   12/15/16   21:52:05      0:10     18:01    19728970197          16153227311         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12706   12/15/16   22:18:41      0:04      0:37    19728970197          12142152081                                               MT   [NIOP:VCORR]
12707   12/15/16   22:18:41      0:04      0:37    19728970197          12142152081         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 74 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        715
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12708   12/15/16   22:33:14      0:09      1:31    19728970197          14164337388                                               MT    [NIOP:NITR]
12709   12/15/16   22:33:16      0:22      1:27    19728970197          14164337388         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12710   12/15/16   22:34:59      0:05      0:33    19728970197          12142152081                                               MT   [NIOP:VCORR]
12711   12/15/16   22:34:59      0:05      0:33    19728970197          12142152081         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12712   12/15/16   22:52:52      0:21      2:30    19729891400          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12713   12/15/16   22:52:52      0:21      2:31    19729891400          19728970197                                               MO      [NIOR]
12714   12/15/16   23:05:17      0:06     11:41    13109208193          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12715   12/15/16   23:26:21      0:08      6:32    12144777469          19728970197                                               MO     [VCORR]
12716   12/15/16   23:26:21      0:08      6:32    12144777469          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12717   12/15/16   23:31:09      0:20      0:00    19034453501          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                                                                                                             6331




                                                                                                  APPLE
                                                                                                 IPHONE6
12718   12/15/16   23:31:11      0:22      0:03    19034453501          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12719   12/15/16   23:33:23      0:12      0:52    19728970197          19034453501         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12720   12/16/16   00:10:39      0:11      0:35    19728970197          12142822920                                               MT   [NIOP:VCORR]
12721   12/16/16   00:10:39      0:11      0:35    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12722   12/16/16   00:11:47      0:13      1:55    19728970197          12144035705                                               MT      [NIOP]
12723   12/16/16   00:11:47      0:16      1:55    19728970197          12144035705                                               ST      [NIOP]
12724   12/16/16   00:11:47      0:17      1:55    19728970197          12144035705         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12725   12/16/16   00:28:58      0:16      6:16    19728970197          16027542574         3569910642256718    310410782837752   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12726   12/16/16   00:29:32      0:09      0:14    12144031955          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 75 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        716
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12727   12/16/16   00:29:32      0:09      0:14    12144031955          19728970197         3569910642256718    310410782837752   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12728   12/16/16   02:06:06      0:20      0:00    12148821500          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12729   12/16/16   02:06:08      0:22      0:04    12148821500          19728970197                                               MO      [VCORR]
12730   12/16/16   02:06:08      0:22      0:04    12148821500          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12731   12/16/16   02:21:12      0:22      0:00    12148821500          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12732   12/16/16   02:21:13      0:23      0:22    12148821500          19728970197                                               MO       [NIOR]
12733   12/16/16   02:21:13      0:23      0:22    12148821500          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12734   12/16/16   03:43:48      0:08      5:49    19728970197          16155162999         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6332




12735   12/16/16   03:43:48      0:08      5:49    19728970197          16155162999                                               MT   [NIOP:VCORR]
12736   12/16/16   14:37:06      0:00      0:00    19728970197          12149019672                                               MT        []
12737   12/16/16   14:37:06      0:03      0:00    19728970197          12148821500                                               ST      [NIOP]
12738   12/16/16   14:37:06      0:03      0:00    19728970197          12148821500         3569910642256718    310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12739   12/16/16   14:37:19      0:06      6:05    19728970197          19728652225         3569910642256718    310410782837752   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12740   12/16/16   14:41:05      0:08      1:21    19728970197          19542405844         3569910642256718    310410782837752   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
12741   12/16/16   14:41:08      0:00      2:16    19728970197          -1                  3569910642256718    310410782837752   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12742   12/16/16   14:44:38      0:03      2:16    19542405844          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12743   12/16/16   14:47:08      0:06      1:15    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 76 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        717
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12744   12/16/16   14:54:23      0:04      0:16    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12745   12/16/16   15:07:28      0:12      4:33    19176012902          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12746   12/16/16   15:07:28      0:13      4:33    19176012902          19728970197                                               MO     [VCORR]
12747   12/16/16   15:28:58      0:07      7:22    16176403999          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12748   12/16/16   16:11:48      0:21      0:00    16153430473          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12749   12/16/16   16:11:50      0:23      0:40    16153430473          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12750   12/16/16   16:32:55      0:03      0:18    19728970197          16153430473         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12751   12/16/16   16:35:09      0:13      0:39    19728970197          16153222844         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                                                                                                             6333




                                                                                                  APPLE
                                                                                                 IPHONE6
12752   12/16/16   16:40:30      0:03      4:08    19034453501          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12753   12/16/16   17:28:27      0:05      1:46    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12754   12/16/16   17:32:49      0:00      0:00    16153430473          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12755   12/16/16   17:32:51      0:02      0:26    16153430473          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12756   12/16/16   17:32:57      0:12      0:25    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12757   12/16/16   17:32:57      0:12      0:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
12758   12/16/16   18:01:07      0:21      0:00    19728961558          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 77 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        718
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12759   12/16/16   18:01:09      0:23      0:07    19728961558          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12760   12/16/16   18:08:06      0:21      0:00    12144031955          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12761   12/16/16   18:08:08      0:23      0:02    12144031955          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12762   12/16/16   18:08:08      0:24      0:02    12144031955          19728970197                                               MO      [VCORR]
12763   12/16/16   19:37:01      0:14      7:15    19728970197          16153222844         3569910642256718    310410782837752   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12764   12/16/16   19:38:49      0:16      0:32    19034453501          19728970197         3569910642256718    310410782837752   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                                 IPHONE6
12765   12/16/16   19:46:49      0:09      4:52    13105629627          19728970197                                               MO     [CMH:MPS]
12766   12/16/16   19:46:49      0:09      4:52    13105629627          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6334




12767   12/16/16   20:06:41      0:06     14:09    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12768   12/16/16   20:28:18      0:07      2:23    19728652226          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12769   12/16/16   20:40:49      0:22      0:01    16153430473          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12770   12/16/16   20:40:51      0:24      0:39    16153430473          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12771   12/16/16   20:43:28      0:03      0:07    19728970197          16153430473         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12772   12/16/16   20:43:53      0:11     20:09    19728970197          16153222844         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12773   12/16/16   21:37:13      0:21      0:34    19728970197          12142822920                                               MT   [NIOP:VCORR]
12774   12/16/16   21:37:13      0:21      0:34    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12775   12/16/16   21:37:54      0:03      1:53    19728970197          12142822920                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 78 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        719
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12776   12/16/16   21:37:54      0:03      1:53    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12777   12/16/16   21:41:39      0:22      0:00    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
12778   12/16/16   21:41:39      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
12779   12/16/16   21:41:39      0:22      0:00    19728970197          12142822920         3569910642256718    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12780   12/16/16   22:21:12      0:10      0:17    12142822920          19728970197                                               MO      [VCORR]
12781   12/16/16   22:21:12      0:10      0:17    12142822920          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12782   12/16/16   22:28:13      0:09      9:39    12022253814          19728970197                                               MO      [VCORR]
12783   12/16/16   22:28:13      0:09      9:39    12022253814          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12784   12/16/16   23:13:25      0:02      0:00    12144031955          19728970197                                               MO         []
12785   12/16/16   23:13:25      0:02      0:00    12144031955          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6335




                                                                                                 IPHONE6
12786   12/16/16   23:37:17      0:16      0:56    19728970197          12142822920                                               MT    [NIOP:VCORR]
12787   12/16/16   23:37:17      0:17      0:56    19728970197          12142822920         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12788   12/16/16   23:50:22      0:07      3:02    19727881400          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12789   12/16/16   23:52:22      0:20      0:00    19722809444          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12790   12/16/16   23:52:24      0:22      0:31    19722809444          19728970197                                               MO      [VCORR]
12791   12/16/16   23:52:24      0:22      0:31    19722809444          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12792   12/17/16   00:00:51      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
12793   12/17/16   00:00:52      0:22      0:10    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
12794   12/17/16   00:00:52      0:22      0:10    19728970197          12144777469         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 79 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        720
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12795   12/17/16   00:01:50      0:00      0:00    12144777469          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12796   12/17/16   00:01:52      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
12797   12/17/16   00:01:52      0:02      0:03    12144777469          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12798   12/17/16   00:01:53      0:21      0:00    19728970197          19723332722                                               MT       [NIOP]
12799   12/17/16   00:01:55      0:23      0:03    19728970197          19723332722                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
12800   12/17/16   00:01:55      0:23      0:03    19728970197          19723332722         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12801   12/17/16   00:02:04      0:05      2:14    12144777469          19728970197                                               MO      [VCORR]
12802   12/17/16   00:02:04      0:05      2:14    12144777469          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12803   12/17/16   02:52:16      0:08     12:48    19728970197          19178805351         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6336




12804   12/17/16   13:25:44      0:22      0:00    12144777469          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12805   12/17/16   13:25:46      0:24      0:02    12144777469          19728970197                                               MO      [VCORR]
12806   12/17/16   13:25:46      0:24      0:02    12144777469          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12807   12/17/16   14:18:40      0:14      0:12    15163306281          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12808   12/17/16   14:48:30      0:05      4:55    19728970197          12144777469                                               MT    [NIOP:VCORR]
12809   12/17/16   14:48:30      0:05      4:55    19728970197          12144777469         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12810   12/17/16   15:20:37      0:12      0:34    19728970197          12144777469                                               MT    [NIOP:VCORR]
12811   12/17/16   15:20:37      0:12      0:34    19728970197          12144777469         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12812   12/17/16   15:21:57      0:10      5:08    19728970197          19738654125         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12813   12/17/16   15:29:48      0:06      6:14    14055681717          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 80 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        721
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12814   12/17/16   15:29:48      0:06      6:14    14055681717          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12815   12/17/16   16:21:37      0:06      0:00    19728970197          19726080262         3569910642256718    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12816   12/17/16   17:02:51      0:10      2:12    19728970197          12144777469                                               MT   [NIOP:VCORR]
12817   12/17/16   17:02:51      0:10      2:12    19728970197          12144777469         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12818   12/17/16   17:08:33      0:06      0:15    19728970197          12142152081                                               MT   [NIOP:VCORR]
12819   12/17/16   17:08:33      0:07      0:15    19728970197          12142152081         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12820   12/17/16   17:09:16      0:20      0:00    12142152081          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12821   12/17/16   17:09:19      0:23      0:03    12142152081          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                              6337




12822   12/17/16   17:09:19      0:24      0:03    12142152081          19728970197                                               MO      [VCORR]
12823   12/17/16   17:17:31      0:04      0:58    19728970197          12142152081                                               MT   [NIOP:VCORR]
12824   12/17/16   17:17:31      0:04      0:58    19728970197          12142152081         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12825   12/17/16   17:20:13      0:09      1:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
12826   12/17/16   17:20:13      0:09      1:26    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12827   12/17/16   17:30:11      0:15      0:07    19728970197          12142152081                                               MT   [NIOP:VCORR]
12828   12/17/16   17:30:11      0:15      0:07    19728970197          12142152081         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12829   12/17/16   18:33:17      0:12      0:18    19728970197          19728016886         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12830   12/17/16   18:46:25      0:22      0:00    19728970197          12144031955                                               MT       [NIOP]
12831   12/17/16   18:46:26      0:23      0:01    19728970197          12144031955                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
12832   12/17/16   18:46:26      0:23      0:01    19728970197          12144031955         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 81 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           722
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12833   12/17/16   18:47:23      0:05      0:22    12144031955          19728970197                                               MO      [VCORR]
12834   12/17/16   18:47:23      0:05      0:22    12144031955          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12835   12/17/16   19:42:33      0:06      6:36    14023194225          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12836   12/17/16   20:03:50      0:11      1:06    19728970197          19729891400                                               MT      [NIOP]
12837   12/17/16   20:03:50      0:15      1:06    19728970197          19729891400         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12838   12/17/16   20:05:59      0:13     13:45    19728970197          14053016595                                               MT   [NIOP:VCORR]
12839   12/17/16   20:05:59      0:13     13:45    19728970197          14053016595         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12840   12/17/16   21:09:10      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
12841   12/17/16   21:09:12      0:24      0:29    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
12842   12/17/16   21:09:12      0:24      0:29    19728970197          14055681717         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6338




                                                                                                 IPHONE6
12843   12/17/16   21:10:24      0:14      2:30    19728970197          12144777469                                               MT    [NIOP:VCORR]
12844   12/17/16   21:10:24      0:14      2:30    19728970197          12144777469         3569910642256718    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12845   12/17/16   21:11:41      0:20      0:00    14023345352          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12846   12/17/16   21:11:43      0:22      0:29    14023345352          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12847   12/17/16   21:13:55      0:15      0:04    19728970197          19728652225         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12848   12/17/16   21:17:35      0:05      0:00    19728970197          14023345352         3569910642256718    310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12849   12/17/16   21:18:35      0:13     30:24    19728970197          14023345352         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12850   12/17/16   21:49:44      0:09      1:13    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 82 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           723
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12851   12/17/16   21:49:44      0:09      1:13    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12852   12/17/16   23:24:04      0:02      0:00    19728970197          15129444492                                               MT       [NIOP]
12853   12/17/16   23:24:06      0:05      0:00    19728970197          15129444492                                               ST       [NIOP]
12854   12/17/16   23:24:08      0:07      0:04    19728970197          15129444492                                               ST   [NIOP:CFB:VM]
                                                   13173419000(F)
12855   12/17/16   23:24:08      0:07      0:04    19728970197          15129444492         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12856   12/17/16   23:24:18      0:03      2:01    15129444492          19728970197         3569910642256718    310410782837752   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12857   12/17/16   23:24:18      0:05      2:01    15129444492          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
12858   12/18/16   01:18:40      0:22      0:00    14055681717          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12859   12/18/16   01:18:42      0:24      0:03    14055681717          19728970197                                               MO      [VCORR]
12860   12/18/16   01:18:42      0:24      0:03    14055681717          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6339




                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12861   12/18/16   01:26:05      0:07      2:12    19728970197          14055681717                                               MT   [NIOP:VCORR]
12862   12/18/16   01:26:05      0:07      2:12    19728970197          14055681717         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12863   12/18/16   04:50:46      0:08      5:44    19728970197          17185658900         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12864   12/18/16   04:57:37      0:02      1:30    19728970197          13157244022         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12865   12/18/16   15:55:55      0:10      4:26    19728970197          19722522500         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12866   12/18/16   16:01:19      0:06      7:12    19728970197          18083063161         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12867   12/18/16   16:10:27      0:05      5:25    12144777469          19728970197                                               MO      [VCORR]
12868   12/18/16   16:10:27      0:05      5:25    12144777469          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 83 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        724
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12869   12/18/16   16:12:33      0:20      0:00    18083063161          19728970197         3569910642256718    310410782837752   MT      [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12870   12/18/16   16:12:35      0:22      0:02    18083063161          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12871   12/18/16   16:16:40      0:14      0:03    19728970197          12149126054         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12872   12/18/16   16:16:41      0:14      0:03    19728970197          12149126054                                               MT     [CFNR:VM]
                                                   12543666111(F)
12873   12/18/16   16:25:34      0:04      1:17    19728970197          19722522500         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12874   12/18/16   16:26:59      0:03      0:17    19728970197          19722522500         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12875   12/18/16   17:05:53      0:04      1:53    15129444492          19728970197         3569910642256718    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                             6340




12876   12/18/16   17:05:53      0:05      1:54    15129444492          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
12877   12/18/16   17:49:38      0:16      0:53    19728970197          12142822920                                               MT   [NIOP:VCORR]
12878   12/18/16   17:49:38      0:16      0:53    19728970197          12142822920         3569910642256718    310410782837752   MO      [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12879   12/18/16   20:25:45      0:20      0:00    526241634300         19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12880   12/18/16   20:25:46      0:21      0:57    526241634300         19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12881   12/18/16   23:15:45      0:00      0:00    12142134220          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6
12882   12/18/16   23:15:47      0:02      0:31    12142134220          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12883   12/18/16   23:15:47      0:02      0:31    12142134220          19728970197                                               MO      [VCORR]
12884   12/19/16   00:04:48      0:01      0:00    12142134220          19728970197         3569910642256718    310410782837752   MT       [NIOP]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 84 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        725
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12885   12/19/16   00:04:49      0:02      0:04    12142134220          19728970197         3569910642256718    310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                 IPHONE6
12886   12/19/16   00:04:49      0:02      0:04    12142134220          19728970197                                               MO      [VCORR]
12887   12/19/16   00:19:27      0:00      0:17    12142822920          19728970197          35699106422567     310410782837752   MT         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12888   12/19/16   00:19:27      0:00      0:06    12142822920          19728970197          35699106422567     310410782837752   MT         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12889   12/19/16   00:19:28      0:15      0:07    12142822920          19728970197                                               MO      [VCORR]
12890   12/19/16   00:19:28      0:15      0:07    12142822920          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                                IPHONE6
12891   12/19/16   00:40:06      0:00      0:56    19728970197          12142134220          35699106422567     310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12892   12/19/16   00:40:06      0:00      1:03    19728970197          12142134220          35699106422567     310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                              6341




12893   12/19/16   00:40:06      0:04      0:59    19728970197          12142134220                                               MT   [NIOP:VCORR]
12894   12/19/16   15:26:50      0:00      4:36    19728970197          12195773103          35699106422567     310410782837752   MO        []
                                                                                                  APPLE
                                                                                                 IPHONE6
12895   12/19/16   15:26:50      0:00      4:56    19728970197          12195773103          35699106422567     310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12896   12/19/16   15:54:41      0:29      0:00    12142822920          19728970197                                               ST       [NIOP]
12897   12/19/16   15:54:42      0:30      0:03    12142822920          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
12898   12/19/16   15:54:42      0:31      0:03    12142822920          19728970197                                               MO       [VCORR]
12899   12/19/16   15:58:11      0:05      1:41    19728970197          12142822920                                               MT    [NIOP:VCORR]
12900   12/19/16   15:58:12      0:00      1:46    19728970197          12142822920          35699106422567     310410782837752   MO          []
                                                                                                  APPLE
                                                                                                 IPHONE6
12901   12/19/16   15:58:12      0:00      1:38    19728970197          12142822920          35699106422567     310410782837752   MO         []
                                                                                                  APPLE
                                                                                                 IPHONE6
12902   12/19/16   16:20:50      0:01      0:00    15163306281          19728970197                             310410782837752   MT       [NIOP]
12903   12/19/16   16:20:51      0:02      0:04    15163306281          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12904   12/19/16   16:23:28      0:01      0:00    19728652226          19728970197                             310410782837752   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 85 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           726
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating              IMEI                IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12905   12/19/16   16:23:29      0:02      0:00    19728652226          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12906   12/19/16   16:37:51      0:00      0:00    19034453501          19728970197                             310410782837752   MT       [NIOP]
12907   12/19/16   16:37:52      0:01      0:17    19034453501          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12908   12/19/16   18:46:15      0:01      0:00    13105629627          19728970197                             310410782837752   MT       [NIOP]
12909   12/19/16   18:46:16      0:02      1:15    13105629627          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12910   12/19/16   18:46:16      0:02      1:15    13105629627          19728970197                                               MO      [VCORR]
12911   12/19/16   19:56:47      0:00      0:00    12142822920          19728970197                             310410782837752   MT       [NIOP]
12912   12/19/16   19:56:48      0:01      0:03    12142822920          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12913   12/19/16   19:56:48      0:01      0:03    12142822920          19728970197                                               MO      [VCORR]
12914   12/19/16   20:11:12      0:01      0:00    18666522523          19728970197                             310410782837752   MT       [NIOP]
12915   12/19/16   20:11:13      0:02      0:32    18666522523          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12916   12/19/16   20:17:46      0:00      0:00    16477039914          19728970197                             310410782837752   MT       [NIOP]
12917   12/19/16   20:17:47      0:01      0:07    16477039914          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6342




12918   12/19/16   21:32:53      0:00      0:00    19728242286          19728970197                             310410782837752   MT       [NIOP]
12919   12/19/16   21:32:55      0:02      0:08    19728242286          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12920   12/19/16   21:32:55      0:02      0:08    19728242286          19728970197                                               MO      [VCORR]
12921   12/19/16   22:46:59      0:00      0:00    12022253814          19728970197                             310410782837752   MT       [NIOP]
12922   12/19/16   22:47:00      0:01      0:10    12022253814          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12923   12/19/16   22:47:00      0:04      0:11    12022253814          19728970197                                               MO         []
12924   12/19/16   22:47:22      0:01      0:00    12022253814          19728970197                             310410782837752   MT       [NIOP]
12925   12/19/16   22:47:23      0:02      0:03    12022253814          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12926   12/19/16   22:47:23      0:03      0:03    12022253814          19728970197                                               MO         []
12927   12/19/16   22:47:58      0:01      0:00    12022253814          19728970197                             310410782837752   MT       [NIOP]
12928   12/19/16   22:47:58      0:01      0:08    12022253814          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12929   12/19/16   22:47:59      0:05      0:06    12022253814          19728970197                                               MO         []
12930   12/19/16   23:09:55      0:01      0:00    12198668644          19728970197                             310410782837752   MT       [NIOP]
12931   12/19/16   23:09:56      0:02      0:08    12198668644          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12932   12/20/16   14:21:30      0:01      0:00    19726080262          19728970197                             310410782837752   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 86 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        727
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating              IMEI                IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12933   12/20/16   14:21:31      0:02      0:08    19726080262          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12934   12/20/16   14:50:12      0:00      0:00    12198668644          19728970197                             310410782837752   MT       [NIOP]
12935   12/20/16   14:50:13      0:01      0:10    12198668644          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12936   12/20/16   15:10:14      0:01      0:00    12195773103          19728970197                             310410782837752   MT       [NIOP]
12937   12/20/16   15:10:15      0:02      0:04    12195773103          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12938   12/20/16   15:41:27      0:00      0:00    16027542574          19728970197                             310410782837752   MT       [NIOP]
12939   12/20/16   15:41:28      0:01      0:04    16027542574          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12940   12/20/16   16:58:08      0:01      0:00    12195773103          19728970197                             310410782837752   MT       [NIOP]
12941   12/20/16   16:58:09      0:02      0:11    12195773103          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12942   12/20/16   17:32:22      0:01      0:00    12145761921          19728970197                             310410782837752   MT       [NIOP]
12943   12/20/16   17:32:22      0:01      0:11    12145761921          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12944   12/20/16   17:58:50      0:01      0:00    12195773103          19728970197                             310410782837752   MT       [NIOP]
12945   12/20/16   17:58:51      0:02      0:02    12195773103          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                                                                                                                                                             6343




                                                   18179999302(F)
12946   12/20/16   18:19:34      0:01      0:00    15616283155          19728970197                             310410782837752   MT       [NIOP]
12947   12/20/16   18:19:35      0:02      0:03    15616283155          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12948   12/20/16   18:47:34      0:00      0:00    12195773103          19728970197                             310410782837752   MT       [NIOP]
12949   12/20/16   18:47:35      0:01      0:09    12195773103          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12950   12/20/16   18:56:54      0:00      0:00    12143353210          19728970197                             310410782837752   MT       [NIOP]
12951   12/20/16   18:56:55      0:01      0:07    12143353210          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12952   12/20/16   18:56:55      0:02      0:07    12143353210          19728970197                                               MO      [VCORR]
12953   12/20/16   19:13:57      0:00      0:00    12143353210          19728970197                             310410782837752   MT       [NIOP]
12954   12/20/16   19:13:58      0:01      0:07    12143353210          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12955   12/20/16   19:13:58      0:02      0:07    12143353210          19728970197                                               MO      [VCORR]
12956   12/20/16   19:58:15      0:00      0:00    13234220139          19728970197                             310410782837752   MT       [NIOP]
12957   12/20/16   19:58:16      0:01      0:08    13234220139          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
12958   12/20/16   20:06:03      0:01      0:00    14163697027          19728970197                             310410782837752   MT       [NIOP]
12959   12/20/16   20:06:03      0:01      0:11    14163697027          19728970197                             310410782837752   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 87 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        728
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
12960   12/20/16   22:06:18      0:01      0:14    19728970197          18179999302         3557220700307612    310410933034475   MO     [VCORR:VM]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12961   12/20/16   22:06:43      0:01      0:12    19728970197          18179999302         3557220700307612    310410933034475   MO     [VCORR:VM]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12962   12/20/16   22:21:22      0:02      5:09    12142822920          19728970197                                               MO      [VCORR]
12963   12/20/16   22:21:22      0:02      5:09    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12964   12/20/16   22:31:17      0:02      1:26    19728970197          19724733311         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12965   12/20/16   22:33:18      0:03      1:56    19728970197          18882874637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12966   12/20/16   22:35:26      0:07     18:38    19728970197          18882874637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12967   12/20/16   23:11:31      0:03     17:00    19728970197          18447118800         3557220700307612    310410933034475   MO       [CMH]
                                                                                                                                                                                              6344




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12968   12/20/16   23:25:49      0:06      0:01    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12969   12/20/16   23:25:50      0:07      0:03    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
12970   12/20/16   23:27:29      0:11      3:03    17609439300          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12971   12/20/16   23:29:12      0:17      1:20    19728970197          19034453501         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12972   12/20/16   23:29:15      0:00      1:17    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12973   12/20/16   23:31:16      0:08     12:23    19728970197          18772486278         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12974   12/20/16   23:31:36      0:02      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 88 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         729
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12975   12/20/16   23:31:37      0:03      0:04    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
12976   12/20/16   23:45:55      0:08      6:55    19728970197          12149572477                                               MT   [NIOP:VCORR]
12977   12/20/16   23:45:55      0:08      6:55    19728970197          12149572477         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12978   12/20/16   23:52:49      0:11     17:36    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12979   12/21/16   00:07:10      0:20      0:01    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12980   12/21/16   00:07:12      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
12981   12/21/16   00:07:12      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
12982   12/21/16   00:43:13      0:04      0:00    19728165053          19728970197                                               MO         []
12983   12/21/16   00:43:13      0:04      0:00    19728165053          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              6345




                                                                                              IPHONE6SPLUS
12984   12/21/16   01:17:44      0:03      0:24    19728970197          18669676887         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12985   12/21/16   01:18:22      0:03      3:01    19728970197          18669676887         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12986   12/21/16   01:49:09      0:26      0:00    19728970197          18447337342         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12987   12/21/16   01:50:12      0:11      7:10    19728970197          526241634300        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12988   12/21/16   13:49:14      0:03      0:27    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12989   12/21/16   14:00:34      0:13      0:48    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12990   12/21/16   14:24:26      0:07      4:21    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12991   12/21/16   14:24:26      0:09      4:21    12144777469          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 89 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           730
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
12992   12/21/16   14:30:45      0:11      4:47    19728970197          12144606684                                               MT   [NIOP:VCORR]
12993   12/21/16   14:30:45      0:11      4:47    19728970197          12144606684         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12994   12/21/16   14:45:16      0:11      0:44    19728970197          12144035705                                               MT   [Wi-Fi:NIOP]
12995   12/21/16   14:45:16      0:12      0:44    19728970197          12144035705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12996   12/21/16   14:47:46      0:35      0:43    19728970197          13478860538         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12997   12/21/16   15:20:11      0:07     12:37    15618358690          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12998   12/21/16   15:45:26      0:11     12:48    19728970197          12149220200         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
12999   12/21/16   15:58:58      0:05      0:36    12146166391          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6346




13000   12/21/16   15:58:58      0:05      0:36    12146166391          19728970197                                               MO      [VCORR]
13001   12/21/16   16:39:21      0:00      0:00    13478860538          19728970197                             310410933034475   MT       [NIOP]
13002   12/21/16   16:39:22      0:01      0:03    13478860538          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13003   12/21/16   16:43:47      0:01      0:00    15713228005          19728970197                             310410933034475   MT       [NIOP]
13004   12/21/16   16:43:48      0:02      0:05    15713228005          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13005   12/21/16   17:06:36      0:21      0:00    13478860538          19728970197                                               ST       [NIOP]
13006   12/21/16   17:06:37      0:22      0:03    13478860538          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13007   12/21/16   17:31:29      0:10      0:15    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13008   12/21/16   17:31:29      0:11      0:15    19177044960          19728970197                                               MO      [VCORR]
13009   12/21/16   17:39:17      0:02      9:33    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13010   12/21/16   17:39:17      0:02      9:33    19728970197          19177044960                                               MT    [NIOP:VCORR]
13011   12/21/16   17:51:27      0:21      0:00    19728970197          12146166391                                               MT       [NIOP]
13012   12/21/16   17:51:28      0:22      0:17    19728970197          12146166391                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 90 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        731
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13013   12/21/16   17:51:28      0:23      0:17    19728970197          12146166391         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13014   12/21/16   17:51:52      0:03      0:19    19728970197          12143636920         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13015   12/21/16   17:53:26      0:13      0:20    19728970197          12146016822         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13016   12/21/16   17:54:48      0:02      4:47    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13017   12/21/16   17:54:48      0:02      4:47    19177044960          19728970197                                               MO     [VCORR]
13018   12/21/16   18:01:36      0:00      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13019   12/21/16   18:01:37      0:01      0:03    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13020   12/21/16   18:01:37      0:01      0:03    19177044960          19728970197                                               MO     [VCORR]
                                                                                                                                                                                            6347




13021   12/21/16   18:01:47      0:00      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13022   12/21/16   18:01:48      0:01      0:02    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13023   12/21/16   18:01:48      0:01      0:02    19177044960          19728970197                                               MO     [VCORR]
13024   12/21/16   18:01:56      0:34      0:11    19728970197          13109208193         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13025   12/21/16   18:02:34      0:01      6:09    19728970197          19177044960                                               MT   [NIOP:VCORR]
13026   12/21/16   18:02:34      0:02      6:09    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13027   12/21/16   18:08:56      0:05      2:02    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13028   12/21/16   19:28:14      0:07      0:40    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13029   12/21/16   19:45:03      0:03      0:30    19728970197          19177044960                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 91 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        732
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13030   12/21/16   19:45:04      0:04      0:29    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13031   12/21/16   19:46:31      0:23      0:00    19728970197          12037337710                                               MT      [NIOP]
13032   12/21/16   19:46:32      0:24      0:22    19728970197          12037337710         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13033   12/21/16   19:46:32      0:24      0:22    19728970197          12037337710                                               MT   [NIOP:CFNA:VM]
                                                   14432800432(F)
13034   12/21/16   19:48:42      0:18      0:00    19728970197          19729848887                                               MT       [NIOP]
13035   12/21/16   19:49:00      0:22      0:00    19728970197          19729848887                                               ST       [NIOP]
13036   12/21/16   19:49:01      0:23      0:24    19728970197          19729848887                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
13037   12/21/16   19:49:01      0:23      0:24    19728970197          19729848887         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13038   12/21/16   19:50:09      0:15      3:54    19728970197          19364654248                                               MT    [NIOP:VCORR]
13039   12/21/16   19:50:09      0:15      3:54    19728970197          19364654248         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6348




13040   12/21/16   19:54:44      0:05      3:59    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13041   12/21/16   19:58:52      0:02      3:45    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13042   12/21/16   19:58:52      0:02      3:45    19177044960          19728970197                                               MO      [VCORR]
13043   12/21/16   20:11:53      0:06      1:42    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13044   12/21/16   20:15:58      0:14      9:47    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13045   12/21/16   20:34:27      0:12      2:29    19728970197          19364654248                                               MT    [NIOP:VCORR]
13046   12/21/16   20:34:27      0:13      2:29    19728970197          19364654248         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13047   12/21/16   20:38:42      0:03      1:09    19728970197          12146687860                                               MT    [NIOP:VCORR]
13048   12/21/16   20:38:42      0:04      1:09    19728970197          12146687860         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 92 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        733
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13049   12/21/16   20:40:22      0:04      0:00    12146016822          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13050   12/21/16   20:40:44      0:14      2:02    19728970197          12146016822         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13051   12/21/16   20:42:56      0:05      7:30    19728970197          12146016822         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13052   12/21/16   20:46:33      0:20      0:00    13478860538          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13053   12/21/16   20:46:34      0:21      0:04    13478860538          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13054   12/21/16   20:55:17      0:01      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13055   12/21/16   20:56:12      0:06      4:41    19728970197          16155162999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6349




13056   12/21/16   20:56:12      0:06      4:41    19728970197          16155162999                                               MT   [NIOP:VCORR]
13057   12/21/16   21:03:42      0:05      0:14    12142822920          19728970197                                               MO      [VCORR]
13058   12/21/16   21:03:42      0:05      0:14    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13059   12/21/16   21:04:38      0:04     19:33    12037337710          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13060   12/21/16   21:04:38      0:04     19:33    12037337710          19728970197                                               MO      [VCORR]
13061   12/21/16   21:16:08      0:21      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13062   12/21/16   21:16:09      0:22      0:45    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13063   12/21/16   21:33:38      0:00      0:00    19728970197          21248531            3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13064   12/21/16   21:33:55      0:04      1:25    19728970197          12124853100         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 93 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           734
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13065   12/21/16   21:36:12      0:20      1:20    19728970197          19177577662         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13066   12/21/16   21:38:50      0:04      8:29    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13067   12/21/16   21:57:46      0:04      0:28    19729848887          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13068   12/21/16   21:57:46      0:04      0:29    19729848887          19728970197                                               MO     [NIOR]
13069   12/21/16   21:59:45      0:03      0:17    19728970197          14156550001         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13070   12/21/16   22:01:21      0:03     29:48    19728970197          14156550001         3557220700307612    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13071   12/21/16   22:01:26      0:03      0:05    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13072   12/21/16   22:20:45      0:07      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                                                                                                            6350




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13073   12/21/16   22:20:46      0:08      0:04    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13074   12/21/16   22:20:46      0:09      0:04    12142822920          19728970197                                               MO     [VCORR]
13075   12/21/16   22:31:55      0:02      7:07    19492073241          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13076   12/21/16   22:40:09      0:36      0:26    19728970197          17733186208         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13077   12/21/16   22:42:53      0:06      7:06    17022967668          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13078   12/21/16   22:56:34      0:17      0:43    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13079   12/21/16   22:57:40      0:19      2:40    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13080   12/21/16   23:06:35      0:21      0:00    19728970197          12142822920                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 94 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        735
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13081   12/21/16   23:06:35      0:21      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13082   12/21/16   23:07:46      0:03      0:55    12142822920          19728970197                                               MO      [VCORR]
13083   12/21/16   23:07:46      0:03      0:55    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13084   12/21/16   23:10:40      0:33      0:00    19728970197          15714850462         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13085   12/21/16   23:13:03      0:06     12:07    19728970197          12144778228                                               MT   [NIOP:VCORR]
13086   12/21/16   23:13:03      0:07     12:06    19728970197          12144778228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13087   12/22/16   00:33:48      0:18      0:39    19728970197          12038320176                                               MT   [NIOP:CFB:VM]
                                                   14013693201(F)
13088   12/22/16   00:33:48      0:23      0:38    19728970197          12038320176         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13089   12/22/16   00:51:27      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
                                                                                                                                                                                              6351




13090   12/22/16   00:51:29      0:24      0:02    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13091   12/22/16   00:51:29      0:24      0:02    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13092   12/22/16   00:53:30      0:03      9:08    19728970197          18002882020         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13093   12/22/16   01:06:26      0:13     12:57    19728970197          18182574628         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13094   12/22/16   02:31:57      0:00      0:00    19728970197          18883837800         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13095   12/22/16   02:34:17      0:12      3:44    19728970197          526241634300        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13096   12/22/16   13:41:54      0:07     10:54    12146166391          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13097   12/22/16   13:41:54      0:07     10:54    12146166391          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 95 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           736
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13098   12/22/16   14:42:31      0:09      1:56    19728970197          19722522500         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13099   12/22/16   14:44:42      0:05      3:52    19728970197          19728652225         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13100   12/22/16   14:49:25      0:05      2:03    19728970197          13127145705                                               MT   [NIOP:VCORR]
13101   12/22/16   14:49:25      0:05      2:03    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13102   12/22/16   15:01:17      0:13      3:15    19728970197          14693635604                                               MT   [Wi-Fi:NIOP]
13103   12/22/16   15:01:17      0:13      3:15    19728970197          14693635604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13104   12/22/16   15:08:29      0:00      0:00    19728970197          12144499340                                               MT        []
13105   12/22/16   15:08:29      0:01      0:00    19728970197          19729848887                                               ST      [NIOP]
13106   12/22/16   15:08:29      0:02      0:00    19728970197          19729848887         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13107   12/22/16   15:08:53      0:11      2:25    19728970197          19729848887                                               ST     [NIOP]
                                                                                                                                                                                           6352




13108   12/22/16   15:08:53      0:11      2:25    19728970197          19729848887         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13109   12/22/16   15:08:53      0:08      2:25    19728970197          19729848887                                               MT      [NIOP]
13110   12/22/16   15:12:49      0:08      8:18    19177548198          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13111   12/22/16   15:21:26      0:07      8:14    19177548198          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13112   12/22/16   15:45:55      0:15      6:00    19728970197          19728652228         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13113   12/22/16   15:52:35      0:09      2:02    19728970197          19724507331         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13114   12/22/16   16:21:42      0:03      2:10    19728970197          12146687860                                               MT   [NIOP:VCORR]
13115   12/22/16   16:21:42      0:03      2:10    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13116   12/22/16   17:30:06      0:01      0:00    19177044960          19728970197                             310410933034475   MT      [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 96 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       737
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13117   12/22/16   17:30:07      0:02      0:02    19177044960          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13118   12/22/16   17:30:07      0:02      0:02    19177044960          19728970197                                               MO      [VCORR]
13119   12/22/16   17:30:17      0:01      0:00    19177044960          19728970197                             310410933034475   MT       [NIOP]
13120   12/22/16   17:30:18      0:02      0:02    19177044960          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13121   12/22/16   17:30:18      0:02      0:02    19177044960          19728970197                                               MO      [VCORR]
13122   12/22/16   18:00:58      0:01      0:00    12142134220          19728970197                             310410933034475   MT       [NIOP]
13123   12/22/16   18:00:59      0:02      0:27    12142134220          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13124   12/22/16   18:00:59      0:02      0:27    12142134220          19728970197                                               MO      [VCORR]
13125   12/22/16   18:31:30      0:01      0:00    15714850462          19728970197                             310410933034475   MT       [NIOP]
13126   12/22/16   18:31:31      0:02      0:05    15714850462          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13127   12/22/16   18:41:28      0:01      0:00    15714850462          19728970197                             310410933034475   MT       [NIOP]
13128   12/22/16   18:41:29      0:02      0:03    15714850462          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13129   12/22/16   18:46:47      0:01      0:00    19729848887          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                              6353




13130   12/22/16   18:46:48      0:02      0:02    19729848887          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13131   12/22/16   18:46:48      0:02      0:03    19729848887          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
13132   12/22/16   18:48:30      0:01      0:00    12142287234          19728970197                             310410933034475   MT       [NIOP]
13133   12/22/16   18:48:30      0:01      0:28    12142287234          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13134   12/22/16   19:25:23      0:00      0:00    12142134220          19728970197                             310410933034475   MT       [NIOP]
13135   12/22/16   19:25:24      0:01      0:03    12142134220          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13136   12/22/16   19:25:24      0:02      0:03    12142134220          19728970197                                               MO      [VCORR]
13137   12/22/16   19:27:03      0:00      0:00    19728970197          9728652225           35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13138   12/22/16   19:28:04      0:00      0:00    19728970197          19728652223          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13139   12/22/16   19:34:39      0:01      0:00    16176403999          19728970197                             310410933034475   MT       [NIOP]
13140   12/22/16   19:34:40      0:02      0:38    16176403999          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 97 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           738
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13141   12/22/16   20:19:45      0:00      0:00    15714850462          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13142   12/22/16   20:22:39      0:19      0:00    12038320176          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
13143   12/22/16   20:22:58      0:18      0:00    12038320176          19728970197                                               ST      [NIOP]
13144   12/22/16   20:27:34      0:00      6:47    12142134220          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13145   12/22/16   20:32:32      0:00      0:00    12143353210          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13146   12/22/16   20:35:09      0:00      0:32    19728970197          12143353210          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13147   12/22/16   21:01:11      0:01      0:00    15714850462          19728970197                             310410933034475   MT       [NIOP]
13148   12/22/16   21:01:12      0:02      0:07    15714850462          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13149   12/22/16   21:09:34      0:00      5:22    19728970197          12037337710          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6354




                                                                                              IPHONE6SPLUS
13150   12/22/16   21:19:28      0:26      0:00    15714850462          19728970197                                               ST       [NIOP]
13151   12/22/16   21:19:29      0:27      0:43    15714850462          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13152   12/22/16   21:27:19      0:11      6:45    12142134220          19728970197                                               ST       [NIOP]
13153   12/22/16   21:27:19      0:11      6:45    12142134220          19728970197                                               MO      [VCORR]
13154   12/22/16   21:27:34      0:00      6:47    5212142134220        19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13155   12/22/16   21:32:15      0:24      0:00    12143353210          19728970197                                               ST       [NIOP]
13156   12/22/16   21:32:17      0:26      0:05    12143353210          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13157   12/22/16   21:32:17      0:26      0:05    12143353210          19728970197                                               MO       [VCORR]
13158   12/22/16   21:34:52      0:04      0:33    19728970197          12143353210                                               MT    [NIOP:VCORR]
13159   12/22/16   21:35:09      0:00      0:40    19728970197          12143353210          35572207003076     310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13160   12/22/16   22:03:26      0:00      0:56    19728970197          526176403999         35572207003076     310410933034475   MO         []
                                                   6176403999(D)                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 98 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           739
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13161   12/22/16   22:04:46      0:00      0:26    19728970197          522142287234         35572207003076     310410933034475   MO        []
                                                   2142287234(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13162   12/22/16   22:09:17      0:05      5:22    19728970197          12037337710                                               MT   [NIOP:VCORR]
13163   12/22/16   22:09:34      0:00      5:31    19728970197          12037337710          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13164   12/22/16   23:03:26      0:00      1:08    19728970197          16176403999          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13165   12/22/16   23:04:46      0:00      0:37    19728970197          12142287234          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13166   12/23/16   00:35:59      0:00      0:00    19728970197          12142822920          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13167   12/23/16   00:36:00      0:00      0:00    19728970197          12142822920                                               MT        []
13168   12/23/16   01:35:43      0:18      0:00    19728970197          12142822920                                               ST      [NIOP]
13169   12/23/16   13:36:39      0:00     16:33    19728970197          19177044960          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                                                                                                                             6355




                                                                                              IPHONE6SPLUS
13170   12/23/16   14:01:44      0:00      0:03    19728970197          19728652225          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13171   12/23/16   14:04:06      0:00      0:58    19728970197          19728652225          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13172   12/23/16   14:05:27      0:00      3:53    19728970197          12146687860          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13173   12/23/16   14:12:22      0:00      0:17    19728970197          529728188200         35572207003076     310410933034475   MO        []
                                                   9728188200(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13174   12/23/16   14:12:49      0:00      0:11    19728970197          529728188200         35572207003076     310410933034475   MO        []
                                                   9728188200(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13175   12/23/16   14:13:40      0:00      0:11    19728970197          529174393646         35572207003076     310410933034475   MO        []
                                                   9174393646(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13176   12/23/16   14:14:13      0:00      0:00    19728970197          529172910555         35572207003076     310410933034475   MO        []
                                                   9172910555(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13177   12/23/16   14:36:22      0:08     16:33    19728970197          19177044960                                               MT   [NIOP:VCORR]



                                                                   AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 99 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          740
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13178   12/23/16   14:36:39      0:00     16:45    19728970197          19177044960          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13179   12/23/16   14:58:43      0:00      0:00    12195773103          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13180   12/23/16   15:01:44      0:00      0:35    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13181   12/23/16   15:04:06      0:00      1:12    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13182   12/23/16   15:05:10      0:04      3:53    19728970197          12146687860                                               MT   [NIOP:VCORR]
13183   12/23/16   15:05:27      0:00      4:00    19728970197          12146687860          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13184   12/23/16   15:12:22      0:00      0:20    19728970197          19728188200          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13185   12/23/16   15:12:49      0:00      0:14    19728970197          19728188200          35572207003076     310410933034475   MO         []
                                                                                                                                                                                              6356




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13186   12/23/16   15:13:40      0:00      0:45    19728970197          19174393646          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13187   12/23/16   15:13:57      0:12      0:00    19728970197          19172910555                                               MT       [NIOP]
13188   12/23/16   15:58:26      0:25      0:00    12195773103          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13189   12/23/16   15:58:26      0:25      0:00    12195773103          19728970197                                               ST       [NIOP]
13190   12/23/16   16:46:56      0:00      0:00    14696934091          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13191   12/23/16   16:47:30      0:00      1:34    19728970197          521469693409         35572207003076     310410933034475   MO         []
                                                   14696934091(D)                                 APPLE
                                                                                              IPHONE6SPLUS
13192   12/23/16   17:04:57      0:00      0:36    19728970197          12146322048          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13193   12/23/16   17:08:46      0:00     10:48    15163306281          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 100 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           741
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13194   12/23/16   17:20:13      0:00      2:11    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13195   12/23/16   17:46:39      0:25      0:00    14696934091          19728970197                                               ST       [NIOP]
13196   12/23/16   17:46:40      0:26      0:05    14696934091          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13197   12/23/16   17:47:30      0:00      1:47    19728970197          14696934091          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13198   12/23/16   18:04:39      0:03      0:00    19728970197          12146322048                                               MT       [NIOP]
13199   12/23/16   18:04:40      0:04      0:37    19728970197          12146322048                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
13200   12/23/16   18:04:57      0:00      0:43    19728970197          12146322048          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13201   12/23/16   18:08:31      0:14     10:48    15163306281          19728970197                                               ST       [NIOP]
13202   12/23/16   18:08:46      0:00     10:48    5215163306281        19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13203   12/23/16   18:20:13      0:00      2:25    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                                                                                                              6357




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13204   12/23/16   19:07:08      0:00     16:43    19728970197          522146495704         35572207003076     310410933034475   MO         []
                                                   2146495704(D)                                  APPLE
                                                                                              IPHONE6SPLUS
13205   12/23/16   19:07:33      0:00      0:00    12195773103          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13206   12/23/16   20:06:46      0:07      0:00    12195773103          19728970197                                               ST       [NIOP]
13207   12/23/16   20:06:51      0:08     16:43    19728970197          12146495704                                               MT    [NIOP:VCORR]
13208   12/23/16   20:07:08      0:00     16:54    19728970197          12146495704          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13209   12/23/16   20:07:16      0:23      0:01    12195773103          19728970197                                               ST       [NIOP]
13210   12/23/16   20:07:17      0:24      0:35    12195773103          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13211   12/23/16   20:54:57      0:00      0:04    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13212   12/23/16   21:01:11      0:00      3:59    19728970197          12195773103          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 101 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           742
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13213   12/23/16   21:54:57      0:00      0:10    19728970197          18083063161          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13214   12/23/16   22:01:11      0:00      4:16    19728970197          12195773103          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13215   12/23/16   23:57:44      0:00     17:37    6591278425           19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13216   12/24/16   00:57:29      0:10     17:35    6591278425           19728970197                                               ST     [NIOP]
13217   12/24/16   00:57:44      0:00     17:37    526591278425         19728970197          35572207003076     310410933034475   MT       []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13218   12/24/16   05:03:02      0:00      3:42    19728970197          526241634350         35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13219   12/24/16   06:03:02      0:00      4:20    19728970197          526241634350         35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13220   12/24/16   15:22:26      0:00      2:57    19728970197          19173656163          35572207003076     310410933034475   MO        []
                                                                                                                                                                                             6358




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13221   12/24/16   16:22:09      0:19      1:59    19728970197          19173656163                                               MT   [Wi-Fi:NIOP]
13222   12/24/16   16:22:26      0:00      3:19    19728970197          19173656163          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13223   12/24/16   16:24:08      0:00      0:58    19728970197          19173656163                                               MT   [NIOP:VCORR]
13224   12/25/16   01:54:11      0:00      0:01    19728970197          17132069047          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13225   12/25/16   02:54:11      0:00      0:31    19728970197          17132069047          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13226   12/25/16   15:53:55      0:00      0:00    12142822920          19728970197                                               MO        []
13227   12/25/16   15:54:56      0:00      0:00    12142822920          19728970197                                               MO        []
13228   12/25/16   15:58:50      0:00      0:04    12142822920          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13229   12/25/16   15:58:52      0:00      0:12    12142822920          19728970197                                               MO        []
13230   12/25/16   15:59:58      0:00      0:00    12142822920          19728970197                                               MO        []
13231   12/25/16   16:00:07      0:00      0:00    12142822920          19728970197                                               MO        []




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 102 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          743
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13232   12/25/16   16:00:39      0:00      0:08    12142822920          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13233   12/25/16   16:00:40      0:00      0:04    12142822920          19728970197                                               MO        []
13234   12/25/16   16:08:52      0:00      0:32    19728970197          19722522500          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13235   12/25/16   16:58:36      0:11      0:10    12142822920          19728970197                                               ST      [NIOP]
13236   12/25/16   16:58:50      0:00      0:04    5212142822920        19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13237   12/25/16   16:58:52      0:00      0:26    12142822920          19728970197                                               MO        []
13238   12/25/16   17:00:23      0:14      0:06    12142822920          19728970197                                               ST      [NIOP]
13239   12/25/16   17:00:39      0:00      0:08    5212142822920        19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13240   12/25/16   17:00:40      0:00      0:22    12142822920          19728970197                                               MO        []
13241   12/25/16   17:08:52      0:00      0:45    19728970197          19722522500          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6359




13242   12/26/16   13:48:24      0:04      9:27    19728970197          18008433000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13243   12/26/16   13:58:25      0:03      2:40    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13244   12/26/16   14:35:50      0:09      0:00    19728970197          13057541802         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13245   12/26/16   14:45:08      0:11      7:38    19728970197          13057641802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13246   12/26/16   15:08:07      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13247   12/26/16   15:08:08      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]
13248   12/26/16   15:08:08      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13249   12/26/16   15:39:19      0:03     25:36    19728970197          12144777469                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 103 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          744
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13250   12/26/16   15:39:19      0:03     25:36    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13251   12/26/16   16:11:55      0:14      0:00    19728970197          19177044960                                               MT      [NIOP]
13252   12/26/16   16:11:57      0:16      2:01    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13253   12/26/16   16:11:57      0:16      2:01    19728970197          19177044960                                               MT   [NIOP:CFB:VM]
                                                   19143190015(F)
13254   12/26/16   16:16:17      0:12      5:46    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13255   12/26/16   18:07:58      0:07      1:48    19728970197          19725432141         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13256   12/26/16   18:51:18      0:04      4:12    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13257   12/26/16   18:51:18      0:05      4:12    12144777469          19728970197                                               MO      [VCORR]
13258   12/26/16   18:53:13      0:20      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6360




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13259   12/26/16   18:53:14      0:21      0:26    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13260   12/26/16   18:55:41      0:02      0:54    15105059914          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13261   12/26/16   18:56:53      0:09      3:45    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13262   12/26/16   19:03:03      0:20      0:00    15105059914          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13263   12/26/16   19:03:04      0:21      1:05    15105059914          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13264   12/26/16   19:22:57      0:11      1:24    19728970197          15105059914         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13265   12/26/16   20:08:06      0:22      0:00    19728800198          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 104 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        745
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
13266   12/26/16   20:08:07      0:23      0:21    19728800198          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13267   12/26/16   21:13:34      0:05      3:33    19728970197          12144777469                                               MT    [NIOP:VCORR]
13268   12/26/16   21:13:34      0:05      3:33    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13269   12/26/16   21:23:50      0:09      0:10    12142822920          19728970197                                               MO      [VCORR]
13270   12/26/16   21:23:50      0:09      0:10    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13271   12/26/16   22:45:08      0:05      1:28    19725432141          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13272   12/26/16   23:46:46      0:32      0:09    19728970197          12026642749         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13273   12/26/16   23:47:21      0:03      0:05    19728970197          12022255136         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6361




13274   12/26/16   23:48:37      0:03      0:00    19728970197          19729789762                                               MT       [NIOP]
13275   12/26/16   23:48:38      0:04      0:03    19728970197          19729789762         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13276   12/26/16   23:48:38      0:04      0:03    19728970197          19729789762                                               MT    [NIOP:CFB:VM]
                                                   13173419000(F)
13277   12/27/16   00:30:02      0:20      0:00    19728970197          19177106988                                               MT     [Wi-Fi:NIOP]
13278   12/27/16   00:30:04      0:22      1:00    19728970197          19177106988                                               MT         [Wi-
                                                   14432803013(F)                                                                      Fi:NIOP:CFNA:VM]
13279   12/27/16   00:30:04      0:23      1:00    19728970197          19177106988         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13280   12/27/16   03:38:46      0:06      0:31    19728970197          17136501300         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13281   12/27/16   03:39:27      0:06      1:18    19728970197          17136501300         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13282   12/27/16   03:41:05      0:10      4:44    19728970197          17139731600         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13283   12/27/16   13:54:03      0:04      8:15    19728970197          12144777469                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 105 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         746
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13284   12/27/16   13:54:03      0:04      8:15    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13285   12/27/16   14:11:57      0:04      0:42    19728970197          12146687860                                               MT   [NIOP:VCORR]
13286   12/27/16   14:11:57      0:04      0:42    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13287   12/27/16   14:35:07      0:20      0:38    19728970197          19172822594         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13288   12/27/16   14:37:00      0:34      0:33    19728970197          12027311598         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13289   12/27/16   14:37:38      0:02      0:18    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13290   12/27/16   14:38:24      0:02     10:00    19728970197          12143636920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13291   12/27/16   15:03:25      0:02      4:19    19172822594          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6362




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13292   12/27/16   15:09:01      0:41      0:11    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13293   12/27/16   15:10:27      0:35      0:22    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13294   12/27/16   15:11:03      0:00      0:00    19728970197          12142134220                                               MT       [NIOP]
13295   12/27/16   15:11:04      0:01      0:02    19728970197          12142134220                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
13296   12/27/16   15:11:04      0:02      0:02    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13297   12/27/16   15:11:11      0:01      0:00    19728970197          12142134220                                               MT       [NIOP]
13298   12/27/16   15:11:12      0:02      0:24    19728970197          12142134220                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
13299   12/27/16   15:11:12      0:02      0:24    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13300   12/27/16   15:12:00      0:19     11:02    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 106 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        747
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13301   12/27/16   16:18:27      0:00      0:00    19728970197          12146128559                                               MT         []
13302   12/27/16   16:18:27      0:22      0:00    19728970197          19364654248                                               ST       [NIOP]
13303   12/27/16   16:18:28      0:23      0:26    19728970197          19364654248                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13304   12/27/16   16:18:28      0:23      0:26    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13305   12/27/16   16:35:22      0:01      0:21    19728970197          19492073241         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13306   12/27/16   16:54:03      0:09      0:29    14054146765          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13307   12/27/16   16:55:16      0:05      1:09    13478860538          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13308   12/27/16   17:16:34      0:13      0:05    19728970197          19728188201         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13309   12/27/16   17:16:47      0:02      1:27    19728970197          19728188200         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6363




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13310   12/27/16   17:25:54      0:04      2:07    14178482210          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13311   12/27/16   17:25:54      0:05      2:07    14178482210          19728970197                                               MO      [VCORR]
13312   12/27/16   17:28:02      0:07      3:05    19728188200          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13313   12/27/16   17:40:36      0:03      0:09    19728970197          15618358690         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13314   12/27/16   17:41:38      0:43      0:18    19728970197          17326183892         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13315   12/27/16   17:48:17      0:02      0:15    19728970197          12143636920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13316   12/27/16   17:51:46      0:20      0:01    19728970197          18325496605                                               MT       [NIOP]
13317   12/27/16   17:51:48      0:22      0:01    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 107 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        748
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13318   12/27/16   17:51:48      0:22      0:01    19728970197          18325496605         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13319   12/27/16   17:56:31      0:36      0:39    19728970197          14437454363         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13320   12/27/16   17:59:07      0:03      1:29    19728970197          18004359792         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13321   12/27/16   18:02:19      0:02      3:53    14437454363          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13322   12/27/16   18:29:31      0:02      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13323   12/27/16   18:29:31      0:03      0:00    12144777469          19728970197                                               MO        []
13324   12/27/16   18:30:31      0:06      0:38    19728970197          12144777469                                               MT   [NIOP:VCORR]
13325   12/27/16   18:30:31      0:07      0:38    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6364




13326   12/27/16   18:31:34      0:03      7:24    19728970197          18004359792         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13327   12/27/16   18:39:53      0:17      0:00    19728970197          12144777469                                               MT      [NIOP]
13328   12/27/16   18:39:53      0:17      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13329   12/27/16   18:56:58      0:03      3:01    12144777469          19728970197                                               MO     [VCORR]
13330   12/27/16   18:56:58      0:03      3:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13331   12/27/16   19:02:31      0:03      0:02    19728970197          19729646000         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13332   12/27/16   19:06:23      0:04      1:42    17326183892          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13333   12/27/16   19:10:40      1:08      0:00    19728970197          19724507331         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13334   12/27/16   19:11:58      0:21      0:00    19728970197          12142134220                                               MT   [Wi-Fi:NIOP]




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 108 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          749
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
13335   12/27/16   19:12:00      0:23      0:28    19728970197          12142134220         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13336   12/27/16   19:12:00      0:23      0:28    19728970197          12142134220                                               MT         [Wi-
                                                   12543666111(F)                                                                      Fi:NIOP:CFNA:VM]
13337   12/27/16   19:13:14      0:10      3:22    19728970197          19727547752         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13338   12/27/16   19:13:14      0:09      3:22    19728970197          19727547752                                               MT    [NIOP:VCORR]
13339   12/27/16   19:20:57      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
13340   12/27/16   19:20:58      0:22      0:00    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
13341   12/27/16   19:20:58      0:22      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13342   12/27/16   19:21:25      0:18      0:03    19728970197          19728652224         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13343   12/27/16   19:23:39      0:00      0:01    12142134220          19728970197                                               MO         []
13344   12/27/16   19:23:39      0:00      0:29    12142134220          19728970197                                               MO         []
                                                                                                                                                                                               6365




13345   12/27/16   19:23:48      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
13346   12/27/16   19:23:49      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13347   12/27/16   19:23:49      0:23      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13348   12/27/16   19:24:44      0:22     15:48    19728970197          16176403999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13349   12/27/16   19:25:25      0:00      0:20    12142134220          19728970197                                               MO          []
13350   12/27/16   19:25:25      0:00      0:30    12142134220          19728970197                                               MO          []
13351   12/27/16   19:46:40      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13352   12/27/16   19:46:42      0:24      0:02    12144777469          19728970197                                               MO       [VCORR]
13353   12/27/16   19:46:42      0:24      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13354   12/27/16   19:59:02      0:21      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 109 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         750
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13355   12/27/16   19:59:03      0:22      0:02    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13356   12/27/16   20:15:11      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
13357   12/27/16   20:15:12      0:22      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
13358   12/27/16   20:15:12      0:22      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13359   12/27/16   20:15:37      0:11      1:30    19728970197          19728652224         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13360   12/27/16   20:18:29      0:04      1:16    19728652224          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13361   12/27/16   20:23:37      0:22      0:00    12142134220          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13362   12/27/16   20:23:38      0:23      0:13    12142134220          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6366




                                                                                              IPHONE6SPLUS
13363   12/27/16   20:25:24      0:06      0:19    12142134220          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13364   12/27/16   20:32:22      0:03      7:14    12024410811          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13365   12/27/16   20:39:48      0:04      4:44    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13366   12/27/16   20:39:48      0:04      4:44    19728970197          12142134220                                               MT    [Wi-Fi:NIOP]
13367   12/27/16   21:11:07      0:21      0:00    12149572477          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13368   12/27/16   21:11:08      0:22      0:02    12149572477          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13369   12/27/16   21:11:08      0:23      0:03    12149572477          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
13370   12/27/16   21:21:27      0:21      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13371   12/27/16   21:21:29      0:23      0:02    18325496605          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 110 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        751
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13372   12/27/16   21:21:29      0:23      0:02    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13373   12/27/16   21:21:50      0:04      1:12    19728970197          18325496605                                               MT   [NIOP:VCORR]
13374   12/27/16   21:21:50      0:04      1:12    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13375   12/27/16   21:23:21      0:01      0:00    19728970197          12144777469                                               MT       [NIOP]
13376   12/27/16   21:23:23      0:03      0:04    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
13377   12/27/16   21:23:23      0:03      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13378   12/27/16   21:26:07      0:05      0:19    19728970197          19728652227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13379   12/27/16   22:40:23      0:06      0:21    19728970197          13127145705                                               MT   [NIOP:VCORR]
13380   12/27/16   22:40:23      0:06      0:21    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6367




13381   12/27/16   22:57:40      0:06      3:32    19728970197          12148507565                                               MT   [NIOP:VCORR]
13382   12/27/16   22:57:40      0:06      3:32    19728970197          12148507565         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13383   12/27/16   23:15:20      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13384   12/27/16   23:15:22      0:23      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13385   12/27/16   23:15:22      0:24      0:02    12144777469          19728970197                                               MO      [VCORR]
13386   12/27/16   23:25:31      0:10      4:38    19728970197          12144777469                                               MT   [NIOP:VCORR]
13387   12/27/16   23:25:31      0:10      4:38    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13388   12/27/16   23:31:08      0:07     20:03    14054146765          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13389   12/28/16   00:10:16      0:22      7:01    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 111 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        752
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13390   12/28/16   14:37:46      0:20      0:00    14054146765          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13391   12/28/16   14:37:47      0:21      0:24    14054146765          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13392   12/28/16   14:42:45      0:11      4:10    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13393   12/28/16   14:49:11      0:23      1:22    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13394   12/28/16   14:50:45      0:06      0:56    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13395   12/28/16   14:55:12      0:06      2:10    19728970197          13127145705                                               MT   [NIOP:VCORR]
13396   12/28/16   14:55:12      0:06      2:10    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13397   12/28/16   15:41:31      0:11      9:27    19728970197          12142151700         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6368




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13398   12/28/16   15:51:54      0:06      1:29    19728970197          12142822920                                               MT   [NIOP:VCORR]
13399   12/28/16   15:51:54      0:06      1:29    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13400   12/28/16   15:54:55      0:09      2:45    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13401   12/28/16   16:00:21      0:30      0:03    19728970197          12149261135         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13402   12/28/16   16:00:37      0:06      0:13    19728970197          15127518707                                               MT   [NIOP:VCORR]
13403   12/28/16   16:00:37      0:06      0:13    19728970197          15127518707         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13404   12/28/16   16:01:11      0:02      2:41    19728970197          12143636920         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13405   12/28/16   16:02:41      0:04      4:17    15127518707          19728970197                                               MO      [VCORR]
13406   12/28/16   16:02:41      0:04      4:17    15127518707          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 112 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        753
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13407   12/28/16   16:03:12      0:20      0:00    19728652224          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13408   12/28/16   16:03:13      0:21      0:06    19728652224          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13409   12/28/16   16:07:13      0:09      0:21    19728970197          19728652224         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13410   12/28/16   16:07:34      0:06      0:32    12143636920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13411   12/28/16   16:08:35      0:07      1:12    19728970197          19728652224         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13412   12/28/16   19:32:45      0:34      0:47    19728970197          17022967668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13413   12/28/16   19:33:56      0:06      0:41    19728970197          12142822920                                               MT   [NIOP:VCORR]
13414   12/28/16   19:33:56      0:07      0:41    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6369




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13415   12/28/16   19:35:22      0:22      0:00    19728970197          12142930122                                               MT       [NIOP]
13416   12/28/16   19:35:23      0:23      0:51    19728970197          12142930122                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
13417   12/28/16   19:35:23      0:23      0:51    19728970197          12142930122         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13418   12/28/16   19:39:29      0:09      0:38    19728970197          12142822920                                               MT    [NIOP:VCORR]
13419   12/28/16   19:39:29      0:09      0:38    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13420   12/28/16   19:54:04      0:00      4:32    19728970197          14055681717                                               MT        []
13421   12/28/16   19:54:04      0:00      4:32    19728970197          14055681717                                               MT        []
13422   12/28/16   19:54:05      0:12      4:30    19728970197          14055681717                                               ST      [NIOP]
13423   12/28/16   19:54:05      0:12      4:30    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13424   12/28/16   20:04:24      0:05      0:55    17022967668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 113 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        754
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13425   12/28/16   20:34:22      0:08      1:59    15714850462          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13426   12/28/16   20:55:29      0:00      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13427   12/28/16   20:55:30      0:01      0:03    18325496605          19728970197                                               MO      [VCORR]
13428   12/28/16   20:55:30      0:01      0:03    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13429   12/28/16   20:55:39      0:16      1:52    19728970197          17027377668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13430   12/28/16   21:08:36      0:02      0:24    17026077777          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13431   12/28/16   21:18:27      0:10      1:36    17022967668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13432   12/28/16   22:48:35      0:13      5:24    13107219587          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6370




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13433   12/28/16   23:10:43      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
13434   12/28/16   23:10:45      0:24      0:05    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13435   12/28/16   23:10:45      0:24      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13436   12/28/16   23:11:15      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
13437   12/28/16   23:11:17      0:23      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13438   12/28/16   23:11:17      0:24      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13439   12/28/16   23:12:10      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
13440   12/28/16   23:12:11      0:22      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13441   12/28/16   23:12:11      0:23      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13442   12/28/16   23:12:36      0:16      2:51    19728970197          19726080262         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 114 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        755
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13443   12/28/16   23:15:46      0:06      5:26    19728970197          12144777469                                               MT   [NIOP:VCORR]
13444   12/28/16   23:15:47      0:07      5:25    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13445   12/28/16   23:35:21      0:07      9:34    19728970197          18004359792         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13446   12/28/16   23:47:30      0:05      8:12    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13447   12/28/16   23:55:58      0:03      0:08    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13448   12/28/16   23:59:02      0:04      5:52    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13449   12/29/16   15:22:39      0:27      3:28    19728970197          15026091988         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13450   12/29/16   15:22:39      0:09      3:29    19728970197          15026091988                                               MT      [NIOP]
                                                                                                                                                                                             6371




13451   12/29/16   15:52:40      0:27      0:00    19728970197          19726080262         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13452   12/29/16   15:54:22      0:12      0:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
13453   12/29/16   15:54:22      0:12      0:47    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13454   12/29/16   15:55:58      0:41      0:18    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13455   12/29/16   15:57:33      0:04      1:24    19728970197          12144777469                                               MT   [NIOP:VCORR]
13456   12/29/16   15:57:34      0:05      1:23    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13457   12/29/16   16:08:35      0:09      0:12    14054146765          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13458   12/29/16   16:09:25      0:01      0:00    14054146765          19728970197                             310410933034475   MT       [NIOP]
13459   12/29/16   16:09:26      0:02      0:21    14054146765          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13460   12/29/16   16:11:25      0:01      0:00    14054146765          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 115 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        756
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13461   12/29/16   16:11:26      0:02      0:07    14054146765          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13462   12/29/16   17:00:34      0:06      6:11    17027377668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13463   12/29/16   17:07:00      0:07      0:09    17027377668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13464   12/29/16   17:13:23      0:08      0:00    19728970197          17025692742         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13465   12/29/16   17:41:50      0:03      0:38    19728970197          18325496605                                               MT   [NIOP:VCORR]
13466   12/29/16   17:41:50      0:03      0:38    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13467   12/29/16   17:46:11      0:06      2:49    19728970197          18325496605                                               MT   [NIOP:VCORR]
13468   12/29/16   17:46:11      0:06      2:49    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13469   12/29/16   18:01:04      0:30      0:01    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6372




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13470   12/29/16   18:09:11      0:21      0:00    18582043051          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13471   12/29/16   18:09:12      0:22      0:49    18582043051          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13472   12/29/16   18:09:12      0:23      0:49    18582043051          19728970197                                               MO       [NIOR]
13473   12/29/16   18:12:33      0:03      3:20    14054146765          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13474   12/29/16   18:14:35      0:20      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13475   12/29/16   18:14:36      0:21      0:04    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13476   12/29/16   18:14:36      0:23      0:04    18325496605          19728970197                                               MO        []
13477   12/29/16   18:16:05      0:02      1:38    19728970197          18325496605                                               MT      [NIOP]
13478   12/29/16   18:16:05      0:03      1:37    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 116 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           757
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13479   12/29/16   18:16:05      0:03      1:38    19728970197          18325496605                                               ST      [NIOP]
13480   12/29/16   18:17:55      0:04      0:07    19728970197          18325496605                                               MT   [NIOP:VCORR]
13481   12/29/16   18:17:55      0:05      0:07    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13482   12/29/16   18:18:19      0:11      0:12    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13483   12/29/16   18:54:17      0:05     10:28    12149572477          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13484   12/29/16   18:54:18      0:06     10:27    12149572477          19728970197                                               MO      [VCORR]
13485   12/29/16   19:01:40      0:21      2:58    19728970197          15163306281         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13486   12/29/16   19:01:47      0:00      3:01    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13487   12/29/16   19:05:17      0:19      1:35    19728970197          12149572477                                               ST      [NIOP]
13488   12/29/16   19:05:17      0:19      1:35    19728970197          12149572477         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6373




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13489   12/29/16   19:05:17      0:04      1:36    19728970197          12149572477                                               MT       [NIOP]
13490   12/29/16   19:24:55      0:02      1:55    12144777469          19728970197                                               MO      [VCORR]
13491   12/29/16   19:24:55      0:02      1:55    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13492   12/29/16   22:25:46      0:09      2:03    19728970197          12142822920                                               MT   [NIOP:VCORR]
13493   12/29/16   22:25:46      0:09      2:04    19728970197          12142822920         3557220700307612    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13494   12/29/16   22:37:03      0:11      5:30    19728970197          15026091988                                               MT      [NIOP]
13495   12/29/16   22:37:03      0:16      5:29    19728970197          15026091988         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13496   12/29/16   22:52:01      0:00      0:00    19728970197          18324219393                                               MT         []
13497   12/29/16   22:52:01      0:21      0:00    19728970197          19364654248                                               ST       [NIOP]
13498   12/29/16   22:52:03      0:23      0:46    19728970197          19364654248                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
13499   12/29/16   22:52:03      0:23      0:46    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 117 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        758
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT        Feature
         Date        Time         Time             Number                Number
                    (UTC)
13500   12/29/16   22:55:19      0:09      8:44    19728970197           19727402097                                              MT     [NIOP:VCORR]
13501   12/29/16   22:55:19      0:09      8:44    19728970197           19727402097        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13502   12/29/16   23:07:12      0:03      1:53    14043685157           19728970197                                              MO       [Wi-Fi]
13503   12/29/16   23:07:12      0:03      1:53    14043685157           19728970197        3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13504   12/29/16   23:13:39      0:21      0:00    19728970197           15127514333                                              MT      [Wi-Fi:NIOP]
13505   12/29/16   23:13:43      0:25      0:21    19728970197           15127514333                                              MT   [Wi-Fi:NIOP:CFNA]
                                                   18572166808(F)
13506   12/29/16   23:13:43      0:25      0:21    19728970197           15127514333        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13507   12/29/16   23:13:43      0:03      0:21    15127514333           18572166808                                              MO     [Wi-Fi:CFNA]
                                                   19728970197(OO)
13508   12/29/16   23:53:23      0:02      1:40    19728970197           13127145705                                              MT     [NIOP:VCORR]
13509   12/29/16   23:53:23      0:02      1:40    19728970197           13127145705        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6374




13510   12/30/16   10:39:34      0:01      0:00    19728970197           12142152081                                              MT        [NIOP]
13511   12/30/16   10:39:35      0:02      0:05    19728970197           12142152081                                              MT    [NIOP:CFNR:VM]
                                                   13173419000(F)
13512   12/30/16   10:39:35      0:02      0:05    19728970197           12142152081        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13513   12/30/16   14:20:54      0:11      1:59    19728970197           16176403999        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13514   12/30/16   14:23:57      0:13      5:20    19728970197           12145291473        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13515   12/30/16   14:29:50      0:07      0:49    19728970197           13127145705                                              MT     [NIOP:VCORR]
13516   12/30/16   14:29:50      0:07      0:49    19728970197           13127145705        3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13517   12/30/16   14:32:54      0:21      0:00    19034453501           19728970197        3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13518   12/30/16   14:32:55      0:22      0:06    19034453501           19728970197        3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 118 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          759
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13519   12/30/16   14:51:49      0:21      0:00    13478860538          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13520   12/30/16   14:51:50      0:22      0:03    13478860538          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13521   12/30/16   16:30:39      0:34      0:53    19728970197          13478860538         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13522   12/30/16   16:34:59      0:07      0:12    19728970197          13127145705                                               MT   [NIOP:VCORR]
13523   12/30/16   16:34:59      0:07      0:12    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13524   12/30/16   16:41:20      0:08      0:29    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13525   12/30/16   16:59:19      0:22      0:00    13478860538          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13526   12/30/16   16:59:20      0:23      0:03    13478860538          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6375




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13527   12/30/16   17:12:29      0:15      0:39    13127145705          19728970197                                               MO      [VCORR]
13528   12/30/16   17:12:29      0:15      0:39    13127145705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13529   12/30/16   17:14:46      0:13      0:23    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13530   12/30/16   17:31:46      0:10      1:10    19728970197          12142822920                                               MT   [NIOP:VCORR]
13531   12/30/16   17:31:46      0:10      1:10    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13532   12/30/16   17:44:10      0:03      1:35    12142822920          19728970197                                               MO      [VCORR]
13533   12/30/16   17:44:10      0:03      1:35    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13534   12/30/16   17:45:59      0:05      1:36    19728970197          13127145705                                               MT   [NIOP:VCORR]
13535   12/30/16   17:45:59      0:05      1:36    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13536   12/30/16   17:48:16      0:10      3:37    19728970197          15127514333                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 119 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        760
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13537   12/30/16   17:48:16      0:13      3:37    19728970197          15127514333                                               ST      [NIOP]
13538   12/30/16   17:48:16      0:13      3:37    19728970197          15127514333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13539   12/30/16   17:52:16      0:16      2:15    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13540   12/30/16   18:00:31      0:36      0:47    19728970197          13105006644         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13541   12/30/16   18:43:54      0:20      0:28    19728970197          15616283155         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13542   12/30/16   18:44:33      0:00      0:00    19728970197          15127518707                                               MT         []
13543   12/30/16   18:44:33      0:01      0:00    19728970197          15127518707                                               ST       [NIOP]
13544   12/30/16   18:44:34      0:02      0:46    19728970197          15127518707                                               ST   [NIOP:CFB:VM]
                                                   18325999997(F)
13545   12/30/16   18:44:34      0:02      0:46    19728970197          15127518707         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6376




13546   12/30/16   18:48:24      0:02      8:12    13852494270          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13547   12/30/16   19:40:20      0:02     15:36    19807220594          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13548   12/30/16   21:10:35      0:00      0:00    18139449001          19728970197                             310410933034475   MT       [NIOP]
13549   12/30/16   21:10:36      0:01      0:29    18139449001          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13550   12/30/16   21:10:36      0:04      0:29    18139449001          19728970197                                               MO        []
13551   12/30/16   22:44:41      0:03      6:43    19728970197          12147481200         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13552   12/31/16   01:38:30      0:01      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
13553   12/31/16   01:38:30      0:01      0:05    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13554   12/31/16   02:43:32      0:11      2:40    19728970197          19145232747         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13555   12/31/16   13:55:05      0:05      0:17    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 120 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        761
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
13556   12/31/16   13:55:33      0:01      0:00    15163306281           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13557   12/31/16   13:55:34      0:02      0:12    15163306281           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13558   12/31/16   13:55:45      0:09      0:00    19728970197           15163306281        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13559   12/31/16   13:56:06      0:15      4:15    19728970197           15163306281        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13560   12/31/16   16:51:36      0:03      1:21    19728970197           18887954523        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13561   12/31/16   16:54:57      0:13      0:00    19728970197           12423636900        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13562   12/31/16   16:55:08      0:03      0:00    19728970197           12423636900        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6377




13563   12/31/16   16:55:42      0:14      1:52    19728970197           12423636900        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13564   12/31/16   16:58:23      0:02      0:03    19728970197           18002852684        3557220700307612    310410933034475   MO      [VCORR]
                                                   180028526847(D)                                APPLE
                                                                                              IPHONE6SPLUS
13565   12/31/16   16:59:00      0:02     14:06    19728970197           18558492378        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13566   12/31/16   18:57:01      0:03      0:35    12142822920           19728970197                                              MO     [VCORR]
13567   12/31/16   18:57:01      0:03      0:35    12142822920           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13568   12/31/16   19:26:21      0:04      0:12    12144777469           19728970197                                              MO     [VCORR]
13569   12/31/16   19:26:21      0:04      0:13    12144777469           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13570   12/31/16   20:40:14      0:02      3:25    15714850462           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 121 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          762
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13571   12/31/16   21:33:47      0:13      6:09    19728970197          13475157574         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13572   12/31/16   22:24:19      0:06      1:46    19728970197          19364654248                                               MT   [NIOP:VCORR]
13573   12/31/16   22:24:19      0:07      1:46    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13574   12/31/16   22:26:28      0:13      0:59    19728970197          12147446664         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13575   12/31/16   22:28:17      0:21      0:00    19728970197          12146687860                                               MT       [NIOP]
13576   12/31/16   22:28:18      0:22      0:59    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
13577   12/31/16   22:28:18      0:23      0:59    19728970197          12146687860         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13578   12/31/16   22:28:23      0:03      1:17    12146687860          19728970197                                               MO      [VCORR]
13579   12/31/16   22:28:23      0:03      1:17    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6378




13580   12/31/16   22:30:08      0:24      2:53    19728970197          12147446664         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13581   12/31/16   22:31:54      0:02      1:07    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13582   12/31/16   22:31:54      0:03      1:07    12146687860          19728970197                                               MO      [VCORR]
13583   12/31/16   22:33:13      0:03      0:45    19728970197          12147446664         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13584   12/31/16   22:34:10      0:06      0:41    19728970197          19364654248                                               MT    [NIOP:VCORR]
13585   12/31/16   22:34:10      0:06      0:41    19728970197          19364654248         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13586   12/31/16   22:36:36      0:35      0:13    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13587   12/31/16   22:37:22      0:28      0:01    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13588   12/31/16   22:37:55      0:29      0:07    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 122 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        763
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13589   12/31/16   22:49:33      0:03      0:20    19728970197          19364654248                                               MT   [NIOP:VCORR]
13590   12/31/16   22:49:33      0:04      0:20    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13591   12/31/16   23:58:18      0:20      0:00    12145365098          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13592   12/31/16   23:58:18      0:09      0:00    12145365098          19728970197                             310410933034475   MT         []
13593   12/31/16   23:58:19      0:21      0:34    12145365098          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13594   12/31/16   23:58:19      0:21      0:34    12145365098          19728970197                                               MO      [VCORR]
13595   01/01/17   00:03:06      0:03      0:01    19728970197          19728652225         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13596   01/01/17   00:03:31      0:21      0:01    19728970197          12142822920                                               MT       [NIOP]
13597   01/01/17   00:03:32      0:22      0:06    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13598   01/01/17   00:03:32      0:22      0:06    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6379




                                                                                              IPHONE6SPLUS
13599   01/01/17   00:06:13      0:03      2:37    12142822920          19728970197                                               MO      [VCORR]
13600   01/01/17   00:06:13      0:03      2:37    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13601   01/01/17   00:10:22      0:08      2:19    19728970197          12144777469                                               MT    [NIOP:VCORR]
13602   01/01/17   00:10:22      0:08      2:19    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13603   01/01/17   01:20:55      0:13      1:24    12144034458          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13604   01/01/17   06:29:08      0:05      0:09    12142152081          19728970197                                               MO      [VCORR]
13605   01/01/17   06:29:08      0:05      0:09    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13606   01/01/17   17:01:54      0:04      0:12    19728970197          12144031955                                               MT      [NIOP]
13607   01/01/17   17:01:54      0:07      0:11    19728970197          12144031955                                               ST      [NIOP]
13608   01/01/17   17:01:54      0:07      0:11    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 123 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        764
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13609   01/01/17   17:03:42      0:03      2:50    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13610   01/01/17   17:03:42      0:03      2:51    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
13611   01/01/17   18:02:22      0:02      0:01    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13612   01/01/17   18:02:26      0:02      0:01    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13613   01/01/17   18:05:11      0:00      0:00    -1                   19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13614   01/01/17   18:05:12      0:01      0:41    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13615   01/01/17   18:05:12      0:02      0:00    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6380




13616   01/02/17   15:17:09      0:03      0:32    19728970197          12142152081                                               MT   [NIOP:VCORR]
13617   01/02/17   15:17:09      0:03      0:32    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13618   01/02/17   16:01:09      0:21      2:22    19728970197          12144777469                                               MT   [NIOP:VCORR]
13619   01/02/17   16:01:09      0:21      2:22    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13620   01/02/17   16:03:46      0:06      0:56    13092878146          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13621   01/02/17   16:05:41      0:15      0:36    19728970197          13092878146         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13622   01/02/17   16:06:59      0:05      3:35    19738654125          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13623   01/02/17   16:57:47      0:08      2:44    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13624   01/02/17   17:13:10      0:07      0:44    19728970197          12142822920                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 124 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        765
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13625   01/02/17   17:13:10      0:07      0:45    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13626   01/02/17   17:39:07      0:22      0:27    19728970197          12144576907                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
13627   01/02/17   17:39:07      0:26      0:26    19728970197          12144576907         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13628   01/02/17   18:23:59      0:02      4:05    12144576907          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13629   01/02/17   18:23:59      0:03      4:06    12144576907          19728970197                                               MO       [NIOR]
13630   01/02/17   18:26:00      0:21      0:00    19146431553          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13631   01/02/17   18:26:01      0:22      1:06    19146431553          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13632   01/02/17   18:28:21      0:10      3:28    19728970197          19146431553         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6381




                                                                                              IPHONE6SPLUS
13633   01/02/17   18:34:28      0:03      0:22    19728970197          18888667443         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13634   01/02/17   19:19:34      0:07      1:03    16467252114          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13635   01/02/17   19:19:34      0:09      1:04    16467252114          19728970197                                               MO        []
13636   01/02/17   19:53:33      0:04     10:16    19728970197          18772486278         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13637   01/02/17   20:03:59      0:03     11:38    19728970197          18772486278         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13638   01/02/17   20:15:47      0:04      8:49    19728970197          18667060448         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13639   01/02/17   20:56:12      0:21      0:00    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
13640   01/02/17   20:56:34      0:25      0:30    19728970197          12144608465                                               ST       [OOR]
13641   01/02/17   20:56:34      0:26      0:30    19728970197          12144608465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 125 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        766
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13642   01/02/17   20:58:14      0:35      0:30    19728970197          19143930301         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13643   01/02/17   21:02:42      0:05      0:37    19728970197          14022165853         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13644   01/02/17   21:14:57      0:16      4:40    19728970197          12142822920                                               MT   [NIOP:VCORR]
13645   01/02/17   21:14:57      0:16      4:40    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13646   01/02/17   21:19:47      0:06      4:42    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13647   01/02/17   21:19:47      0:06      4:42    19728970197          12144031955                                               MT   [NIOP:VCORR]
13648   01/02/17   21:41:27      0:04      7:57    19728970197          12144777469                                               MT   [NIOP:VCORR]
13649   01/02/17   21:41:27      0:04      7:57    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13650   01/02/17   21:45:01      0:20      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              6382




                                                                                              IPHONE6SPLUS
13651   01/02/17   21:45:02      0:21      0:13    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13652   01/02/17   22:05:43      0:06     10:55    19723425360          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13653   01/02/17   22:16:49      0:05      0:00    19728970197          19724895040                                               MT      [NIOP]
13654   01/02/17   22:16:49      0:05      0:00    19728970197          19724895040         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13655   01/02/17   22:19:34      0:10      6:30    19728970197          17022967668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13656   01/02/17   22:26:38      0:27      0:00    19728970197          19144037755         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13657   01/02/17   22:57:52      0:22      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13658   01/02/17   22:57:53      0:23      0:02    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 126 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           767
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13659   01/03/17   00:05:43      0:04      1:51    19728970197          18004359792         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13660   01/03/17   00:15:47      0:04      6:39    18139449001          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13661   01/03/17   00:15:47      0:06      6:38    18139449001          19728970197                                               MO         []
13662   01/03/17   00:22:26      0:19      7:03    18004359792          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13663   01/03/17   00:34:56      0:22      0:00    19728970197          18139449001                                               MT    [NIOP:CMW]
13664   01/03/17   00:35:18      0:24      0:36    19728970197          18139449001                                               ST       [OOR]
13665   01/03/17   00:35:18      0:24      0:36    19728970197          18139449001         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13666   01/03/17   01:21:16      0:15      0:41    18139449001          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13667   01/03/17   01:21:16      0:17      0:42    18139449001          19728970197                                               MO         []
13668   01/03/17   13:07:13      0:06      6:03    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6383




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13669   01/03/17   13:47:46      0:21      0:00    19728970197          12142444520                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
13670   01/03/17   13:48:08      0:25      1:44    19728970197          12142444520                                               ST       [OOR]
13671   01/03/17   13:48:08      0:26      1:43    19728970197          12142444520         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13672   01/03/17   15:07:11      0:09      1:08    19728817488          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13673   01/03/17   15:22:19      0:07      2:45    19728970197          18178789376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13674   01/03/17   15:25:38      0:05      0:14    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13675   01/03/17   15:26:37      0:21      0:00    19728970197          12145365098                                               MT    [Wi-Fi:NIOP]
13676   01/03/17   15:26:38      0:22      0:43    19728970197          12145365098         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 127 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        768
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
13677   01/03/17   15:26:38      0:22      0:43    19728970197          12145365098                                               MT         [Wi-
                                                   13173419000(F)                                                                      Fi:NIOP:CFNA:VM]
13678   01/03/17   15:27:47      0:07      1:38    19728970197          12142822920                                               MT     [NIOP:VCORR]
13679   01/03/17   15:27:47      0:07      1:38    19728970197          12142822920         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13680   01/03/17   15:36:04      0:02      9:36    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13681   01/03/17   15:39:15      0:20      0:00    12145365098          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13682   01/03/17   15:39:17      0:22      0:10    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13683   01/03/17   15:39:17      0:22      0:10    12145365098          19728970197                                               MO       [Wi-Fi]
13684   01/03/17   16:22:02      0:52      0:28    19728970197          12142803943         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13685   01/03/17   16:44:54      0:13      2:05    19728970197          12142266995         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                               6384




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13686   01/03/17   16:44:54      0:09      2:06    19728970197          12142266995                                               MT        [NIOP]
13687   01/03/17   16:52:58      0:03      6:18    12144608465          19728970197                                               MO        [NIOR]
13688   01/03/17   16:52:58      0:03      6:18    12144608465          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13689   01/03/17   17:13:15      0:24     42:14    19728970197          13146056571         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13690   01/03/17   18:27:30      0:04      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13691   01/03/17   18:27:51      0:10      5:43    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13692   01/03/17   19:45:46      0:05      0:55    13478860538          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13693   01/03/17   20:21:12      0:03      4:40    14022165853          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 128 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            769
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13694   01/03/17   20:28:53      0:10      1:32    19728970197          19722522500         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13695   01/03/17   20:31:52      0:13      2:31    19728970197          12142822920                                               MT   [NIOP:VCORR]
13696   01/03/17   20:31:52      0:13      2:31    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13697   01/03/17   20:47:36      0:11      6:47    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13698   01/03/17   20:55:18      0:10      0:58    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13699   01/03/17   20:55:18      0:10      0:58    19177044960          19728970197                                               MO     [VCORR]
13700   01/03/17   21:00:50      0:04      0:36    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13701   01/03/17   21:14:09      0:08      9:02    19728970197          13183475091         3557220700307612    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           6385




13702   01/03/17   21:14:09      0:08      9:02    19728970197          13183475091                                               MT   [NIOP:VCORR]
13703   01/03/17   21:21:46      0:05      0:09    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13704   01/03/17   21:21:46      0:06      0:09    12144777469          19728970197                                               MO      [VCORR]
13705   01/03/17   21:32:16      0:07      1:20    19728970197          12144777469                                               MT   [NIOP:VCORR]
13706   01/03/17   21:32:16      0:07      1:20    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13707   01/03/17   21:35:23      0:11      0:21    19728970197          19726796171         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13708   01/03/17   21:36:36      0:12      0:10    19728970197          19725058802         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13709   01/03/17   21:36:58      0:04      0:21    19728970197          19725058802         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13710   01/03/17   21:39:06      0:05      0:16    19728970197          19728652225         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 129 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       770
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13711   01/03/17   21:39:40      0:14      6:22    19728970197          19725058802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13712   01/03/17   21:42:47      0:21      0:00    14054146765          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13713   01/03/17   21:42:48      0:22      0:11    14054146765          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13714   01/03/17   21:47:06      0:29      0:02    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13715   01/03/17   21:50:36      0:05      6:24    14054146765          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13716   01/03/17   22:10:26      0:03      4:16    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13717   01/03/17   22:33:19      0:07      0:27    19728970197          19178805351         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6386




13718   01/03/17   22:33:56      0:01      0:00    19728970197          12123013261         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13719   01/03/17   22:39:04      0:36      0:14    19728970197          19143930301         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13720   01/03/17   22:41:35      0:34      0:31    19728970197          13107702530         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13721   01/03/17   22:44:19      0:06      1:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
13722   01/03/17   22:44:19      0:06      1:22    19728970197          12142822920         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13723   01/03/17   22:45:41      0:14      1:43    13107702530          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13724   01/03/17   23:07:22      0:05      0:00    19728970197          12144777469                                               MT      [NIOP]
13725   01/03/17   23:07:22      0:05      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 130 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           771
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13726   01/03/17   23:20:42      0:04      8:04    19144037755          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13727   01/03/17   23:43:06      0:21      0:00    12149951163          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13728   01/03/17   23:43:07      0:22      0:05    12149951163          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13729   01/03/17   23:43:07      0:22      0:06    12149951163          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
13730   01/04/17   00:44:08      0:21      0:00    19178805351          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13731   01/04/17   00:44:09      0:22      0:07    19178805351          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13732   01/04/17   01:51:45      0:08      1:36    19728970197          12142822920                                               MT    [NIOP:VCORR]
13733   01/04/17   01:51:45      0:08      1:36    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6387




                                                                                              IPHONE6SPLUS
13734   01/04/17   01:55:20      0:35      0:29    19728970197          19143930301         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13735   01/04/17   02:23:55      0:04      3:53    12144777469          19728970197                                               MO      [VCORR]
13736   01/04/17   02:23:55      0:04      3:53    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13737   01/04/17   02:43:53      0:14      2:55    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13738   01/04/17   02:46:56      0:02     17:59    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13739   01/04/17   02:51:38      0:14      0:47    19728970197          19034453501         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13740   01/04/17   02:51:44      0:00     13:11    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13741   01/04/17   03:20:24      0:09      3:27    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 131 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        772
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13742   01/04/17   03:33:44      0:07      2:38    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13743   01/04/17   03:34:11      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13744   01/04/17   03:34:12      0:22      0:06    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13745   01/04/17   03:34:12      0:22      0:07    12142822920          19728970197                                               MO       [NIOR]
13746   01/04/17   03:36:33      0:03      4:31    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13747   01/04/17   03:41:49      0:01      2:48    19728970197          15616556611         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13748   01/04/17   03:49:33      0:04      3:11    19728970197          15618331234         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13749   01/04/17   03:53:00      0:04      1:12    19728970197          12142822920                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6388




13750   01/04/17   03:53:00      0:05      1:12    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13751   01/04/17   13:04:06      0:35      0:10    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13752   01/04/17   14:27:59      0:03     10:45    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13753   01/04/17   14:27:59      0:03     10:45    19177044960          19728970197                                               MO      [VCORR]
13754   01/04/17   14:40:30      0:06      1:57    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13755   01/04/17   14:42:59      0:09      0:16    19728970197          19178805351         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13756   01/04/17   14:53:08      0:16      0:06    19728970197          16173046509         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13757   01/04/17   14:53:48      0:08      0:18    19728970197          16173046509         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 132 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        773
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13758   01/04/17   14:54:58      0:03     13:13    19178805351          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13759   01/04/17   15:11:34      0:33      0:47    19728970197          13478860538         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13760   01/04/17   15:14:35      0:07      0:17    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13761   01/04/17   15:14:51      0:15      1:05    13478860538          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13762   01/04/17   15:35:14      0:11      3:35    19728970197          19095533144         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13763   01/04/17   15:47:13      0:10      0:48    12124979043          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13764   01/04/17   15:50:49      0:07      0:39    12144777469          19728970197                                               MO     [VCORR]
13765   01/04/17   15:50:49      0:07      0:39    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             6389




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13766   01/04/17   16:11:47      0:19      0:32    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13767   01/04/17   16:18:42      0:06      0:54    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13768   01/04/17   16:35:50      0:21      0:00    12142567126          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13769   01/04/17   16:35:51      0:22      0:44    12142567126          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13770   01/04/17   17:00:51      0:04      0:12    12142822920          19728970197                                               MO      [VCORR]
13771   01/04/17   17:00:51      0:04      0:12    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13772   01/04/17   17:06:10      0:09      1:21    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 133 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        774
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13773   01/04/17   17:10:28      0:05      0:34    19728652226          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13774   01/04/17   17:20:14      0:08      1:27    19728970197          16085779838         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13775   01/04/17   18:22:16      0:03     10:26    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13776   01/04/17   18:22:16      0:04     10:25    16467252114          19728970197                                               MO        []
13777   01/04/17   18:34:31      0:06      7:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
13778   01/04/17   18:34:31      0:07      7:40    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13779   01/04/17   18:45:32      0:20      0:54    19728970197          13109208193         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13780   01/04/17   18:50:17      0:20      0:00    16467252114          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6390




13781   01/04/17   18:50:19      0:22      0:03    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13782   01/04/17   18:50:19      0:24      0:03    16467252114          19728970197                                               MO         []
13783   01/04/17   18:50:49      0:21      0:00    16467252114          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13784   01/04/17   18:50:50      0:22      0:03    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13785   01/04/17   18:50:50      0:24      0:02    16467252114          19728970197                                               MO        []
13786   01/04/17   18:57:26      0:11      9:11    19728970197          19728779743         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13787   01/04/17   19:22:18      0:11      1:58    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13788   01/04/17   19:50:42      0:07      0:49    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13789   01/04/17   20:28:25      0:09     25:52    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 134 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        775
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13790   01/04/17   20:34:54      0:21      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13791   01/04/17   20:34:55      0:22      1:05    12144035705          19728970197                                               MO      [VCORR]
13792   01/04/17   20:34:55      0:22      1:05    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13793   01/04/17   20:54:41      0:02      2:33    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13794   01/04/17   21:08:24      0:06      2:23    12144777469          19728970197                                               MO      [VCORR]
13795   01/04/17   21:08:24      0:06      2:23    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13796   01/04/17   21:56:32      0:04      0:21    13157244022          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13797   01/04/17   22:16:45      0:08      1:50    12142822920          19728970197                                               MO      [VCORR]
13798   01/04/17   22:16:45      0:08      1:50    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6391




                                                                                              IPHONE6SPLUS
13799   01/04/17   22:27:09      0:14      0:53    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13800   01/04/17   23:10:37      0:22      0:00    19728970197          19173318012                                               MT       [NIOP]
13801   01/04/17   23:10:59      0:25      0:00    19728970197          19173318012                                               ST       [NIOP]
13802   01/04/17   23:11:01      0:27      0:40    19728970197          19173318012                                               ST   [NIOP:CFB:VM]
                                                   14432803013(F)
13803   01/04/17   23:11:01      0:27      0:40    19728970197          19173318012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13804   01/04/17   23:15:02      0:19      3:29    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13805   01/04/17   23:19:50      0:21      0:09    19728970197          12142567126         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13806   01/04/17   23:20:27      0:15      0:00    19728970197          12142567126         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13807   01/04/17   23:21:36      0:21      0:12    19728970197          12142567126         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 135 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           776
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13808   01/04/17   23:22:41      0:20      0:24    19728970197          12142567126         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13809   01/05/17   00:44:59      0:11      0:47    19728970197          19722522500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13810   01/05/17   02:34:41      0:22      0:00    13109208193          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13811   01/05/17   02:34:42      0:23      0:03    13109208193          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13812   01/05/17   05:02:05      0:09      4:48    16155162999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13813   01/05/17   05:02:05      0:09      4:48    16155162999          19728970197                                               MO      [VCORR]
13814   01/05/17   05:07:05      0:05      2:49    16155162999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13815   01/05/17   05:07:05      0:05      2:49    16155162999          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6392




13816   01/05/17   10:10:35      0:01      0:00    211922660054         19728970197                             310410933034475   MT       [NIOP]
13817   01/05/17   10:10:36      0:02      1:40    211922660054         19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
13818   01/05/17   14:14:10      0:04     10:25    19728970197          12142930122                                               MT    [NIOP:VCORR]
13819   01/05/17   14:14:10      0:04     10:25    19728970197          12142930122         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13820   01/05/17   14:58:13      0:06      0:40    19542147609          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13821   01/05/17   14:58:13      0:07      0:40    19542147609          19728970197                                               MO      [VCORR]
13822   01/05/17   15:17:08      0:05      0:00    19728970197          12149797840         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13823   01/05/17   15:18:26      0:17      1:38    19728970197          12149797822         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13824   01/05/17   15:22:23      0:06      6:54    19728970197          19723064737         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13825   01/05/17   15:28:04      0:21      0:00    16155162999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 136 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        777
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
13826   01/05/17   15:28:05      0:22      0:42    16155162999           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13827   01/05/17   15:28:05      0:22      0:42    16155162999           19728970197                                              MO      [VCORR]
13828   01/05/17   16:01:44      0:13     10:29    19728970197           19179528494        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13829   01/05/17   16:26:06      0:05      0:17    19179528494           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13830   01/05/17   16:30:10      0:22      0:00    19173318012           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13831   01/05/17   16:30:10      0:22      0:28    19173318012           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13832   01/05/17   16:30:11      0:25      0:26    19173318012           19728970197                                              MO        []
13833   01/05/17   16:49:10      0:23      0:20    19728970197           12146016822        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6393




13834   01/05/17   17:11:14      0:01      0:00    19728970197           16467252114                                              MT      [NIOP]
13835   01/05/17   17:11:14      0:03      0:00    19728970197           16467252114        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13836   01/05/17   17:12:22      0:01      0:03    16467252114           19084006990                                              MO     [CFNA:VM]
                                                   19728970197(OO)
13837   01/05/17   17:12:22      0:23      0:03    19728970197           16467252114                                              MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
13838   01/05/17   17:12:22      0:27      0:03    19728970197           16467252114        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13839   01/05/17   17:13:35      0:10      6:49    19728970197           19173318012        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13840   01/05/17   17:13:35      0:09      6:49    19728970197           19173318012                                              MT     [NIOP:CMW]
13841   01/05/17   17:13:35      0:09      6:49    19728970197           19173318012                                              ST       [NIOP]
13842   01/05/17   18:01:14      0:04      9:23    19727881400           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13843   01/05/17   18:20:15      0:05      0:00    16467252114           19728970197                                              MO         []




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 137 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           778
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13844   01/05/17   18:20:20      0:03      0:00    16467252114          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13845   01/05/17   18:55:01      0:20      0:00    12144778228          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13846   01/05/17   18:55:03      0:22      0:36    12144778228          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13847   01/05/17   18:55:03      0:23      0:36    12144778228          19728970197                                               MO      [Wi-Fi]
13848   01/05/17   19:02:15      0:07     10:32    12126981135          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13849   01/05/17   19:03:45      0:20      0:00    14026397768          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13850   01/05/17   19:03:46      0:21      0:28    14026397768          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13851   01/05/17   19:13:45      0:17     12:24    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6394




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13852   01/05/17   19:31:12      0:04      0:18    12195773103          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13853   01/05/17   19:32:24      0:10      1:36    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13854   01/05/17   19:34:23      0:05      2:06    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13855   01/05/17   19:58:51      0:22     17:45    19728970197          15087404188         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13856   01/05/17   20:01:30      0:12      0:30    12127161020          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13857   01/05/17   20:07:58      0:20      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13858   01/05/17   20:07:59      0:21      0:02    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 138 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        779
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13859   01/05/17   20:07:59      0:21      0:02    12144031955          19728970197                                               MO      [VCORR]
13860   01/05/17   20:15:31      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13861   01/05/17   20:15:32      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
13862   01/05/17   20:15:32      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13863   01/05/17   20:18:18      0:05      1:59    19728970197          12144053168         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13864   01/05/17   20:18:18      0:05      1:59    19728970197          12144053168                                               MT   [NIOP:VCORR]
13865   01/05/17   20:22:09      0:10      5:45    19728970197          13092878146         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13866   01/05/17   20:25:58      0:20      0:00    19542147609          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13867   01/05/17   20:26:00      0:22      0:46    19542147609          19728970197                                               MO      [VCORR]
13868   01/05/17   20:26:00      0:22      0:46    19542147609          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6395




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13869   01/05/17   20:40:58      0:21      0:00    12143353210          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13870   01/05/17   20:41:00      0:23      0:03    12143353210          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13871   01/05/17   20:41:00      0:23      0:03    12143353210          19728970197                                               MO      [VCORR]
13872   01/05/17   20:42:59      0:22      0:00    18587486227          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13873   01/05/17   20:42:59      0:22      0:59    18587486227          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13874   01/05/17   21:10:07      0:05      0:18    12142567126          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13875   01/05/17   21:18:33      0:04      4:40    12142567126          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 139 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        780
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13876   01/05/17   21:25:16      0:05      7:38    15087404188          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13877   01/05/17   21:33:30      0:07      6:32    12127161020          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13878   01/05/17   21:39:55      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13879   01/05/17   21:39:56      0:22      0:04    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13880   01/05/17   21:39:56      0:22      0:04    12144031955          19728970197                                               MO      [VCORR]
13881   01/05/17   21:40:15      0:03      0:28    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13882   01/05/17   21:40:15      0:03      0:28    19728970197          12144031955                                               MT   [NIOP:VCORR]
13883   01/05/17   21:43:48      0:03      7:59    12127161020          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6396




13884   01/05/17   21:52:35      0:07      8:35    19728970197          19542147609                                               MT   [NIOP:VCORR]
13885   01/05/17   21:52:35      0:07      8:35    19728970197          19542147609         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13886   01/05/17   22:41:55      0:25      0:06    19728970197          12142376931         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13887   01/05/17   22:42:30      0:21      0:00    19728970197          12147706565                                               MT      [NIOP]
13888   01/05/17   22:42:32      0:23      0:06    19728970197          12147706565         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13889   01/05/17   22:42:32      0:23      0:06    19728970197          12147706565                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
13890   01/05/17   23:04:52      0:21      0:00    19146431553          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13891   01/05/17   23:04:53      0:22      0:26    19146431553          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13892   01/05/17   23:41:00      0:21      0:00    19728970197          12147070044                                               MT       [NIOP]
13893   01/05/17   23:41:02      0:23      0:28    19728970197          12147070044                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 140 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        781
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13894   01/05/17   23:41:02      0:23      0:28    19728970197          12147070044         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13895   01/05/17   23:43:47      0:16     12:34    19728970197          12147706565         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13896   01/05/17   23:43:47      0:16     12:34    19728970197          12147706565                                               MT       [NIOP]
13897   01/06/17   00:13:36      0:07      0:34    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13898   01/06/17   00:13:36      0:08      0:34    12144777469          19728970197                                               MO      [VCORR]
13899   01/06/17   00:54:19      0:07      0:12    18582043051          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13900   01/06/17   00:54:20      0:09      0:12    18582043051          19728970197                                               MO       [NIOR]
13901   01/06/17   01:17:43      0:02      1:25    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13902   01/06/17   01:42:48      0:06      0:00    19728970197          13143698232         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6397




                                                                                              IPHONE6SPLUS
13903   01/06/17   01:42:48      0:06      0:00    19728970197          13143698232                                               MT      [NIOP]
13904   01/06/17   02:01:05      0:21      0:00    19728970197          13143698232                                               MT      [NIOP]
13905   01/06/17   02:01:07      0:23      0:49    19728970197          13143698232         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13906   01/06/17   02:01:07      0:23      0:49    19728970197          13143698232                                               MT   [NIOP:CFNA:VM]
                                                   13148073806(F)
13907   01/06/17   02:02:31      0:03      0:33    19728970197          18444734368         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13908   01/06/17   02:14:23      0:07      1:04    19728970197          18085892000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13909   01/06/17   02:16:26      0:13      1:44    19728970197          18089885240         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13910   01/06/17   13:41:37      0:08      5:13    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13911   01/06/17   15:26:14      0:36      0:59    19728970197          17022967668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 141 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           782
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13912   01/06/17   15:37:03      0:03      4:56    12143353210          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13913   01/06/17   15:37:03      0:03      4:56    12143353210          19728970197                                               MO     [VCORR]
13914   01/06/17   15:41:59      0:09      0:49    17027377668          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13915   01/06/17   15:50:48      0:05      1:41    13143698232          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13916   01/06/17   15:50:48      0:06      1:41    13143698232          19728970197                                               MO     [VCORR]
13917   01/06/17   16:00:04      0:06      2:14    18179297900          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13918   01/06/17   16:00:04      0:07      2:14    18179297900          19728970197                                               MO     [VCORR]
13919   01/06/17   16:04:10      0:16      3:33    19728970197          19038565160         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13920   01/06/17   16:22:15      0:03      0:25    19728970197          14083767400         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6398




                                                                                              IPHONE6SPLUS
13921   01/06/17   16:58:58      0:07      1:55    19728970197          17138492979         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13922   01/06/17   17:01:29      0:21      1:06    19728970197          12146967821         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13923   01/06/17   17:03:43      0:00      0:00    16467252114          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13924   01/06/17   17:03:43      0:27      0:03    19728970197          16316716313         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13925   01/06/17   17:03:44      0:01      0:06    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13926   01/06/17   17:03:44      0:02      0:05    16467252114          19728970197                                               MO        []
13927   01/06/17   17:04:06      0:00      0:00    16467252114          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13928   01/06/17   17:04:07      0:01      0:03    16467252114          19728970197                                               MO        []




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 142 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          783
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13929   01/06/17   17:04:07      0:01      0:03    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13930   01/06/17   17:04:16      0:17      4:21    19728970197          16316716313         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13931   01/06/17   17:12:19      0:03      0:00    19728970197          12144606684                                               ST      [NIOP]
13932   01/06/17   17:12:19      0:03      0:00    19728970197          12144606684         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13933   01/06/17   17:12:37      0:06     18:13    19728970197          19724895040                                               MT   [NIOP:VCORR]
13934   01/06/17   17:12:38      0:07     18:12    19728970197          19724895040         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13935   01/06/17   17:31:16      0:02      4:57    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13936   01/06/17   17:31:16      0:02      4:57    12144031955          19728970197                                               MO       [VCORR]
13937   01/06/17   17:37:02      0:22      0:54    19728970197          12144507118                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                              6399




13938   01/06/17   17:37:02      0:25      0:54    19728970197          12144507118         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13939   01/06/17   17:39:34      0:31      0:33    19728970197          15612125973         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13940   01/06/17   17:41:06      0:22      0:00    19728970197          12146366997                                               MT       [NIOP]
13941   01/06/17   17:41:07      0:23      0:04    19728970197          12146366997                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
13942   01/06/17   17:41:07      0:23      0:04    19728970197          12146366997         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13943   01/06/17   18:13:16      0:07      2:17    19728970197          12149572477                                               MT    [NIOP:VCORR]
13944   01/06/17   18:13:16      0:07      2:17    19728970197          12149572477         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13945   01/06/17   18:39:11      0:02      0:00    19728970197          19147640232         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13946   01/06/17   18:43:30      0:09      5:50    19728970197          12143353210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 143 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           784
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
13947   01/06/17   18:43:30      0:09      5:50    19728970197          12143353210                                               MT    [NIOP:VCORR]
13948   01/06/17   18:52:55      0:31      0:00    19728970197          19034453501         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13949   01/06/17   18:55:01      0:20      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13950   01/06/17   18:55:02      0:21      0:03    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13951   01/06/17   18:57:27      0:03      3:50    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13952   01/06/17   18:57:27      0:03      3:50    19177044960          19728970197                                               MO       [VCORR]
13953   01/06/17   18:57:52      0:08      0:08    12144031955          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13954   01/06/17   18:57:52      0:09      0:08    12144031955          19728970197                                               MO       [VCORR]
13955   01/06/17   19:01:38      0:09      0:14    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               6400




                                                                                              IPHONE6SPLUS
13956   01/06/17   19:12:39      0:04      1:19    19728652227          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13957   01/06/17   19:23:36      0:04      1:40    12144777469          19728970197                                               MO       [VCORR]
13958   01/06/17   19:23:36      0:04      1:40    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13959   01/06/17   19:59:23      0:03      0:32    12144608465          19728970197                                               MO        [NIOR]
13960   01/06/17   19:59:23      0:03      0:32    12144608465          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13961   01/06/17   21:04:58      0:05      0:37    19728970197          12144777469                                               MT    [NIOP:VCORR]
13962   01/06/17   21:04:58      0:05      0:37    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13963   01/06/17   22:08:23      0:10      4:50    19728970197          19724507331         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13964   01/06/17   22:14:23      0:06      9:06    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 144 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         785
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
13965   01/06/17   22:23:37      0:02      0:17    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13966   01/06/17   22:40:04      0:15      2:05    19728970197          13109208193         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13967   01/06/17   23:14:23      0:05      4:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13968   01/07/17   00:04:05      0:03      2:04    12144777469          19728970197                                               MO     [VCORR]
13969   01/07/17   00:04:05      0:03      2:04    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13970   01/07/17   00:53:37      0:07      0:11    13015299227          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13971   01/07/17   00:55:19      0:04      5:52    13015299227          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13972   01/07/17   14:06:04      0:09      0:42    13015299227          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                           6401




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13973   01/07/17   14:59:38      0:05      0:35    12144777469          19728970197                                               MO     [VCORR]
13974   01/07/17   14:59:38      0:05      0:35    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13975   01/07/17   15:21:31      0:04      0:17    13015299227          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13976   01/07/17   15:47:54      0:06      1:02    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13977   01/07/17   15:47:54      0:06      1:02    12144031955          19728970197                                               MO     [VCORR]
13978   01/07/17   16:04:11      0:17      0:03    12142822920          19728970197                                               MO     [VCORR]
13979   01/07/17   16:04:11      0:17      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13980   01/07/17   16:18:45      0:05      2:36    19728970197          12142822920                                               MT   [NIOP:VCORR]
13981   01/07/17   16:18:45      0:05      2:36    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13982   01/07/17   16:22:39      0:13      0:35    19728970197          12142152081                                               MT   [NIOP:VCORR]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 145 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       786
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13983   01/07/17   16:22:39      0:13      0:35    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13984   01/07/17   16:33:59      0:02      5:03    19728970197          19724737313         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13985   01/07/17   16:41:28      0:08      2:51    19728970197          12143353210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13986   01/07/17   16:41:28      0:08      2:51    19728970197          12143353210                                               MT   [NIOP:CMH:MPS]
13987   01/07/17   16:52:02      0:05      1:27    19724737313          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13988   01/07/17   17:22:09      0:09      2:23    19728970197          12142822920                                               MT    [NIOP:VCORR]
13989   01/07/17   17:22:09      0:09      2:23    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13990   01/07/17   17:25:06      0:02      0:46    19728970197          19724739322         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6402




13991   01/07/17   17:54:51      0:06      0:29    19726080262          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13992   01/07/17   19:01:51      0:08      1:06    13236885590          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13993   01/07/17   19:14:09      0:07     30:21    13107702530          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13994   01/07/17   19:16:13      0:20      0:01    19038410604          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13995   01/07/17   19:16:14      0:21      2:27    19038410604          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
13996   01/07/17   19:50:52      0:21      6:43    19728970197          19038410604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
13997   01/07/17   21:33:10      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
13998   01/07/17   21:33:12      0:24      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 146 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        787
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
13999   01/07/17   21:33:12      0:24      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14000   01/07/17   21:33:23      0:03      1:08    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14001   01/07/17   21:33:23      0:03      1:08    19728970197          12144031955                                               MT   [NIOP:VCORR]
14002   01/07/17   22:01:17      0:10      4:12    19724737313          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14003   01/07/17   22:20:53      0:13      1:58    19724229990          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14004   01/08/17   14:40:52      0:04      2:47    12142152081          19728970197                                               MO     [VCORR]
14005   01/08/17   14:40:52      0:04      2:47    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14006   01/08/17   16:22:08      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6403




14007   01/08/17   16:22:09      0:22      0:08    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14008   01/08/17   16:22:09      0:23      0:08    12144777469          19728970197                                               MO      [VCORR]
14009   01/08/17   16:32:53      0:06      0:24    12142822920          19728970197                                               MO      [VCORR]
14010   01/08/17   16:32:53      0:06      0:24    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14011   01/08/17   17:15:07      0:10      0:00    12142134220          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14012   01/08/17   17:15:08      0:11      0:02    12142134220          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14013   01/08/17   17:15:08      0:11      0:02    12142134220          19728970197                                               MO      [Wi-Fi]
14014   01/08/17   17:25:13      0:02     12:16    19728970197          12142134220                                               MT   [Wi-Fi:NIOP]
14015   01/08/17   17:25:13      0:03     12:16    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14016   01/08/17   17:39:39      0:02      0:43    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 147 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        788
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14017   01/08/17   17:39:39      0:02      0:43    19728970197          12142134220                                               MT   [Wi-Fi:NIOP]
14018   01/08/17   17:49:30      0:10      0:41    12142822920          19728970197                                               MO      [VCORR]
14019   01/08/17   17:49:30      0:10      0:41    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14020   01/08/17   18:00:52      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
14021   01/08/17   18:00:53      0:23      0:29    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14022   01/08/17   18:00:53      0:23      0:29    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14023   01/08/17   18:05:53      0:04      1:59    12144777469          19728970197                                               MO      [VCORR]
14024   01/08/17   18:05:53      0:04      1:59    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14025   01/08/17   18:29:45      0:09      4:31    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
14026   01/08/17   18:29:45      0:09      4:31    19728970197          12142122373                                               MT      [NIOP]
14027   01/08/17   18:29:46      0:16      4:30    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6404




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14028   01/08/17   18:29:46      0:16      4:31    19728970197          12142122373                                               ST        []
14029   01/08/17   18:38:32      0:16      0:26    19728970197          19728016886         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14030   01/08/17   18:43:35      0:21      1:43    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14031   01/08/17   19:52:26      0:06      2:23    19728970197          19177420998         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14032   01/08/17   19:52:26      0:06      2:23    19728970197          19177420998                                               MT    [NIOP:VCORR]
14033   01/08/17   20:05:14      0:33      0:27    19728970197          19194681545         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14034   01/08/17   20:22:01      0:02      1:10    12142822920          19728970197                                               MO      [VCORR]
14035   01/08/17   20:22:01      0:02      1:10    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14036   01/08/17   21:00:44      0:04      3:34    14692351788          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 148 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           789
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14037   01/08/17   21:00:44      0:04      3:34    14692351788          19728970197                                               MO      [VCORR]
14038   01/08/17   21:08:47      0:10      0:52    19728970197          12142822920                                               MT   [NIOP:VCORR]
14039   01/08/17   21:08:47      0:10      0:52    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14040   01/08/17   21:11:09      0:11      0:19    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14041   01/08/17   21:11:09      0:11      0:19    19728970197          12144031955                                               MT   [NIOP:VCORR]
14042   01/08/17   22:32:37      0:06      1:42    16467252114          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14043   01/08/17   22:32:37      0:08      1:43    16467252114          19728970197                                               MO         []
14044   01/08/17   22:36:08      0:09      2:00    14692351788          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14045   01/08/17   22:36:08      0:09      2:00    14692351788          19728970197                                               MO      [VCORR]
14046   01/09/17   13:54:51      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6405




14047   01/09/17   13:54:52      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
14048   01/09/17   13:54:52      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14049   01/09/17   14:01:16      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
14050   01/09/17   14:01:18      0:23      0:07    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14051   01/09/17   14:01:18      0:23      0:07    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14052   01/09/17   14:01:33      0:02     10:27    12144777469          19728970197                                               MO      [VCORR]
14053   01/09/17   14:01:33      0:02     10:27    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14054   01/09/17   14:12:00      0:11      7:31    12147070044          19728970197                                               MO      [VCORR]
14055   01/09/17   14:12:00      0:11      7:31    12147070044          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14056   01/09/17   14:14:12      0:20      0:00    12142122373          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 149 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        790
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
14057   01/09/17   14:14:13      0:21      0:36    12142122373           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14058   01/09/17   14:14:13      0:21      0:37    12142122373           19728970197                                              MO      [NIOR]
14059   01/09/17   14:20:18      0:10      1:34    19728970197           12142122373                                              SO        []
                                                   01112142122373(D)
14060   01/09/17   14:20:18      0:10      1:34    19728970197           12142122373                                              MT      [NIOP]
14061   01/09/17   14:20:19      0:16      1:34    19728970197           12142122373                                              ST        []
14062   01/09/17   14:20:19      0:17      1:32    19728970197           12142122373        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14063   01/09/17   14:22:01      0:05      1:58    19728970197           19728652225        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14064   01/09/17   14:55:53      0:09      5:40    19728970197           12144035705                                              MT   [NIOP:VCORR]
14065   01/09/17   14:55:53      0:09      5:40    19728970197           12144035705        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14066   01/09/17   15:07:33      0:02      3:27    14698313275           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6406




                                                                                              IPHONE6SPLUS
14067   01/09/17   15:16:42      0:07      6:09    19728970197           13127145705                                              MT   [NIOP:VCORR]
14068   01/09/17   15:16:42      0:07      6:09    19728970197           13127145705        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14069   01/09/17   15:24:03      0:33      0:38    19728970197           12144588782        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14070   01/09/17   15:25:01      0:01      0:00    19728970197           12148821500                                              MT      [NIOP]
14071   01/09/17   15:25:07      0:06      0:26    12148821500           19852311009                                              MO      [CFNR]
                                                   19728970197(OO)
14072   01/09/17   15:25:07      0:07      0:26    19728970197           12148821500                                              MT    [NIOP:CFNR]
                                                   19852311009(F)
14073   01/09/17   15:25:07      0:07      0:26    19728970197           12148821500        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14074   01/09/17   15:26:04      0:20     40:22    19728970197           19146431553        3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14075   01/09/17   15:48:27      0:05      0:32    12144031955           19728970197        3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 150 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        791
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14076   01/09/17   15:48:27      0:05      0:32    12144031955          19728970197                                               MO      [VCORR]
14077   01/09/17   16:07:24      0:33      0:26    19728970197          12817038214         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14078   01/09/17   16:09:10      0:10     10:49    19728970197          18323641726         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14079   01/09/17   16:14:57      0:20      0:00    13034597808          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14080   01/09/17   16:14:58      0:21      1:06    13034597808          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14081   01/09/17   16:22:13      1:06      0:00    19728970197          13034597808         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14082   01/09/17   16:28:31      0:06      1:24    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14083   01/09/17   16:31:43      0:02     10:25    13145407011          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6407




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14084   01/09/17   16:31:43      0:03     10:26    13145407011          19728970197                                               MO       [NIOR]
14085   01/09/17   16:42:28      0:03      6:39    12147706565          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14086   01/09/17   16:42:28      0:04      6:39    12147706565          19728970197                                               MO      [VCORR]
14087   01/09/17   16:44:09      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14088   01/09/17   16:44:10      0:21      0:02    12142822920          19728970197                                               MO      [VCORR]
14089   01/09/17   16:44:10      0:21      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14090   01/09/17   16:57:34      0:03      0:31    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14091   01/09/17   16:59:02      0:03      3:08    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14092   01/09/17   17:02:39      0:05      0:37    19728970197          12144777469                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 151 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           792
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
14093   01/09/17   17:02:39      0:05      0:37    19728970197           12144777469        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14094   01/09/17   17:03:58      0:21      0:00    19728970197           12142822920                                              MT       [NIOP]
14095   01/09/17   17:04:00      0:23      0:08    19728970197           12142822920                                              MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
14096   01/09/17   17:04:00      0:23      0:08    19728970197           12142822920        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14097   01/09/17   17:09:25      0:03      9:06    12817038214           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14098   01/09/17   17:18:05      0:21      0:00    12144777469           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14099   01/09/17   17:18:06      0:22      0:01    12144777469           19728970197                                              MO      [VCORR]
14100   01/09/17   17:18:06      0:22      0:01    12144777469           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14101   01/09/17   17:18:49      0:02      3:33    19728970197           12144777469                                              MT    [NIOP:VCORR]
                                                                                                                                                                                             6408




14102   01/09/17   17:18:49      0:03      3:33    19728970197           12144777469        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14103   01/09/17   17:47:04      0:07      8:32    16155162999           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14104   01/09/17   17:47:04      0:07      8:32    16155162999           19728970197                                              MO      [VCORR]
14105   01/09/17   18:05:10      0:21      0:00    19728970197           12142157015                                              MT       [NIOP]
14106   01/09/17   18:05:12      0:23      0:30    19728970197           12142157015        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14107   01/09/17   18:05:12      0:23      0:30    19728970197           12142157015                                              MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
14108   01/09/17   18:06:48      0:03      0:00    19728970197           12148821500                                              MT       [NIOP]
14109   01/09/17   18:06:55      0:10      0:01    19728970197           12148821500                                              MT     [NIOP:CFB]
                                                   19852311009(F)
14110   01/09/17   18:06:55      0:10      0:01    19728970197           12148821500        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14111   01/09/17   18:06:55      0:07      0:01    12148821500           19852311009                                              MO       [CFB]
                                                   19728970197(OO)




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 152 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        793
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14112   01/09/17   18:07:28      0:03      2:41    19738654125          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14113   01/09/17   18:14:39      0:06      0:47    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14114   01/09/17   18:18:25      0:05      4:08    19728970197          12142822920                                               MT   [NIOP:VCORR]
14115   01/09/17   18:18:25      0:05      4:08    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14116   01/09/17   18:23:20      0:05      0:40    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14117   01/09/17   18:46:28      0:03      4:17    12144778228          19728970197                                               MO     [Wi-Fi]
14118   01/09/17   18:46:28      0:03      4:17    12144778228          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14119   01/09/17   19:13:30      0:04      0:17    12147203682          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6409




14120   01/09/17   19:16:43      0:09      0:07    12054253535          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14121   01/09/17   19:35:36      0:05      0:15    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14122   01/09/17   20:07:21      0:21      0:00    12144778228          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14123   01/09/17   20:07:27      0:27      0:03    12144778228          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14124   01/09/17   20:07:27      0:28      0:03    12144778228          19728970197                                               MO      [Wi-Fi]
14125   01/09/17   20:11:09      0:03     11:41    19728970197          12144778228                                               MT   [Wi-Fi:NIOP]
14126   01/09/17   20:11:09      0:03     12:58    19728970197          12144778228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14127   01/09/17   20:22:50      0:01      1:17    19728970197          12144778228                                               MT      [NIOP]
14128   01/09/17   20:31:41      0:08      0:00    19728970197          19727881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 153 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        794
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14129   01/09/17   20:39:52      0:07      0:00    15612125973          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14130   01/09/17   20:39:53      0:08      0:28    15612125973          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14131   01/09/17   20:47:17      0:10      4:55    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14132   01/09/17   20:54:35      0:19      0:14    19728970197          12147203682         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14133   01/09/17   20:56:34      0:10      1:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
14134   01/09/17   20:56:34      0:10      1:40    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14135   01/09/17   20:58:19      0:12      4:49    12145465922          19728970197                                               MO        [CMH]
14136   01/09/17   20:58:19      0:12      4:49    12145465922          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6410




14137   01/09/17   21:05:08      0:36      0:20    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14138   01/09/17   21:08:17      0:31      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14139   01/09/17   21:11:57      0:09      0:53    19728970197          12142822920                                               MT   [NIOP:VCORR]
14140   01/09/17   21:11:57      0:09      0:53    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14141   01/09/17   21:14:38      0:09      0:00    19728970197          19177420998         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14142   01/09/17   21:14:38      0:09      0:01    19728970197          19177420998                                               MT      [NIOP]
14143   01/09/17   21:14:46      0:04     13:38    19728970197          12123018560         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14144   01/09/17   21:31:24      0:03      6:32    19728970197          18883837800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14145   01/09/17   21:42:19      0:16      0:00    19728970197          14693635604                                               MT       [NIOP]
14146   01/09/17   21:42:35      0:31      0:00    19728970197          14693635604                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 154 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           795
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14147   01/09/17   21:42:35      0:31      0:00    19728970197          14693635604                                               ST      [NIOP]
14148   01/09/17   21:42:35      0:31      0:00    19728970197          14693635604         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14149   01/09/17   21:52:03      0:07      8:41    14693635604          19728970197                                               MO     [VCORR]
14150   01/09/17   21:52:03      0:07      8:41    14693635604          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14151   01/09/17   21:56:12      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14152   01/09/17   21:56:13      0:22      0:04    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14153   01/09/17   21:56:13      0:22      0:04    12144031955          19728970197                                               MO      [VCORR]
14154   01/09/17   22:01:08      0:03      1:13    19728970197          14693635604                                               MT   [NIOP:VCORR]
14155   01/09/17   22:01:08      0:04      1:13    19728970197          14693635604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14156   01/09/17   22:11:32      0:08      5:38    13108495634          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6411




14157   01/09/17   22:11:32      0:08      5:39    13108495634          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14158   01/09/17   22:17:11      0:10     12:33    12142152081          19728970197                                               MO      [VCORR]
14159   01/09/17   22:17:11      0:10     12:33    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14160   01/09/17   22:21:33      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14161   01/09/17   22:21:34      0:22      0:05    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14162   01/09/17   22:27:48      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14163   01/09/17   22:27:48      0:21      0:23    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14164   01/09/17   22:30:02      0:07      9:09    19728970197          18083063161         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 155 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        796
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14165   01/09/17   22:34:17      0:36      0:54    19728970197          15163306281         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14166   01/09/17   22:34:21      0:00      4:50    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14167   01/09/17   22:47:22      0:13      2:05    19728970197          19049556450                                               MT   [NIOP:VCORR]
14168   01/09/17   22:47:22      0:14      2:05    19728970197          19049556450         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14169   01/09/17   22:52:12      0:02      6:01    19728970197          13127145705                                               MT   [NIOP:VCORR]
14170   01/09/17   22:52:12      0:02      6:01    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14171   01/09/17   22:58:08      0:20      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14172   01/09/17   22:58:09      0:21      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6412




14173   01/09/17   22:58:29      0:08      0:04    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14174   01/09/17   22:58:40      0:02      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14175   01/09/17   22:59:30      0:35      0:05    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14176   01/09/17   23:00:25      0:18      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14177   01/09/17   23:02:29      0:05      0:00    19728970197          14693635604                                               MT   [Wi-Fi:NIOP]
14178   01/09/17   23:02:29      0:06      0:00    19728970197          14693635604         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14179   01/09/17   23:03:08      0:06     10:56    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14180   01/09/17   23:38:29      0:03      5:45    19728970197          18888667443         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 156 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           797
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14181   01/09/17   23:44:47      0:03     21:00    19728970197          12697431340         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14182   01/09/17   23:50:34      0:06      2:49    13107219587          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14183   01/10/17   00:06:12      0:15      0:27    19728970197          19494685055         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14184   01/10/17   00:39:06      0:22      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14185   01/10/17   00:39:07      0:23      0:36    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14186   01/10/17   13:02:56      0:22      0:00    19728970197          19177044960                                               MT      [NIOP]
14187   01/10/17   13:02:57      0:23      1:13    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14188   01/10/17   13:02:57      0:23      1:13    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6413




                                                   19143190015(F)
14189   01/10/17   14:03:47      0:07      8:10    14055681717          19728970197                                               MO      [VCORR]
14190   01/10/17   14:03:47      0:07      8:10    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14191   01/10/17   14:20:20      0:21      0:00    14055681717          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14192   01/10/17   14:20:22      0:23      0:02    14055681717          19728970197                                               MO      [VCORR]
14193   01/10/17   14:20:22      0:23      0:02    14055681717          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14194   01/10/17   14:41:48      0:04     13:24    17192879602          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14195   01/10/17   14:56:47      0:17      0:35    19728970197          12124383916         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14196   01/10/17   14:58:13      0:25      0:00    19728970197          14697670003         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 157 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           798
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14197   01/10/17   14:58:39      0:23      0:39    19728970197          19724033399         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14198   01/10/17   15:00:00      0:07      2:59    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14199   01/10/17   15:00:00      0:07      2:59    19728970197          19177044960                                               MT   [NIOP:VCORR]
14200   01/10/17   15:03:20      0:05      0:48    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14201   01/10/17   15:04:17      0:04      0:48    19728970197          14055681717                                               MT   [NIOP:VCORR]
14202   01/10/17   15:04:17      0:04      0:48    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14203   01/10/17   15:12:28      0:13      8:18    12124383916          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14204   01/10/17   15:53:47      0:05      0:42    19724033399          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6414




14205   01/10/17   16:07:58      0:21      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14206   01/10/17   16:07:59      0:22      0:05    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14207   01/10/17   16:07:59      0:23      0:05    19177044960          19728970197                                               MO      [VCORR]
14208   01/10/17   16:12:19      0:24      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14209   01/10/17   16:12:21      0:26      0:02    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14210   01/10/17   17:14:48      0:10      4:44    19728970197          12143407524         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14211   01/10/17   17:16:24      0:17      0:00    19728652226          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14212   01/10/17   17:19:53      0:04      4:28    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 158 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        799
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
14213   01/10/17   17:24:42      0:13      6:10    19728970197          18083063161         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14214   01/10/17   17:32:10      0:11      2:54    19728970197          12144777469                                               MT   [NIOP:VCORR]
14215   01/10/17   17:32:10      0:11      2:54    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14216   01/10/17   17:36:09      0:07     13:36    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14217   01/10/17   19:19:39      0:11      3:47    19728970197          12142122373         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14218   01/10/17   19:19:39      0:11      3:48    19728970197          12142122373                                               ST        []
14219   01/10/17   19:19:39      0:07      3:48    19728970197          12142122373                                               SO        []
                                                   01112142122373(D)
14220   01/10/17   19:19:39      0:07      3:48    19728970197          12142122373                                               MT      [NIOP]
14221   01/10/17   19:25:50      0:03      1:53    12126981135          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6415




14222   01/10/17   19:30:09      0:12      4:47    19728970197          19728652228         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14223   01/10/17   19:42:39      0:04      0:08    19177106988          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14224   01/10/17   19:42:39      0:04      0:08    19177106988          19728970197                                               MO     [Wi-Fi]
14225   01/10/17   20:12:31      0:12      0:48    19728970197          12146951704         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14226   01/10/17   20:12:31      0:09      0:48    19728970197          12146951704                                               MT     [NIOP]
14227   01/10/17   20:13:43      0:10      4:33    19728970197          19722332475         3557220700307612    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14228   01/10/17   20:16:14      0:18      0:00    19728970197          15464865721         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14229   01/10/17   20:58:13      0:13      3:06    19728970197          19034453501         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14230   01/10/17   21:25:34      0:09      0:59    19728970197          13058681500         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                   AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 159 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          800
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14231   01/10/17   21:27:00      0:05      3:28    19728970197          19724507331         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14232   01/10/17   21:44:01      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
14233   01/10/17   21:44:02      0:23      0:15    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14234   01/10/17   21:44:02      0:23      0:15    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14235   01/10/17   21:51:30      0:03      8:28    12144777469          19728970197                                               MO      [VCORR]
14236   01/10/17   21:51:30      0:03      8:28    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14237   01/10/17   21:57:09      0:20      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14238   01/10/17   21:57:11      0:22      0:02    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14239   01/10/17   21:57:11      0:22      0:02    19177044960          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6416




14240   01/10/17   22:44:14      0:05      1:56    19728970197          13058681500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14241   01/10/17   23:36:01      0:16      0:03    19728970197          12144608465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14242   01/10/17   23:36:01      0:16      0:04    19728970197          12144608465                                               MT     [CFNR:VM]
                                                   13173419000(F)
14243   01/11/17   00:47:34      0:22      0:00    19728970197          19177044960                                               MT       [NIOP]
14244   01/11/17   00:47:35      0:23      0:25    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
14245   01/11/17   00:47:35      0:24      0:24    19728970197          19177044960         3557220700307612    310410933034475   MO       [NIOR]
                                                   01119177044960(D)                              APPLE
                                                                                              IPHONE6SPLUS
14246   01/11/17   00:50:02      0:05     12:07    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14247   01/11/17   00:50:02      0:05     12:07    19177044960          19728970197                                               MO       [VCORR]
14248   01/11/17   01:56:47      0:03      1:29    19728970197          12144777469                                               MT    [NIOP:VCORR]
14249   01/11/17   01:56:47      0:03      1:29    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 160 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        801
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14250   01/11/17   03:07:26      0:38      0:06    19728970197          17036234678         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14251   01/11/17   03:07:44      0:01      0:00    19728970197          12025507839         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14252   01/11/17   03:08:03      0:02      6:56    19728970197          19177044960                                               MT   [NIOP:VCORR]
14253   01/11/17   03:08:03      0:03      6:57    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14254   01/11/17   13:29:40      0:20      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14255   01/11/17   13:29:42      0:22      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14256   01/11/17   13:34:04      0:21      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14257   01/11/17   13:34:06      0:23      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6417




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14258   01/11/17   14:02:57      0:08      2:54    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14259   01/11/17   14:17:37      0:36      1:14    19728970197          17036234678         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14260   01/11/17   14:19:36      0:22      0:00    19728970197          12143844141                                               MT       [NIOP]
14261   01/11/17   14:19:37      0:23      0:55    19728970197          12143844141                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14262   01/11/17   14:19:37      0:24      0:55    19728970197          12143844141         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14263   01/11/17   14:21:45      0:23      3:22    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14264   01/11/17   14:25:22      0:01      0:00    14054146765          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14265   01/11/17   14:25:22      0:01      0:03    14054146765          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 161 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           802
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14266   01/11/17   14:25:31      0:15      0:02    19728970197          14054146765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14267   01/11/17   14:28:25      0:10      1:31    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14268   01/11/17   14:33:00      0:03      0:49    19728970197          19728676666         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14269   01/11/17   14:50:42      0:22      0:06    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14270   01/11/17   14:50:42      0:26      0:05    19728970197          12144608465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14271   01/11/17   14:51:21      0:20      0:00    19728970197          12144035705                                               MT       [NIOP]
14272   01/11/17   14:51:23      0:22      0:41    19728970197          12144035705                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14273   01/11/17   14:51:23      0:23      0:41    19728970197          12144035705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6418




14274   01/11/17   14:52:44      0:16      0:00    19728970197          19725238783                                               MT       [NIOP]
14275   01/11/17   14:53:02      0:21      0:00    19728970197          19725238783         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14276   01/11/17   15:10:07      0:06      2:18    19725238783          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14277   01/11/17   15:10:07      0:06      2:19    19725238783          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
14278   01/11/17   15:22:59      0:07      1:30    12144035705          19728970197                                               MO      [VCORR]
14279   01/11/17   15:22:59      0:07      1:30    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14280   01/11/17   15:25:19      0:07      3:08    12143844141          19728970197                                               MO      [VCORR]
14281   01/11/17   15:25:19      0:07      3:08    12143844141          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14282   01/11/17   15:38:22      0:05      0:29    19145232747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14283   01/11/17   16:07:53      0:05      1:06    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 162 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        803
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14284   01/11/17   16:09:35      0:06      3:25    19728970197          19724507331         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14285   01/11/17   16:09:57      0:21      0:00    12144608465          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14286   01/11/17   16:09:58      0:22      0:30    12144608465          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
14287   01/11/17   16:09:58      0:22      0:30    12144608465          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14288   01/11/17   16:13:40      0:10      1:24    19728970197          19724898543         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14289   01/11/17   16:13:40      0:05      1:24    19728970197          19724898543                                               MT      [NIOP]
14290   01/11/17   16:13:40      0:09      1:24    19728970197          19724898543                                               ST      [NIOP]
14291   01/11/17   16:40:11      0:06      0:26    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14292   01/11/17   16:58:30      0:32      0:27    19728970197          19033713559         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6419




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14293   01/11/17   17:24:17      0:18      1:27    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14294   01/11/17   17:32:33      0:22      0:00    19728970197          12142134220                                               MT       [NIOP]
14295   01/11/17   17:32:35      0:24      0:34    19728970197          12142134220                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
14296   01/11/17   17:32:35      0:25      0:34    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14297   01/11/17   17:36:09      0:05      0:48    12142822920          19728970197                                               MO      [VCORR]
14298   01/11/17   17:36:09      0:05      0:48    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14299   01/11/17   17:56:16      0:03      0:59    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14300   01/11/17   17:56:16      0:03      0:59    12144031955          19728970197                                               MO      [VCORR]
14301   01/11/17   17:57:17      0:08      5:54    12142822920          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 163 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        804
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14302   01/11/17   17:57:17      0:08      5:54    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14303   01/11/17   17:57:48      0:06      5:23    12144031955          19728970197         3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
14304   01/11/17   17:57:48      0:06      5:23    12144031955          19728970197                                               MO       [VCORR]
14305   01/11/17   17:57:50      0:00      5:21    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14306   01/11/17   17:59:51      0:01      0:00    19033713559          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14307   01/11/17   17:59:52      0:02      0:06    19033713559          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14308   01/11/17   18:03:29      0:07      1:22    19728970197          19033713559         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14309   01/11/17   19:26:22      0:34      0:34    19728970197          19174393646         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                             6420




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14310   01/11/17   19:30:14      0:05      1:32    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14311   01/11/17   19:33:45      0:05      0:10    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14312   01/11/17   20:08:39      0:11      2:10    19728970197          19722522500         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14313   01/11/17   20:17:13      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
14314   01/11/17   20:17:14      0:23      0:19    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
14315   01/11/17   20:17:14      0:23      0:19    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14316   01/11/17   20:19:19      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
14317   01/11/17   20:19:21      0:24      0:42    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14318   01/11/17   20:19:21      0:24      0:42    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 164 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         805
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14319   01/11/17   20:21:32      0:05      6:44    12142822920          19728970197                                               MO      [VCORR]
14320   01/11/17   20:21:32      0:05      6:44    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14321   01/11/17   20:28:59      0:20      0:00    19728970197          19729713022                                               MT       [NIOP]
14322   01/11/17   20:29:01      0:22      0:28    19728970197          19729713022                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
14323   01/11/17   20:29:01      0:22      0:28    19728970197          19729713022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14324   01/11/17   20:30:05      0:09     15:43    19728970197          19729718625                                               MT    [NIOP:VCORR]
14325   01/11/17   20:30:05      0:09     15:43    19728970197          19729718625         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14326   01/11/17   20:35:05      0:20      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14327   01/11/17   20:35:07      0:22      0:01    12144035705          19728970197                                               MO      [VCORR]
14328   01/11/17   20:35:07      0:22      0:01    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6421




                                                                                              IPHONE6SPLUS
14329   01/11/17   20:55:39      0:06      0:36    12144777469          19728970197                                               MO      [VCORR]
14330   01/11/17   20:55:39      0:06      0:36    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14331   01/11/17   20:58:22      0:02      2:56    19728970197          19724737313         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14332   01/11/17   21:01:30      0:05      3:01    19728970197          12144777469                                               MT    [NIOP:VCORR]
14333   01/11/17   21:01:30      0:05      3:01    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14334   01/11/17   21:09:47      0:11     25:50    19728970197          18083063161         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14335   01/11/17   21:15:12      0:16     20:19    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14336   01/11/17   21:15:12      0:17     20:19    12144777469          19728970197                                               MO      [VCORR]
14337   01/11/17   21:35:31      0:07      0:02    14698006300          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 165 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        806
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14338   01/11/17   21:35:48      0:04      0:01    19728970197          14698006300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14339   01/11/17   21:36:04      0:04      0:22    14698006300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14340   01/11/17   21:36:43      0:08      6:13    19728970197          18008433000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14341   01/11/17   21:43:22      0:00      0:00    19728970197          18177130629                                               MT       [NIOP]
14342   01/11/17   21:43:23      0:01      0:02    19728970197          18177130629                                               MT   [NIOP:CFNR:VM]
                                                   18325999997(F)
14343   01/11/17   21:43:23      0:02      0:02    19728970197          18177130629         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14344   01/11/17   21:44:39      0:12      0:01    19728970197          18178789376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14345   01/11/17   21:45:26      0:11      0:07    19728970197          18178783501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6422




                                                                                              IPHONE6SPLUS
14346   01/11/17   21:45:48      0:10      0:06    19728970197          18178783501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14347   01/11/17   21:46:27      0:08      0:00    19728970197          18177130629                                               MT       [NIOP]
14348   01/11/17   21:46:28      0:09      0:06    19728970197          18177130629                                               MT   [NIOP:CFB:VM]
                                                   18325999997(F)
14349   01/11/17   21:46:28      0:09      0:06    19728970197          18177130629         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14350   01/11/17   21:53:03      0:05      1:12    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14351   01/11/17   21:55:13      0:03      1:18    19728970197          18177130629                                               MT    [NIOP:VCORR]
14352   01/11/17   21:55:13      0:04      1:18    19728970197          18177130629         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14353   01/11/17   21:56:59      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
14354   01/11/17   21:57:00      0:23      1:22    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14355   01/11/17   21:57:00      0:23      1:22    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 166 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        807
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14356   01/11/17   22:03:42      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14357   01/11/17   22:03:43      0:23      0:02    12144777469          19728970197                                               MO      [VCORR]
14358   01/11/17   22:03:43      0:23      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14359   01/11/17   22:14:06      0:00      0:00    19728970197          12144777469                                               MT       [NIOP]
14360   01/11/17   22:14:07      0:01      0:04    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
14361   01/11/17   22:14:07      0:02      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14362   01/11/17   22:14:19      0:00      0:00    19728970197          12144777469                                               MT       [NIOP]
14363   01/11/17   22:14:19      0:00      0:03    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
14364   01/11/17   22:14:19      0:01      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14365   01/11/17   22:24:52      0:06      0:23    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6423




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14366   01/11/17   22:24:52      0:07      0:23    12144777469          19728970197                                               MO      [VCORR]
14367   01/11/17   22:29:38      0:06      2:35    19728970197          12144777469                                               MT   [NIOP:VCORR]
14368   01/11/17   22:29:38      0:06      2:35    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14369   01/11/17   22:42:09      0:10      8:21    19728970197          12022561039                                               MT   [NIOP:VCORR]
14370   01/11/17   22:42:09      0:10      8:21    19728970197          12022561039         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14371   01/11/17   22:52:26      0:19      0:09    19728970197          12142822920                                               MT   [NIOP:VCORR]
14372   01/11/17   22:52:26      0:19      0:09    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14373   01/11/17   22:52:48      0:10      0:00    19728970197          19728652227         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14374   01/11/17   22:57:20      0:17      0:02    19728970197          12142822920                                               MT   [NIOP:VCORR]
14375   01/11/17   22:57:20      0:18      0:02    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 167 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           808
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14376   01/11/17   23:14:04      0:07      1:31    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14377   01/11/17   23:15:56      0:06      1:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
14378   01/11/17   23:15:56      0:07      1:47    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14379   01/11/17   23:18:23      0:08      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14380   01/11/17   23:18:24      0:09      0:03    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14381   01/12/17   00:17:14      0:20      0:00    12142152081          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14382   01/12/17   00:17:14      0:09      0:00    12142152081          19728970197                             310410933034475   MT         []
14383   01/12/17   00:17:15      0:21      0:04    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6424




14384   01/12/17   00:17:15      0:22      0:04    12142152081          19728970197                                               MO      [VCORR]
14385   01/12/17   00:19:10      0:09      0:00    19729713022          19728970197                             310410933034475   MT         []
14386   01/12/17   00:19:11      0:21      0:00    19729713022          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14387   01/12/17   00:19:12      0:22      0:51    19729713022          19728970197                                               MO      [VCORR]
14388   01/12/17   00:19:12      0:22      0:51    19729713022          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14389   01/12/17   02:59:17      0:08      8:49    19728970197          12142822920                                               MT   [NIOP:VCORR]
14390   01/12/17   02:59:17      0:08      8:49    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14391   01/12/17   03:58:20      0:02      3:08    13107219587          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14392   01/12/17   11:57:50      0:04      0:03    19728970197          18004359792         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14393   01/12/17   11:57:59      0:04      2:39    19728970197          18004359792         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 168 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        809
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
14394   01/12/17   14:33:09      0:15     11:17    19728970197            16164030315       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14395   01/12/17   14:45:27      0:33      0:00    19728970197            15163306281       3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14396   01/12/17   14:45:52      0:11      0:25    19728970197            14166788571       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14397   01/12/17   14:46:43      0:01      0:00    19728970197            14166788571       3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14398   01/12/17   14:47:02      0:01      0:00    14166788571            19728970197       3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14399   01/12/17   14:47:03      0:02      0:08    14166788571            19728970197       3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14400   01/12/17   14:47:03      0:04      0:01    19728970197            14166788571       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6425




14401   01/12/17   14:48:43      0:04      3:47    14166788571            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14402   01/12/17   14:54:18      0:02      0:22    15163306281            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14403   01/12/17   15:06:41      0:00      0:00    19722075378            19728970197                                             MO         []
14404   01/12/17   15:06:50      0:09      7:54    19722075378            19728970197       3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14405   01/12/17   15:06:50      0:09      7:54    19722075378            19728970197                                             MO   [NIOR:VCORR]
                                                   A679728970197(D)
14406   01/12/17   15:17:45      0:19      0:48    19728970197            19728652228       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14407   01/12/17   15:19:22      0:22      0:26    19728970197            12144608465                                             MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14408   01/12/17   15:19:22      0:29      0:25    19728970197            12144608465       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14409   01/12/17   15:27:47      0:01      0:00    12144608465            19728970197                                             MO       [NIOR]
                                                   01119728970197(D)



                                                                      AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 169 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           810
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14410   01/12/17   15:27:48      0:01      0:00    12144608465          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14411   01/12/17   15:28:06      0:06      3:44    19728970197          12144608465                                               MT       [NIOP]
14412   01/12/17   15:28:06      0:07      3:43    19728970197          12144608465         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14413   01/12/17   15:58:28      0:05      2:00    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14414   01/12/17   16:07:34      0:05      9:39    12149270487          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14415   01/12/17   16:09:24      0:11      4:15    15165712664          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14416   01/12/17   16:20:43      0:09      0:52    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14417   01/12/17   16:22:12      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
                                                                                                                                                                                               6426




14418   01/12/17   16:22:14      0:23      0:41    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14419   01/12/17   16:22:14      0:24      0:41    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14420   01/12/17   16:23:31      0:27      1:32    19728970197          19728652228         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14421   01/12/17   16:26:06      0:24      2:34    19728970197          19173318012                                               MT    [NIOP:VCORR]
14422   01/12/17   16:26:06      0:25      2:34    19728970197          19173318012         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14423   01/12/17   16:26:41      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14424   01/12/17   16:26:43      0:23      0:00    12144777469          19728970197                                               MO       [VCORR]
14425   01/12/17   16:26:43      0:23      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14426   01/12/17   16:28:48      0:03      2:01    19728970197          19173318012                                               MT    [NIOP:VCORR]
14427   01/12/17   16:28:48      0:03      2:01    19728970197          19173318012         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 170 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         811
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14428   01/12/17   16:35:06      0:02      0:27    19728970197          17609068886         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14429   01/12/17   16:36:15      0:01      0:00    19728970197          12144777469                                               MT       [NIOP]
14430   01/12/17   16:36:15      0:01      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14431   01/12/17   16:37:02      0:23      3:08    19728970197          19728800198         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14432   01/12/17   16:39:02      0:11      5:58    12144777469          19728970197                                               MO       [VCORR]
14433   01/12/17   16:39:02      0:11      5:58    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14434   01/12/17   16:45:37      0:20      1:19    19728970197          15616283155         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14435   01/12/17   16:47:29      0:09      3:20    19728970197          14695838293         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6427




14436   01/12/17   16:51:36      0:09      7:41    19728970197          12142822920                                               MT    [NIOP:VCORR]
14437   01/12/17   16:51:37      0:11      7:40    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14438   01/12/17   17:12:04      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
14439   01/12/17   17:12:05      0:23      0:05    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
14440   01/12/17   17:12:05      0:23      0:05    19728970197          14055681717         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14441   01/12/17   17:27:01      0:03      7:27    14055681717          19728970197                                               MO       [VCORR]
14442   01/12/17   17:27:01      0:03      7:27    14055681717          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14443   01/12/17   17:43:11      0:15      0:38    19728970197          12148707800         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14444   01/12/17   18:01:10      0:17      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14445   01/12/17   18:01:11      0:18      0:05    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 171 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         812
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14446   01/12/17   18:31:35      0:02      8:36    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14447   01/12/17   18:43:37      0:10      1:23    19728970197          12123018560         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14448   01/12/17   19:00:14      0:09      1:27    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14449   01/12/17   19:13:16      0:11      5:18    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14450   01/12/17   19:23:22      0:53      0:00    19728970197          19724507331         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14451   01/12/17   19:26:19      0:04      8:13    14695838293          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14452   01/12/17   20:08:22      0:27      0:00    19728970197          19724507331         3557220700307612    310410933034475   MO       [NIOR]
                                                   01119724507331(D)                              APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6428




14453   01/12/17   20:10:29      0:10      5:27    19728970197          14055681717                                               MT   [NIOP:VCORR]
14454   01/12/17   20:10:30      0:12      5:26    19728970197          14055681717         3557220700307612    310410933034475   MO      [NIOR]
                                                   01114055681717(D)                              APPLE
                                                                                              IPHONE6SPLUS
14455   01/12/17   20:39:12      0:10      0:56    19728970197          12146687860                                               MT   [NIOP:VCORR]
14456   01/12/17   20:39:12      0:10      0:56    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14457   01/12/17   20:43:31      0:13      0:30    19728970197          19722522500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14458   01/12/17   20:44:43      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
14459   01/12/17   20:44:45      0:23      0:25    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
14460   01/12/17   20:44:45      0:24      0:25    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14461   01/12/17   20:45:39      0:25      0:00    19728970197          19724507331         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 172 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           813
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14462   01/12/17   21:06:50      0:10      6:58    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14463   01/12/17   21:14:09      0:06      1:10    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14464   01/12/17   21:18:58      0:11      2:28    19728970197          12142152081                                               MT   [NIOP:VCORR]
14465   01/12/17   21:18:58      0:11      2:28    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14466   01/12/17   21:21:42      0:07      1:49    19728970197          12142822920                                               MT   [NIOP:VCORR]
14467   01/12/17   21:21:42      0:07      1:49    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14468   01/12/17   22:39:54      0:22      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14469   01/12/17   22:39:56      0:24      0:02    15163306281          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6429




14470   01/12/17   22:47:51      0:22      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14471   01/12/17   22:47:52      0:23      0:03    15163306281          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14472   01/12/17   23:20:27      0:22      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14473   01/12/17   23:20:29      0:24      0:08    15163306281          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14474   01/12/17   23:54:28      0:02      0:09    19726199385          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14475   01/12/17   23:54:55      0:02      0:05    19728970197          19726199385         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14476   01/12/17   23:56:04      0:34      0:00    19728970197          19724507331         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 173 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           814
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14477   01/13/17   00:00:34      0:15      4:51    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14478   01/13/17   00:07:39      0:16      0:07    19728970197          12142822920                                               MT   [NIOP:VCORR]
14479   01/13/17   00:07:39      0:16      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14480   01/13/17   00:10:13      0:03     14:04    14695838293          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14481   01/13/17   00:23:06      0:20      0:00    18582439607          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14482   01/13/17   00:23:07      0:21      0:20    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14483   01/13/17   00:24:39      0:10      7:38    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14484   01/13/17   00:43:12      0:40      0:10    19728970197          15712245460         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6430




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14485   01/13/17   00:46:39      0:08     16:54    19728970197          15715814263         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14486   01/13/17   01:04:28      0:02      6:18    12144777469          19728970197                                               MO      [VCORR]
14487   01/13/17   01:04:28      0:02      6:18    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14488   01/13/17   01:11:25      0:05      0:23    19728970197          19144504600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14489   01/13/17   01:17:18      0:02      3:21    19144504600          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14490   01/13/17   01:35:50      0:08      0:23    12142822920          19728970197                                               MO      [VCORR]
14491   01/13/17   01:35:50      0:08      0:23    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14492   01/13/17   02:01:45      0:00      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 174 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        815
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14493   01/13/17   02:01:46      0:01      0:56    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14494   01/13/17   02:02:03      0:35      0:13    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14495   01/13/17   02:51:37      0:04      0:00    19728970197          16616441232                                               MT       [NIOP]
14496   01/13/17   02:51:39      0:06      0:02    19728970197          16616441232                                               MT   [NIOP:CFB:VM]
                                                   12537094072(F)
14497   01/13/17   02:51:39      0:06      0:02    19728970197          16616441232         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14498   01/13/17   03:22:32      0:14      4:17    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14499   01/13/17   03:38:41      0:26      0:07    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14500   01/13/17   13:30:47      0:12      6:32    19728970197          14102454555                                               MT   [NIOP:VCORR]
14501   01/13/17   13:30:48      0:14      6:31    19728970197          14102454555         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6431




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14502   01/13/17   13:41:08      0:02      2:56    12144777469          19728970197                                               MO      [VCORR]
14503   01/13/17   13:41:08      0:02      2:56    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14504   01/13/17   14:02:29      0:05      3:11    16464164382          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14505   01/13/17   14:02:29      0:07      3:10    16464164382          19728970197                                               MO         []
14506   01/13/17   14:17:24      0:05      4:54    12144035705          19728970197                                               MO      [VCORR]
14507   01/13/17   14:17:24      0:05      4:54    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14508   01/13/17   14:22:58      0:22      0:00    19728970197          12146495704                                               MT       [NIOP]
14509   01/13/17   14:23:00      0:24      1:10    19728970197          12146495704                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
14510   01/13/17   14:23:00      0:24      1:11    19728970197          12146495704         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 175 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        816
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14511   01/13/17   15:00:38      0:03      0:29    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14512   01/13/17   15:02:31      0:05      1:01    15127518707          19728970197                                               MO         []
14513   01/13/17   15:02:31      0:05      1:01    15127518707          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14514   01/13/17   15:07:00      0:05      1:32    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14515   01/13/17   15:19:30      0:06      4:37    19176012902          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14516   01/13/17   15:19:30      0:06      4:37    19176012902          19728970197                                               MO      [VCORR]
14517   01/13/17   15:56:47      0:06      0:48    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14518   01/13/17   16:08:57      0:04      0:30    19728970197          12148019999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6432




14519   01/13/17   16:12:13      0:06      1:25    19728970197          12142822920                                               MT   [NIOP:VCORR]
14520   01/13/17   16:12:13      0:06      1:25    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14521   01/13/17   16:14:09      0:10     37:40    19728970197          15127518707                                               MT   [NIOP:VCORR]
14522   01/13/17   16:14:09      0:11     37:40    19728970197          15127518707         3557220700307612    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14523   01/13/17   16:15:11      0:00      0:00    13109208193          19728970197                             310410933034475   MT     [NIOP:CMW]
14524   01/13/17   16:15:11      0:22      0:00    13109208193          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14525   01/13/17   16:15:12      0:23      0:08    13109208193          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14526   01/13/17   16:22:42      0:00      0:00    12026386688          19728970197                             310410933034475   MT     [NIOP:CMW]
14527   01/13/17   16:22:42      0:21      0:00    12026386688          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14528   01/13/17   16:22:43      0:22      0:37    12026386688          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 176 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        817
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14529   01/13/17   16:23:44      0:00      0:00    13109208193          19728970197                             310410933034475   MT     [NIOP:CMW]
14530   01/13/17   16:23:44      0:22      0:00    13109208193          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
14531   01/13/17   16:23:45      0:23      0:05    13109208193          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                             IPHONE6SPLUS
14532   01/13/17   16:33:41      0:21      0:00    12142122373          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
14533   01/13/17   16:33:42      0:00      0:00    12142122373          19728970197                             310410933034475   MT     [NIOP:CMW]
14534   01/13/17   16:33:42      0:22      0:40    12142122373          19728970197                                               MO       [NIOR]
14535   01/13/17   16:33:42      0:22      0:40    12142122373          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14536   01/13/17   16:58:24      0:05      0:28    15712245460          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14537   01/13/17   18:07:05      0:06     14:17    19728970197          14804150000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6433




                                                                                              IPHONE6SPLUS
14538   01/13/17   18:28:47      0:10      2:08    19728970197          12142822920                                               MT    [NIOP:VCORR]
14539   01/13/17   18:28:47      0:10      2:08    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14540   01/13/17   18:34:31      0:14      5:25    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14541   01/13/17   18:42:05      0:22      0:00    19728970197          14178482210                                               MT       [NIOP]
14542   01/13/17   18:42:07      0:24      0:16    19728970197          14178482210                                               MT   [NIOP:CFNA:VM]
                                                   13176649900(F)
14543   01/13/17   18:42:07      0:24      0:16    19728970197          14178482210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14544   01/13/17   18:42:46      0:10      0:01    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14545   01/13/17   18:43:18      0:16      0:00    19728970197          13105256477                                               MT       [NIOP]
14546   01/13/17   18:43:18      0:17      0:00    19728970197          13105256477         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14547   01/13/17   18:44:01      0:19      0:00    19728970197          13105256477                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 177 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        818
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14548   01/13/17   18:44:01      0:20      0:00    19728970197          13105256477         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14549   01/13/17   18:47:22      0:03      0:00    14178482210          19728970197                                               MO        []
14550   01/13/17   18:47:22      0:03      0:00    14178482210          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14551   01/13/17   18:47:36      0:11      0:00    14178482210          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14552   01/13/17   18:47:38      0:13      0:05    14178482210          19728970197                                               MO        []
14553   01/13/17   18:47:38      0:13      0:05    14178482210          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14554   01/13/17   18:47:44      0:04      3:30    19728970197          14178482210                                               MT   [NIOP:VCORR]
14555   01/13/17   18:47:44      0:04      3:30    19728970197          14178482210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14556   01/13/17   18:55:52      0:33      0:34    19728970197          19728344000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6434




                                                                                              IPHONE6SPLUS
14557   01/13/17   18:56:58      0:06     18:37    19728970197          19724507331         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14558   01/13/17   19:12:22      0:21      0:00    14102454555          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14559   01/13/17   19:12:23      0:22      0:20    14102454555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14560   01/13/17   19:12:23      0:22      0:20    14102454555          19728970197                                               MO      [VCORR]
14561   01/13/17   19:14:00      0:21      0:00    14696317050          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14562   01/13/17   19:14:01      0:22      0:43    14696317050          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14563   01/13/17   19:15:33      0:09      7:42    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14564   01/13/17   19:24:08      0:12     12:58    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 178 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          819
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14565   01/13/17   19:26:08      0:20      0:00    19728344000          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14566   01/13/17   19:26:09      0:21      0:28    19728344000          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14567   01/13/17   19:37:59      0:08      0:27    19728970197          19728344000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14568   01/13/17   19:43:54      0:03      1:27    19728970197          18888667443         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14569   01/13/17   19:45:46      0:03     12:31    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14570   01/13/17   19:45:46      0:04     12:31    12145365098          19728970197                                               MO       [NIOR]
14571   01/13/17   20:00:33      0:03      8:04    14055681717          19728970197                                               MO      [VCORR]
14572   01/13/17   20:00:33      0:03      8:04    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6435




14573   01/13/17   20:05:34      0:20      0:01    16369227985          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14574   01/13/17   20:05:35      0:21      0:49    16369227985          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14575   01/13/17   20:21:45      0:20      0:13    19728970197          16369227985         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14576   01/13/17   20:22:24      0:19      0:51    19728970197          16369227985         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14577   01/13/17   20:23:43      0:10     12:26    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14578   01/13/17   20:37:33      0:11      4:19    19728970197          19727405526         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14579   01/13/17   20:37:33      0:11      4:19    19728970197          19727405526                                               MT   [NIOP:VCORR]
14580   01/13/17   20:42:44      0:12     10:43    19728970197          17027377668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 179 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        820
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14581   01/13/17   20:43:53      0:20      0:00    19177501033          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14582   01/13/17   20:43:54      0:21      0:04    19177501033          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14583   01/13/17   20:46:37      0:20      0:00    19177501033          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14584   01/13/17   20:46:39      0:22      0:19    19177501033          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14585   01/13/17   20:47:34      0:20      0:01    19726200230          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14586   01/13/17   20:47:35      0:21      0:36    19726200230          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14587   01/13/17   20:53:10      0:20      0:00    19177501033          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6436




14588   01/13/17   20:53:11      0:21      0:03    19177501033          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14589   01/13/17   20:53:50      0:06     17:21    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14590   01/13/17   21:12:06      0:10      1:19    19728970197          19726200230         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14591   01/13/17   21:16:05      0:21      0:00    19728970197          14073991095                                               MT       [NIOP]
14592   01/13/17   21:16:07      0:23      0:31    19728970197          14073991095                                               MT   [NIOP:CFNA:VM]
                                                   13059724650(F)
14593   01/13/17   21:16:07      0:23      0:31    19728970197          14073991095         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14594   01/13/17   21:17:02      0:03     24:07    16369227985          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14595   01/13/17   21:45:42      0:15      0:05    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14596   01/13/17   21:53:34      0:21      0:00    19728970197          12146687860                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 180 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        821
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14597   01/13/17   21:53:36      0:23      0:06    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14598   01/13/17   21:53:36      0:24      0:06    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14599   01/13/17   21:54:26      0:02      1:03    12146687860          19728970197                                               MO      [VCORR]
14600   01/13/17   21:54:26      0:02      1:03    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14601   01/13/17   21:55:51      0:04      9:30    18323641726          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14602   01/13/17   22:20:23      0:06      2:03    19728970197          14102454555         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14603   01/13/17   22:20:23      0:06      2:03    19728970197          14102454555                                               MT    [NIOP:VCORR]
14604   01/13/17   22:32:38      0:06      5:53    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14605   01/13/17   22:33:30      0:20      0:00    14102454555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6437




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14606   01/13/17   22:33:32      0:22      0:06    14102454555          19728970197                                               MO      [VCORR]
14607   01/13/17   22:33:32      0:22      0:07    14102454555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14608   01/13/17   22:53:50      0:11      5:50    13105629627          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14609   01/13/17   22:53:50      0:12      5:50    13105629627          19728970197                                               MO      [VCORR]
14610   01/13/17   22:59:45      0:20      0:00    14073991095          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14611   01/13/17   22:59:46      0:21      1:10    14073991095          19728970197                                               MO      [VCORR]
14612   01/13/17   22:59:46      0:21      1:11    14073991095          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14613   01/13/17   23:57:26      0:13      0:53    19728970197          12142822920                                               MT    [NIOP:VCORR]
14614   01/13/17   23:57:26      0:14      0:53    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 181 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        822
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14615   01/13/17   23:58:51      0:13      4:40    19728970197          19723982221         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14616   01/14/17   00:46:39      0:20      1:39    19728970197          18582439607         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14617   01/14/17   00:48:37      0:03      0:00    19728970197          18582439607         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14618   01/14/17   00:48:47      0:02      4:29    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14619   01/14/17   00:49:36      0:21      0:00    19728970197          12142444520                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
14620   01/14/17   00:49:58      0:26      0:42    19728970197          12142444520                                               ST        [OOR]
14621   01/14/17   00:49:58      0:27      0:41    19728970197          12142444520         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14622   01/14/17   14:09:28      0:05      0:01    19729898009          19728970197                                               MO       [VCORR]
14623   01/14/17   14:09:28      0:05      0:01    19729898009          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                                                                                                               6438




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14624   01/14/17   14:55:32      0:06      2:54    19177548198          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14625   01/14/17   15:01:49      0:13      3:39    19728970197          19727402097                                               MT    [NIOP:VCORR]
14626   01/14/17   15:01:50      0:14      3:38    19728970197          19727402097         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14627   01/14/17   15:05:51      0:03      2:33    12148821500          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14628   01/14/17   15:05:51      0:04      2:33    12148821500          19728970197                                               MO       [VCORR]
14629   01/14/17   15:10:59      0:06      1:27    19728970197          12143353819                                               MT    [NIOP:VCORR]
14630   01/14/17   15:10:59      0:06      1:27    19728970197          12143353819         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14631   01/14/17   15:21:00      0:04      2:41    12144777469          19728970197                                               MO       [VCORR]
14632   01/14/17   15:21:00      0:04      2:41    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 182 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           823
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14633   01/14/17   16:07:04      0:35      0:25    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14634   01/14/17   16:08:11      0:21      0:25    19728970197          18175653557                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14635   01/14/17   16:08:11      0:25      0:24    19728970197          18175653557         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14636   01/14/17   16:09:09      0:23      0:45    19728970197          12022259896         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14637   01/14/17   16:14:58      0:15      4:15    19728970197          12149145837         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14638   01/14/17   16:14:58      0:15      4:15    19728970197          12149145837                                               MT    [NIOP:VCORR]
14639   01/14/17   17:04:15      0:21      0:00    14102454555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14640   01/14/17   17:04:16      0:22      0:03    14102454555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6439




                                                                                              IPHONE6SPLUS
14641   01/14/17   17:04:16      0:23      0:03    14102454555          19728970197                                               MO      [VCORR]
14642   01/14/17   18:08:15      0:09      2:46    12142152081          19728970197                                               MO      [VCORR]
14643   01/14/17   18:08:15      0:09      2:46    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14644   01/14/17   18:16:24      0:14      1:13    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14645   01/14/17   18:16:24      0:14      1:13    19728970197          12144031955                                               MT    [NIOP:VCORR]
14646   01/14/17   20:09:42      0:22      0:00    19728970197          14436108669                                               MT       [NIOP]
14647   01/14/17   20:09:43      0:23      0:04    19728970197          14436108669                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
14648   01/14/17   20:09:43      0:23      0:04    19728970197          14436108669         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14649   01/14/17   20:30:32      0:21      2:04    19728970197          12142822920                                               MT    [NIOP:VCORR]
14650   01/14/17   20:30:32      0:21      2:04    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 183 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        824
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14651   01/14/17   20:40:21      0:04     11:33    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14652   01/14/17   20:57:25      0:05      3:12    19085772012          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14653   01/14/17   21:01:34      0:04      1:38    19085772012          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14654   01/14/17   21:10:53      0:03      7:56    15596847873          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14655   01/14/17   21:14:43      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14656   01/14/17   21:14:44      0:21      0:01    12144777469          19728970197                                               MO      [VCORR]
14657   01/14/17   21:14:44      0:21      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14658   01/14/17   21:26:31      0:11      9:15    12142323407          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6440




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14659   01/14/17   21:26:31      0:12      9:15    12142323407          19728970197                                               MO      [VCORR]
14660   01/14/17   21:36:04      0:01      0:00    12142323407          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14661   01/14/17   21:36:04      0:01      0:00    12142323407          19728970197                                               MO         []
14662   01/14/17   21:57:54      0:06      2:00    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14663   01/14/17   22:09:28      0:14      6:28    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14664   01/14/17   22:09:28      0:15      6:28    12144777469          19728970197                                               MO      [VCORR]
14665   01/14/17   22:54:40      0:25      0:35    19728970197          16176403999         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14666   01/14/17   22:54:44      0:03      4:26    16464164382          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14667   01/14/17   22:54:44      0:05      4:26    16464164382          19728970197                                               MO         []
14668   01/14/17   22:59:59      0:21      0:03    19728970197          18175653557                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 184 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        825
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
14669   01/14/17   22:59:59      0:25      0:02    19728970197          18175653557         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14670   01/14/17   23:00:28      0:23      0:39    19728970197          12022259896         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14671   01/15/17   02:33:54      0:10      0:21    19728970197          12019143059         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14672   01/15/17   02:33:54      0:09      0:21    19728970197          12019143059                                               MT     [NIOP:VCORR]
14673   01/15/17   02:52:03      0:07      0:50    13109208193          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14674   01/15/17   14:01:51      0:21      0:00    18175653557          19728970197         3557220700307612    310410933034475   MT         [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14675   01/15/17   14:01:51      0:21      0:21    18175653557          19728970197                                               MO        [NIOR]
                                                   01119728970197(D)
14676   01/15/17   14:01:51      0:21      0:21    18175653557          19728970197         3557220700307612    310410933034475   MT     [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                               6441




                                                                                              IPHONE6SPLUS
14677   01/15/17   14:19:11      0:21      0:00    12027467105          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14678   01/15/17   14:19:12      0:22      0:20    12027467105          19728970197         3557220700307612    310410933034475   MT     [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14679   01/15/17   14:19:12      0:23      0:19    12027467105          19728970197                                               MO        [NIOR]
14680   01/15/17   14:51:42      0:07      8:00    19728970197          12027467105                                               MT     [NIOP:VCORR]
14681   01/15/17   14:51:42      0:07      8:00    19728970197          12027467105         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14682   01/15/17   14:57:57      0:20      0:00    18175653557          19728970197         3557220700307612    310410933034475   MT         [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14683   01/15/17   14:57:58      0:21      0:24    18175653557          19728970197                                               MO        [NIOR]
                                                   01119728970197(D)
14684   01/15/17   14:57:58      0:21      0:24    18175653557          19728970197         3557220700307612    310410933034475   MT     [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14685   01/15/17   15:00:13      0:22      0:27    19728970197          18175653557                                               MT   [NIOP:CFNA:CMW:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 185 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          826
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
14686   01/15/17   15:00:13      0:23      0:26    19728970197          18175653557         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14687   01/15/17   15:06:24      0:21      0:03    19728970197          18175653557                                               MT   [NIOP:CFNA:CMW:VM]
                                                   18179999302(F)
14688   01/15/17   15:06:24      0:22      0:03    19728970197          18175653557         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14689   01/15/17   15:28:07      0:11     10:26    19728970197          13017670825         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14690   01/15/17   15:39:12      0:04      4:42    18175653557          19728970197         3557220700307612    310410933034475   MT      [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14691   01/15/17   15:39:12      0:05      4:42    18175653557          19728970197                                               MO         [NIOR]
14692   01/15/17   17:15:13      0:22      0:00    19728970197          16462568439                                               MT         [NIOP]
14693   01/15/17   17:15:15      0:24      0:38    19728970197          16462568439                                               MT     [NIOP:CFNA:VM]
                                                   15166060541(F)
14694   01/15/17   17:15:15      0:24      0:38    19728970197          16462568439         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                                6442




                                                                                              IPHONE6SPLUS
14695   01/15/17   17:35:38      0:19      3:26    19728970197          18329423235         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14696   01/15/17   17:45:25      0:06      5:18    19728970197          13103867300                                               MT      [NIOP:VCORR]
14697   01/15/17   17:45:25      0:07      5:18    19728970197          13103867300         3557220700307612    310410933034475   MO         [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14698   01/15/17   18:23:14      0:04      0:13    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14699   01/15/17   18:40:11      0:30      0:00    19728970197          17182191370         3557220700307612    310410933034475   MO           []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14700   01/15/17   18:56:51      0:22      0:00    19728970197          12144777469                                               MT         [NIOP]
14701   01/15/17   18:56:52      0:23      0:19    19728970197          12144777469                                               MT     [NIOP:CFNA:VM]
                                                   18179999302(F)
14702   01/15/17   18:56:52      0:23      0:19    19728970197          12144777469         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14703   01/15/17   19:05:10      0:05     16:58    12144777469          19728970197                                               MO        [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                    Page
                                                                                                                                                           Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 186 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                             827
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14704   01/15/17   19:05:10      0:05     16:58    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14705   01/15/17   19:44:56      0:06      2:47    19725238783          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14706   01/15/17   19:44:56      0:06      2:47    19725238783          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
14707   01/15/17   20:02:41      0:22      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14708   01/15/17   20:02:42      0:23      0:20    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14709   01/16/17   14:20:52      0:20      0:00    12142122373          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14710   01/16/17   14:20:53      0:21      0:31    12142122373          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6443




14711   01/16/17   14:20:53      0:22      0:31    12142122373          19728970197                                               MO      [NIOR]
14712   01/16/17   14:50:50      0:22      0:00    19728970197          12147979395                                               MT      [NIOP]
14713   01/16/17   14:50:51      0:23      0:28    19728970197          12147979395         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14714   01/16/17   14:50:51      0:23      0:28    19728970197          12147979395                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14715   01/16/17   14:51:54      0:02      2:03    19725238783          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14716   01/16/17   14:51:54      0:03      2:03    19725238783          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
14717   01/16/17   14:54:32      0:10      3:49    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14718   01/16/17   14:59:29      0:02      0:18    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14719   01/16/17   14:59:29      0:02      0:18    12144031955          19728970197                                               MO      [VCORR]
14720   01/16/17   15:07:59      0:36      0:28    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14721   01/16/17   15:18:01      0:11      7:48    19728970197          19727402097                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 187 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        828
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14722   01/16/17   15:18:01      0:12      7:48    19728970197          19727402097         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14723   01/16/17   15:18:48      0:21      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14724   01/16/17   15:18:49      0:22      0:03    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14725   01/16/17   15:18:49      0:22      0:03    19177044960          19728970197                                               MO      [VCORR]
14726   01/16/17   15:25:23      0:19      0:24    19725238783          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14727   01/16/17   15:25:23      0:19      0:25    19725238783          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
14728   01/16/17   15:26:47      0:03      0:14    19725238783          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14729   01/16/17   15:26:47      0:03      0:15    19725238783          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
                                                                                                                                                                                             6444




14730   01/16/17   15:45:17      0:20      0:00    19728970197          12142079580                                               MT      [NIOP]
14731   01/16/17   15:45:19      0:22      1:30    19728970197          12142079580         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14732   01/16/17   15:45:19      0:22      1:30    19728970197          12142079580                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
14733   01/16/17   15:53:56      0:14      2:13    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14734   01/16/17   15:58:42      0:03      1:33    19728970197          12146166391         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14735   01/16/17   15:58:42      0:03      1:33    19728970197          12146166391                                               MT   [NIOP:VCORR]
14736   01/16/17   16:33:23      0:02      2:05    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14737   01/16/17   16:37:58      0:04      4:54    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14738   01/16/17   17:12:56      0:22      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14739   01/16/17   17:12:57      0:23      0:01    12142822920          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 188 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        829
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14740   01/16/17   17:12:57      0:23      0:01    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14741   01/16/17   17:20:06      0:14     16:29    19728970197          12147203682         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14742   01/16/17   17:27:18      0:07      0:22    13014425957          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14743   01/16/17   17:37:07      0:13      4:22    19728970197          12142122373         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14744   01/16/17   17:37:07      0:08      4:23    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
14745   01/16/17   17:37:07      0:08      4:23    19728970197          12142122373                                               MT       [NIOP]
14746   01/16/17   17:37:08      0:14      4:22    19728970197          12142122373                                               ST         []
14747   01/16/17   17:41:52      0:10      1:21    19728970197          13014425957         3557220700307612    310410933034475   MO       [NIOR]
                                                   01113014425957(D)                              APPLE
                                                                                              IPHONE6SPLUS
14748   01/16/17   17:43:42      0:06      2:52    19728970197          18083063161         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                                                                                                               6445




                                                   01118083063161(D)                              APPLE
                                                                                              IPHONE6SPLUS
14749   01/16/17   18:14:41      0:09      6:37    19728970197          12144031955         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14750   01/16/17   18:14:41      0:09      6:37    19728970197          12144031955                                               MT    [NIOP:VCORR]
14751   01/16/17   18:22:14      0:03      4:03    12142444520          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14752   01/16/17   18:22:15      0:04      4:03    12142444520          19728970197                                               MO       [NIOR]
14753   01/16/17   18:28:01      0:00      5:05    19728970197          12145365098                                               MT     [NIOP:CMW]
14754   01/16/17   18:28:01      0:14      5:04    19728970197          12145365098         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14755   01/16/17   18:28:01      0:14      5:04    19728970197          12145365098                                               ST       [NIOP]
14756   01/16/17   18:50:31      0:14      3:55    19728970197          17034155000         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14757   01/16/17   18:54:24      0:09      3:59    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14758   01/16/17   18:57:05      0:11      0:13    12142822920          19728970197                                               MO       [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 189 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           830
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14759   01/16/17   18:57:05      0:11      0:13    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14760   01/16/17   19:14:18      0:21      0:00    18582439607          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14761   01/16/17   19:14:19      0:22      0:38    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14762   01/16/17   19:22:24      0:22      0:00    19085772012          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14763   01/16/17   19:22:26      0:24      0:50    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14764   01/16/17   19:24:54      0:11      4:43    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14765   01/16/17   19:32:48      0:33      0:11    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6446




14766   01/16/17   19:34:09      0:33      0:32    19728970197          18704500164         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14767   01/16/17   19:41:41      0:11      2:10    19728970197          16785952817                                               MT   [NIOP:VCORR]
14768   01/16/17   19:41:41      0:11      2:10    19728970197          16785952817         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14769   01/16/17   19:43:51      0:09     10:42    18582439607          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14770   01/16/17   19:47:04      0:20      0:00    19724898393          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14771   01/16/17   19:47:05      0:21      0:15    19724898393          19728970197                                               MO      [VCORR]
14772   01/16/17   19:47:05      0:21      0:15    19724898393          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14773   01/16/17   19:58:39      0:05      0:25    13053082892          19728970197                                               MO      [VCORR]
14774   01/16/17   19:58:39      0:05      0:25    13053082892          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14775   01/16/17   20:36:20      0:02     23:59    19728970197          13053082892                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 190 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        831
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14776   01/16/17   20:36:21      0:03     23:58    19728970197          13053082892         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14777   01/16/17   20:58:42      0:10      5:39    19728970197          16176403999         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14778   01/16/17   20:58:44      0:00      5:37    19728970197          -1                  3557220700307612    310410933034475   MO     [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14779   01/16/17   21:04:57      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
14780   01/16/17   21:04:59      0:23      0:07    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
14781   01/16/17   21:04:59      0:23      0:07    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14782   01/16/17   21:06:09      0:08      3:29    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14783   01/16/17   21:21:44      0:34      4:56    19728970197          15163306281         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               6447




                                                                                              IPHONE6SPLUS
14784   01/16/17   21:26:57      0:04      3:09    19728970197          13053082892                                               MT   [NIOP:CMH:VCORR]
14785   01/16/17   21:26:57      0:04      3:09    19728970197          13053082892         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14786   01/16/17   21:27:08      0:03      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14787   01/16/17   21:30:37      0:04      3:58    19542147609          19728970197                                               MO       [VCORR]
14788   01/16/17   21:30:37      0:04      3:58    19542147609          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14789   01/16/17   21:44:09      0:20      0:00    19728970197          19724898393                                               MT        [NIOP]
14790   01/16/17   21:44:11      0:22      0:17    19728970197          19724898393                                               MT    [NIOP:CFNA:VM]
                                                   13173419000(F)
14791   01/16/17   21:44:11      0:22      0:17    19728970197          19724898393         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14792   01/16/17   21:48:35      0:21      0:00    19728970197          19177044960                                               MT       [NIOP]
14793   01/16/17   21:48:36      0:22      0:31    19728970197          19177044960         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 191 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         832
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14794   01/16/17   21:48:36      0:22      0:31    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
14795   01/16/17   21:49:22      0:06     16:13    19728970197          12144777469                                               MT    [NIOP:VCORR]
14796   01/16/17   21:49:22      0:06     16:13    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14797   01/16/17   21:59:32      0:20      0:01    19724898393          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14798   01/16/17   21:59:34      0:22      0:20    19724898393          19728970197                                               MO      [VCORR]
14799   01/16/17   21:59:34      0:22      0:20    19724898393          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14800   01/16/17   22:05:48      0:05      6:34    19728970197          19724898393                                               MT    [NIOP:VCORR]
14801   01/16/17   22:05:48      0:05      6:34    19728970197          19724898393         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14802   01/16/17   22:28:22      0:10      7:21    19728970197          19178805351         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6448




14803   01/16/17   22:54:11      0:07      7:04    19728970197          529988810808        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14804   01/16/17   23:11:46      0:06      3:36    12144777469          19728970197                                               MO      [VCORR]
14805   01/16/17   23:11:46      0:06      3:36    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14806   01/16/17   23:37:18      0:04      4:26    12147979395          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14807   01/16/17   23:37:18      0:04      4:26    12147979395          19728970197                                               MO      [VCORR]
14808   01/16/17   23:47:33      0:08      1:45    13108795888          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14809   01/16/17   23:55:54      0:05      0:00    19728970197          13459439000         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14810   01/16/17   23:56:10      0:06      7:28    19728970197          13459439000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14811   01/17/17   01:01:51      0:05      0:55    13236885590          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 192 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           833
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14812   01/17/17   01:16:20      0:05      0:41    13236885590          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14813   01/17/17   11:52:19      0:06      4:47    1211922660054        19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14814   01/17/17   12:28:37      0:11      5:17    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14815   01/17/17   12:28:37      0:11      5:17    19177044960          19728970197                                               MO       [VCORR]
14816   01/17/17   13:50:24      0:22      0:00    19728970197          13053082892                                               MT        [NIOP]
14817   01/17/17   13:50:25      0:23      0:53    19728970197          13053082892                                               MT   [NIOP:CFNA:VM]
                                                   13059729020(F)
14818   01/17/17   13:50:25      0:23      0:53    19728970197          13053082892         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14819   01/17/17   13:51:50      0:13     11:02    19728970197          13107805209         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14820   01/17/17   14:04:55      1:06      0:00    19728970197          12026172400         3557220700307612    310410933034475   MO         []
                                                                                                                                                                                              6449




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14821   01/17/17   14:05:06      0:04      0:19    19728970197          18887673966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14822   01/17/17   14:05:34      0:04      0:03    19728970197          18887673966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14823   01/17/17   14:05:45      0:04      0:02    19728970197          18887673966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14824   01/17/17   14:05:58      0:04      0:08    19728970197          18887673966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14825   01/17/17   14:06:17      0:03      2:27    19728970197          18887673966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14826   01/17/17   14:09:18      0:19      1:54    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14827   01/17/17   14:10:56      0:20      0:00    19727405526          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 193 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           834
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14828   01/17/17   14:10:57      0:21      0:03    19727405526          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14829   01/17/17   14:10:57      0:21      0:03    19727405526          19728970197                                               MO      [VCORR]
14830   01/17/17   14:11:21      0:04      0:29    19728970197          19727405526                                               MT   [NIOP:VCORR]
14831   01/17/17   14:11:21      0:05      0:29    19728970197          19727405526         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14832   01/17/17   14:17:08      0:09      1:34    19728970197          19724898393                                               MT   [NIOP:VCORR]
14833   01/17/17   14:17:08      0:09      1:34    19728970197          19724898393         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14834   01/17/17   14:20:51      0:09      0:39    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14835   01/17/17   15:40:42      0:12      1:37    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14836   01/17/17   15:42:47      0:02      0:53    12149292877          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6450




                                                                                              IPHONE6SPLUS
14837   01/17/17   15:43:58      0:05      1:57    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14838   01/17/17   15:46:27      0:06      4:04    19728970197          13127145705                                               MT   [NIOP:VCORR]
14839   01/17/17   15:46:28      0:07      4:03    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14840   01/17/17   15:50:53      0:05      1:12    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14841   01/17/17   15:55:23      0:20      0:00    19728970197          19728340555                                               MT       [NIOP]
14842   01/17/17   15:55:24      0:21      0:02    19728970197          19728340555                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14843   01/17/17   15:55:25      0:25      0:00    19728970197          19726200230         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14844   01/17/17   16:00:32      0:30      4:08    19728970197          14437454363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14845   01/17/17   16:06:40      0:05      0:00    19728676666          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 194 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        835
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:54
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14846   01/17/17   16:06:41      0:06      0:44    19728676666          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14847   01/17/17   16:18:09      0:06      0:04    13053082892          19728970197                                               MO      [VCORR]
14848   01/17/17   16:18:09      0:06      0:04    13053082892          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14849   01/17/17   16:44:26      0:08      0:04    19405070951          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14850   01/17/17   16:44:26      0:08      0:04    19405070951          19728970197                                               MO      [VCORR]
14851   01/17/17   17:31:59      0:03      4:07    19728970197          12143636920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14852   01/17/17   17:38:28      0:09      0:28    12143636920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14853   01/17/17   17:59:12      0:04      8:16    19728970197          19724507331         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6451




14854   01/17/17   18:00:21      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
14855   01/17/17   18:00:22      0:22      1:10    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
14856   01/17/17   18:00:22      0:22      1:10    19728970197          14055681717         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14857   01/17/17   18:00:27      0:00      7:01    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14858   01/17/17   18:32:54      0:06      1:15    19728970197          19726440675         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14859   01/17/17   18:35:23      0:12      1:07    19728970197          19402551856                                               MT    [NIOP:VCORR]
14860   01/17/17   18:35:23      0:12      1:07    19728970197          19402551856         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14861   01/17/17   18:39:03      0:05      1:08    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14862   01/17/17   19:03:16      0:04      0:32    19726440676          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 195 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        836
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14863   01/17/17   20:34:30      0:05      1:27    19728970197          12123013000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14864   01/17/17   20:37:42      0:05      1:37    19728970197          19728652225         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14865   01/17/17   20:38:56      0:13      6:22    19086268610          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14866   01/17/17   20:43:31      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14867   01/17/17   20:43:32      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
14868   01/17/17   20:43:32      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14869   01/17/17   20:45:35      0:08      0:55    19728970197          12142822920                                               MT   [NIOP:VCORR]
14870   01/17/17   20:45:35      0:08      0:55    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6452




14871   01/17/17   20:46:58      0:15      2:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
14872   01/17/17   20:46:58      0:15      2:08    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14873   01/17/17   20:53:37      0:34      0:34    19728970197          18704500164         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14874   01/17/17   20:56:06      0:04      0:00    13053082892          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14875   01/17/17   20:56:07      0:05      0:04    13053082892          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14876   01/17/17   20:56:07      0:06      0:04    13053082892          19728970197                                               MO      [VCORR]
14877   01/17/17   21:03:18      0:03      0:01    13054507223          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14878   01/17/17   21:03:20      0:05      0:19    13054507223          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14879   01/17/17   21:03:20      0:05      0:19    13054507223          19728970197                                               MO      [VCORR]
14880   01/17/17   21:39:17      0:10     12:50    19728970197          12145365098                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 196 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        837
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14881   01/17/17   21:39:17      0:14     12:49    19728970197          12145365098                                               ST      [NIOP]
14882   01/17/17   21:39:17      0:15     12:49    19728970197          12145365098         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14883   01/17/17   21:45:53      0:11      6:13    19728970197          12145291473         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14884   01/17/17   21:45:59      0:00      6:07    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14885   01/17/17   21:53:59      0:20      0:00    19728970197          13053082892                                               MT       [NIOP]
14886   01/17/17   21:54:00      0:21      0:27    19728970197          13053082892                                               MT   [NIOP:CFNA:VM]
                                                   13059729020(F)
14887   01/17/17   21:54:00      0:22      0:27    19728970197          13053082892         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14888   01/17/17   21:56:31      0:02      2:24    13053082892          19728970197                                               MO      [VCORR]
14889   01/17/17   21:56:31      0:02      2:24    13053082892          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6453




14890   01/17/17   21:59:06      0:02      1:14    13053082892          19728970197                                               MO      [VCORR]
14891   01/17/17   21:59:06      0:02      1:14    13053082892          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14892   01/17/17   22:02:28      0:04      0:00    19728970197          12142981040                                               MT       [NIOP]
14893   01/17/17   22:02:28      0:04      0:00    19728970197          12142981040         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14894   01/17/17   22:12:24      0:04     28:09    19728970197          19049556450                                               MT   [NIOP:CMH:MPS]
14895   01/17/17   22:12:25      0:05     28:08    19728970197          19049556450         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14896   01/17/17   22:13:57      0:21      0:00    12142981040          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14897   01/17/17   22:13:58      0:22      0:40    12142981040          19728970197                                               MO      [VCORR]
14898   01/17/17   22:13:58      0:22      0:41    12142981040          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14899   01/17/17   22:14:21      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 197 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         838
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14900   01/17/17   22:14:22      0:22      0:08    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14901   01/17/17   22:40:56      0:05     14:09    19728970197          19049556450                                               MT   [NIOP:VCORR]
14902   01/17/17   22:40:56      0:05     14:09    19728970197          19049556450         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14903   01/17/17   22:54:55      0:20      0:00    14102454555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14904   01/17/17   22:54:56      0:21      0:40    14102454555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14905   01/17/17   22:54:57      0:22      0:39    14102454555          19728970197                                               MO      [VCORR]
14906   01/17/17   22:55:26      0:08      4:23    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14907   01/17/17   23:01:48      0:09      5:44    19728970197          19178173558         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6454




14908   01/17/17   23:08:13      0:03      3:21    19178173558          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14909   01/17/17   23:11:53      0:02      9:12    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14910   01/17/17   23:18:54      0:20      0:00    19178173558          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14911   01/17/17   23:18:55      0:21      0:37    19178173558          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14912   01/17/17   23:21:47      0:03     25:10    19728970197          18882874637         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14913   01/17/17   23:47:09      0:03      0:04    19728970197          18882874637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14914   01/17/17   23:47:45      0:03      0:09    19728970197          18882874637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 198 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        839
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
14915   01/17/17   23:48:01      0:03      0:04    19728970197          18882874637         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14916   01/17/17   23:52:43      0:08     25:04    19728970197          18882874637         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14917   01/18/17   00:05:42      0:20      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14918   01/18/17   00:05:43      0:21      0:03    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14919   01/18/17   00:05:43      0:22      0:03    13105629627          19728970197                                               MO       [VCORR]
14920   01/18/17   00:26:41      0:02     39:08    19728970197          18882874637         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14921   01/18/17   01:32:46      0:03     10:37    19728970197          13157244022         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14922   01/18/17   01:47:59      0:22      0:00    19728970197          14102454555                                               MT    [Wi-Fi:NIOP]
                                                                                                                                                                                               6455




14923   01/18/17   01:48:01      0:24      1:19    19728970197          14102454555         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14924   01/18/17   01:48:01      0:24      1:19    19728970197          14102454555                                               MT         [Wi-
                                                   18622513566(F)                                                                      Fi:NIOP:CFNA:VM]
14925   01/18/17   02:44:31      0:37      1:06    19728970197          15159913440         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14926   01/18/17   03:51:09      0:05      3:05    19728970197          12028350500         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14927   01/18/17   13:11:24      0:06      0:17    19728970197          12146687860                                               MT    [NIOP:VCORR]
14928   01/18/17   13:11:24      0:06      0:17    19728970197          12146687860         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14929   01/18/17   13:13:53      0:27      0:49    19728970197          12142455002         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14930   01/18/17   13:20:16      0:02      0:41    12145004454          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14931   01/18/17   13:20:16      0:02      0:41    12145004454          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 199 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         840
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14932   01/18/17   13:22:42      0:13     14:09    19728970197          16824789898         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14933   01/18/17   13:56:37      0:13      5:36    19728970197          15159913440         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14934   01/18/17   14:31:12      0:06      0:35    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14935   01/18/17   14:31:59      0:08      2:42    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14936   01/18/17   15:03:32      0:05      0:30    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14937   01/18/17   15:04:11      0:06      9:40    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14938   01/18/17   15:14:00      0:07      4:55    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6456




14939   01/18/17   15:15:34      0:20      0:00    13104208293          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14940   01/18/17   15:15:35      0:21      0:04    13104208293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14941   01/18/17   15:21:03      0:29      0:00    19728970197          14437454363         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14942   01/18/17   15:21:26      0:11      2:23    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14943   01/18/17   15:24:16      0:13     20:32    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14944   01/18/17   15:33:41      0:21      0:00    14437454363          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14945   01/18/17   15:33:43      0:23      0:03    14437454363          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 200 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           841
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14946   01/18/17   15:34:59      0:20      0:00    14437454363          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14947   01/18/17   15:35:07      0:28      0:00    14437454363          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14948   01/18/17   15:35:10      0:03      0:00    14437454363          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14949   01/18/17   15:36:26      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14950   01/18/17   15:36:27      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
14951   01/18/17   15:36:27      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14952   01/18/17   16:03:57      0:08      1:49    19728970197          14437454363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14953   01/18/17   16:08:14      0:05      6:24    19728970197          12144777469                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6457




14954   01/18/17   16:08:14      0:05      6:24    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14955   01/18/17   16:21:10      0:06      6:26    12028350500          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14956   01/18/17   16:28:51      0:05     25:06    19728970197          18882362427         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14957   01/18/17   16:41:31      0:21      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14958   01/18/17   16:41:32      0:22      0:28    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14959   01/18/17   17:02:40      0:22      0:00    18014684007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14960   01/18/17   17:02:41      0:23      1:23    18014684007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 201 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        842
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14961   01/18/17   17:03:07      0:21      0:00    14693635604          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14962   01/18/17   17:03:08      0:22      0:03    14693635604          19728970197                                               MO      [VCORR]
14963   01/18/17   17:03:08      0:22      0:03    14693635604          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14964   01/18/17   17:04:35      0:03      0:03    19728970197          18014684007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14965   01/18/17   17:04:52      0:03      0:03    19728970197          18014684007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14966   01/18/17   17:14:19      0:00      0:00    12142822920          19728970197                                               MO         []
14967   01/18/17   17:14:19      0:00      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14968   01/18/17   17:14:41      0:35      0:13    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6458




14969   01/18/17   17:15:30      0:19      2:56    19728970197          18772317916         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14970   01/18/17   17:22:16      0:35      0:13    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14971   01/18/17   17:26:10      0:11      4:01    19726440675          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14972   01/18/17   17:31:48      0:24      0:00    19728970197          14693635604                                               MT       [NIOP]
14973   01/18/17   17:31:50      0:26      0:08    19728970197          14693635604                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
14974   01/18/17   17:31:50      0:26      0:09    19728970197          14693635604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14975   01/18/17   17:34:40      0:06      3:12    14693635604          19728970197                                               MO      [VCORR]
14976   01/18/17   17:34:40      0:06      3:12    14693635604          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14977   01/18/17   17:38:24      0:06      0:12    14127738002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 202 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        843
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:55
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14978   01/18/17   17:52:57      0:08      1:42    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14979   01/18/17   17:52:57      0:08      1:42    19728970197          19177044960                                               MT   [NIOP:VCORR]
14980   01/18/17   17:58:32      0:05      0:12    19728970197          12143259408         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14981   01/18/17   17:58:32      0:05      0:13    19728970197          12143259408                                               MT       [CFU]
                                                   17572781705(F)
14982   01/18/17   17:59:42      0:17      2:30    19728970197          15129038488         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14983   01/18/17   18:04:11      0:02      6:13    14693635604          19728970197                                               MO     [VCORR]
14984   01/18/17   18:04:11      0:02      6:13    14693635604          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14985   01/18/17   18:23:31      0:03      2:55    19728970197          12146687860                                               MT   [NIOP:VCORR]
14986   01/18/17   18:23:31      0:03      2:55    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6459




14987   01/18/17   18:29:29      0:05      2:17    19728970197          12028246300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14988   01/18/17   18:37:29      0:06      2:57    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14989   01/18/17   18:44:01      0:21      0:00    13054507223          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14990   01/18/17   18:44:02      0:22      0:20    13054507223          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
14991   01/18/17   18:44:02      0:22      0:20    13054507223          19728970197                                               MO      [VCORR]
14992   01/18/17   19:01:16      0:04      0:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
14993   01/18/17   19:01:16      0:04      0:26    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14994   01/18/17   19:06:36      0:22      0:00    19728242286          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14995   01/18/17   19:06:37      0:23      0:49    19728242286          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 203 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        844
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
14996   01/18/17   19:06:37      0:23      0:49    19728242286          19728970197                                               MO      [VCORR]
14997   01/18/17   19:16:37      0:16      2:03    19728970197          15159913440         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14998   01/18/17   19:30:17      0:05      0:41    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
14999   01/18/17   19:38:22      0:08      2:37    19728970197          19144037755         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15000   01/18/17   19:40:24      0:05      0:28    12146687860          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15001   01/18/17   19:40:24      0:06      0:28    12146687860          19728970197                                               MO      [VCORR]
15002   01/18/17   19:59:48      0:13      2:41    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15003   01/18/17   20:10:11      0:20      1:09    19728970197          17148564329                                               MT   [NIOP:VCORR]
15004   01/18/17   20:10:11      0:20      1:09    19728970197          17148564329         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6460




                                                                                              IPHONE6SPLUS
15005   01/18/17   20:36:35      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
15006   01/18/17   20:36:36      0:02      0:04    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15007   01/18/17   20:36:36      0:02      0:04    12144777469          19728970197                                               MO      [VCORR]
15008   01/18/17   20:45:32      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
15009   01/18/17   20:45:33      0:02      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15010   01/18/17   20:45:33      0:02      0:02    12144777469          19728970197                                               MO      [VCORR]
15011   01/18/17   22:10:18      0:00      0:00    13014425957          19728970197                             310410933034475   MT       [NIOP]
15012   01/18/17   22:10:19      0:01      0:50    13014425957          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15013   01/18/17   23:00:47      0:15      1:38    19728970197          17034155000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15014   01/18/17   23:10:09      0:10      0:17    15129038488          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15015   01/18/17   23:20:16      0:22      0:00    19727685970          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 204 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        845
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15016   01/18/17   23:20:17      0:23      0:06    19727685970          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15017   01/18/17   23:23:36      0:22      0:05    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15018   01/18/17   23:24:42      0:05      0:00    19728970197          19727685970         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15019   01/19/17   00:19:42      0:10      0:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
15020   01/19/17   00:19:42      0:10      0:47    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15021   01/19/17   00:33:38      0:38      1:40    19728970197          13107702530         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15022   01/19/17   00:38:22      0:21      0:00    13107702530          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15023   01/19/17   00:38:23      0:22      0:23    13107702530          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6461




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15024   01/19/17   00:39:54      0:07      0:00    19728970197          13107702530         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15025   01/19/17   02:18:30      0:04      0:34    12027309004          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15026   01/19/17   02:20:34      0:02      0:25    19728970197          12027309004         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15027   01/19/17   14:36:25      0:06      1:18    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15028   01/19/17   14:57:38      0:33      0:02    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15029   01/19/17   14:59:42      0:26      1:33    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15030   01/19/17   15:15:01      0:22      0:00    13104208293          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 205 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           846
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15031   01/19/17   15:15:02      0:23      0:05    13104208293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15032   01/19/17   15:46:25      0:05      2:11    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15033   01/19/17   15:55:31      0:10      1:08    19728970197          12022253814                                               MT   [NIOP:VCORR]
15034   01/19/17   15:55:31      0:11      1:08    19728970197          12022253814         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15035   01/19/17   16:17:35      0:03      6:49    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15036   01/19/17   16:25:15      0:20      0:00    19728970197          12022253814                                               MT   [NIOP:CFNA:VM]
                                                   14105304141(F)
15037   01/19/17   16:25:15      0:20      0:00    19728970197          12022253814                                               MT       [NIOP]
15038   01/19/17   16:25:15      0:21      0:00    19728970197          12022253814         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15039   01/19/17   16:25:59      0:08      2:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6462




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15040   01/19/17   16:53:41      0:06      0:00    12149796126          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15041   01/19/17   16:53:42      0:07      0:37    12149796126          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15042   01/19/17   16:56:25      0:03      0:36    12028246569          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15043   01/19/17   17:14:16      0:03      0:56    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15044   01/19/17   17:14:16      0:03      0:56    19728970197          12142134220                                               MT    [NIOP:VCORR]
15045   01/19/17   17:20:35      0:38      0:11    19728970197          16176403999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15046   01/19/17   17:24:27      0:05      2:57    19728970197          16155162999                                               MT    [NIOP:VCORR]
15047   01/19/17   17:24:27      0:06      2:57    19728970197          16155162999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15048   01/19/17   17:29:12      0:21      0:00    19728970197          17022195151                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 206 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        847
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15049   01/19/17   17:29:14      0:23      0:02    19728970197          17022195151                                               MT   [NIOP:CFNA:VM]
                                                   17024965453(F)
15050   01/19/17   17:29:14      0:23      0:02    19728970197          17022195151         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15051   01/19/17   17:30:03      0:13      0:42    19728970197          17022195151                                               MT    [NIOP:VCORR]
15052   01/19/17   17:30:03      0:13      0:42    19728970197          17022195151         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15053   01/19/17   17:42:40      0:20      0:08    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15054   01/19/17   17:44:10      0:06      4:34    19728970197          14437454363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15055   01/19/17   18:03:30      0:19      0:05    19728970197          12028246569         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15056   01/19/17   18:07:39      0:22      0:00    19728970197          13017875328                                               MT       [NIOP]
15057   01/19/17   18:07:41      0:24      0:39    19728970197          13017875328                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6463




                                                   14106934248(F)
15058   01/19/17   18:07:41      0:24      0:39    19728970197          13017875328         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15059   01/19/17   18:12:15      0:06      0:41    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15060   01/19/17   18:15:52      0:08      0:42    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15061   01/19/17   18:25:48      0:19      0:00    19728970197          12028246569         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15062   01/19/17   18:55:25      0:06      0:16    14437454363          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15063   01/19/17   19:11:54      0:21      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15064   01/19/17   19:11:56      0:23      0:05    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 207 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           848
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15065   01/19/17   19:29:12      0:16      1:25    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15066   01/19/17   19:31:09      0:21      0:00    14698006300          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15067   01/19/17   19:31:10      0:22      0:07    14698006300          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15068   01/19/17   19:32:39      0:27      0:06    19728970197          15159913440         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15069   01/19/17   19:36:35      0:35      0:02    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15070   01/19/17   19:37:46      0:15      3:20    19728970197          19177029129         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15071   01/19/17   19:40:07      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6464




15072   01/19/17   19:40:09      0:22      4:05    12144777469          19728970197                                               MO      [VCORR]
15073   01/19/17   19:40:09      0:22      4:05    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15074   01/19/17   19:41:32      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
15075   01/19/17   19:41:34      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15076   01/19/17   19:41:34      0:22      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15077   01/19/17   19:41:59      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
15078   01/19/17   19:42:01      0:22      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15079   01/19/17   19:42:01      0:22      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15080   01/19/17   19:42:31      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
15081   01/19/17   19:42:32      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15082   01/19/17   19:42:32      0:22      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 208 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        849
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15083   01/19/17   19:43:04      0:23      0:26    19728970197          14437454363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15084   01/19/17   19:43:56      0:20      0:00    19728970197          12144777469                                               MT      [NIOP]
15085   01/19/17   19:43:58      0:22      0:05    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15086   01/19/17   19:43:58      0:22      0:06    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15087   01/19/17   19:45:29      0:08      0:59    19728970197          12144777469                                               MT    [NIOP:VCORR]
15088   01/19/17   19:45:29      0:08      0:59    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15089   01/19/17   19:46:58      0:03      0:00    19728970197          12149069357         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15090   01/19/17   19:46:59      0:04      0:00    19728970197          12149069357                                               MT       [NIOP]
15091   01/19/17   19:47:05      0:03      0:00    19728970197          12149069357                                               MT       [NIOP]
15092   01/19/17   19:47:05      0:03      0:00    19728970197          12149069357         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6465




                                                                                              IPHONE6SPLUS
15093   01/19/17   19:47:31      0:21      0:00    19728970197          12149069357                                               MT       [NIOP]
15094   01/19/17   19:47:33      0:23      0:01    19728970197          12149069357                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
15095   01/19/17   19:47:33      0:23      0:01    19728970197          12149069357         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15096   01/19/17   19:47:43      0:05      6:57    19728970197          19722760536         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15097   01/19/17   19:51:37      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15098   01/19/17   19:51:40      0:24      0:02    12144777469          19728970197                                               MO      [VCORR]
15099   01/19/17   19:51:40      0:24      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15100   01/19/17   19:52:51      0:21      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 209 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           850
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15101   01/19/17   19:52:52      0:22      0:04    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15102   01/19/17   20:02:12      0:21      0:00    18582439607          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15103   01/19/17   20:02:14      0:23      0:27    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15104   01/19/17   20:12:38      0:04      0:11    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15105   01/19/17   20:16:10      0:02      0:10    12144777469          19728970197                                               MO      [VCORR]
15106   01/19/17   20:16:10      0:02      0:10    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15107   01/19/17   20:20:48      0:22      0:00    13017875328          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15108   01/19/17   20:20:49      0:23      0:52    13017875328          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6466




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15109   01/19/17   20:20:49      0:24      0:52    13017875328          19728970197                                               MO      [VCORR]
15110   01/19/17   20:29:08      0:12      0:55    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15111   01/19/17   20:30:21      0:01      0:00    19728970197          14692351788                                               MT       [NIOP]
15112   01/19/17   20:30:23      0:03      0:06    19728970197          14692351788                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
15113   01/19/17   20:30:23      0:04      0:06    19728970197          14692351788         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15114   01/19/17   20:31:49      0:04      1:30    19728970197          19722505700         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15115   01/19/17   20:34:10      0:02      0:00    19728970197          14692351788                                               MT      [NIOP]
15116   01/19/17   20:34:12      0:04      1:19    19728970197          14692351788         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15117   01/19/17   20:34:12      0:04      1:19    19728970197          14692351788                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
15118   01/19/17   20:35:51      0:11      2:07    19728970197          13017875328                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 210 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        851
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15119   01/19/17   20:35:51      0:12      2:07    19728970197          13017875328         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15120   01/19/17   20:40:02      0:31      0:00    19728970197          15159913440         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15121   01/19/17   20:54:56      0:05      1:04    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15122   01/19/17   20:54:56      0:05      1:04    12144031955          19728970197                                               MO      [VCORR]
15123   01/19/17   21:03:45      0:07      0:21    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15124   01/19/17   21:04:55      0:23      0:00    19364654248          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15125   01/19/17   21:04:57      0:25      0:27    19364654248          19728970197                                               MO      [VCORR]
15126   01/19/17   21:04:57      0:25      0:27    19364654248          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6467




15127   01/19/17   21:38:05      0:03      0:33    19728970197          12025176678         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15128   01/19/17   21:39:15      0:10      7:34    19728970197          19364654248                                               ST      [NIOP]
15129   01/19/17   21:39:15      0:10      7:34    19728970197          19364654248         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15130   01/19/17   21:39:15      0:08      7:34    19728970197          19364654248                                               MT       [NIOP]
15131   01/19/17   21:42:49      0:19      0:29    12025176678          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15132   01/19/17   21:47:29      0:01      1:52    19728970197          12025176678         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15133   01/19/17   21:52:39      0:04      1:22    19085772012          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15134   01/19/17   21:58:31      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
15135   01/19/17   21:58:33      0:23      0:03    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
15136   01/19/17   21:58:33      0:23      0:03    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 211 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           852
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15137   01/19/17   22:21:49      0:04      3:11    19728970197          12144777469                                               MT   [NIOP:VCORR]
15138   01/19/17   22:21:49      0:04      3:11    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15139   01/19/17   22:30:02      0:07      1:03    12142822920          19728970197                                               MO     [VCORR]
15140   01/19/17   22:30:02      0:07      1:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15141   01/19/17   22:33:12      0:13      3:36    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15142   01/19/17   22:45:28      0:02      1:29    19728970197          12144970120                                               MT   [NIOP:VCORR]
15143   01/19/17   22:45:28      0:02      1:29    19728970197          12144970120         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15144   01/19/17   23:23:15      0:00      0:01    13109208193          19728970197                             310410933034475   MT       [NIOP]
15145   01/19/17   23:23:16      0:01      0:04    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15146   01/19/17   23:29:24      0:01      0:00    13017875328          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                              6468




15147   01/19/17   23:29:25      0:02      0:39    13017875328          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15148   01/19/17   23:29:25      0:03      0:38    13017875328          19728970197                                               MO      [VCORR]
15149   01/19/17   23:35:34      0:01      0:00    13017670825          19728970197                             310410933034475   MT       [NIOP]
15150   01/19/17   23:35:35      0:02      0:41    13017670825          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15151   01/19/17   23:45:34      0:03      0:00    19728970197          13017875328         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15152   01/19/17   23:45:37      0:01      0:00    19728970197          13017875328                                               MT      [NIOP]
15153   01/19/17   23:46:21      0:01      0:00    19728970197          13017875328         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15154   01/19/17   23:46:22      0:00      0:00    19728970197          13017875328                                               MT      [NIOP]
15155   01/19/17   23:48:20      0:02      0:44    19728970197          12025176748         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15156   01/19/17   23:49:17      0:01      0:01    19728970197          14692351788                                               MT      [NIOP]
15157   01/19/17   23:49:20      0:04      0:03    19728970197          14692351788         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 212 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           853
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15158   01/19/17   23:49:20      0:04      0:03    19728970197          14692351788                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
15159   01/19/17   23:58:14      0:04      1:33    14692351788          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15160   01/19/17   23:58:14      0:05      1:33    14692351788          19728970197                                               MO      [VCORR]
15161   01/20/17   00:00:06      0:00      0:01    19728970197          14437454363         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15162   01/20/17   00:00:30      0:12      2:56    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15163   01/20/17   00:17:12      0:09      0:00    15159913440          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15164   01/20/17   00:17:13      0:10      0:04    15159913440          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15165   01/20/17   00:18:40      0:06      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6469




                                                                                              IPHONE6SPLUS
15166   01/20/17   00:18:42      0:08      0:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15167   01/20/17   00:22:01      0:07      0:16    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15168   01/20/17   00:23:50      0:35      0:33    19728970197          13106177455         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15169   01/20/17   00:24:42      0:12      3:48    19728970197          15159913440         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15170   01/20/17   00:26:56      0:21      0:00    13106177455          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15171   01/20/17   00:26:57      0:22      0:03    13106177455          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15172   01/20/17   00:28:51      0:09      2:51    19728970197          13106177455         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15173   01/20/17   00:32:04      0:00      0:00    19728970197          13017875328                                               MT      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 213 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        854
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15174   01/20/17   00:32:04      0:00      0:00    19728970197          13017875328         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15175   01/20/17   00:45:09      0:02      0:12    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15176   01/20/17   00:49:38      0:32      0:00    19728970197          15163306281         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15177   01/20/17   00:50:05      0:04      1:30    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15178   01/20/17   00:51:16      0:06      1:30    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15179   01/20/17   00:52:46      0:11      0:54    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15180   01/20/17   00:53:51      0:13      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6470




15181   01/20/17   00:53:52      0:14      0:04    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15182   01/20/17   01:02:52      0:04      1:17    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15183   01/20/17   01:04:57      0:12      0:42    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15184   01/20/17   01:07:11      0:03      1:23    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15185   01/20/17   01:08:51      0:06      0:48    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15186   01/20/17   01:10:17      0:07      2:45    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15187   01/20/17   01:16:04      0:04      0:18    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 214 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          855
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15188   01/20/17   01:41:37      0:05      0:20    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15189   01/20/17   02:24:22      0:18      0:00    19728970197          14696678128         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15190   01/20/17   02:51:18      0:20      0:09    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15191   01/20/17   02:57:13      0:21      0:01    13017875328          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15192   01/20/17   02:57:15      0:23      1:21    13017875328          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15193   01/20/17   02:57:15      0:24      1:21    13017875328          19728970197                                               MO        []
15194   01/20/17   03:01:05      0:06      2:03    19728970197          13017875328                                               MT   [NIOP:VCORR]
15195   01/20/17   03:01:05      0:06      2:03    19728970197          13017875328         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6471




15196   01/20/17   03:32:46      0:09      0:41    19145232747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15197   01/20/17   04:09:38      0:02      1:40    19728970197          12025178487         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15198   01/20/17   04:11:54      0:02      0:33    19728970197          12025178487         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15199   01/20/17   13:12:54      0:12      2:30    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15200   01/20/17   13:16:59      0:06      4:40    19728970197          12024481800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15201   01/20/17   13:30:23      0:09      2:02    12024481800          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15202   01/20/17   13:40:19      0:01      0:00    17036184915          19728970197                                               MO         []
15203   01/20/17   13:40:19      0:01      0:00    17036184915          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15204   01/20/17   13:54:16      0:08      1:13    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 215 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          856
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15205   01/20/17   13:54:16      0:08      1:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15206   01/20/17   15:05:02      0:01      0:00    19728970197          12142152081                                               MT       [NIOP]
15207   01/20/17   15:05:03      0:02      0:21    19728970197          12142152081                                               MT   [NIOP:CFNR:VM]
                                                   13173419000(F)
15208   01/20/17   15:05:03      0:02      0:21    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15209   01/20/17   17:43:37      0:07      2:02    16464164382          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15210   01/20/17   17:43:38      0:10      2:00    16464164382          19728970197                                               MO         []
15211   01/20/17   18:02:41      0:03      0:00    19728970197          19177029129         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15212   01/20/17   18:03:00      0:03      2:31    19177029129          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15213   01/20/17   18:07:19      0:02      0:47    14697667128          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6472




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15214   01/20/17   18:13:23      0:02      0:00    19728970197          12025178487         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15215   01/20/17   18:14:14      0:28      0:00    19728970197          15163306281         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15216   01/20/17   18:27:42      0:01      0:36    19728970197          12028131571         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15217   01/20/17   18:28:50      0:02      0:36    19728970197          12028131571         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15218   01/20/17   18:29:39      0:02      0:25    19728970197          12028131571         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15219   01/20/17   18:30:27      0:02      0:38    19728970197          12028131571         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15220   01/20/17   18:33:38      0:02      0:07    19728970197          12025172735         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 216 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           857
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:56
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15221   01/20/17   18:33:52      0:02      0:20    19728970197          12025172735         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15222   01/20/17   18:34:30      0:03      0:37    19728970197          12025172735         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15223   01/20/17   18:39:44      0:03      0:35    19728970197          12025172735         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15224   01/20/17   18:39:58      0:10      0:26    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15225   01/20/17   18:40:40      0:01      0:54    19728970197          12025172735         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15226   01/20/17   18:44:25      0:47      0:40    19728970197          12024481800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15227   01/20/17   18:45:16      0:06      0:54    19728970197          12024481800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6473




15228   01/20/17   18:45:48      0:20      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15229   01/20/17   18:45:50      0:22      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15230   01/20/17   18:46:27      0:07      3:49    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15231   01/20/17   18:50:35      0:00      0:00    19728970197          12144970120                                               MT       [NIOP]
15232   01/20/17   18:50:37      0:02      0:09    19728970197          12144970120                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
15233   01/20/17   18:50:37      0:03      0:09    19728970197          12144970120         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15234   01/20/17   18:50:49      0:00      0:00    19728970197          12144970120                                               MT       [NIOP]
15235   01/20/17   18:50:50      0:01      0:04    19728970197          12144970120                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
15236   01/20/17   18:50:50      0:01      0:04    19728970197          12144970120         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 217 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        858
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT     Feature
         Date        Time         Time             Number                Number
                    (UTC)
15237   01/20/17   18:52:33      0:07      1:57    19728970197           19728652225        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15238   01/20/17   18:57:15      0:05      0:07    19728970197           16464164382                                              MT     [NIOP]
15239   01/20/17   18:57:15      0:09      0:07    19728970197           16464164382        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15240   01/20/17   18:57:34      0:05      1:30    19728970197           16464164382                                              MT     [NIOP]
15241   01/20/17   18:57:34      0:09      1:30    19728970197           16464164382        3557220700307612    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15242   01/20/17   19:06:26      0:08      4:28    19728970197           16176403999        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15243   01/20/17   19:13:10      0:13      1:30    19728970197           17036184915                                              MT   [NIOP:VCORR]
15244   01/20/17   19:13:10      0:13      1:30    19728970197           17036184915        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15245   01/20/17   19:20:54      0:04      0:00    19728970197           16464164382                                              MT      [NIOP]
15246   01/20/17   19:20:59      0:01      1:19    16464164382           19143190015                                              MO     [CFB:VM]
                                                                                                                                                                                           6474




                                                   19728970197(OO)
15247   01/20/17   19:20:59      0:01      1:19    19728970197           16464164382                                              MT     [CFB:VM]
                                                   19143190015(F)
15248   01/20/17   19:20:59      0:08      1:19    19728970197           16464164382        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15249   01/20/17   19:23:07      0:10      0:05    19728970197           19085772012        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15250   01/20/17   19:24:09      0:12      1:49    19728970197           13107805209        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15251   01/20/17   19:28:54      0:34      0:23    19728970197           15593599028        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15252   01/20/17   19:29:41      0:03      0:00    19728970197           16464164382                                              MT      [NIOP]
15253   01/20/17   19:29:45      0:01      0:05    16464164382           19143190015                                              MO     [CFB:VM]
                                                   19728970197(OO)
15254   01/20/17   19:29:45      0:01      0:05    19728970197           16464164382                                              MT     [CFB:VM]
                                                   19143190015(F)




                                                                     AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 218 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       859
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT     Feature
         Date        Time         Time             Number                Number
                    (UTC)
15255   01/20/17   19:29:45      0:08      0:05    19728970197           16464164382        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15256   01/20/17   19:30:55      0:04      1:53    18175653557           19728970197        3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15257   01/20/17   19:30:56      0:07      1:52    18175653557           19728970197                                              MO     [NIOR]
15258   01/20/17   19:46:55      0:03      0:00    19728970197           16464164382                                              MT     [NIOP]
15259   01/20/17   19:46:59      0:01      0:05    16464164382           19143190015                                              MO    [CFB:VM]
                                                   19728970197(OO)
15260   01/20/17   19:46:59      0:01      0:05    19728970197           16464164382                                              MT    [CFB:VM]
                                                   19143190015(F)
15261   01/20/17   19:46:59      0:08      0:05    19728970197           16464164382        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15262   01/20/17   19:48:25      0:04      1:57    19728970197           12022137946                                              MT     [NIOP]
15263   01/20/17   19:48:25      0:08      1:57    19728970197           12022137946        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15264   01/20/17   19:51:50      0:03      0:00    19728970197           16464164382                                              MT     [NIOP]
                                                                                                                                                                                           6475




15265   01/20/17   19:51:54      0:01      0:06    16464164382           19143190015                                              MO    [CFB:VM]
                                                   19728970197(OO)
15266   01/20/17   19:51:54      0:01      0:06    19728970197           16464164382                                              MT    [CFB:VM]
                                                   19143190015(F)
15267   01/20/17   19:51:55      0:08      0:05    19728970197           16464164382        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15268   01/20/17   20:06:35      0:35      0:02    19728970197           15593599028        3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15269   01/20/17   20:07:49      0:02      0:41    13017875328           19728970197                                              MO        []
15270   01/20/17   20:07:49      0:02      0:41    13017875328           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15271   01/20/17   20:10:10      0:03      2:47    15593599028           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15272   01/20/17   20:20:27      0:05      2:41    19727881400           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 219 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       860
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15273   01/20/17   20:22:38      0:20      0:00    19085772012          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15274   01/20/17   20:22:39      0:21      0:01    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15275   01/20/17   20:37:02      0:07      1:30    19728970197          19724507331         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15276   01/20/17   20:40:23      0:12      2:34    19728970197          14055681717                                               MT   [NIOP:VCORR]
15277   01/20/17   20:40:23      0:12      2:34    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15278   01/20/17   21:08:53      0:05      0:13    14247385106          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15279   01/20/17   22:17:07      0:05      4:26    19498878923          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15280   01/20/17   22:29:46      0:02      0:18    19728970197          12025172568         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6476




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15281   01/20/17   22:30:35      0:03      0:28    19728970197          12027512666         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15282   01/20/17   22:34:15      0:02      0:33    19728970197          12025172568         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15283   01/20/17   22:38:32      0:03      0:24    19728970197          12025172568         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15284   01/20/17   22:41:44      0:22      0:00    19728970197          12024126825                                               MT       [NIOP]
15285   01/20/17   22:41:45      0:23      0:43    19728970197          12024126825                                               MT   [NIOP:CFB:VM]
                                                   14432803091(F)
15286   01/20/17   22:41:45      0:24      0:43    19728970197          12024126825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15287   01/20/17   22:55:20      0:09      0:36    18666522523          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15288   01/20/17   22:56:05      0:05      0:00    18666522523          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 220 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        861
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15289   01/20/17   22:56:06      0:06      0:33    18666522523          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15290   01/21/17   00:01:31      0:21      0:00    19085772012          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15291   01/21/17   00:01:33      0:23      0:03    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15292   01/21/17   00:34:58      0:16      1:05    19728970197          12022137946         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15293   01/21/17   00:34:58      0:05      1:05    19728970197          12022137946                                               MT      [NIOP]
15294   01/21/17   00:45:51      0:14      0:25    19728970197          12022137946         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15295   01/21/17   00:45:51      0:08      0:25    19728970197          12022137946                                               MT      [NIOP]
15296   01/21/17   01:08:56      0:10      1:14    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6477




15297   01/21/17   01:11:27      0:09      1:17    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15298   01/21/17   01:19:47      0:14      1:25    18323641726          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15299   01/21/17   01:39:27      0:03      1:53    19728970197          13017875328                                               MT   [NIOP:VCORR]
15300   01/21/17   01:39:27      0:03      1:53    19728970197          13017875328         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15301   01/21/17   01:45:30      0:11      3:23    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15302   01/21/17   01:49:01      0:20      0:01    16464164382          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15303   01/21/17   01:49:03      0:22      0:06    16464164382          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15304   01/21/17   01:49:03      0:24      0:05    16464164382          19728970197                                               MO        []
15305   01/21/17   02:03:21      0:03      0:56    19728970197          18009607668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 221 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        862
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15306   01/21/17   02:05:01      0:06      0:39    13102997440          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15307   01/21/17   10:17:53      0:02      0:47    19728970197          15406421748         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15308   01/21/17   11:36:41      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15309   01/21/17   11:36:43      0:23      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15310   01/21/17   11:36:43      0:24      0:03    12142822920          19728970197                                               MO      [VCORR]
15311   01/21/17   15:32:13      0:04      1:17    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15312   01/21/17   16:01:03      0:20      0:00    19728970197          13108495634                                               MT       [NIOP]
15313   01/21/17   16:01:04      0:21      0:03    19728970197          13108495634                                               MT   [NIOP:CFB:VM]
                                                   16192040012(F)
15314   01/21/17   16:01:04      0:21      0:03    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6478




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15315   01/21/17   16:01:16      0:06      1:37    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15316   01/21/17   16:01:16      0:07      1:37    13108495634          19728970197                                               MO      [VCORR]
15317   01/21/17   16:06:24      0:11      0:42    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15318   01/21/17   16:17:09      0:09      0:26    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15319   01/21/17   16:19:17      0:11      1:09    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15320   01/21/17   16:44:08      0:07      0:00    19728970197          14693446530         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15321   01/21/17   16:44:08      0:07      0:00    19728970197          14693446530                                               MT      [NIOP]
15322   01/21/17   17:47:49      0:08      7:04    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 222 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           863
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15323   01/21/17   18:04:47      0:19     10:06    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15324   01/21/17   18:38:23      0:08      0:47    19729757970          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15325   01/21/17   20:12:34      0:03      2:07    19728970197          12144777469                                               MT   [NIOP:VCORR]
15326   01/21/17   20:12:34      0:03      2:07    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15327   01/21/17   20:46:26      0:02      0:30    19728970197          12144777469                                               MT   [NIOP:VCORR]
15328   01/21/17   20:46:26      0:02      0:30    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15329   01/21/17   23:56:45      0:08      0:29    19728970197          14692299111         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15330   01/21/17   23:58:07      0:06      4:05    19728970197          19725432141         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6479




15331   01/22/17   00:50:12      0:21      0:00    14692299111          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15332   01/22/17   00:50:13      0:22      0:11    14692299111          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15333   01/22/17   01:04:23      0:08      2:15    19728970197          19727402097                                               MT   [NIOP:VCORR]
15334   01/22/17   01:04:23      0:08      2:15    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15335   01/22/17   02:39:03      0:22      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15336   01/22/17   02:39:04      0:23      0:08    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15337   01/22/17   04:05:59      0:22      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15338   01/22/17   04:06:00      0:23      0:04    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 223 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        864
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15339   01/22/17   04:15:29      0:07      3:02    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15340   01/22/17   14:08:30      0:06      0:19    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15341   01/22/17   14:08:30      0:07      0:19    12145365098          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
15342   01/22/17   14:09:25      0:00      0:00    19728970197          15626409455                                               MT        []
15343   01/22/17   14:09:25      0:21      0:00    19728970197          12145365098                                               ST      [NIOP]
15344   01/22/17   14:09:27      0:23      0:04    19728970197          12145365098         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15345   01/22/17   14:09:27      0:23      0:04    19728970197          12145365098                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
15346   01/22/17   14:10:05      0:03      2:56    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15347   01/22/17   14:10:05      0:03      2:56    12145365098          19728970197                                               MO      [VCORR]
15348   01/22/17   14:16:36      0:03      2:42    18582204247          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6480




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15349   01/22/17   14:16:36      0:03      2:42    18582204247          19728970197                                               MO      [VCORR]
15350   01/22/17   16:18:13      0:12      1:47    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15351   01/22/17   16:20:19      0:14      1:43    19728970197          12142822920                                               MT    [NIOP:VCORR]
15352   01/22/17   16:20:19      0:15      1:43    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15353   01/22/17   16:22:23      0:15      0:35    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15354   01/22/17   17:21:28      0:11      5:28    19729891400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15355   01/22/17   17:21:28      0:11      5:29    19729891400          19728970197                                               MO      [NIOR]
15356   01/22/17   18:49:05      0:22      2:06    19728970197          12149241084         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 224 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        865
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
15357   01/22/17   18:54:22      0:05      0:13    19728970197            19726440675       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15358   01/22/17   19:19:28      0:09      1:41    19728970197            16095299982       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15359   01/22/17   19:21:56      0:11      1:46    19728970197            15163306281       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15360   01/22/17   19:24:21      0:03      0:09    12142930122            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15361   01/22/17   19:24:21      0:04      0:09    12142930122            19728970197                                             MO      [VCORR]
15362   01/22/17   19:25:39      0:04      0:31    19728970197            12144777469                                             MT   [NIOP:VCORR]
15363   01/22/17   19:25:39      0:05      0:31    19728970197            12144777469       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15364   01/22/17   19:49:17      0:08     18:31    19728970197            18704500164       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6481




15365   01/23/17   14:02:21      0:38      1:02    19728970197            16176403999       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15366   01/23/17   14:04:22      0:04      4:00    19728970197            12146687860                                             MT   [NIOP:VCORR]
15367   01/23/17   14:04:22      0:04      4:00    19728970197            12146687860       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15368   01/23/17   14:30:17      0:26      0:34    19728970197            6591278425        3557220700307612    310410933034475   MO      [VCORR]
                                                   0116591278425(D)                               APPLE
                                                                                              IPHONE6SPLUS
15369   01/23/17   15:06:32      0:20      0:00    19728970197            12142157015                                             MT      [NIOP]
15370   01/23/17   15:06:34      0:22      0:30    19728970197            12142157015       3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15371   01/23/17   15:06:34      0:22      0:30    19728970197            12142157015                                             MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
15372   01/23/17   15:07:23      0:06      0:00    19728970197            12147047301                                             MT       [NIOP]
15373   01/23/17   15:07:24      0:07      1:22    19728970197            12147047301                                             MT   [NIOP:CFB:VM]
                                                   12543666111(F)
15374   01/23/17   15:07:24      0:07      1:22    19728970197            12147047301       3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 225 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        866
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15375   01/23/17   15:07:53      0:03      2:29    12142157015          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15376   01/23/17   15:07:53      0:04      2:29    12142157015          19728970197                                               MO      [VCORR]
15377   01/23/17   15:08:42      0:01      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15378   01/23/17   15:08:44      0:03      0:05    12144777469          19728970197                                               MO      [VCORR]
15379   01/23/17   15:08:44      0:03      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15380   01/23/17   15:09:15      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15381   01/23/17   15:09:16      0:21      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15382   01/23/17   15:09:16      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]
15383   01/23/17   15:10:33      0:04      0:21    19728970197          12144777469                                               MT   [NIOP:VCORR]
15384   01/23/17   15:10:33      0:04      0:21    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6482




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15385   01/23/17   15:11:09      0:05      0:29    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15386   01/23/17   15:12:12      0:05      0:19    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15387   01/23/17   15:21:20      0:05      0:25    12028720703          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15388   01/23/17   15:31:19      0:04      0:36    -1                   19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15389   01/23/17   15:38:17      0:08     23:11    19728970197          12123013173         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15390   01/23/17   15:39:09      0:05     22:02    19728970197          19727402097                                               MT      [NIOP]
15391   01/23/17   15:39:09      0:06     22:02    19728970197          19727402097         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 226 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        867
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15392   01/23/17   15:39:14      0:00     22:14    19728970197          -1                  3557220700307612    310410933034475   MO       [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15393   01/23/17   16:01:18      0:21      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15394   01/23/17   16:01:19      0:22      0:27    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15395   01/23/17   16:15:29      0:10      1:14    12028720703          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15396   01/23/17   16:26:58      0:12      0:00    19728970197          12143948271                                               MT       [NIOP]
15397   01/23/17   16:26:59      0:13      1:19    19728970197          12143948271                                               MT   [NIOP:CFB:VM]
                                                   12145362395(F)
15398   01/23/17   16:26:59      0:14      1:19    19728970197          12143948271         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15399   01/23/17   16:27:25      0:18      1:05    12144777469          19728970197                                               MO      [VCORR]
15400   01/23/17   16:27:25      0:18      1:05    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6483




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15401   01/23/17   16:50:32      0:21      0:00    19728970197          12146936122                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
15402   01/23/17   16:50:55      0:27      0:38    19728970197          12146936122                                               ST       [OOR]
15403   01/23/17   16:50:55      0:28      0:37    19728970197          12146936122         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15404   01/23/17   16:56:12      0:07      4:00    12146936122          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15405   01/23/17   16:56:12      0:07      4:01    12146936122          19728970197                                               MO       [NIOR]
15406   01/23/17   17:05:43      0:08     24:29    12028720703          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15407   01/23/17   17:39:35      0:09     13:54    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15408   01/23/17   17:51:28      0:05      0:00    12146084072          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 227 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        868
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15409   01/23/17   17:54:51      0:05      0:40    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15410   01/23/17   17:55:55      0:14      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15411   01/23/17   17:56:12      0:06      0:30    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15412   01/23/17   18:00:12      0:04      0:22    12146687860          19728970197                                               MO     [VCORR]
15413   01/23/17   18:00:12      0:04      0:22    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15414   01/23/17   19:06:35      0:05      1:25    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15415   01/23/17   19:35:12      0:14      3:30    19728970197          12142822920                                               MT   [NIOP:VCORR]
15416   01/23/17   19:35:12      0:14      3:30    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6484




15417   01/23/17   19:40:55      0:03      0:09    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15418   01/23/17   19:41:11      0:03      0:04    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15419   01/23/17   20:43:42      0:05      1:21    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15420   01/23/17   20:43:42      0:06      1:21    12142822920          19728970197                                               MO     [VCORR]
15421   01/23/17   20:57:58      0:07      5:40    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15422   01/23/17   22:15:22      0:07      0:00    16027571468          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15423   01/23/17   22:15:29      0:09      0:00    16027571468          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15424   01/23/17   22:15:47      0:27      0:00    16027571468          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 228 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          869
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15425   01/23/17   22:35:53      0:28      4:42    19728970197          16027571468         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15426   01/23/17   23:00:43      0:09      6:14    19728970197          13054507223         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15427   01/23/17   23:00:43      0:09      6:14    19728970197          13054507223                                               MT   [NIOP:VCORR]
15428   01/23/17   23:10:28      0:13      3:53    12143948271          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15429   01/23/17   23:10:28      0:13      3:53    12143948271          19728970197                                               MO      [VCORR]
15430   01/23/17   23:30:12      0:14     12:03    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15431   01/23/17   23:42:57      0:18     10:01    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15432   01/24/17   00:02:58      0:22      0:00    19728970197          19177044960                                               MT       [NIOP]
15433   01/24/17   00:02:59      0:23      0:03    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
                                                                                                                                                                                             6485




15434   01/24/17   00:03:00      0:25      0:03    19728970197          19177044960         3557220700307612    310410933034475   MO       [NIOR]
                                                   01119177044960(D)                              APPLE
                                                                                              IPHONE6SPLUS
15435   01/24/17   00:04:16      0:07      8:52    14152161334          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15436   01/24/17   00:24:58      0:00      0:00    19728970197          12142134220                                               MT       [NIOP]
15437   01/24/17   00:25:01      0:03      0:03    19728970197          12142134220                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
15438   01/24/17   00:25:01      0:03      0:03    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15439   01/24/17   00:25:33      0:21      0:00    19728970197          12149126054                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
15440   01/24/17   00:25:55      0:26      0:02    19728970197          12149126054                                               ST       [OOR]
15441   01/24/17   00:25:55      0:26      0:02    19728970197          12149126054         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15442   01/24/17   00:26:05      0:00      0:00    19728970197          12142134220                                               MT       [NIOP]
15443   01/24/17   00:26:07      0:02      1:44    19728970197          12142134220                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 229 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        870
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15444   01/24/17   00:26:07      0:02      1:44    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15445   01/24/17   00:35:22      0:13      2:25    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15446   01/24/17   00:43:00      0:29      0:54    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15447   01/24/17   00:44:27      0:03      9:32    12148707800          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15448   01/24/17   01:11:19      0:01      0:00    17192487002          19728970197                             310410933034475   MT       [NIOP]
15449   01/24/17   01:11:19      0:01      0:04    17192487002          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15450   01/24/17   02:24:11      0:00      0:00    12142134220          19728970197                             310410933034475   MT       [NIOP]
15451   01/24/17   02:24:12      0:01      1:16    12142134220          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15452   01/24/17   02:24:12      0:02      1:16    12142134220          19728970197                                               MO      [Wi-Fi]
15453   01/24/17   03:20:47      0:01      0:00    18582439607          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                              6486




15454   01/24/17   03:20:47      0:01      0:49    18582439607          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15455   01/24/17   03:36:57      0:00      0:00    919594804444         19728970197                             310410933034475   MT       [NIOP]
15456   01/24/17   03:36:58      0:01      0:22    919594804444         19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15457   01/24/17   13:51:48      0:09      1:11    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15458   01/24/17   13:53:46      0:02      0:40    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15459   01/24/17   14:01:44      0:08      7:47    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15460   01/24/17   14:01:44      0:08      7:47    19728970197          19177044960                                               MT   [NIOP:VCORR]
15461   01/24/17   14:13:25      0:34      0:24    19728970197          19196564582         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15462   01/24/17   14:18:17      0:02      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15463   01/24/17   14:18:17      0:02      0:00    19177044960          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 230 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           871
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15464   01/24/17   14:22:49      0:04      1:38    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15465   01/24/17   14:22:49      0:04      1:38    19177044960          19728970197                                               MO     [VCORR]
15466   01/24/17   14:56:54      0:05      0:51    12145365098          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15467   01/24/17   14:56:54      0:05      0:51    12145365098          19728970197                                               MO      [VCORR]
15468   01/24/17   15:10:58      0:06     13:20    19728970197          13072997209                                               MT   [NIOP:VCORR]
15469   01/24/17   15:10:58      0:06     13:20    19728970197          13072997209         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15470   01/24/17   16:11:11      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15471   01/24/17   16:11:12      0:21      0:20    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15472   01/24/17   16:22:29      0:06      3:37    12142134220          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6487




                                                                                              IPHONE6SPLUS
15473   01/24/17   16:22:29      0:06      3:37    12142134220          19728970197                                               MO      [Wi-Fi]
15474   01/24/17   16:33:48      0:30      0:12    19728970197          12142803943         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15475   01/24/17   16:34:31      0:03      2:41    19729748156          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15476   01/24/17   16:34:32      0:05      2:41    19729748156          19728970197                                               MO      [NIOR]
15477   01/24/17   16:34:54      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15478   01/24/17   16:34:56      0:22      0:04    12142822920          19728970197                                               MO      [VCORR]
15479   01/24/17   16:34:56      0:22      0:05    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15480   01/24/17   16:56:04      0:05      0:54    19196564582          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15481   01/24/17   17:19:42      0:14      2:27    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 231 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        872
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:57
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15482   01/24/17   17:25:10      0:03      3:34    19728970197          18008433000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15483   01/24/17   18:33:10      0:27      0:13    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15484   01/24/17   18:33:48      0:10      2:11    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15485   01/24/17   18:36:55      0:06      1:51    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15486   01/24/17   18:44:08      0:01      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15487   01/24/17   18:44:32      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15488   01/24/17   18:44:33      0:21      0:05    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6488




15489   01/24/17   19:23:43      0:05      4:21    14055681717          19728970197                                               MO      [VCORR]
15490   01/24/17   19:23:43      0:05      4:21    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15491   01/24/17   19:28:32      0:11      3:59    19728970197          13108495634                                               MT   [NIOP:VCORR]
15492   01/24/17   19:28:32      0:11      3:59    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15493   01/24/17   19:39:34      0:06      0:08    12142822920          19728970197                                               MO      [VCORR]
15494   01/24/17   19:39:34      0:06      0:08    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15495   01/24/17   19:48:48      0:11      3:00    19728970197          14055681717                                               MT   [NIOP:VCORR]
15496   01/24/17   19:48:48      0:11      3:00    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15497   01/24/17   19:53:12      0:08      0:42    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15498   01/24/17   19:58:50      0:11      6:15    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 232 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        873
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15499   01/24/17   20:01:10      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15500   01/24/17   20:01:11      0:22      0:53    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15501   01/24/17   20:13:01      0:09      0:07    19722620221          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15502   01/24/17   20:20:37      0:00      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15503   01/24/17   20:20:37      0:00      0:24    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15504   01/24/17   20:20:56      0:22      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15505   01/24/17   20:20:58      0:24      0:22    12144035705          19728970197                                               MO      [VCORR]
15506   01/24/17   20:20:58      0:24      0:22    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6489




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15507   01/24/17   20:43:06      0:00      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15508   01/24/17   20:48:32      0:08      0:00    12149796126          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15509   01/24/17   20:48:33      0:09      1:12    12149796126          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15510   01/24/17   21:23:04      0:12      0:00    19728970197          12068549014         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15511   01/24/17   21:49:43      0:11      4:38    19728970197          18176802745         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15512   01/24/17   21:54:38      0:03     13:25    12142152081          19728970197                                               MO      [VCORR]
15513   01/24/17   21:54:38      0:03     13:25    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 233 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           874
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15514   01/24/17   22:02:05      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15515   01/24/17   22:02:06      0:21      0:16    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15516   01/24/17   22:02:46      0:20      0:01    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15517   01/24/17   22:02:47      0:21      0:05    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15518   01/24/17   22:04:11      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15519   01/24/17   22:04:12      0:21      0:04    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15520   01/24/17   22:07:47      0:15      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6490




15521   01/24/17   22:07:48      0:16      0:29    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15522   01/24/17   22:10:35      0:21      4:13    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15523   01/24/17   22:17:08      0:08      6:07    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15524   01/24/17   22:23:56      0:30      0:46    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15525   01/24/17   22:24:55      0:09      0:03    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15526   01/24/17   22:25:48      0:03      4:29    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15527   01/24/17   22:36:38      0:06      0:15    16464164382          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15528   01/24/17   22:36:38      0:08      0:16    16464164382          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 234 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           875
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
15529   01/24/17   22:42:44      0:11      0:37    15127514333           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15530   01/24/17   22:42:45      0:13      0:37    15127514333           19728970197                                              MO      [NIOR]
15531   01/24/17   22:50:55      0:22      0:00    13107219587           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15532   01/24/17   22:50:56      0:23      1:11    13107219587           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15533   01/24/17   22:57:58      0:00      0:00    19728970197           13107179147                                              MT    [NIOP:CMW]
15534   01/24/17   22:57:58      0:21      0:00    19728970197           13107179147                                              ST      [NIOP]
15535   01/24/17   22:57:59      0:22      0:31    19728970197           13107179147        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15536   01/24/17   22:57:59      0:22      0:31    19728970197           13107179147                                              ST   [NIOP:CFNA:VM]
                                                   16192040012(F)
15537   01/24/17   22:59:23      0:04      0:00    19728970197           16464164382                                              MT      [NIOP]
15538   01/24/17   22:59:29      0:10      0:34    19728970197           16464164382        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6491




                                                                                              IPHONE6SPLUS
15539   01/24/17   22:59:29      0:02      0:34    16464164382           19143190015                                              MO      [CFB:VM]
                                                   19728970197(OO)
15540   01/24/17   22:59:29      0:02      0:34    19728970197           16464164382                                              MT      [CFB:VM]
                                                   19143190015(F)
15541   01/24/17   23:02:15      0:04     18:16    13107179147           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15542   01/24/17   23:02:15      0:04     18:16    13107179147           19728970197                                              MO       [VCORR]
15543   01/24/17   23:23:24      0:20      0:00    19728970197           17148564329                                              MT        [NIOP]
15544   01/24/17   23:23:26      0:22      0:18    19728970197           17148564329                                              MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
15545   01/24/17   23:23:26      0:23      0:18    19728970197           17148564329        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15546   01/24/17   23:28:04      0:20      0:00    13107179147           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15547   01/24/17   23:28:06      0:22      0:38    13107179147           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15548   01/24/17   23:28:06      0:23      0:38    13107179147           19728970197                                              MO      [VCORR]



                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 235 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        876
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15549   01/24/17   23:30:41      0:07      0:21    12142822920          19728970197                                               MO      [VCORR]
15550   01/24/17   23:30:41      0:07      0:21    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15551   01/24/17   23:43:56      0:05      5:44    19728970197          13107179147         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15552   01/24/17   23:43:56      0:05      5:44    19728970197          13107179147                                               MT    [NIOP:VCORR]
15553   01/24/17   23:50:06      0:21      0:00    19728970197          17148564329                                               MT       [NIOP]
15554   01/24/17   23:50:08      0:23      0:02    19728970197          17148564329                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
15555   01/24/17   23:50:08      0:23      0:02    19728970197          17148564329         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15556   01/24/17   23:50:45      0:27      3:30    19728970197          13107219587         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15557   01/25/17   01:55:11      0:34      0:00    19728970197          13104051444         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6492




15558   01/25/17   01:55:45      0:18      0:34    19728970197          12017353195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15559   01/25/17   01:57:42      0:00      0:00    19728970197          12148838479                                               MT       [NIOP]
15560   01/25/17   01:57:43      0:01      0:04    19728970197          12148838479                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
15561   01/25/17   01:57:43      0:01      0:04    19728970197          12148838479         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15562   01/25/17   01:58:28      0:12      5:33    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15563   01/25/17   13:05:20      0:18      2:14    19728970197          15167703740         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15564   01/25/17   15:01:51      0:07      4:22    19728970197          19174393646         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15565   01/25/17   15:07:45      0:17      1:39    19728970197          19729757970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 236 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           877
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15566   01/25/17   15:10:07      0:10      0:11    19728970197          18008415388         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15567   01/25/17   15:11:10      0:30      0:16    19728970197          18178460585         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15568   01/25/17   15:12:03      0:01      0:00    19728970197          12142822920                                               MT       [NIOP]
15569   01/25/17   15:12:04      0:02      0:30    19728970197          12142822920                                               MT   [NIOP:CFNR:VM]
                                                   18322059008(F)
15570   01/25/17   15:12:04      0:02      0:30    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15571   01/25/17   15:13:20      0:22      0:00    19728970197          12147387634                                               MT       [NIOP]
15572   01/25/17   15:13:21      0:23      0:45    19728970197          12147387634                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
15573   01/25/17   15:13:21      0:23      0:45    19728970197          12147387634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15574   01/25/17   15:16:37      0:22      0:00    19728970197          12149572477                                               MT       [NIOP]
15575   01/25/17   15:16:39      0:24      1:41    19728970197          12149572477                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6493




                                                   12145362395(F)
15576   01/25/17   15:16:39      0:24      1:41    19728970197          12149572477         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15577   01/25/17   15:20:15      0:07      4:06    19728970197          19723038955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15578   01/25/17   15:33:14      0:21      0:00    18173473531          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15579   01/25/17   15:33:15      0:22      0:25    18173473531          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15580   01/25/17   15:34:56      0:08      0:49    19728970197          18173473531         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15581   01/25/17   15:37:10      0:03      2:05    18173473531          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15582   01/25/17   15:40:00      0:17      1:45    19728970197          12142266995                                               MT      [NIOP]
15583   01/25/17   15:40:00      0:22      1:44    19728970197          12142266995         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 237 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        878
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15584   01/25/17   15:42:16      0:07      8:34    19728970197          12022252523         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15585   01/25/17   15:52:50      0:23      0:36    19728970197          12123187053         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15586   01/25/17   15:53:58      0:29      0:01    19728970197          19144007060         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15587   01/25/17   16:13:20      0:04      1:46    19144007060          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15588   01/25/17   16:25:09      0:05      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15589   01/25/17   16:27:32      0:21      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15590   01/25/17   16:27:33      0:22      0:29    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6494




15591   01/25/17   16:27:46      0:11      0:18    19728970197          12146759382         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15592   01/25/17   16:27:46      0:11      0:18    19728970197          12146759382                                               MT   [NIOP:VCORR]
15593   01/25/17   16:29:50      0:14      2:06    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15594   01/25/17   17:04:16      0:21      0:00    12145365098          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15595   01/25/17   17:04:18      0:23      0:03    12145365098          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15596   01/25/17   17:04:18      0:24      0:03    12145365098          19728970197                                               MO      [VCORR]
15597   01/25/17   17:23:32      0:10      0:18    14055681717          19728970197                                               MO      [VCORR]
15598   01/25/17   17:23:32      0:09      0:18    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15599   01/25/17   18:24:17      0:18      0:01    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 238 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          879
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15600   01/25/17   18:24:40      0:20      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15601   01/25/17   18:24:41      0:21      0:17    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15602   01/25/17   18:34:38      0:04      9:54    19728970197          12145365098                                               MT   [NIOP:VCORR]
15603   01/25/17   18:34:38      0:05      9:55    19728970197          12145365098         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15604   01/25/17   18:45:27      0:18      2:18    12145365098          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15605   01/25/17   18:45:27      0:18      2:18    12145365098          19728970197                                               MO      [VCORR]
15606   01/25/17   18:45:27      0:02      2:19    12145365098          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15607   01/25/17   18:54:17      0:07      0:24    19728970197          18707182525                                               MT   [NIOP:VCORR]
15608   01/25/17   18:54:17      0:08      0:24    19728970197          18707182525         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6495




                                                                                              IPHONE6SPLUS
15609   01/25/17   18:54:38      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15610   01/25/17   18:54:40      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
15611   01/25/17   18:54:40      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15612   01/25/17   18:54:47      0:02      0:32    19728970197          12142822920                                               MT   [NIOP:VCORR]
15613   01/25/17   18:54:47      0:02      0:32    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15614   01/25/17   19:05:35      0:09      1:26    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15615   01/25/17   19:28:02      0:22      0:00    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15616   01/25/17   19:28:03      0:23      0:25    12142152081          19728970197                                               MO      [VCORR]
15617   01/25/17   19:28:03      0:23      0:25    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 239 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        880
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15618   01/25/17   19:45:13      0:20      0:01    19177548198          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15619   01/25/17   19:45:15      0:22      0:03    19177548198          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15620   01/25/17   20:30:56      0:07     29:42    12148821500          19728970197                                               MO     [CMH:MPS]
15621   01/25/17   20:30:56      0:07     29:42    12148821500          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15622   01/25/17   20:50:35      0:20      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15623   01/25/17   20:50:37      0:22      0:58    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15624   01/25/17   21:10:58      0:22      0:00    12148821500          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15625   01/25/17   21:10:59      0:23      0:02    12148821500          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6496




15626   01/25/17   21:10:59      0:23      0:02    12148821500          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15627   01/25/17   21:20:13      0:05      2:22    19728970197          12039184623         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15628   01/25/17   21:20:13      0:05      2:22    19728970197          12039184623                                               MT   [NIOP:VCORR]
15629   01/25/17   21:23:30      0:13      7:47    19728970197          17862291949         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15630   01/25/17   21:32:30      0:03      3:45    19728970197          18008433000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15631   01/25/17   21:44:27      0:07     10:12    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15632   01/25/17   21:48:16      0:21      0:00    19728806230          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15633   01/25/17   21:48:17      0:22      0:22    19728806230          19728970197                                               MO      [VCORR]
15634   01/25/17   21:48:17      0:22      0:22    19728806230          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 240 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        881
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15635   01/25/17   21:57:09      0:20      0:00    19728970197          19728806230                                               MT       [NIOP]
15636   01/25/17   21:57:11      0:22      0:22    19728970197          19728806230                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
15637   01/25/17   21:57:11      0:22      0:22    19728970197          19728806230         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15638   01/25/17   21:58:33      0:00      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15639   01/25/17   21:58:34      0:01      0:03    13108495634          19728970197                                               MO      [VCORR]
15640   01/25/17   21:58:34      0:01      0:03    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15641   01/25/17   21:58:37      0:13      2:36    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15642   01/25/17   21:59:00      0:20      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15643   01/25/17   21:59:01      0:21      0:05    13108495634          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6497




15644   01/25/17   21:59:01      0:21      0:05    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15645   01/25/17   22:01:37      0:04      0:14    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15646   01/25/17   22:02:42      0:21      0:00    19728970197          12142152081                                               MT       [NIOP]
15647   01/25/17   22:02:44      0:23      0:15    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
15648   01/25/17   22:02:44      0:23      0:15    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15649   01/25/17   22:05:27      0:03      7:46    12142152081          19728970197                                               MO      [VCORR]
15650   01/25/17   22:05:27      0:03      7:46    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15651   01/25/17   22:13:31      0:07      3:57    19728970197          13108495634                                               MT    [NIOP:VCORR]
15652   01/25/17   22:13:31      0:07      3:57    19728970197          13108495634         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 241 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        882
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
15653   01/25/17   22:17:59      0:11      3:51    19728970197           19722522500        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15654   01/25/17   22:22:23      0:02     13:29    19728806230           19728970197                                              MO      [VCORR]
15655   01/25/17   22:22:23      0:02     13:29    19728806230           19728970197        3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15656   01/25/17   22:35:20      0:07      2:15    19727881400           19728970197        3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15657   01/25/17   22:38:59      0:22      0:00    19728970197           17148564329                                              MT       [NIOP]
15658   01/25/17   22:39:00      0:23      0:18    19728970197           17148564329                                              MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
15659   01/25/17   22:39:00      0:23      0:18    19728970197           17148564329        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15660   01/25/17   22:42:56      0:17      0:00    19728970197           12147738177                                              MT       [NIOP]
15661   01/25/17   22:43:12      0:21      0:00    19728970197           12147738177                                              ST       [NIOP]
15662   01/25/17   22:43:14      0:23      0:43    19728970197           12147738177                                              ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                               6498




15663   01/25/17   22:43:14      0:23      0:43    19728970197           12147738177        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15664   01/25/17   22:46:14      0:52      0:00    19728970197           13105256477        3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15665   01/25/17   22:46:14      0:52      0:00    19728970197           13105256477                                              MT        [NIOP]
15666   01/25/17   22:51:05      0:03      4:29    12142822920           19728970197                                              MO       [VCORR]
15667   01/25/17   22:51:05      0:03      4:29    12142822920           19728970197        3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15668   01/25/17   23:01:54      0:18      0:00    19728970197           15127514333                                              MT        [NIOP]
15669   01/25/17   23:02:12      0:21      0:00    19728970197           15127514333                                              ST        [NIOP]
15670   01/25/17   23:02:15      0:24      0:14    19728970197           15127514333                                              ST     [NIOP:CFNA]
                                                   18572166808(F)
15671   01/25/17   23:02:15      0:24      0:14    19728970197           15127514333        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15672   01/25/17   23:02:15      0:03      0:14    15127514333           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
15673   01/25/17   23:18:41      0:07      4:23    19728970197           12142822920                                              MT    [NIOP:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 242 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            883
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15674   01/25/17   23:18:41      0:07      4:23    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15675   01/25/17   23:23:54      0:25      0:00    19728970197          13108012503         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15676   01/25/17   23:23:54      0:25      0:00    19728970197          13108012503                                               ST      [NIOP]
15677   01/25/17   23:24:36      0:21      0:11    19728970197          13105864949         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15678   01/25/17   23:25:15      0:22      0:00    19728970197          13107467659                                               MT      [NIOP]
15679   01/25/17   23:25:16      0:23      0:08    19728970197          13107467659         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15680   01/25/17   23:25:16      0:23      0:08    19728970197          13107467659                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
15681   01/25/17   23:25:56      0:12      4:16    19728970197          13105864944         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15682   01/25/17   23:47:39      0:15      0:21    19728970197          12142266995                                               MT      [NIOP]
                                                                                                                                                                                              6499




15683   01/25/17   23:47:39      0:20      0:20    19728970197          12142266995         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15684   01/26/17   00:03:21      0:02      0:21    19728970197          13105256477         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15685   01/26/17   00:03:21      0:02      0:21    19728970197          13105256477                                               MT    [NIOP:VCORR]
15686   01/26/17   00:03:43      0:10      0:00    13108012503          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15687   01/26/17   00:03:44      0:00      0:03    13108012503          19728970197                                               MO        []
15688   01/26/17   00:03:44      0:00      0:03    13108012503          19728970197                                               MO        []
15689   01/26/17   00:03:44      0:11      0:04    13108012503          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15690   01/26/17   00:06:18      0:03      0:00    13108012503          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15691   01/26/17   00:06:19      0:04      0:04    13108012503          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15692   01/26/17   00:06:20      0:00      0:02    13108012503          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 243 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           884
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
15693   01/26/17   00:06:20      0:00      0:02    13108012503          19728970197                                               MO        []
15694   01/26/17   00:31:21      0:06      5:04    19728970197          13102732222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15695   01/26/17   00:36:43      0:04      4:02    19728970197          18008195053         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15696   01/26/17   03:20:42      0:02     22:38    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15697   01/26/17   03:20:42      0:02     22:38    19728970197          12142134220                                               MT    [Wi-Fi:NIOP]
15698   01/26/17   13:23:24      0:05     12:30    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15699   01/26/17   14:00:00      0:10      2:02    19728970197          19542147609                                               MT    [NIOP:VCORR]
15700   01/26/17   14:00:00      0:10      2:02    19728970197          19542147609         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15701   01/26/17   14:09:08      0:03      1:58    18704500164          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6500




                                                                                              IPHONE6SPLUS
15702   01/26/17   14:52:33      0:04      0:49    12142134220          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15703   01/26/17   14:52:33      0:05      0:49    12142134220          19728970197                                               MO      [Wi-Fi]
15704   01/26/17   15:30:33      0:13     12:27    12147387634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15705   01/26/17   15:30:33      0:14     12:27    12147387634          19728970197                                               MO      [VCORR]
15706   01/26/17   15:46:03      0:03     45:19    19728970197          18008433000         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15707   01/26/17   16:06:17      0:11      5:38    19728970197          19034453501         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15708   01/26/17   16:06:22      0:00     25:00    19728970197          -1                  3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15709   01/26/17   16:17:49      0:19      6:52    19728970197          19034453501         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 244 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         885
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15710   01/26/17   16:28:44      0:20      0:00    14055681717          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15711   01/26/17   16:28:46      0:22      0:08    14055681717          19728970197                                               MO      [VCORR]
15712   01/26/17   16:28:46      0:22      0:08    14055681717          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15713   01/26/17   16:31:34      0:04      8:26    19728970197          14055681717                                               MT   [NIOP:VCORR]
15714   01/26/17   16:31:34      0:04      8:26    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15715   01/26/17   16:47:57      0:03      6:48    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15716   01/26/17   16:55:00      0:09      4:28    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15717   01/26/17   17:00:07      0:20      0:00    19728970197          13053082892                                               MT       [NIOP]
15718   01/26/17   17:00:09      0:22      0:10    19728970197          13053082892                                               MT   [NIOP:CFNA:VM]
                                                   13059729020(F)
                                                                                                                                                                                             6501




15719   01/26/17   17:00:09      0:22      0:10    19728970197          13053082892         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15720   01/26/17   17:00:37      0:15      0:00    19728970197          13053082892                                               MT       [NIOP]
15721   01/26/17   17:00:37      0:15      0:00    19728970197          13053082892         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15722   01/26/17   17:13:38      0:04      0:12    12144777469          19728970197                                               MO      [VCORR]
15723   01/26/17   17:13:38      0:04      0:12    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15724   01/26/17   17:23:56      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
15725   01/26/17   17:23:57      0:22      0:22    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15726   01/26/17   17:23:58      0:23      0:21    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15727   01/26/17   17:24:46      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
15728   01/26/17   17:24:48      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 245 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        886
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:58
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15729   01/26/17   17:24:48      0:22      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15730   01/26/17   17:27:06      0:02     14:11    12144777469          19728970197                                               MO      [VCORR]
15731   01/26/17   17:27:06      0:02     14:11    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15732   01/26/17   17:52:07      0:21      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15733   01/26/17   17:52:08      0:22      0:05    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15734   01/26/17   18:01:38      0:37      0:15    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15735   01/26/17   18:03:36      0:01     12:23    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15736   01/26/17   18:06:01      0:20      0:00    16468016061          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6502




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15737   01/26/17   18:06:02      0:21      2:07    16468016061          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15738   01/26/17   18:06:55      0:20      0:00    13053082892          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15739   01/26/17   18:06:57      0:22      0:02    13053082892          19728970197                                               MO      [VCORR]
15740   01/26/17   18:06:57      0:22      0:02    13053082892          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15741   01/26/17   18:17:39      0:11      0:37    19728970197          19722522500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15742   01/26/17   18:20:55      0:16      8:56    19728970197          13053082892                                               MT   [NIOP:CMH:MPS]
15743   01/26/17   18:20:56      0:18      8:55    19728970197          13053082892         3557220700307612    310410933034475   MO       [NIOR]
                                                   01113053082892(D)                              APPLE
                                                                                              IPHONE6SPLUS
15744   01/26/17   18:24:07      0:00      0:00    16178492479          19728970197                             310410933034475   MT     [NIOP:CMW]
15745   01/26/17   18:24:07      0:22      0:00    16178492479          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 246 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        887
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
15746   01/26/17   18:24:08      0:23      0:12    16178492479           19728970197                                              MO         []
15747   01/26/17   18:24:08      0:23      0:12    16178492479           19728970197                                              ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15748   01/26/17   18:29:57      0:21      0:00    19728970197           12142134220        3557220700307612    310410933034475   MO       [NIOR]
                                                   01112142134220(D)                              APPLE
                                                                                              IPHONE6SPLUS
15749   01/26/17   18:30:18      0:20      0:00    19728970197           12142134220                                              MT       [NIOP]
15750   01/26/17   18:36:30      0:03      1:09    19728652226           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15751   01/26/17   18:44:41      0:24      0:00    19728970197           13459439000        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15752   01/26/17   18:45:01      0:15      0:00    19728970197           13459439000        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15753   01/26/17   19:11:48      0:04      0:00    12142134220           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6503




15754   01/26/17   19:11:50      0:06      0:05    12142134220           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15755   01/26/17   19:11:50      0:06      0:05    12142134220           19728970197                                              MO       [VCORR]
15756   01/26/17   19:40:50      0:22      0:00    19728970197           12147738177                                              MT        [NIOP]
15757   01/26/17   19:40:52      0:24      0:24    19728970197           12147738177                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
15758   01/26/17   19:40:52      0:24      0:24    19728970197           12147738177        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15759   01/26/17   19:42:26      0:22      0:00    19728970197           12149088992                                              MT       [NIOP]
15760   01/26/17   19:42:29      0:25      0:04    19728970197           12149088992                                              MT    [NIOP:CFNA]
                                                   15128504000(F)
15761   01/26/17   19:42:29      0:25      0:04    19728970197           12149088992        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15762   01/26/17   19:42:29      0:02      0:04    12149088992           15128504000                                              MO       [CFNA]
                                                   19728970197(OO)
15763   01/26/17   19:42:43      0:07      0:37    19728970197           12147555750                                              MT    [NIOP:VCORR]
15764   01/26/17   19:42:44      0:08      0:36    19728970197           12147555750        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 247 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           888
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
15765   01/26/17   19:45:28      0:21      0:00    19728970197           12147664699                                              MT       [NIOP]
15766   01/26/17   19:45:32      0:25      0:22    19728970197           12147664699                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
15767   01/26/17   19:45:32      0:25      0:22    19728970197           12147664699        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15768   01/26/17   19:45:32      0:04      0:22    12147664699           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
15769   01/26/17   19:56:02      0:09      5:11    19728970197           13459439000        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15770   01/26/17   20:03:07      0:22      0:00    19728970197           12147737300                                              MT       [NIOP]
15771   01/26/17   20:03:09      0:24      0:25    19728970197           12147737300                                              MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
15772   01/26/17   20:03:09      0:24      0:25    19728970197           12147737300        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15773   01/26/17   20:13:54      0:21      0:00    19728970197           12143008556                                              ST       [NIOP]
15774   01/26/17   20:13:55      0:00      0:00    19728970197           12143008556                                              MT     [NIOP:CMW]
                                                                                                                                                                                             6504




15775   01/26/17   20:13:56      0:23      0:27    19728970197           12143008556                                              ST   [NIOP:CFNA:VM]
                                                   12543666111(F)
15776   01/26/17   20:13:56      0:23      0:27    19728970197           12143008556        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15777   01/26/17   20:15:26      0:22      0:00    19728970197           12145024039                                              MT       [NIOP]
15778   01/26/17   20:15:28      0:24      0:39    19728970197           12145024039                                              MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
15779   01/26/17   20:15:28      0:24      0:39    19728970197           12145024039        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15780   01/26/17   20:16:25      0:10      1:23    19728970197           12142822920        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15781   01/26/17   20:16:25      0:09      1:23    19728970197           12142822920                                              MT    [NIOP:VCORR]
15782   01/26/17   20:26:35      0:20      0:00    19728970197           12146166391                                              MT       [NIOP]
15783   01/26/17   20:26:37      0:22      0:27    19728970197           12146166391                                              MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
15784   01/26/17   20:26:37      0:23      0:27    19728970197           12146166391        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15785   01/26/17   20:28:52      0:03      6:00    12147737300           19728970197                                              MO      [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 248 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        889
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15786   01/26/17   20:28:52      0:03      6:00    12147737300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15787   01/26/17   20:37:52      0:04      3:45    19728970197          12023419123                                               MT      [NIOP]
15788   01/26/17   20:37:52      0:07      3:45    19728970197          12023419123                                               ST      [NIOP]
15789   01/26/17   20:37:52      0:07      3:45    19728970197          12023419123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15790   01/26/17   20:42:27      0:22      0:00    19728970197          12142134220                                               MT      [NIOP]
15791   01/26/17   20:42:29      0:24      0:25    19728970197          12142134220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15792   01/26/17   20:42:29      0:24      0:25    19728970197          12142134220                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
15793   01/26/17   20:44:04      0:02     11:18    15127514333          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15794   01/26/17   20:44:05      0:04     11:18    15127514333          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
15795   01/26/17   20:51:37      0:21      0:00    12142134220          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6505




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15796   01/26/17   20:51:38      0:22      0:23    12142134220          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15797   01/26/17   20:51:38      0:22      0:23    12142134220          19728970197                                               MO      [VCORR]
15798   01/26/17   20:56:18      0:06      1:03    17609439300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15799   01/26/17   20:58:39      0:05      2:32    12142134220          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15800   01/26/17   20:58:39      0:05      2:32    12142134220          19728970197                                               MO      [VCORR]
15801   01/26/17   21:05:07      0:08      0:55    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15802   01/26/17   21:06:50      0:36      0:15    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15803   01/26/17   21:08:00      0:22      1:28    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 249 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        890
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15804   01/26/17   21:08:00      0:25      1:27    19728970197          12144608465         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15805   01/26/17   21:08:34      0:03      1:40    12144608465          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
15806   01/26/17   21:08:34      0:03      1:40    12144608465          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15807   01/26/17   21:10:07      0:11      1:21    12146166391          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15808   01/26/17   21:10:07      0:11      1:21    12146166391          19728970197                                               MO      [VCORR]
15809   01/26/17   21:27:48      0:00      0:00    12143008556          19728970197                             310410933034475   MT       [NIOR]
15810   01/26/17   21:27:49      0:01      0:22    12143008556          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
15811   01/26/17   21:27:50      0:03      0:22    12143008556          19728970197                                               MO       [NIOR]
15812   01/26/17   22:15:20      0:01      0:00    19176012902          19728970197                             310410933034475   MT       [NIOP]
15813   01/26/17   22:15:21      0:02      0:02    19176012902          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6506




15814   01/26/17   22:15:21      0:03      0:02    19176012902          19728970197                                               MO      [VCORR]
15815   01/26/17   22:19:43      0:01      0:00    13103884430          19728970197                             310410933034475   MT       [NIOP]
15816   01/26/17   22:19:44      0:02      0:12    13103884430          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15817   01/26/17   23:24:34      0:01      0:00    12147738177          19728970197                             310410933034475   MT       [NIOP]
15818   01/26/17   23:24:35      0:02      1:07    12147738177          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
15819   01/26/17   23:24:35      0:02      1:08    12147738177          19728970197                                               MO       [NIOR]
15820   01/26/17   23:58:22      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
15821   01/26/17   23:58:24      0:24      0:00    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
15822   01/26/17   23:58:24      0:24      0:00    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15823   01/26/17   23:59:12      0:03     11:37    18582439607          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15824   01/27/17   00:17:23      0:12     23:06    19728970197          12145365098                                               ST      [NIOP]
15825   01/27/17   00:17:23      0:13     23:06    19728970197          12145365098         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15826   01/27/17   00:17:23      0:06     23:07    19728970197          12145365098                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 250 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        891
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15827   01/27/17   00:18:09      0:20      0:00    18582439607          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15828   01/27/17   00:18:11      0:22      0:03    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15829   01/27/17   00:40:56      0:12      3:17    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15830   01/27/17   03:25:13      0:30      0:16    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15831   01/27/17   13:57:54      0:09      0:00    12149088992          19728970197                                               MO         []
15832   01/27/17   13:57:54      0:09      0:00    12149088992          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15833   01/27/17   14:05:08      0:21      0:09    19728970197          12252580920                                               MT   [NIOP:CFNA:VM]
                                                   16787619360(F)
15834   01/27/17   14:05:09      0:27      0:08    19728970197          12252580920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6507




                                                                                              IPHONE6SPLUS
15835   01/27/17   14:05:50      0:22      0:09    19728970197          12252580920                                               MT   [NIOP:CFNA:VM]
                                                   16787619360(F)
15836   01/27/17   14:05:50      0:27      0:08    19728970197          12252580920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15837   01/27/17   14:07:22      0:13      4:55    19728970197          12149088992                                               MT     [NIOP:CMH]
15838   01/27/17   14:07:22      0:13      4:55    19728970197          12149088992         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15839   01/27/17   14:14:37      0:21      6:42    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15840   01/27/17   14:33:00      0:06      0:29    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15841   01/27/17   15:12:36      0:21      0:00    12142134220          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15842   01/27/17   15:12:37      0:22      0:03    12142134220          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15843   01/27/17   15:12:37      0:22      0:03    12142134220          19728970197                                               MO      [Wi-Fi]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 251 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        892
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15844   01/27/17   15:15:49      0:18      5:28    19728970197          19494660376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15845   01/27/17   15:23:54      0:04      0:00    19728970197          12142822920                                               MT      [NIOP]
15846   01/27/17   15:23:54      0:04      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15847   01/27/17   15:25:07      0:10      0:15    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15848   01/27/17   15:29:13      0:04      8:22    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15849   01/27/17   15:43:17      0:22      0:00    19728970197          14056234127                                               MT       [NIOP]
15850   01/27/17   15:43:18      0:23      1:57    19728970197          14056234127                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
15851   01/27/17   15:43:18      0:23      1:57    19728970197          14056234127         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15852   01/27/17   15:43:57      0:21      0:00    18582439607          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6508




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15853   01/27/17   15:43:58      0:22      0:31    18582439607          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15854   01/27/17   15:48:24      0:16      7:51    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15855   01/27/17   16:17:22      0:11      1:03    19728970197          19049556450                                               MT    [NIOP:VCORR]
15856   01/27/17   16:17:22      0:11      1:03    19728970197          19049556450         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15857   01/27/17   16:20:42      0:03     28:34    19728970197          12547840282                                               MT    [NIOP:VCORR]
15858   01/27/17   16:20:42      0:03     28:34    19728970197          12547840282         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15859   01/27/17   16:46:19      0:20      0:00    13127145705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15860   01/27/17   16:46:21      0:22      0:01    13127145705          19728970197                                               MO      [VCORR]
15861   01/27/17   16:46:21      0:22      0:01    13127145705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 252 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        893
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
15862   01/27/17   16:49:27      0:07      4:47    19728970197          13127145705                                               MT    [NIOP:VCORR]
15863   01/27/17   16:49:27      0:07      4:47    19728970197          13127145705         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15864   01/27/17   18:31:30      0:07      9:34    19728970197          12142134220                                               MT    [NIOP:VCORR]
15865   01/27/17   18:31:30      0:08      9:34    19728970197          12142134220         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15866   01/27/17   18:43:27      0:08      5:26    19728970197          12145337154                                               MT    [NIOP:VCORR]
15867   01/27/17   18:43:27      0:08      5:26    19728970197          12145337154         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15868   01/27/17   18:50:13      0:07      3:44    18582439607          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15869   01/27/17   18:54:56      0:10      7:14    19728970197          12146757676                                               MT   [NIOP:CMH:VCORR]
15870   01/27/17   18:54:56      0:10      7:14    19728970197          12146757676         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15871   01/27/17   19:05:00      0:10      0:00    19728970197          12146166391                                               MT       [NIOP]
                                                                                                                                                                                               6509




15872   01/27/17   19:05:01      0:11      0:17    19728970197          12146166391         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15873   01/27/17   19:05:01      0:11      0:17    19728970197          12146166391                                               MT    [NIOP:CFB:VM]
                                                   12543666111(F)
15874   01/27/17   19:06:04      0:02      8:23    16155162999          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15875   01/27/17   19:06:04      0:02      8:23    16155162999          19728970197                                               MO        [VCORR]
15876   01/27/17   19:17:32      0:20      0:00    19728970197          12146681115                                               MT         [NIOP]
15877   01/27/17   19:17:34      0:22      0:39    19728970197          12146681115                                               MT    [NIOP:CFNA:VM]
                                                   14099749000(F)
15878   01/27/17   19:17:34      0:22      0:39    19728970197          12146681115         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15879   01/27/17   19:24:34      0:06      5:50    19728970197          14693631099                                               MT     [NIOP:VCORR]
15880   01/27/17   19:24:34      0:07      5:50    19728970197          14693631099         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15881   01/27/17   19:35:05      0:01      6:16    12142152081          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 253 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         894
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
15882   01/27/17   19:35:06      0:02      6:15    12142152081           19728970197                                              MO       [VCORR]
15883   01/27/17   20:23:29      0:21      0:00    19728970197           12142130261                                              MT        [NIOP]
15884   01/27/17   20:23:31      0:23      0:49    19728970197           12142130261                                              MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
15885   01/27/17   20:23:31      0:24      0:49    19728970197           12142130261        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15886   01/27/17   20:25:13      0:22      0:00    19728970197           12148821500                                              MT       [NIOP]
15887   01/27/17   20:25:19      0:00      0:00    12148821500           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15888   01/27/17   20:25:20      0:01      0:03    12148821500           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15889   01/27/17   20:25:20      0:29      1:25    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   19852311009(F)
15890   01/27/17   20:25:20      0:29      1:25    19728970197           12148821500        3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15891   01/27/17   20:25:20      0:02      0:03    12148821500           19728970197                                              MO      [VCORR]
                                                                                                                                                                                             6510




15892   01/27/17   20:25:20      0:07      1:25    12148821500           19852311009                                              MO       [CFNA]
                                                   19728970197(OO)
15893   01/27/17   20:25:45      0:03      1:02    12148821500           19728970197                                              MO      [VCORR]
15894   01/27/17   20:25:45      0:03      1:02    12148821500           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15895   01/27/17   20:27:10      0:01      0:00    19728970197           12143008556                                              MT       [NIOP]
15896   01/27/17   20:27:11      0:02      0:21    19728970197           12143008556                                              MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
15897   01/27/17   20:27:11      0:02      0:21    19728970197           12143008556        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15898   01/27/17   20:28:03      0:00      0:00    19728970197           18178639604                                              MT         []
15899   01/27/17   20:28:03      0:21      0:00    19728970197           12147738177                                              ST       [NIOP]
15900   01/27/17   20:28:05      0:23      2:11    19728970197           12147738177                                              ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
15901   01/27/17   20:28:05      0:23      2:11    19728970197           12147738177        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15902   01/27/17   20:38:10      0:06      0:37    15123170220           19728970197                                              MO    [NIOR:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 254 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        895
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15903   01/27/17   20:38:10      0:06      0:37    15123170220          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15904   01/27/17   20:51:48      0:20      4:06    19728970197          12147554985                                               MT   [NIOP:VCORR]
15905   01/27/17   20:51:48      0:21      4:06    19728970197          12147554985         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15906   01/27/17   20:56:45      0:12      0:46    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
15907   01/27/17   20:56:45      0:14      0:45    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15908   01/27/17   20:56:45      0:14      0:46    19728970197          12142122373                                               ST        []
15909   01/27/17   20:56:45      0:07      0:47    19728970197          12142122373                                               MT      [NIOP]
15910   01/27/17   20:57:48      0:00      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15911   01/27/17   20:57:49      0:01      0:03    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6511




15912   01/27/17   20:57:50      0:06      0:17    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15913   01/27/17   20:58:05      0:05      3:38    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15914   01/27/17   21:01:52      0:05      0:58    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15915   01/27/17   21:28:54      0:05      0:42    14695224303          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15916   01/27/17   21:40:41      0:22      0:00    19728970197          17022195151                                               MT       [NIOP]
15917   01/27/17   21:40:43      0:24      0:28    19728970197          17022195151                                               MT   [NIOP:CFNA:VM]
                                                   17024965453(F)
15918   01/27/17   21:40:43      0:24      0:28    19728970197          17022195151         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15919   01/27/17   21:49:28      0:21      0:00    12149796126          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 255 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           896
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15920   01/27/17   21:49:29      0:22      1:07    12149796126          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15921   01/27/17   22:04:37      0:22      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15922   01/27/17   22:04:38      0:23      1:20    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15923   01/27/17   22:22:32      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
15924   01/27/17   22:22:33      0:23      0:00    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
15925   01/27/17   22:22:33      0:23      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15926   01/27/17   22:23:34      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15927   01/27/17   22:23:35      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
15928   01/27/17   22:23:35      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6512




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15929   01/27/17   22:31:48      0:22      0:00    12145337154          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15930   01/27/17   22:31:49      0:23      0:58    12145337154          19728970197                                               MO      [VCORR]
15931   01/27/17   22:31:49      0:23      0:58    12145337154          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15932   01/27/17   22:32:57      0:21      0:00    15124831211          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15933   01/27/17   22:32:58      0:22      0:33    15124831211          19728970197                                               MO      [Wi-Fi]
15934   01/27/17   22:32:58      0:22      0:33    15124831211          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15935   01/27/17   22:36:57      0:04      2:50    19728970197          15124831211                                               MT    [Wi-Fi:NIOP]
15936   01/27/17   22:36:57      0:04      2:50    19728970197          15124831211         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15937   01/27/17   22:40:17      0:16      4:24    19728970197          19729748156         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 256 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           897
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15938   01/27/17   22:40:17      0:06      4:25    19728970197          19729748156                                               MT      [NIOP]
15939   01/27/17   23:02:59      0:05      1:18    19728970197          12142822920                                               MT   [NIOP:VCORR]
15940   01/27/17   23:02:59      0:05      1:18    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15941   01/27/17   23:05:19      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
15942   01/27/17   23:05:20      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15943   01/27/17   23:05:20      0:23      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15944   01/27/17   23:06:51      0:06      1:11    12142822920          19728970197                                               MO      [VCORR]
15945   01/27/17   23:06:51      0:06      1:11    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15946   01/27/17   23:36:48      0:09      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15947   01/27/17   23:36:50      0:11      0:02    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              6513




15948   01/27/17   23:36:50      0:11      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15949   01/27/17   23:37:04      0:01      5:53    19728970197          12144777469                                               MT    [NIOP:VCORR]
15950   01/27/17   23:37:04      0:02      5:53    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15951   01/27/17   23:47:48      0:09      8:16    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15952   01/28/17   00:14:55      0:47      0:00    19728970197          211912105180        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15953   01/28/17   00:15:04      0:05      0:03    19728970197          12532320467         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15954   01/28/17   00:47:15      0:08      1:55    19728970197          19049556450                                               MT    [NIOP:VCORR]
15955   01/28/17   00:47:16      0:09      1:54    19728970197          19049556450         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15956   01/28/17   15:21:35      0:06      0:14    17193602799          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 257 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           898
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15957   01/28/17   15:23:07      0:11     14:12    19728970197          19729896393         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15958   01/28/17   15:47:12      0:21      0:00    19728970197          12143859379                                               MT       [NIOP]
15959   01/28/17   15:47:14      0:23      1:30    19728970197          12143859379                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
15960   01/28/17   15:47:14      0:24      1:30    19728970197          12143859379         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15961   01/28/17   15:58:05      0:10     20:39    19728970197          12143008556         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15962   01/28/17   15:58:05      0:09     20:39    19728970197          12143008556                                               ST       [NIOP]
15963   01/28/17   15:58:06      0:05     20:39    19728970197          12143008556                                               MT       [NIOP]
15964   01/28/17   16:32:00      0:04      6:28    12548553025          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15965   01/28/17   16:32:00      0:04      6:28    12548553025          19728970197                                               MO       [VCORR]
15966   01/28/17   17:09:46      0:05      0:30    19728970197          12142822920                                               MT    [NIOP:VCORR]
                                                                                                                                                                                             6514




15967   01/28/17   17:09:46      0:05      0:30    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15968   01/28/17   17:11:58      0:01      0:00    19728970197          12144031955                                               MT       [NIOP]
15969   01/28/17   17:11:59      0:04      0:00    19728970197          12144031955                                               ST       [NIOP]
15970   01/28/17   17:11:59      0:04      0:00    19728970197          12144031955         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15971   01/28/17   17:18:19      0:04      0:27    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15972   01/28/17   17:18:20      0:08      0:27    12144031955          19728970197                                               MO         []
15973   01/28/17   17:54:07      0:21      0:00    19727480201          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15974   01/28/17   17:54:08      0:22      0:26    19727480201          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15975   01/28/17   18:03:37      0:27      0:00    19728970197          12147047301                                               ST       [NIOP]
15976   01/28/17   18:03:38      0:28      0:07    19728970197          12147047301                                               ST   [NIOP:CFNA:VM]
                                                   12543666111(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 258 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        899
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15977   01/28/17   18:03:38      0:28      0:07    19728970197          12147047301         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15978   01/28/17   18:06:04      0:17      0:00    19728970197          12145365098                                               MT      [NIOP]
15979   01/28/17   18:06:20      0:22      0:00    19728970197          12145365098                                               ST      [NIOP]
15980   01/28/17   18:06:22      0:24      0:32    19728970197          12145365098         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15981   01/28/17   18:06:22      0:24      0:32    19728970197          12145365098                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
15982   01/28/17   18:07:17      0:04      9:56    19728970197          19727480201         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15983   01/28/17   18:20:43      0:12      0:07    19728970197          17022967668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15984   01/28/17   18:26:06      0:00      0:01    17027377668          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15985   01/28/17   18:26:07      0:01      0:43    17027377668          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                                                                                                                                                             6515




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
15986   01/28/17   18:26:19      0:22      0:00    19728970197          19729718625                                               MT       [NIOP]
15987   01/28/17   18:26:21      0:24      0:32    19728970197          19729718625                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
15988   01/28/17   18:26:21      0:24      0:32    19728970197          19729718625         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15989   01/28/17   18:27:40      0:07      0:33    19728970197          12142822920                                               MT    [NIOP:VCORR]
15990   01/28/17   18:27:40      0:08      0:33    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15991   01/28/17   18:29:04      0:35      0:21    19728970197          17022967668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15992   01/28/17   18:31:55      0:23      0:00    19728970197          12146687860                                               MT       [NIOP]
15993   01/28/17   18:31:56      0:24      0:41    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
15994   01/28/17   18:31:56      0:24      0:41    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 259 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        900
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
15995   01/28/17   18:33:37      0:15      0:22    19728970197          18582439607         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15996   01/28/17   18:33:56      0:07      0:51    17022967668          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15997   01/28/17   18:34:48      0:16      6:53    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
15998   01/28/17   18:34:48      0:17      6:54    12145365098          19728970197                                               MO      [NIOR]
15999   01/28/17   18:43:56      0:06      0:00    12146687860          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16000   01/28/17   18:43:57      0:07      0:28    12146687860          19728970197                                               MO      [VCORR]
16001   01/28/17   18:43:57      0:07      0:28    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16002   01/28/17   19:02:08      0:18      1:37    19728970197          19729229804                                               MT   [NIOP:VCORR]
16003   01/28/17   19:02:08      0:18      1:37    19728970197          19729229804         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6516




                                                                                              IPHONE6SPLUS
16004   01/28/17   19:07:58      0:13      4:29    19728970197          17027377668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16005   01/28/17   19:15:03      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
16006   01/28/17   19:15:04      0:23      1:08    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
16007   01/28/17   19:15:04      0:23      1:08    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16008   01/28/17   19:16:40      0:16      6:33    19728970197          18582439607         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16009   01/28/17   19:25:10      0:02      8:44    12144777469          19728970197                                               MO      [VCORR]
16010   01/28/17   19:25:10      0:02      8:44    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16011   01/28/17   20:03:59      0:02      0:15    19728970197          12144777469                                               MT    [NIOP:VCORR]
16012   01/28/17   20:03:59      0:02      0:15    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16013   01/28/17   20:07:56      0:21      0:00    19728970197          19728329707                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 260 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        901
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16014   01/28/17   20:07:58      0:23      0:01    19728970197          19728329707         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16015   01/28/17   20:07:58      0:23      0:01    19728970197          19728329707                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
16016   01/28/17   22:23:27      0:22      0:01    17812640709          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16017   01/28/17   22:23:29      0:24      0:02    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16018   01/28/17   22:23:47      0:06     19:11    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16019   01/28/17   22:52:39      0:17      0:25    19728970197          12028720703         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16020   01/28/17   22:53:28      0:11      4:11    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6517




16021   01/29/17   01:06:37      0:21      0:00    19728970197          12149240505                                               MT       [NIOP]
16022   01/29/17   01:06:38      0:22      0:03    19728970197          12149240505                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
16023   01/29/17   01:06:38      0:22      0:03    19728970197          12149240505         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16024   01/29/17   01:09:38      0:10      2:51    19728970197          12143927392                                               MT    [NIOP:VCORR]
16025   01/29/17   01:09:38      0:10      2:51    19728970197          12143927392         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16026   01/29/17   02:22:20      0:22      0:00    17022195151          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16027   01/29/17   02:22:21      0:23      0:47    17022195151          19728970197                                               MO      [VCORR]
16028   01/29/17   02:22:21      0:23      0:47    17022195151          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16029   01/29/17   02:25:45      0:21      0:00    17022195151          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16030   01/29/17   02:25:47      0:23      0:02    17022195151          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 261 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        902
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16031   01/29/17   02:25:47      0:23      0:02    17022195151          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16032   01/29/17   15:03:30      0:04     28:06    14056234127          19728970197                                               MO      [VCORR]
16033   01/29/17   15:03:30      0:04     28:06    14056234127          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16034   01/29/17   15:24:04      0:08      0:21    12022440459          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16035   01/29/17   15:31:33      0:07     12:48    12022440459          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16036   01/29/17   15:45:03      0:03      0:56    19728970197          12142822920                                               MT   [NIOP:VCORR]
16037   01/29/17   15:45:03      0:03      0:56    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16038   01/29/17   15:53:21      0:13      9:30    19728970197          19727481023         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6518




16039   01/29/17   16:39:03      0:03      3:35    19728970197          12024127996                                               MT   [NIOP:VCORR]
16040   01/29/17   16:39:03      0:03      3:35    19728970197          12024127996         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16041   01/29/17   16:59:06      0:06      1:50    13108795888          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16042   01/29/17   17:17:46      0:08      7:28    19728970197          19727400861                                               MT   [NIOP:VCORR]
16043   01/29/17   17:17:46      0:08      7:28    19728970197          19727400861         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16044   01/29/17   17:28:25      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
16045   01/29/17   17:28:26      0:23      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
16046   01/29/17   17:28:26      0:23      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16047   01/29/17   17:29:42      0:18      2:38    19728970197          19728652227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16048   01/29/17   17:47:14      0:03      5:24    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 262 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        903
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16049   01/29/17   17:47:14      0:04      5:24    12144777469          19728970197                                               MO      [VCORR]
16050   01/29/17   21:36:25      0:02      1:32    19728970197          19724733311         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16051   01/29/17   22:19:21      0:29      0:43    19728970197          19729220022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16052   01/29/17   22:21:43      0:10      1:01    19728970197          19049556450                                               MT   [NIOP:VCORR]
16053   01/29/17   22:21:43      0:10      1:01    19728970197          19049556450         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16054   01/29/17   22:21:57      0:02      0:00    19177106988          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16055   01/29/17   22:21:57      0:02      0:00    19177106988          19728970197                                               MO        []
16056   01/29/17   22:23:09      0:21      0:00    19728970197          19177106988                                               MT      [NIOP]
16057   01/29/17   22:23:10      0:22      0:02    19728970197          19177106988         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16058   01/29/17   22:23:10      0:22      0:02    19728970197          19177106988                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6519




                                                   14432803013(F)
16059   01/29/17   22:48:27      0:11      1:40    19728970197          12814194300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16060   01/29/17   23:08:31      0:14      5:45    19728970197          12812035005         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16061   01/30/17   13:33:31      0:03     13:15    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16062   01/30/17   13:33:31      0:04     13:15    12144777469          19728970197                                               MO       [VCORR]
16063   01/30/17   13:47:04      0:03      5:08    19728970197          12144777469                                               MT    [NIOP:VCORR]
16064   01/30/17   13:47:04      0:03      5:08    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16065   01/30/17   15:07:16      0:35      0:30    19728970197          16102237999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16066   01/30/17   15:21:25      0:32      0:22    19728970197          13128028354         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 263 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        904
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16067   01/30/17   15:28:13      0:06      1:18    13128028354          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16068   01/30/17   16:01:48      0:32      0:29    19728970197          12817038214         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16069   01/30/17   16:17:10      0:14      1:20    19728970197          19049556450                                               MT   [NIOP:VCORR]
16070   01/30/17   16:17:10      0:14      1:20    19728970197          19049556450         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16071   01/30/17   16:23:42      0:11      3:49    19728970197          12145337154                                               MT   [NIOP:VCORR]
16072   01/30/17   16:23:43      0:12      3:48    19728970197          12145337154         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16073   01/30/17   16:33:22      0:21      0:00    19728970197          17148564329                                               MT       [NIOP]
16074   01/30/17   16:33:23      0:22      0:21    19728970197          17148564329                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
16075   01/30/17   16:33:23      0:22      0:21    19728970197          17148564329         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6520




16076   01/30/17   16:35:22      0:04      3:30    19728970197          12125573334         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16077   01/30/17   17:13:04      0:05      0:18    19728970197          12142130261                                               MT      [NIOP]
16078   01/30/17   17:13:04      0:08      0:18    19728970197          12142130261         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16079   01/30/17   17:13:04      0:08      0:18    19728970197          12142130261                                               ST      [NIOP]
16080   01/30/17   17:15:11      0:25      0:10    19728970197          12142376931         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16081   01/30/17   17:15:49      0:22      0:00    19728970197          12147706565                                               MT      [NIOP]
16082   01/30/17   17:15:50      0:23      0:24    19728970197          12147706565         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16083   01/30/17   17:15:50      0:23      0:24    19728970197          12147706565                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
16084   01/30/17   17:16:48      0:05      3:26    19728970197          12146166391         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16085   01/30/17   17:16:48      0:05      3:26    19728970197          12146166391                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 264 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        905
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:59
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16086   01/30/17   17:20:28      0:02      1:39    19728970197          12143788200         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16087   01/30/17   17:22:40      0:16      0:00    19728970197          19724675064                                               MT      [NIOP]
16088   01/30/17   17:22:41      0:17      0:46    19728970197          19724675064         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16089   01/30/17   17:22:41      0:17      0:46    19728970197          19724675064                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
16090   01/30/17   17:24:28      0:07      6:34    19728970197          12147664699                                               MT   [NIOP:VCORR]
16091   01/30/17   17:24:28      0:07      6:34    19728970197          12147664699         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16092   01/30/17   17:32:48      0:04      0:23    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16093   01/30/17   17:44:27      0:07      1:28    12143788200          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16094   01/30/17   18:00:02      0:12      0:34    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6521




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16095   01/30/17   18:01:02      0:16      0:14    19728970197          19727481023         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16096   01/30/17   18:02:44      0:03      5:55    19728970197          12143788200         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16097   01/30/17   18:16:14      0:11     32:28    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16098   01/30/17   18:26:02      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16099   01/30/17   18:26:03      0:22      0:40    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16100   01/30/17   19:07:36      0:04      3:42    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16101   01/30/17   19:07:36      0:05      3:43    12145365098          19728970197                                               MO      [NIOR]
16102   01/30/17   19:11:54      0:12      2:24    19728970197          13013469124                                               ST      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 265 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        906
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16103   01/30/17   19:11:54      0:12      2:24    19728970197          13013469124         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16104   01/30/17   19:11:54      0:09      2:24    19728970197          13013469124                                               MT      [NIOP]
16105   01/30/17   19:15:14      0:08      2:06    19728970197          12143686050         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16106   01/30/17   19:24:23      0:04      3:30    13014425957          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16107   01/30/17   20:00:39      0:05      2:16    19728970197          12146687860                                               MT   [NIOP:VCORR]
16108   01/30/17   20:00:39      0:05      2:16    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16109   01/30/17   20:04:06      0:07      1:46    19728970197          12142822920                                               MT   [NIOP:VCORR]
16110   01/30/17   20:04:06      0:07      1:46    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16111   01/30/17   20:09:30      0:07      0:03    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6522




                                                                                              IPHONE6SPLUS
16112   01/30/17   20:15:54      0:01      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16113   01/30/17   20:15:54      0:33      0:00    19728970197          12147047301                                               ST      [NIOP]
16114   01/30/17   20:15:55      0:02      0:28    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16115   01/30/17   20:15:55      0:34      0:06    19728970197          12147047301                                               ST   [NIOP:CFNA:VM]
                                                   12543666111(F)
16116   01/30/17   20:15:55      0:34      0:06    19728970197          12147047301         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16117   01/30/17   20:16:50      0:24      0:22    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16118   01/30/17   20:17:57      0:11      2:37    19728970197          14695838293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16119   01/30/17   20:20:52      0:08      0:41    19728970197          12142822920                                               MT    [NIOP:VCORR]
16120   01/30/17   20:20:52      0:08      0:41    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 266 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        907
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16121   01/30/17   20:22:13      0:05      2:24    19728970197          19728329707         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16122   01/30/17   20:22:13      0:05      2:24    19728970197          19728329707                                               MT   [NIOP:VCORR]
16123   01/30/17   20:24:59      0:11     27:47    19728970197          18083063161         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16124   01/30/17   20:31:48      0:09      0:10    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16125   01/30/17   21:06:36      0:29      0:00    19728970197          12146084072         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16126   01/30/17   21:08:36      0:17      4:16    19728970197          12144777469                                               MT   [NIOP:VCORR]
16127   01/30/17   21:08:36      0:17      4:16    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16128   01/30/17   21:13:04      0:08      2:59    19728970197          19727881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6523




16129   01/30/17   21:16:38      0:12      9:55    19728970197          14053016595                                               MT   [NIOP:VCORR]
16130   01/30/17   21:16:38      0:12      9:55    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16131   01/30/17   21:21:04      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16132   01/30/17   21:21:06      0:22      0:02    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16133   01/30/17   21:21:44      0:21      0:00    19727621517          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16134   01/30/17   21:21:44      0:21      0:09    19727621517          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16135   01/30/17   21:21:45      0:23      0:09    19727621517          19728970197                                               MO       [NIOR]
16136   01/30/17   21:26:37      0:02      2:33    12142822920          19728970197                                               MO      [VCORR]
16137   01/30/17   21:26:37      0:02      2:33    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 267 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          908
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16138   01/30/17   21:29:36      0:06      2:07    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16139   01/30/17   21:32:05      0:02      0:01    19728970197          12142822920                                               MT    [NIOP:VCORR]
16140   01/30/17   21:32:05      0:02      0:01    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16141   01/30/17   21:32:17      0:04     14:11    19728970197          19727621517                                               MT       [NIOP]
16142   01/30/17   21:32:17      0:07     14:11    19728970197          19727621517                                               ST       [NIOP]
16143   01/30/17   21:32:17      0:08     14:11    19728970197          19727621517         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16144   01/30/17   21:45:20      0:14     27:49    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16145   01/30/17   22:14:06      0:05      0:12    19728970197          12028980600         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16146   01/30/17   22:30:11      0:08      4:12    19728970197          12125573334         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               6524




                                                                                              IPHONE6SPLUS
16147   01/30/17   22:41:01      0:43      5:42    19728970197          17607761234         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16148   01/30/17   22:59:49      0:21      0:00    19728970197          12146166391                                               MT       [NIOP]
16149   01/30/17   22:59:51      0:23      0:33    19728970197          12146166391         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16150   01/30/17   22:59:51      0:23      0:33    19728970197          12146166391                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
16151   01/30/17   23:13:11      0:08      0:46    17607761234          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16152   01/30/17   23:14:33      0:04      3:14    19728970197          17607761234         3557220700307612    310410933034475   MO        [NIOR]
                                                   01117607761234(D)                              APPLE
                                                                                              IPHONE6SPLUS
16153   01/30/17   23:20:25      0:05     26:21    13109208193          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16154   01/30/17   23:23:00      0:20      0:00    16616441232          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16155   01/30/17   23:23:02      0:22      1:11    16616441232          19728970197                                               MO       [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 268 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         909
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16156   01/30/17   23:23:02      0:22      1:11    16616441232          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16157   01/30/17   23:47:01      0:08      9:51    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16158   01/30/17   23:57:34      0:03     17:05    19177548198          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16159   01/31/17   00:06:14      0:21      0:00    19726796171          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16160   01/31/17   00:06:15      0:22      0:06    19726796171          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16161   01/31/17   00:19:00      0:08      4:17    19728970197          19726796171         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16162   01/31/17   00:26:40      0:14      0:16    19728970197          19726796171         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6525




16163   01/31/17   01:03:07      0:14      0:37    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16164   01/31/17   02:29:25      0:03      3:48    19728970197          12142822920                                               MT   [NIOP:VCORR]
16165   01/31/17   02:29:25      0:04      3:48    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16166   01/31/17   12:26:39      0:21      0:00    19728970197          18325496605                                               MT       [NIOP]
16167   01/31/17   12:26:41      0:23      0:08    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
16168   01/31/17   12:26:41      0:24      0:08    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16169   01/31/17   12:54:35      0:22      0:00    19728970197          18325496605                                               MT       [NIOP]
16170   01/31/17   12:54:36      0:23      0:05    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
16171   01/31/17   12:54:36      0:23      0:05    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16172   01/31/17   12:58:35      0:21      0:00    19728970197          18325496605                                               MT       [NIOP]
16173   01/31/17   12:58:37      0:23      0:04    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 269 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        910
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16174   01/31/17   12:58:37      0:23      0:04    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16175   01/31/17   13:01:28      0:22      0:00    19728970197          17187530967                                               MT       [NIOP]
16176   01/31/17   13:01:30      0:24      0:06    19728970197          17187530967                                               MT   [NIOP:CFNA:VM]
                                                   14432803013(F)
16177   01/31/17   13:01:30      0:24      0:06    19728970197          17187530967         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16178   01/31/17   13:22:04      0:06     17:31    19728970197          12146166391                                               MT    [NIOP:VCORR]
16179   01/31/17   13:22:04      0:07     17:31    19728970197          12146166391         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16180   01/31/17   13:40:22      0:22      0:00    19728970197          18325496605                                               MT       [NIOP]
16181   01/31/17   13:40:23      0:23      0:03    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
16182   01/31/17   13:40:23      0:23      0:03    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16183   01/31/17   13:42:41      0:07     25:44    19728970197          15613195533         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6526




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16184   01/31/17   13:42:41      0:07     25:44    19728970197          15613195533                                               MT    [NIOP:VCORR]
16185   01/31/17   13:46:55      0:20      0:00    17187530967          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16186   01/31/17   13:46:56      0:21      0:39    17187530967          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16187   01/31/17   13:46:56      0:22      0:39    17187530967          19728970197                                               MO      [VCORR]
16188   01/31/17   14:05:56      0:20      0:00    12017353195          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16189   01/31/17   14:05:57      0:21      1:16    12017353195          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16190   01/31/17   14:08:36      0:05     23:50    19728970197          12017353195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16191   01/31/17   14:30:39      0:20      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 270 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        911
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16192   01/31/17   14:30:40      0:21      0:10    18325496605          19728970197                                               MO      [VCORR]
16193   01/31/17   14:30:40      0:21      0:10    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16194   01/31/17   14:45:59      0:21      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16195   01/31/17   14:46:01      0:23      0:46    18325496605          19728970197                                               MO      [VCORR]
16196   01/31/17   14:46:01      0:23      0:46    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16197   01/31/17   14:46:41      0:21      0:00    12145011333          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16198   01/31/17   14:46:42      0:22      0:28    12145011333          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16199   01/31/17   16:32:30      0:05      0:00    15127514333          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6527




16200   01/31/17   16:32:31      0:06      0:03    15127514333          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16201   01/31/17   16:32:31      0:07      0:03    15127514333          19728970197                                               MO      [NIOR]
16202   01/31/17   16:52:42      0:13     17:27    19728970197          15127514333                                               ST      [NIOP]
16203   01/31/17   16:52:42      0:13     17:27    19728970197          15127514333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16204   01/31/17   16:52:42      0:09     17:28    19728970197          15127514333                                               MT      [NIOP]
16205   01/31/17   16:59:26      0:21      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16206   01/31/17   16:59:27      0:22      0:46    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16207   01/31/17   17:05:30      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16208   01/31/17   17:05:32      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
16209   01/31/17   17:05:32      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 271 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        912
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16210   01/31/17   17:10:26      0:03      0:43    19728970197          12142822920                                               MT   [NIOP:VCORR]
16211   01/31/17   17:10:26      0:03      0:43    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16212   01/31/17   17:11:20      0:00      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16213   01/31/17   17:11:20      0:04      0:00    19728970197          12142822920                                               MT       [NIOP]
16214   01/31/17   17:11:21      0:01      0:05    12142822920          19728970197                                               MO      [VCORR]
16215   01/31/17   17:11:21      0:01      0:05    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16216   01/31/17   17:11:21      0:05      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16217   01/31/17   17:11:21      0:05      0:08    19728970197          12142822920                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
16218   01/31/17   17:11:35      0:03      0:35    19728970197          12142822920                                               MT   [NIOP:VCORR]
16219   01/31/17   17:11:35      0:03      0:35    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6528




                                                                                              IPHONE6SPLUS
16220   01/31/17   17:14:44      0:03      3:14    19728970197          12144777469                                               MT   [NIOP:VCORR]
16221   01/31/17   17:14:44      0:03      3:14    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16222   01/31/17   17:19:08      0:09      5:50    19728970197          19729757970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16223   01/31/17   17:25:29      0:20     10:21    19728970197          13056084304         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16224   01/31/17   17:38:47      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
16225   01/31/17   17:38:48      0:22      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
16226   01/31/17   17:38:48      0:22      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16227   01/31/17   17:39:21      0:10      3:55    19728970197          12149088992                                               MT    [NIOP:VCORR]
16228   01/31/17   17:39:21      0:10      3:55    19728970197          12149088992         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 272 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        913
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16229   01/31/17   17:43:58      0:29      0:22    19728970197          19729220022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16230   01/31/17   17:44:25      0:01      0:00    18775489990          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16231   01/31/17   17:44:26      0:02      0:42    18775489990          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16232   01/31/17   17:44:55      0:32      0:13    19728970197          19729220022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16233   01/31/17   17:45:28      0:02      0:00    19728970197          12142717788         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16234   01/31/17   17:45:41      0:02      0:00    19728970197          12142717788         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16235   01/31/17   17:45:49      0:02      0:00    19728970197          12142717788         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6529




16236   01/31/17   17:46:11      0:09      7:10    19728970197          19722717788         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16237   01/31/17   17:53:39      0:10      1:40    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16238   01/31/17   17:53:39      0:09      1:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
16239   01/31/17   17:55:26      0:02      7:09    19137079194          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16240   01/31/17   18:00:41      0:20      0:00    19729757970          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16241   01/31/17   18:00:41      0:20      0:00    19729757970          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16242   01/31/17   18:03:53      0:33      0:54    19728970197          12144991712         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16243   01/31/17   18:05:45      0:04      1:46    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 273 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          914
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16244   01/31/17   18:05:45      0:05      1:47    12142152081          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
16245   01/31/17   18:19:38      0:17      6:30    17326727837          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16246   01/31/17   18:19:39      0:20      6:29    17326727837          19728970197                                               MO        []
16247   01/31/17   19:00:56      0:10      7:47    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16248   01/31/17   19:18:07      0:19      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16249   01/31/17   19:18:26      0:17      0:18    12195773103          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16250   01/31/17   19:38:47      0:04      0:09    12142822920          19728970197                                               MO      [VCORR]
16251   01/31/17   19:38:47      0:04      0:09    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16252   01/31/17   20:02:11      0:08      1:02    15123170220          19728970197                                               MO   [NIOR:VCORR]
                                                                                                                                                                                             6530




16253   01/31/17   20:02:11      0:08      1:02    15123170220          19728970197         3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16254   01/31/17   21:04:30      0:20      0:00    19728970197          19494008545                                               MT       [NIOP]
16255   01/31/17   21:04:32      0:22      0:53    19728970197          19494008545                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
16256   01/31/17   21:04:32      0:23      0:53    19728970197          19494008545         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16257   01/31/17   21:06:06      0:07      2:11    19728970197          19727405526         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16258   01/31/17   21:06:06      0:07      2:11    19728970197          19727405526                                               MT    [NIOP:VCORR]
16259   01/31/17   21:09:26      0:11      3:36    19728970197          12142444700         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16260   01/31/17   21:09:26      0:07      3:36    19728970197          12142444700                                               MT      [NIOP]
16261   01/31/17   21:13:17      0:06      2:24    19728970197          12142442800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 274 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        915
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16262   01/31/17   21:27:54      0:06      1:29    13343205808          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16263   01/31/17   22:04:25      0:12     13:55    19728970197          18322795287                                               MT   [NIOP:VCORR]
16264   01/31/17   22:04:25      0:12     13:55    19728970197          18322795287         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16265   01/31/17   22:46:34      0:12     15:54    19728970197          17738370561         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16266   01/31/17   22:46:34      0:06     15:54    19728970197          17738370561                                               MT      [NIOP]
16267   01/31/17   23:02:08      0:10      0:19    12144777469          19728970197                                               MO     [VCORR]
16268   01/31/17   23:02:08      0:10      0:19    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16269   01/31/17   23:09:32      0:05      7:22    12145378439          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16270   01/31/17   23:09:32      0:06      7:22    12145378439          19728970197                                               MO      [NIOR]
16271   01/31/17   23:29:22      0:03      4:28    18325496605          19728970197                                               MO     [VCORR]
                                                                                                                                                                                             6531




16272   01/31/17   23:29:22      0:03      4:28    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16273   01/31/17   23:35:25      0:11      8:10    19728970197          12144991712         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16274   01/31/17   23:58:00      0:02      0:00    19728970197          12146844404                                               MT       [NIOP]
16275   01/31/17   23:58:01      0:03      0:06    19728970197          12146844404                                               MT   [NIOP:CFB:VM]
                                                   12147149000(F)
16276   01/31/17   23:58:01      0:03      0:06    19728970197          12146844404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16277   01/31/17   23:58:26      0:04      0:00    19728970197          19724040400         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16278   01/31/17   23:58:38      0:10      5:28    19728970197          12146844404                                               MT   [NIOP:VCORR]
16279   01/31/17   23:58:38      0:10      5:28    19728970197          12146844404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16280   02/01/17   00:00:03      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 275 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          916
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16281   02/01/17   00:00:05      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16282   02/01/17   00:00:05      0:23      0:03    12142822920          19728970197                                               MO      [VCORR]
16283   02/01/17   00:13:46      0:02      0:59    19728970197          19724620100         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16284   02/01/17   00:16:40      0:20      4:38    19728970197          12147047301                                               MT   [NIOP:VCORR]
16285   02/01/17   00:16:40      0:20      4:38    19728970197          12147047301         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16286   02/01/17   00:21:19      0:02      0:53    12142822920          19728970197                                               MO      [VCORR]
16287   02/01/17   00:21:19      0:02      0:53    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16288   02/01/17   00:26:10      0:11      2:09    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16289   02/01/17   00:52:18      0:14      0:42    13014425957          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6532




                                                                                              IPHONE6SPLUS
16290   02/01/17   03:13:40      0:35      0:53    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16291   02/01/17   03:25:38      0:01      0:00    19144037755          19728970197                             310410933034475   MT       [NIOP]
16292   02/01/17   03:25:39      0:02      0:18    19144037755          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
16293   02/01/17   12:53:38      0:04      2:40    19729891400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16294   02/01/17   12:53:38      0:04      2:41    19729891400          19728970197                                               MO      [NIOR]
16295   02/01/17   15:06:39      0:21      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16296   02/01/17   15:06:40      0:22      0:22    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16297   02/01/17   15:06:40      0:22      0:22    19177044960          19728970197                                               MO      [VCORR]
16298   02/01/17   15:10:49      0:04      0:28    18179385259          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16299   02/01/17   15:10:49      0:05      0:28    18179385259          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 276 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        917
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16300   02/01/17   15:11:39      0:05      1:05    19728970197          12147387634                                               MT   [NIOP:VCORR]
16301   02/01/17   15:11:39      0:05      1:05    19728970197          12147387634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16302   02/01/17   15:32:41      0:22      0:00    19177501033          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16303   02/01/17   15:32:42      0:23      0:28    19177501033          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16304   02/01/17   15:52:59      0:21      0:00    15127514333          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16305   02/01/17   15:53:00      0:22      0:04    15127514333          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16306   02/01/17   15:53:01      0:24      0:04    15127514333          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
16307   02/01/17   16:15:43      0:05      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6533




                                                                                              IPHONE6SPLUS
16308   02/01/17   16:15:44      0:06      0:45    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16309   02/01/17   16:58:23      0:04      0:31    19728970197          12142822920                                               MT   [NIOP:VCORR]
16310   02/01/17   16:58:23      0:04      0:31    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16311   02/01/17   17:03:21      0:04      0:16    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16312   02/01/17   17:13:04      0:36      0:28    19728970197          16192066793         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16313   02/01/17   17:14:48      0:05      3:10    12147557076          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16314   02/01/17   17:15:07      0:13      0:00    12147047301          19728970197                                               MO         []
16315   02/01/17   17:15:07      0:13      0:00    12147047301          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 277 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        918
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16316   02/01/17   17:15:49      0:20      0:01    12147047301          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16317   02/01/17   17:15:51      0:22      0:10    12147047301          19728970197                                               MO      [VCORR]
16318   02/01/17   17:15:51      0:22      0:10    12147047301          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16319   02/01/17   17:16:48      0:20      0:00    12146152222          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16320   02/01/17   17:16:49      0:21      0:08    12146152222          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16321   02/01/17   17:18:10      0:06     11:51    19728970197          12146152222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16322   02/01/17   17:39:20      0:32      0:03    19728970197          12142803943         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16323   02/01/17   17:43:53      0:21      0:00    19542147609          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6534




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16324   02/01/17   17:43:54      0:22      0:06    19542147609          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16325   02/01/17   17:43:54      0:23      0:06    19542147609          19728970197                                               MO      [VCORR]
16326   02/01/17   18:16:43      0:04      1:22    13014425957          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16327   02/01/17   18:31:27      0:06      4:35    16192066793          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16328   02/01/17   19:00:09      0:16      0:00    19729757970          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16329   02/01/17   19:02:42      0:09      5:40    14055681717          19728970197                                               MO      [VCORR]
16330   02/01/17   19:02:42      0:09      5:40    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16331   02/01/17   19:12:02      0:21      0:00    14055681717          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16332   02/01/17   19:12:03      0:22      0:03    14055681717          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 278 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        919
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
16333   02/01/17   19:12:03      0:22      0:03    14055681717           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16334   02/01/17   19:56:00      0:06      5:11    19728970197           19729891004                                              MT   [NIOP:VCORR]
16335   02/01/17   19:56:00      0:06      5:11    19728970197           19729891004        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16336   02/01/17   20:02:10      0:20      3:33    19728970197           12146765318                                              MT      [NIOP]
16337   02/01/17   20:02:10      0:26      3:33    19728970197           12146765318        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16338   02/01/17   20:06:08      0:17      0:00    19728970197           15127514333                                              MT       [NIOP]
16339   02/01/17   20:06:24      0:20      0:00    19728970197           15127514333                                              ST       [NIOP]
16340   02/01/17   20:06:28      0:24      0:21    19728970197           15127514333                                              ST    [NIOP:CFNA]
                                                   18572166808(F)
16341   02/01/17   20:06:28      0:25      0:21    19728970197           15127514333        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16342   02/01/17   20:06:28      0:04      0:21    15127514333           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
                                                                                                                                                                                             6535




16343   02/01/17   20:25:32      0:08      6:05    19728970197           18083063161        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16344   02/01/17   21:01:48      0:02      7:50    12145378439           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16345   02/01/17   21:01:48      0:03      7:50    12145378439           19728970197                                              MO      [NIOR]
16346   02/01/17   21:14:20      0:07      0:30    19728970197           19728652225        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16347   02/01/17   21:24:34      0:09     15:33    19728970197           12146166391        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16348   02/01/17   21:24:34      0:09     15:33    19728970197           12146166391                                              MT      [NIOP]
16349   02/01/17   21:37:21      0:20      0:00    12142822920           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16350   02/01/17   21:37:23      0:22      0:02    12142822920           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16351   02/01/17   21:37:23      0:23      0:02    12142822920           19728970197                                              MO      [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 279 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        920
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16352   02/01/17   21:59:45      0:15     31:17    19728970197          16612098976         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16353   02/01/17   22:03:59      0:19      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16354   02/01/17   22:04:00      0:20      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16355   02/01/17   23:09:52      0:02      3:40    19728970197          18007277000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16356   02/01/17   23:12:06      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16357   02/01/17   23:12:08      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]
16358   02/01/17   23:12:08      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16359   02/01/17   23:14:52      0:30      3:40    19728970197          19729853600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6536




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16360   02/01/17   23:20:21      0:05      0:54    19728970197          12146687860                                               MT   [NIOP:VCORR]
16361   02/01/17   23:20:21      0:05      0:54    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16362   02/01/17   23:22:17      0:01      0:00    19728970197          12146687860                                               MT      [NIOP]
16363   02/01/17   23:22:17      0:01      0:00    19728970197          12146687860         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16364   02/01/17   23:30:57      0:15      0:54    19728970197          12144777469                                               MT   [NIOP:VCORR]
16365   02/01/17   23:30:57      0:15      0:54    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16366   02/01/17   23:33:42      0:05      0:28    19728970197          12146687860                                               MT   [NIOP:VCORR]
16367   02/01/17   23:33:42      0:06      0:28    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16368   02/01/17   23:37:05      0:06      0:22    19728970197          12146687860                                               MT   [NIOP:VCORR]
16369   02/01/17   23:37:05      0:06      0:22    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 280 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        921
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16370   02/01/17   23:38:38      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16371   02/01/17   23:38:39      0:22      0:08    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16372   02/01/17   23:38:40      0:26      0:06    12144031955          19728970197                                               MO         []
16373   02/01/17   23:44:22      0:22      0:00    19729853600          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16374   02/01/17   23:44:23      0:23      0:04    19729853600          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16375   02/02/17   00:24:22      0:01      0:00    19728970197          19729853600         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16376   02/02/17   00:24:43      0:04      1:14    19728970197          19729853600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16377   02/02/17   12:46:57      0:17      4:38    12144034458          19728970197                                               ST      [NIOP]
                                                                                                                                                                                              6537




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16378   02/02/17   12:46:57      0:03      4:38    12144034458          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16379   02/02/17   14:19:09      0:22      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16380   02/02/17   14:19:10      0:23      0:08    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16381   02/02/17   15:09:04      0:03      0:08    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16382   02/02/17   15:09:04      0:03      0:08    19177044960          19728970197                                               MO      [VCORR]
16383   02/02/17   15:19:51      0:03      3:25    19729853600          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16384   02/02/17   15:35:33      0:08     12:11    19728970197          12106843598         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16385   02/02/17   15:49:09      0:09      3:01    19728970197          12142822920                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 281 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           922
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16386   02/02/17   15:49:09      0:09      3:01    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16387   02/02/17   15:56:22      0:05     13:28    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16388   02/02/17   15:56:22      0:05     13:28    19728970197          19177044960                                               MT   [NIOP:VCORR]
16389   02/02/17   16:05:52      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16390   02/02/17   16:05:53      0:21      0:07    12142822920          19728970197                                               MO      [VCORR]
16391   02/02/17   16:05:53      0:21      0:07    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16392   02/02/17   16:10:00      0:05      0:55    19728970197          12142822920                                               MT   [NIOP:VCORR]
16393   02/02/17   16:10:00      0:05      0:55    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16394   02/02/17   16:16:03      0:03      1:24    12142822920          19728970197                                               MO      [VCORR]
16395   02/02/17   16:16:03      0:03      1:24    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6538




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16396   02/02/17   17:08:42      0:07      4:07    19728970197          19729896393         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16397   02/02/17   17:13:19      0:11      2:32    19728970197          12193085675         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16398   02/02/17   17:26:59      0:07     17:37    19728970197          13124563433         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16399   02/02/17   17:31:18      0:20      0:00    15129444492          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16400   02/02/17   17:31:20      0:22      0:05    15129444492          19728970197                                               MO      [VCORR]
16401   02/02/17   17:31:20      0:22      0:05    15129444492          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16402   02/02/17   18:24:07      0:21      0:00    19542147609          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16403   02/02/17   18:24:08      0:22      0:03    19542147609          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 282 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        923
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16404   02/02/17   18:24:08      0:22      0:03    19542147609          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16405   02/02/17   19:28:13      0:21      0:00    19728970197          19043124949                                               MT    [Wi-Fi:NIOP]
16406   02/02/17   19:28:15      0:23      0:23    19728970197          19043124949         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16407   02/02/17   19:28:15      0:23      0:23    19728970197          19043124949                                               MT         [Wi-
                                                   13059724650(F)                                                                      Fi:NIOP:CFNA:VM]
16408   02/02/17   19:29:07      0:10      1:17    19728970197          12142122373         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16409   02/02/17   19:29:07      0:04      1:18    19728970197          12142122373                                               SO          []
                                                   01112142122373(D)
16410   02/02/17   19:29:07      0:04      1:18    19728970197          12142122373                                               MT        [NIOP]
16411   02/02/17   19:29:07      0:09      1:18    19728970197          12142122373                                               ST          []
16412   02/02/17   19:56:34      0:03     13:01    12146152222          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16413   02/02/17   20:05:22      0:10      4:13    19728970197          13014425957         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                                                                                                               6539




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16414   02/02/17   20:05:24      0:00      4:11    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16415   02/02/17   20:06:02      0:20      0:01    18775489990          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16416   02/02/17   20:06:03      0:21      0:10    18775489990          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16417   02/02/17   20:08:26      0:21      0:00    19043124949          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16418   02/02/17   20:08:27      0:22      0:11    19043124949          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16419   02/02/17   20:08:27      0:22      0:11    19043124949          19728970197                                               MO       [Wi-Fi]
16420   02/02/17   20:10:07      0:01      0:05    13014425957          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 283 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            924
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:00
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16421   02/02/17   20:10:46      0:03      0:35    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16422   02/02/17   20:12:45      0:06      3:52    19728970197          12146152222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16423   02/02/17   20:13:15      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16424   02/02/17   20:13:16      0:21      0:06    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16425   02/02/17   20:13:49      0:20      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16426   02/02/17   20:13:50      0:21      0:04    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16427   02/02/17   20:14:51      0:21      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6540




16428   02/02/17   20:14:51      0:21      0:05    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16429   02/02/17   20:16:53      0:13      4:10    19728970197          15087404188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16430   02/02/17   20:22:39      0:12      8:49    19728970197          18178789376         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16431   02/02/17   20:24:27      0:21      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16432   02/02/17   20:24:28      0:22      0:05    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16433   02/02/17   20:31:18      0:17      0:10    15087404188          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16434   02/02/17   20:31:51      0:11     29:31    19728970197          15087404188         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16435   02/02/17   20:35:13      0:04     26:09    19728970197          13127145705                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 284 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        925
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16436   02/02/17   20:35:13      0:05     26:09    19728970197          13127145705         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16437   02/02/17   20:35:17      0:00     26:05    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16438   02/02/17   20:46:35      0:21      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16439   02/02/17   20:46:36      0:22      0:03    12144035705          19728970197                                               MO      [VCORR]
16440   02/02/17   20:46:36      0:22      0:03    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16441   02/02/17   20:50:59      0:20      0:00    12196291848          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16442   02/02/17   20:51:01      0:22      0:03    12196291848          19728970197                                               MO      [VCORR]
16443   02/02/17   20:51:01      0:22      0:03    12196291848          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6541




16444   02/02/17   21:12:15      0:13      0:34    19728970197          12142444700         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16445   02/02/17   21:12:15      0:08      0:35    19728970197          12142444700                                               MT       [NIOP]
16446   02/02/17   21:13:11      0:08     11:36    19728970197          12142442800         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16447   02/02/17   21:25:31      0:06     13:12    19728970197          19724507331         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16448   02/02/17   21:35:47      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
16449   02/02/17   21:35:48      0:23      0:12    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
16450   02/02/17   21:35:48      0:23      0:12    19728970197          14055681717         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16451   02/02/17   21:35:55      0:00      2:48    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16452   02/02/17   21:40:20      0:17      1:19    19728970197          19728652228         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 285 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         926
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16453   02/02/17   21:49:56      0:05      1:17    19728970197          12028980600         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16454   02/02/17   22:15:09      0:26      0:02    19728970197          19728800198         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16455   02/02/17   22:17:12      0:12     11:50    19728970197          13256482296         3557220700307612    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16456   02/02/17   22:28:46      0:12      7:52    12142157015          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16457   02/02/17   22:28:46      0:12      7:52    12142157015          19728970197                                               MO     [VCORR]
16458   02/02/17   22:40:01      0:00      0:00    19728800198          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16459   02/02/17   22:40:02      0:01      0:10    19728800198          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16460   02/02/17   22:40:06      0:31      2:44    19728970197          13478860538         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                                                                                                            6542




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16461   02/02/17   22:40:22      0:06      0:37    19728800198          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16462   02/02/17   22:49:43      0:03     15:51    15127514333          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16463   02/02/17   22:49:43      0:04     15:52    15127514333          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
16464   02/02/17   23:19:09      0:16      3:46    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16465   02/03/17   01:21:07      0:13      1:49    19728970197          19038153975                                               MT   [NIOP:VCORR]
16466   02/03/17   01:21:07      0:13      1:49    19728970197          19038153975         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16467   02/03/17   01:23:02      0:00      0:00    19038153975          19728970197                                               MO        []
16468   02/03/17   01:23:02      0:00      0:00    19038153975          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16469   02/03/17   01:58:50      0:07      4:32    19038153975          19728970197                                               MO     [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 286 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        927
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16470   02/03/17   01:58:50      0:07      4:32    19038153975          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16471   02/03/17   02:06:40      0:18      0:53    19038153975          19728970197                                               MO      [VCORR]
16472   02/03/17   02:06:40      0:18      0:53    19038153975          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16473   02/03/17   02:18:52      0:04      4:17    19728970197          18883970000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16474   02/03/17   13:29:03      0:04      0:11    12144777469          19728970197                                               MO      [VCORR]
16475   02/03/17   13:29:03      0:04      0:11    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16476   02/03/17   13:47:48      0:03     26:38    19728970197          12144777469                                               MT   [NIOP:CMH:MPS]
16477   02/03/17   13:47:48      0:03     26:38    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16478   02/03/17   14:15:43      0:12      0:00    19728970197          18173088438                                               MT         []
16479   02/03/17   14:15:43      0:13      0:00    19728970197          18173088438                                               ST       [NIOP]
                                                                                                                                                                                             6543




16480   02/03/17   14:15:44      0:14      0:04    19728970197          18173088438                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
16481   02/03/17   14:15:44      0:14      0:04    19728970197          18173088438         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16482   02/03/17   15:18:15      0:04      9:02    12144035705          19728970197                                               MO      [VCORR]
16483   02/03/17   15:18:15      0:04      9:02    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16484   02/03/17   15:49:21      0:21      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16485   02/03/17   15:49:22      0:22      0:08    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16486   02/03/17   16:13:06      0:05      0:05    12142822920          19728970197                                               MO      [VCORR]
16487   02/03/17   16:13:06      0:05      0:05    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16488   02/03/17   16:30:24      0:11      1:31    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 287 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        928
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16489   02/03/17   16:30:24      0:11      1:31    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16490   02/03/17   16:32:06      0:06      1:52    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16491   02/03/17   16:33:55      0:07      5:59    16018533300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16492   02/03/17   16:40:21      0:16      1:07    19728970197          17862696520         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16493   02/03/17   16:59:36      0:09      1:30    19728970197          12146654289         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16494   02/03/17   17:35:17      0:17      0:47    19728970197          12144057437         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16495   02/03/17   17:36:32      0:04      2:05    12144579563          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6544




16496   02/03/17   17:43:29      0:21      0:00    19728970197          19727405526                                               MT      [NIOP]
16497   02/03/17   17:43:31      0:23      0:18    19728970197          19727405526         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16498   02/03/17   17:43:31      0:23      0:18    19728970197          19727405526                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
16499   02/03/17   17:44:25      0:21      0:00    19728970197          12146681115                                               MT       [NIOP]
16500   02/03/17   17:44:27      0:23      0:36    19728970197          12146681115                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
16501   02/03/17   17:44:27      0:23      0:36    19728970197          12146681115         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16502   02/03/17   18:08:59      0:07      0:12    12142822920          19728970197                                               MO      [VCORR]
16503   02/03/17   18:08:59      0:07      0:12    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16504   02/03/17   18:09:28      0:12      1:12    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16505   02/03/17   18:10:49      0:05      0:46    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 288 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        929
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16506   02/03/17   18:10:49      0:05      0:46    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16507   02/03/17   18:16:49      0:07      0:44    12142822920          19728970197                                               MO     [VCORR]
16508   02/03/17   18:16:49      0:07      0:44    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16509   02/03/17   18:20:46      0:21      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16510   02/03/17   18:20:48      0:23      0:03    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16511   02/03/17   18:20:48      0:24      0:03    13105629627          19728970197                                               MO      [VCORR]
16512   02/03/17   18:22:28      0:04      0:59    19729853600          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16513   02/03/17   18:23:28      0:00      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6545




16514   02/03/17   18:26:53      0:09      1:05    12142822920          19728970197                                               MO      [VCORR]
16515   02/03/17   18:26:53      0:09      1:05    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16516   02/03/17   18:40:32      0:10     36:39    19177029129          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16517   02/03/17   19:01:41      0:20      0:00    19729896393          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16518   02/03/17   19:01:42      0:21      0:09    19729896393          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16519   02/03/17   19:28:22      0:23      0:08    19728970197          18102273960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16520   02/03/17   19:44:58      0:06      1:11    19728970197          12028980600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16521   02/03/17   19:48:22      0:00      0:00    19728970197          14437454363         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16522   02/03/17   20:16:45      0:04      0:00    12142822920          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 289 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           930
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16523   02/03/17   20:16:45      0:04      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16524   02/03/17   20:17:12      0:03      3:40    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16525   02/03/17   20:17:12      0:03      3:41    12142822920          19728970197                                               MO      [VCORR]
16526   02/03/17   20:42:57      0:21      0:01    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16527   02/03/17   20:42:59      0:23      0:05    12142152081          19728970197                                               MO      [VCORR]
16528   02/03/17   20:42:59      0:23      0:05    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16529   02/03/17   20:44:50      0:09      7:10    19727405526          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16530   02/03/17   20:44:50      0:09      7:10    19727405526          19728970197                                               MO      [VCORR]
16531   02/03/17   21:10:45      0:03      1:05    19728970197          15127772970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6546




                                                                                              IPHONE6SPLUS
16532   02/03/17   21:12:00      0:02      1:22    19728970197          15127772970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16533   02/03/17   21:13:51      0:03      9:01    19728970197          18772947884         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16534   02/03/17   21:28:19      0:00      0:00    19728652223          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16535   02/03/17   21:28:20      0:01      0:10    19728652223          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16536   02/03/17   21:28:26      0:24      0:09    19728970197          18178789376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16537   02/03/17   21:29:56      0:05     20:38    16178517243          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16538   02/03/17   21:51:55      0:02      0:52    19728970197          15127772970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 290 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        931
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16539   02/03/17   21:52:54      0:02      0:46    19728970197          15127772970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16540   02/03/17   21:56:55      0:02      0:46    19728970197          15127772970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16541   02/03/17   21:59:43      0:05      0:00    19728970197          16513218000         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16542   02/03/17   22:00:04      0:12      6:13    19728970197          16503218000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16543   02/03/17   22:10:21      0:34      1:20    19728970197          19177501033         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16544   02/03/17   22:10:42      0:03      3:38    19177501033          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16545   02/03/17   22:44:29      0:07      4:23    19728970197          13127145705                                               MT   [NIOP:VCORR]
16546   02/03/17   22:44:29      0:07      4:23    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6547




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16547   02/03/17   22:45:51      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16548   02/03/17   22:45:52      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]
16549   02/03/17   22:45:52      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16550   02/03/17   23:28:42      0:03      0:48    19728970197          19725297335         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16551   02/03/17   23:28:42      0:03      0:48    19728970197          19725297335                                               MT   [NIOP:VCORR]
16552   02/03/17   23:41:00      0:09      2:05    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16553   02/04/17   00:33:51      0:13     14:54    19728970197          12144970120                                               MT   [NIOP:VCORR]
16554   02/04/17   00:33:51      0:13     14:54    19728970197          12144970120         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16555   02/04/17   01:16:46      0:27      0:00    19728970197          13056084304         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 291 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           932
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
16556   02/04/17   01:45:29      0:12      1:06    19728970197          12144777469                                               MT   [NIOP:VCORR]
16557   02/04/17   01:45:29      0:12      1:06    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16558   02/04/17   01:48:17      0:28      0:00    19728970197          19728027591         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16559   02/04/17   01:48:59      0:02      3:58    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16560   02/04/17   01:53:06      0:02      0:24    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16561   02/04/17   02:09:10      0:26      0:00    19728970197          12144057437         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16562   02/04/17   02:09:47      0:21      0:01    19728970197          12144034458         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16563   02/04/17   02:10:02      0:11      2:25    19728970197          12144034458         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                                                                                                             6548




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16564   02/04/17   02:31:00      0:07     13:50    12144777469          19728970197                                               MO     [VCORR]
16565   02/04/17   02:31:00      0:07     13:50    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16566   02/04/17   16:01:53      0:07      0:37    19728970197          12142822920                                               MT   [NIOP:VCORR]
16567   02/04/17   16:01:53      0:07      0:37    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16568   02/04/17   16:55:10      0:09      6:32    19728970197          19173710711         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16569   02/04/17   16:55:10      0:09      6:32    19728970197          19173710711                                               MT   [NIOP:VCORR]
16570   02/04/17   17:11:33      0:14      0:20    19728970197          19724033399         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16571   02/04/17   17:32:01      0:07      7:41    12147737300          19728970197                                               MO     [VCORR]
16572   02/04/17   17:32:01      0:07      7:41    12147737300          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 292 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          933
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16573   02/04/17   20:32:13      0:09      1:55    19728970197          12147057348         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16574   02/04/17   21:46:50      0:22      0:00    19725036000          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16575   02/04/17   21:46:51      0:23      0:24    19725036000          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16576   02/04/17   21:47:58      0:02      0:00    19728970197          19725036000         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16577   02/04/17   22:15:30      0:04     15:08    12142152081          19728970197                                               MO      [VCORR]
16578   02/04/17   22:15:30      0:04     15:08    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16579   02/04/17   22:41:57      0:15      0:49    19728970197          12144034458         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16580   02/05/17   00:00:37      0:03      0:04    19728970197          19725036000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6549




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16581   02/05/17   00:01:33      0:02      1:24    19728970197          19725036000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16582   02/05/17   00:05:34      0:02      2:03    19724002556          19728970197                                               MO      [VCORR]
16583   02/05/17   00:05:34      0:02      2:03    19724002556          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16584   02/05/17   12:36:15      0:03     23:08    19728970197          18004359792         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16585   02/05/17   15:49:23      0:21      0:00    12144777469          19728970197                                               MO         []
16586   02/05/17   15:49:23      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16587   02/05/17   15:55:00      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
16588   02/05/17   15:55:01      0:23      0:17    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
16589   02/05/17   15:55:01      0:23      0:17    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 293 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           934
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16590   02/05/17   16:21:33      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16591   02/05/17   16:21:34      0:22      0:03    12144777469          19728970197                                               MO      [VCORR]
16592   02/05/17   16:21:34      0:22      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16593   02/05/17   17:04:20      0:05      3:35    15129444492          19728970197                                               MO      [VCORR]
16594   02/05/17   17:04:20      0:05      3:35    15129444492          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16595   02/05/17   17:15:49      0:04      3:43    15164563642          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16596   02/05/17   17:35:40      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16597   02/05/17   17:35:42      0:24      0:02    12144777469          19728970197                                               MO      [VCORR]
16598   02/05/17   17:35:42      0:24      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6550




                                                                                              IPHONE6SPLUS
16599   02/05/17   17:44:01      0:07      2:39    19728970197          18883970000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16600   02/05/17   17:47:04      0:05      8:55    19728970197          12144777469                                               MT   [NIOP:VCORR]
16601   02/05/17   17:47:04      0:05      8:55    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16602   02/05/17   17:59:06      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
16603   02/05/17   17:59:07      0:23      0:39    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
16604   02/05/17   17:59:07      0:23      0:39    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16605   02/05/17   18:34:24      0:06     11:07    19728970197          18663828388         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16606   02/05/17   19:02:08      0:07      2:49    19728970197          13105512888         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16607   02/05/17   19:05:39      0:06      5:24    19728970197          13102732222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 294 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        935
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16608   02/05/17   19:14:03      0:16      5:24    19728970197          18185753000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16609   02/05/17   19:54:30      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16610   02/05/17   19:54:31      0:22      0:04    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16611   02/05/17   19:54:32      0:27      0:02    12144031955          19728970197                                               MO        []
16612   02/05/17   20:11:07      0:14      2:11    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16613   02/05/17   20:11:07      0:14      2:12    19728970197          14055681717                                               MT   [NIOP:VCORR]
16614   02/05/17   20:39:08      0:07      0:05    12142822920          19728970197                                               MO      [VCORR]
16615   02/05/17   20:39:08      0:07      0:05    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16616   02/05/17   22:48:53      0:29      0:02    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6551




                                                                                              IPHONE6SPLUS
16617   02/05/17   22:52:58      0:30      0:00    19728970197          19144037755         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16618   02/06/17   02:23:37      0:18      0:00    19728970197          13018160587         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16619   02/06/17   02:23:52      0:11      1:37    19728970197          13018904348         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16620   02/06/17   12:13:55      0:03      6:40    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16621   02/06/17   12:26:26      0:04      0:00    19728970197          13102732222         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16622   02/06/17   12:27:22      0:10      6:45    19728970197          18185753000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16623   02/06/17   13:39:26      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16624   02/06/17   13:39:27      0:01      0:03    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 295 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           936
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16625   02/06/17   13:39:27      0:01      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16626   02/06/17   13:39:27      0:08      0:59    19728970197          13102088765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16627   02/06/17   13:40:45      0:04     14:16    19728970197          13102088765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16628   02/06/17   13:55:31      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
16629   02/06/17   13:55:33      0:22      0:18    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
16630   02/06/17   13:55:33      0:23      0:18    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16631   02/06/17   13:56:00      0:02      4:59    12144777469          19728970197                                               MO      [VCORR]
16632   02/06/17   13:56:00      0:02      4:59    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16633   02/06/17   14:00:59      0:06     18:06    18176910396          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6552




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16634   02/06/17   14:20:20      0:08      3:08    14055681717          19728970197                                               MO      [VCORR]
16635   02/06/17   14:20:20      0:08      3:08    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16636   02/06/17   14:37:21      0:18      0:02    19728970197          12017352250         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16637   02/06/17   14:37:44      0:17      0:24    19728970197          12013908166         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16638   02/06/17   15:01:50      0:21      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16639   02/06/17   15:01:51      0:22      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16640   02/06/17   15:03:24      0:04      0:01    19728970197          18186619194         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 296 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        937
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16641   02/06/17   15:03:42      0:14      2:29    19728970197          13104208293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16642   02/06/17   15:06:32      0:09      1:18    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16643   02/06/17   15:12:12      0:23      0:26    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
16644   02/06/17   15:12:12      0:23      0:26    19728970197          12142122373                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
16645   02/06/17   15:12:13      0:27      0:25    19728970197          12142122373                                               ST        []
16646   02/06/17   15:12:13      0:28      0:25    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16647   02/06/17   15:17:59      0:21      0:00    19728970197          12144053168                                               MT      [NIOP]
16648   02/06/17   15:18:00      0:22      1:42    19728970197          12144053168         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16649   02/06/17   15:18:00      0:22      1:42    19728970197          12144053168                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
                                                                                                                                                                                              6553




16650   02/06/17   15:28:09      0:03      0:43    12142122373          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16651   02/06/17   15:28:09      0:03      0:44    12142122373          19728970197                                               MO       [NIOR]
16652   02/06/17   15:35:59      0:21      0:00    19728970197          19728327378                                               MT       [NIOP]
16653   02/06/17   15:36:00      0:22      0:10    19728970197          19728327378                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
16654   02/06/17   15:36:00      0:23      0:10    19728970197          19728327378         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16655   02/06/17   15:39:44      0:03      1:10    19728970197          12144777469                                               MT    [NIOP:VCORR]
16656   02/06/17   15:39:45      0:04      1:09    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16657   02/06/17   15:54:18      0:10      2:43    19728970197          18452455724         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16658   02/06/17   16:44:34      0:22      0:00    19728970197          14693943693                                               MT      [NIOP]
16659   02/06/17   16:44:35      0:23      0:41    19728970197          14693943693         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 297 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           938
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16660   02/06/17   16:44:35      0:23      0:41    19728970197          14693943693                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
16661   02/06/17   16:49:50      0:09      1:35    19728970197          12142822920                                               MT    [NIOP:VCORR]
16662   02/06/17   16:49:50      0:09      1:35    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16663   02/06/17   16:56:33      0:02      9:08    15127772955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16664   02/06/17   17:06:30      0:36      0:02    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16665   02/06/17   17:09:45      0:08      1:25    19728970197          13105006644         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16666   02/06/17   17:22:31      0:02      0:00    19728970197          12149018204         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16667   02/06/17   17:22:32      0:00      0:00    19728970197          12149018204                                               MT         []
16668   02/06/17   17:22:50      0:21      0:00    19728970197          12149018204                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6554




                                                   18322059008(F)
16669   02/06/17   17:23:12      0:25      1:03    19728970197          12149018204                                               ST       [OOR]
16670   02/06/17   17:23:12      0:26      1:02    19728970197          12149018204         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16671   02/06/17   17:25:45      0:02      0:00    19728970197          18183957385                                               MT      [NIOP]
16672   02/06/17   17:25:45      0:06      1:55    19728970197          18184605376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16673   02/06/17   17:28:54      0:02      7:15    19177501033          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16674   02/06/17   17:36:34      0:11      5:53    19728970197          16504006150         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16675   02/06/17   17:43:47      0:16      3:14    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16676   02/06/17   17:47:31      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
16677   02/06/17   17:47:32      0:23      0:17    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 298 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           939
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16678   02/06/17   17:47:32      0:23      0:17    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16679   02/06/17   17:48:46      0:03      2:52    12144777469          19728970197                                               MO     [VCORR]
16680   02/06/17   17:48:46      0:03      2:52    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16681   02/06/17   18:03:32      0:05      0:49    19724002556          19728970197                                               MO     [VCORR]
16682   02/06/17   18:03:32      0:05      0:49    19724002556          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16683   02/06/17   18:08:50      0:13      0:18    19728970197          16156367665         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16684   02/06/17   18:18:53      0:15      3:06    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16685   02/06/17   18:39:00      0:14      2:29    19728970197          19726777172         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6555




16686   02/06/17   18:42:05      0:08      5:24    19728970197          19726777172         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16687   02/06/17   18:53:03      0:18      3:04    19726777172          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16688   02/06/17   19:00:16      0:11      8:19    19728970197          13056084304         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16689   02/06/17   19:04:19      0:20      0:00    19726777172          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16690   02/06/17   19:04:20      0:21      0:05    19726777172          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16691   02/06/17   19:09:58      0:34      0:40    19728970197          15597996192         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16692   02/06/17   19:11:23      0:10      0:00    19728970197          12142083327                                               MT      [NIOP]
16693   02/06/17   19:11:24      0:11      0:02    19728970197          12142083327         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 299 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        940
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16694   02/06/17   19:11:24      0:11      0:03    19728970197          12142083327                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
16695   02/06/17   19:19:16      0:05      0:34    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16696   02/06/17   19:19:49      0:06      1:34    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16697   02/06/17   19:21:51      0:14      6:45    19728970197          17604974176         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16698   02/06/17   19:33:34      0:21      0:00    19145232747          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16699   02/06/17   19:33:35      0:22      0:30    19145232747          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16700   02/06/17   20:01:37      0:00      0:00    12147047301          19728970197                             310410933034475   MT       [NIOP]
16701   02/06/17   20:01:39      0:02      0:34    12147047301          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6556




16702   02/06/17   20:01:39      0:03      0:33    12147047301          19728970197                                               MO      [VCORR]
16703   02/06/17   20:14:03      0:01      0:00    13105629627          19728970197                             310410933034475   MT       [NIOP]
16704   02/06/17   20:14:04      0:02      1:08    13105629627          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
16705   02/06/17   20:14:04      0:03      1:08    13105629627          19728970197                                               MO      [VCORR]
16706   02/06/17   20:27:28      0:00      0:00    12017352250          19728970197                             310410933034475   MT       [NIOP]
16707   02/06/17   20:27:29      0:01      0:37    12017352250          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
16708   02/06/17   20:58:57      0:20      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16709   02/06/17   20:58:58      0:21      0:03    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16710   02/06/17   21:01:15      0:11     22:14    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16711   02/06/17   21:26:33      0:21      0:01    16156367665          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 300 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        941
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16712   02/06/17   21:26:35      0:23      0:33    16156367665          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16713   02/06/17   21:48:34      0:05      0:44    13108495634          19728970197                                               MO      [VCORR]
16714   02/06/17   21:48:34      0:05      0:44    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16715   02/06/17   21:58:19      0:00      0:00    19498878923          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16716   02/06/17   21:58:20      0:01      0:04    19498878923          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16717   02/06/17   21:58:25      0:07      3:00    19728970197          16156367665         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16718   02/06/17   21:58:48      0:20      0:00    19498878923          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16719   02/06/17   21:58:50      0:22      0:44    19498878923          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6557




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16720   02/06/17   22:02:57      0:14      4:36    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16721   02/06/17   22:08:49      0:08      4:06    19728970197          19498878923         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16722   02/06/17   22:21:34      0:08      6:23    19728970197          12144548521         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16723   02/06/17   22:30:55      0:03      1:59    19145232747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16724   02/06/17   22:34:56      0:11      1:20    19728970197          18126045074                                               MT      [NIOP]
16725   02/06/17   22:34:56      0:31      1:20    19728970197          18126045074                                               ST      [NIOP]
16726   02/06/17   22:34:56      0:31      1:20    19728970197          18126045074         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16727   02/06/17   22:38:54      0:06     11:12    18178789376          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 301 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        942
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:01
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16728   02/06/17   22:53:01      0:02      0:39    14695029583          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16729   02/06/17   22:54:56      0:08      5:02    19728970197          12142822920                                               MT   [NIOP:VCORR]
16730   02/06/17   22:54:56      0:08      5:02    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16731   02/06/17   23:13:08      0:09      0:34    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16732   02/06/17   23:14:04      0:03      3:53    19728970197          18006543131         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16733   02/06/17   23:27:56      0:17      0:17    19728970197          12017352250         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16734   02/06/17   23:28:52      0:18      1:00    19728970197          12017352250         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16735   02/06/17   23:55:53      0:10      3:28    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6558




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16736   02/07/17   00:02:15      0:12      0:04    19728970197          13107031799         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16737   02/07/17   00:02:39      0:12      1:52    19728970197          13107031740         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16738   02/07/17   00:09:01      0:07      1:13    13107031740          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16739   02/07/17   00:36:18      0:10      0:00    13105629627          19728970197                             310410933034475   MT        []
16740   02/07/17   00:36:18      0:21      0:00    13105629627          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16741   02/07/17   00:36:19      0:22      0:04    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16742   02/07/17   00:36:19      0:22      0:04    13105629627          19728970197                                               MO      [VCORR]
16743   02/07/17   01:27:09      0:10      0:00    -1                   19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16744   02/07/17   01:27:09      0:09      0:00    -1                   19728970197                             310410933034475   MT         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 302 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           943
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16745   02/07/17   01:27:10      0:11      0:17    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16746   02/07/17   01:27:42      0:09      0:00    16617480240          19728970197                             310410933034475   MT        []
16747   02/07/17   01:27:43      0:10      0:00    16617480240          19728970197                                               ST      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16748   02/07/17   01:27:43      0:10      0:30    16617480240          19728970197         3557220700307612    310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16749   02/07/17   04:04:53      0:05      6:53    19728970197          13102088765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16750   02/07/17   04:21:52      0:03      1:04    19728970197          18772486278         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16751   02/07/17   04:33:51      0:04      6:08    19728970197          13102088765         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16752   02/07/17   04:58:03      0:06      1:41    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6559




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16753   02/07/17   05:01:40      0:02      0:09    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16754   02/07/17   05:01:55      0:02      0:07    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16755   02/07/17   13:27:17      0:03      0:28    19728970197          13235249217         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16756   02/07/17   13:32:55      0:06      3:35    19728970197          13127145705                                               MT   [NIOP:VCORR]
16757   02/07/17   13:32:55      0:06      3:35    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16758   02/07/17   13:36:50      0:02      2:42    19728970197          12146687860                                               MT   [NIOP:VCORR]
16759   02/07/17   13:36:50      0:03      2:42    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16760   02/07/17   13:41:50      0:04      0:08    16177554555          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16761   02/07/17   13:41:50      0:06      0:09    16177554555          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 303 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           944
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16762   02/07/17   13:47:00      0:32      0:20    19728970197          16177554555         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16763   02/07/17   13:47:00      0:32      0:21    19728970197          16177554555                                               ST       [OOR]
16764   02/07/17   13:49:18      0:06     10:20    16177554555          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16765   02/07/17   13:49:18      0:08     10:20    16177554555          19728970197                                               MO        []
16766   02/07/17   14:11:28      0:04     17:15    19145232747          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16767   02/07/17   15:11:33      0:05      0:16    19728970197          19728652227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16768   02/07/17   15:34:17      0:21      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16769   02/07/17   15:34:19      0:23      0:05    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6560




16770   02/07/17   16:26:34      0:01      0:00    13105256477          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16771   02/07/17   16:26:35      0:02      0:04    13105256477          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16772   02/07/17   16:26:35      0:08      0:04    13105256477          19728970197                                               MO         []
16773   02/07/17   16:26:43      0:09      0:00    19728970197          19723486446         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16774   02/07/17   16:27:13      0:12      2:02    19728970197          13105256477         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16775   02/07/17   16:27:13      0:12      2:02    19728970197          13105256477                                               ST      [NIOP]
16776   02/07/17   16:27:13      0:09      2:02    19728970197          13105256477                                               MT      [NIOP]
16777   02/07/17   16:31:28      0:34      0:00    19728970197          18135451166         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16778   02/07/17   16:32:00      0:04      0:00    19728970197          12125201436         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16779   02/07/17   16:48:57      0:03      1:03    19728970197          12146687860                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 304 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           945
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16780   02/07/17   16:48:57      0:03      1:03    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16781   02/07/17   17:00:17      0:10      4:51    13105256477          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16782   02/07/17   17:00:17      0:16      4:51    13105256477          19728970197                                               MO         []
16783   02/07/17   17:05:21      0:02      1:49    13105256477          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16784   02/07/17   17:05:21      0:06      1:49    13105256477          19728970197                                               MO         []
16785   02/07/17   17:35:46      0:11      0:14    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16786   02/07/17   17:35:46      0:15      0:14    12195773103          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16787   02/07/17   17:50:15      0:03      0:08    12107143869          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6561




16788   02/07/17   18:27:23      0:06      0:41    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16789   02/07/17   18:29:42      0:11      0:28    19728970197          12142822920                                               MT   [NIOP:VCORR]
16790   02/07/17   18:29:42      0:11      0:28    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16791   02/07/17   18:30:43      0:23      0:00    19728970197          19723101405                                               MT       [NIOP]
16792   02/07/17   18:30:44      0:24      0:02    19728970197          19723101405                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
16793   02/07/17   18:30:44      0:24      0:02    19728970197          19723101405         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16794   02/07/17   18:32:30      0:06      0:52    19723101405          19728970197                                               MO      [VCORR]
16795   02/07/17   18:32:30      0:06      0:52    19723101405          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16796   02/07/17   18:40:59      0:23      0:00    19728970197          18176802745         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16797   02/07/17   19:08:42      0:06      1:17    13105629627          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 305 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           946
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16798   02/07/17   19:08:42      0:06      1:17    13105629627          19728970197                                               MO     [VCORR]
16799   02/07/17   19:55:42      0:13      2:49    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16800   02/07/17   20:21:26      0:09      0:14    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16801   02/07/17   20:26:50      0:04      0:00    12142079580          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16802   02/07/17   20:26:52      0:06      0:12    12142079580          19728970197                                               MO      [VCORR]
16803   02/07/17   20:26:52      0:06      0:12    12142079580          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16804   02/07/17   21:36:57      0:05      0:24    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16805   02/07/17   21:58:08      0:05      0:31    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6562




16806   02/07/17   22:54:50      0:16      0:03    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16807   02/07/17   22:55:16      0:06      0:53    19728970197          12146687860                                               MT   [NIOP:VCORR]
16808   02/07/17   22:55:16      0:07      0:53    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16809   02/07/17   23:21:11      0:04      3:29    19725238783          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16810   02/07/17   23:21:12      0:06      3:29    19725238783          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
16811   02/07/17   23:56:37      0:06      0:16    19728970197          13183475091         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16812   02/07/17   23:56:37      0:06      0:16    19728970197          13183475091                                               MT   [NIOP:VCORR]
16813   02/08/17   00:01:49      0:05      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16814   02/08/17   00:01:50      0:06      0:09    12142822920          19728970197                                               MO      [VCORR]
16815   02/08/17   00:01:50      0:06      0:09    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 306 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        947
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16816   02/08/17   00:35:46      0:12      0:45    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16817   02/08/17   00:35:47      0:16      0:43    12144031955          19728970197                                               MO         []
16818   02/08/17   04:05:59      0:21      2:27    19728970197          13107179147         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16819   02/08/17   04:05:59      0:21      2:27    19728970197          13107179147                                               MT    [NIOP:VCORR]
16820   02/08/17   04:09:12      0:24     10:02    19728970197          13107219587         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16821   02/08/17   13:42:57      0:11      0:14    19728970197          15163306281         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16822   02/08/17   13:43:29      0:12      0:37    19728970197          15163306281         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16823   02/08/17   13:45:44      0:02      6:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6563




16824   02/08/17   13:50:37      0:05      0:10    12195773103          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16825   02/08/17   13:52:08      0:10      4:54    19728970197          12195773103         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16826   02/08/17   13:58:12      0:13      1:25    19728970197          12145291473         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16827   02/08/17   14:00:22      0:34      0:45    19728970197          15714850462         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16828   02/08/17   14:01:40      0:21      0:00    19728970197          12142079580                                               MT       [NIOP]
16829   02/08/17   14:01:42      0:23      0:36    19728970197          12142079580                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
16830   02/08/17   14:01:42      0:23      0:36    19728970197          12142079580         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16831   02/08/17   14:06:12      0:10     12:21    19728970197          13127145705                                               MT    [NIOP:VCORR]
16832   02/08/17   14:06:12      0:10     12:21    19728970197          13127145705         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 307 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         948
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16833   02/08/17   14:33:02      0:06      3:33    19728970197          19726777172         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16834   02/08/17   14:37:35      0:11      1:09    19728970197          12142822920                                               MT    [NIOP:VCORR]
16835   02/08/17   14:37:35      0:11      1:09    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16836   02/08/17   15:05:08      0:08     21:22    19728970197          12146797166         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16837   02/08/17   15:05:08      0:08     21:22    19728970197          12146797166                                               MT   [NIOP:CMH:MPS]
16838   02/08/17   15:34:58      0:20      0:00    19728970197          12142134220                                               MT    [Wi-Fi:NIOP]
16839   02/08/17   15:35:00      0:22      0:21    19728970197          12142134220         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16840   02/08/17   15:35:00      0:22      0:21    19728970197          12142134220                                               MT         [Wi-
                                                   12543666111(F)                                                                      Fi:NIOP:CFNA:VM]
16841   02/08/17   15:35:41      0:04      1:33    13478860538          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6564




16842   02/08/17   15:46:10      0:00      0:01    12142134220          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16843   02/08/17   15:46:10      0:00      0:01    12142134220          19728970197                                               MO       [Wi-Fi]
16844   02/08/17   15:53:41      0:21      0:00    19728970197          12142134220                                               MT    [Wi-Fi:NIOP]
16845   02/08/17   15:53:42      0:22      0:04    19728970197          12142134220         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16846   02/08/17   15:53:42      0:22      0:04    19728970197          12142134220                                               MT         [Wi-
                                                   12543666111(F)                                                                      Fi:NIOP:CFNA:VM]
16847   02/08/17   15:58:34      0:23      0:00    19728970197          19364654248                                               MT        [NIOP]
16848   02/08/17   15:58:35      0:24      0:27    19728970197          19364654248                                               MT    [NIOP:CFNA:VM]
                                                   18179999302(F)
16849   02/08/17   15:58:35      0:24      0:27    19728970197          19364654248         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16850   02/08/17   16:00:28      0:03     11:07    12142134220          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16851   02/08/17   16:00:28      0:03     11:07    12142134220          19728970197                                               MO          []




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 308 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            949
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16852   02/08/17   16:24:17      0:21      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16853   02/08/17   16:24:18      0:22      0:20    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16854   02/08/17   16:28:33      0:15      0:59    19728970197          13104208293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16855   02/08/17   16:55:43      0:03      0:30    19728970197          17862291949         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16856   02/08/17   17:02:48      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
16857   02/08/17   17:02:49      0:23      0:24    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
16858   02/08/17   17:02:49      0:23      0:24    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16859   02/08/17   17:06:58      0:20      0:00    17862291949          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6565




                                                                                              IPHONE6SPLUS
16860   02/08/17   17:06:59      0:21      0:10    17862291949          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16861   02/08/17   17:12:11      0:21      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16862   02/08/17   17:12:12      0:22      0:45    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16863   02/08/17   17:17:09      0:11      3:13    19728970197          19177420998         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16864   02/08/17   17:17:09      0:11      3:13    19728970197          19177420998                                               MT    [NIOP:VCORR]
16865   02/08/17   17:19:27      0:21      0:00    12547161111          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16866   02/08/17   17:19:28      0:22      1:03    12547161111          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16867   02/08/17   17:19:28      0:22      1:03    12547161111          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
16868   02/08/17   17:20:31      0:00      5:36    19728970197          12547161111                                               MT     [NIOP:CMW]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 309 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        950
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
16869   02/08/17   17:20:31      0:05      5:36    19728970197          12547161111                                               ST       [NIOP]
16870   02/08/17   17:20:31      0:05      5:36    19728970197          12547161111         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16871   02/08/17   17:26:39      0:15      8:46    19728970197          12812367580         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16872   02/08/17   17:32:15      0:15      8:38    13154202521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16873   02/08/17   17:41:54      0:22      0:00    19728970197          19177420998                                               MT       [NIOP]
16874   02/08/17   17:41:56      0:24      1:10    19728970197          19177420998         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16875   02/08/17   17:41:56      0:24      1:10    19728970197          19177420998                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
16876   02/08/17   17:44:40      0:03      3:50    19728970197          18135451166         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16877   02/08/17   17:54:27      0:01      0:00    18135451166          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                                                                                                               6566




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16878   02/08/17   18:06:47      0:09      6:32    19728970197          13014425957         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16879   02/08/17   18:09:23      0:20      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16880   02/08/17   18:09:24      0:21      0:03    12195773103          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16881   02/08/17   18:13:54      0:05      3:11    19728970197          19727405526         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16882   02/08/17   18:13:54      0:05      3:11    19728970197          19727405526                                               MT    [NIOP:VCORR]
16883   02/08/17   18:19:16      0:09      4:19    19728970197          12142442800         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16884   02/08/17   18:32:57      0:04      3:20    17862291949          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16885   02/08/17   18:38:46      0:07      1:39    14055681717          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 310 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         951
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16886   02/08/17   18:38:46      0:07      1:39    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16887   02/08/17   18:47:35      0:02      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16888   02/08/17   18:48:16      0:22      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16889   02/08/17   18:48:17      0:23      0:58    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16890   02/08/17   18:53:37      0:16      1:08    19728970197          19724033399         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16891   02/08/17   19:02:54      0:03     22:29    19728970197          18883301716         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16892   02/08/17   19:44:45      0:21      0:00    15087404188          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6567




16893   02/08/17   19:44:45      0:21      1:17    15087404188          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16894   02/08/17   19:46:22      0:22      0:00    17032167036          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16895   02/08/17   19:46:22      0:22      0:54    17032167036          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16896   02/08/17   20:01:24      0:20      0:00    19728970197          13127145705                                               MT       [NIOP]
16897   02/08/17   20:01:25      0:21      0:05    19728970197          13127145705                                               MT   [NIOP:CFNA:VM]
                                                   18478140555(F)
16898   02/08/17   20:01:25      0:21      0:05    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16899   02/08/17   20:12:20      0:21      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16900   02/08/17   20:12:22      0:23      0:02    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16901   02/08/17   20:14:57      0:08      0:00    19728970197          13127145705                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 311 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        952
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16902   02/08/17   20:14:58      0:09      0:05    19728970197          13127145705                                               MT   [NIOP:CFB:VM]
                                                   18478140555(F)
16903   02/08/17   20:14:58      0:09      0:05    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16904   02/08/17   20:16:24      0:01      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16905   02/08/17   20:22:46      0:03     13:48    13127145705          19728970197                                               MO     [VCORR]
16906   02/08/17   20:22:46      0:03     13:48    13127145705          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16907   02/08/17   20:27:31      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16908   02/08/17   20:27:32      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
16909   02/08/17   20:27:32      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16910   02/08/17   21:00:49      0:06      7:20    19728970197          12144485844         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6568




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16911   02/08/17   21:00:49      0:06      7:20    19728970197          12144485844                                               MT   [Wi-Fi:NIOP]
16912   02/08/17   21:34:23      0:32      2:14    19728970197          12144588782         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16913   02/08/17   21:45:23      0:18      3:47    19728970197          14053016595                                               MT   [NIOP:VCORR]
16914   02/08/17   21:45:23      0:19      3:47    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16915   02/08/17   21:48:34      0:21      0:00    12017352250          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16916   02/08/17   21:48:35      0:22      0:22    12017352250          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16917   02/08/17   21:51:59      0:10      2:38    19728970197          12017352250         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16918   02/08/17   22:09:37      0:02      0:00    12144588782          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 312 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        953
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16919   02/08/17   22:09:58      0:07     10:56    19728970197          12144588782         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16920   02/08/17   22:30:50      0:15      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16921   02/08/17   22:30:51      0:16      0:07    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16922   02/08/17   22:34:05      0:13      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16923   02/08/17   22:34:06      0:14      0:01    12144777469          19728970197                                               MO      [VCORR]
16924   02/08/17   22:34:06      0:14      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16925   02/08/17   22:45:23      0:04      0:23    12142152081          19728970197                                               MO     [VCORR]
16926   02/08/17   22:45:23      0:04      0:23    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6569




16927   02/08/17   22:46:34      0:01      0:00    12142152081          19728970197                             310410933034475   MT       [NIOP]
16928   02/08/17   22:46:35      0:02      0:00    12142152081          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
16929   02/08/17   22:46:35      0:02      0:00    12142152081          19728970197                                               MO      [VCORR]
16930   02/08/17   22:46:51      0:01      0:00    12142152081          19728970197                             310410933034475   MT       [NIOP]
16931   02/08/17   22:46:52      0:02      0:02    12142152081          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
16932   02/08/17   22:46:52      0:02      0:02    12142152081          19728970197                                               MO      [VCORR]
16933   02/08/17   22:48:18      0:04      7:53    19728970197          12142152081                                               MT   [NIOP:VCORR]
16934   02/08/17   22:48:18      0:04      7:53    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16935   02/08/17   22:57:59      0:06      0:35    19728970197          12142822920                                               MT   [NIOP:VCORR]
16936   02/08/17   22:57:59      0:06      0:35    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16937   02/08/17   23:00:13      0:32     11:05    19728970197          17032167036         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16938   02/08/17   23:15:58      0:04      3:27    19728970197          13056084304         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 313 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        954
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
16939   02/08/17   23:20:13      0:01      0:00    19728970197          13056084304         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16940   02/08/17   23:25:24      0:01      0:00    19728970197          12195773103         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16941   02/08/17   23:26:08      0:02      2:54    19728970197          12144777469                                               MT   [NIOP:VCORR]
16942   02/08/17   23:26:08      0:02      2:54    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16943   02/08/17   23:37:21      0:00      0:01    19728970197          123456              3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16944   02/08/17   23:37:27      0:00      0:01    19728970197          3662                3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16945   02/08/17   23:44:56      0:05      0:25    12142822920          19728970197                                               MO     [VCORR]
16946   02/08/17   23:44:56      0:05      0:25    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6570




16947   02/08/17   23:46:13      0:06      0:24    19728970197          12142822920                                               MT   [NIOP:VCORR]
16948   02/08/17   23:46:13      0:06      0:24    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16949   02/08/17   23:47:02      0:07      0:28    19728970197          12142822920                                               MT   [NIOP:VCORR]
16950   02/08/17   23:47:02      0:08      0:28    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16951   02/08/17   23:48:27      0:10      0:21    19728970197          12142822920                                               MT   [NIOP:VCORR]
16952   02/08/17   23:48:27      0:10      0:21    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16953   02/08/17   23:57:44      0:05      0:29    12198668644          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16954   02/09/17   00:00:32      0:09     30:17    19728970197          12198668644         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16955   02/09/17   00:39:54      0:08      3:46    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 314 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          955
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
16956   02/09/17   01:21:32      0:07      3:49    18176910396           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16957   02/09/17   01:27:52      0:01      0:00    19728970197           17032167036        3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16958   02/09/17   01:28:24      0:14      8:09    19728970197           12142126969                                              MT      [NIOP]
16959   02/09/17   01:28:24      0:19      8:09    19728970197           12142126969        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16960   02/09/17   01:44:11      0:11      1:58    19728970197           12144035705                                              MT   [NIOP:VCORR]
16961   02/09/17   01:44:11      0:12      1:58    19728970197           12144035705        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16962   02/09/17   01:58:45      0:04      8:39    15163306281           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16963   02/09/17   02:13:14      0:07     20:24    19364654248           19728970197                                              MO     [VCORR]
16964   02/09/17   02:13:14      0:07     20:24    19364654248           19728970197        3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6571




                                                                                              IPHONE6SPLUS
16965   02/09/17   02:16:12      0:20      0:01    12144035705           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16966   02/09/17   02:16:14      0:22      0:37    12144035705           19728970197                                              MO      [VCORR]
16967   02/09/17   02:16:14      0:22      0:37    12144035705           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16968   02/09/17   14:49:32      0:09     19:03    13017670825           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16969   02/09/17   16:11:42      0:20      0:00    19728970197           12148821500                                              MT       [NIOP]
16970   02/09/17   16:11:49      0:27      0:04    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   19852311009(F)
16971   02/09/17   16:11:49      0:28      0:04    19728970197           12148821500        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16972   02/09/17   16:11:49      0:07      0:04    12148821500           19852311009                                              MO      [CFNA]
                                                   19728970197(OO)
16973   02/09/17   16:12:16      0:10      1:53    19728970197           19727881400        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 315 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          956
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:02
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16974   02/09/17   16:52:39      0:07      4:25    19728970197          19723038955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16975   02/09/17   17:09:50      0:00      0:00    19728970197          12147047301                                               MT      [NIOP]
16976   02/09/17   17:09:50      0:01      0:00    19728970197          12147047301         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16977   02/09/17   17:10:30      0:20      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16978   02/09/17   17:10:31      0:21      0:05    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
16979   02/09/17   17:16:12      0:21      4:55    19728970197          18452455724         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16980   02/09/17   17:39:46      0:13      4:49    12147047301          19728970197                                               MO      [VCORR]
16981   02/09/17   17:39:46      0:13      4:49    12147047301          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6572




16982   02/09/17   18:45:34      0:19      0:20    19728970197          15597996192         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16983   02/09/17   18:48:41      0:09      1:54    19728970197          13127145705                                               MT   [NIOP:VCORR]
16984   02/09/17   18:48:41      0:09      1:54    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16985   02/09/17   18:50:58      0:13      1:02    19728970197          12124860011         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16986   02/09/17   19:00:06      0:20      0:00    19728970197          19043124949                                               MT      [NIOP]
16987   02/09/17   19:00:23      0:21      0:00    19728970197          19043124949                                               ST      [NIOP]
16988   02/09/17   19:00:25      0:23      0:30    19728970197          19043124949         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16989   02/09/17   19:00:25      0:23      0:30    19728970197          19043124949                                               ST   [NIOP:CFNA:VM]
                                                   13059724650(F)
16990   02/09/17   19:01:08      0:06      0:20    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16991   02/09/17   19:10:38      0:07      1:18    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 316 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        957
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
16992   02/09/17   19:12:48      0:31      0:12    19728970197          19176263490         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16993   02/09/17   19:18:33      0:04      0:25    19728652227          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16994   02/09/17   19:25:40      0:09      3:51    19728970197          12142822920                                               MT   [NIOP:VCORR]
16995   02/09/17   19:25:40      0:09      3:51    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16996   02/09/17   19:32:54      0:00      0:22    19728970197          12142122373                                               MT    [CFNR:VM]
                                                   13173419000(F)
16997   02/09/17   19:32:54      0:00      0:23    19728970197          12142122373                                               SO        []
                                                   01112142122373(D)
16998   02/09/17   19:32:55      0:19      0:21    19728970197          12142122373         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
16999   02/09/17   19:32:55      0:19      0:22    19728970197          12142122373                                               ST        []
17000   02/09/17   19:39:25      0:00      0:00    12142122373          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6573




                                                                                              IPHONE6SPLUS
17001   02/09/17   19:39:26      0:01      0:05    12142122373          19728970197                                               MO      [NIOR]
17002   02/09/17   19:39:26      0:01      0:05    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17003   02/09/17   19:39:26      0:07      0:38    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17004   02/09/17   19:40:03      0:10      2:55    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17005   02/09/17   19:40:03      0:10      2:56    12142122373          19728970197                                               MO      [NIOR]
17006   02/09/17   19:44:10      0:02      2:33    12148821500          19728970197                                               MO     [VCORR]
17007   02/09/17   19:44:10      0:02      2:33    12148821500          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17008   02/09/17   19:47:12      0:10      3:02    19728970197          13127145705                                               MT   [NIOP:VCORR]
17009   02/09/17   19:47:12      0:10      3:02    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 317 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          958
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17010   02/09/17   19:52:26      0:05      2:44    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17011   02/09/17   19:55:44      0:07      4:54    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17012   02/09/17   20:07:40      0:21      0:00    18176910396          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17013   02/09/17   20:07:41      0:22      1:25    18176910396          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17014   02/09/17   20:09:03      0:06      1:59    13014425957          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17015   02/09/17   20:12:28      0:04      2:55    19728970197          18002523749         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17016   02/09/17   20:15:43      0:11     24:37    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6574




17017   02/09/17   20:41:00      0:04      5:02    19043124949          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17018   02/09/17   20:41:00      0:05      5:02    19043124949          19728970197                                               MO      [Wi-Fi]
17019   02/09/17   20:46:29      0:03      0:24    12142822920          19728970197                                               MO      [VCORR]
17020   02/09/17   20:46:29      0:03      0:24    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17021   02/09/17   20:55:35      0:05     28:52    18002523749          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17022   02/09/17   20:59:00      0:12      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17023   02/09/17   20:59:01      0:13      0:03    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17024   02/09/17   21:26:25      0:20      0:00    12148707800          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 318 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        959
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17025   02/09/17   21:26:26      0:21      0:00    12148707800          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17026   02/09/17   21:30:00      0:02      0:17    19728970197          18176910396         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17027   02/09/17   21:31:05      0:21      0:00    18176910396          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17028   02/09/17   21:31:06      0:22      0:03    18176910396          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17029   02/09/17   21:36:45      0:17      6:47    19728970197          19722076297         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17030   02/09/17   23:53:42      0:17      0:00    19728970197          19173656163                                               MT       [NIOP]
17031   02/09/17   23:53:59      0:32      0:00    19728970197          19173656163                                               ST   [NIOP:CFNA:VM]
                                                   19143190015(F)
17032   02/09/17   23:53:59      0:32      0:00    19728970197          19173656163                                               ST       [NIOP]
17033   02/09/17   23:53:59      0:32      0:00    19728970197          19173656163         3557220700307612    310410933034475   MO         []
                                                                                                                                                                                             6575




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17034   02/09/17   23:55:21      0:13      1:30    19728970197          12144548521         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17035   02/09/17   23:56:49      0:10      0:20    19173656163          19728970197                                               MO      [Wi-Fi]
17036   02/09/17   23:56:49      0:10      4:38    19173656163          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17037   02/09/17   23:57:09      0:00      4:18    19173656163          19728970197                                               MO      [VCORR]
17038   02/10/17   00:03:04      0:08      1:48    19728970197          12144548521         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17039   02/10/17   00:07:17      0:07      0:06    18176910396          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17040   02/10/17   00:17:41      0:14      8:54    19728970197          12144777469                                               MT    [NIOP:VCORR]
17041   02/10/17   00:17:41      0:14      8:54    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17042   02/10/17   00:26:48      0:09      0:45    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 319 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        960
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                 Number
                    (UTC)
17043   02/10/17   00:26:48      0:09      0:45    19728970197            12142822920       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17044   02/10/17   00:27:57      0:10      0:20    19728970197            12144035705                                             MT    [NIOP:VCORR]
17045   02/10/17   00:27:57      0:10      0:20    19728970197            12144035705       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17046   02/10/17   00:28:40      0:05      4:34    12144035705            19728970197                                             MO       [VCORR]
17047   02/10/17   00:28:40      0:05      4:34    12144035705            19728970197       3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17048   02/10/17   00:29:54      0:10      0:41    19725058802            19728970197       3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17049   02/10/17   00:33:58      0:22      0:00    19728970197            12146495704                                             MT       [NIOP]
17050   02/10/17   00:34:00      0:24      0:31    19728970197            12146495704                                             MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
17051   02/10/17   00:34:00      0:24      0:31    19728970197            12146495704       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6576




17052   02/10/17   00:34:56      0:17     10:38    19728970197            18176910396       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17053   02/10/17   00:46:06      0:09      1:09    19728970197            12145291473       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17054   02/10/17   00:49:19      0:17      2:13    19728970197            19725238783       3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17055   02/10/17   00:49:19      0:09      2:14    19728970197            19725238783                                             MT       [NIOP]
17056   02/10/17   00:51:43      0:02      0:00    19728970197            19725238783                                             MT       [NIOP]
17057   02/10/17   00:51:44      0:05      0:00    19728970197            19725238783       3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17058   02/10/17   00:52:41      0:25      0:08    19728970197            6591278425        3557220700307612    310410933034475   MO       [VCORR]
                                                   0116591278425(D)                               APPLE
                                                                                              IPHONE6SPLUS
17059   02/10/17   00:53:08      0:04      0:07    19725238783            19728970197       3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17060   02/10/17   00:53:09      0:05      0:07    19725238783            19728970197                                             MO        [NIOR]
17061   02/10/17   01:44:49      0:04      1:00    12148821500            19728970197                                             MO       [VCORR]



                                                                      AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 320 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         961
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17062   02/10/17   01:44:49      0:04      1:00    12148821500          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17063   02/10/17   02:14:36      0:06      7:52    19728970197          13127145705                                               MT   [NIOP:VCORR]
17064   02/10/17   02:14:36      0:06      7:52    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17065   02/10/17   13:31:54      0:05      3:33    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17066   02/10/17   13:58:49      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17067   02/10/17   13:58:50      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
17068   02/10/17   13:58:50      0:23      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17069   02/10/17   14:20:05      0:22      0:00    12023871877          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6577




17070   02/10/17   14:20:06      0:23      0:41    12023871877          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17071   02/10/17   14:26:57      0:06     10:21    19728970197          12023871877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17072   02/10/17   14:37:40      0:18      2:56    19728970197          12144777469                                               MT   [NIOP:VCORR]
17073   02/10/17   14:37:40      0:18      2:56    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17074   02/10/17   14:57:25      0:09      2:00    19728970197          19722522500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17075   02/10/17   14:59:38      0:09      2:28    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17076   02/10/17   15:06:32      0:05      4:50    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17077   02/10/17   15:14:31      0:09      1:31    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 321 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        962
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
17078   02/10/17   15:17:34      0:10      3:48    19728970197          19728652225         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17079   02/10/17   15:20:01      0:09      1:21    12145291473          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17080   02/10/17   15:20:04      0:00      1:18    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17081   02/10/17   15:21:36      0:05      0:27    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17082   02/10/17   15:23:16      0:21      0:00    19728970197          19043124949                                               MT    [Wi-Fi:NIOP]
17083   02/10/17   15:23:18      0:23      1:12    19728970197          19043124949         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17084   02/10/17   15:23:18      0:23      1:12    19728970197          19043124949                                               MT         [Wi-
                                                   13059724650(F)                                                                      Fi:NIOP:CFNA:VM]
17085   02/10/17   15:25:51      0:33      0:12    19728970197          12672660243         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               6578




                                                                                              IPHONE6SPLUS
17086   02/10/17   15:27:24      0:32      0:17    19728970197          19145235019         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17087   02/10/17   15:28:11      0:08      0:28    19728970197          12036299230         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17088   02/10/17   15:31:14      0:31      0:12    19728970197          15086810530         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17089   02/10/17   15:34:50      0:03      4:08    19145235019          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17090   02/10/17   16:19:18      0:04     16:05    19728970197          12146495704                                               MT    [NIOP:VCORR]
17091   02/10/17   16:19:18      0:05     16:05    19728970197          12146495704         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17092   02/10/17   16:41:26      0:25      0:01    19728970197          12148707800         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17093   02/10/17   16:41:48      0:18      1:37    19728970197          19728652228         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 322 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         963
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
17094   02/10/17   16:45:31      0:20      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17095   02/10/17   16:45:32      0:21      0:19    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17096   02/10/17   17:20:09      0:20      0:00    12023871877          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17097   02/10/17   17:20:09      0:09      0:00    12023871877          19728970197                             310410933034475   MT          []
17098   02/10/17   17:20:10      0:21      0:38    12023871877          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17099   02/10/17   17:41:37      0:10      0:00    12148821500          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17100   02/10/17   17:41:37      0:09      0:00    12148821500          19728970197                             310410933034475   MT          []
17101   02/10/17   17:41:38      0:11      0:03    12148821500          19728970197                                               MO       [VCORR]
17102   02/10/17   17:41:38      0:11      0:03    12148821500          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                              6579




                                                                                              IPHONE6SPLUS
17103   02/10/17   18:17:05      0:21      0:01    13105629627          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17104   02/10/17   18:17:07      0:23      1:01    13105629627          19728970197                                               ST    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17105   02/10/17   18:17:07      0:23      1:01    13105629627          19728970197                                               MO          []
17106   02/10/17   18:35:54      0:01      0:00    12142822920          19728970197                                               MO          []
17107   02/10/17   18:35:54      0:01      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17108   02/10/17   18:38:22      0:07      2:31    19728970197          13105629627         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17109   02/10/17   18:38:22      0:07      2:31    19728970197          13105629627                                               MT     [NIOP:VCORR]
17110   02/10/17   18:41:11      0:03      4:35    19728970197          12146687860                                               MT     [NIOP:VCORR]
17111   02/10/17   18:41:11      0:04      4:36    19728970197          12146687860         3557220700307612    310410933034475   MO   [NIOR:SUBCMH:MPS]
                                                   01112146687860(D)                              APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 323 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          964
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17112   02/10/17   18:41:17      0:00      4:30    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMW:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17113   02/10/17   18:41:17      0:04      4:30    13105629627          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17114   02/10/17   18:41:17      0:04      4:30    13105629627          19728970197                                               MO      [VCORR]
17115   02/10/17   18:45:44      0:00      4:29    13478860538          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17116   02/10/17   18:45:44      0:08      4:29    13478860538          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17117   02/10/17   18:46:28      0:00      0:00    19034453501          19728970197                             310410933034475   MT     [NIOP:CMW]
17118   02/10/17   18:46:28      0:21      0:00    19034453501          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17119   02/10/17   18:46:29      0:22      0:10    19034453501          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6580




17120   02/10/17   18:50:23      0:03      0:03    19728970197          19034453501         3557220700307612    310410933034475   MO       [NIOR]
                                                   01119034453501(D)                              APPLE
                                                                                              IPHONE6SPLUS
17121   02/10/17   19:04:07      0:00      0:00    12672660243          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17122   02/10/17   19:04:08      0:01      0:31    12672660243          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17123   02/10/17   19:04:16      0:11      2:15    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17124   02/10/17   19:08:19      0:10      0:46    19728970197          12144751708         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17125   02/10/17   19:08:19      0:05      0:46    19728970197          12144751708                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
17126   02/10/17   19:10:15      0:11      1:17    19728970197          17134803028         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17127   02/10/17   19:14:54      0:08      2:13    19728970197          13127145705                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 324 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        965
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17128   02/10/17   19:14:54      0:08      2:13    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17129   02/10/17   19:21:54      0:12      1:07    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17130   02/10/17   19:21:54      0:13      1:07    13108495634          19728970197                                               MO      [VCORR]
17131   02/10/17   19:42:20      0:04      0:40    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17132   02/10/17   19:45:45      0:03      5:45    19177548198          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17133   02/10/17   19:51:45      0:03      0:29    12144751708          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17134   02/10/17   19:51:45      0:03      0:29    12144751708          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
17135   02/10/17   20:19:41      0:02      6:02    19177630111          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6581




                                                                                              IPHONE6SPLUS
17136   02/10/17   20:43:38      0:03      0:45    19728970197          13127145705                                               MT   [NIOP:VCORR]
17137   02/10/17   20:43:38      0:03      0:45    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17138   02/10/17   21:34:43      0:04      1:14    19728970197          13127145705                                               MT   [NIOP:VCORR]
17139   02/10/17   21:34:43      0:04      1:15    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17140   02/10/17   22:17:12      0:34      0:10    19728970197          12408888950         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17141   02/10/17   22:25:45      0:10      1:21    12408888950          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17142   02/10/17   22:38:33      0:19      0:04    19728970197          12147203637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17143   02/10/17   22:39:10      0:22      0:03    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
17144   02/10/17   22:39:11      0:23      0:02    19728970197          12142122373                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                   AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 325 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           966
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17145   02/10/17   22:39:11      0:29      0:02    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17146   02/10/17   22:39:12      0:29      0:02    19728970197          12142122373                                               ST        []
17147   02/10/17   22:48:12      0:14      0:01    19728970197          17135572188                                               MT   [NIOP:VCORR]
17148   02/10/17   22:48:12      0:14      0:01    19728970197          17135572188         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17149   02/10/17   22:49:52      0:23      0:10    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
17150   02/10/17   22:49:52      0:23      0:10    19728970197          12142122373                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
17151   02/10/17   22:49:53      0:28      0:09    19728970197          12142122373                                               ST        []
17152   02/10/17   22:49:53      0:29      0:09    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17153   02/10/17   22:52:06      0:02      1:08    19728970197          16152590050         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17154   02/10/17   23:22:08      0:05      4:21    12142122373          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6582




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17155   02/10/17   23:22:08      0:05      4:22    12142122373          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
17156   02/10/17   23:39:06      0:02      2:58    19728970197          16152590050         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17157   02/11/17   00:08:31      0:02      1:47    16156367665          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17158   02/11/17   00:10:46      0:11      0:41    19728970197          17135572188                                               MT    [NIOP:VCORR]
17159   02/11/17   00:10:46      0:11      0:41    19728970197          17135572188         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17160   02/11/17   00:26:28      0:11      6:33    12148821500          19728970197                                               MO      [VCORR]
17161   02/11/17   00:26:28      0:11      6:33    12148821500          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17162   02/11/17   00:35:10      0:05      0:29    16156367665          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                   AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 326 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           967
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17163   02/11/17   00:36:10      0:07      1:57    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17164   02/11/17   00:46:47      0:08      2:13    19728970197          13127145705                                               MT   [NIOP:VCORR]
17165   02/11/17   00:46:47      0:08      2:13    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17166   02/11/17   17:35:36      0:08      0:09    12144035705          19728970197                                               MO     [VCORR]
17167   02/11/17   17:35:36      0:08      0:09    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17168   02/11/17   18:34:18      0:23      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17169   02/11/17   18:34:19      0:24      0:18    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17170   02/11/17   21:17:18      0:12      1:12    19728970197          12149240505                                               MT   [NIOP:VCORR]
17171   02/11/17   21:17:18      0:12      1:12    19728970197          12149240505         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6583




                                                                                              IPHONE6SPLUS
17172   02/11/17   21:40:12      0:02      3:01    19728970197          12144777469                                               MT   [NIOP:VCORR]
17173   02/11/17   21:40:12      0:02      3:01    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17174   02/11/17   22:26:06      0:05      0:40    12142822920          19728970197                                               MO      [VCORR]
17175   02/11/17   22:26:06      0:05      0:40    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17176   02/11/17   22:36:01      0:08      0:44    19728970197          12142822920                                               MT   [NIOP:VCORR]
17177   02/11/17   22:36:01      0:09      0:44    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17178   02/11/17   22:42:15      0:06      0:46    12142822920          19728970197                                               MO      [VCORR]
17179   02/11/17   22:42:15      0:06      0:46    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17180   02/11/17   23:42:46      0:02      2:05    19728970197          18008484653         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 327 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        968
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17181   02/11/17   23:53:31      0:06      0:12    18004337300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17182   02/11/17   23:58:27      0:03      2:11    19728970197          18004337300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17183   02/12/17   00:03:57      0:04      8:38    18004337300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17184   02/12/17   00:57:44      0:22      0:00    12145378439          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17185   02/12/17   00:57:45      0:23      0:54    12145378439          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
17186   02/12/17   00:57:45      0:23      0:54    12145378439          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17187   02/12/17   01:00:41      0:15      3:32    19728970197          12146765318         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6584




17188   02/12/17   01:00:41      0:09      3:32    19728970197          12146765318                                               MT      [NIOP]
17189   02/12/17   06:14:13      0:16      2:19    19728970197          12142152081                                               MT   [NIOP:VCORR]
17190   02/12/17   06:14:13      0:16      2:19    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17191   02/12/17   11:53:18      0:00      0:00    19172266752          19728970197                             310410933034475   MT       [NIOP]
17192   02/12/17   11:53:19      0:01      0:27    19172266752          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
17193   02/12/17   16:40:18      0:26      0:23    19728970197          16155334140         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17194   02/12/17   16:41:00      0:00      0:00    19728970197          16155045352                                               MT       [NIOP]
17195   02/12/17   16:41:01      0:01      0:13    19728970197          16155045352                                               MT   [NIOP:CFNR:VM]
                                                   16157209900(F)
17196   02/12/17   16:41:01      0:02      0:13    19728970197          16155045352         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17197   02/12/17   16:42:23      0:08      0:05    19728970197          16158895363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17198   02/12/17   17:00:26      0:02      3:04    19728970197          13127145705                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 328 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        969
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17199   02/12/17   17:00:26      0:02      3:04    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17200   02/12/17   17:47:03      0:10      0:00    12142822920          19728970197                             310410933034475   MT        []
17201   02/12/17   17:47:03      0:21      0:00    12142822920          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17202   02/12/17   17:47:04      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
17203   02/12/17   17:47:04      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17204   02/12/17   18:31:57      0:32      0:38    19728970197          12146763849         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17205   02/12/17   18:33:11      0:21      0:00    19728970197          12145378439                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
17206   02/12/17   18:33:33      0:26      0:23    19728970197          12145378439                                               ST       [OOR]
17207   02/12/17   18:33:33      0:27      0:22    19728970197          12145378439         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6585




17208   02/12/17   18:36:24      0:05      1:09    19728970197          12142152081                                               MT    [NIOP:VCORR]
17209   02/12/17   18:36:24      0:05      1:09    19728970197          12142152081         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17210   02/12/17   18:50:52      0:05      6:30    12145378439          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17211   02/12/17   18:50:52      0:05      6:31    12145378439          19728970197                                               MO       [NIOR]
17212   02/12/17   18:53:35      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17213   02/12/17   18:53:37      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
17214   02/12/17   18:53:37      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17215   02/12/17   18:57:38      0:07      5:23    19728970197          12144777469                                               MT    [NIOP:VCORR]
17216   02/12/17   18:57:38      0:07      5:23    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17217   02/12/17   19:00:26      0:21      0:00    15123170220          19728970197         3557220700307612    310410933034475   MT       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 329 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        970
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:03
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17218   02/12/17   19:00:27      0:22      0:30    15123170220          19728970197                                               MO       [NIOR]
17219   02/12/17   19:00:27      0:22      0:30    15123170220          19728970197         3557220700307612    310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17220   02/12/17   19:04:13      0:03      0:24    19728970197          12142822920                                               MT   [NIOP:VCORR]
17221   02/12/17   19:04:13      0:03      0:24    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17222   02/12/17   19:10:40      0:03      4:02    12146763849          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17223   02/12/17   19:23:10      0:20      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17224   02/12/17   19:23:12      0:22      0:25    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17225   02/12/17   21:30:15      0:03      0:27    19728970197          12142822920                                               MT   [NIOP:VCORR]
17226   02/12/17   21:30:15      0:03      0:27    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6586




                                                                                              IPHONE6SPLUS
17227   02/12/17   22:07:11      0:20      0:00    19729891400          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17228   02/12/17   22:07:12      0:21      1:09    19729891400          19728970197                                               MO       [NIOR]
17229   02/12/17   22:07:12      0:21      1:09    19729891400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17230   02/12/17   22:27:04      0:17      4:09    19728970197          12147737300                                               MT   [NIOP:VCORR]
17231   02/12/17   22:27:04      0:17      4:09    19728970197          12147737300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17232   02/12/17   22:31:47      0:09      0:35    12147330225          19728970197                                               MO      [VCORR]
17233   02/12/17   22:31:47      0:09      0:35    12147330225          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17234   02/12/17   23:01:41      0:17      0:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
17235   02/12/17   23:01:41      0:17      0:40    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 330 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        971
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17236   02/13/17   01:23:17      0:20      0:00    19725238783          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17237   02/13/17   01:23:18      0:21      0:19    19725238783          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17238   02/13/17   01:23:19      0:23      0:19    19725238783          19728970197                                               MO       [NIOR]
17239   02/13/17   02:57:47      0:06      3:05    19727402097          19728970197                                               MO      [VCORR]
17240   02/13/17   02:57:47      0:06      3:05    19727402097          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17241   02/13/17   02:58:12      0:21      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17242   02/13/17   02:58:13      0:22      0:30    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17243   02/13/17   13:49:42      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
17244   02/13/17   13:49:44      0:23      0:01    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6587




17245   02/13/17   13:49:44      0:23      0:01    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17246   02/13/17   13:51:22      0:08      4:30    19728970197          13127145705                                               MT    [NIOP:VCORR]
17247   02/13/17   13:51:22      0:08      4:30    19728970197          13127145705         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17248   02/13/17   13:56:09      0:22      0:00    19728970197          16177554555                                               MT      [NIOP]
17249   02/13/17   13:56:32      0:26      2:31    19728970197          16177554555                                               ST       [OOR]
17250   02/13/17   13:56:32      0:26      2:31    19728970197          16177554555         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17251   02/13/17   14:03:38      0:21      0:00    16177554555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17252   02/13/17   14:03:39      0:22      0:19    16177554555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17253   02/13/17   14:03:39      0:24      0:19    16177554555          19728970197                                               MO         []
17254   02/13/17   14:05:38      0:21      0:01    16177554555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 331 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        972
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17255   02/13/17   14:05:39      0:22      0:04    16177554555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17256   02/13/17   14:05:40      0:25      0:03    16177554555          19728970197                                               MO        []
17257   02/13/17   14:06:53      0:05      0:05    19728970197          16177554555                                               MT    [NIOP:CMW]
17258   02/13/17   14:06:53      0:06      0:04    19728970197          16177554555         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17259   02/13/17   14:35:16      0:04      1:48    19728970197          13127145705                                               MT   [NIOP:VCORR]
17260   02/13/17   14:35:16      0:04      1:48    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17261   02/13/17   14:40:07      0:29      0:03    19728970197          13107805209         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17262   02/13/17   14:41:09      0:20      0:00    19728970197          12024127996                                               ST       [NIOP]
17263   02/13/17   14:41:11      0:22      2:14    19728970197          12024127996                                               MT   [NIOP:CFNA:VM]
                                                   14432803091(F)
17264   02/13/17   14:41:11      0:23      2:14    19728970197          12024127996         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                                                                                                                             6588




                                                                                              IPHONE6SPLUS
17265   02/13/17   14:42:31      0:08     18:11    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17266   02/13/17   15:38:02      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17267   02/13/17   15:38:04      0:23      0:00    12142822920          19728970197                                               MO      [VCORR]
17268   02/13/17   15:38:04      0:23      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17269   02/13/17   15:41:33      0:22      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17270   02/13/17   15:41:35      0:24      0:32    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17271   02/13/17   15:59:57      0:22      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17272   02/13/17   15:59:58      0:23      0:08    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 332 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        973
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
17273   02/13/17   16:09:05      0:22      0:00    19728970197          14693635604                                               MT     [Wi-Fi:NIOP]
17274   02/13/17   16:09:07      0:24      0:05    19728970197          14693635604                                               MT         [Wi-
                                                   13173419000(F)                                                                      Fi:NIOP:CFNA:VM]
17275   02/13/17   16:09:07      0:24      0:05    19728970197          14693635604         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17276   02/13/17   16:17:09      0:05      0:05    19728970197          12146757676                                               MT    [NIOP:VCORR]
17277   02/13/17   16:17:09      0:05      0:05    19728970197          12146757676         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17278   02/13/17   16:26:28      0:22      0:00    14693635604          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17279   02/13/17   16:26:29      0:23      0:07    14693635604          19728970197                                               MO       [Wi-Fi]
17280   02/13/17   16:26:29      0:23      0:07    14693635604          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17281   02/13/17   16:39:08      0:20      0:00    12146757676          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6589




17282   02/13/17   16:39:10      0:22      0:07    12146757676          19728970197                                               MO          []
17283   02/13/17   16:39:10      0:22      0:07    12146757676          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17284   02/13/17   16:39:17      0:03      1:28    19728970197          12146757676                                               MT    [NIOP:VCORR]
17285   02/13/17   16:39:17      0:03      1:28    19728970197          12146757676         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17286   02/13/17   16:49:56      0:05      0:00    19728970197          19727402097                                               MT       [NIOP]
17287   02/13/17   16:49:56      0:05      0:00    19728970197          19727402097         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17288   02/13/17   16:51:26      0:21      0:00    19728970197          19727402097                                               MT       [NIOP]
17289   02/13/17   16:51:27      0:22      0:09    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
17290   02/13/17   16:51:27      0:22      0:09    19728970197          19727402097         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17291   02/13/17   17:03:50      0:12      5:23    19728970197          14693635604                                               MT    [Wi-Fi:NIOP]
17292   02/13/17   17:03:50      0:12      5:23    19728970197          14693635604         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 333 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         974
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17293   02/13/17   17:05:23      0:20      0:00    12532320467          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17294   02/13/17   17:05:24      0:21      0:40    12532320467          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17295   02/13/17   17:23:07      0:32      0:14    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17296   02/13/17   17:23:58      0:31      0:19    19728970197          17193602799         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17297   02/13/17   17:25:50      0:16      0:21    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17298   02/13/17   17:39:41      0:04      0:16    17193602799          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17299   02/13/17   17:41:26      0:26      8:56    19728970197          12532320467         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6590




17300   02/13/17   17:41:35      0:05      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17301   02/13/17   17:41:37      0:07      0:03    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17302   02/13/17   17:42:11      0:02      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17303   02/13/17   17:42:12      0:03      0:13    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17304   02/13/17   17:50:43      0:14     19:38    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17305   02/13/17   17:58:00      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17306   02/13/17   17:58:02      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
17307   02/13/17   17:58:02      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 334 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        975
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17308   02/13/17   18:01:30      0:20      0:00    19038410604          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17309   02/13/17   18:01:31      0:21      1:50    19038410604          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17310   02/13/17   18:13:22      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
17311   02/13/17   18:13:24      0:24      0:04    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
17312   02/13/17   18:13:24      0:24      0:04    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17313   02/13/17   18:17:57      0:14      3:01    19728970197          19038410604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17314   02/13/17   18:23:50      0:08      0:24    16155334140          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17315   02/13/17   18:26:57      0:04      3:04    19728970197          19722760536         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6591




                                                                                              IPHONE6SPLUS
17316   02/13/17   18:32:56      0:07      1:48    19725238783          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17317   02/13/17   18:32:56      0:08      1:49    19725238783          19728970197                                               MO       [NIOR]
17318   02/13/17   18:45:37      0:01      0:00    19728970197          16616441232                                               MT       [NIOP]
17319   02/13/17   18:45:38      0:02      0:40    19728970197          16616441232                                               MT   [NIOP:CFNR:VM]
                                                   12537094072(F)
17320   02/13/17   18:45:38      0:02      0:40    19728970197          16616441232         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17321   02/13/17   19:19:55      0:03      4:13    13108495634          19728970197                                               MO      [VCORR]
17322   02/13/17   19:19:55      0:03      4:13    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17323   02/13/17   19:54:50      0:21      0:00    19728970197          19727402097                                               MT       [NIOP]
17324   02/13/17   19:54:52      0:23      0:02    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
17325   02/13/17   19:54:52      0:23      0:02    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 335 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        976
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
17326   02/13/17   20:04:25      0:02     15:29    13105712000          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17327   02/13/17   20:09:16      0:20      0:00    19729939702          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17328   02/13/17   20:09:17      0:21      0:39    19729939702          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17329   02/13/17   20:20:56      0:02      0:00    19728970197          19729939702         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17330   02/13/17   20:34:27      0:01      3:19    12142981040          19728970197                                               MO      [VCORR]
17331   02/13/17   20:34:27      0:01      3:19    12142981040          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17332   02/13/17   20:38:37      0:03      0:08    19728970197          13127145705                                               MT    [NIOP:VCORR]
17333   02/13/17   20:38:37      0:03      0:08    19728970197          13127145705         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6592




17334   02/13/17   20:41:50      0:09     10:50    13127145705          19728970197                                               MO       [VCORR]
17335   02/13/17   20:41:50      0:09     10:50    13127145705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17336   02/13/17   20:53:45      0:14      0:26    19728970197          15163306281         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17337   02/13/17   20:55:03      0:29      0:00    19728970197          12142157015                                               ST       [NIOP]
17338   02/13/17   20:55:04      0:30      0:27    19728970197          12142157015         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17339   02/13/17   20:55:04      0:30      0:27    19728970197          12142157015                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17340   02/13/17   20:56:19      0:00      0:00    12127507800          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17341   02/13/17   20:56:20      0:01      0:53    12127507800          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17342   02/13/17   20:56:30      0:35      0:25    19728970197          15714850462         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17343   02/13/17   20:57:35      0:13      2:11    19728970197          12142822920                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 336 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           977
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17344   02/13/17   20:57:35      0:13      2:11    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17345   02/13/17   21:01:23      0:32      0:03    19728970197          12672660243         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17346   02/13/17   21:05:50      0:33      0:36    19728970197          18135451166         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17347   02/13/17   21:10:02      0:04      0:24    12023871877          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17348   02/13/17   21:21:02      0:21      0:00    13127145705          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17349   02/13/17   21:21:04      0:23      0:08    13127145705          19728970197                                               MO      [VCORR]
17350   02/13/17   21:21:04      0:23      0:08    13127145705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17351   02/13/17   21:45:45      0:08      0:25    16319182536          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6593




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17352   02/13/17   22:11:53      0:07      0:14    19727621517          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17353   02/13/17   22:11:53      0:08      0:14    19727621517          19728970197                                               MO       [NIOR]
17354   02/13/17   22:13:00      0:06      1:05    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17355   02/13/17   22:27:40      0:03      5:45    17192879602          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17356   02/13/17   22:36:44      0:12     12:01    19728970197          16319182536         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17357   02/13/17   22:38:25      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17358   02/13/17   22:38:26      0:21      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17359   02/13/17   22:38:26      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 337 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        978
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17360   02/13/17   22:39:22      0:20      0:00    13363395239          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17361   02/13/17   22:39:24      0:22      0:47    13363395239          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17362   02/13/17   22:48:53      0:03      0:24    19728970197          12144777469                                               MT   [NIOP:VCORR]
17363   02/13/17   22:48:53      0:03      0:24    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17364   02/13/17   22:53:25      0:15      6:38    19728970197          13127145705                                               MT   [NIOP:VCORR]
17365   02/13/17   22:53:25      0:15      6:38    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17366   02/13/17   23:32:42      0:07      1:09    12144777469          19728970197                                               MO      [VCORR]
17367   02/13/17   23:32:42      0:07      1:09    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17368   02/13/17   23:36:40      0:21      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6594




                                                                                              IPHONE6SPLUS
17369   02/13/17   23:36:42      0:23      1:08    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17370   02/13/17   23:46:44      0:03      1:17    12144777469          19728970197                                               MO      [VCORR]
17371   02/13/17   23:46:44      0:03      1:17    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17372   02/14/17   00:09:15      0:14      7:28    19728970197          12022504257         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17373   02/14/17   00:58:41      0:06      0:00    19728970197          13056809831                                               MT      [NIOP]
17374   02/14/17   00:58:43      0:08      0:18    19728970197          13056809831         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17375   02/14/17   00:58:43      0:08      0:18    19728970197          13056809831                                               MT   [NIOP:CFB:VM]
                                                   17862668988(F)
17376   02/14/17   00:59:09      0:02      6:54    19728970197          13056809831                                               MT   [NIOP:VCORR]
17377   02/14/17   00:59:09      0:03      6:54    19728970197          13056809831         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 338 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        979
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17378   02/14/17   01:10:54      0:09      1:21    18176910396          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17379   02/14/17   01:32:59      0:08      0:07    19563478820          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17380   02/14/17   02:24:09      0:02      4:30    16616441232          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17381   02/14/17   02:24:09      0:03      4:30    16616441232          19728970197                                               MO      [VCORR]
17382   02/14/17   13:33:11      0:18      0:00    12144777469          19728970197                                               MO         []
17383   02/14/17   13:33:11      0:18      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17384   02/14/17   13:40:30      0:10     11:21    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17385   02/14/17   13:40:30      0:09     11:21    19728970197          12144777469                                               MT   [NIOP:VCORR]
17386   02/14/17   14:09:34      0:34      0:15    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6595




                                                                                              IPHONE6SPLUS
17387   02/14/17   14:14:05      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
17388   02/14/17   14:14:07      0:22      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17389   02/14/17   14:14:07      0:22      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17390   02/14/17   14:26:45      0:32      0:00    19728970197          15163306281         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17391   02/14/17   14:30:43      0:03     22:39    16153909966          19728970197                                               MO      [VCORR]
17392   02/14/17   14:30:43      0:03     22:39    16153909966          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17393   02/14/17   14:37:31      0:21      0:00    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17394   02/14/17   14:37:32      0:22      0:04    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17395   02/14/17   14:42:22      0:16      0:00    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 339 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           980
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17396   02/14/17   14:42:22      0:16      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17397   02/14/17   14:54:04      0:10     15:03    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17398   02/14/17   15:21:20      0:04      0:32    19728970197          12142822920                                               MT   [NIOP:VCORR]
17399   02/14/17   15:21:20      0:04      0:32    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17400   02/14/17   15:24:30      0:21      0:00    19728970197          12142025234                                               MT       [NIOP]
17401   02/14/17   15:24:31      0:22      0:30    19728970197          12142025234                                               MT   [NIOP:CFNA:VM]
                                                   18324219997(F)
17402   02/14/17   15:24:31      0:22      0:30    19728970197          12142025234         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17403   02/14/17   15:30:05      0:12      3:52    19728970197          19725058802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17404   02/14/17   15:49:03      0:05      5:10    12142025234          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6596




17405   02/14/17   15:49:03      0:05      5:10    12142025234          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17406   02/14/17   15:58:37      0:32      0:09    19728970197          15597996192         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17407   02/14/17   16:07:46      0:05      0:22    19725036000          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17408   02/14/17   16:17:49      0:17      0:02    19728970197          18178789376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17409   02/14/17   16:19:58      0:08      1:05    19728970197          18177130629                                               MT    [NIOP:VCORR]
17410   02/14/17   16:19:58      0:08      1:05    19728970197          18177130629         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17411   02/14/17   16:24:29      0:05      0:20    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17412   02/14/17   16:49:42      0:05      7:18    18178783501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 340 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        981
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17413   02/14/17   17:01:43      0:11      0:12    13017670825          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17414   02/14/17   17:20:08      0:07      9:47    19728970197          19727402097                                               MT   [NIOP:VCORR]
17415   02/14/17   17:20:08      0:07      9:47    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17416   02/14/17   17:37:25      0:07      2:05    12144777469          19728970197                                               MO      [VCORR]
17417   02/14/17   17:37:25      0:07      2:05    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17418   02/14/17   17:45:49      0:01      0:00    12142822920          19728970197                             310410933034475   MT       [NIOP]
17419   02/14/17   17:45:50      0:02      0:04    12142822920          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
17420   02/14/17   17:45:50      0:02      0:04    12142822920          19728970197                                               MO      [VCORR]
17421   02/14/17   18:06:17      0:00      0:00    12195773103          19728970197                             310410933034475   MT       [NIOP]
17422   02/14/17   18:06:18      0:01      0:03    12195773103          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
17423   02/14/17   18:14:14      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
                                                                                                                                                                                             6597




17424   02/14/17   18:14:16      0:23      0:20    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17425   02/14/17   18:14:16      0:23      0:20    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17426   02/14/17   18:14:56      0:11      8:03    19728970197          12144031955                                               MT      [NIOP]
17427   02/14/17   18:14:56      0:15      8:03    19728970197          12144031955                                               ST      [NIOP]
17428   02/14/17   18:14:56      0:15      8:03    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17429   02/14/17   18:28:04      0:06      6:52    19728970197          12144777469                                               MT    [NIOP:VCORR]
17430   02/14/17   18:28:04      0:06      6:52    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17431   02/14/17   18:33:41      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17432   02/14/17   18:33:42      0:22      0:03    12142822920          19728970197                                               MO         []
17433   02/14/17   18:33:42      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17434   02/14/17   18:34:58      0:08      5:06    12142822920          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 341 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        982
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17435   02/14/17   18:34:58      0:08      5:06    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17436   02/14/17   18:51:10      0:21      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17437   02/14/17   18:51:11      0:22      0:04    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17438   02/14/17   18:51:11      0:23      0:04    13108495634          19728970197                                               MO         []
17439   02/14/17   19:07:05      0:02      1:41    18176910396          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17440   02/14/17   19:10:59      0:06      2:12    19085772012          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17441   02/14/17   21:09:21      0:22      0:00    13478860538          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17442   02/14/17   21:09:22      0:23      0:02    13478860538          19728970197                                               ST   [NIOP:CFNA:VM]
                                                                                                                                                                                             6598




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17443   02/14/17   21:17:13      0:21      0:00    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17444   02/14/17   21:17:14      0:22      0:07    18083063161          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17445   02/14/17   22:30:04      0:12      0:44    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17446   02/14/17   22:30:04      0:14      0:44    12142152081          19728970197                                               MO      [VCORR]
17447   02/14/17   22:30:04      0:14      0:44    12142152081          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17448   02/14/17   22:31:40      0:10      1:52    12142152081          19728970197                                               MO      [VCORR]
17449   02/14/17   22:31:40      0:10      1:52    12142152081          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17450   02/14/17   22:31:40      0:08      1:52    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 342 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        983
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17451   02/14/17   22:41:40      0:03      0:39    19177463717          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17452   02/14/17   22:45:52      0:01      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17453   02/14/17   22:45:52      0:01      0:03    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17454   02/14/17   22:45:52      0:01      0:03    19177044960          19728970197                                               MO      [VCORR]
17455   02/14/17   22:46:00      0:00      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17456   02/14/17   22:46:01      0:01      0:02    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17457   02/14/17   22:46:01      0:01      0:02    19177044960          19728970197                                               MO      [VCORR]
17458   02/14/17   22:46:04      0:31      0:00    19728970197          19144007060         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6599




17459   02/14/17   22:49:49      0:12     18:59    15514042953          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17460   02/14/17   23:11:22      0:13      4:55    19728970197          15164563642         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17461   02/14/17   23:12:00      0:13      1:50    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17462   02/14/17   23:16:35      0:03      4:30    19728970197          12144548521         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17463   02/14/17   23:48:53      0:05      0:43    12146765318          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17464   02/14/17   23:48:53      0:05      0:44    12146765318          19728970197                                               MO      [NIOR]
17465   02/15/17   00:10:09      0:21      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17466   02/15/17   00:10:10      0:22      0:40    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17467   02/15/17   00:15:52      0:04      2:41    12142822920          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 343 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        984
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:04
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17468   02/15/17   00:15:52      0:04      2:41    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17469   02/15/17   00:32:57      0:10      3:55    19728970197          12148081568                                               MT   [NIOP:VCORR]
17470   02/15/17   00:32:57      0:11      3:55    19728970197          12148081568         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17471   02/15/17   15:21:02      0:04      0:13    12144777469          19728970197                                               MO      [VCORR]
17472   02/15/17   15:21:02      0:04      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17473   02/15/17   15:38:05      0:03      0:05    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17474   02/15/17   15:40:18      0:04      6:26    19728970197          19728652226         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17475   02/15/17   15:49:59      0:05      5:10    12144777469          19728970197                                               MO      [VCORR]
17476   02/15/17   15:49:59      0:05      5:10    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6600




                                                                                              IPHONE6SPLUS
17477   02/15/17   16:27:14      0:11      1:02    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17478   02/15/17   16:27:14      0:11      1:02    19177044960          19728970197                                               MO      [VCORR]
17479   02/15/17   16:36:56      0:18      0:00    19728970197          12123013173         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17480   02/15/17   16:37:25      0:25      0:00    19728970197          19173710711                                               MT      [NIOP]
17481   02/15/17   16:37:27      0:27      0:27    19728970197          19173710711         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17482   02/15/17   16:37:27      0:27      0:27    19728970197          19173710711                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
17483   02/15/17   16:42:36      0:03      1:30    19728970197          12144777469                                               MT    [NIOP:VCORR]
17484   02/15/17   16:42:36      0:03      1:30    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17485   02/15/17   16:45:02      0:06      0:31    19728970197          15597996192         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17486   02/15/17   16:57:32      0:11      4:35    19728970197          15129444492                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 344 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        985
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17487   02/15/17   16:57:32      0:11      4:35    19728970197          15129444492         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17488   02/15/17   17:02:38      0:12      0:00    19728970197          12022561039                                               MT       [NIOP]
17489   02/15/17   17:02:40      0:14      0:29    19728970197          12022561039                                               MT   [NIOP:CFB:VM]
                                                   18622513566(F)
17490   02/15/17   17:02:40      0:14      0:29    19728970197          12022561039         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17491   02/15/17   17:10:40      0:00      0:00    18884680803          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17492   02/15/17   17:10:41      0:01      0:58    18884680803          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17493   02/15/17   17:10:42      0:03      0:00    18884680803          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17494   02/15/17   17:18:21      0:04      1:20    17702902017          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6601




                                                                                              IPHONE6SPLUS
17495   02/15/17   17:19:37      0:20      0:01    13108495634          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17496   02/15/17   17:19:39      0:22      0:12    13108495634          19728970197                                               MO         []
17497   02/15/17   17:19:39      0:22      0:12    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17498   02/15/17   17:23:11      0:08      2:27    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17499   02/15/17   17:34:34      0:10      1:35    19728970197          13108495634                                               MT      [NIOP]
17500   02/15/17   17:34:34      0:10      1:35    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17501   02/15/17   17:46:47      0:02      0:55    12144777469          19728970197                                               MO      [VCORR]
17502   02/15/17   17:46:47      0:02      0:55    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17503   02/15/17   17:54:12      0:02      0:02    15129444492          19728970197                                               MO      [VCORR]
17504   02/15/17   17:54:12      0:02      0:02    15129444492          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 345 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        986
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
17505   02/15/17   17:54:20      0:03      4:56    15129444492          19728970197                                               MO     [VCORR]
17506   02/15/17   17:54:20      0:03      4:56    15129444492          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17507   02/15/17   18:06:39      0:20      0:00    19728970197          19177420998         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17508   02/15/17   18:06:39      0:20      0:00    19728970197          19177420998                                               MT      [NIOP]
17509   02/15/17   18:10:48      0:04      3:32    15597996192          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17510   02/15/17   18:17:04      0:03      0:31    13105629627          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17511   02/15/17   18:17:04      0:04      0:31    13105629627          19728970197                                               MO     [NIOR]
                                                   01119728970197(D)
17512   02/15/17   18:17:35      0:09      1:37    15592881919          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17513   02/15/17   18:19:37      0:15      2:23    19728970197          13105629627                                               MT     [NIOP]
                                                                                                                                                                                             6602




17514   02/15/17   18:19:37      0:21      2:23    19728970197          13105629627         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17515   02/15/17   18:19:37      0:21      2:23    19728970197          13105629627                                               ST      [NIOP]
17516   02/15/17   18:29:29      0:06      0:28    15164563642          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17517   02/15/17   20:12:10      0:09      0:00    19173710711          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17518   02/15/17   20:12:10      0:09      0:00    19173710711          19728970197                                               MO       []
17519   02/15/17   20:12:39      0:09      1:49    19728970197          19173710711         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17520   02/15/17   20:12:39      0:09      1:49    19728970197          19173710711                                               MT   [NIOP:VCORR]
17521   02/15/17   20:32:33      0:02      0:38    19728970197          16464900493         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17522   02/15/17   20:34:02      0:09      0:42    19728970197          18083063161         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17523   02/15/17   20:37:50      0:07      2:19    19728970197          15129444492                                               MT   [NIOP:VCORR]



                                                                   AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 346 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          987
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17524   02/15/17   20:37:50      0:07      2:19    19728970197          15129444492         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17525   02/15/17   20:51:48      0:25      2:52    12144777469          19728970197                                               MO     [VCORR]
17526   02/15/17   20:51:48      0:25      2:52    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17527   02/15/17   20:58:41      0:15      4:52    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17528   02/15/17   21:02:38      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17529   02/15/17   21:02:40      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17530   02/15/17   21:02:40      0:23      0:02    12144777469          19728970197                                               MO      [VCORR]
17531   02/15/17   21:02:53      0:02      0:00    12144777469          19728970197                                               MO         []
17532   02/15/17   21:02:53      0:02      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6603




                                                                                              IPHONE6SPLUS
17533   02/15/17   21:03:49      0:11      0:52    19728970197          12144777469                                               MT   [NIOP:VCORR]
17534   02/15/17   21:03:49      0:11      0:52    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17535   02/15/17   21:05:18      0:10     30:48    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17536   02/15/17   21:39:41      0:04      0:38    19728970197          19179932563         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17537   02/15/17   21:42:22      0:06      0:50    19728970197          19173710711                                               MT   [NIOP:VCORR]
17538   02/15/17   21:42:22      0:07      0:50    19728970197          19173710711         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17539   02/15/17   21:43:38      0:03      4:03    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17540   02/15/17   21:43:38      0:03      4:03    19177044960          19728970197                                               MO      [VCORR]
17541   02/15/17   21:47:48      0:05      0:00    19728970197          15129444492                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 347 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        988
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17542   02/15/17   21:47:48      0:05      0:00    19728970197          15129444492         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17543   02/15/17   21:58:48      0:05      2:21    12146687860          19728970197                                               MO     [VCORR]
17544   02/15/17   21:58:48      0:05      2:21    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17545   02/15/17   22:32:54      0:22      0:00    19177044960          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17546   02/15/17   22:32:56      0:24      0:03    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17547   02/15/17   22:32:56      0:24      0:03    19177044960          19728970197                                               MO      [VCORR]
17548   02/15/17   23:02:45      0:03      0:00    19728970197          19177044960         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17549   02/15/17   23:02:45      0:03      0:00    19728970197          19177044960                                               MT       [NIOP]
17550   02/15/17   23:04:31      0:03      2:24    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6604




                                                                                              IPHONE6SPLUS
17551   02/15/17   23:04:31      0:03      2:24    19177044960          19728970197                                               MO      [VCORR]
17552   02/15/17   23:15:40      0:03      1:11    19728970197          19177463398         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17553   02/15/17   23:15:45      0:02      1:03    19177463398          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17554   02/15/17   23:18:01      0:08      1:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
17555   02/15/17   23:18:01      0:08      1:13    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17556   02/15/17   23:23:12      0:11      6:10    19728970197          13014425957         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17557   02/15/17   23:27:29      0:20      0:00    12144503303          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17558   02/15/17   23:27:32      0:23      0:29    12144503303          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17559   02/15/17   23:27:32      0:23      0:29    12144503303          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 348 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          989
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17560   02/15/17   23:29:12      0:10      5:20    15129444492          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17561   02/15/17   23:29:12      0:11      5:20    15129444492          19728970197                                               MO     [VCORR]
17562   02/15/17   23:38:18      0:11      1:12    13103867300          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17563   02/15/17   23:38:18      0:12      1:12    13103867300          19728970197                                               MO      [VCORR]
17564   02/15/17   23:41:37      0:11      1:46    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17565   02/15/17   23:43:54      0:04      7:06    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17566   02/15/17   23:55:16      0:14      1:10    19728970197          12144503303         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17567   02/15/17   23:55:16      0:14      1:10    19728970197          12144503303                                               MT   [NIOP:VCORR]
17568   02/16/17   00:19:00      0:22      0:00    13056084304          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6605




                                                                                              IPHONE6SPLUS
17569   02/16/17   00:19:02      0:24      0:03    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17570   02/16/17   00:37:45      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17571   02/16/17   00:37:46      0:22      0:02    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17572   02/16/17   00:37:46      0:25      0:02    12144031955          19728970197                                               MO         []
17573   02/16/17   00:54:55      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17574   02/16/17   00:54:57      0:23      0:06    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17575   02/16/17   00:54:57      0:24      0:06    12142822920          19728970197                                               MO      [VCORR]
17576   02/16/17   01:10:30      0:08      0:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
17577   02/16/17   01:10:30      0:09      0:22    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 349 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        990
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17578   02/16/17   02:06:16      0:09      0:12    12022561039          19728970197                                               MO     [VCORR]
17579   02/16/17   02:06:16      0:09      0:12    12022561039          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17580   02/16/17   02:07:11      0:04      8:01    19728970197          12022561039                                               MT   [NIOP:VCORR]
17581   02/16/17   02:07:11      0:04      8:01    19728970197          12022561039         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17582   02/16/17   02:26:16      0:17      0:25    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17583   02/16/17   02:36:04      0:08      8:24    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17584   02/16/17   04:19:31      0:08      2:45    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17585   02/16/17   12:30:25      0:02      3:36    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6606




17586   02/16/17   12:34:17      0:03      2:03    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17587   02/16/17   14:33:53      0:20      0:01    13056084304          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17588   02/16/17   14:33:55      0:22      0:11    13056084304          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17589   02/16/17   14:50:13      0:02      2:03    15129444492          19728970197                                               MO      [VCORR]
17590   02/16/17   14:50:13      0:02      2:03    15129444492          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17591   02/16/17   15:05:37      0:04      0:23    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17592   02/16/17   15:26:52      0:04      0:46    18173000132          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17593   02/16/17   15:40:36      0:08      0:39    12146322092          19728970197                                               MO      [VCORR]
17594   02/16/17   15:40:36      0:08      0:39    12146322092          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 350 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        991
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17595   02/16/17   15:54:53      0:03      1:49    19728970197          12142822920                                               MT   [NIOP:VCORR]
17596   02/16/17   15:54:53      0:03      1:49    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17597   02/16/17   16:15:43      0:05      6:44    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17598   02/16/17   16:49:36      0:14      2:03    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17599   02/16/17   16:52:50      0:02      0:20    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17600   02/16/17   16:55:41      0:03      8:58    12142803943          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17601   02/16/17   17:43:00      0:31      1:13    19728970197          17182191370         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17602   02/16/17   18:07:07      0:14      0:00    12022561039          19728970197                                               MO         []
                                                                                                                                                                                              6607




17603   02/16/17   18:07:07      0:14      0:00    12022561039          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17604   02/16/17   18:14:25      0:22      0:00    19728970197          12022561039                                               MT       [NIOP]
17605   02/16/17   18:14:26      0:23      0:05    19728970197          12022561039                                               MT   [NIOP:CFNA:VM]
                                                   18622513566(F)
17606   02/16/17   18:14:26      0:23      0:05    19728970197          12022561039         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17607   02/16/17   18:15:25      0:03      1:55    12022561039          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17608   02/16/17   18:15:25      0:04      1:55    12022561039          19728970197                                               MO      [VCORR]
17609   02/16/17   18:27:15      0:11      2:58    19728970197          14075407829         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17610   02/16/17   18:36:05      0:03     11:45    12144901788          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17611   02/16/17   18:50:12      0:06      0:54    13105629627          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17612   02/16/17   18:50:12      0:07      0:54    13105629627          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 351 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           992
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
17613   02/16/17   19:17:40      0:17      1:52    19728970197          13105864944         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17614   02/16/17   19:22:52      0:02      8:08    19728970197          12144777469                                               MT    [NIOP:VCORR]
17615   02/16/17   19:22:52      0:03      8:08    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17616   02/16/17   19:31:56      0:05      0:50    12144777469          19728970197                                               MO      [VCORR]
17617   02/16/17   19:31:56      0:05      0:50    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17618   02/16/17   19:33:58      0:07      3:46    12143353210          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17619   02/16/17   19:33:58      0:08      3:46    12143353210          19728970197                                               MO      [VCORR]
17620   02/16/17   19:38:20      0:06      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17621   02/16/17   19:41:14      0:06      0:39    19728970197          12125618626         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6608




                                                                                              IPHONE6SPLUS
17622   02/16/17   19:42:07      0:06      0:44    19728970197          19728652224         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17623   02/16/17   19:45:49      0:04      0:13    12144777469          19728970197                                               MO      [VCORR]
17624   02/16/17   19:45:49      0:04      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17625   02/16/17   19:51:33      0:02      8:56    19728970197          12125618926         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17626   02/16/17   19:57:19      0:09      3:10    19728970197          19728652225         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17627   02/16/17   19:57:23      0:00      3:06    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17628   02/16/17   20:23:11      0:14      9:15    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17629   02/16/17   20:23:12      0:19      9:16    12144031955          19728970197                                               MO         []




                                                                  AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 352 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           993
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17630   02/16/17   20:32:50      0:14      1:17    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17631   02/16/17   20:34:21      0:09      3:45    19728970197          16153909966                                               MT   [NIOP:VCORR]
17632   02/16/17   20:34:21      0:09      3:45    19728970197          16153909966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17633   02/16/17   20:35:06      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17634   02/16/17   20:35:08      0:22      1:31    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17635   02/16/17   20:46:35      0:35      0:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17636   02/16/17   20:48:57      0:04      6:19    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17637   02/16/17   21:04:05      0:11      3:04    19728970197          12143353210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6609




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17638   02/16/17   21:04:05      0:11      3:04    19728970197          12143353210                                               MT   [NIOP:VCORR]
17639   02/16/17   21:07:55      0:09      4:41    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17640   02/16/17   21:14:20      0:29      0:00    19728970197          17192879602         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17641   02/16/17   21:14:47      0:15      1:23    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17642   02/16/17   21:15:50      0:21      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17643   02/16/17   21:15:51      0:22      0:27    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17644   02/16/17   21:16:31      0:03      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 353 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           994
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17645   02/16/17   21:17:12      0:22      0:19    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17646   02/16/17   21:43:36      0:10      0:14    13105256477          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17647   02/16/17   21:43:36      0:14      0:14    13105256477          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17648   02/16/17   21:43:36      0:14      0:14    13105256477          19728970197                                               MO        []
17649   02/16/17   21:50:38      0:13      0:00    12142134220          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17650   02/16/17   21:50:40      0:15      0:03    12142134220          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17651   02/16/17   21:50:40      0:15      0:03    12142134220          19728970197                                               MO      [VCORR]
17652   02/16/17   22:46:46      0:21      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6610




17653   02/16/17   22:46:48      0:23      0:03    12144777469          19728970197                                               MO      [VCORR]
17654   02/16/17   22:46:48      0:23      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17655   02/16/17   22:51:00      0:21      0:00    13107219587          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17656   02/16/17   22:51:02      0:23      0:32    13107219587          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17657   02/16/17   23:34:59      0:21      0:00    17702902017          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17658   02/16/17   23:35:00      0:22      0:34    17702902017          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17659   02/16/17   23:43:14      0:20      0:00    12144777469          19728970197                                               MO        []
17660   02/16/17   23:43:14      0:20      0:00    12144777469          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17661   02/17/17   00:54:20      0:01      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 354 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        995
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17662   02/17/17   00:54:21      0:02      0:03    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17663   02/17/17   00:54:21      0:03      0:03    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
17664   02/17/17   01:15:51      0:10      4:17    19728970197          12146322092                                               MT   [NIOP:VCORR]
17665   02/17/17   01:15:51      0:10      4:17    19728970197          12146322092         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17666   02/17/17   01:26:06      0:24      3:49    19728970197          12026891272         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17667   02/17/17   01:29:01      0:06      0:51    12142822920          19728970197                                               MO      [VCORR]
17668   02/17/17   01:29:01      0:06      0:51    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17669   02/17/17   01:36:10      0:06      1:57    19728970197          12129958500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17670   02/17/17   01:38:50      0:20      0:01    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                              6611




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17671   02/17/17   01:38:52      0:22      0:04    12142822920          19728970197                                               MO      [VCORR]
17672   02/17/17   01:38:52      0:22      0:04    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17673   02/17/17   01:42:31      0:24      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17674   02/17/17   01:48:05      0:10     11:19    19728970197          15129444492                                               MT   [NIOP:VCORR]
17675   02/17/17   01:48:05      0:10     11:19    19728970197          15129444492         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17676   02/17/17   02:00:33      0:11      5:11    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17677   02/17/17   02:06:47      0:36      0:00    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17678   02/17/17   02:09:01      0:05      0:43    12129958500          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 355 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           996
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17679   02/17/17   02:42:14      0:05      3:56    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17680   02/17/17   03:41:19      0:07     11:56    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17681   02/17/17   03:57:10      0:04      4:26    19728970197          12144031955                                               MT      [NIOP]
17682   02/17/17   03:57:10      0:08      4:25    19728970197          12144031955                                               ST      [NIOP]
17683   02/17/17   03:57:10      0:08      4:25    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17684   02/17/17   05:07:35      0:04     11:28    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17685   02/17/17   14:21:18      0:03      1:40    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17686   02/17/17   14:23:24      0:08      5:47    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6612




17687   02/17/17   14:29:57      0:18      0:00    19728970197          12149126054                                               MT       [NIOP]
17688   02/17/17   14:30:14      0:21      0:00    19728970197          12149126054                                               ST       [NIOP]
17689   02/17/17   14:30:16      0:23      1:07    19728970197          12149126054                                               ST   [NIOP:CFNA:VM]
                                                   12543666111(F)
17690   02/17/17   14:30:16      0:23      1:07    19728970197          12149126054         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17691   02/17/17   14:31:31      0:03      2:59    12149126054          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17692   02/17/17   14:31:32      0:04      2:59    12149126054          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
17693   02/17/17   14:56:35      0:00      0:00    19728970197          14696441082                                               MT      [CBIUK]
17694   02/17/17   14:56:42      0:07      0:00    19728970197          14696441082         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17695   02/17/17   15:17:36      0:36      0:46    19728970197          19498878923         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17696   02/17/17   15:29:32      0:06     13:01    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 356 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        997
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17697   02/17/17   15:29:32      0:06     13:01    19177044960          19728970197                                               MO     [VCORR]
17698   02/17/17   15:49:14      0:06      1:42    19177044960          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17699   02/17/17   15:49:14      0:07      1:42    19177044960          19728970197                                               MO      [VCORR]
17700   02/17/17   15:51:37      0:23      0:21    19728970197          12126981135         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17701   02/17/17   15:56:48      0:05      0:37    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17702   02/17/17   16:47:49      0:21      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17703   02/17/17   16:47:51      0:23      0:02    13108495634          19728970197                                               MO         []
17704   02/17/17   16:47:51      0:23      0:02    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17705   02/17/17   16:58:14      0:08      5:15    13145407011          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6613




                                                                                              IPHONE6SPLUS
17706   02/17/17   16:58:14      0:09      5:15    13145407011          19728970197                                               MO      [NIOR]
17707   02/17/17   17:31:12      0:04      0:19    19728970197          19726285238         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17708   02/17/17   17:37:02      0:13      0:30    19038410604          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17709   02/17/17   17:41:29      0:09      0:26    12142822920          19728970197                                               MO      [VCORR]
17710   02/17/17   17:41:29      0:09      0:26    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17711   02/17/17   18:20:46      0:04      9:19    12126981135          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17712   02/17/17   18:28:38      0:21      0:00    12146687860          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17713   02/17/17   18:28:39      0:22      0:13    12146687860          19728970197                                               MO      [VCORR]
17714   02/17/17   18:28:39      0:22      0:13    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 357 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        998
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17715   02/17/17   18:30:38      0:16      0:56    19728970197          12146687860                                               MT   [NIOP:VCORR]
17716   02/17/17   18:30:38      0:17      0:56    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17717   02/17/17   18:31:51      0:04      0:10    19728970197          12144777469                                               MT      [NIOP]
17718   02/17/17   18:31:51      0:04      0:10    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17719   02/17/17   18:33:36      0:07      4:40    19728970197          13108495634                                               MT   [NIOP:CMH:MPS]
17720   02/17/17   18:33:36      0:07      4:40    19728970197          13108495634         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17721   02/17/17   18:39:42      0:31      0:48    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17722   02/17/17   18:49:06      0:21      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17723   02/17/17   18:49:07      0:22      1:12    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6614




                                                                                              IPHONE6SPLUS
17724   02/17/17   18:49:07      0:23      1:12    13105629627          19728970197                                               MO      [VCORR]
17725   02/17/17   19:01:34      0:05      6:17    12146758846          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17726   02/17/17   20:04:43      0:06      0:56    19728970197          12142822920                                               MT    [NIOP:VCORR]
17727   02/17/17   20:04:43      0:06      0:56    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17728   02/17/17   20:16:31      0:06      5:41    14696934091          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17729   02/17/17   21:02:23      0:12      0:17    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17730   02/17/17   21:08:59      0:08      2:32    19729744298          19728970197                                               MO       [NIOR]
17731   02/17/17   21:08:59      0:08      2:32    19729744298          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17732   02/17/17   21:14:02      0:11      7:20    19728970197          12145381988         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 358 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        999
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:05
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17733   02/17/17   21:14:02      0:08      7:20    19728970197          12145381988                                               MT      [NIOP]
17734   02/17/17   21:29:50      0:09     14:08    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17735   02/17/17   21:57:14      0:01      0:43    19728970197          15713589028         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17736   02/17/17   21:59:55      0:15     26:50    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17737   02/17/17   22:10:42      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17738   02/17/17   22:10:43      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]
17739   02/17/17   22:10:43      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17740   02/17/17   22:53:43      0:08      4:24    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6615




17741   02/17/17   22:58:34      0:05      2:25    19728970197          12144777469                                               MT   [NIOP:VCORR]
17742   02/17/17   22:58:34      0:05      2:25    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17743   02/17/17   23:19:38      0:08      1:16    19728970197          12026891272         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17744   02/17/17   23:21:33      0:21      0:00    19728970197          12146322092                                               MT       [NIOP]
17745   02/17/17   23:21:34      0:22      0:32    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
17746   02/17/17   23:21:34      0:22      0:32    19728970197          12146322092         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17747   02/17/17   23:55:29      0:00      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17748   02/18/17   15:05:22      0:21      0:00    19728970197          19729744298                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17749   02/18/17   15:05:44      0:26      0:04    19728970197          19729744298                                               ST       [OOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 359 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1000
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17750   02/18/17   15:05:44      0:27      0:04    19728970197          19729744298         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17751   02/18/17   15:07:44      0:20      0:00    19728970197          19729744298                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17752   02/18/17   15:08:06      0:26      0:03    19728970197          19729744298                                               ST       [OOR]
17753   02/18/17   15:08:06      0:27      0:03    19728970197          19729744298         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17754   02/18/17   16:03:27      0:09      4:48    19728970197          12144435250         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17755   02/18/17   16:23:48      0:15      2:02    19728970197          12142024709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17756   02/18/17   16:37:54      0:23      3:15    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17757   02/18/17   16:41:57      0:34      0:15    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6616




                                                                                              IPHONE6SPLUS
17758   02/18/17   16:43:10      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
17759   02/18/17   16:43:11      0:23      0:11    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17760   02/18/17   16:43:11      0:23      0:11    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17761   02/18/17   16:45:52      0:15      2:13    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17762   02/18/17   16:47:30      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17763   02/18/17   16:47:31      0:21      0:02    12144777469          19728970197                                               MO      [VCORR]
17764   02/18/17   16:47:31      0:21      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17765   02/18/17   16:50:26      0:09      0:07    12144777469          19728970197                                               MO      [VCORR]
17766   02/18/17   16:50:26      0:09      0:07    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17767   02/18/17   16:55:14      0:05      3:01    19728970197          12144777469                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 360 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1001
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17768   02/18/17   16:55:14      0:05      3:01    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17769   02/18/17   17:00:01      0:14      4:31    19728970197          17076230729         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17770   02/18/17   17:06:56      0:03      0:00    19728970197          17609316789         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17771   02/18/17   17:07:42      0:00      0:01    19728970197          17609316789         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17772   02/18/17   17:12:10      0:12      0:13    18059108873          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17773   02/18/17   17:18:52      0:13      0:41    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17774   02/18/17   17:24:15      0:15      0:30    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6617




17775   02/18/17   17:26:23      0:11      0:24    19728970197          12142822920                                               MT   [NIOP:VCORR]
17776   02/18/17   17:26:23      0:11      0:24    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17777   02/18/17   17:27:22      0:04      0:32    17192879602          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17778   02/18/17   17:32:50      0:22      0:00    19728970197          14178482210                                               MT       [NIOP]
17779   02/18/17   17:32:52      0:24      0:02    19728970197          14178482210                                               MT   [NIOP:CFNA:VM]
                                                   13176649900(F)
17780   02/18/17   17:32:52      0:24      0:02    19728970197          14178482210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17781   02/18/17   17:35:59      0:06      0:29    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17782   02/18/17   18:16:06      0:11      3:55    19728970197          12144031955                                               ST      [NIOP]
17783   02/18/17   18:16:06      0:11      3:55    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17784   02/18/17   18:16:06      0:06      3:55    19728970197          12144031955                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 361 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1002
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17785   02/18/17   18:50:02      0:11      0:18    19728970197          19728016886         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17786   02/18/17   18:52:40      0:10      0:32    19728970197          19728016886         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17787   02/18/17   18:53:46      0:10      0:14    19728970197          19728016886         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17788   02/18/17   20:14:06      0:08      3:39    12144777469          19728970197                                               MO      [VCORR]
17789   02/18/17   20:14:06      0:08      3:39    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17790   02/18/17   20:41:17      0:11      0:15    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17791   02/18/17   20:42:25      0:34      0:19    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17792   02/18/17   21:20:48      0:04      2:14    12195773103          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6618




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17793   02/18/17   21:46:26      0:12      2:29    17192879602          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17794   02/18/17   21:49:37      0:19      1:47    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17795   02/18/17   21:51:58      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
17796   02/18/17   21:52:00      0:23      0:05    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17797   02/18/17   21:52:00      0:23      0:05    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17798   02/18/17   21:52:37      0:22      0:00    19728970197          19723332722                                               MT       [NIOP]
17799   02/18/17   21:52:38      0:23      0:04    19728970197          19723332722                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17800   02/18/17   21:52:38      0:23      0:04    19728970197          19723332722         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17801   02/18/17   21:53:07      0:08      0:35    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 362 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1003
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17802   02/18/17   21:53:08      0:09      0:34    19728970197          12142822920         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17803   02/18/17   21:53:42      0:08      1:29    12144777469          19728970197                                               MO      [VCORR]
17804   02/18/17   21:53:42      0:08      1:29    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17805   02/18/17   21:59:49      0:05      0:00    19728970197          19728652227         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17806   02/18/17   22:07:31      0:08      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17807   02/18/17   22:07:31      0:09      0:05    12144777469          19728970197                                               MO      [VCORR]
17808   02/18/17   23:09:35      0:11      0:00    19728970197          14055681717                                               MT       [NIOP]
17809   02/18/17   23:09:36      0:12      0:03    19728970197          14055681717                                               MT   [NIOP:CFB:VM]
                                                   14056646359(F)
17810   02/18/17   23:09:36      0:12      0:03    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6619




17811   02/19/17   17:26:50      0:35      0:02    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17812   02/19/17   18:16:51      0:04      2:27    19728970197          19727699901         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17813   02/19/17   18:45:21      0:04     14:13    19728970197          12144031955                                               MT      [NIOP]
17814   02/19/17   18:45:21      0:08     14:13    19728970197          12144031955                                               ST      [NIOP]
17815   02/19/17   18:45:21      0:08     14:13    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17816   02/19/17   22:37:36      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
17817   02/19/17   22:37:38      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17818   02/19/17   22:37:38      0:23      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17819   02/19/17   22:38:08      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17820   02/19/17   22:38:09      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 363 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1004
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17821   02/19/17   22:38:09      0:01      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17822   02/19/17   22:38:22      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17823   02/19/17   22:38:23      0:01      0:03    12144777469          19728970197                                               MO      [VCORR]
17824   02/19/17   22:38:23      0:01      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17825   02/19/17   22:38:29      0:21      0:00    19728970197          19723332722                                               MT       [NIOP]
17826   02/19/17   22:38:30      0:22      0:02    19728970197          19723332722                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17827   02/19/17   22:38:30      0:22      0:02    19728970197          19723332722         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17828   02/19/17   22:38:46      0:02      4:24    12144777469          19728970197                                               MO      [VCORR]
17829   02/19/17   22:38:46      0:02      4:24    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6620




17830   02/20/17   13:43:23      0:04      2:59    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17831   02/20/17   13:43:24      0:05      2:58    12144777469          19728970197                                               MO      [VCORR]
17832   02/20/17   15:38:42      0:06      4:50    12145365098          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17833   02/20/17   15:38:42      0:06      4:50    12145365098          19728970197                                               MO      [Wi-Fi]
17834   02/20/17   16:22:16      0:22      0:00    19725238783          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17835   02/20/17   16:22:17      0:23      0:13    19725238783          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17836   02/20/17   16:22:17      0:23      0:13    19725238783          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
17837   02/20/17   17:01:23      0:06     15:10    16155162999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17838   02/20/17   17:01:23      0:07     15:10    16155162999          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 364 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1005
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17839   02/20/17   17:17:03      0:03     12:45    19728970197          18005382583         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17840   02/20/17   17:41:31      0:10      5:01    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17841   02/20/17   17:47:11      0:02      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17842   02/20/17   18:34:00      0:03      7:42    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17843   02/20/17   18:56:09      0:02      1:16    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17844   02/20/17   18:58:14      0:04      0:43    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17845   02/20/17   19:03:10      0:08     28:14    16027542574          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6621




17846   02/20/17   19:56:08      0:07      3:38    12142822920          19728970197                                               MO      [VCORR]
17847   02/20/17   19:56:08      0:07      3:38    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17848   02/20/17   20:09:57      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
17849   02/20/17   20:09:59      0:23      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17850   02/20/17   20:09:59      0:23      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17851   02/20/17   20:21:00      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
17852   02/20/17   20:21:02      0:23      0:00    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17853   02/20/17   20:21:02      0:23      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17854   02/20/17   20:21:29      0:20      0:00    19728970197          19723332722                                               MT       [NIOP]
17855   02/20/17   20:21:31      0:22      0:03    19728970197          19723332722                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17856   02/20/17   20:21:31      0:22      0:03    19728970197          19723332722         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 365 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1006
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17857   02/20/17   20:38:59      0:21      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17858   02/20/17   20:39:01      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
17859   02/20/17   20:39:01      0:23      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17860   02/20/17   20:39:19      0:03      0:59    12144777469          19728970197                                               MO      [VCORR]
17861   02/20/17   20:39:19      0:03      0:59    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17862   02/20/17   20:51:41      0:04     10:40    13302835302          19728970197                                               MO      [VCORR]
17863   02/20/17   20:51:41      0:04     10:40    13302835302          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17864   02/20/17   20:55:58      0:21      0:00    13108795888          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17865   02/20/17   20:55:59      0:22      0:35    13108795888          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                              6622




                                                                                              IPHONE6SPLUS
17866   02/20/17   23:17:13      0:34      0:07    19728970197          16315468772         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17867   02/20/17   23:51:05      0:12      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17868   02/20/17   23:51:06      0:13      0:24    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17869   02/20/17   23:54:25      0:04      0:00    19728970197          13017670825         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17870   02/20/17   23:54:49      0:10      4:15    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17871   02/21/17   00:42:47      0:21      0:00    19499759300          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17872   02/21/17   00:42:48      0:22      0:02    19499759300          19728970197                                               MO      [VCORR]
17873   02/21/17   00:42:48      0:22      0:02    19499759300          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 366 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1007
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17874   02/21/17   01:38:01      0:01      0:00    19144037755          19728970197                             310410933034475   MT       [NIOP]
17875   02/21/17   01:38:02      0:02      0:30    19144037755          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
17876   02/21/17   02:16:43      0:05      5:33    16617480240          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17877   02/21/17   02:22:22      0:02      0:38    16617480240          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17878   02/21/17   02:23:35      0:00      0:00    -1                   19728970197                             310410933034475   MT       [NIOP]
17879   02/21/17   02:23:53      0:12      0:00    16617480240          19728970197                             310410933034475   MT         []
17880   02/21/17   02:23:53      0:13      0:00    16617480240          19728970197                                               ST       [NIOR]
17881   02/21/17   02:23:54      0:14      0:06    16617480240          19728970197                             310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)
17882   02/21/17   02:24:22      0:10      0:00    -1                   19728970197                                               ST       [NIOP]
17883   02/21/17   02:24:22      0:09      0:00    -1                   19728970197                             310410933034475   MT         []
17884   02/21/17   02:24:23      0:11      0:04    -1                   19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17885   02/21/17   02:38:31      0:03      0:00    19728970197          19364654248                                               MT       [NIOP]
                                                                                                                                                                                             6623




17886   02/21/17   02:38:33      0:05      0:32    19728970197          19364654248                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
17887   02/21/17   02:38:33      0:05      0:32    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17888   02/21/17   14:03:09      0:22      0:00    19728970197          15168608800                                               MT      [NIOP]
17889   02/21/17   14:03:10      0:23      0:46    19728970197          15168608800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17890   02/21/17   14:03:10      0:23      0:46    19728970197          15168608800                                               MT   [NIOP:CFNA:VM]
                                                   18622513466(F)
17891   02/21/17   14:04:57      0:30      0:04    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17892   02/21/17   14:05:38      0:34      0:06    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17893   02/21/17   14:06:55      0:35      0:02    19728970197          15409032203         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17894   02/21/17   14:08:04      0:31      0:00    19728970197          12024127996                                               ST       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 367 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1008
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
17895   02/21/17   14:08:05      0:32      1:30    19728970197          12024127996                                               MT    [NIOP:CFNA:VM]
                                                   14432803091(F)
17896   02/21/17   14:08:05      0:32      1:30    19728970197          12024127996         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17897   02/21/17   14:10:39      0:08      0:55    19728970197          12149797881         3557220700307612    310410933034475   MO         [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17898   02/21/17   14:11:33      0:09      4:28    12127069748          19728970197         3557220700307612    310410933034475   MT       [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17899   02/21/17   14:15:22      0:00      0:00    16464276137          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17900   02/21/17   14:15:23      0:01      0:08    16464276137          19728970197         3557220700307612    310410933034475   MT     [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17901   02/21/17   14:15:24      0:04      0:07    16464276137          19728970197                                               MO           []
17902   02/21/17   14:15:36      0:14     12:41    12147557166          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                                6624




                                                                                              IPHONE6SPLUS
17903   02/21/17   14:15:36      0:14     12:42    12147557166          19728970197                                               MO        [VCORR]
17904   02/21/17   14:56:43      0:21      0:00    18666522523          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17905   02/21/17   14:56:44      0:22      0:35    18666522523          19728970197         3557220700307612    310410933034475   MT     [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17906   02/21/17   15:48:28      0:10      4:32    19728970197          12143353819                                               MT     [NIOP:VCORR]
17907   02/21/17   15:48:28      0:10      4:32    19728970197          12143353819         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17908   02/21/17   16:00:40      0:00      0:27    19728970197          12142122373                                               SO           []
                                                   01112142122373(D)
17909   02/21/17   16:00:41      0:00      0:27    19728970197          12142122373                                               MT   [NIOP:CFNA:CMW:VM]
                                                   13173419000(F)
17910   02/21/17   16:00:41      0:25      0:26    19728970197          12142122373                                               ST          []
17911   02/21/17   16:00:41      0:26      0:26    19728970197          12142122373         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17912   02/21/17   16:03:03      0:00      0:00    12142122373          19728970197                                               MO           []
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                                    Page
                                                                                                                                                           Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 368 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                             1009
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17913   02/21/17   16:03:09      0:00      0:00    12142122373          19728970197                                               MO        []
                                                   01119728970197(D)
17914   02/21/17   16:03:31      0:04      5:46    12142122373          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
17915   02/21/17   16:03:31      0:04      5:46    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17916   02/21/17   16:12:09      0:35      0:26    19728970197          14802989600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17917   02/21/17   16:18:20      0:05      0:28    12142287234          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17918   02/21/17   16:33:12      0:23      0:00    18176802745          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17919   02/21/17   16:33:13      0:24      0:17    18176802745          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17920   02/21/17   16:53:27      0:22      0:00    12148081568          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6625




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17921   02/21/17   16:53:28      0:23      0:34    12148081568          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17922   02/21/17   16:53:28      0:23      0:34    12148081568          19728970197                                               MO      [VCORR]
17923   02/21/17   17:08:19      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17924   02/21/17   17:08:20      0:22      1:25    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17925   02/21/17   17:48:47      0:06      0:40    12142822920          19728970197                                               MO      [VCORR]
17926   02/21/17   17:48:47      0:06      0:40    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17927   02/21/17   17:49:33      0:02      0:25    12142822920          19728970197                                               MO      [VCORR]
17928   02/21/17   17:49:33      0:02      0:25    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17929   02/21/17   17:50:37      0:21      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 369 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1010
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17930   02/21/17   17:50:38      0:22      0:32    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17931   02/21/17   18:55:40      0:02      0:00    19728970197          19727881400         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17932   02/21/17   18:56:01      0:06      0:41    19728970197          19724507322         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17933   02/21/17   19:02:43      0:09      1:30    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17934   02/21/17   20:02:04      0:22      0:00    19728970197          19364654248                                               MT       [NIOP]
17935   02/21/17   20:02:05      0:23      0:04    19728970197          19364654248                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17936   02/21/17   20:02:05      0:23      0:04    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17937   02/21/17   20:04:57      0:04      0:00    19728970197          15128505755         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6626




                                                                                              IPHONE6SPLUS
17938   02/21/17   20:04:58      0:02      0:00    19728970197          15127898822                                               ST      [NIOP]
17939   02/21/17   20:05:49      0:18      0:23    19728970197          17702902017         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17940   02/21/17   20:13:51      0:22      0:01    19728970197          19364654248                                               MT       [NIOP]
17941   02/21/17   20:13:53      0:24      1:06    19728970197          19364654248                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
17942   02/21/17   20:13:53      0:24      1:06    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17943   02/21/17   20:38:35      0:08      1:24    12148707800          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17944   02/21/17   21:03:35      0:05      0:04    19728970197          17183541343         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17945   02/21/17   21:12:45      0:10      0:20    12142287234          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17946   02/21/17   21:15:38      0:12      0:00    17702902017          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 370 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1011
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17947   02/21/17   21:15:39      0:13      0:34    17702902017          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17948   02/21/17   21:33:25      0:06      4:23    19728970197          17183541343         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17949   02/21/17   21:35:22      0:04      3:38    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17950   02/21/17   21:35:22      0:04      3:38    19177044960          19728970197                                               MO      [VCORR]
17951   02/21/17   21:40:23      0:06      7:12    19728970197          17702902017         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17952   02/21/17   22:13:46      0:21      0:00    19728970197          12145526241                                               MT       [NIOP]
17953   02/21/17   22:13:47      0:22      0:29    19728970197          12145526241                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
17954   02/21/17   22:13:47      0:22      0:29    19728970197          12145526241         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17955   02/21/17   22:16:31      0:19      1:45    19728970197          12145288883         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6627




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17956   02/21/17   22:19:34      0:06     25:06    19728970197          17183541343         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17957   02/21/17   22:29:09      0:21      0:00    19725179130          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17958   02/21/17   22:29:10      0:22      0:34    19725179130          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17959   02/21/17   22:44:57      0:05     15:21    19728970197          18002057699         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17960   02/21/17   22:51:31      0:10     19:10    19727881400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17961   02/21/17   23:19:31      0:10      4:04    19728970197          19725179130         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17962   02/21/17   23:24:41      0:04     10:10    19728970197          18004359792         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 371 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1012
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17963   02/21/17   23:34:20      0:10      2:12    19725179130          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17964   02/21/17   23:42:15      0:04      0:18    19728970197          18882874637         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17965   02/21/17   23:43:19      0:03      8:50    19728970197          18002851835         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17966   02/21/17   23:52:09      0:09     30:42    19549011626          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17967   02/22/17   00:25:00      0:22      0:00    19728970197          12148686396                                               MT      [NIOP]
17968   02/22/17   00:25:01      0:23      0:17    19728970197          12148686396         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17969   02/22/17   00:25:01      0:23      0:17    19728970197          12148686396                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
17970   02/22/17   00:35:23      0:14      2:39    19728970197          16027542574         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6628




                                                                                              IPHONE6SPLUS
17971   02/22/17   00:50:59      0:22      0:00    19728970197          16122204103                                               MT       [NIOP]
17972   02/22/17   00:51:01      0:24      2:40    19728970197          16122204103                                               MT   [NIOP:CFNA:VM]
                                                   13174379962(F)
17973   02/22/17   00:51:01      0:25      2:40    19728970197          16122204103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17974   02/22/17   01:04:03      0:21      0:00    14026397768          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17975   02/22/17   01:04:05      0:23      0:40    14026397768          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17976   02/22/17   01:04:33      0:09      0:13    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17977   02/22/17   01:05:12      0:03      5:36    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17978   02/22/17   01:44:32      0:01      0:00    19728970197          12024127996                                               MT       [NIOP]
17979   02/22/17   01:44:33      0:02      0:00    19728970197          12024127996                                               MT   [NIOP:CFB:VM]
                                                   14432803091(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 372 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1013
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17980   02/22/17   01:44:33      0:02      0:00    19728970197          12024127996         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17981   02/22/17   01:50:11      0:05      2:57    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17982   02/22/17   01:58:54      0:36      1:00    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17983   02/22/17   02:25:25      0:22      0:00    12022504257          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17984   02/22/17   02:25:26      0:23      1:20    12022504257          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
17985   02/22/17   03:43:43      0:06      3:15    12022504257          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17986   02/22/17   12:32:06      0:12      1:00    19728970197          14806757665         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6629




17987   02/22/17   12:33:38      0:09      5:53    19728970197          14804810400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17988   02/22/17   12:53:51      0:23      1:29    19728970197          14804810400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17989   02/22/17   14:13:14      0:21      0:00    19728970197          12024127996                                               ST       [NIOP]
17990   02/22/17   14:13:15      0:22      0:04    19728970197          12024127996                                               MT   [NIOP:CFNA:VM]
                                                   14432803091(F)
17991   02/22/17   14:13:15      0:22      0:04    19728970197          12024127996         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17992   02/22/17   14:16:10      0:33      0:31    19728970197          15148921813         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17993   02/22/17   14:23:33      0:05      1:02    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17994   02/22/17   14:25:31      0:08      0:02    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 373 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1014
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
17995   02/22/17   14:26:05      0:29      0:01    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17996   02/22/17   14:52:56      0:35      0:10    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17997   02/22/17   15:22:36      0:32      0:32    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17998   02/22/17   15:33:22      0:03      7:47    12142733313          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
17999   02/22/17   15:40:28      0:21      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18000   02/22/17   15:40:29      0:22      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18001   02/22/17   15:41:43      0:09      0:07    19728970197          14693622321         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6630




18002   02/22/17   15:42:18      0:09     16:50    12146797166          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18003   02/22/17   15:42:18      0:09     16:50    12146797166          19728970197                                               MO     [CMH:MPS]
18004   02/22/17   15:51:45      0:20      0:00    12022504257          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18005   02/22/17   15:51:46      0:21      1:02    12022504257          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18006   02/22/17   15:59:49      0:09      2:17    19728970197          12022504257         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18007   02/22/17   16:03:29      0:03      1:31    12142266995          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18008   02/22/17   16:03:29      0:04      1:31    12142266995          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
18009   02/22/17   16:06:29      0:03      0:22    12022504257          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 374 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1015
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18010   02/22/17   16:07:14      0:10      4:23    19728970197          12028988392         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18011   02/22/17   16:08:08      0:09      0:00    18173000132          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18012   02/22/17   16:08:09      0:10      0:33    18173000132          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18013   02/22/17   16:11:53      0:01      0:00    19728970197          18173000132         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18014   02/22/17   16:12:24      0:18      4:57    19728970197          18173000132         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18015   02/22/17   16:17:43      0:14      4:09    19728970197          12022504257         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18016   02/22/17   16:24:18      0:10     11:29    19728970197          18605413333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6631




18017   02/22/17   16:30:11      0:20      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18018   02/22/17   16:30:13      0:22      0:02    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18019   02/22/17   16:36:18      0:18      1:01    19728970197          12148081568         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18020   02/22/17   16:36:18      0:18      1:01    19728970197          12148081568                                               MT   [NIOP:VCORR]
18021   02/22/17   16:50:04      0:21      0:43    19726036666          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18022   02/22/17   16:50:04      0:21      0:43    19726036666          19728970197                                               MO      [VCORR]
18023   02/22/17   16:51:56      0:10      3:05    19728970197          12149797881         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18024   02/22/17   16:56:34      0:20      0:00    19728970197          12123013173         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18025   02/22/17   16:57:01      0:22      0:00    19728970197          19173710711                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 375 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1016
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:06
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18026   02/22/17   16:57:02      0:23      0:26    19728970197          19173710711                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
18027   02/22/17   16:57:02      0:24      0:26    19728970197          19173710711         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18028   02/22/17   17:10:38      0:04      3:37    19728970197          12142204700         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18029   02/22/17   17:29:07      0:07      2:26    19728970197          14803681234         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18030   02/22/17   17:30:32      0:20      0:00    15712286082          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18031   02/22/17   17:30:34      0:22      0:30    15712286082          19728970197                                               MO      [VCORR]
18032   02/22/17   17:30:34      0:22      0:30    15712286082          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18033   02/22/17   17:31:50      0:06      4:38    19728970197          15712286082                                               MT    [NIOP:VCORR]
18034   02/22/17   17:31:50      0:06      4:38    19728970197          15712286082         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                              6632




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18035   02/22/17   17:37:06      0:03      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18036   02/22/17   17:38:16      0:11      0:40    19728970197          12022504257         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18037   02/22/17   17:39:25      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
18038   02/22/17   17:39:27      0:23      0:35    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18039   02/22/17   17:39:27      0:23      0:35    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18040   02/22/17   17:41:02      0:03      3:00    19728970197          12144031955                                               MT      [NIOP]
18041   02/22/17   17:41:02      0:04      3:00    19728970197          12144031955                                               ST      [NIOP]
18042   02/22/17   17:41:02      0:04      3:00    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18043   02/22/17   17:46:15      0:04      1:51    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 376 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1017
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18044   02/22/17   17:49:12      0:05      1:19    19498878923          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18045   02/22/17   17:50:28      0:06      1:59    19173710711          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18046   02/22/17   17:50:28      0:06      1:59    19173710711          19728970197                                               MO     [VCORR]
18047   02/22/17   17:52:37      0:03      0:22    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18048   02/22/17   18:21:20      0:00      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
18049   02/22/17   18:21:21      0:01      0:03    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18050   02/22/17   18:32:21      0:01      0:00    16782610119          19728970197                             310410933034475   MT       [NIOP]
18051   02/22/17   18:32:22      0:02      0:11    16782610119          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18052   02/22/17   18:54:19      0:01      0:00    12092054444          19728970197                             310410933034475   MT       [NIOP]
18053   02/22/17   18:54:19      0:01      0:29    12092054444          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6633




18054   02/22/17   19:52:27      0:11      2:37    19728970197          12142822920                                               MT   [NIOP:VCORR]
18055   02/22/17   19:52:27      0:11      2:37    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18056   02/22/17   19:56:19      0:05      1:54    19728970197          12145526241                                               MT   [NIOP:VCORR]
18057   02/22/17   19:56:19      0:05      1:54    19728970197          12145526241         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18058   02/22/17   20:02:05      0:21      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18059   02/22/17   20:02:05      0:21      0:24    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18060   02/22/17   20:10:54      0:06      8:01    12142733322          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18061   02/22/17   20:13:09      0:20      0:00    19729757970          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18062   02/22/17   20:13:10      0:21      0:28    19729757970          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 377 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1018
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18063   02/22/17   20:19:04      0:02      0:00    19728970197          12144777469                                               MT       [NIOP]
18064   02/22/17   20:19:06      0:04      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18065   02/22/17   20:19:06      0:04      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18066   02/22/17   20:19:15      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18067   02/22/17   20:19:15      0:00      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18068   02/22/17   20:19:15      0:00      0:00    19728970197          12144777469                                               MT       [NIOP]
18069   02/22/17   20:19:16      0:01      0:05    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
18070   02/22/17   20:19:16      0:02      0:02    12144777469          19728970197                                               MO      [VCORR]
18071   02/22/17   20:19:16      0:02      0:05    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18072   02/22/17   20:19:28      0:02      4:51    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6634




18073   02/22/17   20:19:28      0:02      4:51    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18074   02/22/17   20:45:11      0:06     14:21    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18075   02/22/17   21:00:29      0:35      0:19    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18076   02/22/17   21:45:05      0:06      0:06    19144037755          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18077   02/22/17   22:09:16      0:07      0:23    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18078   02/22/17   22:39:36      0:11      9:37    12144777469          19728970197                                               MO      [VCORR]
18079   02/22/17   22:39:36      0:11      9:37    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18080   02/22/17   22:52:57      0:21      0:01    19728970197          19364654248                                               MT       [NIOP]
18081   02/22/17   22:52:59      0:23      1:55    19728970197          19364654248                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 378 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1019
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18082   02/22/17   22:52:59      0:23      1:55    19728970197          19364654248         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18083   02/22/17   22:55:12      0:08      0:02    19728970197          13109208193         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18084   02/22/17   22:56:20      0:36      0:15    19728970197          17037276850         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18085   02/22/17   22:58:25      0:03     17:22    13109208193          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18086   02/22/17   23:16:18      0:35      0:01    19728970197          17037276850         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18087   02/22/17   23:19:15      0:02      0:00    17609439300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18088   02/22/17   23:19:20      0:02      2:21    16027542574          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6635




18089   02/22/17   23:19:28      0:04     12:34    17609439300          19728970197         3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
18090   02/22/17   23:27:32      0:08      1:40    19728970197          14053016595                                               MT    [NIOP:VCORR]
18091   02/22/17   23:27:32      0:08      1:40    19728970197          14053016595         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18092   02/22/17   23:27:36      0:00      4:26    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18093   02/22/17   23:36:33      0:07      0:53    19728970197          12142822920                                               MT    [NIOP:VCORR]
18094   02/22/17   23:36:33      0:07      0:53    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18095   02/23/17   00:28:21      0:16      3:01    19728970197          12022504257         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18096   02/23/17   00:31:48      0:11      2:45    19728970197          16176403999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18097   02/23/17   00:36:25      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 379 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1020
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18098   02/23/17   00:36:27      0:23      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18099   02/23/17   00:36:27      0:23      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18100   02/23/17   00:38:10      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
18101   02/23/17   00:38:12      0:24      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18102   02/23/17   00:38:12      0:24      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18103   02/23/17   00:38:29      0:02      0:11    12142822920          19728970197                                               MO      [VCORR]
18104   02/23/17   00:38:29      0:02      0:11    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18105   02/23/17   00:38:45      0:01      3:13    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18106   02/23/17   00:38:45      0:02      3:13    12142822920          19728970197                                               MO      [VCORR]
18107   02/23/17   00:42:41      0:29      0:10    19728970197          19142325087         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6636




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18108   02/23/17   00:43:22      0:28      0:00    19728970197          19144037755         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18109   02/23/17   00:50:29      0:07      2:38    19728970197          12144777469                                               MT    [NIOP:VCORR]
18110   02/23/17   00:50:29      0:07      2:38    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18111   02/23/17   01:05:30      0:03      2:20    15164563642          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18112   02/23/17   01:17:49      0:20      0:01    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18113   02/23/17   01:17:51      0:22      0:03    13108495634          19728970197                                               MO      [VCORR]
18114   02/23/17   01:17:51      0:22      0:03    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18115   02/23/17   13:14:40      0:22      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 380 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1021
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18116   02/23/17   13:14:41      0:23      0:03    18325496605          19728970197                                               MO      [VCORR]
18117   02/23/17   13:14:41      0:23      0:03    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18118   02/23/17   13:46:58      0:05      1:12    19728970197          18325496605                                               MT   [NIOP:VCORR]
18119   02/23/17   13:46:58      0:05      1:12    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18120   02/23/17   13:48:20      0:03      4:52    19728970197          18325496605                                               MT   [NIOP:VCORR]
18121   02/23/17   13:48:21      0:05      4:51    19728970197          18325496605         3557220700307612    310410933034475   MO      [NIOR]
                                                   01118325496605(D)                              APPLE
                                                                                              IPHONE6SPLUS
18122   02/23/17   13:56:11      0:06     17:56    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18123   02/23/17   13:56:11      0:07     17:56    12023683007          19728970197                                               MO      [VCORR]
18124   02/23/17   14:14:25      0:12      5:22    19728970197          19364654248                                               MT   [NIOP:VCORR]
18125   02/23/17   14:14:25      0:12      5:22    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6637




18126   02/23/17   14:17:23      0:19      0:00    12144777469          19728970197                                               MO         []
18127   02/23/17   14:17:23      0:19      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18128   02/23/17   14:20:04      0:08      2:51    19728970197          12144777469                                               MT   [NIOP:VCORR]
18129   02/23/17   14:20:04      0:08      2:51    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18130   02/23/17   14:36:26      0:10     24:09    19728970197          18605413333         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18131   02/23/17   14:36:49      0:07     23:05    19728970197          16176403999         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18132   02/23/17   14:36:51      0:00     23:47    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18133   02/23/17   15:21:33      0:20      0:00    17037276850          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 381 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1022
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18134   02/23/17   15:21:34      0:21      0:31    17037276850          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18135   02/23/17   15:32:00      0:13      0:04    19728970197          15616283155         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18136   02/23/17   15:32:12      0:03      2:14    19728970197          15618358690         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18137   02/23/17   15:36:58      0:03      0:00    12144777469          19728970197                                               MO         []
18138   02/23/17   15:36:58      0:03      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18139   02/23/17   15:37:37      0:06      7:02    19728970197          16012605131                                               MT       [NIOP]
18140   02/23/17   15:37:37      0:09      7:01    19728970197          16012605131         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18141   02/23/17   16:19:41      0:04      2:15    15618358690          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6638




18142   02/23/17   16:19:51      0:06      2:06    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18143   02/23/17   16:30:24      0:07      1:29    19728970197          18002211212         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18144   02/23/17   16:35:04      0:03      0:55    19728970197          18002356397         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18145   02/23/17   16:36:41      0:02      0:10    19728970197          18554653809         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18146   02/23/17   16:46:33      0:04      8:41    17037276850          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18147   02/23/17   16:49:17      0:20      0:00    13475157574          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18148   02/23/17   16:49:18      0:21      0:06    13475157574          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 382 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1023
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18149   02/23/17   17:00:22      0:05      2:42    18002211212          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18150   02/23/17   17:04:04      0:04     20:51    19728970197          16465607802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18151   02/23/17   17:10:37      0:20      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18152   02/23/17   17:10:39      0:22      0:57    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18153   02/23/17   17:10:39      0:22      0:57    13105629627          19728970197                                               MO      [VCORR]
18154   02/23/17   17:39:38      0:21      0:00    15618358690          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18155   02/23/17   17:39:39      0:22      1:05    15618358690          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18156   02/23/17   17:46:12      0:03      0:13    19728970197          18444734368         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6639




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18157   02/23/17   17:46:31      0:02     27:11    19728970197          18444734368         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18158   02/23/17   18:14:08      0:13      1:07    19728970197          12145596402         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18159   02/23/17   18:17:16      0:04      0:11    19728970197          13055144900         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18160   02/23/17   18:17:39      0:03      1:42    19728970197          18004777500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18161   02/23/17   18:25:18      0:03      1:53    19728970197          13157244022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18162   02/23/17   18:29:28      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
18163   02/23/17   18:29:29      0:22      0:05    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18164   02/23/17   18:29:29      0:22      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 383 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1024
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18165   02/23/17   18:29:50      0:04      2:02    12142822920          19728970197                                               MO     [VCORR]
18166   02/23/17   18:29:50      0:04      2:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18167   02/23/17   18:41:18      0:09      1:44    19728970197          18605413333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18168   02/23/17   18:45:38      0:16      0:29    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18169   02/23/17   18:53:09      0:32      0:02    19728970197          15036864547         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18170   02/23/17   18:54:21      0:04      6:46    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18171   02/23/17   19:08:45      0:07      0:38    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18172   02/23/17   19:16:31      0:09     19:50    14806780411          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             6640




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18173   02/23/17   19:42:13      0:09      0:42    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18174   02/23/17   19:47:51      0:02      1:21    12142822920          19728970197                                               MO     [VCORR]
18175   02/23/17   19:47:51      0:02      1:21    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18176   02/23/17   19:50:06      0:05      0:00    19728970197          17037276850         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18177   02/23/17   19:50:46      0:05      7:14    19728970197          13104586700         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18178   02/23/17   19:53:19      0:21      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18179   02/23/17   19:53:20      0:22      0:23    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18180   02/23/17   20:14:24      0:12      5:53    19728970197          19728327378                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 384 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1025
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18181   02/23/17   20:14:24      0:13      5:53    19728970197          19728327378         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18182   02/23/17   20:20:35      0:08      6:34    19728970197          12142204700         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18183   02/23/17   20:27:30      0:10      4:24    19728970197          17609439300         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18184   02/23/17   20:33:10      0:31      0:12    19728970197          12142803943         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18185   02/23/17   20:36:05      0:03      0:12    19728970197          19724171111         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18186   02/23/17   20:37:01      0:16      0:00    19728970197          12147977524                                               MT       [NIOP]
18187   02/23/17   20:37:03      0:18      1:07    19728970197          12147977524         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18188   02/23/17   20:37:03      0:18      1:07    19728970197          12147977524                                               MT    [NIOP:CFB:VM]
                                                                                                                                                                                               6641




                                                   18324219997(F)
18189   02/23/17   20:42:21      0:30      9:56    19728970197          16316716313         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18190   02/23/17   20:50:00      0:20      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18191   02/23/17   20:50:03      0:23      0:02    16027542574          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18192   02/23/17   20:52:50      0:05      0:00    19728970197          19179306313                                               MT       [NIOP]
18193   02/23/17   20:52:55      0:08      0:00    19728970197          19179306313         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18194   02/23/17   20:53:13      0:10      0:13    19179306313          19728970197                                               MO          []
18195   02/23/17   20:53:13      0:09      0:12    19179306313          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18196   02/23/17   20:53:46      0:07      5:55    19728970197          19179306085         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18197   02/23/17   20:53:46      0:07      5:55    19728970197          19179306085                                               MT   [NIOP:CMH:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 385 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1026
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18198   02/23/17   21:07:38      0:27      9:32    19728970197          19144034709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18199   02/23/17   21:19:03      0:03      7:03    19728970197          18057292211                                               MT      [NIOP]
18200   02/23/17   21:19:03      0:08      7:02    19728970197          18057292211         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18201   02/23/17   21:19:03      0:08      7:02    19728970197          18057292211                                               ST      [NIOP]
18202   02/23/17   21:36:26      0:23      3:12    19728970197          16176403999         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18203   02/23/17   21:37:38      0:09      2:00    19145232747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18204   02/23/17   21:55:30      0:12     17:50    19728970197          19178805351         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18205   02/23/17   22:00:46      0:20      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6642




18206   02/23/17   22:00:47      0:21      0:05    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18207   02/23/17   22:14:30      0:21      0:00    19728970197          19253234664                                               MT   [NIOP:CFNA:VM]
                                                   17073010007(F)
18208   02/23/17   22:14:52      0:27      0:29    19728970197          19253234664                                               ST       [OOR]
18209   02/23/17   22:14:52      0:28      0:28    19728970197          19253234664         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18210   02/23/17   22:18:55      0:34      4:55    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18211   02/23/17   22:34:51      0:08     12:51    12092054444          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18212   02/23/17   22:48:17      0:01      0:00    19728970197          12123013578         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18213   02/23/17   22:48:32      0:12     19:01    19728970197          19177029129         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 386 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1027
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18214   02/23/17   23:08:50      0:17      0:09    19728970197          19177029129         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18215   02/23/17   23:09:43      0:19     10:53    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18216   02/23/17   23:17:53      0:21      0:00    12148821500          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18217   02/23/17   23:17:54      0:22      0:28    12148821500          19728970197                                               MO      [VCORR]
18218   02/23/17   23:17:54      0:22      0:28    12148821500          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18219   02/23/17   23:21:02      0:07      4:42    19728970197          12148821500                                               MT   [NIOP:VCORR]
18220   02/23/17   23:21:02      0:07      4:42    19728970197          12148821500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18221   02/23/17   23:26:28      0:10      2:24    19728970197          19177420998         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6643




18222   02/23/17   23:26:28      0:10      2:24    19728970197          19177420998                                               MT   [NIOP:VCORR]
18223   02/23/17   23:30:35      0:38      0:00    19728970197          17605053520         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18224   02/23/17   23:32:51      0:03      4:35    15036864547          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18225   02/23/17   23:43:29      0:22      1:22    19728970197          12142394303         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18226   02/23/17   23:47:02      0:28      0:00    19728970197          18704500164         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18227   02/23/17   23:55:52      0:09      0:24    19728970197          12146495704                                               MT   [NIOP:VCORR]
18228   02/23/17   23:55:52      0:09      0:24    19728970197          12146495704         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18229   02/23/17   23:57:11      0:03      0:28    17605053520          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18230   02/24/17   00:08:49      0:21      0:00    19726796771          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 387 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1028
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18231   02/24/17   00:08:50      0:22      3:44    19726796771          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18232   02/24/17   00:08:50      0:23      3:44    19726796771          19728970197                                               MO      [VCORR]
18233   02/24/17   00:41:10      0:07      0:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
18234   02/24/17   00:41:10      0:07      0:26    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18235   02/24/17   01:09:24      0:12      3:05    19728970197          18325496605                                               MT   [NIOP:VCORR]
18236   02/24/17   01:09:24      0:12      3:05    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18237   02/24/17   01:12:56      0:11      4:06    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18238   02/24/17   03:15:44      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
18239   02/24/17   03:15:45      0:02      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18240   02/24/17   03:44:48      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                             6644




18241   02/24/17   03:44:48      0:01      0:04    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18242   02/24/17   03:44:56      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
18243   02/24/17   03:44:56      0:01      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18244   02/24/17   12:47:25      0:03      0:55    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18245   02/24/17   12:48:51      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
18246   02/24/17   12:48:52      0:23      0:57    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18247   02/24/17   12:48:52      0:23      0:57    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18248   02/24/17   12:53:12      0:02      1:33    12144777469          19728970197                                               MO      [VCORR]
18249   02/24/17   12:53:12      0:02      1:33    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18250   02/24/17   13:39:59      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 388 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1029
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18251   02/24/17   13:40:01      0:23      0:01    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18252   02/24/17   13:40:01      0:23      0:01    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18253   02/24/17   13:40:21      0:13      0:43    19728970197          19726080262         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18254   02/24/17   13:56:45      0:07      4:01    19728970197          12142822920                                               MT    [NIOP:VCORR]
18255   02/24/17   13:56:45      0:07      4:01    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18256   02/24/17   14:09:37      0:02      2:00    15618358690          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18257   02/24/17   14:11:48      0:02      0:04    19728970197          12142822920                                               MT    [NIOP:VCORR]
18258   02/24/17   14:11:48      0:02      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18259   02/24/17   14:11:59      0:04      0:32    19728970197          15618358690         3557220700307612    310410933034475   MO       [CMH]
                                                                                                                                                                                             6645




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18260   02/24/17   14:12:06      0:03     12:13    15618358690          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18261   02/24/17   14:28:19      0:02      2:32    18325496605          19728970197                                               MO      [VCORR]
18262   02/24/17   14:28:19      0:02      2:32    18325496605          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18263   02/24/17   14:31:50      0:03      1:40    19728652227          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18264   02/24/17   14:35:39      0:04      1:09    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18265   02/24/17   15:21:37      0:01      0:00    15082083169          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18266   02/24/17   15:59:29      0:20      0:00    19727881400          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 389 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1030
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18267   02/24/17   15:59:30      0:21      0:29    19727881400          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18268   02/24/17   16:41:10      0:07      0:12    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18269   02/24/17   16:42:14      0:04      3:49    19728970197          12146687860                                               MT   [NIOP:VCORR]
18270   02/24/17   16:42:14      0:04      3:49    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18271   02/24/17   16:46:29      0:15      0:15    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18272   02/24/17   16:47:25      0:10      0:24    19728970197          19043124949         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18273   02/24/17   16:47:25      0:10      0:24    19728970197          19043124949                                               MT   [Wi-Fi:NIOP]
18274   02/24/17   16:48:08      0:03      2:24    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6646




18275   02/24/17   17:18:31      0:39      0:36    19728970197          19728245110         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18276   02/24/17   17:49:45      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18277   02/24/17   17:49:46      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
18278   02/24/17   17:49:46      0:23      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18279   02/24/17   18:03:38      0:21      0:00    19728800198          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18280   02/24/17   18:03:39      0:22      0:20    19728800198          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18281   02/24/17   18:12:55      0:14      0:12    19728970197          19728800198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18282   02/24/17   18:14:23      0:04      2:09    19728970197          12142822920                                               MT   [NIOP:VCORR]
18283   02/24/17   18:14:23      0:04      2:09    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 390 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1031
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18284   02/24/17   18:16:45      0:06      7:57    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18285   02/24/17   18:41:45      0:21      0:01    13105409461          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18286   02/24/17   18:41:46      0:22      1:05    13105409461          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18287   02/24/17   19:01:17      0:22      0:00    19723703616          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18288   02/24/17   19:01:18      0:23      0:07    19723703616          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18289   02/24/17   19:15:06      0:21      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18290   02/24/17   19:15:07      0:22      0:24    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6647




18291   02/24/17   19:50:25      0:03      0:00    19728970197          13038815921         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18292   02/24/17   19:57:43      0:21      0:00    19728970197          13108495634                                               MT       [NIOP]
18293   02/24/17   19:57:45      0:23      0:06    19728970197          13108495634                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
18294   02/24/17   19:57:45      0:23      0:06    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18295   02/24/17   19:58:22      0:27      0:00    19728970197          13102949590         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18296   02/24/17   19:58:33      0:03      6:13    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18297   02/24/17   19:58:33      0:04      6:13    13108495634          19728970197                                               MO      [VCORR]
18298   02/24/17   20:50:59      0:08      7:54    13105629627          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18299   02/24/17   20:50:59      0:08      7:54    13105629627          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 391 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1032
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18300   02/24/17   21:11:02      0:21      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18301   02/24/17   21:11:03      0:22      0:14    18325496605          19728970197                                               MO      [VCORR]
18302   02/24/17   21:11:03      0:22      0:14    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18303   02/24/17   21:12:40      0:14      0:53    19728970197          12142822920                                               MT   [NIOP:VCORR]
18304   02/24/17   21:12:40      0:14      0:53    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18305   02/24/17   21:15:58      0:00      0:04    19728970197          14693525860                                               MT    [NIOP:CMW]
18306   02/24/17   21:15:58      0:21      0:03    19728970197          14693525860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18307   02/24/17   21:16:17      0:04      8:43    19728970197          14693525860                                               MT      [NIOP]
18308   02/24/17   21:16:17      0:09      8:42    19728970197          14693525860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18309   02/24/17   21:41:02      0:06      0:56    13105409461          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                                                                                                             6648




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18310   02/24/17   21:41:57      0:14      0:31    12142822920          19728970197                                               MO      [VCORR]
18311   02/24/17   21:41:57      0:14      0:31    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18312   02/24/17   21:42:28      0:15      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18313   02/24/17   21:42:28      0:15      0:14    12144777469          19728970197                                               MO      [VCORR]
18314   02/24/17   21:50:45      0:07     10:31    19728970197          13105409461         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18315   02/24/17   22:01:26      0:06      2:57    19728970197          12144777469                                               MT   [NIOP:VCORR]
18316   02/24/17   22:01:26      0:06      2:57    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18317   02/24/17   22:04:17      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18318   02/24/17   22:04:18      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 392 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1033
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18319   02/24/17   22:04:18      0:22      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18320   02/24/17   22:14:42      0:11      9:55    19728970197          12142822920                                               MT   [NIOP:CMH:MPS]
18321   02/24/17   22:14:42      0:11      9:55    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18322   02/24/17   22:25:56      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18323   02/24/17   22:25:57      0:22      0:03    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18324   02/24/17   22:25:57      0:24      0:02    12144031955          19728970197                                               MO         []
18325   02/24/17   23:07:22      0:09      4:25    19703899480          19728970197                                               MO      [VCORR]
18326   02/24/17   23:07:22      0:09      4:25    19703899480          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18327   02/24/17   23:13:40      0:04      8:00    19728970197          18325496605                                               MT    [NIOP:VCORR]
18328   02/24/17   23:13:40      0:04      8:00    19728970197          18325496605         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                             6649




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18329   02/24/17   23:24:15      0:02      7:56    19728970197          18554653809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18330   02/25/17   00:04:03      0:21      0:00    12146327284          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18331   02/25/17   00:04:04      0:22      0:24    12146327284          19728970197                                               MO      [VCORR]
18332   02/25/17   00:04:04      0:22      0:24    12146327284          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18333   02/25/17   00:06:20      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18334   02/25/17   00:06:21      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
18335   02/25/17   00:06:21      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18336   02/25/17   00:10:45      0:21      0:00    19728970197          12146327284                                               MT       [NIOP]
18337   02/25/17   00:10:46      0:22      0:11    19728970197          12146327284                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 393 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1034
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:07
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18338   02/25/17   00:10:46      0:22      0:11    19728970197          12146327284         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18339   02/25/17   00:11:22      0:20      0:00    19728970197          12146327284                                               MT       [NIOP]
18340   02/25/17   00:11:24      0:22      0:25    19728970197          12146327284                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
18341   02/25/17   00:11:24      0:22      0:25    19728970197          12146327284         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18342   02/25/17   00:15:10      0:03      7:33    12146327284          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18343   02/25/17   00:15:10      0:04      7:33    12146327284          19728970197                                               MO      [VCORR]
18344   02/25/17   00:59:50      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18345   02/25/17   00:59:51      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
18346   02/25/17   00:59:51      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6650




18347   02/25/17   01:03:17      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18348   02/25/17   01:03:19      0:23      0:07    12144777469          19728970197                                               MO      [VCORR]
18349   02/25/17   01:03:19      0:23      0:07    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18350   02/25/17   01:23:20      0:21      0:00    19723332722          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18351   02/25/17   01:23:22      0:23      0:01    19723332722          19728970197                                               MO      [VCORR]
18352   02/25/17   01:23:22      0:23      0:01    19723332722          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18353   02/25/17   02:20:40      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
18354   02/25/17   02:20:41      0:23      0:13    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18355   02/25/17   02:20:41      0:23      0:13    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18356   02/25/17   02:21:17      0:11      0:55    19728970197          19723332722                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 394 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1035
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18357   02/25/17   02:21:17      0:12      0:55    19728970197          19723332722         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18358   02/25/17   10:58:49      0:05      5:23    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18359   02/25/17   12:53:04      0:36      0:42    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18360   02/25/17   15:14:56      0:16      0:20    19728970197          12142822920                                               MT   [NIOP:VCORR]
18361   02/25/17   15:14:57      0:17      0:19    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18362   02/25/17   15:23:37      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18363   02/25/17   15:23:38      0:21      0:03    12144777469          19728970197                                               MO      [VCORR]
18364   02/25/17   15:23:38      0:21      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6651




18365   02/25/17   15:36:06      0:22      0:00    19738654125          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18366   02/25/17   15:36:07      0:23      0:11    19738654125          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18367   02/25/17   17:30:22      0:03      0:28    19725781483          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18368   02/25/17   17:47:14      0:06      2:24    19728970197          12146687860                                               MT   [NIOP:VCORR]
18369   02/25/17   17:47:14      0:06      2:24    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18370   02/25/17   18:05:25      0:20      0:00    12144034458          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18371   02/25/17   18:05:26      0:21      0:03    12144034458          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18372   02/25/17   18:07:08      0:21      0:00    14798062627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18373   02/25/17   18:07:09      0:22      0:29    14798062627          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 395 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1036
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18374   02/25/17   18:07:09      0:22      0:29    14798062627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18375   02/25/17   18:08:02      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18376   02/25/17   18:08:04      0:22      0:03    12144777469          19728970197                                               MO      [VCORR]
18377   02/25/17   18:08:04      0:22      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18378   02/25/17   18:13:44      0:03      2:24    19728970197          14798062627                                               MT   [NIOP:VCORR]
18379   02/25/17   18:13:44      0:03      2:24    19728970197          14798062627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18380   02/25/17   18:16:29      0:18      3:59    19728970197          12144777469                                               MT   [NIOP:VCORR]
18381   02/25/17   18:16:29      0:18      3:59    19728970197          12144777469         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18382   02/25/17   18:18:30      0:07      0:09    12142822920          19728970197                                               MO      [VCORR]
18383   02/25/17   18:18:30      0:07      0:09    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                              6652




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18384   02/25/17   18:21:03      0:29      0:05    19728970197          12144034458         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18385   02/25/17   18:22:04      0:01      0:00    19728970197          12146687860                                               MT      [NIOP]
18386   02/25/17   18:22:04      0:01      0:00    19728970197          12146687860         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18387   02/25/17   18:23:08      0:03      2:26    19728970197          12146687860                                               MT   [NIOP:VCORR]
18388   02/25/17   18:23:08      0:03      2:26    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18389   02/25/17   18:25:46      0:08      0:00    19728970197          12144034458         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18390   02/25/17   18:26:10      0:03      3:35    12144034458          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18391   02/25/17   18:59:50      0:22      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 396 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1037
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18392   02/25/17   18:59:51      0:23      0:28    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18393   02/25/17   19:53:11      0:13      0:04    19728970197          19738654125         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18394   02/25/17   19:54:35      0:17     10:38    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18395   02/25/17   19:55:07      0:00      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18396   02/25/17   19:55:09      0:02      0:53    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18397   02/25/17   19:55:23      0:16      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18398   02/25/17   19:55:46      0:20      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6653




18399   02/25/17   19:55:47      0:21      0:45    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18400   02/25/17   20:05:35      0:13     11:49    19728970197          19728245110         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18401   02/25/17   20:07:14      0:20      0:00    19738654125          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18402   02/25/17   20:07:16      0:22      0:06    19738654125          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18403   02/25/17   20:14:35      0:21      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18404   02/25/17   20:14:36      0:22      0:03    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18405   02/25/17   20:34:10      0:13      3:08    19728970197          14798062627                                               MT   [NIOP:VCORR]
18406   02/25/17   20:34:10      0:13      3:08    19728970197          14798062627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 397 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1038
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
18407   02/25/17   21:04:43      0:05      1:28    19728970197           19724688028        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18408   02/25/17   21:06:59      0:04      1:42    19728970197           14693319525        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18409   02/25/17   21:26:18      0:04      0:13    19728970197           19729886833        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18410   02/25/17   21:33:23      0:21      0:00    19738654125           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18411   02/25/17   21:33:24      0:22      0:04    19738654125           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   1817999930285941(F)                            APPLE
                                                                                              IPHONE6SPLUS
18412   02/25/17   21:38:38      0:18      0:20    19728970197           19728652228        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18413   02/25/17   21:46:43      0:09      2:28    19728970197           12143642883                                              MT   [NIOP:VCORR]
18414   02/25/17   21:46:43      0:09      2:28    19728970197           12143642883        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6654




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18415   02/25/17   21:47:27      0:20      0:00    12142822920           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18416   02/25/17   21:47:29      0:22      0:02    12142822920           19728970197                                              MO      [VCORR]
18417   02/25/17   21:47:29      0:22      0:02    12142822920           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18418   02/25/17   21:49:25      0:05      0:45    19728970197           12142822920                                              MT   [NIOP:VCORR]
18419   02/25/17   21:49:25      0:05      0:45    19728970197           12142822920        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18420   02/25/17   21:50:49      0:03      0:00    19728970197           14693319525        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18421   02/25/17   21:50:57      0:03      0:07    19728970197           19729886833        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18422   02/25/17   21:51:13      0:04      0:50    19728970197           14693319525        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18423   02/25/17   21:52:10      0:04      0:15    19728970197           12142822920                                              MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 398 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1039
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18424   02/25/17   21:52:10      0:04      0:15    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18425   02/25/17   22:00:21      0:03      0:16    19728970197          12142822920                                               MT   [NIOP:VCORR]
18426   02/25/17   22:00:21      0:03      0:16    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18427   02/25/17   22:08:16      0:07     10:50    19728970197          19738654125         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18428   02/25/17   23:14:29      0:14      5:12    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18429   02/26/17   12:41:27      0:06      5:39    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18430   02/26/17   12:50:38      0:14      6:24    19728970197          17034155000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18431   02/26/17   13:27:11      0:12      1:39    19728970197          17034155000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6655




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18432   02/26/17   13:42:49      0:14      6:46    19728970197          12022504257         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18433   02/26/17   14:22:40      0:06     10:53    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18434   02/26/17   15:09:41      0:21      0:00    19728970197          12147961302                                               MT       [NIOP]
18435   02/26/17   15:09:43      0:23      0:20    19728970197          12147961302                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
18436   02/26/17   15:09:43      0:23      0:20    19728970197          12147961302         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18437   02/26/17   16:22:12      0:11      1:14    19728970197          12142822920                                               MT    [NIOP:VCORR]
18438   02/26/17   16:22:12      0:11      1:14    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18439   02/26/17   17:37:55      0:05      0:00    12147961302          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18440   02/26/17   17:37:56      0:06      0:22    12147961302          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 399 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1040
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18441   02/26/17   17:37:56      0:06      0:22    12147961302          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18442   02/26/17   20:34:42      0:27      0:02    19728970197          12144057437         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18443   02/26/17   20:35:00      0:07      0:00    19728970197          19726080894         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18444   02/26/17   21:03:28      0:11      0:13    12146687860          19728970197                                               MO      [VCORR]
18445   02/26/17   21:03:28      0:11      0:13    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18446   02/26/17   21:19:44      0:11     13:18    19172822594          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18447   02/26/17   21:33:32      0:15      0:13    19728970197          19172822594         3557220700307612    310410933034475   MO       [NIOR]
                                                   01119172822594(D)                              APPLE
                                                                                              IPHONE6SPLUS
18448   02/26/17   22:20:46      0:06      0:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
                                                                                                                                                                                              6656




18449   02/26/17   22:20:46      0:06      0:40    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18450   02/26/17   22:24:40      0:24      0:00    13013902881          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18451   02/26/17   22:24:41      0:25      0:36    13013902881          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18452   02/26/17   22:34:51      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
18453   02/26/17   22:34:51      0:21      0:28    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
18454   02/26/17   22:34:52      0:27      0:26    19728970197          13013902881         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18455   02/26/17   22:41:15      0:03      0:00    19177106988          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18456   02/26/17   22:41:15      0:03      0:00    19177106988          19728970197                                               MO        []
18457   02/26/17   22:42:16      0:10      5:08    19728970197          19177106988         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18458   02/26/17   22:42:16      0:10      0:57    19728970197          19177106988                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 400 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1041
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
18459   02/26/17   22:43:13      0:00      0:37    19728970197          19177106988                                               MT   [Wi-Fi:NIOP]
18460   02/26/17   22:43:50      0:00      3:34    19728970197          19177106988                                               MT   [NIOP:VCORR]
18461   02/26/17   23:07:23      0:37      0:12    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18462   02/26/17   23:09:26      0:18      6:36    19728970197          19146457383                                               MT   [NIOP:VCORR]
18463   02/26/17   23:09:26      0:18      6:36    19728970197          19146457383         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18464   02/26/17   23:16:40      0:02      9:46    12023683007          19728970197                                               MO     [VCORR]
18465   02/26/17   23:16:40      0:02      9:46    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18466   02/27/17   00:09:19      0:03      4:23    19728970197          18554653809         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18467   02/27/17   00:24:35      0:05      3:56    19728970197          19729789762         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18468   02/27/17   00:24:35      0:05      3:56    19728970197          19729789762                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6657




18469   02/27/17   01:28:43      0:35      0:01    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18470   02/27/17   01:29:51      0:04      6:17    17193602799          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18471   02/27/17   13:18:21      0:07     19:37    19728970197          12144777469                                               MT   [NIOP:VCORR]
18472   02/27/17   13:18:21      0:07     19:37    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18473   02/27/17   13:40:59      0:03      3:19    19728970197          18554653809         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18474   02/27/17   13:46:07      0:44      0:00    19728970197          12532320467         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18475   02/27/17   13:47:08      0:35      0:16    19728970197          19202160621         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18476   02/27/17   13:51:21      0:15      0:39    12532320467          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 401 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1042
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18477   02/27/17   14:41:58      0:00      0:00    19728970197          12148439364                                               MT         []
18478   02/27/17   14:41:58      0:21      0:00    19728970197          12147961302                                               ST       [NIOP]
18479   02/27/17   14:42:00      0:23      0:04    19728970197          12147961302                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
18480   02/27/17   14:42:00      0:23      0:04    19728970197          12147961302         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18481   02/27/17   14:49:48      0:02      0:00    19728970197          12148821500                                               ST       [NIOP]
18482   02/27/17   14:49:48      0:03      0:00    19728970197          12148821500         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18483   02/27/17   15:53:34      0:05      2:14    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18484   02/27/17   15:56:31      0:15      4:34    19728970197          19727881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18485   02/27/17   15:58:50      0:20      0:01    12195773103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6658




18486   02/27/17   15:58:51      0:21      0:18    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18487   02/27/17   16:04:09      0:14      0:12    19728970197          12532320467         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18488   02/27/17   16:04:34      0:03      3:28    12532320467          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18489   02/27/17   16:08:48      0:09      7:21    19728970197          12022243041         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18490   02/27/17   16:11:56      0:21      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18491   02/27/17   16:11:57      0:22      0:30    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18492   02/27/17   16:17:52      0:01      0:00    19728970197          12023725151         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 402 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1043
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18493   02/27/17   16:24:29      0:32      0:01    19728970197          12195773103         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18494   02/27/17   16:24:53      0:02      3:46    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18495   02/27/17   16:29:09      0:04      0:23    19728970197          12022242235         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18496   02/27/17   17:23:19      0:00      0:00    13105629627          19728970197                             310410933034475   MT       [NIOP]
18497   02/27/17   17:23:21      0:02      1:02    13105629627          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18498   02/27/17   17:23:21      0:03      1:02    13105629627          19728970197                                               MO      [VCORR]
18499   02/27/17   17:31:18      0:00      0:00    12144548521          19728970197                             310410933034475   MT       [NIOP]
18500   02/27/17   17:31:19      0:01      0:03    12144548521          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18501   02/27/17   18:14:16      0:22      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18502   02/27/17   18:14:17      0:23      0:02    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6659




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18503   02/27/17   18:14:37      0:01      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18504   02/27/17   18:45:02      0:02      6:21    19728970197          12144777469                                               MT   [NIOP:VCORR]
18505   02/27/17   18:45:02      0:02      6:21    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18506   02/27/17   18:51:59      0:06      0:14    19728970197          12142822920                                               MT   [NIOP:VCORR]
18507   02/27/17   18:51:59      0:06      0:14    19728970197          12142822920         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18508   02/27/17   18:52:13      0:06      1:36    12146687860          19728970197                                               MO      [VCORR]
18509   02/27/17   18:52:13      0:06      1:36    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18510   02/27/17   18:55:00      0:10      0:00    19728970197          12022561039                                               MT       [NIOP]
18511   02/27/17   18:55:01      0:11      0:02    19728970197          12022561039                                               MT   [NIOP:CFB:VM]
                                                   18622513566(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 403 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1044
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18512   02/27/17   18:55:01      0:11      0:02    19728970197          12022561039         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18513   02/27/17   18:57:30      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
18514   02/27/17   18:57:32      0:24      0:41    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18515   02/27/17   18:57:32      0:24      0:41    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18516   02/27/17   18:58:59      0:04      1:06    12142822920          19728970197                                               MO      [VCORR]
18517   02/27/17   18:58:59      0:04      1:06    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18518   02/27/17   19:07:54      0:07      0:11    19728970197          12142822920                                               MT    [NIOP:VCORR]
18519   02/27/17   19:07:54      0:07      0:11    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18520   02/27/17   19:11:23      0:02      0:30    12142822920          19728970197                                               MO      [VCORR]
18521   02/27/17   19:11:23      0:02      0:30    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6660




                                                                                              IPHONE6SPLUS
18522   02/27/17   19:12:04      0:00      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18523   02/27/17   19:12:05      0:01      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18524   02/27/17   19:12:05      0:02      0:03    12142822920          19728970197                                               MO      [VCORR]
18525   02/27/17   19:12:11      0:08      3:06    19728970197          16164030315         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18526   02/27/17   19:13:14      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18527   02/27/17   19:13:16      0:22      0:01    12142822920          19728970197                                               MO      [VCORR]
18528   02/27/17   19:13:16      0:22      0:01    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18529   02/27/17   19:21:21      0:18      0:00    19728970197          12142822920                                               MT       [NIOP]
18530   02/27/17   19:21:21      0:18      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 404 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1045
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18531   02/27/17   19:26:56      0:08      1:24    19728970197          13127145705                                               MT   [NIOP:VCORR]
18532   02/27/17   19:26:56      0:08      1:24    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18533   02/27/17   19:31:53      0:36      0:11    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18534   02/27/17   19:41:46      0:03     30:59    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18535   02/27/17   19:52:43      0:20      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18536   02/27/17   19:52:45      0:22      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18537   02/27/17   20:13:40      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
18538   02/27/17   20:13:42      0:22      1:28    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18539   02/27/17   20:13:42      0:23      1:28    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6661




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18540   02/27/17   20:24:10      0:02      0:25    12142822920          19728970197                                               MO      [VCORR]
18541   02/27/17   20:24:10      0:02      0:25    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18542   02/27/17   20:54:08      0:13      6:12    19728970197          12142822920                                               MT    [NIOP:VCORR]
18543   02/27/17   20:54:08      0:13      6:12    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18544   02/27/17   21:05:19      0:30      0:00    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18545   02/27/17   21:22:37      0:21      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18546   02/27/17   21:22:39      0:23      0:22    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18547   02/27/17   22:02:30      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
18548   02/27/17   22:02:31      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 405 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1046
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18549   02/27/17   22:02:31      0:22      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18550   02/27/17   22:02:53      0:13      9:09    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18551   02/27/17   22:08:56      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18552   02/27/17   22:08:57      0:21      0:03    12144777469          19728970197                                               MO      [VCORR]
18553   02/27/17   22:08:57      0:21      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18554   02/27/17   22:12:31      0:03      1:00    17192484047          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18555   02/27/17   22:13:03      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18556   02/27/17   22:13:04      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6662




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18557   02/27/17   22:13:04      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
18558   02/27/17   22:14:16      0:09      0:00    19728970197          15163306281         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18559   02/27/17   22:23:40      0:21      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18560   02/27/17   22:23:42      0:23      0:04    13108495634          19728970197                                               MO      [VCORR]
18561   02/27/17   22:23:42      0:23      0:04    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18562   02/27/17   22:24:04      0:07      5:53    19728970197          12148740468         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18563   02/27/17   22:31:36      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
18564   02/27/17   22:31:37      0:22      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18565   02/27/17   22:31:37      0:22      0:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18566   02/27/17   22:31:55      0:01      1:06    19728970197          13108495634                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 406 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1047
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18567   02/27/17   22:31:56      0:03      1:05    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18568   02/27/17   22:33:36      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
18569   02/27/17   22:33:38      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18570   02/27/17   22:33:38      0:23      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18571   02/27/17   22:36:54      0:04      3:04    12144777469          19728970197                                               MO      [VCORR]
18572   02/27/17   22:36:54      0:04      3:04    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18573   02/27/17   22:52:10      0:34      0:16    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18574   02/27/17   22:56:05      0:03      1:47    12025106337          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18575   02/27/17   22:58:38      0:14      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6663




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18576   02/27/17   22:58:39      0:15      1:22    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18577   02/27/17   22:58:39      0:16      1:22    12144035705          19728970197                                               MO      [VCORR]
18578   02/27/17   23:13:55      0:26      0:02    19728970197          12014469753         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18579   02/27/17   23:15:59      0:26      0:27    19728970197          12125573334         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18580   02/27/17   23:19:32      0:22      0:00    19728970197          12147961302                                               MT       [NIOP]
18581   02/27/17   23:19:34      0:24      1:02    19728970197          12147961302                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
18582   02/27/17   23:19:34      0:24      1:02    19728970197          12147961302         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18583   02/27/17   23:24:45      0:09      2:29    19728970197          12142822920                                               MT    [NIOP:VCORR]
18584   02/27/17   23:24:45      0:09      2:29    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 407 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1048
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18585   02/27/17   23:27:57      0:31      0:33    19728970197          19728800198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18586   02/27/17   23:53:38      0:20      0:00    15163306281          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18587   02/27/17   23:53:38      0:09      0:00    15163306281          19728970197                             310410933034475   MT         []
18588   02/27/17   23:53:39      0:21      0:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18589   02/28/17   00:09:31      0:20      0:00    13109208193          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18590   02/28/17   00:09:31      0:09      0:00    13109208193          19728970197                             310410933034475   MT         []
18591   02/28/17   00:09:32      0:21      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18592   02/28/17   02:01:01      0:15      1:56    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6664




18593   02/28/17   02:07:04      0:07      2:23    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18594   02/28/17   02:09:12      0:20      0:00    12142157015          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18595   02/28/17   02:09:13      0:21      0:03    12142157015          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18596   02/28/17   02:09:13      0:21      0:03    12142157015          19728970197                                               MO      [VCORR]
18597   02/28/17   02:09:35      0:04      1:29    19728970197          12142157015         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18598   02/28/17   02:09:35      0:04      1:29    19728970197          12142157015                                               MT   [NIOP:VCORR]
18599   02/28/17   02:11:27      0:11     16:10    19728970197          13017670825         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18600   02/28/17   14:12:26      0:10      0:39    19728970197          12532320467         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18601   02/28/17   14:17:14      0:05      1:05    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 408 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1049
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18602   02/28/17   14:31:43      0:08      0:52    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18603   02/28/17   14:31:44      0:09      0:51    12144777469          19728970197                                               MO      [VCORR]
18604   02/28/17   15:09:25      0:20      0:00    12022561039          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18605   02/28/17   15:09:27      0:22      0:06    12022561039          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18606   02/28/17   15:09:27      0:23      0:06    12022561039          19728970197                                               MO      [VCORR]
18607   02/28/17   15:10:16      0:20      0:00    12022286963          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18608   02/28/17   15:10:17      0:21      1:11    12022286963          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18609   02/28/17   15:13:46      0:13      0:58    19728970197          12022286963         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6665




18610   02/28/17   15:59:18      0:21      0:00    12028720703          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18611   02/28/17   15:59:19      0:22      0:52    12028720703          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18612   02/28/17   16:01:07      0:10      5:22    19728970197          12028720703         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18613   02/28/17   16:48:14      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
18614   02/28/17   16:48:16      0:24      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18615   02/28/17   16:48:16      0:24      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18616   02/28/17   16:48:50      0:19      0:38    19728970197          12144031955                                               ST      [NIOP]
18617   02/28/17   16:48:50      0:19      0:38    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18618   02/28/17   16:48:50      0:06      0:38    19728970197          12144031955                                               MT       [NIOP]
18619   02/28/17   16:52:53      0:00      0:00    19728970197          12142152081         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 409 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1050
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18620   02/28/17   16:53:12      0:00      0:00    19728970197          12142152081         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18621   02/28/17   17:13:38      0:04      0:00    12142822920          19728970197                                               MO        []
18622   02/28/17   17:13:38      0:04      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18623   02/28/17   17:13:59      0:03      0:37    12142822920          19728970197                                               MO     [VCORR]
18624   02/28/17   17:13:59      0:03      0:37    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18625   02/28/17   17:17:10      0:06      0:13    12014469753          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18626   02/28/17   17:17:56      0:06      0:22    12127161020          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18627   02/28/17   17:18:54      0:04      0:27    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6666




18628   02/28/17   17:38:32      0:02      0:15    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18629   02/28/17   17:38:32      0:03      0:15    12023683007          19728970197                                               MO      [VCORR]
18630   02/28/17   18:04:40      0:20      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18631   02/28/17   18:04:42      0:22      0:04    13108495634          19728970197                                               MO         []
18632   02/28/17   18:04:42      0:22      0:04    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18633   02/28/17   18:13:12      0:29      0:00    19728970197          14696678128         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18634   02/28/17   18:40:02      0:26      0:00    19728970197          16164030315         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18635   02/28/17   18:54:39      0:13      1:22    19728970197          16164030315         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18636   02/28/17   19:18:43      0:36      0:30    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 410 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1051
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
18637   02/28/17   20:26:52      0:21      0:00    13108495634            19728970197       3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18638   02/28/17   20:26:54      0:23      0:12    13108495634            19728970197                                             MO         []
18639   02/28/17   20:26:54      0:23      0:12    13108495634            19728970197       3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18640   02/28/17   20:36:15      0:13      2:40    12144777469            19728970197                                             MO      [VCORR]
18641   02/28/17   20:36:15      0:13      2:40    12144777469            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18642   02/28/17   21:21:16      0:09      0:00    15712245460            19728970197       3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18643   02/28/17   21:21:38      0:21      0:00    15712245460            19728970197       3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18644   02/28/17   21:21:39      0:22      0:36    15712245460            19728970197       3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   1817999930216(F)                               APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6667




18645   02/28/17   21:23:13      0:22      0:00    15514042953            19728970197       3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18646   02/28/17   21:23:15      0:24      0:40    15514042953            19728970197       3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18647   02/28/17   21:35:37      0:08      0:43    19727881400            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18648   02/28/17   21:36:51      0:07      0:14    12144777469            19728970197       3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18649   02/28/17   21:36:52      0:08      0:13    12144777469            19728970197                                             MO      [VCORR]
18650   02/28/17   21:45:08      0:22      0:00    12142822920            19728970197       3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18651   02/28/17   21:45:09      0:23      0:03    12142822920            19728970197                                             MO      [VCORR]
18652   02/28/17   21:45:09      0:23      0:03    12142822920            19728970197       3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18653   02/28/17   22:31:42      0:12      0:29    19728970197            12023683007                                             MT   [NIOP:VCORR]




                                                                      AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 411 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1052
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18654   02/28/17   22:31:42      0:12      0:29    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18655   02/28/17   22:55:52      0:15      8:48    19728970197          12142152081                                               MT   [NIOP:VCORR]
18656   02/28/17   22:55:52      0:15      8:49    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18657   02/28/17   23:07:02      0:09      3:02    19728970197          19173280195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18658   02/28/17   23:29:14      0:15      8:28    19728970197          12023683007                                               MT   [NIOP:VCORR]
18659   02/28/17   23:29:14      0:15      8:28    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18660   03/01/17   00:35:11      0:06      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18661   03/01/17   02:27:43      0:32      0:03    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6668




18662   03/01/17   03:50:57      0:22      0:00    13014425957          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18663   03/01/17   03:50:58      0:23      0:26    13014425957          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18664   03/01/17   04:38:53      0:11      1:38    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18665   03/01/17   04:42:49      0:10      4:46    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18666   03/01/17   04:42:49      0:10      4:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
18667   03/01/17   14:24:22      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18668   03/01/17   14:24:24      0:23      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18669   03/01/17   14:24:24      0:24      0:02    12144777469          19728970197                                               MO      [VCORR]
18670   03/01/17   14:40:43      0:08      0:22    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 412 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1053
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18671   03/01/17   14:50:56      0:35      0:06    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18672   03/01/17   15:10:23      0:34      0:32    19728970197          17575705371         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18673   03/01/17   15:11:06      0:01      0:00    19728970197          19727402097                                               MT       [NIOP]
18674   03/01/17   15:11:07      0:02      0:20    19728970197          19727402097                                               MT   [NIOP:CFNR:VM]
                                                   13176649930(F)
18675   03/01/17   15:11:07      0:02      0:20    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18676   03/01/17   15:20:17      0:01      0:56    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18677   03/01/17   15:20:17      0:02      0:56    12142822920          19728970197                                               MO      [VCORR]
18678   03/01/17   16:26:06      0:06      2:28    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18679   03/01/17   16:36:57      0:05      6:46    17575705371          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6669




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18680   03/01/17   16:54:27      0:02      0:09    13523565820          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18681   03/01/17   16:55:50      0:21      0:03    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18682   03/01/17   17:01:56      0:32      0:02    19728970197          14696678128         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18683   03/01/17   17:11:42      0:10      0:45    19728970197          12142930122         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18684   03/01/17   17:11:42      0:09      0:45    19728970197          12142930122                                               MT    [NIOP:VCORR]
18685   03/01/17   17:13:13      0:07      4:22    19728970197          12142822920                                               MT    [NIOP:VCORR]
18686   03/01/17   17:13:13      0:08      4:22    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18687   03/01/17   17:40:52      0:04      2:31    15123170220          19728970197                                               MO    [NIOR:VCORR]
18688   03/01/17   17:40:52      0:04      2:31    15123170220          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 413 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1054
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:08
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18689   03/01/17   17:52:42      0:04      9:53    19728970197          12142152081                                               MT   [NIOP:VCORR]
18690   03/01/17   17:52:42      0:05      9:53    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18691   03/01/17   18:08:25      0:22      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18692   03/01/17   18:08:27      0:24      0:02    13108495634          19728970197                                               MO         []
18693   03/01/17   18:08:27      0:24      0:02    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18694   03/01/17   18:15:50      0:04      6:12    19728970197          12028980600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18695   03/01/17   18:25:46      0:23      0:00    19728970197          12023683007                                               MT       [NIOP]
18696   03/01/17   18:25:47      0:24      0:04    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
18697   03/01/17   18:25:47      0:24      0:04    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6670




18698   03/01/17   18:32:20      0:38      1:26    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18699   03/01/17   18:35:24      0:12      2:30    19728970197          17575705371         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18700   03/01/17   19:09:44      0:21      0:42    12142822920          19728970197                                               MO      [VCORR]
18701   03/01/17   19:09:44      0:21      0:42    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18702   03/01/17   19:14:51      0:02      0:00    19728970197          12028128071                                               MT      [NIOP]
18703   03/01/17   19:14:53      0:08      0:11    19728970197          12128834800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18704   03/01/17   20:25:43      0:22      0:00    15123170220          19728970197         3557220700307612    310410933034475   MT       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18705   03/01/17   20:25:49      0:28      0:28    15123170220          19728970197                                               MO    [NIOR:VCORR]
18706   03/01/17   20:25:49      0:28      0:28    15123170220          19728970197         3557220700307612    310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 414 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1055
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18707   03/01/17   20:27:54      0:30      0:00    19728970197          14696678128         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18708   03/01/17   20:31:25      0:22      0:00    14806780411          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18709   03/01/17   20:31:27      0:24      0:34    14806780411          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18710   03/01/17   20:33:00      0:04      0:18    15123170220          19728970197                                               MO   [NIOR:VCORR]
18711   03/01/17   20:33:00      0:04      0:18    15123170220          19728970197         3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18712   03/01/17   21:09:06      0:07      0:04    12144777469          19728970197                                               MO      [VCORR]
18713   03/01/17   21:09:06      0:07      0:04    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18714   03/01/17   21:23:55      0:22      6:46    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6671




18715   03/01/17   21:32:56      0:02      0:56    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18716   03/01/17   21:32:56      0:03      0:56    12142822920          19728970197                                               MO      [VCORR]
18717   03/01/17   21:34:53      0:07      2:00    19728970197          19726088868         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18718   03/01/17   21:37:05      0:06     10:48    19728970197          19726088868         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18719   03/01/17   21:51:15      0:03      7:12    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18720   03/01/17   22:06:56      0:07      0:56    19728970197          12142822920                                               MT   [NIOP:VCORR]
18721   03/01/17   22:06:56      0:07      0:56    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18722   03/01/17   22:53:23      0:06      3:11    19177548198          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18723   03/01/17   22:57:44      0:22      0:00    19728970197          16153909966                                               MT       [NIOP]
18724   03/01/17   22:57:45      0:23      0:49    19728970197          16153909966                                               MT   [NIOP:CFNA:VM]
                                                   16787649911(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 415 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1056
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18725   03/01/17   22:57:45      0:23      0:49    19728970197          16153909966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18726   03/01/17   22:59:25      0:06      3:49    12195773103          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18727   03/01/17   23:07:36      0:19      4:00    19728970197          12532320467         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18728   03/01/17   23:23:36      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18729   03/01/17   23:23:38      0:23      0:00    12144777469          19728970197                                               MO      [VCORR]
18730   03/01/17   23:23:38      0:23      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18731   03/01/17   23:23:49      0:02      2:23    19728970197          12144777469                                               MT   [NIOP:VCORR]
18732   03/01/17   23:23:49      0:02      2:23    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6672




18733   03/01/17   23:26:50      0:21      3:37    19728970197          12014469753         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18734   03/01/17   23:33:09      0:12      1:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
18735   03/01/17   23:33:09      0:12      1:22    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18736   03/02/17   00:07:13      0:16      0:00    19729789762          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18737   03/02/17   00:07:15      0:18      0:50    19729789762          19728970197                                               MO      [VCORR]
18738   03/02/17   00:07:15      0:18      0:51    19729789762          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18739   03/02/17   00:12:54      0:01      0:00    12023683007          19728970197                             310410933034475   MT       [NIOP]
18740   03/02/17   00:12:55      0:02      1:06    12023683007          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18741   03/02/17   00:12:55      0:02      1:06    12023683007          19728970197                                               MO      [VCORR]
18742   03/02/17   01:13:53      0:00      0:00    15123170220          19728970197                             310410933034475   MT       [NIOR]
18743   03/02/17   01:13:55      0:02      0:21    15123170220          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
18744   03/02/17   01:13:55      0:03      0:21    15123170220          19728970197                                               MO   [NIOR:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 416 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1057
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18745   03/02/17   02:44:45      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
18746   03/02/17   02:44:46      0:02      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
18747   03/02/17   03:41:28      0:32      0:19    19728970197          14696678128         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18748   03/02/17   03:42:08      0:06      0:03    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18749   03/02/17   03:43:21      0:36      0:13    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18750   03/02/17   03:45:34      0:03     21:43    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18751   03/02/17   04:12:09      0:03     10:33    19728970197          18669572874         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18752   03/02/17   04:30:38      0:19      0:00    19728970197          19729789762         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6673




                                                                                              IPHONE6SPLUS
18753   03/02/17   04:30:38      0:19      0:00    19728970197          19729789762                                               MT       [NIOP]
18754   03/02/17   13:48:36      0:13     21:42    19728970197          18083063161         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18755   03/02/17   13:53:40      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
18756   03/02/17   13:53:41      0:22      0:30    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
18757   03/02/17   13:53:41      0:22      0:30    19728970197          12023683007         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18758   03/02/17   13:53:44      0:00     16:34    19728970197          -1                  3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18759   03/02/17   13:55:10      0:31      0:24    19728970197          14696678128         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18760   03/02/17   14:32:34      0:02      2:13    12147702694          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18761   03/02/17   14:32:35      0:05      2:13    12147702694          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 417 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1058
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18762   03/02/17   14:42:35      0:05     12:21    12023683007          19728970197         3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
18763   03/02/17   14:42:35      0:06     12:21    12023683007          19728970197                                               MO       [VCORR]
18764   03/02/17   14:43:00      0:06     11:56    19728970197          18083063161         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18765   03/02/17   14:43:03      0:00     11:53    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18766   03/02/17   15:09:29      0:16      0:00    19728970197          13107702530         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18767   03/02/17   15:25:01      0:13      1:01    19728970197          14694508329         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18768   03/02/17   15:25:33      0:20      0:00    12028350500          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18769   03/02/17   15:25:34      0:21      0:42    12028350500          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6674




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18770   03/02/17   15:26:38      0:22      0:00    19728970197          14694508339                                               MT       [NIOP]
18771   03/02/17   15:26:40      0:24      0:31    19728970197          14694508339                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
18772   03/02/17   15:26:40      0:24      0:31    19728970197          14694508339         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18773   03/02/17   15:29:00      0:04      6:01    16153909966          19728970197                                               MO      [VCORR]
18774   03/02/17   15:29:00      0:04      6:01    16153909966          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18775   03/02/17   15:50:45      0:00      0:00    19728970197          12147702694                                               MT       [NIOP]
18776   03/02/17   15:50:45      0:01      0:00    19728970197          12147702694         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18777   03/02/17   15:51:52      0:00      0:00    13107702530          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18778   03/02/17   15:51:53      0:01      0:20    13107702530          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 418 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1059
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18779   03/02/17   15:52:08      0:25      0:00    19728970197          19726796171         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18780   03/02/17   15:53:11      0:01      1:34    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18781   03/02/17   15:54:59      0:06      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18782   03/02/17   15:55:45      0:10      1:43    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18783   03/02/17   15:59:38      0:04      0:00    19728970197          12023683007                                               MT      [NIOP]
18784   03/02/17   15:59:38      0:04      0:00    19728970197          12023683007         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18785   03/02/17   16:00:35      0:08      0:47    19728970197          12023683007                                               MT   [NIOP:VCORR]
18786   03/02/17   16:00:35      0:08      0:47    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6675




18787   03/02/17   16:02:35      0:07      0:15    19728970197          19724507331         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18788   03/02/17   16:02:48      0:10      4:35    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18789   03/02/17   16:20:41      0:12      6:04    12023683007          19728970197                                               MO     [VCORR]
18790   03/02/17   16:20:41      0:12      6:05    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18791   03/02/17   16:27:47      0:10      0:08    12122134245          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18792   03/02/17   16:29:59      0:21      0:00    19726796771          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18793   03/02/17   16:30:00      0:22      1:24    19726796771          19728970197                                               MO      [VCORR]
18794   03/02/17   16:30:00      0:22      1:24    19726796771          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18795   03/02/17   16:59:26      0:06      1:46    12142822920          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 419 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1060
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18796   03/02/17   16:59:26      0:06      1:46    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18797   03/02/17   17:08:22      0:00      0:00    14694508339          19728970197                                               MO        []
18798   03/02/17   17:08:22      0:00      0:00    14694508339          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18799   03/02/17   17:31:46      0:21      0:10    19728970197          12142733323         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18800   03/02/17   17:32:49      0:07      7:19    19728970197          12142152081                                               MT   [NIOP:VCORR]
18801   03/02/17   17:32:49      0:07      7:19    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18802   03/02/17   17:35:25      0:21      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18803   03/02/17   17:35:26      0:22      0:03    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6676




18804   03/02/17   17:45:47      0:21      0:00    13108495634          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18805   03/02/17   17:45:48      0:22      0:04    13108495634          19728970197                                               MO         []
18806   03/02/17   17:45:48      0:22      0:04    13108495634          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18807   03/02/17   18:10:21      0:04      1:36    19728970197          17634204220         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18808   03/02/17   18:12:35      0:04      2:11    19728970197          17634251881         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18809   03/02/17   18:40:13      0:05      1:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
18810   03/02/17   18:40:13      0:05      1:26    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18811   03/02/17   18:42:54      0:24      0:34    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18812   03/02/17   18:46:30      0:08     13:36    19177548198          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 420 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1061
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18813   03/02/17   19:04:25      0:39      0:09    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18814   03/02/17   19:05:30      0:04      2:13    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18815   03/02/17   19:15:42      0:03      3:52    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18816   03/02/17   19:25:19      0:17      1:58    19728970197          12149239009         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18817   03/02/17   19:27:15      0:05      5:51    15123170220          19728970197                                               MO   [NIOR:VCORR]
18818   03/02/17   19:27:15      0:05      5:51    15123170220          19728970197         3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18819   03/02/17   19:57:37      0:05      4:16    15123170220          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18820   03/02/17   19:57:37      0:06      4:16    15123170220          19728970197                                               MO   [NIOR:VCORR]
                                                                                                                                                                                              6677




18821   03/02/17   20:20:01      0:04      0:05    19288549145          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18822   03/02/17   20:20:29      0:07      0:00    19728970197          19288549145         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18823   03/02/17   21:02:59      0:29      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18824   03/02/17   21:03:49      0:20      0:00    19728970197          12023683007                                               MT      [NIOP]
18825   03/02/17   21:03:50      0:21      0:02    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18826   03/02/17   21:03:50      0:21      0:03    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
18827   03/02/17   21:07:33      0:06      1:55    18059108873          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18828   03/02/17   21:09:29      0:07      0:03    16027542574          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 421 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1062
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18829   03/02/17   21:25:27      0:07      4:16    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18830   03/02/17   21:25:27      0:08      4:16    12023683007          19728970197                                               MO     [VCORR]
18831   03/02/17   21:29:59      0:02      4:26    12023683007          19728970197                                               MO     [VCORR]
18832   03/02/17   21:29:59      0:02      4:26    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18833   03/02/17   21:44:53      0:07      1:37    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18834   03/02/17   21:47:56      0:02      7:29    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18835   03/02/17   21:56:05      0:09      3:57    19728970197          12023683007                                               MT   [NIOP:VCORR]
18836   03/02/17   21:56:05      0:09      3:58    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18837   03/02/17   22:01:13      0:04      2:16    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6678




                                                                                              IPHONE6SPLUS
18838   03/02/17   22:01:13      0:05      2:16    12023683007          19728970197                                               MO     [VCORR]
18839   03/02/17   22:13:08      0:05      0:29    12023683007          19728970197                                               MO     [VCORR]
18840   03/02/17   22:13:08      0:05      0:29    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18841   03/02/17   22:15:40      0:22      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18842   03/02/17   22:15:42      0:24      0:04    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18843   03/02/17   22:37:11      0:07      1:21    19728970197          17192487002         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18844   03/02/17   22:38:30      0:09      4:24    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18845   03/02/17   22:42:53      0:07     17:13    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 422 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1063
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18846   03/02/17   22:50:02      0:08     10:04    19728970197          18083063161         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18847   03/02/17   22:50:06      0:00     10:00    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18848   03/02/17   23:23:18      0:05      0:58    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18849   03/02/17   23:26:20      0:17      4:19    19728970197          17812640709         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18850   03/02/17   23:32:06      0:19      0:03    19728970197          19728652227         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18851   03/02/17   23:32:24      0:10      0:16    19728970197          12142822920                                               MT    [NIOP:VCORR]
18852   03/02/17   23:32:24      0:10      0:16    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18853   03/02/17   23:35:06      0:35      0:57    19728970197          14022165853         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                              6679




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18854   03/02/17   23:52:23      0:20      2:25    13109208193          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18855   03/02/17   23:52:23      0:06      2:25    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18856   03/02/17   23:56:19      0:21      0:00    14022165853          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18857   03/02/17   23:56:20      0:22      0:38    14022165853          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18858   03/02/17   23:59:59      0:14      0:16    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18859   03/03/17   00:03:18      0:03      2:36    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18860   03/03/17   00:06:53      0:36      0:24    19728970197          15714850462         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 423 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1064
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18861   03/03/17   00:10:53      0:02      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18862   03/03/17   00:11:09      0:09      8:20    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18863   03/03/17   00:36:03      0:09      2:53    19728970197          19173280195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18864   03/03/17   00:40:29      0:14      2:13    19728970197          12023683007                                               MT   [NIOP:VCORR]
18865   03/03/17   00:40:29      0:14      2:13    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18866   03/03/17   00:59:46      0:21      0:00    17812640709          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18867   03/03/17   00:59:47      0:22      0:03    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18868   03/03/17   01:03:35      0:08      4:38    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6680




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18869   03/03/17   01:49:57      0:03      0:41    18477228917          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18870   03/03/17   01:54:33      0:22      0:00    12144585485          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18871   03/03/17   01:54:34      0:23      0:50    12144585485          19728970197                                               MO      [VCORR]
18872   03/03/17   01:54:34      0:23      0:50    12144585485          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18873   03/03/17   01:56:39      0:07      2:16    18477228917          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18874   03/03/17   02:56:10      0:22      4:24    19728970197          18126045074                                               ST      [NIOP]
18875   03/03/17   02:56:10      0:22      4:24    19728970197          18126045074         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18876   03/03/17   02:56:10      0:08      4:24    19728970197          18126045074                                               MT      [NIOP]
18877   03/03/17   03:35:05      0:18      0:05    19728970197          13105712042         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 424 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1065
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18878   03/03/17   12:27:40      0:03      0:01    19728970197          12126173266         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18879   03/03/17   12:28:04      0:06      4:58    19728970197          19145232747         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18880   03/03/17   13:13:32      0:22      0:00    19728970197          14847532532                                               MT       [NIOP]
18881   03/03/17   13:13:34      0:24      0:29    19728970197          14847532532                                               MT   [NIOP:CFNA:VM]
                                                   18622513466(F)
18882   03/03/17   13:13:34      0:24      0:29    19728970197          14847532532         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18883   03/03/17   13:17:14      0:33      0:40    19728970197          14694508239         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18884   03/03/17   13:23:05      0:32      0:22    19728970197          15148921813         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18885   03/03/17   13:24:30      0:22      0:00    19728970197          12144504111                                               MT       [NIOP]
18886   03/03/17   13:24:32      0:24      0:32    19728970197          12144504111                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6681




                                                   18322059008(F)
18887   03/03/17   13:24:32      0:24      0:32    19728970197          12144504111         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18888   03/03/17   13:51:37      0:03      1:11    19728970197          12147419898         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18889   03/03/17   13:56:02      0:34      0:44    19728970197          19175186356         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18890   03/03/17   13:57:50      0:25      0:00    19728970197          12144157123                                               MT       [NIOP]
18891   03/03/17   13:58:15      0:30      0:00    19728970197          12144157123                                               ST       [NIOP]
18892   03/03/17   13:58:16      0:31      0:25    19728970197          12144157123                                               ST   [NIOP:CFNA:VM]
                                                   18322059008(F)
18893   03/03/17   13:58:16      0:31      0:25    19728970197          12144157123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18894   03/03/17   13:59:54      0:33      1:29    19728970197          19728003790         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18895   03/03/17   14:02:00      0:23      0:00    19728970197          12144777469                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 425 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1066
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18896   03/03/17   14:02:01      0:24      0:19    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
18897   03/03/17   14:02:01      0:24      0:19    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18898   03/03/17   14:02:55      0:10      0:02    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18899   03/03/17   14:03:41      0:06      1:23    19728970197          13127145705                                               MT    [NIOP:VCORR]
18900   03/03/17   14:03:41      0:06      1:23    19728970197          13127145705         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18901   03/03/17   14:32:11      0:02      8:23    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18902   03/03/17   14:40:59      0:03      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18903   03/03/17   14:41:00      0:04      0:05    12144777469          19728970197                                               MO      [VCORR]
18904   03/03/17   14:41:00      0:04      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6682




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18905   03/03/17   14:42:05      0:02      0:29    19728970197          12144777469                                               MT    [NIOP:VCORR]
18906   03/03/17   14:42:05      0:02      0:29    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18907   03/03/17   14:46:28      0:21      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18908   03/03/17   14:46:30      0:23      2:34    12023683007          19728970197                                               MO      [VCORR]
18909   03/03/17   14:46:30      0:23      2:34    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18910   03/03/17   15:10:39      0:02      0:04    19728970197          12147881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18911   03/03/17   15:11:17      0:16      1:07    19728970197          19727881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18912   03/03/17   15:12:40      0:16      0:00    19728970197          12142895158                                               MT       [NIOP]
18913   03/03/17   15:12:56      0:21      0:00    19728970197          12142895158                                               ST       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 426 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1067
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18914   03/03/17   15:12:57      0:22      0:04    19728970197          12142895158                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
18915   03/03/17   15:12:57      0:22      0:04    19728970197          12142895158         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18916   03/03/17   15:13:16      0:09      1:38    19728970197          19727881400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18917   03/03/17   15:16:44      0:06      5:03    12023683007          19728970197                                               MO      [VCORR]
18918   03/03/17   15:16:44      0:06      5:03    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18919   03/03/17   15:25:59      0:00      0:00    12142895158          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18920   03/03/17   15:26:00      0:01      0:37    12142895158          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18921   03/03/17   15:26:00      0:01      0:38    12142895158          19728970197                                               MO       [NIOR]
18922   03/03/17   15:26:01      0:08      4:38    12143353819          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6683




18923   03/03/17   15:26:01      0:08      4:38    12143353819          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18924   03/03/17   15:30:01      0:21      0:00    12142895158          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18925   03/03/17   15:30:02      0:22      0:02    12142895158          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18926   03/03/17   15:30:02      0:22      0:03    12142895158          19728970197                                               MO      [NIOR]
18927   03/03/17   15:35:13      0:11     13:04    19728970197          12142895158                                               ST      [NIOP]
18928   03/03/17   15:35:13      0:11     13:04    19728970197          12142895158         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18929   03/03/17   15:35:13      0:06     13:04    19728970197          12142895158                                               MT       [NIOP]
18930   03/03/17   15:55:34      0:04      1:41    14694508239          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18931   03/03/17   15:58:02      0:08      1:32    19728970197          12023683007                                               MT    [NIOP:VCORR]
18932   03/03/17   15:58:02      0:08      1:32    19728970197          12023683007         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 427 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1068
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18933   03/03/17   16:06:54      0:05      0:41    12142822920          19728970197                                               MO      [VCORR]
18934   03/03/17   16:06:54      0:05      0:41    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18935   03/03/17   16:28:47      0:22      0:00    12144504111          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18936   03/03/17   16:28:49      0:24      0:48    12144504111          19728970197                                               MO      [VCORR]
18937   03/03/17   16:28:49      0:24      0:48    12144504111          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18938   03/03/17   16:34:56      0:02      3:13    12144548521          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18939   03/03/17   16:39:40      0:03      0:33    19728970197          18889027802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18940   03/03/17   16:45:37      0:03     11:10    19728970197          18889027802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6684




18941   03/03/17   16:49:08      0:20      0:01    12145077947          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18942   03/03/17   16:49:10      0:22      0:35    12145077947          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18943   03/03/17   16:49:10      0:22      0:35    12145077947          19728970197                                               MO      [VCORR]
18944   03/03/17   16:57:11      0:00      0:00    19728970197          214289515           3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18945   03/03/17   16:57:49      0:02      0:00    19728970197          12145077947         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18946   03/03/17   16:57:49      0:02      0:00    19728970197          12145077947                                               MT      [NIOP]
18947   03/03/17   16:58:20      0:20      0:00    19728970197          12145077947                                               MT      [NIOP]
18948   03/03/17   16:58:22      0:22      0:46    19728970197          12145077947         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18949   03/03/17   16:58:22      0:22      0:46    19728970197          12145077947                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
18950   03/03/17   16:58:40      0:03      0:00    19728970197          12145077947         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 428 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1069
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18951   03/03/17   16:58:40      0:03      0:00    19728970197          12145077947                                               MT       [NIOP]
18952   03/03/17   17:00:27      0:22      0:00    19728970197          12144504111                                               MT       [NIOP]
18953   03/03/17   17:00:28      0:23      0:01    19728970197          12144504111                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
18954   03/03/17   17:00:28      0:23      0:01    19728970197          12144504111         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18955   03/03/17   17:04:09      0:07      0:00    19728970197          12023683007                                               MT      [NIOP]
18956   03/03/17   17:04:11      0:10      0:02    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18957   03/03/17   17:04:11      0:09      0:02    19728970197          12023683007                                               MT   [NIOP:CFB:VM]
                                                   14104910230(F)
18958   03/03/17   17:06:42      0:05      6:17    17035195600          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18959   03/03/17   17:12:55      0:11      0:00    19726796771          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18960   03/03/17   17:12:57      0:13      2:00    19726796771          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6685




18961   03/03/17   17:12:57      0:13      2:00    19726796771          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18962   03/03/17   17:14:11      0:04      3:25    12023683007          19728970197                                               MO         []
18963   03/03/17   17:14:11      0:04      3:25    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18964   03/03/17   17:21:15      0:16      7:19    12144157123          19728970197                                               MO         []
18965   03/03/17   17:21:15      0:09      7:19    12144157123          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18966   03/03/17   17:44:39      0:01      0:00    19728970197          19727402097                                               MT       [NIOP]
18967   03/03/17   17:44:41      0:03      0:32    19728970197          19727402097                                               MT   [NIOP:CFNR:VM]
                                                   13176649930(F)
18968   03/03/17   17:44:41      0:03      0:32    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18969   03/03/17   17:49:17      0:08      9:56    19728970197          12144995101         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18970   03/03/17   17:49:17      0:08      9:56    19728970197          12144995101                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 429 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1070
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:09
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
18971   03/03/17   17:50:25      0:20      0:00    12144504111          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18972   03/03/17   17:50:26      0:21      0:00    12144504111          19728970197                                               MO         []
18973   03/03/17   17:50:26      0:21      0:00    12144504111          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18974   03/03/17   18:07:44      0:06      0:27    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18975   03/03/17   18:15:59      0:06      1:22    12023683007          19728970197                                               MO      [VCORR]
18976   03/03/17   18:15:59      0:06      1:22    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18977   03/03/17   18:18:50      0:06     12:38    19728970197          12023683007                                               MT   [NIOP:VCORR]
18978   03/03/17   18:18:50      0:06     12:38    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18979   03/03/17   19:05:21      0:07     13:06    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6686




                                                                                              IPHONE6SPLUS
18980   03/03/17   19:39:20      0:06      3:15    -1                   19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18981   03/03/17   20:10:58      0:06      2:11    19728970197          12142822920                                               MT   [NIOP:VCORR]
18982   03/03/17   20:10:58      0:07      2:11    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18983   03/03/17   20:43:15      0:05      6:06    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18984   03/03/17   20:51:45      0:03      2:14    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18985   03/03/17   20:54:15      0:04     22:28    19728970197          19547766123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18986   03/03/17   20:58:46      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18987   03/03/17   20:58:47      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 430 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1071
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
18988   03/03/17   20:58:47      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18989   03/03/17   21:16:51      0:04     12:35    19728970197          19547766123         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18990   03/03/17   21:29:38      0:09      2:33    19728970197          12142822920                                               MT    [NIOP:VCORR]
18991   03/03/17   21:29:38      0:09      2:33    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18992   03/03/17   21:56:07      0:08      0:56    12149239009          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18993   03/03/17   22:09:43      0:13     21:57    19728970197          12122134245         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18994   03/03/17   22:16:36      0:00      0:00    12147075597          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18995   03/03/17   22:16:37      0:01      0:31    12147075597          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                                                                                                                                                               6687




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18996   03/03/17   22:16:37      0:01      0:31    12147075597          19728970197                                               MO       [Wi-Fi]
18997   03/03/17   22:16:56      0:20      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
18998   03/03/17   22:16:57      0:21      0:30    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
18999   03/03/17   22:17:37      0:14     39:51    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19000   03/03/17   22:17:37      0:14     39:51    13105629627          19728970197                                               MO      [CMH:MPS]
19001   03/03/17   22:23:16      0:19      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19002   03/03/17   22:23:17      0:20      0:04    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19003   03/03/17   22:31:41      0:10     10:28    18178783501          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 431 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1072
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
19004   03/03/17   22:41:35      0:01      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19005   03/03/17   22:42:11      0:37      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19006   03/03/17   22:51:21      0:15      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19007   03/03/17   22:51:22      0:16      0:08    12142822920          19728970197                                               MO       [VCORR]
19008   03/03/17   22:51:22      0:16      0:08    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19009   03/03/17   22:58:06      0:14      9:08    19728970197          19177501033         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19010   03/03/17   23:08:04      0:20      0:05    19728970197          16176403999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19011   03/03/17   23:08:15      0:00      0:00    19728970197          12147075597                                               MT        [NIOP]
                                                                                                                                                                                               6688




19012   03/03/17   23:08:16      0:01      0:16    19728970197          12147075597                                               MT    [NIOP:CFB:VM]
                                                   12543666111(F)
19013   03/03/17   23:08:16      0:01      0:24    19728970197          12147075597         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19014   03/03/17   23:08:32      0:00      0:08    19728970197          12543666111                                               MT   [Wi-Fi:NIOP:VM]
                                                   12147075597(D)
19015   03/03/17   23:08:33      0:00      0:00    19728970197          314707559           3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19016   03/03/17   23:09:11      0:20      0:00    19728970197          12147075597                                               MT    [Wi-Fi:NIOP]
19017   03/03/17   23:09:13      0:22      0:24    19728970197          12147075597         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19018   03/03/17   23:09:13      0:22      0:24    19728970197          12147075597                                               MT         [Wi-
                                                   12543666111(F)                                                                      Fi:NIOP:CFNA:VM]
19019   03/03/17   23:09:50      0:08      1:29    19728970197          12142822920                                               MT     [NIOP:VCORR]
19020   03/03/17   23:09:50      0:08      1:29    19728970197          12142822920         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19021   03/03/17   23:11:44      0:06      3:51    16176403999          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 432 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1073
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19022   03/03/17   23:26:20      0:21      0:00    19728970197          19729891004                                               MT       [NIOP]
19023   03/03/17   23:26:21      0:22      0:01    19728970197          19729891004                                               MT   [NIOP:CFNA:VM]
                                                   12147149000(F)
19024   03/03/17   23:26:21      0:22      0:01    19728970197          19729891004         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19025   03/03/17   23:26:54      0:16      0:03    19728970197          19729891400                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
19026   03/03/17   23:26:54      0:21      0:03    19728970197          19729891400         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19027   03/03/17   23:28:12      0:09      0:47    19728970197          12142822920                                               MT    [NIOP:VCORR]
19028   03/03/17   23:28:12      0:09      0:47    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19029   03/03/17   23:37:41      0:35      1:17    19728970197          13478860538         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19030   03/03/17   23:49:30      0:01      0:00    19729891004          19728970197                             310410933034475   MT       [NIOP]
19031   03/03/17   23:49:31      0:02      0:02    19729891004          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                                                                                                                                                             6689




                                                   18179999302(F)
19032   03/03/17   23:49:31      0:02      0:02    19729891004          19728970197                                               MO      [VCORR]
19033   03/03/17   23:55:38      0:00      0:00    15624531657          19728970197                             310410933034475   MT       [NIOP]
19034   03/03/17   23:55:39      0:01      0:53    15624531657          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19035   03/04/17   00:29:10      0:01      0:00    19729891004          19728970197                             310410933034475   MT       [NIOP]
19036   03/04/17   00:29:11      0:02      0:02    19729891004          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19037   03/04/17   00:29:11      0:02      0:02    19729891004          19728970197                                               MO      [VCORR]
19038   03/04/17   01:05:34      0:14      1:37    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19039   03/04/17   01:12:07      0:22      0:00    19728970197          12146687860                                               MT       [NIOP]
19040   03/04/17   01:12:08      0:23      0:01    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
19041   03/04/17   01:12:08      0:23      0:01    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19042   03/04/17   01:12:18      0:05      0:16    12146687860          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 433 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1074
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19043   03/04/17   01:12:18      0:05      0:16    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19044   03/04/17   01:37:19      0:25      0:00    19722946948          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19045   03/04/17   01:37:20      0:26      0:06    19722946948          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19046   03/04/17   11:51:11      0:02     13:15    19728970197          16464690300                                               MT   [NIOP:VCORR]
19047   03/04/17   11:51:11      0:02     13:15    19728970197          16464690300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19048   03/04/17   12:56:28      0:05      7:53    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19049   03/04/17   14:22:32      0:03     17:48    12028531572          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19050   03/04/17   14:45:05      0:34      1:35    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6690




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19051   03/04/17   14:47:10      0:10      2:03    19728970197          19173280195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19052   03/04/17   14:55:02      0:09      1:15    19728970197          12142822920                                               MT   [NIOP:VCORR]
19053   03/04/17   14:55:02      0:09      1:15    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19054   03/04/17   15:05:49      0:02      1:08    13478860538          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19055   03/04/17   15:18:26      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19056   03/04/17   15:18:28      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
19057   03/04/17   15:18:28      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19058   03/04/17   15:46:34      0:09      7:54    19728970197          12144777469                                               MT   [NIOP:VCORR]
19059   03/04/17   15:46:34      0:09      7:54    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 434 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1075
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19060   03/04/17   15:58:31      0:22      0:00    19728970197          12147075597                                               MT      [NIOP]
19061   03/04/17   15:58:32      0:23      0:05    19728970197          12147075597         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19062   03/04/17   15:58:32      0:23      0:05    19728970197          12147075597                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
19063   03/04/17   15:59:29      0:10      0:03    19728970197          17132052334         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19064   03/04/17   16:03:37      0:14      2:03    19728970197          12144057437         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19065   03/04/17   16:05:51      0:05      2:48    19176807418          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19066   03/04/17   16:31:55      0:03      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19067   03/04/17   16:32:59      0:01      0:00    17192487002          19728970197                                               MO         []
19068   03/04/17   16:36:48      0:12      4:14    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6691




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19069   03/04/17   17:01:47      0:11      6:32    19728970197          12143353819                                               MT    [NIOP:VCORR]
19070   03/04/17   17:01:47      0:11      6:32    19728970197          12143353819         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19071   03/04/17   17:09:13      0:10      0:00    19728970197          12142822920                                               ST       [NIOP]
19072   03/04/17   17:09:13      0:09      0:00    19728970197          12142822920                                               MT         []
19073   03/04/17   17:09:15      0:12      1:48    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
19074   03/04/17   17:09:15      0:12      1:48    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19075   03/04/17   17:14:28      0:03      9:39    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19076   03/04/17   17:35:53      0:13      8:42    19728970197          13108495634                                               MT      [NIOP]
19077   03/04/17   17:35:53      0:13      8:42    19728970197          13108495634         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 435 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1076
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19078   03/04/17   17:41:36      0:29      0:49    19728970197          12148707800         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19079   03/04/17   17:41:39      0:00      2:56    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19080   03/04/17   18:04:28      0:05      0:44    12142822920          19728970197                                               MO      [VCORR]
19081   03/04/17   18:04:28      0:05      0:44    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19082   03/04/17   18:07:39      0:03      1:05    12142822920          19728970197                                               MO      [VCORR]
19083   03/04/17   18:07:39      0:03      1:05    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19084   03/04/17   18:09:41      0:07     27:30    19728970197          13107702530         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19085   03/04/17   18:40:49      0:21      4:37    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6692




19086   03/04/17   18:40:49      0:21      4:37    19728970197          19177044960                                               MT   [NIOP:VCORR]
19087   03/04/17   18:41:24      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19088   03/04/17   18:41:25      0:21      0:31    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19089   03/04/17   18:45:43      0:11      0:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
19090   03/04/17   18:45:43      0:11      0:26    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19091   03/04/17   19:02:49      0:35      0:24    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19092   03/04/17   19:11:19      0:03      4:31    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19093   03/04/17   19:41:50      0:13      0:00    19728970197          12144031955                                               ST       [NIOP]
19094   03/04/17   19:41:51      0:14      0:05    19728970197          12144031955                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
19095   03/04/17   19:41:51      0:14      0:05    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 436 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1077
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
19096   03/04/17   19:42:34      0:14     26:50    19728970197          12144031955                                               MT     [NIOP]
19097   03/04/17   19:42:34      0:15     26:50    19728970197          12144031955                                               ST     [NIOP]
19098   03/04/17   19:42:34      0:16     26:50    19728970197          12144031955         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19099   03/04/17   20:11:13      0:09      1:37    19728970197          17812640709         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19100   03/04/17   20:26:35      0:03      0:11    12142822920          19728970197                                               MO     [VCORR]
19101   03/04/17   20:26:35      0:03      0:11    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19102   03/04/17   21:02:19      0:03      0:53    13104208293          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19103   03/04/17   21:10:38      0:06      1:25    14798062627          19728970197                                               MO     [VCORR]
19104   03/04/17   21:10:38      0:06      1:25    14798062627          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19105   03/04/17   22:25:45      0:03     10:21    19728970197          12142152081                                               MT   [NIOP:VCORR]
                                                                                                                                                                                           6693




19106   03/04/17   22:25:45      0:03     10:21    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19107   03/04/17   22:39:52      0:10     12:04    19728970197          14798062627                                               MT   [NIOP:VCORR]
19108   03/04/17   22:39:52      0:10     12:04    19728970197          14798062627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19109   03/04/17   23:16:32      0:11      5:36    19728970197          19722726759                                               ST     [NIOP]
19110   03/04/17   23:16:32      0:12      5:36    19728970197          19722726759         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19111   03/04/17   23:16:32      0:06      5:36    19728970197          19722726759                                               MT      [NIOP]
19112   03/04/17   23:27:53      0:18      4:15    15123170220          19728970197                                               MO   [NIOR:VCORR]
19113   03/04/17   23:27:53      0:18      4:15    15123170220          19728970197                                               ST      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19114   03/04/17   23:27:53      0:03      4:15    15123170220          19728970197         3557220700307612    310410933034475   MT     [INIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19115   03/04/17   23:52:42      0:08      0:00    19728970197          12142822920                                               MT      [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 437 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1078
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19116   03/04/17   23:52:42      0:08      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19117   03/05/17   00:22:44      0:08      0:00    19728970197          19143294379         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19118   03/05/17   16:13:58      0:06      1:05    19728970197          12142822920                                               MT   [NIOP:VCORR]
19119   03/05/17   16:13:58      0:06      1:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19120   03/05/17   16:43:00      0:06      0:29    12144777469          19728970197                                               MO     [VCORR]
19121   03/05/17   16:43:00      0:06      0:29    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19122   03/05/17   16:55:34      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19123   03/05/17   16:55:35      0:22      0:02    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6694




19124   03/05/17   16:55:35      0:24      0:01    12144031955          19728970197                                               MO        []
19125   03/05/17   17:59:44      0:11     40:08    19728970197          19144037755         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19126   03/05/17   18:42:26      0:19      0:00    19728970197          12144777469                                               MT      [NIOP]
19127   03/05/17   18:42:26      0:19      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19128   03/05/17   19:27:39      0:12      7:21    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19129   03/05/17   20:18:42      0:03      3:46    12144777469          19728970197                                               MO      [VCORR]
19130   03/05/17   20:18:42      0:03      3:46    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19131   03/05/17   20:31:39      0:22      0:00    17812640709          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19132   03/05/17   20:31:40      0:23      0:03    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 438 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1079
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19133   03/05/17   20:40:48      0:22      0:00    12028531572          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19134   03/05/17   20:40:49      0:23      0:06    12028531572          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19135   03/05/17   20:45:38      0:14      6:38    19728970197          12028531572         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19136   03/05/17   20:52:47      0:18      4:47    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19137   03/05/17   21:15:39      0:08     15:44    19726796171          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19138   03/05/17   21:27:29      0:21      0:00    16822365850          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19139   03/05/17   21:27:30      0:22      1:03    16822365850          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6695




19140   03/05/17   23:06:51      0:01      0:00    12144031955          19728970197                                               MO         []
19141   03/05/17   23:06:52      0:00      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19142   03/05/17   23:16:45      0:07      9:52    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19143   03/05/17   23:26:56      0:10      7:00    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19144   03/05/17   23:34:28      0:07      6:24    19728970197          12023683007                                               MT   [NIOP:VCORR]
19145   03/05/17   23:34:28      0:08      6:24    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19146   03/06/17   00:31:19      0:05      1:06    19728970197          12032338715         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19147   03/06/17   00:55:25      0:17     14:27    19728970197          19496777627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 439 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1080
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19148   03/06/17   04:27:43      0:06      8:51    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19149   03/06/17   13:33:40      0:22      0:00    19145232747          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19150   03/06/17   13:33:41      0:23      0:03    19145232747          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19151   03/06/17   13:50:04      0:34      0:00    19728970197          19175186356         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19152   03/06/17   14:18:16      0:04      3:19    12032338715          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19153   03/06/17   14:33:58      0:05      2:18    19728970197          19728652225         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19154   03/06/17   14:36:15      0:10      5:24    12148707800          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6696




19155   03/06/17   14:41:56      0:04      0:00    19728970197          12123900878         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19156   03/06/17   14:42:44      0:33      1:32    19728970197          18644239503         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19157   03/06/17   14:49:55      0:06      0:03    19728970197          12032338715         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19158   03/06/17   14:52:01      0:20      0:01    12032338715          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19159   03/06/17   14:52:03      0:22      0:40    12032338715          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19160   03/06/17   14:56:23      0:21      0:01    15127514333          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19161   03/06/17   14:56:24      0:22      0:06    15127514333          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19162   03/06/17   14:56:25      0:24      0:06    15127514333          19728970197                                               MO      [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 440 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1081
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19163   03/06/17   15:10:25      0:10      2:35    12147419898          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19164   03/06/17   15:25:55      0:21      0:00    12148707800          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19165   03/06/17   15:25:56      0:22      0:48    12148707800          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19166   03/06/17   15:51:35      0:04      0:06    19728970197          16822365850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19167   03/06/17   15:57:23      0:21      0:00    12122134245          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19168   03/06/17   15:57:24      0:22      0:23    12122134245          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19169   03/06/17   15:58:12      0:06      2:37    17192487002          19728970197                                               MO      [VCORR]
19170   03/06/17   15:58:12      0:06      2:37    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6697




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19171   03/06/17   16:02:54      0:05      0:00    19728970197          13104586700         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19172   03/06/17   16:03:30      0:13      5:22    19728970197          13104586700         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19173   03/06/17   16:11:25      0:04      4:02    19175186356          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19174   03/06/17   16:24:33      0:02     13:32    19728970197          18006427676         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19175   03/06/17   16:28:43      0:00      0:00    14798062627          19728970197                                               MO         []
19176   03/06/17   16:28:43      0:00      0:00    14798062627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19177   03/06/17   17:26:39      0:06      3:53    19726120999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 441 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1082
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19178   03/06/17   17:32:45      0:09     46:22    19728970197          16612098976         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19179   03/06/17   17:33:39      0:20      0:00    12148707800          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19180   03/06/17   17:33:40      0:21      0:03    12148707800          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19181   03/06/17   17:41:05      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19182   03/06/17   17:41:06      0:21      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19183   03/06/17   17:55:44      0:20      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19184   03/06/17   17:55:46      0:22      1:16    12144035705          19728970197                                               MO      [VCORR]
19185   03/06/17   17:55:46      0:22      1:16    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6698




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19186   03/06/17   18:11:32      0:21      0:00    14694508239          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19187   03/06/17   18:11:33      0:22      0:40    14694508239          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19188   03/06/17   18:32:21      0:07      0:16    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19189   03/06/17   18:49:19      0:07      0:38    19728970197          12142822920                                               MT   [NIOP:VCORR]
19190   03/06/17   18:49:19      0:08      0:38    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19191   03/06/17   19:02:38      0:21      0:00    19724736867          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19192   03/06/17   19:02:39      0:22      0:32    19724736867          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 442 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1083
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19193   03/06/17   19:07:51      0:22      0:00    17812640709          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19194   03/06/17   19:07:52      0:23      0:03    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19195   03/06/17   19:59:21      0:05      2:38    19728392913          19728970197                                               MO      [VCORR]
19196   03/06/17   19:59:21      0:05      2:38    19728392913          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19197   03/06/17   20:17:30      0:10      0:56    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19198   03/06/17   21:42:29      0:07     14:42    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19199   03/06/17   21:57:44      0:07      1:49    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19200   03/06/17   21:59:53      0:10      1:46    19728970197          12023683007                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6699




19201   03/06/17   21:59:53      0:10      1:47    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19202   03/06/17   22:02:13      0:09      1:44    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19203   03/06/17   22:04:17      0:09      2:36    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19204   03/06/17   22:07:27      0:22      0:00    19728970197          12144970120                                               MT       [NIOP]
19205   03/06/17   22:07:29      0:24      0:13    19728970197          12144970120                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
19206   03/06/17   22:07:29      0:24      0:13    19728970197          12144970120         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19207   03/06/17   22:09:13      0:31      0:05    19728970197          18644239503         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19208   03/06/17   22:09:27      0:18      0:00    19728970197          15127514333                                               MT       [NIOP]
19209   03/06/17   22:09:45      0:21      0:00    19728970197          15127514333                                               ST       [NIOP]
19210   03/06/17   22:09:49      0:25      0:15    19728970197          15127514333                                               ST    [NIOP:CFNA]
                                                   18572166808(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 443 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1084
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
19211   03/06/17   22:09:49      0:25      0:15    19728970197           15127514333        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19212   03/06/17   22:09:49      0:04      0:15    15127514333           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
19213   03/06/17   22:10:56      0:31      0:00    19728970197           12028531572        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19214   03/06/17   22:11:41      0:02     15:11    12023683007           19728970197                                              MO      [VCORR]
19215   03/06/17   22:11:41      0:02     15:11    12023683007           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19216   03/06/17   22:21:00      0:16      0:00    15037295664           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19217   03/06/17   22:44:51      0:12      8:32    19728970197           13092878146        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19218   03/06/17   22:46:32      0:20      0:00    13108495634           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              6700




                                                                                              IPHONE6SPLUS
19219   03/06/17   22:46:33      0:21      0:04    13108495634           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19220   03/06/17   22:46:34      0:22      0:03    13108495634           19728970197                                              MO      [VCORR]
19221   03/06/17   23:03:13      0:07      3:19    15148921813           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19222   03/06/17   23:07:37      0:10      6:35    19728970197           16176403999        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19223   03/06/17   23:23:33      0:22      0:00    19728970197           19728970282                                              MT       [NIOP]
19224   03/06/17   23:23:34      0:23      0:33    19728970197           19728970282                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
19225   03/06/17   23:23:34      0:23      0:33    19728970197           19728970282        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19226   03/06/17   23:29:14      0:15      2:09    19728970197           12137404154        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19227   03/06/17   23:35:29      0:21      0:00    19728970197           12148642022                                              MT       [NIOP]
19228   03/06/17   23:35:31      0:23      1:40    19728970197           12148642022                                              MT   [NIOP:CFNA:VM]
                                                   13176649930(F)



                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 444 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1085
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:10
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
19229   03/06/17   23:35:31      0:23      1:40    19728970197          12148642022         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19230   03/06/17   23:36:17      0:05      2:56    12148642022          19728970197                                               MO      [VCORR]
19231   03/06/17   23:36:17      0:05      2:56    12148642022          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19232   03/06/17   23:43:03      0:22      0:00    16122204103          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19233   03/06/17   23:43:04      0:23      2:18    16122204103          19728970197                                               MO      [VCORR]
19234   03/06/17   23:43:04      0:23      2:18    16122204103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19235   03/06/17   23:45:52      0:05      0:30    19728970197          12032338715         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19236   03/06/17   23:46:47      0:12      3:45    19728970197          12195773103         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6701




19237   03/06/17   23:49:35      0:22      0:00    19728970197          12486135336                                               MT       [NIOP]
19238   03/06/17   23:49:37      0:24      0:55    19728970197          12486135336                                               MT   [NIOP:CFNA:VM]
                                                   15862165013(F)
19239   03/06/17   23:49:37      0:25      0:55    19728970197          12486135336         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19240   03/06/17   23:49:41      0:00      0:51    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19241   03/06/17   23:50:43      0:08      2:09    19728970197          12195773103         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19242   03/06/17   23:59:34      0:08     20:57    12032338715          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19243   03/07/17   00:20:03      0:20      0:00    19728970282          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19244   03/07/17   00:20:04      0:21      0:11    19728970282          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19245   03/07/17   00:20:04      0:22      0:11    19728970282          19728970197                                               MO       [VCORR]
19246   03/07/17   00:20:41      0:03      0:22    19728970197          19728970282                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 445 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1086
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
19247   03/07/17   00:20:41      0:04      0:22    19728970197          19728970282         3557220700307612    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19248   03/07/17   00:20:51      0:03      0:27    12142822920          19728970197                                               MO    [VCORR]
19249   03/07/17   00:20:51      0:03      0:27    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19250   03/07/17   00:21:18      0:07      1:55    19728970282          19728970197                                               MO     [VCORR]
19251   03/07/17   00:21:18      0:07      1:55    19728970282          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19252   03/07/17   00:23:29      0:06      0:11    19728970197          12144777469                                               MT     [NIOP]
19253   03/07/17   00:23:29      0:06      0:11    19728970197          12144777469         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19254   03/07/17   00:24:34      0:08      1:59    12144777469          19728970197                                               MO     [VCORR]
19255   03/07/17   00:24:34      0:08      1:59    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19256   03/07/17   00:31:30      0:10      2:19    15036864547          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                           6702




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19257   03/07/17   00:35:44      0:07     21:40    15127514333          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19258   03/07/17   00:35:45      0:08     21:40    15127514333          19728970197                                               MO     [NIOR]
                                                   01119728970197(D)
19259   03/07/17   01:00:16      0:34      0:27    19728970197          13478860538         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19260   03/07/17   01:07:39      0:22      0:27    19728970197          14694508239         3557220700307612    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19261   03/07/17   01:08:05      0:07      0:14    12142822920          19728970197                                               MO     [VCORR]
19262   03/07/17   01:08:05      0:07      0:14    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19263   03/07/17   01:08:19      0:08      9:44    14694508239          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19264   03/07/17   01:19:57      0:07      1:34    19728970197          13104586700         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                   AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 446 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1087
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
19265   03/07/17   01:22:40      0:05      2:21    19728970197          13104586700         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19266   03/07/17   01:25:25      0:10      1:28    19728970197          13104208293         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19267   03/07/17   01:27:28      0:07      3:24    19728970197          18888138420         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19268   03/07/17   01:30:23      0:13      0:00    13104586700          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19269   03/07/17   01:31:08      0:05     10:57    19728970197          13104586700         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19270   03/07/17   02:23:40      0:07      4:40    12023683007          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19271   03/07/17   02:23:40      0:08      4:40    12023683007          19728970197                                               MO       [VCORR]
19272   03/07/17   03:12:14      0:12      6:34    19728970197          13108495634                                               MT        [NIOP]
                                                                                                                                                                                               6703




19273   03/07/17   03:12:15      0:13      6:33    19728970197          13108495634         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19274   03/07/17   03:43:13      0:06      4:45    12144970120          19728970197                                               MO       [VCORR]
19275   03/07/17   03:43:13      0:06      4:45    12144970120          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19276   03/07/17   11:14:05      0:08      0:17    15082083169          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19277   03/07/17   13:01:12      0:04      1:59    12028531572          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19278   03/07/17   13:59:51      0:10      0:07    19728970197          17812640709         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19279   03/07/17   14:06:25      0:20      0:04    19728970197          19724507355         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19280   03/07/17   14:06:52      0:03      5:12    19728970197          12142930122                                               MT   [NIOP:CMH:VCORR]
19281   03/07/17   14:06:52      0:03      5:12    19728970197          12142930122         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 447 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1088
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19282   03/07/17   14:33:13      0:20      1:32    19728970197          19522536310         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19283   03/07/17   15:05:43      0:05      0:53    19728970197          13127145705                                               MT   [NIOP:VCORR]
19284   03/07/17   15:05:43      0:05      0:53    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19285   03/07/17   15:14:09      0:18      1:30    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19286   03/07/17   15:55:20      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
19287   03/07/17   15:55:21      0:02      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19288   03/07/17   15:55:21      0:02      0:02    12144777469          19728970197                                               MO         []
19289   03/07/17   15:55:50      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
19290   03/07/17   15:55:51      0:02      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19291   03/07/17   15:55:51      0:02      0:02    12144777469          19728970197                                               MO         []
19292   03/07/17   16:34:24      0:00      0:00    12144548521          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                             6704




19293   03/07/17   16:34:25      0:01      0:04    12144548521          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19294   03/07/17   16:55:40      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
19295   03/07/17   16:55:41      0:02      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19296   03/07/17   16:55:41      0:02      0:02    12144777469          19728970197                                               MO        []
19297   03/07/17   17:08:57      0:21      0:00    19728970197          19176012902                                               MT      [NIOP]
19298   03/07/17   17:08:59      0:23      0:51    19728970197          19176012902         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19299   03/07/17   17:08:59      0:23      0:51    19728970197          19176012902                                               MT   [NIOP:CFNA:VM]
                                                   16313323275(F)
19300   03/07/17   17:14:51      0:03      3:48    19728970197          12144777469                                               MT      [NIOP]
19301   03/07/17   17:14:51      0:04      3:48    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19302   03/07/17   17:19:12      0:11      1:13    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19303   03/07/17   17:20:57      0:02      0:11    19728652228          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 448 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1089
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19304   03/07/17   17:26:08      0:00      0:00    17192879602          19728970197                             310410933034475   MT       [NIOP]
19305   03/07/17   17:26:09      0:01      0:04    17192879602          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19306   03/07/17   17:47:21      0:01      0:00    12144031955          19728970197                             310410933034475   MT       [NIOP]
19307   03/07/17   17:47:21      0:01      0:05    12144031955          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19308   03/07/17   17:47:23      0:07      0:01    12144031955          19728970197                                               MO         []
19309   03/07/17   18:12:59      0:00      0:00    19177548198          19728970197                             310410933034475   MT       [NIOP]
19310   03/07/17   18:13:00      0:01      0:03    19177548198          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19311   03/07/17   18:30:23      0:04      1:04    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19312   03/07/17   18:41:01      0:09      8:16    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19313   03/07/17   19:30:35      0:00      0:00    16085778763          19728970197                             310410933034475   MT       [NIOP]
19314   03/07/17   19:30:36      0:01      0:04    16085778763          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                              6705




19315   03/07/17   19:41:46      0:00      0:01    16085778763          19728970197                             310410933034475   MT       [NIOP]
19316   03/07/17   19:41:47      0:01      0:52    16085778763          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19317   03/07/17   20:13:24      0:03      1:19    19728970197          12146687860                                               MT   [NIOP:VCORR]
19318   03/07/17   20:13:24      0:03      1:19    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19319   03/07/17   20:17:12      0:14      0:51    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19320   03/07/17   20:43:37      0:01      0:00    19145232747          19728970197                             310410933034475   MT       [NIOP]
19321   03/07/17   20:43:38      0:02      0:05    19145232747          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19322   03/07/17   20:43:48      0:01      0:00    19145232747          19728970197                             310410933034475   MT       [NIOP]
19323   03/07/17   20:43:49      0:02      0:04    19145232747          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19324   03/07/17   22:35:54      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19325   03/07/17   22:35:55      0:22      0:08    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 449 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1090
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19326   03/07/17   22:35:55      0:22      0:08    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19327   03/07/17   22:45:10      0:10      0:19    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19328   03/07/17   22:49:21      0:06      0:00    19498878923          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19329   03/07/17   22:49:22      0:07      0:02    19498878923          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19330   03/07/17   23:02:10      0:05      0:22    12127161020          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19331   03/07/17   23:06:31      0:04      4:14    19728970197          12144777469                                               MT      [NIOP]
19332   03/07/17   23:06:31      0:04      4:14    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19333   03/07/17   23:11:24      0:00      0:00    12127161020          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6706




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19334   03/07/17   23:11:25      0:01      0:10    12127161020          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19335   03/07/17   23:11:32      0:08      1:23    19728970197          18083063161         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19336   03/07/17   23:12:46      0:11      7:23    12127161020          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19337   03/07/17   23:21:15      0:13      6:57    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19338   03/07/17   23:28:31      0:13      1:34    19728970197          12142822920                                               MT   [NIOP:VCORR]
19339   03/07/17   23:28:31      0:14      1:34    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19340   03/07/17   23:37:15      0:08      0:32    19728970197          12142822920                                               MT   [NIOP:VCORR]
19341   03/07/17   23:37:15      0:09      0:32    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19342   03/07/17   23:38:14      0:05      0:11    19728970197          12144777469                                               MT      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 450 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1091
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
19343   03/07/17   23:38:14      0:06      0:11    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19344   03/07/17   23:38:33      0:03      0:22    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19345   03/07/17   23:38:33      0:04      0:22    12144777469          19728970197                                               MO        []
19346   03/07/17   23:42:28      0:15      0:28    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19347   03/07/17   23:45:00      0:10     20:46    19728970197          18055513899                                               MT    [NIOP:VCORR]
19348   03/07/17   23:45:00      0:11     20:46    19728970197          18055513899         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19349   03/08/17   00:17:54      0:30      0:00    19728970197          15714850462         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19350   03/08/17   00:18:30      0:04      0:23    19728970197          15715814263         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6707




19351   03/08/17   00:19:25      0:14      8:12    19728970197          13109208193         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19352   03/08/17   00:24:08      0:09      3:26    15715814263          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19353   03/08/17   00:24:10      0:00      3:27    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19354   03/08/17   00:27:48      0:08      2:44    19728970197          13109208193         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19355   03/08/17   00:30:12      0:01      0:00    12149239009          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19356   03/08/17   00:30:13      0:02      0:41    12149239009          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19357   03/08/17   00:30:15      0:20      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 451 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1092
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19358   03/08/17   00:30:16      0:21      0:03    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19359   03/08/17   00:30:46      0:10      0:24    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19360   03/08/17   00:47:39      0:05      2:54    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19361   03/08/17   00:47:39      0:05      2:54    19728970197          14055681717                                               MT   [NIOP:VCORR]
19362   03/08/17   00:49:34      0:20      0:00    13105977507          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19363   03/08/17   00:49:35      0:21      0:29    13105977507          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19364   03/08/17   02:07:20      0:08      0:34    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19365   03/08/17   02:07:20      0:09      0:34    12142822920          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              6708




19366   03/08/17   02:42:24      0:10      0:59    19728970197          13105977507         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19367   03/08/17   12:37:09      0:06      6:47    19723337996          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19368   03/08/17   12:37:09      0:07      6:48    19723337996          19728970197                                               MO      [NIOR]
19369   03/08/17   13:21:08      0:14      0:01    19728970197          12023683007                                               MT   [NIOP:VCORR]
19370   03/08/17   13:21:08      0:14      0:01    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19371   03/08/17   13:31:48      0:04      8:32    12023683007          19728970197                                               MO      [VCORR]
19372   03/08/17   13:31:48      0:04      8:32    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19373   03/08/17   13:45:55      0:09      0:18    19728970197          17575705371         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19374   03/08/17   13:46:48      0:12      2:56    19728970197          16085778763         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19375   03/08/17   13:56:28      0:00      0:00    19728970197          12142122373                                               MT         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 452 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1093
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19376   03/08/17   13:56:28      0:00      0:00    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
19377   03/08/17   13:56:28      0:00      0:00    19728970197          12142122373                                               ST         []
19378   03/08/17   13:56:28      0:03      0:00    19728970197          12142122373         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19379   03/08/17   13:56:59      0:23      1:10    19728970197          12142122373                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
19380   03/08/17   13:56:59      0:23      1:11    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
19381   03/08/17   13:57:00      0:27      1:09    19728970197          12142122373         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19382   03/08/17   13:57:00      0:27      1:10    19728970197          12142122373                                               ST         []
19383   03/08/17   14:08:55      0:02      5:14    12142122373          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19384   03/08/17   14:08:55      0:02      5:15    12142122373          19728970197                                               MO      [NIOR]
19385   03/08/17   14:59:08      0:34      0:57    19728970197          19897814955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6709




                                                                                              IPHONE6SPLUS
19386   03/08/17   15:01:11      0:04      5:51    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19387   03/08/17   15:06:59      0:01      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19388   03/08/17   15:07:01      0:03      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19389   03/08/17   15:07:13      0:08     14:00    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19390   03/08/17   15:12:00      0:20      0:00    12142122373          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19391   03/08/17   15:12:01      0:21      0:34    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19392   03/08/17   15:12:01      0:21      0:35    12142122373          19728970197                                               MO       [NIOR]
19393   03/08/17   15:23:05      0:05      4:05    19897814955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 453 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1094
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
19394   03/08/17   15:27:14      0:04      0:02    19728970197          19897814955         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19395   03/08/17   15:27:24      0:06      3:17    19728970197          19897814955         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19396   03/08/17   15:36:11      0:00      3:17    19728970197          12142122373                                               MT   [NIOP:CFNA:CMW:VM]
                                                   13173419000(F)
19397   03/08/17   15:36:11      0:00      3:18    19728970197          12142122373                                               SO           []
                                                   01112142122373(D)
19398   03/08/17   15:36:12      0:26      3:16    19728970197          12142122373         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19399   03/08/17   15:36:12      0:26      3:17    19728970197          12142122373                                               ST           []
19400   03/08/17   15:37:23      0:20      0:00    12142122373          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19401   03/08/17   15:37:24      0:21      0:22    12142122373          19728970197                                               MO         [NIOR]
                                                   01119728970197(D)
19402   03/08/17   15:37:24      0:21      0:22    12142122373          19728970197         3557220700307612    310410933034475   MT     [NIOP:CFNA:VM]
                                                                                                                                                                                                6710




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19403   03/08/17   15:40:52      0:09      0:01    19728970197          18083063161         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19404   03/08/17   15:44:33      0:00      0:00    12146687860          19728970197                                               MO           []
19405   03/08/17   15:44:33      0:00      0:00    12146687860          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19406   03/08/17   15:53:48      0:00      0:01    12144548521          19728970197                             310410933034475   MT         [NIOP]
19407   03/08/17   15:53:49      0:01      0:02    12144548521          19728970197                             310410933034475   MT     [NIOP:CFNR:VM]
                                                   18179999302(F)
19408   03/08/17   16:10:05      0:07      2:27    19728970197          18083063161         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19409   03/08/17   16:14:10      0:13      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19410   03/08/17   16:14:20      0:06      1:12    19728970197          18083063161         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                    Page
                                                                                                                                                           Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 454 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                             1095
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19411   03/08/17   16:16:58      0:29      1:21    19728970197          14696678128         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19412   03/08/17   16:19:04      0:08      1:00    19728970197          12142822920                                               MT   [NIOP:VCORR]
19413   03/08/17   16:19:04      0:08      1:00    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19414   03/08/17   16:20:41      0:16      0:00    19728970197          12142122373                                               MT      [NIOP]
19415   03/08/17   16:20:57      0:00      0:00    19728970197          12142122373                                               ST        []
19416   03/08/17   16:20:57      0:19      0:00    19728970197          12142122373                                               SO        []
                                                   01112142122373(D)
19417   03/08/17   16:20:57      0:21      0:00    19728970197          12142122373         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19418   03/08/17   16:22:02      0:20      0:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19419   03/08/17   16:24:58      0:07      4:07    19728970197          19724507331         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6711




19420   03/08/17   16:42:31      0:11      0:12    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19421   03/08/17   16:42:32      0:12      0:13    12142122373          19728970197                                               MO      [NIOR]
19422   03/08/17   17:14:18      0:00      0:01    13105629627          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19423   03/08/17   17:14:19      0:01      1:06    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19424   03/08/17   17:14:19      0:02      0:00    -1                   19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19425   03/08/17   17:32:56      0:20      0:01    12144548521          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19426   03/08/17   17:32:58      0:22      0:03    12144548521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19427   03/08/17   17:35:20      0:09      0:37    19726796771          19728970197                                               MO      [VCORR]
19428   03/08/17   17:35:20      0:09      0:37    19726796771          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 455 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1096
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19429   03/08/17   18:02:00      0:06     12:24    16088261900          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19430   03/08/17   18:21:38      0:35      0:37    19728970197          19035712359         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19431   03/08/17   18:30:51      0:33      0:32    19728970197          12015720952         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19432   03/08/17   18:34:34      0:03      6:04    19143841943          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19433   03/08/17   18:57:49      0:07      2:13    12144777469          19728970197                                               MO         []
19434   03/08/17   18:57:49      0:07      2:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19435   03/08/17   19:02:27      0:01      0:00    19035712359          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19436   03/08/17   19:58:16      0:22      0:00    12126981135          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6712




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19437   03/08/17   19:58:17      0:23      0:31    12126981135          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19438   03/08/17   20:14:48      0:08      0:46    16123697757          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19439   03/08/17   20:14:49      0:09      0:45    16123697757          19728970197                                               MO   [NIOR:VCORR]
19440   03/08/17   20:41:19      0:06      0:39    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19441   03/08/17   20:47:44      0:06      0:11    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19442   03/08/17   20:47:44      0:08      0:11    12144031955          19728970197                                               MO         []
19443   03/08/17   21:04:12      0:08      0:24    12126981135          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19444   03/08/17   21:13:15      0:05      1:12    19728970197          19726036666                                               MT   [NIOP:CMH:MPS]
19445   03/08/17   21:13:15      0:06      1:12    19728970197          19726036666         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 456 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1097
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
19446   03/08/17   22:15:13      0:08      4:49    12142263327          19728970197                                               MO   [NIOR:SUBCMH:MPS]
19447   03/08/17   22:15:13      0:08      4:49    12142263327          19728970197         3557220700307612    310410933034475   MT      [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19448   03/08/17   22:25:55      0:08      2:27    18173074616          19728970197                                               MO       [VCORR]
19449   03/08/17   22:25:55      0:08      2:27    18173074616          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19450   03/08/17   22:40:48      0:04      5:08    15123170220          19728970197                                               MO     [NIOR:VCORR]
19451   03/08/17   22:40:48      0:04      5:08    15123170220          19728970197         3557220700307612    310410933034475   MT     [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19452   03/08/17   22:46:50      0:26     10:54    19728970197          19726796171         3557220700307612    310410933034475   MO         [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19453   03/08/17   22:54:31      0:09      1:03    18173074616          19728970197                                               MO        [VCORR]
19454   03/08/17   22:54:31      0:09      1:03    18173074616          19728970197         3557220700307612    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19455   03/08/17   22:56:51      0:13      2:38    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                                                                                                               6713




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19456   03/08/17   23:24:10      0:17      2:24    19728970197          17192879602         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19457   03/08/17   23:26:37      0:03      2:53    17812640709          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19458   03/08/17   23:30:28      0:35      1:56    19728970197          17138241970         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19459   03/08/17   23:35:57      0:34      0:59    19728970197          19085772012         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19460   03/08/17   23:38:00      0:35      0:24    19728970197          12146016822         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19461   03/08/17   23:41:20      0:30      0:00    19728970197          17037276850         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19462   03/08/17   23:43:13      0:04      2:29    19728970197          12016657267                                               MT     [NIOP:VCORR]




                                                                  AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 457 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1098
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19463   03/08/17   23:43:13      0:05      2:29    19728970197          12016657267         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19464   03/09/17   00:00:58      0:29      0:25    19728970197          19728027591         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19465   03/09/17   00:04:00      0:03     11:47    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19466   03/09/17   00:28:29      0:04      2:51    19085772012          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19467   03/09/17   01:52:56      0:05      0:00    12147075597          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19468   03/09/17   01:52:56      0:06      0:00    12147075597          19728970197                                               MO        []
19469   03/09/17   01:53:05      0:02      4:15    12147075597          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19470   03/09/17   01:53:05      0:02      4:15    12147075597          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6714




19471   03/09/17   02:13:12      0:11      1:31    19728970197          12104121515                                               MT   [NIOP:VCORR]
19472   03/09/17   02:13:12      0:11      1:31    19728970197          12104121515         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19473   03/09/17   13:05:46      0:17      1:32    19728970197          16027542574         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19474   03/09/17   13:08:24      0:23      0:19    19728970197          12126981135         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19475   03/09/17   13:09:21      0:12      0:24    19728970197          16824789898         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19476   03/09/17   13:26:07      0:13      2:08    19728970197          16027542574         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19477   03/09/17   13:40:13      0:22      0:00    19145232747          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19478   03/09/17   13:40:14      0:23      0:03    19145232747          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19479   03/09/17   13:59:16      0:18      7:58    19728970197          14694504361                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 458 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1099
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:11
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19480   03/09/17   13:59:16      0:18      7:58    19728970197          14694504361         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19481   03/09/17   14:21:03      0:12     18:15    19728970197          12146016822         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19482   03/09/17   14:30:48      0:20      0:00    12144777469          19728970197                                               MO         []
19483   03/09/17   14:30:48      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19484   03/09/17   14:34:10      0:20      0:00    14694504361          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19485   03/09/17   14:34:11      0:21      0:40    14694504361          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19486   03/09/17   14:34:11      0:22      0:40    14694504361          19728970197                                               MO      [VCORR]
19487   03/09/17   14:34:57      0:02      0:00    14694504361          19728970197                                               MO         []
19488   03/09/17   14:34:57      0:02      0:00    14694504361          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6715




                                                                                              IPHONE6SPLUS
19489   03/09/17   14:39:55      0:22      0:00    19728970197          12144777469                                               MT      [NIOP]
19490   03/09/17   14:39:57      0:24      0:17    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19491   03/09/17   14:39:57      0:24      0:18    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
19492   03/09/17   14:40:21      0:03      3:25    19728970197          14694504361                                               MT    [NIOP:VCORR]
19493   03/09/17   14:40:21      0:03      3:25    19728970197          14694504361         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19494   03/09/17   14:45:39      0:38      0:04    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19495   03/09/17   15:00:57      0:13      0:46    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19496   03/09/17   15:00:57      0:13      0:47    12144777469          19728970197                                               MO         []
19497   03/09/17   15:16:35      0:08      0:44    19728970197          12143353819                                               MT    [NIOP:VCORR]
19498   03/09/17   15:16:35      0:08      0:44    19728970197          12143353819         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 459 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1100
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19499   03/09/17   15:21:05      0:22      0:00    19728970197          19364654248                                               MT       [NIOP]
19500   03/09/17   15:21:06      0:23      0:38    19728970197          19364654248                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
19501   03/09/17   15:21:06      0:23      0:38    19728970197          19364654248         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19502   03/09/17   15:29:15      0:22      0:00    19728970197          12196291848                                               MT       [NIOP]
19503   03/09/17   15:29:16      0:23      0:04    19728970197          12196291848                                               MT   [NIOP:CFNA:VM]
                                                   18478140555(F)
19504   03/09/17   15:29:16      0:23      0:04    19728970197          12196291848         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19505   03/09/17   15:37:40      0:05      3:08    13013902881          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19506   03/09/17   16:08:27      0:06      2:54    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19507   03/09/17   16:11:30      0:04      0:00    17037276850          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              6716




                                                                                              IPHONE6SPLUS
19508   03/09/17   16:12:00      0:05      0:38    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19509   03/09/17   16:18:03      0:04      8:04    17037276850          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19510   03/09/17   16:24:26      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19511   03/09/17   16:24:28      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19512   03/09/17   16:24:28      0:23      0:02    12144777469          19728970197                                               MO        []
19513   03/09/17   16:27:01      0:06      1:46    19728970197          12144777469                                               MT      [NIOP]
19514   03/09/17   16:27:01      0:06      1:46    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19515   03/09/17   16:29:41      0:30      0:00    19728970197          16176403999         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 460 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1101
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
19516   03/09/17   16:32:41      0:14     32:12    19728970197           12815412654        3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19517   03/09/17   17:02:05      0:12      9:56    12144548521           19728970197        3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19518   03/09/17   17:12:56      0:09      5:42    19728970197           12165921321        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19519   03/09/17   17:27:03      0:02      0:07    19728970197           12143070559        3557220700307612    310410933034475   MO        [NIOR]
                                                   01112143070559(D)                              APPLE
                                                                                              IPHONE6SPLUS
19520   03/09/17   17:28:21      0:22      0:10    19728970197           12142126969                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
19521   03/09/17   17:28:21      0:25      0:10    19728970197           12142126969        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19522   03/09/17   17:29:03      0:21      0:01    19728970197           12149088992                                              MT        [NIOP]
19523   03/09/17   17:29:07      0:25      0:05    19728970197           12149088992                                              MT     [NIOP:CFNA]
                                                   15128504000(F)
                                                                                                                                                                                               6717




19524   03/09/17   17:29:07      0:25      0:05    19728970197           12149088992        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19525   03/09/17   17:29:07      0:03      0:05    12149088992           15128504000                                              MO       [CFNA]
                                                   19728970197(OO)
19526   03/09/17   17:29:36      0:07      2:30    19728970197           12147555750                                              MT    [NIOP:VCORR]
19527   03/09/17   17:29:36      0:07      2:30    19728970197           12147555750        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19528   03/09/17   17:38:58      0:06      0:35    19177548198           19728970197        3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19529   03/09/17   19:07:24      0:01      0:00    12122134245           19728970197        3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19530   03/09/17   19:07:25      0:02      0:27    12122134245           19728970197        3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19531   03/09/17   19:07:27      0:07      1:55    19728970197           19145232747        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 461 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1102
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19532   03/09/17   19:11:52      0:02     31:22    19728970197          17124321496         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19533   03/09/17   19:42:08      0:12      1:04    19145232747          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19534   03/09/17   19:50:33      0:10      0:00    19728970197          12148686396                                               MT      [NIOP]
19535   03/09/17   19:50:35      0:12      0:28    19728970197          12148686396         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19536   03/09/17   19:50:35      0:12      0:28    19728970197          12148686396                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
19537   03/09/17   19:51:25      0:09      6:07    19728970197          12126981135         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19538   03/09/17   19:52:16      0:20      0:00    13092878146          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19539   03/09/17   19:52:17      0:21      0:11    13092878146          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6718




                                                                                              IPHONE6SPLUS
19540   03/09/17   20:04:37      0:02     17:43    12148686396          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19541   03/09/17   20:04:37      0:03     17:43    12148686396          19728970197                                               MO      [VCORR]
19542   03/09/17   20:23:34      0:08      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19543   03/09/17   20:23:35      0:09      0:54    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19544   03/09/17   20:30:10      0:09      5:33    19728970197          12148085114                                               MT   [NIOP:VCORR]
19545   03/09/17   20:30:10      0:09      5:33    19728970197          12148085114         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19546   03/09/17   20:35:43      0:12      3:06    19728676666          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19547   03/09/17   20:52:03      0:02      1:33    19728970197          19724733311         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19548   03/09/17   20:53:46      0:01      0:00    19728970197          12144777469                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 462 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1103
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19549   03/09/17   20:53:47      0:02      0:05    19728970197          12144777469                                               MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
19550   03/09/17   20:53:47      0:02      0:05    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19551   03/09/17   20:54:16      0:09      0:36    19728970197          19723332722                                               MT    [NIOP:VCORR]
19552   03/09/17   20:54:16      0:09      0:36    19728970197          19723332722         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19553   03/09/17   20:55:26      0:08      4:50    19728970197          19726796171         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19554   03/09/17   21:13:18      0:11      2:01    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19555   03/09/17   21:13:18      0:11      2:01    14055681717          19728970197                                               MO       [VCORR]
19556   03/09/17   21:29:31      0:07      8:36    19728970197          19499759300                                               MT    [NIOP:VCORR]
19557   03/09/17   21:29:31      0:07      8:36    19728970197          19499759300         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6719




19558   03/09/17   21:40:34      0:10      4:05    19728970197          13108495634                                               MT      [NIOP]
19559   03/09/17   21:40:34      0:10      4:05    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19560   03/09/17   21:44:46      0:02      3:34    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19561   03/09/17   21:44:46      0:02      3:34    19728970197          14055681717                                               MT    [NIOP:VCORR]
19562   03/09/17   22:02:18      0:06      0:00    19728970197          14242890645         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19563   03/09/17   22:15:28      0:22      6:09    19728970197          17605053520         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19564   03/09/17   22:17:41      0:25      0:43    19728970197          12148707800         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19565   03/09/17   22:17:44      0:00      3:53    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19566   03/09/17   22:23:05      0:08      1:28    19728970197          15712286082                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 463 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1104
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19567   03/09/17   22:23:05      0:08      1:28    19728970197          15712286082         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19568   03/09/17   22:26:16      0:35      0:10    19728970197          13109208193         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19569   03/09/17   22:27:15      0:04      6:20    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19570   03/09/17   22:34:36      0:04      2:17    12148707800          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19571   03/09/17   22:43:48      0:04      0:00    17605053520          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19572   03/09/17   22:43:49      0:05      0:46    17605053520          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19573   03/09/17   22:56:53      0:05      0:27    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6720




19574   03/09/17   23:05:50      0:35      0:24    19728970197          16463010834         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19575   03/09/17   23:06:48      0:16      4:09    19728970197          17605053520         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19576   03/09/17   23:11:34      0:34      0:23    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19577   03/09/17   23:16:54      0:04      4:53    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19578   03/09/17   23:39:45      0:04      2:09    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19579   03/10/17   00:45:26      0:07      1:25    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19580   03/10/17   00:47:57      0:05      0:00    12142126969          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19581   03/10/17   00:47:58      0:06      0:29    12142126969          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 464 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1105
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19582   03/10/17   00:47:58      0:06      0:29    12142126969          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19583   03/10/17   01:29:56      0:10      7:46    18329423235          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19584   03/10/17   01:40:48      0:06      1:06    19728970197          12127573000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19585   03/10/17   02:05:05      0:03     31:06    19728970197          17124321500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19586   03/10/17   02:41:24      0:22      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19587   03/10/17   02:41:25      0:23      0:03    17192487002          19728970197                                               MO      [VCORR]
19588   03/10/17   02:41:25      0:23      0:03    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19589   03/10/17   02:42:50      0:11      7:16    19728970197          13105629627                                               MT      [NIOP]
                                                                                                                                                                                             6721




19590   03/10/17   02:42:50      0:17      7:16    19728970197          13105629627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19591   03/10/17   02:42:50      0:17      7:16    19728970197          13105629627                                               ST      [NIOP]
19592   03/10/17   14:42:31      0:06      1:09    19728970197          19728678888         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19593   03/10/17   14:44:22      0:21      0:00    19728970197          12147737300                                               MT       [NIOP]
19594   03/10/17   14:44:24      0:23      0:03    19728970197          12147737300                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
19595   03/10/17   14:44:24      0:23      0:03    19728970197          12147737300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19596   03/10/17   14:46:11      0:07      2:15    19728970197          12142448376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19597   03/10/17   14:46:11      0:07      2:15    19728970197          12142448376                                               MT    [NIOP:VCORR]
19598   03/10/17   14:47:11      0:21      0:00    12147737300          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19599   03/10/17   14:47:12      0:22      0:19    12147737300          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 465 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1106
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19600   03/10/17   14:47:12      0:22      0:19    12147737300          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19601   03/10/17   15:02:46      0:05      1:44    12142122373          19728970197                                               MO       [NIOR]
19602   03/10/17   15:02:46      0:05      1:44    12142122373          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19603   03/10/17   15:14:08      0:09      1:39    19728970197          14056234127                                               MT   [NIOP:VCORR]
19604   03/10/17   15:14:08      0:09      1:39    19728970197          14056234127         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19605   03/10/17   15:25:54      0:06      0:30    19728970197          12147737300                                               MT   [NIOP:VCORR]
19606   03/10/17   15:25:54      0:06      0:30    19728970197          12147737300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19607   03/10/17   15:27:01      0:15      7:27    19728970197          12142126969                                               MT      [NIOP]
19608   03/10/17   15:27:01      0:19      7:27    19728970197          12142126969         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19609   03/10/17   15:48:41      0:07      0:00    19728970197          13363395239         3557220700307612    310410933034475   MO         []
                                                                                                                                                                                              6722




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19610   03/10/17   15:49:47      0:34      1:55    19728970197          13363395239         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19611   03/10/17   16:02:17      0:10      0:00    19728970197          12144777469                                               MT       [NIOP]
19612   03/10/17   16:02:18      0:11      0:02    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
19613   03/10/17   16:02:18      0:12      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19614   03/10/17   16:12:09      0:12      1:50    19728970197          12024542809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19615   03/10/17   16:14:42      0:03      1:04    19728970197          15126456978                                               MT      [NIOP]
19616   03/10/17   16:14:43      0:15      1:01    19728970197          15124630594         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19617   03/10/17   16:17:07      0:06      0:54    17192879602          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 466 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1107
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
19618   03/10/17   16:24:02      0:10     10:17    13363395239          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19619   03/10/17   17:06:59      0:08      1:53    19728970197          19722522500         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19620   03/10/17   17:11:07      0:11      3:33    19728970197          12023683007                                               MT   [NIOP:VCORR]
19621   03/10/17   17:11:07      0:11      3:33    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19622   03/10/17   17:16:48      0:21      3:07    19728970197          12146166822                                               MT   [NIOP:VCORR]
19623   03/10/17   17:16:48      0:21      3:07    19728970197          12146166822         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19624   03/10/17   17:22:50      0:01      0:00    19728970197          15139066445         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19625   03/10/17   17:24:09      0:44      0:00    19728970197          15139066445         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6723




19626   03/10/17   17:25:27      0:09      6:21    19728970197          12125321287         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19627   03/10/17   17:34:21      0:06      0:18    16463010834          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19628   03/10/17   17:46:05      0:04      1:57    19728970197          19728652225         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19629   03/10/17   18:06:48      0:07      5:04    12144585485          19728970197                                               MO     [VCORR]
19630   03/10/17   18:06:48      0:07      5:04    12144585485          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19631   03/10/17   18:21:41      0:08      2:35    19728970197          19728652225         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19632   03/10/17   18:24:46      0:14     10:53    19728970197          16463010834         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19633   03/10/17   18:41:13      0:20      0:38    19728970197          19726796171         3557220700307612    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 467 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1108
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19634   03/10/17   18:41:50      0:10      2:08    12127573000          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19635   03/10/17   20:55:41      0:01      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19636   03/10/17   20:55:42      0:02      0:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19637   03/10/17   20:57:23      0:00      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19638   03/10/17   20:57:24      0:01      0:02    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19639   03/10/17   21:26:37      0:06      3:04    19728970197          17024141000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19640   03/10/17   21:46:43      0:20      2:32    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6724




19641   03/10/17   21:47:08      0:21      0:00    17862696520          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19642   03/10/17   21:47:09      0:22      0:02    17862696520          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19643   03/10/17   21:49:36      0:17      2:27    19728970197          17862696520         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19644   03/10/17   21:52:41      0:16      4:52    19728970197          19175387558         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19645   03/10/17   22:09:40      0:09      8:58    19728970197          16319182536         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19646   03/10/17   22:20:10      0:07      4:05    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19647   03/10/17   23:04:04      0:12      1:04    19728970197          19145232747         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19648   03/11/17   00:07:58      0:10      3:54    19728970197          13104474668                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 468 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1109
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19649   03/11/17   00:07:58      0:10      3:54    19728970197          13104474668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19650   03/11/17   01:04:07      0:17      0:52    19728970197          17022195151                                               MT   [NIOP:VCORR]
19651   03/11/17   01:04:07      0:17      0:52    19728970197          17022195151         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19652   03/11/17   02:37:28      0:09      0:21    15038518475          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19653   03/11/17   16:11:17      0:05      7:08    19728970197          17136773265         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19654   03/11/17   16:11:17      0:05      7:08    19728970197          17136773265                                               MT   [NIOP:VCORR]
19655   03/11/17   16:56:27      0:01      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19656   03/11/17   16:56:28      0:02      0:28    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6725




19657   03/11/17   17:10:48      0:02      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19658   03/11/17   17:10:49      0:03      0:09    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19659   03/11/17   17:55:06      0:01      0:00    17136773265          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19660   03/11/17   17:55:06      0:01      0:00    17136773265          19728970197                                               MO        []
19661   03/11/17   18:04:03      0:11     11:54    19728970197          15712245460         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19662   03/11/17   18:34:38      0:11      1:20    17027377668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19663   03/11/17   20:13:13      0:10      2:14    19728970197          12143952166         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19664   03/11/17   20:43:03      0:03      0:11    17022967668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 469 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1110
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
19665   03/11/17   20:46:24      0:21      0:00    17022967668          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19666   03/11/17   20:46:26      0:23      0:03    17022967668          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19667   03/11/17   20:48:12      0:04      0:22    17022967668          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19668   03/11/17   23:02:02      0:21      0:00    19728970197          18325496605                                               MT     [Wi-Fi:NIOP]
19669   03/11/17   23:02:04      0:23      0:03    19728970197          18325496605                                               MT         [Wi-
                                                   13176649930(F)                                                                      Fi:NIOP:CFNA:VM]
19670   03/11/17   23:02:04      0:23      0:03    19728970197          18325496605         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19671   03/11/17   23:02:20      0:02      3:53    18325496605          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19672   03/11/17   23:02:21      0:03      3:52    18325496605          19728970197                                               MO       [Wi-Fi]
19673   03/11/17   23:07:48      0:07      4:09    19728970197          18325496605                                               MT    [Wi-Fi:NIOP]
                                                                                                                                                                                               6726




19674   03/11/17   23:07:49      0:12      4:09    19728970197          18325496605         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19675   03/11/17   23:57:29      0:05      0:02    12142152081          19728970197                                               MO       [VCORR]
19676   03/11/17   23:57:29      0:05      0:03    12142152081          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19677   03/11/17   23:59:35      0:02      5:01    12142152081          19728970197                                               MO       [VCORR]
19678   03/11/17   23:59:35      0:02      5:01    12142152081          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19679   03/12/17   03:17:39      0:26      0:00    19728970197          17027327349         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19680   03/12/17   04:53:51      0:02      0:51    19728970197          17029049933         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19681   03/12/17   16:02:40      0:07      0:48    12142822920          19728970197                                               MO       [VCORR]
19682   03/12/17   16:02:40      0:07      0:48    12142822920          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 470 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1111
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19683   03/12/17   16:33:14      0:29      0:00    19728970197          19034453501         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19684   03/12/17   17:26:00      0:12      1:56    19728970197          19727402097                                               MT   [NIOP:VCORR]
19685   03/12/17   17:26:00      0:12      1:56    19728970197          19727402097         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19686   03/12/17   17:39:29      0:04      6:42    19728970197          17607761234         3557220700307612    310410933034475   MO       [NIOR]
                                                   01117607761234(D)                              APPLE
                                                                                              IPHONE6SPLUS
19687   03/12/17   17:53:21      0:24      0:29    19728970197          19252979267         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19688   03/12/17   17:54:07      0:12      0:00    19728970197          17737777707                                               MT   [NIOP:CFB:VM]
                                                   17088280217(F)
19689   03/12/17   17:54:21      0:19      0:39    19728970197          17737777707         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19690   03/12/17   17:55:27      0:15      0:28    19728970197          13103751222         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                                                                                                                              6727




                                                                                              IPHONE6SPLUS
19691   03/12/17   17:56:20      0:09      2:13    19728970197          13235804316                                               MT      [NIOP]
19692   03/12/17   17:56:21      0:10      2:13    19728970197          13235804316         3557220700307612    310410933034475   MO      [NIOR]
                                                   01113235804316(D)                              APPLE
                                                                                              IPHONE6SPLUS
19693   03/12/17   17:58:25      0:00      0:00    17737777707          19728970197                             310410933034475   MT     [NIOP:CMW]
19694   03/12/17   17:58:25      0:22      0:00    17737777707          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19695   03/12/17   17:58:26      0:23      0:02    17737777707          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19696   03/12/17   17:58:26      0:24      0:02    17737777707          19728970197                                               MO       [NIOR]
19697   03/12/17   17:58:51      0:03      2:28    19728970197          17737777707                                               MT       [NIOP]
19698   03/12/17   17:58:52      0:08      2:28    19728970197          17737777707         3557220700307612    310410933034475   MO       [NIOR]
                                                   01117737777707(D)                              APPLE
                                                                                              IPHONE6SPLUS
19699   03/12/17   18:06:10      0:02      0:59    17737777707          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19700   03/12/17   18:06:10      0:06      0:58    17737777707          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 471 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1112
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19701   03/12/17   18:06:10      0:07      0:59    17737777707          19728970197                                               MO      [NIOR]
19702   03/12/17   18:08:39      0:12     12:24    19728970197          19178549395                                               ST      [NIOP]
19703   03/12/17   18:08:39      0:13     12:25    19728970197          19178549395         3557220700307612    310410933034475   MO      [NIOR]
                                                   01119178549395(D)                              APPLE
                                                                                              IPHONE6SPLUS
19704   03/12/17   18:08:39      0:06     12:25    19728970197          19178549395                                               MT      [NIOP]
19705   03/12/17   18:32:35      0:10      0:38    19728970197          12144031955                                               ST      [NIOP]
19706   03/12/17   18:32:35      0:08      0:38    19728970197          12144031955                                               MT      [NIOP]
19707   03/12/17   18:32:36      0:12      0:38    19728970197          12144031955         3557220700307612    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19708   03/12/17   18:42:32      0:16      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19709   03/12/17   18:42:47      0:13      0:00    19728970197          12144777469                                               MT       [NIOP]
19710   03/12/17   18:42:48      0:14      0:00    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
19711   03/12/17   19:23:02      0:04      2:30    19728970197          17607761234         3557220700307612    310410933034475   MO       [NIOR]
                                                   01117607761234(D)                              APPLE
                                                                                                                                                                                              6728




                                                                                              IPHONE6SPLUS
19712   03/12/17   19:26:06      0:21      0:00    19728970197          13235804316                                               MT       [NIOP]
19713   03/12/17   19:26:08      0:23      0:35    19728970197          13235804316                                               MT   [NIOP:CFNA:VM]
                                                   12537094040(F)
19714   03/12/17   19:26:08      0:23      0:36    19728970197          13235804316         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19715   03/12/17   19:27:09      0:07     15:30    19728970197          12149572477                                               MT    [NIOP:VCORR]
19716   03/12/17   19:27:09      0:08     15:30    19728970197          12149572477         3557220700307612    310410933034475   MO       [NIOR]
                                                   01112149572477(D)                              APPLE
                                                                                              IPHONE6SPLUS
19717   03/12/17   19:58:02      0:12      3:04    19728970197          19034453501         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19718   03/12/17   20:05:36      0:20      0:00    19728970197          13235804316         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19719   03/12/17   20:05:56      0:20      0:00    19728970197          13235804316                                               MT       [NIOP]
19720   03/12/17   20:06:16      0:06      1:18    13235804316          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19721   03/12/17   20:06:16      0:09      1:18    13235804316          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 472 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1113
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:12
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19722   03/12/17   20:06:16      0:09      1:18    13235804316          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
19723   03/12/17   20:15:37      0:11      5:09    13105629627          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
19724   03/12/17   20:15:37      0:11      5:09    13105629627          19728970197                                               MO         []
19725   03/12/17   20:15:37      0:08      5:10    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19726   03/12/17   22:31:49      0:08      3:45    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19727   03/12/17   22:45:55      0:09      0:10    17607761234          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19728   03/12/17   23:59:47      0:08      0:43    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19729   03/12/17   23:59:47      0:08      0:43    13105629627          19728970197                                               MO         []
                                                                                                                                                                                              6729




19730   03/13/17   00:10:46      0:02      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19731   03/13/17   00:10:46      0:02      0:00    13105629627          19728970197                                               MO        []
19732   03/13/17   00:43:50      0:03      0:31    19728970197          12142822920                                               MT      [NIOP]
19733   03/13/17   00:43:50      0:03      0:31    19728970197          12142822920         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19734   03/13/17   00:48:50      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
19735   03/13/17   00:48:52      0:24      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
19736   03/13/17   00:48:52      0:24      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19737   03/13/17   00:53:17      0:04      0:18    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19738   03/13/17   00:53:17      0:05      0:19    12142822920          19728970197                                               MO         []
19739   03/13/17   01:00:26      0:24      0:00    19728970197          13105629627                                               MT       [NIOP]
19740   03/13/17   01:00:27      0:25      0:00    19728970197          13105629627         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 473 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1114
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19741   03/13/17   01:00:27      0:25      0:00    19728970197          13105629627                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
19742   03/13/17   01:03:56      0:03      1:10    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19743   03/13/17   01:03:56      0:03      1:10    13105629627          19728970197                                               MO      [VCORR]
19744   03/13/17   01:32:50      0:18      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19745   03/13/17   01:32:52      0:20      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19746   03/13/17   01:32:52      0:21      0:02    12144777469          19728970197                                               MO       [VCORR]
19747   03/13/17   01:46:27      0:12      2:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
19748   03/13/17   01:46:27      0:12      2:46    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19749   03/13/17   14:10:09      0:10      7:46    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6730




19750   03/13/17   14:19:41      0:20      2:57    19728970197          17037955364         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19751   03/13/17   14:23:36      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
19752   03/13/17   14:23:37      0:23      0:51    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
19753   03/13/17   14:23:37      0:23      0:51    19728970197          12023683007         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19754   03/13/17   14:31:52      0:07     10:34    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19755   03/13/17   14:31:52      0:08     10:34    12023683007          19728970197                                               MO      [VCORR]
19756   03/13/17   14:33:36      0:20      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19757   03/13/17   14:33:38      0:22      0:30    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19758   03/13/17   14:33:38      0:23      0:30    12144035705          19728970197                                               MO       [VCORR]
19759   03/13/17   14:43:06      0:19     13:41    19728970197          12144035705                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 474 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1115
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19760   03/13/17   14:43:06      0:20     13:41    19728970197          12144035705         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19761   03/13/17   15:19:02      0:06      1:57    19728970197          13127145705         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19762   03/13/17   15:19:02      0:06      1:58    19728970197          13127145705                                               MT   [NIOP:VCORR]
19763   03/13/17   15:26:17      0:03      7:15    19173710711          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19764   03/13/17   15:26:17      0:03      7:15    19173710711          19728970197                                               MO      [VCORR]
19765   03/13/17   15:32:11      0:21      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19766   03/13/17   15:32:12      0:22      0:06    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19767   03/13/17   15:34:02      0:13      0:55    19728970197          19034453501         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6731




19768   03/13/17   15:35:23      0:09      4:31    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19769   03/13/17   15:40:35      0:14      5:05    19728970197          17196354848         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19770   03/13/17   15:42:15      0:21      0:00    13478860538          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19771   03/13/17   15:42:16      0:22      0:02    13478860538          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19772   03/13/17   15:46:16      0:24      0:20    19728970197          13478860538         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19773   03/13/17   15:47:15      0:11     11:17    19728970197          17192879602         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19774   03/13/17   15:59:12      0:21      0:00    19728970197          12144777469                                               MT      [NIOP]
19775   03/13/17   15:59:13      0:22      0:07    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 475 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1116
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19776   03/13/17   15:59:13      0:22      0:08    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
19777   03/13/17   16:39:54      0:03      0:34    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19778   03/13/17   16:39:54      0:03      0:34    13105629627          19728970197                                               MO         []
19779   03/13/17   16:47:31      0:19      0:44    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19780   03/13/17   16:47:31      0:19      0:44    13105629627          19728970197                                               MO         []
19781   03/13/17   17:09:58      0:01      0:00    19728970197          12123011000         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19782   03/13/17   17:10:14      0:04      2:42    19728970197          12123013000         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19783   03/13/17   17:24:03      0:07      0:44    19728970197          19728652225         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19784   03/13/17   17:29:19      0:07      5:48    17193602799          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                              6732




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19785   03/13/17   18:03:02      0:08      0:00    16303193131          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19786   03/13/17   18:16:44      0:14      1:31    19728970197          13109208193         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19787   03/13/17   18:26:02      0:21      0:00    19724733311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19788   03/13/17   18:26:03      0:22      0:30    19724733311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19789   03/13/17   19:32:09      0:10      0:00    12144548521          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19790   03/13/17   19:32:11      0:12      0:10    12144548521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19791   03/13/17   19:43:32      0:02      0:00    18176802745          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 476 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1117
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19792   03/13/17   19:43:33      0:03      0:22    18176802745          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19793   03/13/17   19:43:52      0:22      0:00    18176802745          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19794   03/13/17   19:43:53      0:23      0:54    18176802745          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19795   03/13/17   19:51:59      0:09      4:42    19728970197          12144548521         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19796   03/13/17   20:10:29      0:19      4:23    19728970197          12148936391         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19797   03/13/17   20:16:32      0:03      0:00    19728970197          12144777469                                               MT      [NIOP]
19798   03/13/17   20:16:32      0:03      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19799   03/13/17   20:16:50      0:03      1:46    19728970197          12144777469                                               MT   [NIOP:VCORR]
                                                                                                                                                                                              6733




19800   03/13/17   20:16:50      0:03      1:46    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19801   03/13/17   20:19:03      0:14      3:48    19728970197          18176802745         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19802   03/13/17   20:19:33      0:00      0:00    15306749429          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19803   03/13/17   20:20:03      0:21      0:00    15306749429          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19804   03/13/17   20:20:04      0:22      0:11    15306749429          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19805   03/13/17   20:53:00      0:12      0:26    19728970197          19722522500         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19806   03/13/17   20:53:24      0:20      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 477 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1118
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19807   03/13/17   20:53:25      0:21      0:55    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19808   03/13/17   20:53:38      0:04      0:12    19728970197          18882702123         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19809   03/13/17   20:53:56      0:02      0:00    19728970197          15306749429         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19810   03/13/17   20:54:14      0:10      0:00    19728970197          15306749429         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19811   03/13/17   20:54:45      0:04      1:09    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19812   03/13/17   20:54:45      0:04      1:10    19728970197          12142822920                                               MT       [NIOP]
19813   03/13/17   20:57:17      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
19814   03/13/17   20:57:18      0:23      1:09    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
19815   03/13/17   20:57:18      0:23      1:09    19728970197          12023683007         3557220700307612    310410933034475   MO         []
                                                                                                                                                                                              6734




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19816   03/13/17   21:05:30      0:16      0:47    19728970197          19728652228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19817   03/13/17   23:44:26      0:03      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19818   03/13/17   23:44:28      0:22      0:00    12144031955          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19819   03/13/17   23:44:29      0:23      0:01    12144031955          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19820   03/13/17   23:44:29      0:24      0:01    12144031955          19728970197                                               MO        []
19821   03/14/17   00:09:02      0:11      0:52    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19822   03/14/17   00:19:43      0:19      0:01    19728970197          12146939572         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19823   03/14/17   00:19:44      0:20      0:00    19728970197          12146939572                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 478 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1119
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19824   03/14/17   00:23:30      0:02      6:10    19728970197          18179999302         3557220700307612    310410933034475   MO     [VCORR:VM]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19825   03/14/17   00:38:29      0:13      4:02    19728970197          12023683007                                               MT   [NIOP:VCORR]
19826   03/14/17   00:38:30      0:14      4:01    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19827   03/14/17   00:59:51      0:05      0:31    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19828   03/14/17   01:09:23      0:15      0:09    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19829   03/14/17   01:10:18      0:03     17:09    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19830   03/14/17   01:35:54      0:07      9:50    19728970197          12023683007                                               MT   [NIOP:VCORR]
19831   03/14/17   01:35:54      0:07      9:50    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6735




19832   03/14/17   12:41:34      0:36      2:16    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19833   03/14/17   13:58:51      0:03      1:34    19728970197          15043906934         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19834   03/14/17   14:03:13      0:09      0:39    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19835   03/14/17   14:17:38      0:20      0:00    12148821500          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19836   03/14/17   14:17:38      0:09      0:00    12148821500          19728970197                             310410933034475   MT         []
19837   03/14/17   14:17:39      0:21      0:20    12148821500          19728970197                                               MO         []
19838   03/14/17   14:17:39      0:21      0:20    12148821500          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19839   03/14/17   14:28:28      0:23      0:58    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
19840   03/14/17   14:28:28      0:27      0:57    19728970197          12142266995         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 479 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1120
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19841   03/14/17   14:36:52      0:28      0:26    19728970197          18605413333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19842   03/14/17   14:42:47      0:07      1:58    18607294307          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19843   03/14/17   14:53:09      0:15      5:59    19728970197          12196291848                                               MT   [NIOP:VCORR]
19844   03/14/17   14:53:09      0:16      5:59    19728970197          12196291848         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19845   03/14/17   15:37:57      0:21      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19846   03/14/17   15:37:59      0:23      0:02    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19847   03/14/17   16:44:14      0:22      0:00    19728970197          13108495634                                               MT       [NIOP]
19848   03/14/17   16:44:15      0:23      0:03    19728970197          13108495634                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
19849   03/14/17   16:44:15      0:23      0:03    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6736




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19850   03/14/17   17:01:05      0:10      1:51    13108495634          19728970197                                               MO         []
19851   03/14/17   17:01:05      0:10      1:51    13108495634          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19852   03/14/17   17:03:05      0:20      0:00    19498878923          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19853   03/14/17   17:03:07      0:22      0:28    19498878923          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19854   03/14/17   18:00:24      0:22      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19855   03/14/17   18:00:25      0:23      1:02    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19856   03/14/17   18:00:25      0:23      1:02    13105629627          19728970197                                               MO      [VCORR]
19857   03/14/17   18:05:38      0:04      0:00    19723703641          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 480 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1121
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19858   03/14/17   18:05:48      0:09      0:07    19723703641          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19859   03/14/17   18:12:42      0:08      0:13    15514042953          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19860   03/14/17   18:46:27      0:22      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19861   03/14/17   18:46:28      0:23      0:52    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19862   03/14/17   19:14:29      0:06      1:15    12149126054          19728970197                                               MO      [VCORR]
19863   03/14/17   19:14:29      0:06      1:15    12149126054          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19864   03/14/17   19:33:11      0:11      4:12    19728970197          19724507331         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19865   03/14/17   20:16:10      0:06      8:31    12023683007          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6737




19866   03/14/17   20:16:10      0:06      8:31    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19867   03/14/17   20:30:28      0:05      2:20    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19868   03/14/17   20:30:28      0:08      2:20    12144031955          19728970197                                               MO         []
19869   03/14/17   20:49:52      0:21      0:00    16153909966          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19870   03/14/17   20:49:53      0:22      1:00    16153909966          19728970197                                               MO      [VCORR]
19871   03/14/17   20:49:53      0:22      1:00    16153909966          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19872   03/14/17   21:02:28      0:12      2:15    16122204103          19728970197                                               MO      [VCORR]
19873   03/14/17   21:02:28      0:12      2:15    16122204103          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19874   03/14/17   21:38:14      0:37      0:02    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19875   03/14/17   21:41:13      0:22      0:00    19728970197          12142822920                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 481 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1122
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19876   03/14/17   21:41:15      0:24      0:05    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
19877   03/14/17   21:41:15      0:24      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19878   03/14/17   21:42:15      0:03      5:32    12148707800          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19879   03/14/17   21:48:12      0:11      2:33    19728970197          13056809831         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19880   03/14/17   21:48:12      0:11      2:33    19728970197          13056809831                                               MT    [NIOP:VCORR]
19881   03/14/17   21:51:25      0:03      2:36    12142822920          19728970197                                               MO       [VCORR]
19882   03/14/17   21:51:25      0:03      2:36    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19883   03/14/17   22:05:47      0:26      0:00    19728970197          19727621517                                               ST       [NIOP]
19884   03/14/17   22:05:49      0:28      0:39    19728970197          19727621517                                               ST   [NIOP:CFNA:VM]
                                                   18325999997(F)
19885   03/14/17   22:05:49      0:28      0:39    19728970197          19727621517         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6738




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19886   03/14/17   22:11:27      0:02     15:11    14053016595          19728970197                                               MO      [VCORR]
19887   03/14/17   22:11:27      0:02     15:11    14053016595          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19888   03/14/17   22:34:46      0:14      2:39    19728970197          13108495634                                               MT      [NIOP]
19889   03/14/17   22:34:46      0:14      2:39    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19890   03/14/17   22:39:45      0:21      0:00    19728970197          16153909966                                               MT       [NIOP]
19891   03/14/17   22:39:46      0:22      2:53    19728970197          16153909966                                               MT   [NIOP:CFNA:VM]
                                                   16787649911(F)
19892   03/14/17   22:39:46      0:22      2:53    19728970197          16153909966         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19893   03/14/17   22:43:21      0:27      0:00    19728970197          15514042953         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19894   03/14/17   22:43:53      0:22      6:47    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 482 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1123
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19895   03/14/17   22:53:44      0:25      0:00    19728970197          14053016595                                               MT       [NIOP]
19896   03/14/17   22:53:45      0:26      0:53    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
19897   03/14/17   22:53:45      0:26      0:53    19728970197          14053016595         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19898   03/14/17   22:53:56      0:02      2:51    14053016595          19728970197                                               MO      [VCORR]
19899   03/14/17   22:53:56      0:02      2:51    14053016595          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19900   03/14/17   22:57:42      0:37      1:10    19728970197          12148707800         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19901   03/14/17   23:24:59      0:05      0:27    12148707800          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19902   03/14/17   23:43:47      0:06      7:17    18175653557          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
19903   03/14/17   23:43:47      0:06      7:17    18175653557          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6739




                                                                                              IPHONE6SPLUS
19904   03/14/17   23:55:16      0:35      1:26    19728970197          17037276850         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19905   03/15/17   00:42:35      0:07      3:26    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19906   03/15/17   00:46:22      0:03      6:29    12022269928          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19907   03/15/17   00:56:02      0:05      0:28    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19908   03/15/17   00:58:32      0:04      0:23    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19909   03/15/17   01:00:07      0:04      1:35    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19910   03/15/17   01:19:08      0:21      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19911   03/15/17   01:19:10      0:23      0:07    12023683007          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 483 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1124
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19912   03/15/17   01:19:10      0:23      0:07    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19913   03/15/17   01:20:23      0:05      2:13    19728970197          12023683007                                               MT   [NIOP:VCORR]
19914   03/15/17   01:20:23      0:06      2:13    19728970197          12023683007         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19915   03/15/17   01:22:34      0:07      5:56    12022269928          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19916   03/15/17   01:28:49      0:11      3:13    19728970197          12023683007                                               MT   [NIOP:VCORR]
19917   03/15/17   01:28:49      0:11      3:13    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19918   03/15/17   01:32:50      0:18      2:12    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19919   03/15/17   01:41:07      0:07      4:56    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6740




19920   03/15/17   13:17:48      0:02     11:24    19728970197          18887999666         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19921   03/15/17   13:38:48      0:04      3:36    12146495704          19728970197                                               MO      [VCORR]
19922   03/15/17   13:38:48      0:04      3:36    12146495704          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19923   03/15/17   13:50:33      0:05      3:57    12142152081          19728970197                                               MO      [VCORR]
19924   03/15/17   13:50:33      0:05      3:57    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19925   03/15/17   14:08:37      0:17      7:01    19728970197          14793692228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19926   03/15/17   14:25:39      0:06      7:40    14798062627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19927   03/15/17   14:25:39      0:09      7:39    14798062627          19728970197                                               MO      [VCORR]
19928   03/15/17   14:25:39      0:09      7:39    14798062627          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19929   03/15/17   14:30:14      0:00      0:00    12023683007          19728970197                             310410933034475   MT     [NIOP:CMW]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 484 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1125
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19930   03/15/17   14:30:14      0:21      0:00    12023683007          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
19931   03/15/17   14:30:15      0:22      0:02    12023683007          19728970197                                               MO       [VCORR]
19932   03/15/17   14:30:15      0:22      0:02    12023683007          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19933   03/15/17   14:34:16      0:10      0:11    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19934   03/15/17   14:42:03      0:12      2:13    19728970197          18704500164         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19935   03/15/17   14:44:12      0:07      7:27    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19936   03/15/17   14:53:25      0:03      0:00    17037276850          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19937   03/15/17   15:10:06      0:04      0:53    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6741




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19938   03/15/17   15:14:03      0:08      1:51    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19939   03/15/17   16:42:15      0:05      1:04    12142126969          19728970197                                               MO       [NIOR]
19940   03/15/17   16:42:15      0:05      1:04    12142126969          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19941   03/15/17   17:15:13      0:20      3:26    19728970197          17575721016         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19942   03/15/17   17:19:05      0:03      1:33    19728970197          12142803943         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19943   03/15/17   17:38:39      0:22      0:00    15592881919          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19944   03/15/17   17:38:40      0:23      0:05    15592881919          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 485 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1126
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19945   03/15/17   17:44:43      0:28      0:00    19728970197          15592881919         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19946   03/15/17   18:01:04      0:06      2:15    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19947   03/15/17   18:06:49      0:05      0:28    19178549395          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19948   03/15/17   18:06:49      0:06      0:28    19178549395          19728970197                                               MO      [NIOR]
19949   03/15/17   18:47:16      0:22      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19950   03/15/17   18:47:17      0:23      0:03    12023683007          19728970197                                               MO      [VCORR]
19951   03/15/17   18:47:17      0:23      0:03    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19952   03/15/17   18:50:57      0:21      0:00    19724733311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6742




19953   03/15/17   18:50:58      0:22      0:31    19724733311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19954   03/15/17   19:03:09      0:09      6:29    19728970197          12146495704                                               MT   [NIOP:VCORR]
19955   03/15/17   19:03:09      0:09      6:29    19728970197          12146495704         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19956   03/15/17   19:10:33      0:10     16:26    19728970197          12023683007                                               MT   [NIOP:VCORR]
19957   03/15/17   19:10:33      0:10     16:26    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19958   03/15/17   19:27:09      0:04      3:23    15714850462          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19959   03/15/17   19:45:24      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
19960   03/15/17   19:45:26      0:22      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
19961   03/15/17   19:45:26      0:23      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19962   03/15/17   19:45:50      0:09      0:42    19728970197          12144777469                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 486 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1127
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19963   03/15/17   19:45:50      0:09      0:42    19728970197          12144777469         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19964   03/15/17   19:46:32      0:06      3:07    12142822920          19728970197                                               MO     [VCORR]
19965   03/15/17   19:46:32      0:06      3:07    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19966   03/15/17   19:52:52      0:10      1:23    19728970197          19723352600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19967   03/15/17   19:58:28      0:18      0:12    19728970197          12144777469                                               MT   [NIOP:VCORR]
19968   03/15/17   19:58:28      0:18      0:12    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19969   03/15/17   20:02:30      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19970   03/15/17   20:02:32      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]
19971   03/15/17   20:02:32      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6743




                                                                                              IPHONE6SPLUS
19972   03/15/17   20:02:57      0:20      0:00    16027542574          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19973   03/15/17   20:02:59      0:22      0:03    16027542574          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
19974   03/15/17   20:03:21      0:05      2:25    12144777469          19728970197                                               MO        [CMH]
19975   03/15/17   20:03:21      0:05      2:25    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19976   03/15/17   20:05:43      0:06      8:06    19723352600          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19977   03/15/17   20:45:30      0:07      0:06    12144777469          19728970197                                               MO      [VCORR]
19978   03/15/17   20:45:30      0:07      0:06    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19979   03/15/17   20:56:05      0:05      1:44    12142152081          19728970197                                               MO      [VCORR]
19980   03/15/17   20:56:05      0:05      1:44    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 487 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1128
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:13
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
19981   03/15/17   20:58:33      0:25      0:00    19728970197          16464690300                                               MT      [NIOP]
19982   03/15/17   20:58:34      0:26      0:00    19728970197          16464690300         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19983   03/15/17   20:58:34      0:26      0:01    19728970197          16464690300                                               MT   [NIOP:CFNA:VM]
                                                   15166060541(F)
19984   03/15/17   21:00:06      0:00      0:00    19038410604          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19985   03/15/17   21:00:17      0:02      0:07    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19986   03/15/17   21:00:18      0:07      0:07    12144031955          19728970197                                               MO        []
19987   03/15/17   21:02:36      0:19      0:37    19728970197          19038410604         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19988   03/15/17   22:21:04      0:03      0:00    19728970197          12144777469                                               MT       [NIOP]
19989   03/15/17   22:21:04      0:03      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6744




19990   03/15/17   22:21:25      0:12      0:53    19728970197          12144031955                                               MT      [NIOP]
19991   03/15/17   22:21:25      0:15      0:53    19728970197          12144031955                                               ST      [NIOP]
19992   03/15/17   22:21:25      0:15      0:53    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19993   03/15/17   22:22:37      0:09      0:39    19728970197          12144777469                                               MT    [NIOP:VCORR]
19994   03/15/17   22:22:37      0:09      0:39    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19995   03/15/17   22:23:30      0:03     20:11    19728970197          12144777469                                               MT    [NIOP:VCORR]
19996   03/15/17   22:23:30      0:03     20:11    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19997   03/15/17   22:59:01      0:14      0:29    19728970197          12142822920                                               MT    [NIOP:VCORR]
19998   03/15/17   22:59:01      0:14      0:29    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
19999   03/15/17   22:59:57      0:15      7:04    19728970197          13107219587         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 488 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1129
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20000   03/15/17   23:07:29      0:00      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20001   03/15/17   23:07:31      0:02      0:03    12142822920          19728970197                                               MO      [VCORR]
20002   03/15/17   23:07:31      0:02      0:03    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20003   03/15/17   23:07:55      0:31      1:01    19728970197          13104711644         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20004   03/15/17   23:09:00      0:03      0:27    12142822920          19728970197                                               MO      [VCORR]
20005   03/15/17   23:09:00      0:03      0:27    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20006   03/15/17   23:21:46      0:05      2:09    13107219587          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20007   03/15/17   23:33:43      0:04      0:39    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6745




20008   03/15/17   23:33:44      0:10      0:37    12144031955          19728970197                                               MO         []
20009   03/16/17   01:41:19      0:03      3:36    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20010   03/16/17   02:42:24      0:06      1:32    19728970197          16157825300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20011   03/16/17   10:07:36      0:04      6:27    12142152081          19728970197                                               MO      [VCORR]
20012   03/16/17   10:07:36      0:04      6:27    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20013   03/16/17   12:46:43      0:20      0:00    19728970197          12142152081                                               MT       [NIOP]
20014   03/16/17   12:46:46      0:23      0:02    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
20015   03/16/17   12:46:46      0:24      0:02    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20016   03/16/17   12:46:56      0:02      7:42    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20017   03/16/17   12:46:57      0:04      7:43    12142152081          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 489 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1130
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20018   03/16/17   12:55:37      0:17      0:00    19728970197          14055681717                                               MT      [NIOP]
20019   03/16/17   12:55:54      0:22      0:00    19728970197          14055681717                                               ST      [NIOP]
20020   03/16/17   12:55:55      0:23      0:49    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20021   03/16/17   12:55:55      0:23      0:49    19728970197          14055681717                                               ST   [NIOP:CFNA:VM]
                                                   14056646359(F)
20022   03/16/17   12:57:13      0:12      2:32    19728970197          19175387558         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20023   03/16/17   13:03:01      0:04      0:01    19728970197          19177548198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20024   03/16/17   13:14:07      0:11      2:19    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20025   03/16/17   13:14:07      0:12      2:20    14055681717          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
20026   03/16/17   13:22:23      0:03      1:39    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6746




                                                                                              IPHONE6SPLUS
20027   03/16/17   14:07:03      0:21      0:00    19728970197          12144995101                                               MT       [NIOP]
20028   03/16/17   14:07:04      0:22      0:33    19728970197          12144995101         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20029   03/16/17   14:07:04      0:22      0:33    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
20030   03/16/17   14:08:04      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
20031   03/16/17   14:08:05      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20032   03/16/17   14:08:05      0:23      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20033   03/16/17   14:08:29      0:09      2:45    19728970197          19726080262         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20034   03/16/17   14:21:49      0:05      2:11    12146495704          19728970197                                               MO      [VCORR]
20035   03/16/17   14:21:49      0:05      2:11    12146495704          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 490 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1131
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20036   03/16/17   14:27:07      0:04      0:58    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20037   03/16/17   14:32:48      0:03      8:30    19728970197          19547766123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20038   03/16/17   14:49:19      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
20039   03/16/17   14:49:20      0:23      0:37    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20040   03/16/17   14:49:20      0:23      0:37    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20041   03/16/17   14:50:58      0:36      0:25    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20042   03/16/17   15:32:37      0:22      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20043   03/16/17   15:32:38      0:23      0:04    12142822920          19728970197                                               MO      [VCORR]
20044   03/16/17   15:32:38      0:23      0:04    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6747




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20045   03/16/17   15:36:36      0:09      0:15    19728970197          12142822920                                               MT    [NIOP:VCORR]
20046   03/16/17   15:36:36      0:09      0:15    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20047   03/16/17   15:39:58      0:05      0:04    12142822920          19728970197                                               MO      [VCORR]
20048   03/16/17   15:39:58      0:05      0:04    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20049   03/16/17   16:03:22      0:08      0:00    12144548521          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20050   03/16/17   16:03:23      0:09      0:04    12144548521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20051   03/16/17   16:16:22      0:24      2:50    19728970197          13057144004         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20052   03/16/17   16:28:35      0:02      0:58    19728970197          13108263759         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 491 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1132
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20053   03/16/17   16:29:41      0:04      1:27    19728970197          13108263759         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20054   03/16/17   16:43:05      0:05      3:06    13105629627          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20055   03/16/17   16:43:05      0:05      3:06    13105629627          19728970197                                               MO      [VCORR]
20056   03/16/17   16:55:29      0:06      1:43    18055513899          19728970197                                               MO      [VCORR]
20057   03/16/17   16:55:29      0:06      1:43    18055513899          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20058   03/16/17   17:07:56      0:08      0:52    19145232747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20059   03/16/17   17:22:35      0:21      0:00    19542405844          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20060   03/16/17   17:22:36      0:22      0:36    19542405844          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6748




20061   03/16/17   17:23:14      0:10      8:52    19728970197          19542405844         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20062   03/16/17   17:47:12      0:06      1:26    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20063   03/16/17   17:49:04      0:06      1:11    19728970197          13104474668                                               MT   [NIOP:VCORR]
20064   03/16/17   17:49:04      0:06      1:11    19728970197          13104474668         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20065   03/16/17   17:53:24      0:03      6:15    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20066   03/16/17   18:15:31      0:10      0:03    19728970197          12023683007                                               MT   [NIOP:VCORR]
20067   03/16/17   18:15:31      0:10      0:03    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20068   03/16/17   18:15:48      0:01      0:01    19728970197          12148034222                                               MT       [NIOP]
20069   03/16/17   18:15:50      0:03      0:07    19728970197          12148034222                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
20070   03/16/17   18:15:50      0:03      0:07    19728970197          12148034222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 492 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1133
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20071   03/16/17   18:16:29      0:22      0:00    19728970197          12148034222                                               MT       [NIOP]
20072   03/16/17   18:16:31      0:24      0:04    19728970197          12148034222                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
20073   03/16/17   18:16:31      0:24      0:04    19728970197          12148034222         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20074   03/16/17   18:35:14      0:08      6:26    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20075   03/16/17   18:35:14      0:09      6:26    12023683007          19728970197                                               MO      [VCORR]
20076   03/16/17   19:40:15      0:05      0:01    12144548521          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20077   03/16/17   19:40:17      0:07      0:05    12144548521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20078   03/16/17   19:52:28      0:14      2:25    19728970197          17609439300         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20079   03/16/17   19:58:54      0:07      4:51    19728970197          13125726118         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6749




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20080   03/16/17   20:05:59      0:05      1:33    19728970197          13104474668                                               MT    [NIOP:VCORR]
20081   03/16/17   20:05:59      0:06      1:33    19728970197          13104474668         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20082   03/16/17   20:08:04      0:13      5:30    19728970197          18067291979         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20083   03/16/17   20:26:10      0:22      0:00    13104474668          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20084   03/16/17   20:26:12      0:24      0:02    13104474668          19728970197                                               MO      [VCORR]
20085   03/16/17   20:26:12      0:24      0:02    13104474668          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20086   03/16/17   20:32:09      0:51      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20087   03/16/17   20:32:32      0:12      0:47    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 493 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1134
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20088   03/16/17   20:39:45      0:17      2:35    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20089   03/16/17   20:44:36      0:22      0:00    13054364685          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20090   03/16/17   20:44:37      0:23      1:00    13054364685          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20091   03/16/17   21:01:54      0:31      0:34    19728970197          19012366016         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20092   03/16/17   21:03:58      0:07      0:14    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20093   03/16/17   21:04:48      0:18      4:29    19728970197          15616283155         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20094   03/16/17   21:10:15      0:10      0:00    19728970197          14242254509                                               MT         []
20095   03/16/17   21:10:15      0:11      0:00    19728970197          19178549395                                               ST       [NIOP]
                                                                                                                                                                                             6750




20096   03/16/17   21:10:17      0:13      1:00    19728970197          19178549395                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
20097   03/16/17   21:10:17      0:14      1:00    19728970197          19178549395         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20098   03/16/17   21:13:00      0:04      0:51    19178549395          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20099   03/16/17   21:13:00      0:05      0:52    19178549395          19728970197                                               MO       [NIOR]
20100   03/16/17   21:34:02      0:03      0:00    19728970197          15616283155         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20101   03/16/17   21:51:29      0:22      0:00    12144548521          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20102   03/16/17   21:51:30      0:23      0:05    12144548521          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20103   03/16/17   22:12:20      0:29      0:29    19728970197          19725233299         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 494 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1135
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20104   03/16/17   22:17:51      0:10      1:20    19728970197          19723338008         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20105   03/16/17   22:17:51      0:10      1:20    19728970197          19723338008                                               MT   [NIOP:VCORR]
20106   03/16/17   22:44:14      0:04      0:43    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20107   03/16/17   22:45:04      0:04      0:54    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20108   03/16/17   22:46:12      0:04      1:05    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20109   03/16/17   22:47:23      0:03      7:00    19728970197          13108263759         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20110   03/16/17   22:51:30      0:20      0:00    19012366016          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20111   03/16/17   22:51:31      0:21      0:37    19012366016          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6751




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20112   03/16/17   22:54:42      0:10     12:07    19728970197          19012366016         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20113   03/16/17   23:07:39      0:23      0:00    19728970197          13054364685         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20114   03/16/17   23:08:20      0:16      0:00    19728970197          17192879602         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20115   03/16/17   23:08:54      0:05      2:04    19728970197          19728676666         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20116   03/16/17   23:20:40      0:11      0:00    17137814242          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20117   03/16/17   23:20:41      0:12      0:18    17137814242          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20118   03/16/17   23:21:43      0:20      0:00    17137814242          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 495 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1136
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20119   03/16/17   23:21:44      0:21      0:06    17137814242          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20120   03/16/17   23:24:17      0:20      0:00    17137814242          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20121   03/16/17   23:24:18      0:21      0:16    17137814242          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20122   03/16/17   23:28:37      0:09      1:32    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20123   03/16/17   23:28:37      0:09      1:32    19728970197          14055681717                                               MT   [NIOP:VCORR]
20124   03/16/17   23:30:33      0:05      1:13    13108263759          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20125   03/16/17   23:31:37      0:11      7:28    19728970197          17137814242         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20126   03/16/17   23:32:10      0:21      0:00    13108263759          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6752




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20127   03/16/17   23:32:11      0:22      0:50    13108263759          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20128   03/16/17   23:48:54      0:16      5:38    19728970197          17134803028         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20129   03/16/17   23:51:21      0:20      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20130   03/16/17   23:51:23      0:22      0:31    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20131   03/17/17   00:00:47      0:21      0:00    19728970197          18609134149                                               MT       [NIOP]
20132   03/17/17   00:00:48      0:22      1:14    19728970197          18609134149                                               MT   [NIOP:CFNA:VM]
                                                   14432800432(F)
20133   03/17/17   00:00:48      0:22      1:14    19728970197          18609134149         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20134   03/17/17   00:20:10      0:15     10:12    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 496 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1137
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20135   03/17/17   00:50:21      0:05      0:09    12142152081          19728970197                                               MO     [VCORR]
20136   03/17/17   00:50:21      0:05      0:09    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20137   03/17/17   00:51:51      0:15      9:34    19728970197          12142152081                                               MT   [NIOP:VCORR]
20138   03/17/17   00:51:51      0:16      9:34    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20139   03/17/17   01:01:48      0:00      1:22    19728970197          911                 3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20140   03/17/17   02:19:33      0:07      2:14    19172246039          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20141   03/17/17   10:47:08      0:22      0:00    18609134149          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20142   03/17/17   10:47:09      0:23      0:15    18609134149          19728970197                                               MO      [VCORR]
20143   03/17/17   10:47:09      0:23      0:15    18609134149          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6753




                                                                                              IPHONE6SPLUS
20144   03/17/17   10:47:35      0:03      5:16    19728970197          18609134149                                               MT   [NIOP:VCORR]
20145   03/17/17   10:47:35      0:03      5:16    19728970197          18609134149         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20146   03/17/17   11:01:28      0:12      0:00    18609134149          19728970197                                               MO        []
20147   03/17/17   11:01:28      0:12      0:00    18609134149          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20148   03/17/17   11:02:19      0:18      1:45    18609134149          19728970197                                               MO      [VCORR]
20149   03/17/17   11:02:19      0:18      1:45    18609134149          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20150   03/17/17   11:02:19      0:03      1:46    18609134149          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20151   03/17/17   12:35:02      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20152   03/17/17   12:35:03      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 497 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1138
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20153   03/17/17   12:35:03      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20154   03/17/17   12:43:44      0:02      5:44    19728970197          12144777469                                               MT   [NIOP:VCORR]
20155   03/17/17   12:43:44      0:02      5:44    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20156   03/17/17   12:51:55      0:06      0:00    19728970197          18609134149                                               MT      [NIOP]
20157   03/17/17   12:51:55      0:06      0:00    19728970197          18609134149         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20158   03/17/17   12:53:22      0:03     16:22    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20159   03/17/17   13:20:24      0:02      4:42    19728970197          12144777469                                               MT   [NIOP:VCORR]
20160   03/17/17   13:20:24      0:02      4:42    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20161   03/17/17   13:26:01      0:22      0:00    19728970197          19034453501         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6754




                                                                                              IPHONE6SPLUS
20162   03/17/17   13:27:39      0:11      0:21    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20163   03/17/17   13:30:22      0:07     23:18    19728970197          12196711048         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20164   03/17/17   13:30:22      0:07     23:18    19728970197          12196711048                                               MT   [NIOP:VCORR]
20165   03/17/17   14:39:37      0:20      0:00    12142733333          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20166   03/17/17   14:39:38      0:21      0:34    12142733333          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20167   03/17/17   14:54:45      0:21      0:00    18004198251          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20168   03/17/17   14:54:46      0:22      0:02    18004198251          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20169   03/17/17   15:31:51      0:06      1:34    13105256477          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 498 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1139
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20170   03/17/17   15:31:51      0:06      1:34    13105256477          19728970197                                               MO      [VCORR]
20171   03/17/17   15:44:49      0:06      0:00    12408888950          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20172   03/17/17   16:09:08      0:04      1:41    12144777469          19728970197                                               MO      [VCORR]
20173   03/17/17   16:09:08      0:04      1:41    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20174   03/17/17   16:22:14      0:06      0:59    19728970197          19722394699         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20175   03/17/17   16:23:21      0:01      0:00    19728970197          18004198251         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20176   03/17/17   16:23:53      0:24      0:14    19728970197          13054364635         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20177   03/17/17   16:24:45      0:25      0:31    19728970197          13054364685         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6755




20178   03/17/17   16:47:50      0:22      0:00    19728970197          12144995101                                               MT      [NIOP]
20179   03/17/17   16:47:51      0:23      0:31    19728970197          12144995101         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20180   03/17/17   16:47:51      0:23      0:31    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
20181   03/17/17   16:49:57      0:02      8:53    12142733333          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20182   03/17/17   16:51:31      0:20      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20183   03/17/17   16:51:32      0:21      0:54    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20184   03/17/17   16:58:48      0:03      0:51    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20185   03/17/17   17:00:48      0:34      0:31    19728970197          17138241970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20186   03/17/17   17:01:35      0:04      0:23    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 499 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1140
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20187   03/17/17   17:01:35      0:04      0:23    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20188   03/17/17   18:00:05      0:01      0:00    16122204103          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20189   03/17/17   18:00:06      0:22      0:00    19722394699          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20190   03/17/17   18:00:06      0:02      0:07    16122204103          19728970197                                               MO      [VCORR]
20191   03/17/17   18:00:06      0:02      0:07    16122204103          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20192   03/17/17   18:00:07      0:23      0:27    19722394699          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20193   03/17/17   18:01:23      0:05      0:06    16122204103          19728970197                                               MO      [VCORR]
20194   03/17/17   18:01:23      0:05      0:06    16122204103          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6756




20195   03/17/17   18:05:48      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20196   03/17/17   18:05:50      0:23      0:01    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20197   03/17/17   18:05:50      0:23      0:01    12144031955          19728970197                                               MO      [VCORR]
20198   03/17/17   18:09:18      0:01      0:00    18055513899          19728970197                                               MO         []
20199   03/17/17   18:09:18      0:01      0:00    18055513899          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20200   03/17/17   18:09:48      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20201   03/17/17   18:09:50      0:22      1:13    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20202   03/17/17   18:25:30      0:03     15:20    19728970197          19722394699         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20203   03/17/17   18:41:14      0:05      8:53    19728970197          18055513899                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 500 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1141
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
20204   03/17/17   18:41:14      0:05      8:53    19728970197          18055513899         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20205   03/17/17   18:50:34      0:02      8:20    19728970197          18055513899                                               MT    [NIOP:VCORR]
20206   03/17/17   18:50:34      0:02      8:20    19728970197          18055513899         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20207   03/17/17   18:54:28      0:20      0:01    19723338008          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20208   03/17/17   18:54:30      0:22      0:25    19723338008          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20209   03/17/17   18:54:30      0:22      0:25    19723338008          19728970197                                               MO       [VCORR]
20210   03/17/17   18:59:29      0:05      7:13    19728970197          19728652225         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20211   03/17/17   19:01:36      0:14      4:56    19728970197          15616283155         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6757




20212   03/17/17   19:01:39      0:00      5:03    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20213   03/17/17   19:06:54      0:04      1:52    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20214   03/17/17   19:11:23      0:04      1:48    19728970197          18608893855         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20215   03/17/17   19:14:51      0:28      1:49    19728970197          18605413333         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20216   03/17/17   19:17:27      0:01      0:00    19728970197          18882702123         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20217   03/17/17   19:17:52      0:12     22:52    19728970197          19723338008         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20218   03/17/17   19:17:52      0:12     22:52    19728970197          19723338008                                               MT    [NIOP:VCORR]
20219   03/17/17   19:30:30      0:02      0:07    19728970197          19178549395                                               MT   [NIOP:CFB:VM]
                                                   19084006990(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 501 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1142
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:14
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20220   03/17/17   19:30:30      0:02      0:07    19728970197          19178549395         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20221   03/17/17   19:30:33      0:00     10:11    19728970197          -1                  3557220700307612    310410933034475   MO       [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20222   03/17/17   19:41:39      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
20223   03/17/17   19:41:41      0:22      0:27    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20224   03/17/17   19:41:41      0:22      0:27    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20225   03/17/17   19:42:44      0:20      0:00    19728970197          18325496605                                               MT       [NIOP]
20226   03/17/17   19:42:46      0:22      0:13    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
20227   03/17/17   19:42:46      0:22      0:13    19728970197          18325496605         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20228   03/17/17   19:43:38      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
20229   03/17/17   19:43:40      0:23      0:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6758




                                                   14104910230(F)
20230   03/17/17   19:43:40      0:23      0:02    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20231   03/17/17   19:51:40      0:12     37:21    19728970197          19178549395                                               ST      [NIOP]
20232   03/17/17   19:51:40      0:12     37:21    19728970197          19178549395         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20233   03/17/17   19:51:40      0:07     37:21    19728970197          19178549395                                               MT       [NIOP]
20234   03/17/17   19:59:23      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20235   03/17/17   19:59:25      0:22      0:13    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20236   03/17/17   20:00:23      0:21      0:00    19728970197          19723338008                                               MT      [NIOP]
20237   03/17/17   20:00:25      0:23      0:21    19728970197          19723338008         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20238   03/17/17   20:00:25      0:23      0:21    19728970197          19723338008                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 502 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1143
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
20239   03/17/17   20:00:29      0:00     28:37    19728970197          -1                  3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20240   03/17/17   20:02:38      0:06     26:23    19723338008          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20241   03/17/17   20:02:38      0:06     26:23    19723338008          19728970197                                               MO      [VCORR]
20242   03/17/17   20:15:36      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20243   03/17/17   20:15:38      0:22      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20244   03/17/17   20:16:32      0:20      0:00    19012366016          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20245   03/17/17   20:16:33      0:21      0:55    19012366016          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20246   03/17/17   20:54:27      0:22      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                              6759




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20247   03/17/17   20:54:29      0:24      0:31    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20248   03/17/17   21:41:14      0:03      5:02    13107210034          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20249   03/17/17   21:41:15      0:06      5:01    13107210034          19728970197                                               MO         []
20250   03/17/17   21:59:58      0:10      0:00    19728970197          19178549395                                               ST       [NIOP]
20251   03/17/17   21:59:58      0:09      0:00    19728970197          19178549395                                               MT         []
20252   03/17/17   22:00:00      0:12      0:02    19728970197          19178549395                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
20253   03/17/17   22:00:00      0:12      0:02    19728970197          19178549395         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20254   03/17/17   22:24:27      0:21      0:00    19728970197          13107210034                                               MT     [NIOP:CMW]
20255   03/17/17   22:24:49      0:23      1:45    19728970197          13107210034                                               ST        [OOR]
20256   03/17/17   22:24:49      0:24      1:45    19728970197          13107210034         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 503 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1144
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20257   03/17/17   22:26:57      0:19      0:00    19728970197          16176403999         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20258   03/17/17   22:27:06      0:05      9:18    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20259   03/17/17   22:41:44      0:21      0:00    18325496605          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20260   03/17/17   22:41:46      0:23      0:44    18325496605          19728970197                                               MO      [Wi-Fi]
20261   03/17/17   22:41:46      0:23      0:44    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20262   03/18/17   00:30:46      0:13      7:43    12023683007          19728970197                                               MO      [VCORR]
20263   03/18/17   00:30:46      0:13      7:43    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20264   03/18/17   01:23:38      0:11      4:00    19728970197          13235996080                                               MT      [NIOP]
20265   03/18/17   01:23:38      0:15      3:59    19728970197          13235996080                                               ST      [NIOP]
20266   03/18/17   01:23:38      0:15      4:00    19728970197          13235996080         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6760




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20267   03/18/17   01:25:11      0:20      0:00    12142263327          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20268   03/18/17   01:25:12      0:21      0:01    12142263327          19728970197                                               MO       [NIOR]
20269   03/18/17   01:25:12      0:21      0:01    12142263327          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20270   03/18/17   02:26:24      0:04      0:01    19728970197          14697440022                                               MT      [NIOP]
20271   03/18/17   02:26:24      0:07      0:00    19728970197          14697440022                                               ST      [NIOP]
20272   03/18/17   02:26:24      0:07      0:00    19728970197          14697440022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20273   03/18/17   14:41:59      0:33      0:37    19728970197          12146084072         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20274   03/18/17   14:47:00      0:10      2:11    12146084072          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20275   03/18/17   14:55:58      0:02     14:54    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 504 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1145
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20276   03/18/17   14:55:58      0:02     14:54    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20277   03/18/17   16:32:05      0:14      1:15    19728970197          14437454363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20278   03/18/17   18:00:49      0:08     15:04    18325496605          19728970197                                               MO     [VCORR]
20279   03/18/17   18:00:49      0:08     15:04    18325496605          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20280   03/18/17   18:25:28      0:03      4:13    19728970197          14697440022                                               MT      [NIOP]
20281   03/18/17   18:25:28      0:06      4:12    19728970197          14697440022                                               ST      [NIOP]
20282   03/18/17   18:25:28      0:06      4:12    19728970197          14697440022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20283   03/18/17   19:18:26      0:11      1:00    12142822920          19728970197                                               MO     [VCORR]
20284   03/18/17   19:18:26      0:11      1:00    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20285   03/18/17   19:20:01      0:12      7:24    19728970197          19178549395                                               MT      [NIOP]
                                                                                                                                                                                             6761




20286   03/18/17   19:20:01      0:18      7:23    19728970197          19178549395                                               ST      [NIOP]
20287   03/18/17   19:20:01      0:18      7:23    19728970197          19178549395         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20288   03/18/17   19:39:25      0:19      0:33    19728970197          12146842776         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20289   03/18/17   20:18:54      0:03      1:53    12146842776          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20290   03/18/17   20:29:48      0:04      0:29    19728970197          19173280195         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20291   03/18/17   20:31:55      0:05      1:53    19173280195          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20292   03/18/17   20:32:27      0:21      0:00    12146084072          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20293   03/18/17   20:32:29      0:23      0:26    12146084072          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 505 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1146
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20294   03/18/17   20:34:07      0:06      0:31    19728970197          12146084072         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20295   03/18/17   20:55:30      0:04      0:09    12146084072          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20296   03/18/17   21:00:23      0:06      0:45    19728970197          12146084072         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20297   03/18/17   21:01:23      0:07      0:07    19728970197          12142822920                                               MT   [NIOP:VCORR]
20298   03/18/17   21:01:23      0:08      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20299   03/18/17   22:33:02      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20300   03/18/17   22:33:03      0:22      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20301   03/18/17   22:33:03      0:23      0:02    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6762




20302   03/18/17   22:46:13      0:21      0:00    19178549395          19728970197         3557220700307612    310410933034475   MT       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20303   03/18/17   22:46:14      0:22      0:16    19178549395          19728970197         3557220700307612    310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20304   03/18/17   22:46:14      0:23      0:16    19178549395          19728970197                                               MO       [NIOR]
20305   03/18/17   23:57:46      0:08      4:11    19725233299          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20306   03/19/17   02:56:00      0:35      0:48    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20307   03/19/17   12:03:32      0:03      0:03    19728970197          15043906934         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20308   03/19/17   13:13:07      0:13     12:09    12023683007          19728970197                                               MO      [VCORR]
20309   03/19/17   13:13:07      0:13     12:09    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20310   03/19/17   13:51:18      0:05      8:59    17037157431          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 506 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1147
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20311   03/19/17   15:39:01      0:04      0:05    12144777469          19728970197                                               MO      [VCORR]
20312   03/19/17   15:39:01      0:04      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20313   03/19/17   15:39:15      0:02      0:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
20314   03/19/17   15:39:15      0:02      0:08    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20315   03/19/17   15:39:50      0:03      9:17    12144777469          19728970197                                               MO      [VCORR]
20316   03/19/17   15:39:50      0:03      9:17    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20317   03/19/17   15:45:43      0:21      0:00    12144031955          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20318   03/19/17   15:45:44      0:22      0:03    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20319   03/19/17   15:45:44      0:23      0:02    12144031955          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
                                                                                                                                                                                             6763




20320   03/19/17   15:49:40      0:21      0:00    19728970197          12144031955                                               ST       [NIOP]
20321   03/19/17   15:49:41      0:00      0:00    19728970197          12144031955                                               MT     [NIOP:CMW]
20322   03/19/17   15:49:42      0:23      0:17    19728970197          12144031955                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
20323   03/19/17   15:49:42      0:23      0:17    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20324   03/19/17   15:53:40      0:21      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20325   03/19/17   15:53:42      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
20326   03/19/17   15:53:42      0:23      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20327   03/19/17   16:02:57      0:01      0:00    12144031955          19728970197                             310410933034475   MT       [NIOP]
20328   03/19/17   16:02:58      0:02      0:03    12144031955          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20329   03/19/17   16:02:58      0:03      0:03    12144031955          19728970197                                               MO       [NIOR]
20330   03/19/17   16:03:09      0:01      0:00    12144031955          19728970197                             310410933034475   MT       [NIOP]
20331   03/19/17   16:03:09      0:01      0:03    12144031955          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 507 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1148
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20332   03/19/17   16:03:10      0:03      0:02    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
20333   03/19/17   16:17:15      0:14      0:16    19728970197          19728016886         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20334   03/19/17   16:24:31      0:08      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20335   03/19/17   16:24:32      0:09      0:06    12144777469          19728970197                                               MO      [VCORR]
20336   03/19/17   16:24:32      0:09      0:06    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20337   03/19/17   16:41:22      0:10      0:06    19728970197          19728016886         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20338   03/19/17   16:43:31      0:06      0:34    19728970197          12144777469                                               MT   [NIOP:VCORR]
20339   03/19/17   16:43:31      0:06      0:34    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20340   03/19/17   18:10:24      0:05      0:07    19728970197          12142822920                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6764




20341   03/19/17   18:10:24      0:05      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20342   03/19/17   18:44:17      0:00      0:00    12144031955          19728970197                             310410933034475   MT       [NIOP]
20343   03/19/17   18:44:18      0:01      0:03    12144031955          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20344   03/19/17   18:44:19      0:04      0:03    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
20345   03/19/17   19:18:52      0:01      0:00    19542147609          19728970197                             310410933034475   MT       [NIOP]
20346   03/19/17   19:18:53      0:02      0:02    19542147609          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20347   03/19/17   19:18:53      0:02      0:02    19542147609          19728970197                                               MO      [VCORR]
20348   03/19/17   19:19:11      0:01      0:00    19542147609          19728970197                             310410933034475   MT       [NIOP]
20349   03/19/17   19:19:11      0:01      0:43    19542147609          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20350   03/19/17   19:19:11      0:01      0:43    19542147609          19728970197                                               MO      [VCORR]
20351   03/19/17   19:37:07      0:00      0:00    19728970197          19542147609                                               MT       [NIOP]
20352   03/19/17   19:37:09      0:02      0:21    19728970197          19542147609                                               MT   [NIOP:CFB:VM]
                                                   13059724650(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 508 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1149
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20353   03/19/17   19:37:09      0:02      0:21    19728970197          19542147609         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20354   03/19/17   20:32:05      0:22      0:00    19728970197          19542147609                                               MT       [NIOP]
20355   03/19/17   20:32:06      0:23      0:27    19728970197          19542147609                                               MT   [NIOP:CFNA:VM]
                                                   13059724650(F)
20356   03/19/17   20:32:06      0:23      0:27    19728970197          19542147609         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20357   03/19/17   20:40:21      0:07      3:01    12144777469          19728970197                                               MO      [VCORR]
20358   03/19/17   20:40:21      0:07      3:01    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20359   03/19/17   22:57:42      0:06      6:41    19177491417          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20360   03/19/17   23:08:48      0:08     10:07    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20361   03/20/17   00:20:58      0:16      2:51    19728970197          14435454921         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6765




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20362   03/20/17   00:24:08      0:13      1:59    19728970197          14435454921         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20363   03/20/17   01:04:27      0:07      8:08    19542147609          19728970197                                               MO      [VCORR]
20364   03/20/17   01:04:27      0:07      8:08    19542147609          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20365   03/20/17   01:20:54      0:09      5:02    19728970197          14802989600         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20366   03/20/17   11:47:47      0:03      4:32    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20367   03/20/17   12:32:04      0:07      4:53    12028629172          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20368   03/20/17   12:56:11      0:02      0:28    19034453501          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20369   03/20/17   12:56:26      0:10      5:37    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 509 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1150
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20370   03/20/17   12:56:26      0:10      5:37    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20371   03/20/17   13:45:58      0:03      1:38    12144777469          19728970197                                               MO     [VCORR]
20372   03/20/17   13:45:58      0:03      1:38    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20373   03/20/17   13:50:13      0:06      0:12    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20374   03/20/17   13:51:46      0:09      2:46    19728970197          12142822920                                               MT   [NIOP:VCORR]
20375   03/20/17   13:51:46      0:09      2:46    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20376   03/20/17   13:57:30      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20377   03/20/17   13:57:31      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]
20378   03/20/17   13:57:31      0:01      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6766




                                                                                              IPHONE6SPLUS
20379   03/20/17   13:57:31      0:09      1:05    12028629172          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20380   03/20/17   13:57:57      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20381   03/20/17   13:57:58      0:21      0:01    12144777469          19728970197                                               MO      [VCORR]
20382   03/20/17   13:57:58      0:21      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20383   03/20/17   13:58:52      0:08     12:06    19728970197          12127615771         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20384   03/20/17   14:02:07      0:21      0:00    17032834462          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20385   03/20/17   14:02:08      0:22      0:30    17032834462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20386   03/20/17   14:11:51      0:09      3:41    19728970197          17032834462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 510 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1151
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
20387   03/20/17   14:19:16      0:19      3:50    19728970197          16176403999         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20388   03/20/17   14:27:00      0:05      1:46    13056809831          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20389   03/20/17   14:27:00      0:06      1:46    13056809831          19728970197                                               MO       [VCORR]
20390   03/20/17   14:28:05      0:23      0:46    19728970197          19034453501         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20391   03/20/17   14:28:17      0:01      0:34    19728970197          -1                  3557220700307612    310410933034475   MO     [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20392   03/20/17   14:31:12      0:05      2:57    12022504257          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20393   03/20/17   14:34:07      0:11      5:11    15163306281          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20394   03/20/17   14:38:22      0:06      1:52    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                                                                                                               6767




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20395   03/20/17   14:38:22      0:07      1:52    12144777469          19728970197                                               MO       [VCORR]
20396   03/20/17   14:50:34      0:12      5:22    19728970197          19175387558         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20397   03/20/17   14:52:40      0:12      3:16    12127615771          19728970197         3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
20398   03/20/17   14:52:42      0:00      3:14    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20399   03/20/17   14:56:48      0:04      0:33    19728970197          13056531400         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20400   03/20/17   14:57:33      0:03     13:24    19728970197          13056531400         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20401   03/20/17   15:03:18      0:21      0:00    13104208293          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 511 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1152
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20402   03/20/17   15:03:19      0:22      0:09    13104208293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20403   03/20/17   15:11:20      0:03      0:37    19728970197          13056809831         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20404   03/20/17   15:11:20      0:03      0:37    19728970197          13056809831                                               MT   [NIOP:VCORR]
20405   03/20/17   15:31:24      0:06      1:28    19728970197          19727402097                                               MT   [NIOP:VCORR]
20406   03/20/17   15:31:24      0:07      1:29    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20407   03/20/17   15:33:46      0:35      0:02    19728970197          13104208293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20408   03/20/17   15:37:06      0:11      5:03    19728970197          13127145705                                               MT   [NIOP:VCORR]
20409   03/20/17   15:37:06      0:11      5:03    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20410   03/20/17   15:41:49      0:20      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6768




                                                                                              IPHONE6SPLUS
20411   03/20/17   15:41:51      0:22      0:29    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20412   03/20/17   15:43:01      0:22      0:00    19728970197          12149126054                                               MT      [NIOP]
20413   03/20/17   15:43:01      0:22      0:00    19728970197          12149126054         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20414   03/20/17   15:43:27      0:15      1:32    19728970197          12148936391         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20415   03/20/17   16:10:50      0:05      9:59    19728970197          12142081721         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20416   03/20/17   16:10:50      0:05      9:59    19728970197          12142081721                                               MT   [NIOP:VCORR]
20417   03/20/17   16:11:29      0:20      0:00    19175387558          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20418   03/20/17   16:11:30      0:21      0:52    19175387558          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20419   03/20/17   16:26:58      0:03      3:13    12147738177          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 512 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1153
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20420   03/20/17   16:26:58      0:03      3:13    12147738177          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20421   03/20/17   16:38:39      0:06      8:57    18005315658          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20422   03/20/17   16:47:36      0:15      2:56    12023530184          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20423   03/20/17   16:50:47      0:04      0:32    19728970197          12144777469                                               MT   [NIOP:VCORR]
20424   03/20/17   16:50:47      0:05      0:32    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20425   03/20/17   17:06:35      0:03      0:25    12144777469          19728970197                                               MO      [VCORR]
20426   03/20/17   17:06:35      0:03      0:25    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20427   03/20/17   17:09:02      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
20428   03/20/17   17:09:03      0:23      0:41    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
                                                                                                                                                                                             6769




20429   03/20/17   17:09:03      0:23      0:41    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20430   03/20/17   17:10:04      0:05      0:24    19728970197          12142822920                                               MT    [NIOP:VCORR]
20431   03/20/17   17:10:04      0:05      0:24    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20432   03/20/17   17:10:28      0:07      6:57    13104208293          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20433   03/20/17   17:36:20      0:04      6:55    12149126054          19728970197                                               MO      [VCORR]
20434   03/20/17   17:36:20      0:04      6:55    12149126054          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20435   03/20/17   18:03:37      0:11      6:00    19728970197          19726686810         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20436   03/20/17   18:06:32      0:21      0:00    12149126054          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20437   03/20/17   18:06:33      0:22      0:06    12149126054          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 513 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1154
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20438   03/20/17   18:06:33      0:22      0:06    12149126054          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20439   03/20/17   18:15:34      0:00      0:00    19724733311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20440   03/20/17   18:15:35      0:01      0:31    19724733311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20441   03/20/17   18:15:35      0:05      0:10    12144777469          19728970197                                               MO      [VCORR]
20442   03/20/17   18:15:35      0:05      0:10    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20443   03/20/17   18:23:49      0:14      0:25    19728970197          19727312733         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20444   03/20/17   18:33:58      0:10      6:31    19728970197          13108495634                                               MT   [NIOP:VCORR]
20445   03/20/17   18:33:58      0:10      6:32    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6770




20446   03/20/17   18:39:40      0:21      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20447   03/20/17   18:39:41      0:22      0:58    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20448   03/20/17   18:41:30      0:08      1:46    19728970197          12142593172         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20449   03/20/17   18:50:10      0:04     21:57    12144585485          19728970197                                               MO      [VCORR]
20450   03/20/17   18:50:10      0:04     21:57    12144585485          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20451   03/20/17   19:02:31      0:13      7:07    19728970197          12106843598         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20452   03/20/17   19:02:34      0:00      9:33    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20453   03/20/17   19:12:58      0:11      0:40    13059076503          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 514 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1155
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20454   03/20/17   19:17:42      0:08      1:45    19728970197          19727405526         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20455   03/20/17   19:17:42      0:08      1:45    19728970197          19727405526                                               MT   [NIOP:VCORR]
20456   03/20/17   19:19:51      0:10      2:51    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20457   03/20/17   19:23:56      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
20458   03/20/17   19:23:57      0:22      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
20459   03/20/17   19:23:57      0:22      0:02    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20460   03/20/17   19:45:47      0:05      0:00    19173280195          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20461   03/20/17   19:45:49      0:07      0:03    19173280195          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20462   03/20/17   19:58:20      0:13      1:09    19728970197          15616283155         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6771




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20463   03/20/17   20:00:19      0:06     18:33    13018320200          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20464   03/20/17   20:13:50      0:20      0:00    15616283155          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20465   03/20/17   20:13:51      0:21      0:04    15616283155          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20466   03/20/17   20:24:40      0:04      0:14    19728970197          15618358690         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20467   03/20/17   20:29:40      0:02      9:28    15616283155          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20468   03/20/17   20:40:04      0:35      1:27    19728970197          19144037755         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20469   03/20/17   20:40:30      0:03     12:09    19144037755          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 515 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1156
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20470   03/20/17   20:41:26      0:18      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20471   03/20/17   20:41:27      0:19      0:08    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20472   03/20/17   21:27:48      0:10      2:29    19728970197          18083063161         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20473   03/20/17   21:30:14      0:08     13:40    18006427676          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20474   03/20/17   21:36:37      0:20      0:00    14256352970          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20475   03/20/17   21:36:38      0:21      0:10    14256352970          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20476   03/20/17   21:38:19      0:20      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6772




20477   03/20/17   21:38:21      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]
20478   03/20/17   21:38:21      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20479   03/20/17   22:27:37      0:00      0:00    12144777469          19728970197                                               MO         []
20480   03/20/17   22:27:37      0:00      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20481   03/20/17   22:56:11      0:21      0:51    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20482   03/20/17   23:04:45      0:02      0:00    19728970197          18882702123         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20483   03/20/17   23:05:04      0:10      6:05    16027542574          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20484   03/20/17   23:12:07      0:08     16:00    19728970197          16027542574         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 516 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1157
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:15
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20485   03/20/17   23:36:49      0:02      0:00    19728970197          14256352970         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20486   03/20/17   23:37:06      0:09      0:05    19728970197          14256352970         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20487   03/20/17   23:43:25      0:06      0:50    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20488   03/21/17   00:05:40      0:20      0:00    19728970197          19728800198         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20489   03/21/17   00:07:28      0:20      1:10    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20490   03/21/17   00:09:14      0:08      4:24    19728970197          19728800198         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20491   03/21/17   01:00:06      0:08      0:54    19728970197          14694504361                                               MT   [NIOP:VCORR]
20492   03/21/17   01:00:06      0:08      0:54    19728970197          14694504361         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6773




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20493   03/21/17   01:20:00      0:21      0:01    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20494   03/21/17   01:20:01      0:22      0:06    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20495   03/21/17   01:41:39      0:22      0:00    19177965365          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20496   03/21/17   01:41:39      0:22      0:05    19177965365          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20497   03/21/17   01:54:56      0:00      0:00    19728970197          14053016595                                               MT     [NIOP:CMW]
20498   03/21/17   01:54:56      0:21      0:00    19728970197          14053016595                                               ST       [NIOP]
20499   03/21/17   01:54:58      0:23      0:03    19728970197          14053016595                                               ST   [NIOP:CFNA:VM]
                                                   14056646359(F)
20500   03/21/17   01:54:58      0:23      0:03    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 517 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1158
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
20501   03/21/17   01:55:20      0:02      8:14    14053016595          19728970197                                               MO     [NIOR]
                                                   01119728970197(D)
20502   03/21/17   01:55:20      0:02      8:14    14053016595          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20503   03/21/17   02:36:47      0:07      1:28    19177965365          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20504   03/21/17   02:38:11      0:12      8:11    12023683007          19728970197                                               MO     [VCORR]
20505   03/21/17   02:38:11      0:12      8:11    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20506   03/21/17   11:09:33      0:35      1:33    19728970197          15714850462         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20507   03/21/17   11:11:56      0:27      0:00    19728970197          13109852307                                               MT     [NIOP]
20508   03/21/17   11:12:22      0:31      0:00    19728970197          13109852307         3557220700307612    310410933034475   MO       []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20509   03/21/17   12:40:32      0:07      0:45    19728970197          17575705371         3557220700307612    310410933034475   MO      [NIOR]
                                                                                                                                                                                           6774




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20510   03/21/17   12:42:03      0:01      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20511   03/21/17   12:42:04      0:01      0:00    19728970197          12144777469                                               MT     [NIOP]
20512   03/21/17   12:42:44      0:02      1:13    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20513   03/21/17   12:42:44      0:08      1:12    12144777469          19728970197                                               MO     [VCORR]
20514   03/21/17   12:42:44      0:08      1:12    12144777469          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20515   03/21/17   12:53:16      0:09     22:00    19728970197          12144777469                                               MT   [NIOP:VCORR]
20516   03/21/17   12:53:16      0:09     22:00    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20517   03/21/17   13:21:02      0:22      0:00    19728970197          12145635913                                               MT     [NIOP]
20518   03/21/17   13:21:04      0:24      0:36    19728970197          12145635913         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                   AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 518 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1159
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20519   03/21/17   13:21:04      0:24      0:36    19728970197          12145635913                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
20520   03/21/17   13:47:52      0:28      0:00    19728970197          19724736867         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20521   03/21/17   14:12:23      0:06     11:43    12144777469          19728970197                                               MO      [VCORR]
20522   03/21/17   14:12:23      0:06     11:43    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20523   03/21/17   14:26:07      0:32      0:11    19728970197          19724736867         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20524   03/21/17   14:28:42      0:14      3:03    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20525   03/21/17   14:44:11      0:00      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20526   03/21/17   14:44:12      0:01      0:05    12144777469          19728970197                                               MO      [VCORR]
20527   03/21/17   14:44:12      0:01      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                                                                                                                                                              6775




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20528   03/21/17   15:19:51      0:19      0:44    12142822920          19728970197                                               MO      [VCORR]
20529   03/21/17   15:19:51      0:19      0:44    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20530   03/21/17   15:41:12      0:21      0:00    14697780034          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20531   03/21/17   15:41:13      0:22      1:24    14697780034          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20532   03/21/17   15:51:35      0:22      0:00    12145635913          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20533   03/21/17   15:51:36      0:23      1:58    12145635913          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20534   03/21/17   15:51:36      0:23      1:58    12145635913          19728970197                                               MO      [VCORR]
20535   03/21/17   16:00:41      0:05     11:57    19728970197          12145635913         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20536   03/21/17   16:00:41      0:05     11:57    19728970197          12145635913                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 519 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1160
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20537   03/21/17   16:00:51      0:08      0:32    12144777469          19728970197                                               MO     [VCORR]
20538   03/21/17   16:00:51      0:08      0:32    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20539   03/21/17   16:04:50      0:20      0:01    18004198251          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20540   03/21/17   16:04:51      0:21      0:09    18004198251          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20541   03/21/17   16:12:54      0:12      4:36    19728970197          12144777469                                               MT   [NIOP:VCORR]
20542   03/21/17   16:12:54      0:12      4:36    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20543   03/21/17   16:16:53      0:20      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20544   03/21/17   16:16:54      0:21      0:08    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6776




20545   03/21/17   16:16:54      0:22      0:08    12142822920          19728970197                                               MO      [VCORR]
20546   03/21/17   16:17:37      0:04      5:50    19728970197          12142822920                                               MT   [NIOP:VCORR]
20547   03/21/17   16:17:37      0:04      5:50    19728970197          12142822920         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20548   03/21/17   16:20:10      0:15      3:17    19728970197          19034453501         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20549   03/21/17   16:20:14      0:00      3:13    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20550   03/21/17   16:23:33      0:01      0:00    19728970197          14697780034         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20551   03/21/17   16:41:53      0:06      0:12    19728970197          16463983404         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20552   03/21/17   16:47:47      0:14      7:26    19728970197          17138256615                                               MT   [NIOP:VCORR]
20553   03/21/17   16:47:47      0:14      7:26    19728970197          17138256615         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 520 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1161
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20554   03/21/17   18:06:33      0:10      0:18    13155194777          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20555   03/21/17   18:30:26      0:21      0:00    12142122373          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20556   03/21/17   18:30:27      0:22      0:21    12142122373          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20557   03/21/17   18:30:27      0:22      0:22    12142122373          19728970197                                               MO       [NIOR]
20558   03/21/17   18:31:27      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
20559   03/21/17   18:31:28      0:23      0:11    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
20560   03/21/17   18:31:28      0:23      0:11    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20561   03/21/17   18:55:58      0:03      0:00    19728970197          19728652225         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20562   03/21/17   18:56:25      0:04      2:39    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6777




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20563   03/21/17   19:18:04      0:20      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20564   03/21/17   19:18:04      0:09      0:00    12144777469          19728970197                             310410933034475   MT         []
20565   03/21/17   19:18:05      0:21      0:02    12144777469          19728970197                                               MO      [VCORR]
20566   03/21/17   19:18:05      0:21      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20567   03/21/17   19:57:01      0:10      0:00    12147738177          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20568   03/21/17   19:57:01      0:09      0:00    12147738177          19728970197                             310410933034475   MT         []
20569   03/21/17   19:57:03      0:12      0:06    12147738177          19728970197                                               MO      [VCORR]
20570   03/21/17   19:57:03      0:12      0:06    12147738177          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20571   03/21/17   21:12:18      0:01      0:00    17812640709          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 521 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1162
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20572   03/21/17   21:12:19      0:02      0:03    17812640709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20573   03/21/17   21:39:22      0:11     12:01    19728970197          19173710711         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20574   03/21/17   21:39:22      0:08     12:01    19728970197          19173710711                                               MT   [NIOP:VCORR]
20575   03/21/17   21:50:33      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20576   03/21/17   21:50:53      0:21      0:00    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20577   03/21/17   21:50:55      0:23      0:02    18083063161          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20578   03/21/17   21:52:15      0:05      1:19    19728970197          12023683007                                               MT    [NIOP:VCORR]
20579   03/21/17   21:52:15      0:05      1:19    19728970197          12023683007         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6778




20580   03/21/17   21:57:47      0:15      0:00    19728970197          12142122373                                               MT       [NIOP]
20581   03/21/17   21:58:02      0:00      0:00    19728970197          12142122373                                               ST         []
20582   03/21/17   21:58:02      0:15      0:00    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
20583   03/21/17   21:58:02      0:20      0:00    19728970197          12142122373         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20584   03/21/17   21:58:23      0:02      1:09    19177044960          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20585   03/21/17   21:58:23      0:03      1:09    19177044960          19728970197                                               MO      [VCORR]
20586   03/21/17   21:59:31      0:08      6:23    12023683007          19728970197                                               MO      [VCORR]
20587   03/21/17   21:59:31      0:08      6:23    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20588   03/21/17   22:50:02      0:02     11:40    12142122373          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20589   03/21/17   22:50:02      0:02     11:41    12142122373          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 522 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1163
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20590   03/21/17   22:53:06      0:20      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20591   03/21/17   22:53:07      0:21      0:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20592   03/21/17   23:02:34      0:12      1:03    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20593   03/21/17   23:03:53      0:12      6:01    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20594   03/21/17   23:13:08      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
20595   03/21/17   23:13:09      0:22      0:20    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20596   03/21/17   23:13:09      0:22      0:20    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20597   03/21/17   23:50:28      0:05      0:24    12142822920          19728970197                                               MO      [VCORR]
20598   03/21/17   23:50:28      0:05      0:24    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6779




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20599   03/22/17   00:17:33      0:21      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20600   03/22/17   00:17:34      0:22      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20601   03/22/17   00:58:55      0:08      0:24    12144777469          19728970197                                               MO      [VCORR]
20602   03/22/17   00:58:55      0:08      0:24    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20603   03/22/17   01:11:26      0:04      2:17    12142152081          19728970197                                               MO      [VCORR]
20604   03/22/17   01:11:26      0:04      2:17    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20605   03/22/17   02:16:47      0:11      0:20    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20606   03/22/17   02:27:27      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
20607   03/22/17   02:27:29      0:23      0:11    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 523 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1164
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20608   03/22/17   02:27:29      0:23      0:11    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20609   03/22/17   02:29:12      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
20610   03/22/17   02:29:14      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20611   03/22/17   02:29:14      0:23      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20612   03/22/17   02:32:22      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
20613   03/22/17   02:32:27      0:27      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
20614   03/22/17   02:32:27      0:27      0:03    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20615   03/22/17   02:34:51      0:04      2:15    12142822920          19728970197                                               MO      [VCORR]
20616   03/22/17   02:34:51      0:04      2:15    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20617   03/22/17   10:59:20      0:03      1:05    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6780




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20618   03/22/17   11:47:09      0:26      0:22    19728970197          12024542809         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20619   03/22/17   12:51:32      0:21      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20620   03/22/17   12:51:34      0:23      0:39    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20621   03/22/17   13:40:55      0:08      2:33    19728970197          12022244751         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20622   03/22/17   13:53:19      0:06      0:21    12144777469          19728970197                                               MO      [VCORR]
20623   03/22/17   13:53:19      0:06      0:21    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20624   03/22/17   13:53:44      0:06      3:05    12022246547          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 524 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1165
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20625   03/22/17   14:07:37      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20626   03/22/17   14:07:39      0:23      0:06    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20627   03/22/17   14:55:52      0:14      0:07    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20628   03/22/17   14:55:53      0:16      0:06    12142152081          19728970197                                               MO      [VCORR]
20629   03/22/17   15:11:17      0:06      1:04    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20630   03/22/17   15:12:32      0:06      0:07    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20631   03/22/17   15:13:01      0:02      0:00    12144777469          19728970197                                               MO         []
20632   03/22/17   15:13:01      0:02      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6781




20633   03/22/17   15:13:22      0:06      0:25    12144777469          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
20634   03/22/17   15:13:22      0:06      0:25    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20635   03/22/17   15:25:43      0:07      1:03    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20636   03/22/17   15:27:18      0:09      8:00    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20637   03/22/17   15:46:52      0:21      0:01    15127884311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20638   03/22/17   15:46:54      0:23      0:41    15127884311          19728970197                                               MO      [VCORR]
20639   03/22/17   15:46:54      0:23      0:41    15127884311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20640   03/22/17   15:58:58      0:22      0:01    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20641   03/22/17   15:59:00      0:24      0:46    13105629627          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 525 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1166
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20642   03/22/17   15:59:00      0:24      0:47    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20643   03/22/17   16:01:43      0:10      3:24    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20644   03/22/17   16:06:03      0:07      0:11    19728970197          13127145705                                               MT   [NIOP:VCORR]
20645   03/22/17   16:06:03      0:07      0:11    19728970197          13127145705         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20646   03/22/17   16:06:10      0:06      8:44    12023683007          19728970197                                               MO      [VCORR]
20647   03/22/17   16:06:10      0:06      8:44    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20648   03/22/17   16:15:54      0:05      4:40    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20649   03/22/17   16:23:38      0:06      0:16    18004198251          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6782




20650   03/22/17   16:30:58      0:22      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20651   03/22/17   16:30:59      0:23      0:56    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20652   03/22/17   17:22:49      0:05      0:09    19728970197          12142822920                                               MT   [NIOP:VCORR]
20653   03/22/17   17:22:49      0:05      0:09    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20654   03/22/17   17:57:23      0:22      0:48    19728970197          12028350500         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20655   03/22/17   17:58:44      0:16      8:50    19728970197          12014469753         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20656   03/22/17   18:08:36      0:06      5:17    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20657   03/22/17   18:12:47      0:20      0:00    12014469753          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 526 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1167
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20658   03/22/17   18:12:48      0:21      0:21    12014469753          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20659   03/22/17   18:15:49      0:09      3:10    19728970197          17812640709         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20660   03/22/17   18:20:03      0:39      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20661   03/22/17   18:25:35      0:14      2:19    19728970197          12014469753         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20662   03/22/17   18:28:16      0:17      0:00    19728970197          12142263327                                               MT       [NIOP]
20663   03/22/17   18:28:33      0:22      0:00    19728970197          12142263327                                               ST       [NIOP]
20664   03/22/17   18:28:34      0:23      0:51    19728970197          12142263327                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
20665   03/22/17   18:28:35      0:24      0:50    19728970197          12142263327         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20666   03/22/17   18:32:42      0:08      4:10    19728970197          15125360006                                               MT    [NIOP:VCORR]
                                                                                                                                                                                              6783




20667   03/22/17   18:32:42      0:08      4:10    19728970197          15125360006         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20668   03/22/17   18:53:38      0:35      0:29    19728970197          19177501033         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20669   03/22/17   18:54:57      0:32      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20670   03/22/17   18:57:49      0:00      0:00    19728970197          12146687860                                               MT       [NIOP]
20671   03/22/17   18:57:49      0:00      0:00    19728970197          12146687860         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20672   03/22/17   19:05:39      0:12      1:59    19177501033          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20673   03/22/17   19:09:59      0:34      0:57    19728970197          19144007060         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20674   03/22/17   19:13:23      0:04     10:22    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20675   03/22/17   19:33:18      0:11      5:02    19728970197          12146759382                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 527 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1168
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20676   03/22/17   19:33:18      0:13      5:02    19728970197          12146759382         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20677   03/22/17   19:38:59      0:11      0:07    19728970197          12146759382         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20678   03/22/17   19:38:59      0:06      0:08    19728970197          12146759382                                               MT   [NIOP:VCORR]
20679   03/22/17   19:39:18      0:04      0:08    19728970197          12146759382                                               MT   [NIOP:VCORR]
20680   03/22/17   19:39:18      0:07      0:08    19728970197          12146759382         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20681   03/22/17   19:39:52      0:03      0:00    19728970197          12146759382                                               MT      [NIOP]
20682   03/22/17   19:39:54      0:05      0:09    19728970197          12146759382         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20683   03/22/17   19:39:54      0:05      0:09    19728970197          12146759382                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
20684   03/22/17   19:40:08      0:02      0:11    12146759382          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6784




20685   03/22/17   19:40:08      0:02      0:11    12146759382          19728970197                                               MO      [VCORR]
20686   03/22/17   19:40:26      0:03      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20687   03/22/17   19:40:27      0:04      0:32    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20688   03/22/17   19:41:20      0:11      0:37    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20689   03/22/17   19:58:15      0:12      1:00    19728970197          19722394699         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20690   03/22/17   20:00:07      0:15     12:26    19728970197          15714850462         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20691   03/22/17   20:05:36      0:00      6:57    19728970197          19362381965                                               SO     [CMH:V2G]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20692   03/22/17   20:12:31      0:12      3:06    13107219587          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 528 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1169
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20693   03/22/17   20:12:31      0:13      3:06    13107219587          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20694   03/22/17   20:33:59      0:23      0:21    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20695   03/22/17   20:35:10      0:42      0:00    19034453501          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20696   03/22/17   20:35:11      0:43      0:15    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20697   03/22/17   20:36:39      0:05      1:03    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20698   03/22/17   20:36:39      0:07      1:03    19034453501          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20699   03/22/17   20:43:59      0:10      5:30    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6785




20700   03/22/17   20:43:59      0:10      5:31    19728970197          12142822920                                               MT    [NIOP:VCORR]
20701   03/22/17   20:51:39      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
20702   03/22/17   20:51:40      0:02      0:03    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20703   03/22/17   20:57:57      0:33      0:00    19728970197          16176403999         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20704   03/22/17   20:58:59      0:03      1:26    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20705   03/22/17   21:03:19      0:04      6:52    14026397768          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20706   03/22/17   21:10:37      0:09      6:03    19728970197          12023683007                                               MT   [NIOP:VCORR]
20707   03/22/17   21:10:37      0:09      6:03    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20708   03/22/17   21:16:59      0:03      8:44    19177044960          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20709   03/22/17   21:16:59      0:03      8:44    19177044960          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 529 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1170
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20710   03/22/17   21:24:57      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20711   03/22/17   21:24:59      0:23      0:02    12144777469          19728970197                                               MO      [VCORR]
20712   03/22/17   21:24:59      0:23      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20713   03/22/17   21:26:10      0:20      0:01    19728970197          12144777469                                               MT       [NIOP]
20714   03/22/17   21:26:12      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
20715   03/22/17   21:26:12      0:23      0:03    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20716   03/22/17   21:26:36      0:08      6:32    19728970197          12144777469                                               MT      [NIOP]
20717   03/22/17   21:26:36      0:08      6:32    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20718   03/22/17   22:14:00      0:14      0:59    19728970197          17138256615                                               MT    [NIOP:VCORR]
20719   03/22/17   22:14:00      0:14      0:59    19728970197          17138256615         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6786




                                                                                              IPHONE6SPLUS
20720   03/22/17   22:16:29      0:03      1:02    19728970197          12123089100         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20721   03/22/17   23:47:40      0:04      1:15    12037338544          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20722   03/23/17   00:57:20      0:11      0:41    19177965365          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20723   03/23/17   03:36:19      0:04      7:37    14053016595          19728970197                                               MO      [VCORR]
20724   03/23/17   03:36:19      0:04      7:37    14053016595          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20725   03/23/17   12:46:10      0:10      0:03    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20726   03/23/17   12:50:56      0:16      0:11    19728970197          17037955364         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20727   03/23/17   12:53:11      0:20      0:06    19728970197          19177965365         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 530 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1171
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:16
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20728   03/23/17   12:53:41      0:21      0:10    19728970197          19177965365         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20729   03/23/17   12:56:01      0:12      2:13    19728970197          19727402097                                               MT   [NIOP:VCORR]
20730   03/23/17   12:56:01      0:13      2:13    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20731   03/23/17   13:00:55      0:20      0:07    19728970197          17037955364         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20732   03/23/17   13:01:30      0:05      0:04    19728970197          14026397768         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20733   03/23/17   13:05:48      0:18      1:10    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20734   03/23/17   13:34:07      0:07      2:29    14026397768          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20735   03/23/17   13:41:08      0:04      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                                                                                                             6787




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20736   03/23/17   13:41:10      0:06      0:46    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20737   03/23/17   14:21:16      0:14      0:09    19728970197          19727402097                                               MT   [NIOP:VCORR]
20738   03/23/17   14:21:16      0:14      0:09    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20739   03/23/17   14:30:19      0:02      0:41    17137814242          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20740   03/23/17   14:55:32      0:12      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20741   03/23/17   14:55:45      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
20742   03/23/17   14:55:46      0:02      0:02    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20743   03/23/17   14:55:55      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
20744   03/23/17   14:55:56      0:02      0:03    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20745   03/23/17   14:56:15      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 531 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1172
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20746   03/23/17   14:56:16      0:02      0:09    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20747   03/23/17   14:56:33      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
20748   03/23/17   14:56:33      0:01      0:03    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20749   03/23/17   15:06:46      0:01      0:00    19722394699          19728970197                             310410933034475   MT       [NIOP]
20750   03/23/17   15:06:47      0:02      0:01    19722394699          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20751   03/23/17   15:23:57      0:08      0:38    19728970197          12127615771         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20752   03/23/17   15:25:07      0:06      2:00    19728970197          12123440410         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20753   03/23/17   15:25:44      0:20      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20754   03/23/17   15:25:46      0:22      0:18    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6788




20755   03/23/17   15:25:46      0:22      0:18    13105629627          19728970197                                               MO      [VCORR]
20756   03/23/17   15:27:24      0:05      1:59    19728970197          13105629627                                               MT   [NIOP:VCORR]
20757   03/23/17   15:27:24      0:06      1:59    19728970197          13105629627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20758   03/23/17   15:29:40      0:11      2:23    19728970197          19728245110         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20759   03/23/17   15:30:44      0:20      0:00    12127615771          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20760   03/23/17   15:30:45      0:21      0:21    12127615771          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20761   03/23/17   15:35:54      0:06      1:49    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20762   03/23/17   15:52:37      0:28      0:04    19728970197          18605413333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20763   03/23/17   15:57:51      0:05      1:02    12142822920          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 532 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1173
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20764   03/23/17   15:57:52      0:06      1:01    12142822920          19728970197                                               MO     [VCORR]
20765   03/23/17   15:58:51      0:08      0:09    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20766   03/23/17   17:10:36      0:05      1:07    12144777469          19728970197                                               MO     [VCORR]
20767   03/23/17   17:10:36      0:05      1:07    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20768   03/23/17   17:34:54      0:09      1:54    12024980011          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20769   03/23/17   18:46:47      0:02      2:32    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20770   03/23/17   18:51:43      0:21      2:08    19728970197          17182191370         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20771   03/23/17   18:58:35      0:28      3:37    19728970197          18605413333         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6789




20772   03/23/17   19:17:33      0:03      3:16    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20773   03/23/17   19:55:18      0:06      3:22    17137814242          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20774   03/23/17   20:01:49      0:12      4:59    19728970197          12124502000         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20775   03/23/17   20:15:03      0:21      0:00    12124502000          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20776   03/23/17   20:15:04      0:22      0:53    12124502000          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20777   03/23/17   20:25:31      0:05      1:32    19728970197          19085772012         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20778   03/23/17   20:47:03      0:06      1:42    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20779   03/23/17   20:49:58      0:21      0:00    19728970197          12023683007                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 533 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1174
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20780   03/23/17   20:50:00      0:23      1:09    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
20781   03/23/17   20:50:00      0:23      1:09    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20782   03/23/17   20:52:26      0:20      0:00    19728970197          14053016595                                               MT       [NIOP]
20783   03/23/17   20:52:27      0:21      0:19    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
20784   03/23/17   20:52:27      0:22      0:19    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20785   03/23/17   20:54:44      0:11      2:53    19728970197          19723427399         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20786   03/23/17   20:54:44      0:11      2:53    19728970197          19723427399                                               MT    [NIOP:VCORR]
20787   03/23/17   20:56:23      0:20      0:00    19728652227          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20788   03/23/17   20:56:24      0:21      0:10    19728652227          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6790




                                                                                              IPHONE6SPLUS
20789   03/23/17   20:57:53      0:06      0:34    19728970197          19728652227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20790   03/23/17   20:58:55      0:20      0:00    19728970197          14053016595                                               MT       [NIOP]
20791   03/23/17   20:58:56      0:21      0:08    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
20792   03/23/17   20:58:57      0:22      0:07    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20793   03/23/17   21:03:07      0:09      7:46    14053016595          19728970197                                               MO      [VCORR]
20794   03/23/17   21:03:07      0:09      7:46    14053016595          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20795   03/23/17   21:15:05      0:22      0:00    19146431553          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20796   03/23/17   21:15:07      0:24      0:13    19146431553          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20797   03/23/17   21:22:41      0:09     11:56    19728970197          19146431553         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 534 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1175
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
20798   03/23/17   21:44:54      0:19      0:00    19728970197           15127514333                                              MT        [NIOP]
20799   03/23/17   21:45:12      0:21      0:01    19728970197           15127514333                                              ST        [NIOP]
20800   03/23/17   21:45:16      0:25      0:03    19728970197           15127514333                                              ST     [NIOP:CFNA]
                                                   18572166808(F)
20801   03/23/17   21:45:16      0:25      0:03    19728970197           15127514333        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20802   03/23/17   21:45:16      0:03      0:03    15127514333           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
20803   03/23/17   21:46:23      0:03     22:28    15127514333           19728970197        3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
20804   03/23/17   21:46:24      0:05     22:28    15127514333           19728970197                                              MO       [NIOR]
                                                   01119728970197(D)
20805   03/23/17   21:49:59      0:18     18:51    12023683007           19728970197        3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20806   03/23/17   21:49:59      0:19     18:51    12023683007           19728970197                                              MO       [VCORR]
20807   03/23/17   21:50:01      0:00     18:50    19728970197           -1                 3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                                                                                                                             6791




                                                                                              IPHONE6SPLUS
20808   03/23/17   22:08:57      0:00      0:00    19728970197           15127514333                                              MT         []
20809   03/23/17   22:08:57      0:01      0:00    19728970197           15127514333                                              ST       [NIOP]
20810   03/23/17   22:09:01      0:04      0:04    15127514333           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
20811   03/23/17   22:09:01      0:05      0:04    19728970197           15127514333                                              MT     [NIOP:CFNA]
                                                   18572166808(F)
20812   03/23/17   22:09:01      0:05      0:04    19728970197           15127514333        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20813   03/23/17   22:09:34      0:03      2:54    15127514333           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20814   03/23/17   22:09:34      0:04      2:54    15127514333           19728970197                                              MO       [NIOR]
                                                   01119728970197(D)
20815   03/23/17   22:13:37      0:05      0:00    13054507223           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20816   03/23/17   22:13:37      0:05      0:00    13054507223           19728970197                                              MO          []
20817   03/23/17   22:50:19      0:08      1:37    12023683007           19728970197                                              MO       [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 535 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1176
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
20818   03/23/17   22:50:19      0:08      1:37    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20819   03/23/17   23:07:31      0:00      0:00    13054507223          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20820   03/23/17   23:07:31      0:00      0:00    13054507223          19728970197                                               MO        []
20821   03/23/17   23:58:54      0:06      3:56    12026176330          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20822   03/24/17   02:09:41      0:05      2:56    19728970197          12142822920                                               MT   [NIOP:VCORR]
20823   03/24/17   02:09:41      0:05      2:56    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20824   03/24/17   02:12:58      0:16      4:26    19728970197          12142152081                                               MT   [NIOP:VCORR]
20825   03/24/17   02:12:58      0:16      4:26    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20826   03/24/17   02:17:36      0:05      2:03    19728970197          12144031955                                               MT     [NIOP]
20827   03/24/17   02:17:36      0:08      2:03    19728970197          12144031955                                               ST     [NIOP]
                                                                                                                                                                                           6792




20828   03/24/17   02:17:36      0:08      2:03    19728970197          12144031955         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20829   03/24/17   02:23:09      0:17      1:20    19728970197          13108495634                                               MT   [NIOP:VCORR]
20830   03/24/17   02:23:09      0:18      1:20    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20831   03/24/17   02:25:20      0:02      1:31    14055681717          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20832   03/24/17   02:25:20      0:02      1:31    14055681717          19728970197                                               MO      [VCORR]
20833   03/24/17   02:27:11      0:07      0:24    19728970197          13108495634                                               MT   [NIOP:VCORR]
20834   03/24/17   02:27:12      0:08      0:23    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20835   03/24/17   11:44:52      0:02      0:01    19728970197          14075860000         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20836   03/24/17   11:49:29      0:02      4:39    19728970197          14075860000         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20837   03/24/17   12:14:05      0:05      9:48    12144777469          19728970197                                               MO     [VCORR]



                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 536 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1177
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20838   03/24/17   12:14:05      0:05      9:48    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20839   03/24/17   12:23:54      0:05      3:21    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20840   03/24/17   12:36:57      0:11      0:24    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20841   03/24/17   12:42:14      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
20842   03/24/17   12:42:15      0:23      0:54    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
20843   03/24/17   12:42:15      0:23      0:54    19728970197          12144777469         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20844   03/24/17   12:42:24      0:04      4:09    12144777469          19728970197                                               MO      [VCORR]
20845   03/24/17   12:42:24      0:04      4:09    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20846   03/24/17   12:46:33      0:07      4:47    12023683007          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6793




20847   03/24/17   12:46:33      0:07      4:47    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20848   03/24/17   13:00:35      0:03      6:14    13105256477          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20849   03/24/17   13:00:35      0:03      6:14    13105256477          19728970197                                               MO      [VCORR]
20850   03/24/17   13:09:05      0:09      5:16    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20851   03/24/17   13:31:47      0:15      1:24    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20852   03/24/17   13:33:58      0:21      0:00    19728970197          15127884311                                               MT       [NIOP]
20853   03/24/17   13:33:58      0:21      0:00    19728970197          15127884311         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20854   03/24/17   13:36:28      0:03      3:29    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20855   03/24/17   13:42:10      0:11      1:27    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 537 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1178
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20856   03/24/17   13:42:10      0:12      1:27    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20857   03/24/17   14:09:48      0:01      0:00    15127884311          19728970197                             310410933034475   MT       [NIOP]
20858   03/24/17   14:09:50      0:03      0:26    15127884311          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20859   03/24/17   14:09:50      0:03      0:26    15127884311          19728970197                                               MO      [VCORR]
20860   03/24/17   14:51:18      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
20861   03/24/17   14:51:19      0:02      0:20    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20862   03/24/17   15:34:12      0:18      1:44    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20863   03/24/17   16:30:01      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
20864   03/24/17   16:30:02      0:02      0:16    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20865   03/24/17   16:30:30      0:00      0:01    13109208193          19728970197                             310410933034475   MT       [NIOP]
20866   03/24/17   16:30:31      0:01      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6794




20867   03/24/17   16:30:42      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
20868   03/24/17   16:30:43      0:02      0:02    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20869   03/24/17   16:35:33      0:01      0:00    12149126054          19728970197                             310410933034475   MT       [NIOP]
20870   03/24/17   16:35:34      0:02      0:40    12149126054          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20871   03/24/17   16:35:34      0:02      0:40    12149126054          19728970197                                               MO      [VCORR]
20872   03/24/17   17:06:08      0:08      6:01    19728970197          18083063161         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20873   03/24/17   17:46:22      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
20874   03/24/17   17:46:23      0:01      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20875   03/24/17   18:06:58      0:01      0:00    12026176330          19728970197                             310410933034475   MT       [NIOP]
20876   03/24/17   18:06:59      0:02      0:37    12026176330          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
20877   03/24/17   18:29:08      0:10      3:15    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20878   03/24/17   18:35:13      0:06      0:26    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 538 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1179
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
20879   03/24/17   18:39:36      0:08      1:10    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20880   03/24/17   18:51:07      0:13     14:08    19728970197          12026176330         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20881   03/24/17   19:04:52      0:19      3:04    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20882   03/24/17   19:04:52      0:20      3:04    12144031955          19728970197                                               MO         []
20883   03/24/17   19:46:16      0:09      4:25    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20884   03/24/17   19:51:21      0:27      0:00    19728970197          15597996192         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20885   03/24/17   20:13:10      0:07      1:14    19728970197          19728652225         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20886   03/24/17   20:16:54      0:17      1:19    19728970197          19728652228         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                               6795




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20887   03/24/17   20:19:24      0:07      1:36    19728970197          18008433000         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20888   03/24/17   20:25:56      0:05      1:22    19728970197          12142822920                                               MT    [NIOP:VCORR]
20889   03/24/17   20:25:57      0:06      1:21    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20890   03/24/17   20:33:57      0:19      0:02    19728970197          19724507331         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20891   03/24/17   20:34:26      0:08      4:33    19728970197          12148821500                                               MT    [NIOP:VCORR]
20892   03/24/17   20:34:26      0:08      4:33    19728970197          12148821500         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20893   03/24/17   21:08:33      0:44      0:03    19728970197          13018712662         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20894   03/24/17   21:12:51      0:37      0:20    19728970197          12024542809         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20895   03/24/17   21:15:18      0:21      0:00    19728970197          14053016595                                               MT       [NIOP]



                                                                  AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 539 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1180
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20896   03/24/17   21:15:20      0:23      0:57    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
20897   03/24/17   21:15:20      0:23      0:57    19728970197          14053016595         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20898   03/24/17   21:20:21      0:07      1:04    14053016595          19728970197                                               MO      [VCORR]
20899   03/24/17   21:20:21      0:07      1:04    14053016595          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20900   03/24/17   21:21:46      0:05      0:08    14053016595          19728970197                                               MO      [VCORR]
20901   03/24/17   21:21:46      0:05      0:08    14053016595          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20902   03/24/17   21:24:42      0:05     10:24    12024980011          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20903   03/24/17   21:35:40      0:19      3:20    19728970197          12142822920                                               MT    [NIOP:VCORR]
20904   03/24/17   21:35:40      0:19      3:20    19728970197          12142822920         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6796




20905   03/24/17   21:45:30      0:02      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20906   03/24/17   22:00:16      0:01      0:00    19728970197          12144777469                                               MT       [NIOP]
20907   03/24/17   22:00:16      0:01      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20908   03/24/17   22:08:49      0:04      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20909   03/24/17   22:08:51      0:06      0:02    12144777469          19728970197                                               MO      [VCORR]
20910   03/24/17   22:08:51      0:06      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20911   03/24/17   22:19:54      0:03      2:49    19728970197          14075860000         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20912   03/25/17   03:03:53      0:05      0:00    18605500854          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20913   03/25/17   03:20:23      0:06      0:47    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 540 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1181
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20914   03/25/17   03:20:23      0:06      0:47    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20915   03/25/17   03:21:15      0:00      0:00    19728970197          12144031955                                               MT      [NIOP]
20916   03/25/17   03:21:15      0:01      0:01    19728970197          12144031955         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20917   03/25/17   03:21:16      0:01      0:00    19728970197          12144031955                                               MT   [NIOP:CFNR:VM]
                                                   13176649930(F)
20918   03/25/17   04:09:02      0:07      5:31    19728245110          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20919   03/25/17   10:00:29      0:03      0:00    19728970197          19034453501         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20920   03/25/17   13:14:26      0:01      0:00    13617999266          19728970197                                               MO         []
20921   03/25/17   13:14:26      0:01      0:00    13617999266          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20922   03/25/17   13:36:58      0:21      0:01    14695838293          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                              6797




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20923   03/25/17   13:37:00      0:23      0:29    14695838293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20924   03/25/17   13:58:17      0:05      0:20    14053016595          19728970197                                               MO      [VCORR]
20925   03/25/17   13:58:17      0:05      0:20    14053016595          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20926   03/25/17   15:31:38      0:21      0:01    14695838293          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20927   03/25/17   15:31:40      0:23      0:36    14695838293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20928   03/25/17   15:34:04      0:04      6:21    19728970197          14695838293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20929   03/25/17   15:38:08      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20930   03/25/17   15:38:10      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 541 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1182
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20931   03/25/17   15:38:10      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20932   03/25/17   16:04:21      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
20933   03/25/17   16:04:22      0:23      0:18    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
20934   03/25/17   16:04:22      0:23      0:18    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20935   03/25/17   16:10:16      0:12      3:29    19728970197          19177548198         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20936   03/25/17   16:13:45      0:17      1:05    12144777469          19728970197                                               MO      [VCORR]
20937   03/25/17   16:13:45      0:17      1:05    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20938   03/25/17   16:54:38      0:22      0:00    19728970197          18055513899                                               MT       [NIOP]
20939   03/25/17   16:54:39      0:23      0:20    19728970197          18055513899                                               MT   [NIOP:CFNA:VM]
                                                   12133001055(F)
20940   03/25/17   16:54:40      0:25      0:19    19728970197          18055513899         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6798




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20941   03/25/17   17:19:56      0:30      0:00    19728970197          13018712662         3557220700307612    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20942   03/25/17   17:21:51      0:21      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20943   03/25/17   17:21:53      0:23      1:40    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20944   03/25/17   17:21:53      0:23      1:40    13105629627          19728970197                                               MO       [CMH]
20945   03/25/17   17:22:38      0:07     15:43    19728970197          13105629627         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20946   03/25/17   17:22:38      0:07     15:43    19728970197          13105629627                                               MT    [NIOP:VCORR]
20947   03/25/17   18:02:47      0:17      6:00    19728970197          19176807418         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20948   03/25/17   18:16:47      0:20      0:00    19728970197          17192487002                                               MT       [NIOP]
20949   03/25/17   18:16:49      0:22      0:35    19728970197          17192487002                                               MT   [NIOP:CFNA:VM]
                                                   19703719275(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 542 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1183
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20950   03/25/17   18:16:49      0:22      0:35    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20951   03/25/17   18:18:01      0:11     15:16    19728970197          16176403999         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20952   03/25/17   18:27:55      0:20      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20953   03/25/17   18:27:57      0:22      0:20    17192487002          19728970197                                               MO      [VCORR]
20954   03/25/17   18:27:57      0:22      0:20    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20955   03/25/17   18:33:33      0:02     10:45    19728970197          17192487002                                               MT   [NIOP:VCORR]
20956   03/25/17   18:33:33      0:03     10:45    19728970197          17192487002         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20957   03/25/17   18:37:10      0:21      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6799




20958   03/25/17   18:37:11      0:22      0:25    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20959   03/25/17   19:14:12      0:21      0:00    19728970197          19178549395                                               MT       [NIOP]
20960   03/25/17   19:14:33      0:25      0:00    19728970197          19178549395                                               ST       [NIOP]
20961   03/25/17   19:14:35      0:27      0:49    19728970197          19178549395                                               ST   [NIOP:CFNA:VM]
                                                   19084006990(F)
20962   03/25/17   19:14:35      0:27      0:49    19728970197          19178549395         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20963   03/25/17   19:16:37      0:28      0:04    19728970197          12122134245         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20964   03/25/17   19:16:53      0:08      0:14    19728970197          13107482418         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20965   03/25/17   19:16:53      0:08      0:14    19728970197          13107482418                                               MT    [NIOP:VCORR]
20966   03/25/17   19:42:06      0:13      0:00    19728970197          19177044960                                               MT       [NIOP]
20967   03/25/17   19:42:07      0:14      0:03    19728970197          19177044960         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 543 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1184
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20968   03/25/17   19:42:07      0:14      0:03    19728970197          19177044960                                               MT   [NIOP:CFB:VM]
                                                   19143190015(F)
20969   03/25/17   19:46:47      0:30      0:00    19728970197          19177044960                                               ST       [NIOP]
20970   03/25/17   19:46:49      0:32      5:11    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
20971   03/25/17   19:46:49      0:33      5:11    19728970197          19177044960         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20972   03/25/17   20:19:39      0:22      0:00    19728970197          15734248747                                               MT       [NIOP]
20973   03/25/17   20:19:40      0:23      0:10    19728970197          15734248747                                               MT   [NIOP:CFNA:VM]
                                                   13148073806(F)
20974   03/25/17   20:19:41      0:27      0:08    19728970197          15734434521         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20975   03/25/17   20:33:45      0:05     17:22    18006427676          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20976   03/25/17   20:54:18      0:04      4:14    15734248747          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6800




20977   03/25/17   20:54:18      0:04      4:14    15734248747          19728970197                                               MO      [VCORR]
20978   03/25/17   20:59:21      0:04     12:36    19728970197          18002752273         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20979   03/25/17   21:01:43      0:20      0:00    13015299227          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20980   03/25/17   21:01:45      0:22      0:06    13015299227          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20981   03/25/17   21:18:44      0:03      0:03    19728970197          18002752273         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20982   03/25/17   21:18:54      0:03      0:56    19728970197          18006427676         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20983   03/25/17   21:19:56      0:03      1:35    19728970197          18006427676         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20984   03/25/17   21:22:46      0:05      9:46    18006427676          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 544 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1185
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:17
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
20985   03/25/17   21:44:05      0:07     18:10    18006427676          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20986   03/25/17   22:16:28      0:01      0:00    19728970197          13107210034         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20987   03/25/17   22:43:24      0:07      3:37    13107210034          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20988   03/25/17   22:43:24      0:09      3:37    13107210034          19728970197                                               MO        []
20989   03/26/17   00:30:12      0:21      0:00    19178549395          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20990   03/26/17   00:30:13      0:22      0:09    19178549395          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
20991   03/26/17   00:30:13      0:24      0:09    19178549395          19728970197                                               MO        []
20992   03/26/17   11:21:51      0:34      0:10    19728970197          19172130804         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6801




20993   03/26/17   11:22:09      0:01      4:22    19172130804          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20994   03/26/17   15:23:56      0:15      3:32    19728970197          17192879602         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20995   03/26/17   15:47:44      0:22     13:59    19728970197          12023683007                                               MT   [NIOP:VCORR]
20996   03/26/17   15:47:44      0:22     13:59    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20997   03/26/17   16:14:30      0:14      7:26    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20998   03/26/17   16:39:03      0:15      0:01    14256352970          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
20999   03/26/17   16:43:05      0:21      0:00    18055513899          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21000   03/26/17   16:43:11      0:02      0:00    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 545 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1186
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21001   03/26/17   16:43:16      0:02      0:00    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21002   03/26/17   16:43:21      0:02      0:00    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21003   03/26/17   16:43:30      0:03      0:00    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21004   03/26/17   16:43:56      0:02      0:00    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21005   03/26/17   16:44:09      1:25      0:01    18055513899          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21006   03/26/17   16:44:10      1:26      0:00    18055513899          19728970197                                               MO        []
21007   03/26/17   17:46:37      0:16      1:34    19728970197          13107219587         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21008   03/26/17   17:56:51      0:21      0:00    19727621517          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21009   03/26/17   17:56:52      0:22      0:26    19727621517          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6802




                                                                                              IPHONE6SPLUS
21010   03/26/17   17:56:52      0:23      0:26    19727621517          19728970197                                               MO      [NIOR]
21011   03/26/17   18:01:56      0:00      0:00    19728970197          15127619557                                               MT        []
21012   03/26/17   18:01:56      0:01      0:00    19728970197          19727621517                                               ST      [NIOP]
21013   03/26/17   18:01:56      0:02      0:00    19728970197          19727621517         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21014   03/26/17   18:09:37      0:05      1:29    12144777469          19728970197                                               MO      [VCORR]
21015   03/26/17   18:09:37      0:05      1:29    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21016   03/26/17   18:28:00      0:07      8:49    12142152081          19728970197                                               MO      [VCORR]
21017   03/26/17   18:28:00      0:07      8:49    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21018   03/26/17   18:29:54      0:20      0:00    18055513899          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21019   03/26/17   18:29:55      0:21      0:21    18055513899          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 546 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1187
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21020   03/26/17   18:29:56      0:23      0:20    18055513899          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21021   03/26/17   18:37:11      0:09      2:28    19728970197          18055513899                                               MT   [NIOP:VCORR]
21022   03/26/17   18:37:11      0:09      2:28    19728970197          18055513899         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21023   03/26/17   19:07:58      0:34      0:00    19728970197          13018712662         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21024   03/26/17   19:33:29      0:09      4:28    12038310518          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21025   03/26/17   19:50:15      0:09      0:00    19728970197          14697440022                                               MT       [NIOP]
21026   03/26/17   19:50:23      0:12      0:00    19728970197          14697440022                                               ST       [NIOP]
21027   03/26/17   19:50:25      0:14      0:04    19728970197          14697440022                                               ST   [NIOP:CFB:VM]
                                                   14099749000(F)
21028   03/26/17   19:50:25      0:14      0:04    19728970197          14697440022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21029   03/26/17   20:20:51      0:00      0:16    19728970197          14697440022                                               MT    [NIOP:CMW]
                                                                                                                                                                                             6803




21030   03/26/17   20:20:51      0:09      0:15    19728970197          14697440022                                               ST      [NIOP]
21031   03/26/17   20:20:51      0:09      0:15    19728970197          14697440022         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21032   03/26/17   20:39:33      0:03      0:00    19728970197          19178549395                                               ST      [NIOP]
21033   03/26/17   20:39:33      0:04      0:00    19728970197          19178549395         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21034   03/26/17   20:53:27      0:12      0:00    15714850462          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21035   03/26/17   20:53:28      0:13      0:03    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21036   03/26/17   23:02:33      0:05      0:25    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21037   03/26/17   23:13:14      0:05      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21038   03/26/17   23:13:15      0:06      0:04    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 547 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1188
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21039   03/26/17   23:13:15      0:06      0:04    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21040   03/26/17   23:14:18      0:03      0:00    17192487002          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21041   03/26/17   23:14:19      0:04      0:03    17192487002          19728970197                                               MO      [VCORR]
21042   03/26/17   23:14:19      0:04      0:03    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21043   03/26/17   23:23:39      0:15      0:53    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21044   03/26/17   23:24:42      0:01      7:52    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21045   03/26/17   23:42:51      0:03      6:29    19726682573          19728970197         3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21046   03/27/17   00:00:34      0:09      4:00    12026176330          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             6804




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21047   03/27/17   00:16:42      0:06      0:20    19728970197          12142822920                                               MT   [NIOP:VCORR]
21048   03/27/17   00:16:42      0:07      0:20    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21049   03/27/17   00:38:28      0:10      1:06    6591278425           19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21050   03/27/17   02:09:10      0:07      3:16    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21051   03/27/17   02:09:11      0:10      3:16    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21052   03/27/17   02:16:21      0:03      7:54    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21053   03/27/17   02:30:36      0:09      0:24    12146016822          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21054   03/27/17   02:39:08      0:26      0:00    19728970197          15139066445         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 548 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1189
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21055   03/27/17   02:39:31      0:13      0:00    19728970197          15139066445         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21056   03/27/17   02:45:52      0:07      6:24    12146016822          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21057   03/27/17   02:52:16      0:08      6:06    15139066445          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21058   03/27/17   16:27:33      0:00      0:00    19498878923          19728970197                             310410933034475   MT       [NIOP]
21059   03/27/17   16:27:34      0:01      0:06    19498878923          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21060   03/27/17   16:27:44      0:01      0:00    15127884311          19728970197                             310410933034475   MT       [NIOP]
21061   03/27/17   16:27:45      0:02      0:02    15127884311          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21062   03/27/17   16:27:45      0:02      0:02    15127884311          19728970197                                               MO      [VCORR]
21063   03/27/17   16:54:47      0:01      0:00    18177171225          19728970197                             310410933034475   MT       [NIOP]
21064   03/27/17   16:54:47      0:01      0:27    18177171225          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6805




21065   03/27/17   20:24:10      0:10      1:20    19729891400          19728970197                                               MO       [NIOR]
21066   03/27/17   20:24:10      0:10      1:20    19729891400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21067   03/27/17   21:11:58      0:22      0:22    19728970197          12014469753         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21068   03/27/17   21:22:10      0:05      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21069   03/27/17   21:22:11      0:06      0:30    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21070   03/27/17   22:35:13      0:06      3:21    12014469753          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21071   03/27/17   22:42:38      0:02      0:00    12014469753          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21072   03/28/17   02:44:55      0:04     14:14    13103867300          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21073   03/28/17   02:44:55      0:04     14:14    13103867300          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 549 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1190
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21074   03/28/17   03:11:49      0:29      0:44    19728970197          18176910396         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21075   03/28/17   03:16:21      0:03      6:33    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21076   03/28/17   11:43:50      0:03      3:49    19176012902          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21077   03/28/17   11:43:50      0:04      3:49    19176012902          19728970197                                               MO      [VCORR]
21078   03/28/17   13:37:39      0:19      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21079   03/28/17   13:37:40      0:20      0:03    12144777469          19728970197                                               MO      [VCORR]
21080   03/28/17   13:37:40      0:20      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21081   03/28/17   13:41:48      0:04      4:50    19728970197          12144777469                                               MT   [NIOP:VCORR]
21082   03/28/17   13:41:48      0:04      4:50    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6806




                                                                                              IPHONE6SPLUS
21083   03/28/17   13:51:10      0:00      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21084   03/28/17   13:51:11      0:01      0:30    12023683007          19728970197                                               MO      [VCORR]
21085   03/28/17   13:51:11      0:01      0:30    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21086   03/28/17   13:51:22      0:22      0:00    19728652226          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21087   03/28/17   13:51:23      0:23      0:04    19728652226          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21088   03/28/17   13:53:50      0:05      1:53    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21089   03/28/17   13:56:41      0:02      0:00    19728970197          12023683007                                               MT       [NIOP]
21090   03/28/17   13:56:42      0:03      0:03    19728970197          12023683007                                               MT   [NIOP:CFB:VM]
                                                   14104910230(F)
21091   03/28/17   13:56:42      0:03      0:03    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 550 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1191
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21092   03/28/17   13:56:52      0:01      0:00    19728970197          12023683007                                               MT      [NIOP]
21093   03/28/17   13:56:53      0:00      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21094   03/28/17   13:56:53      0:02      0:03    19728970197          12023683007                                               MT   [NIOP:CFB:VM]
                                                   14104910230(F)
21095   03/28/17   13:56:53      0:02      0:03    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21096   03/28/17   13:56:54      0:01      0:06    12023683007          19728970197                                               MO      [VCORR]
21097   03/28/17   13:56:54      0:01      0:06    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21098   03/28/17   13:57:20      0:00      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21099   03/28/17   13:57:21      0:01      0:02    12023683007          19728970197                                               MO      [VCORR]
21100   03/28/17   13:57:21      0:01      0:02    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6807




21101   03/28/17   13:57:27      0:22      0:00    19728970197          15127884311                                               MT       [NIOP]
21102   03/28/17   13:57:28      0:23      0:03    19728970197          15127884311                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
21103   03/28/17   13:57:28      0:23      0:03    19728970197          15127884311         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21104   03/28/17   13:57:42      0:05      7:19    19728970197          12023683007                                               MT    [NIOP:VCORR]
21105   03/28/17   13:57:42      0:05      7:19    19728970197          12023683007         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21106   03/28/17   14:00:46      0:20      0:00    15127884311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21107   03/28/17   14:00:47      0:21      0:27    15127884311          19728970197                                               MO      [VCORR]
21108   03/28/17   14:00:47      0:21      0:27    15127884311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21109   03/28/17   14:04:57      0:21      0:00    19728652226          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 551 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1192
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21110   03/28/17   14:04:58      0:22      0:03    19728652226          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21111   03/28/17   14:05:51      0:05      1:21    19728970197          19728652226         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21112   03/28/17   14:11:12      0:14      0:08    19728970197          19728008231         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21113   03/28/17   14:11:51      0:13      0:00    19728970197          19728329707                                               MT      [NIOP]
21114   03/28/17   14:11:53      0:15      0:03    19728970197          19728329707         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21115   03/28/17   14:11:53      0:15      0:04    19728970197          19728329707                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
21116   03/28/17   14:14:03      0:08      2:16    19728652226          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21117   03/28/17   14:40:23      0:07      8:26    19176012902          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6808




                                                                                              IPHONE6SPLUS
21118   03/28/17   14:40:23      0:07      8:26    19176012902          19728970197                                               MO      [VCORR]
21119   03/28/17   14:43:06      0:20      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21120   03/28/17   14:43:07      0:21      1:01    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21121   03/28/17   15:11:31      0:04      0:00    15127884311          19728970197                                               MO         []
21122   03/28/17   15:11:31      0:04      0:00    15127884311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21123   03/28/17   15:12:00      0:21      0:00    15127884311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21124   03/28/17   15:12:01      0:22      0:31    15127884311          19728970197                                               MO      [VCORR]
21125   03/28/17   15:12:01      0:22      0:31    15127884311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21126   03/28/17   15:45:20      0:13      7:34    12146152222          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21127   03/28/17   16:54:50      0:11      0:43    12149240505          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 552 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1193
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21128   03/28/17   16:54:50      0:11      0:43    12149240505          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21129   03/28/17   18:43:04      0:03      0:00    19728970197          12142152081                                               MT      [NIOP]
21130   03/28/17   18:43:04      0:03      0:00    19728970197          12142152081         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21131   03/28/17   18:47:29      0:03     10:49    19807220594          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21132   03/28/17   19:14:29      0:10      9:21    18176910396          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21133   03/28/17   20:48:34      0:05      4:10    12017352250          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21134   03/28/17   21:01:56      0:06      1:40    12144777469          19728970197                                               MO     [VCORR]
21135   03/28/17   21:01:56      0:06      1:40    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6809




21136   03/28/17   22:42:00      0:02      0:00    19727685970          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21137   03/28/17   22:42:01      0:03      0:35    19727685970          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21138   03/28/17   22:42:05      0:07      0:05    19727685970          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21139   03/28/17   23:43:01      0:08      3:01    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21140   03/29/17   00:31:35      0:22      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21141   03/29/17   00:31:35      0:22      0:59    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21142   03/29/17   04:56:00      0:11      1:25    19728970197          12142822920                                               MT   [NIOP:VCORR]
21143   03/29/17   04:56:00      0:11      1:25    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 553 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1194
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21144   03/29/17   13:10:34      0:10      0:35    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21145   03/29/17   14:00:19      0:07      1:01    12144777469          19728970197                                               MO     [VCORR]
21146   03/29/17   14:00:19      0:07      1:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21147   03/29/17   14:10:25      0:07      2:43    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21148   03/29/17   14:37:10      0:08      0:23    19728970197          12142822920                                               MT    [NIOP:CMH]
21149   03/29/17   14:37:10      0:09      0:23    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21150   03/29/17   14:38:59      0:03      0:33    12144777469          19728970197                                               MO     [VCORR]
21151   03/29/17   14:38:59      0:03      0:33    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21152   03/29/17   14:41:24      0:07      0:30    19177548198          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6810




                                                                                              IPHONE6SPLUS
21153   03/29/17   16:06:24      0:21      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21154   03/29/17   16:06:25      0:22      1:00    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21155   03/29/17   16:56:15      0:04      0:18    12142152081          19728970197                                               MO      [VCORR]
21156   03/29/17   16:56:15      0:04      0:18    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21157   03/29/17   17:24:56      0:01      0:00    19728970197          19728652228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21158   03/29/17   17:27:18      0:03      0:00    17192484047          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21159   03/29/17   18:27:19      0:20      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21160   03/29/17   18:27:20      0:21      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 554 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1195
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21161   03/29/17   19:00:30      0:14      8:43    12142152081          19728970197                                               MO      [VCORR]
21162   03/29/17   19:00:30      0:14      8:43    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21163   03/29/17   19:08:17      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21164   03/29/17   19:08:18      0:22      0:04    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21165   03/29/17   19:28:37      0:04      0:07    19728970197          12142822920                                               MT   [NIOP:VCORR]
21166   03/29/17   19:28:37      0:04      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21167   03/29/17   19:36:11      0:13      4:32    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21168   03/29/17   20:18:21      0:05      4:23    12144777469          19728970197                                               MO      [VCORR]
21169   03/29/17   20:18:21      0:05      4:23    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6811




                                                                                              IPHONE6SPLUS
21170   03/29/17   20:37:51      0:17      8:00    19728970197          19728392913                                               MT   [NIOP:VCORR]
21171   03/29/17   20:37:51      0:17      8:00    19728970197          19728392913         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21172   03/29/17   20:42:53      0:21      0:00    13038815921          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21173   03/29/17   20:42:54      0:22      0:48    13038815921          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21174   03/29/17   20:50:33      0:14     16:40    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21175   03/29/17   20:50:33      0:14     16:41    19728970197          12023683007                                               MT   [NIOP:CMH:MPS]
21176   03/29/17   21:00:51      0:22      0:00    19034453501          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21177   03/29/17   21:00:52      0:23      0:04    19034453501          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 555 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1196
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21178   03/29/17   21:15:00      0:07      0:15    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21179   03/29/17   23:32:37      0:12      3:24    19728970197          12147040374                                               MT   [NIOP:VCORR]
21180   03/29/17   23:32:37      0:13      3:24    19728970197          12147040374         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21181   03/30/17   01:07:42      0:22      0:00    19149609069          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21182   03/30/17   01:07:43      0:23      1:19    19149609069          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21183   03/30/17   01:15:19      0:15      8:01    19728970197          19149609069         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21184   03/30/17   01:23:55      0:08      0:37    19728970197          13038815921         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21185   03/30/17   01:25:00      0:05      2:02    13038815921          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6812




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21186   03/30/17   01:33:53      0:05      7:04    19729891400          19728970197                                               MO       [NIOR]
21187   03/30/17   01:33:53      0:05      7:04    19729891400          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21188   03/30/17   02:42:33      0:13      0:12    19728970197          12142822920                                               MT   [NIOP:VCORR]
21189   03/30/17   02:42:33      0:13      0:12    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21190   03/30/17   03:27:15      0:04      0:44    19728970197          12142822920                                               MT   [NIOP:VCORR]
21191   03/30/17   03:27:15      0:04      0:44    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21192   03/30/17   12:42:37      0:05      0:16    12142822920          19728970197                                               MO      [VCORR]
21193   03/30/17   12:42:37      0:05      0:16    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21194   03/30/17   13:26:04      0:12      8:22    12022245571          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 556 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1197
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21195   03/30/17   14:31:19      0:03      1:50    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21196   03/30/17   14:31:41      0:21      0:00    12144777469          19728970197                                               MO         []
21197   03/30/17   14:31:41      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21198   03/30/17   14:33:22      0:02      4:10    19728970197          12144777469                                               MT   [NIOP:VCORR]
21199   03/30/17   14:33:22      0:02      4:10    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21200   03/30/17   14:48:54      0:05      1:02    19722505700          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21201   03/30/17   15:07:25      0:11      3:21    12146016822          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21202   03/30/17   15:39:18      0:06      0:22    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6813




21203   03/30/17   15:39:18      0:07      0:22    12144777469          19728970197                                               MO      [VCORR]
21204   03/30/17   15:41:29      0:08      0:17    19728652228          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21205   03/30/17   15:56:02      0:11      1:56    19728970197          19727402097                                               MT   [NIOP:VCORR]
21206   03/30/17   15:56:02      0:11      1:56    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21207   03/30/17   16:25:23      0:21      0:00    19728970197          12196711048                                               MT      [NIOP]
21208   03/30/17   16:25:25      0:23      0:43    19728970197          12196711048         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21209   03/30/17   16:25:25      0:23      0:43    19728970197          12196711048                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
21210   03/30/17   16:42:51      0:21      0:00    18882702123          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21211   03/30/17   16:42:52      0:22      1:02    18882702123          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21212   03/30/17   16:53:14      0:21      0:00    19728970197          12144031955                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 557 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1198
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21213   03/30/17   16:53:16      0:23      0:03    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21214   03/30/17   16:53:16      0:23      0:03    19728970197          12144031955                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
21215   03/30/17   16:54:46      0:05      0:15    19728970197          12144031955                                               MT    [NIOP:VCORR]
21216   03/30/17   16:54:46      0:06      0:15    19728970197          12144031955         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21217   03/30/17   17:11:04      0:04      6:05    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21218   03/30/17   17:27:36      0:10      1:10    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21219   03/30/17   17:44:48      0:05      0:48    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21220   03/30/17   17:52:33      0:10      1:19    12142822920          19728970197                                               MO      [VCORR]
21221   03/30/17   17:52:33      0:10      1:19    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6814




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21222   03/30/17   18:00:16      0:10      0:50    12144035705          19728970197                                               MO      [VCORR]
21223   03/30/17   18:00:16      0:09      0:50    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21224   03/30/17   18:06:16      0:07      1:00    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21225   03/30/17   18:17:33      0:07      6:13    19728970197          12146166391         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21226   03/30/17   18:17:33      0:07      6:13    19728970197          12146166391                                               MT    [NIOP:VCORR]
21227   03/30/17   19:31:27      0:07      0:00    15127884311          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21228   03/30/17   19:31:28      0:08      0:03    15127884311          19728970197                                               MO      [VCORR]
21229   03/30/17   19:31:28      0:08      0:03    15127884311          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21230   03/30/17   19:31:45      0:08      3:14    12142981040          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 558 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1199
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
21231   03/30/17   19:31:45      0:08      3:14    12142981040          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21232   03/30/17   19:39:31      0:04      0:46    18177855134          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21233   03/30/17   19:58:35      0:17      3:13    19728970197          12144057437         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21234   03/30/17   20:19:27      0:07      1:19    12144777469          19728970197                                               MO     [VCORR]
21235   03/30/17   20:19:27      0:07      1:19    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21236   03/30/17   20:48:25      0:17      4:09    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21237   03/30/17   20:48:25      0:18      4:09    12023683007          19728970197                                               MO        []
21238   03/30/17   20:55:47      0:05      7:07    12023683007          19728970197                                               MO     [VCORR]
21239   03/30/17   20:55:47      0:05      7:07    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           6815




                                                                                              IPHONE6SPLUS
21240   03/31/17   01:12:38      0:07      0:51    13462016405          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21241   03/31/17   01:20:24      0:04      0:13    19728970197          12142822920                                               MT   [NIOP:VCORR]
21242   03/31/17   01:20:24      0:04      0:13    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21243   03/31/17   01:46:19      0:10      2:27    19728970197          12144777469                                               MT   [NIOP:VCORR]
21244   03/31/17   01:46:19      0:10      2:27    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21245   03/31/17   01:59:53      0:10      1:00    19728970197          12019143059                                               MT   [NIOP:VCORR]
21246   03/31/17   01:59:53      0:10      1:00    19728970197          12019143059         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21247   03/31/17   02:50:19      0:14      5:25    19728970197          13108495634                                               MT   [NIOP:VCORR]
21248   03/31/17   02:50:19      0:14      5:25    19728970197          13108495634         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 559 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1200
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21249   03/31/17   02:51:13      0:21      0:00    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21250   03/31/17   02:51:14      0:22      0:08    12142152081          19728970197                                               MO      [VCORR]
21251   03/31/17   02:51:14      0:22      0:08    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21252   03/31/17   02:56:14      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
21253   03/31/17   02:56:16      0:24      0:00    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
21254   03/31/17   02:56:16      0:24      0:00    19728970197          12142152081         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21255   03/31/17   02:56:30      0:02      4:07    12142152081          19728970197                                               MO      [VCORR]
21256   03/31/17   02:56:30      0:02      4:07    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21257   03/31/17   03:22:03      0:06      7:27    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6816




21258   03/31/17   03:30:45      0:38      1:01    19728970197          19728245110         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21259   03/31/17   04:39:23      0:05      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21260   03/31/17   04:39:23      0:05      2:25    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21261   03/31/17   11:25:38      0:01      0:00    19176012902          19728970197                             310410933034475   MT       [NIOP]
21262   03/31/17   11:25:39      0:02      0:02    19176012902          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21263   03/31/17   11:25:39      0:02      0:02    19176012902          19728970197                                               MO      [VCORR]
21264   03/31/17   12:20:11      0:05     12:18    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21265   03/31/17   12:53:20      0:13     12:11    15596847873          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21266   03/31/17   13:09:06      0:06      0:10    19728970197          19177420998         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 560 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1201
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21267   03/31/17   13:09:06      0:06      0:10    19728970197          19177420998                                               MT   [NIOP:VCORR]
21268   03/31/17   13:09:20      0:13      7:58    19176012902          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21269   03/31/17   13:09:20      0:13      7:58    19176012902          19728970197                                               MO      [VCORR]
21270   03/31/17   13:10:41      0:21      0:00    -1                   19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21271   03/31/17   13:10:42      0:22      0:27    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21272   03/31/17   13:17:36      0:09      7:11    19728970197          12123018560         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21273   03/31/17   13:25:27      0:09      0:20    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21274   03/31/17   13:30:05      0:22      0:00    12145291473          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6817




21275   03/31/17   13:30:06      0:23      0:01    12145291473          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21276   03/31/17   13:32:26      0:20      0:01    19728970197          12145291473         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21277   03/31/17   13:50:42      0:03      1:19    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21278   03/31/17   13:50:42      0:04      1:18    12144777469          19728970197                                               MO      [VCORR]
21279   03/31/17   13:52:51      0:36      0:01    19728970197          19544391540         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21280   03/31/17   13:53:36      0:31      0:00    19728970197          19542405844         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21281   03/31/17   13:53:41      0:02      8:46    19544391540          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21282   03/31/17   14:14:19      0:20      0:50    12144777469          19728970197                                               MO      [VCORR]
21283   03/31/17   14:14:19      0:20      0:50    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 561 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1202
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21284   03/31/17   14:49:03      0:06      1:55    12144777469          19728970197                                               MO     [VCORR]
21285   03/31/17   14:49:03      0:06      1:55    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21286   03/31/17   14:52:14      0:07     12:31    12142152081          19728970197                                               MO     [VCORR]
21287   03/31/17   14:52:14      0:07     12:31    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21288   03/31/17   14:58:19      0:21      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21289   03/31/17   14:58:20      0:22      0:27    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21290   03/31/17   15:23:28      0:06      0:32    12142981040          19728970197                                               MO      [VCORR]
21291   03/31/17   15:23:28      0:06      0:32    12142981040          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21292   03/31/17   15:26:45      0:05      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6818




                                                                                              IPHONE6SPLUS
21293   03/31/17   15:26:47      0:07      0:21    16176403999          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21294   03/31/17   15:48:02      0:07      8:47    19728970197          12142981040                                               MT   [NIOP:VCORR]
21295   03/31/17   15:48:02      0:07      8:47    19728970197          12142981040         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21296   03/31/17   15:53:41      0:20      0:00    19542405844          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21297   03/31/17   16:21:46      0:05      0:47    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21298   03/31/17   16:22:54      0:08      0:11    19728970197          12142822920                                               MT   [NIOP:VCORR]
21299   03/31/17   16:22:54      0:08      0:11    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21300   03/31/17   16:39:56      0:14      1:59    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 562 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1203
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21301   03/31/17   17:02:14      0:03      1:26    19728970197          12147204444         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21302   03/31/17   17:03:46      0:02      3:38    19728970197          12147204444         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21303   03/31/17   17:16:52      0:20      0:00    19728970197          12019143059                                               MT       [NIOP]
21304   03/31/17   17:16:55      0:23      1:03    19728970197          12019143059                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
21305   03/31/17   17:16:55      0:23      1:03    19728970197          12019143059         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21306   03/31/17   17:18:35      0:17      3:28    19728970197          12144057437         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21307   03/31/17   17:35:08      0:07      0:44    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21308   03/31/17   18:10:16      0:09      9:29    12023683007          19728970197                                               MO    [CMH:VCORR]
21309   03/31/17   18:10:16      0:09      9:29    12023683007          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                                                                                                             6819




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21310   03/31/17   18:13:13      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21311   03/31/17   18:13:14      0:22      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21312   03/31/17   18:19:08      0:03      3:46    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21313   03/31/17   18:20:08      0:13      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21314   03/31/17   18:20:10      0:15      0:04    12023683007          19728970197                                               MO      [VCORR]
21315   03/31/17   18:20:10      0:15      0:04    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21316   03/31/17   18:23:34      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
21317   03/31/17   18:23:39      0:26      1:17    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 563 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1204
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21318   03/31/17   18:23:39      0:26      1:17    19728970197          12023683007         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21319   03/31/17   18:24:06      0:09      4:13    12023683007          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21320   03/31/17   18:24:07      0:10      4:12    12023683007          19728970197                                               MO      [VCORR]
21321   03/31/17   18:26:17      0:20      0:00    18453990911          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21322   03/31/17   18:26:18      0:21      1:06    18453990911          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21323   03/31/17   18:26:18      0:22      1:06    18453990911          19728970197                                               MO       [VCORR]
21324   03/31/17   18:29:16      0:22      0:00    19728970197          18453990911                                               MT        [NIOP]
21325   03/31/17   18:29:18      0:24      1:17    19728970197          18453990911                                               MT   [NIOP:CFNA:VM]
                                                   13159359999(F)
21326   03/31/17   18:29:18      0:24      1:17    19728970197          18453990911         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6820




21327   03/31/17   18:31:04      0:03      0:20    12142822920          19728970197                                               MO      [VCORR]
21328   03/31/17   18:31:04      0:03      0:20    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21329   03/31/17   18:31:31      0:00      0:00    19728970197          12142822920                                               MT       [NIOP]
21330   03/31/17   18:31:32      0:01      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21331   03/31/17   18:31:33      0:02      0:05    12142822920          19728970197                                               MO      [VCORR]
21332   03/31/17   18:31:33      0:02      0:05    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21333   03/31/17   18:31:33      0:02      0:05    19728970197          12142822920                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
21334   03/31/17   18:31:33      0:03      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21335   03/31/17   18:31:46      0:05      1:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21336   03/31/17   18:31:46      0:05      1:08    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 564 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1205
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:18
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21337   03/31/17   18:39:13      0:21      0:00    12019143059          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21338   03/31/17   18:39:15      0:23      0:03    12019143059          19728970197                                               MO      [VCORR]
21339   03/31/17   18:39:15      0:23      0:03    12019143059          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21340   03/31/17   18:44:45      0:13      5:12    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21341   03/31/17   19:02:04      0:18      2:32    12144777469          19728970197                                               MO      [VCORR]
21342   03/31/17   19:02:04      0:18      2:32    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21343   03/31/17   19:04:42      0:12      0:10    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21344   03/31/17   19:05:23      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
21345   03/31/17   19:05:25      0:24      0:00    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
                                                                                                                                                                                              6821




21346   03/31/17   19:05:25      0:24      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21347   03/31/17   19:05:53      0:00      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21348   03/31/17   19:05:54      0:01      0:03    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21349   03/31/17   19:06:04      0:18      0:00    19728970197          19728245110         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21350   03/31/17   19:07:37      0:03      1:02    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21351   03/31/17   19:09:17      0:09      4:12    19728970197          19728652227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21352   03/31/17   19:17:17      0:03      3:31    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21353   03/31/17   19:20:48      0:10      2:22    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 565 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1206
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21354   03/31/17   19:20:48      0:10      2:22    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21355   03/31/17   19:39:21      0:07      3:43    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21356   03/31/17   19:39:21      0:07      3:43    19728970197          12144031955                                               MT   [NIOP:VCORR]
21357   03/31/17   19:51:49      0:03      6:59    18177855134          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21358   03/31/17   20:12:29      0:09      0:06    19728970197          12142822920                                               MT   [NIOP:VCORR]
21359   03/31/17   20:12:29      0:09      0:06    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21360   03/31/17   21:15:54      0:05      0:00    19728245110          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21361   03/31/17   21:15:55      0:06      0:27    19728245110          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6822




21362   03/31/17   21:20:19      0:18     10:30    19728970197          19728245110         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21363   03/31/17   21:39:51      0:10      6:02    12019143059          19728970197                                               MO      [VCORR]
21364   03/31/17   21:39:51      0:10      6:02    12019143059          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21365   03/31/17   21:50:53      0:00      0:00    19728970197          12024127996                                               MT       [NIOP]
21366   03/31/17   21:50:56      0:03      0:35    19728970197          12024127996                                               MT   [NIOP:CFNR:VM]
                                                   14432803091(F)
21367   03/31/17   21:50:56      0:04      0:35    19728970197          12024127996         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21368   03/31/17   22:07:49      0:04      3:03    12147040374          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21369   03/31/17   22:07:49      0:04      3:03    12147040374          19728970197                                               MO      [VCORR]
21370   03/31/17   22:38:26      0:02      1:33    12144031955          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21371   03/31/17   22:38:26      0:03      1:33    12144031955          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 566 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1207
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21372   03/31/17   22:40:24      0:03      0:09    19728970197          12144031955                                               MT      [NIOP]
21373   03/31/17   22:40:24      0:07      0:09    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21374   03/31/17   22:40:24      0:07      0:09    19728970197          12144031955                                               ST       [NIOP]
21375   03/31/17   23:02:10      0:04      6:13    17812640709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21376   03/31/17   23:56:19      0:11      1:13    12019143059          19728970197                                               MO      [VCORR]
21377   03/31/17   23:56:19      0:11      1:13    12019143059          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21378   04/01/17   00:10:44      0:07      4:02    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21379   04/01/17   00:15:49      0:04     10:25    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21380   04/01/17   00:35:31      0:02      4:59    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6823




                                                                                              IPHONE6SPLUS
21381   04/01/17   00:42:10      0:08      0:34    19728970197          12142822920                                               MT   [NIOP:VCORR]
21382   04/01/17   00:42:10      0:08      0:34    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21383   04/01/17   00:43:09      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
21384   04/01/17   00:43:12      0:24      0:07    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
21385   04/01/17   00:43:12      0:24      0:07    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21386   04/01/17   00:46:51      0:03      4:53    12144777469          19728970197                                               MO      [VCORR]
21387   04/01/17   00:46:51      0:03      4:53    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21388   04/01/17   01:03:30      0:02      1:38    19729891004          19728970197                                               MO      [VCORR]
21389   04/01/17   01:03:30      0:02      1:38    19729891004          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21390   04/01/17   01:07:35      0:07      3:52    19728970197          12025106337         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 567 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1208
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21391   04/01/17   05:25:01      0:04      0:23    19728970197          12142822920                                               MT   [NIOP:VCORR]
21392   04/01/17   05:25:01      0:04      0:23    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21393   04/01/17   13:04:25      0:05      1:32    12142822920          19728970197                                               MO     [VCORR]
21394   04/01/17   13:04:25      0:05      1:32    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21395   04/01/17   14:31:19      0:11      6:20    18506870599          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21396   04/01/17   14:31:19      0:12      6:20    18506870599          19728970197                                               MO      [VCORR]
21397   04/01/17   14:49:48      0:05      0:12    19728970197          12142822920                                               MT   [NIOP:VCORR]
21398   04/01/17   14:49:48      0:05      0:12    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21399   04/01/17   15:05:40      0:05      6:06    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21400   04/01/17   15:15:05      0:06      2:53    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             6824




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21401   04/01/17   15:44:20      0:21      0:00    12143353210          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21402   04/01/17   15:44:21      0:22      0:03    12143353210          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21403   04/01/17   15:44:21      0:22      0:03    12143353210          19728970197                                               MO      [VCORR]
21404   04/01/17   16:02:09      0:04     28:21    12025106337          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21405   04/01/17   16:37:27      0:08      0:29    12144777469          19728970197                                               MO      [VCORR]
21406   04/01/17   16:37:27      0:08      0:29    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21407   04/01/17   16:52:04      0:03      1:40    15127884311          19728970197                                               MO      [VCORR]
21408   04/01/17   16:52:04      0:03      1:40    15127884311          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21409   04/01/17   16:54:14      0:07      0:07    19728970197          12142822920                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 568 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1209
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21410   04/01/17   16:54:14      0:07      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21411   04/01/17   17:08:47      0:21      0:00    19728970197          12145077947                                               MT      [NIOP]
21412   04/01/17   17:08:48      0:22      0:20    19728970197          12145077947         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21413   04/01/17   17:08:48      0:22      0:20    19728970197          12145077947                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
21414   04/01/17   17:35:53      0:23      0:00    19728970197          12146687860                                               MT       [NIOP]
21415   04/01/17   17:35:56      0:26      0:30    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
21416   04/01/17   17:35:56      0:26      0:30    19728970197          12146687860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21417   04/01/17   17:37:15      0:05      0:47    12146687860          19728970197                                               MO      [VCORR]
21418   04/01/17   17:37:15      0:05      0:47    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21419   04/01/17   17:39:29      0:08      3:51    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6825




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21420   04/01/17   18:01:01      0:07      4:14    15123170220          19728970197                                               MO    [NIOR:VCORR]
21421   04/01/17   18:01:01      0:07      4:14    15123170220          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21422   04/01/17   18:12:42      0:03      0:00    12145077947          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21423   04/01/17   18:12:43      0:04      0:19    12145077947          19728970197                                               MO      [VCORR]
21424   04/01/17   18:12:43      0:04      0:20    12145077947          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21425   04/01/17   18:20:36      0:03      0:00    19727378274          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21426   04/01/17   18:20:37      0:04      0:06    19727378274          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21427   04/01/17   18:22:34      0:11      3:49    19728970197          12145077947         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 569 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1210
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21428   04/01/17   18:22:34      0:11      3:49    19728970197          12145077947                                               MT   [NIOP:VCORR]
21429   04/01/17   18:32:56      0:01      0:00    19728970197          19727378274         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21430   04/01/17   18:33:02      0:03      0:04    19728970197          19727378274         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21431   04/01/17   19:13:48      0:05      0:06    14693586345          19728970197         3557220700307612    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21432   04/01/17   19:24:15      0:03      0:00    12142822920          19728970197                                               MO        []
21433   04/01/17   19:24:15      0:03      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21434   04/01/17   19:24:27      0:00      0:00    19728970197          12142822920                                               MT       [NIOP]
21435   04/01/17   19:24:29      0:02      0:05    19728970197          12142822920                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
21436   04/01/17   19:24:29      0:02      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6826




21437   04/01/17   19:24:55      0:13      1:44    19728970197          12142822920                                               MT   [NIOP:VCORR]
21438   04/01/17   19:24:55      0:13      1:44    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21439   04/01/17   19:47:33      0:04      0:45    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21440   04/01/17   19:49:01      0:22      0:25    19728970197          15592881919         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21441   04/01/17   19:50:45      0:12      3:47    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21442   04/01/17   19:55:01      0:05      2:21    19728970197          12142822920                                               MT   [NIOP:VCORR]
21443   04/01/17   19:55:01      0:05      2:21    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21444   04/01/17   19:57:53      0:22      0:00    19728970197          12143353210                                               MT      [NIOP]
21445   04/01/17   19:57:56      0:25      0:24    19728970197          12143353210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 570 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1211
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21446   04/01/17   19:57:56      0:25      0:24    19728970197          12143353210                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
21447   04/01/17   20:29:12      0:14      0:14    19728970197          12142822920                                               MT    [NIOP:VCORR]
21448   04/01/17   20:29:12      0:14      0:14    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21449   04/01/17   20:39:08      0:07      4:11    15592881919          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21450   04/01/17   20:43:41      0:04      0:11    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21451   04/01/17   20:48:38      0:10      1:13    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21452   04/01/17   20:52:13      0:03      0:55    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21453   04/01/17   20:53:09      0:07      2:23    12144777469          19728970197                                               MO      [VCORR]
21454   04/01/17   20:53:09      0:07      2:23    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6827




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21455   04/01/17   21:40:37      0:08      0:11    19728970197          12142822920                                               MT    [NIOP:VCORR]
21456   04/01/17   21:40:37      0:08      0:11    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21457   04/01/17   22:39:41      0:08      1:04    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21458   04/01/17   23:11:49      0:29      0:03    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21459   04/01/17   23:16:51      0:27      0:52    19728970197          19034453501         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21460   04/02/17   03:21:28      0:02      3:01    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21461   04/02/17   04:56:40      0:06      3:37    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21462   04/02/17   12:52:49      0:10      1:06    12142822920          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 571 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1212
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21463   04/02/17   12:52:49      0:10      1:06    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21464   04/02/17   13:37:14      0:34      0:34    19728970197          13015299227         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21465   04/02/17   14:10:28      0:12      0:40    19728970197          12144034458         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21466   04/02/17   14:38:03      0:21      0:00    13013158228          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21467   04/02/17   14:38:04      0:22      0:41    13013158228          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21468   04/02/17   14:38:21      0:01      0:00    19728970197          13013158228         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21469   04/02/17   14:38:46      0:11      9:14    19728970197          13013158228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6828




21470   04/02/17   15:40:02      0:06      2:37    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21471   04/02/17   15:52:25      0:03      4:06    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21472   04/02/17   15:55:40      0:20      0:00    16179099169          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21473   04/02/17   15:55:42      0:22      0:02    16179099169          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21474   04/02/17   15:56:30      0:21      0:00    19144037755          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21475   04/02/17   15:56:31      0:22      0:03    19144037755          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21476   04/02/17   16:16:47      0:04      0:00    15163306281          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 572 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1213
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21477   04/02/17   16:16:49      0:06      0:03    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21478   04/02/17   16:28:51      0:04      2:10    15163306281          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21479   04/02/17   16:52:59      0:15      1:05    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21480   04/02/17   16:54:33      0:16      1:35    19728970197          12144505363         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21481   04/02/17   17:11:06      0:04      0:48    19728970197          12144777469                                               MT   [NIOP:VCORR]
21482   04/02/17   17:11:06      0:04      0:48    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21483   04/02/17   17:15:34      0:08      3:03    12144024630          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21484   04/02/17   17:15:34      0:08      3:03    12144024630          19728970197                                               MO     [VCORR]
                                                                                                                                                                                            6829




21485   04/02/17   17:31:35      0:06      1:37    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21486   04/02/17   17:31:35      0:06      1:37    12144031955          19728970197                                               MO     [VCORR]
21487   04/02/17   17:39:55      0:04      6:46    16179099169          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21488   04/02/17   17:47:08      0:04      2:28    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21489   04/02/17   18:05:49      0:03      2:41    19728970197          15592881919         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21490   04/02/17   18:23:23      0:04      8:32    14697440022          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21491   04/02/17   18:23:23      0:04      8:33    14697440022          19728970197                                               MO      [NIOR]
21492   04/02/17   19:50:32      0:09      0:38    14242688538          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21493   04/02/17   20:04:47      0:05      8:34    15592881919          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 573 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1214
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21494   04/02/17   20:33:13      0:32      1:29    19728970197          19172130804         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21495   04/02/17   20:33:44      0:07      1:08    19172130804          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21496   04/02/17   20:44:44      0:08      3:45    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21497   04/02/17   21:08:54      0:06      0:59    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21498   04/02/17   21:08:55      0:07      0:58    12146687860          19728970197                                               MO      [VCORR]
21499   04/02/17   21:39:51      0:11      9:54    19176012902          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21500   04/02/17   21:39:51      0:11      9:54    19176012902          19728970197                                               MO      [VCORR]
21501   04/02/17   22:24:28      0:21      0:00    19728970197          12144028465                                               MT       [NIOP]
21502   04/02/17   22:24:30      0:23      0:05    19728970197          12144028465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6830




                                                                                              IPHONE6SPLUS
21503   04/02/17   22:24:30      0:23      0:06    19728970197          12144028465                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
21504   04/02/17   22:43:53      0:11      1:11    19728970197          12144028465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21505   04/02/17   22:43:53      0:11      1:11    19728970197          12144028465                                               MT    [NIOP:VCORR]
21506   04/02/17   22:46:54      0:13      0:00    19728970197          12144028465                                               MT         []
21507   04/02/17   22:46:54      0:23      0:00    19728970197          12144028465                                               MT       [NIOP]
21508   04/02/17   22:46:56      0:25      0:08    19728970197          12144028465         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21509   04/02/17   22:46:56      0:25      0:08    19728970197          12144028465                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
21510   04/02/17   22:58:25      0:22      0:00    19728970197          12144028465                                               MT       [NIOP]
21511   04/02/17   22:58:27      0:24      0:02    19728970197          12144028465                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
21512   04/02/17   22:58:27      0:25      0:02    19728970197          12144028465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21513   04/03/17   00:12:39      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 574 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1215
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
21514   04/03/17   00:12:42      0:23      0:02    19728970197           12142822920                                              MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
21515   04/03/17   00:12:42      0:23      0:02    19728970197           12142822920        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21516   04/03/17   00:40:49      0:15      1:19    19728970197           19034453501        3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21517   04/03/17   00:42:08      0:04      3:06    13109208193           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21518   04/03/17   00:45:53      0:32      1:15    19728970197           19172130804        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21519   04/03/17   00:47:31      0:13      7:47    19728970197           19728245110        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21520   04/03/17   01:32:28      0:18      2:49    19728970197           19172130804        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6831




21521   04/03/17   01:35:43      0:14      4:16    19728970197           13109208193        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21522   04/03/17   01:40:54      0:21      0:00    19728970197           15127514333                                              MT       [NIOP]
21523   04/03/17   01:41:15      0:25      0:00    19728970197           15127514333                                              ST       [NIOP]
21524   04/03/17   01:41:19      0:29      0:12    19728970197           15127514333                                              ST    [NIOP:CFNA]
                                                   18572166808(F)
21525   04/03/17   01:41:19      0:29      0:12    19728970197           15127514333        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21526   04/03/17   01:41:19      0:03      0:12    15127514333           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
21527   04/03/17   01:48:30      0:25      0:19    19728970197           17812640709        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21528   04/03/17   01:50:54      0:08      8:06    17812640709           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21529   04/03/17   05:27:03      0:11      0:16    19728970197           12142822920                                              MT    [NIOP:VCORR]
21530   04/03/17   05:27:03      0:11      0:16    19728970197           12142822920        3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 575 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1216
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
21531   04/03/17   10:43:29      0:04      2:33    19176012902          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21532   04/03/17   10:43:29      0:04      2:33    19176012902          19728970197                                               MO     [VCORR]
21533   04/03/17   11:28:07      0:31      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21534   04/03/17   11:35:41      0:03      2:16    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21535   04/03/17   11:40:19      0:05      6:18    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21536   04/03/17   12:16:26      0:03      2:21    -1                   19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21537   04/03/17   12:18:46      0:08      2:09    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21538   04/03/17   12:27:25      0:02      3:16    -1                   19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                           6832




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21539   04/03/17   12:34:44      0:02      5:04    12144777469          19728970197                                               MO     [VCORR]
21540   04/03/17   12:34:44      0:02      5:04    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21541   04/03/17   12:40:17      0:02      5:38    12144777469          19728970197                                               MO     [VCORR]
21542   04/03/17   12:40:17      0:02      5:38    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21543   04/03/17   12:46:43      0:04      0:55    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21544   04/03/17   12:48:09      0:16      1:02    19728970197          12123013578         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21545   04/03/17   12:59:29      0:04      1:31    12143636920          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21546   04/03/17   13:29:46      0:18      3:33    19728970197          12142935105         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 576 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1217
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21547   04/03/17   13:36:07      0:15      0:27    19728970197          19722483032         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21548   04/03/17   13:36:51      0:12      0:54    19728970197          19722483032         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21549   04/03/17   13:38:01      0:12      1:17    19728970197          19722483032         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21550   04/03/17   13:41:51      0:16      2:29    19728970197          19724048980         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21551   04/03/17   13:48:30      0:05      0:25    19728970197          12142822920                                               MT    [NIOP:VCORR]
21552   04/03/17   13:48:30      0:05      0:25    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21553   04/03/17   14:03:11      0:06     28:16    19542405844          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21554   04/03/17   14:18:08      0:06      0:52    19726440675          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                                                                                                               6833




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21555   04/03/17   14:35:21      0:15      6:45    19728970197          19172130804         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21556   04/03/17   14:36:28      0:12      1:52    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21557   04/03/17   15:06:10      0:05      1:55    19728970197          12148717777         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21558   04/03/17   15:08:34      0:21      0:23    19728970197          12142733333         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21559   04/03/17   15:09:06      0:00      0:00    19728970197          12149796126         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21560   04/03/17   15:09:36      0:17      0:00    19728970197          12144995101                                               MT       [NIOP]
21561   04/03/17   15:09:36      0:21      0:19    19728970197          12142733322         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 577 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1218
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21562   04/03/17   15:10:23      0:19      0:12    19728970197          12149796126         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21563   04/03/17   15:10:48      0:00      0:00    19728970197          12144608165                                               MT      [NIOP]
21564   04/03/17   15:10:54      0:11      0:00    19728970197          12144608165                                               ST      [NIOP]
21565   04/03/17   15:10:54      0:12      0:00    19728970197          12144608165         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21566   04/03/17   15:11:19      0:18      0:10    19728970197          12149796126         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21567   04/03/17   15:12:01      0:22      0:00    19728970197          12144608465                                               MT       [NIOP]
21568   04/03/17   15:12:03      0:24      1:38    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
21569   04/03/17   15:12:03      0:24      1:38    19728970197          12144608465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21570   04/03/17   15:14:19      0:06      1:49    19728970197          12145875314         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6834




21571   04/03/17   15:20:21      0:07      4:58    19728970197          15164933321         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21572   04/03/17   15:25:35      0:05      0:07    19728970197          12142822920                                               MT    [NIOP:VCORR]
21573   04/03/17   15:25:35      0:05      0:07    19728970197          12142822920         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21574   04/03/17   15:26:54      0:04      3:33    12148912840          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21575   04/03/17   15:29:46      0:21      0:00    13462016434          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21576   04/03/17   15:29:46      0:21      0:10    13462016434          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21577   04/03/17   15:30:33      0:03      0:06    19728970197          13462016434         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21578   04/03/17   15:33:51      0:07      9:50    19728970197          14053016595                                               MT    [NIOP:VCORR]
21579   04/03/17   15:33:51      0:08      9:50    19728970197          14053016595         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 578 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1219
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21580   04/03/17   15:35:37      0:08      0:19    12144777469          19728970197                                               MO      [VCORR]
21581   04/03/17   15:35:37      0:08      0:19    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21582   04/03/17   15:54:31      0:05      0:32    14048040860          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21583   04/03/17   15:54:31      0:06      0:32    14048040860          19728970197                                               MO      [NIOR]
21584   04/03/17   16:01:13      0:04      4:14    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21585   04/03/17   16:01:14      0:06      4:13    12144777469          19728970197                                               MO      [VCORR]
21586   04/03/17   16:10:05      0:05      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21587   04/03/17   16:10:06      0:06      0:02    12144777469          19728970197                                               MO      [VCORR]
21588   04/03/17   16:10:06      0:06      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21589   04/03/17   16:10:28      0:03      0:00    17192879602          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                                                                                                             6835




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21590   04/03/17   16:10:29      0:04      0:05    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21591   04/03/17   16:16:08      0:05      0:09    17192879602          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21592   04/03/17   16:22:14      0:04      4:15    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21593   04/03/17   16:22:14      0:05      4:15    12144777469          19728970197                                               MO      [VCORR]
21594   04/03/17   16:32:15      0:22      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21595   04/03/17   16:32:16      0:23      0:04    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21596   04/03/17   16:38:20      0:00      1:51    19728970197          14048040860                                               MT    [NIOP:CMW]
21597   04/03/17   16:38:20      0:19      1:50    19728970197          14048040860         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 579 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1220
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21598   04/03/17   16:38:20      0:19      1:50    19728970197          14048040860                                               ST       [NIOP]
21599   04/03/17   16:40:14      0:01      0:00    19728970197          12144777469                                               MT       [NIOP]
21600   04/03/17   16:40:14      0:01      0:00    19728970197          12144777469         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21601   04/03/17   16:40:53      0:22      0:00    19728970197          14055681717                                               MT      [NIOP]
21602   04/03/17   16:40:54      0:23      1:12    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21603   04/03/17   16:40:54      0:23      1:12    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
21604   04/03/17   16:42:40      0:05      0:42    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21605   04/03/17   16:55:00      0:05      3:28    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21606   04/03/17   17:00:36      0:06      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6836




21607   04/03/17   17:00:37      0:07      0:12    12144777469          19728970197                                               MO      [VCORR]
21608   04/03/17   17:06:55      0:30      0:00    19728970197          18083063161         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21609   04/03/17   17:07:01      0:02      1:09    19729936578          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21610   04/03/17   17:08:44      0:05      0:27    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21611   04/03/17   17:33:04      0:04      1:51    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21612   04/03/17   17:35:34      0:10      6:38    19728970197          16179099169         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21613   04/03/17   17:37:45      0:10      4:27    19728970197          16176403999         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21614   04/03/17   17:37:47      0:00      4:25    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 580 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1221
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21615   04/03/17   17:42:41      0:08      8:37    19728970197          19177548198         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21616   04/03/17   17:57:18      0:34      2:28    19728970197          15185429912         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21617   04/03/17   17:58:47      0:03     11:42    12022245571          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21618   04/03/17   18:03:07      0:20      0:00    12144995101          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21619   04/03/17   18:03:09      0:22      0:27    12144995101          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21620   04/03/17   18:03:09      0:22      0:27    12144995101          19728970197                                               MO       [VCORR]
21621   04/03/17   18:09:30      0:12      4:46    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21622   04/03/17   18:14:30      0:02      0:18    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                                                                                                               6837




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21623   04/03/17   18:15:27      0:29      0:00    19728970197          16319182536         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21624   04/03/17   18:17:08      0:22      0:00    19728970197          12144995101                                               MT       [NIOP]
21625   04/03/17   18:17:10      0:24      0:23    19728970197          12144995101         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21626   04/03/17   18:17:10      0:24      0:23    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
21627   04/03/17   18:18:10      0:22      0:00    19728970197          19177044960                                               MT       [NIOP]
21628   04/03/17   18:18:11      0:23      0:25    19728970197          19177044960         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21629   04/03/17   18:18:11      0:23      0:25    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
21630   04/03/17   18:19:13      0:21      0:00    19728970197          12144995101                                               MT       [NIOP]
21631   04/03/17   18:19:15      0:23      0:50    19728970197          12144995101         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21632   04/03/17   18:19:15      0:23      0:50    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)



                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 581 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1222
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21633   04/03/17   18:20:59      0:21      0:00    19728970197          12142930122                                               MT       [NIOP]
21634   04/03/17   18:21:00      0:22      0:05    19728970197          12142930122                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
21635   04/03/17   18:21:00      0:22      0:05    19728970197          12142930122         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21636   04/03/17   18:21:44      0:09      4:16    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21637   04/03/17   18:24:59      0:20      0:00    19728652224          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21638   04/03/17   18:25:00      0:21      0:12    19728652224          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21639   04/03/17   18:28:41      0:20      0:00    16319182536          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21640   04/03/17   18:28:42      0:21      0:10    16319182536          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6838




                                                                                              IPHONE6SPLUS
21641   04/03/17   18:40:30      0:11      4:00    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21642   04/03/17   18:50:22      0:01      0:00    12144505363          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21643   04/03/17   18:50:22      0:01      0:06    12144505363          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21644   04/03/17   18:50:24      0:03      0:05    12144505363          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21645   04/03/17   18:58:30      0:22      0:00    19728970197          19176012902                                               MT       [NIOP]
21646   04/03/17   18:58:34      0:26      1:13    19728970197          19176012902         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21647   04/03/17   18:58:34      0:26      1:13    19728970197          19176012902                                               MT   [NIOP:CFNA:VM]
                                                   16313323275(F)
21648   04/03/17   18:58:55      0:06      3:41    19176012902          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21649   04/03/17   18:58:55      0:07      3:41    19176012902          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 582 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1223
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21650   04/03/17   19:04:35      0:05     13:14    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21651   04/03/17   19:11:01      0:21      0:00    12142930122          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21652   04/03/17   19:11:02      0:22      0:16    12142930122          19728970197                                               MO      [VCORR]
21653   04/03/17   19:11:02      0:22      0:16    12142930122          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21654   04/03/17   19:19:15      0:11      4:53    19728970197          12123013283         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21655   04/03/17   19:20:53      0:20      0:00    12144608465          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21656   04/03/17   19:20:54      0:21      0:25    12144608465          19728970197                                               MO      [VCORR]
21657   04/03/17   19:20:54      0:21      0:25    12144608465          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6839




21658   04/03/17   19:42:56      0:03      3:22    17192487002          19728970197                                               MO         [CMH]
21659   04/03/17   19:42:56      0:03      3:22    17192487002          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21660   04/03/17   19:45:14      0:03      1:04    18083063161          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21661   04/03/17   19:47:27      0:06      0:58    15163306281          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21662   04/03/17   19:47:55      0:21      0:00    15127514333          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21663   04/03/17   19:47:56      0:22      0:04    15127514333          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21664   04/03/17   19:47:57      0:24      0:03    15127514333          19728970197                                               MO        [NIOR]
21665   04/03/17   19:55:21      0:02      1:24    13109208193          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21666   04/03/17   20:03:58      0:05      6:24    -1                   19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 583 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1224
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21667   04/03/17   20:08:21      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21668   04/03/17   20:08:23      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
21669   04/03/17   20:08:23      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21670   04/03/17   20:10:46      0:07      0:45    19728970197          12144777469                                               MT   [NIOP:VCORR]
21671   04/03/17   20:10:46      0:07      0:45    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21672   04/03/17   20:12:06      0:23      0:00    19728970197          12144608465                                               MT       [NIOP]
21673   04/03/17   20:12:07      0:24      0:25    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
21674   04/03/17   20:12:07      0:24      0:25    19728970197          12144608465         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21675   04/03/17   20:22:42      0:05      0:12    17192487002          19728970197                                               MO      [VCORR]
21676   04/03/17   20:22:42      0:05      0:12    17192487002          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6840




                                                                                              IPHONE6SPLUS
21677   04/03/17   20:23:41      0:09     36:41    19728970197          17192487002                                               MT    [NIOP:VCORR]
21678   04/03/17   20:23:41      0:09     36:41    19728970197          17192487002         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21679   04/03/17   20:37:30      0:10      5:06    12144608465          19728970197                                               MO      [VCORR]
21680   04/03/17   20:37:30      0:10      5:06    12144608465          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21681   04/03/17   20:37:33      0:00     22:49    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21682   04/03/17   21:01:29      0:05      3:58    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21683   04/03/17   21:05:45      0:05      0:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21684   04/03/17   21:06:02      0:03      2:11    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 584 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1225
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21685   04/03/17   21:18:18      0:13      0:32    19728970197          12144688840                                               MT        [CFU]
                                                   12149540771(F)
21686   04/03/17   21:18:18      0:13      0:32    19728970197          12144688840         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21687   04/03/17   21:18:59      0:10      6:44    12149549316          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21688   04/03/17   21:36:53      0:04      2:56    19725233299          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21689   04/03/17   21:38:36      0:16      1:50    12142733322          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21690   04/03/17   21:40:16      0:11      0:00    14694424853          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21691   04/03/17   21:40:17      0:12      0:14    14694424853          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6841




21692   04/03/17   21:40:39      0:01      1:01    19725233299          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21693   04/03/17   21:56:53      0:12     20:30    12144028465          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21694   04/03/17   21:56:53      0:12     20:30    12144028465          19728970197                                               MO       [VCORR]
21695   04/03/17   22:15:13      0:04      0:13    12144777469          19728970197                                               MO       [VCORR]
21696   04/03/17   22:15:13      0:04      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21697   04/03/17   22:17:54      0:03     10:36    19728970197          12144777469                                               MT    [NIOP:VCORR]
21698   04/03/17   22:17:54      0:03     10:36    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21699   04/03/17   22:29:58      0:02      7:42    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21700   04/03/17   22:38:27      0:29      0:00    19728970197          13109208193         3557220700307612    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 585 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1226
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:19
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21701   04/03/17   22:51:19      0:04      1:58    19738654125          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21702   04/03/17   22:54:19      0:03      1:03    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21703   04/03/17   23:04:38      0:10     14:37    15127514333          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21704   04/03/17   23:04:38      0:11     14:38    15127514333          19728970197                                               MO      [NIOR]
21705   04/03/17   23:20:20      0:06      4:28    19728970197          19177420998         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21706   04/03/17   23:20:20      0:06      4:28    19728970197          19177420998                                               MT   [NIOP:VCORR]
21707   04/03/17   23:48:33      0:04      4:51    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21708   04/03/17   23:52:45      0:14      9:50    16164030315          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6842




21709   04/04/17   00:08:03      0:05      7:40    16164030315          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21710   04/04/17   00:18:53      0:09      4:48    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21711   04/04/17   00:19:42      0:21      0:00    12144777469          19728970197                                               MO         []
21712   04/04/17   00:19:42      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21713   04/04/17   00:19:42      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21714   04/04/17   00:24:12      0:16      3:45    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21715   04/04/17   00:29:13      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
21716   04/04/17   00:29:14      0:23      1:47    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
21717   04/04/17   00:29:14      0:23      1:47    19728970197          12023683007         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 586 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1227
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21718   04/04/17   00:32:05      0:35      0:18    19728970197          13014425957         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21719   04/04/17   00:35:47      0:01      0:00    19728970197          14178482210                                               MT      [NIOP]
21720   04/04/17   00:35:47      0:02      0:00    19728970197          14178482210         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21721   04/04/17   00:36:04      0:13     12:53    19728970197          19728652228         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21722   04/04/17   00:36:32      0:10     12:25    19728970197          14178482210         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21723   04/04/17   00:36:32      0:10     12:25    19728970197          14178482210                                               MT   [NIOP:VCORR]
21724   04/04/17   00:36:36      0:00     12:21    19728970197          -1                  3557220700307612    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21725   04/04/17   00:55:06      0:00      0:00    13017670825          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6843




21726   04/04/17   00:55:07      0:01      0:20    13017670825          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21727   04/04/17   00:55:13      0:12      2:08    19728970197          19728652228         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21728   04/04/17   00:55:33      0:06      1:46    13014425957          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21729   04/04/17   00:58:01      0:21      0:00    19728970197          14055681717                                               MT      [NIOP]
21730   04/04/17   00:58:02      0:22      0:30    19728970197          14055681717         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21731   04/04/17   00:58:02      0:22      0:30    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
21732   04/04/17   00:59:04      0:10      4:08    19728970197          14178482210         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21733   04/04/17   00:59:04      0:10      4:08    19728970197          14178482210                                               MT    [NIOP:VCORR]
21734   04/04/17   01:07:56      0:10     11:49    19728970197          19034453501         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 587 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1228
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21735   04/04/17   01:16:37      0:32      1:34    19728970197          12142024709         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21736   04/04/17   01:22:23      0:12     24:14    19728970197          14053016595                                               MT   [NIOP:VCORR]
21737   04/04/17   01:22:23      0:13     24:14    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21738   04/04/17   01:48:45      0:04      0:33    19728970197          12144777469                                               MT   [NIOP:VCORR]
21739   04/04/17   01:48:45      0:04      0:33    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21740   04/04/17   01:49:47      0:22      4:07    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21741   04/04/17   02:01:32      0:13      0:20    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21742   04/04/17   03:33:35      0:07      4:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6844




21743   04/04/17   04:52:19      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
21744   04/04/17   04:52:20      0:02      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21745   04/04/17   12:03:19      0:00      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
21746   04/04/17   12:03:20      0:01      0:03    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21747   04/04/17   12:13:34      0:00      0:00    12023683007          19728970197                             310410933034475   MT       [NIOP]
21748   04/04/17   12:13:36      0:02      1:32    12023683007          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21749   04/04/17   12:13:36      0:03      1:32    12023683007          19728970197                                               MO      [VCORR]
21750   04/04/17   13:29:15      0:03     18:43    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21751   04/04/17   13:29:15      0:04     18:43    12144777469          19728970197                                               MO      [VCORR]
21752   04/04/17   13:47:47      0:04      8:13    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21753   04/04/17   13:47:47      0:05      8:13    12146687860          19728970197                                               MO      [VCORR]
21754   04/04/17   13:56:23      0:08     14:26    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 588 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1229
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21755   04/04/17   14:01:36      0:04      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21756   04/04/17   14:01:37      0:05      0:10    12144035705          19728970197                                               MO       [VCORR]
21757   04/04/17   14:01:37      0:05      0:10    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21758   04/04/17   14:11:44      0:21      0:00    19728970197          12023683007                                               ST       [NIOP]
21759   04/04/17   14:11:46      0:23      0:24    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
21760   04/04/17   14:11:46      0:23      0:24    19728970197          12023683007         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21761   04/04/17   14:14:03      0:24     12:01    19728970197          17132972837         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21762   04/04/17   14:26:55      0:35      0:03    19728970197          12142024709         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21763   04/04/17   14:57:35      0:30      0:00    19728970197          12142024709         3557220700307612    310410933034475   MO         []
                                                                                                                                                                                               6845




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21764   04/04/17   14:57:45      0:03      8:07    12144035705          19728970197                                               MO      [VCORR]
21765   04/04/17   14:57:45      0:03      8:07    12144035705          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21766   04/04/17   14:58:27      0:17     16:58    18173000132          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21767   04/04/17   15:02:18      0:21      0:00    12142152081          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21768   04/04/17   15:02:19      0:22      0:03    12142152081          19728970197                                               MO       [VCORR]
21769   04/04/17   15:02:19      0:22      0:03    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21770   04/04/17   15:08:14      0:06      0:13    12146687860          19728970197                                               MO       [VCORR]
21771   04/04/17   15:08:14      0:06      0:13    12146687860          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21772   04/04/17   15:15:40      0:04      1:10    18083063161          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 589 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1230
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21773   04/04/17   15:39:32      0:05      5:34    19728970197          12144735551         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21774   04/04/17   16:07:01      0:02      3:52    19728970197          18886380669         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21775   04/04/17   16:13:41      0:21      0:00    17027377668          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21776   04/04/17   16:13:42      0:22      1:19    17027377668          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21777   04/04/17   16:17:15      0:08      0:23    19146431553          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21778   04/04/17   16:20:48      0:04      5:31    12146687860          19728970197                                               MO      [VCORR]
21779   04/04/17   16:20:48      0:04      5:31    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21780   04/04/17   16:26:52      0:06      0:00    13104208293          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6846




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21781   04/04/17   16:26:53      0:07      0:10    13104208293          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21782   04/04/17   16:35:06      0:03      2:13    19728970197          12147204444         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21783   04/04/17   16:37:30      0:02      0:00    19728970197          19729653344                                               MT      [NIOP]
21784   04/04/17   16:37:31      0:03      0:48    19728970197          19729653344         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21785   04/04/17   16:37:31      0:03      0:48    19728970197          19729653344                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
21786   04/04/17   16:38:53      0:00      0:00    12147084555          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21787   04/04/17   16:38:54      0:01      0:24    12147084555          19728970197                                               MO      [VCORR]
21788   04/04/17   16:38:54      0:01      0:24    12147084555          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 590 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1231
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21789   04/04/17   16:39:05      0:33      0:44    19728970197          12147096636         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21790   04/04/17   16:43:51      0:01      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21791   04/04/17   16:43:51      0:02      0:00    -1                   19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21792   04/04/17   16:43:52      0:02      0:53    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21793   04/04/17   16:45:35      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
21794   04/04/17   16:45:37      0:22      0:05    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
21795   04/04/17   16:45:37      0:22      0:05    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21796   04/04/17   16:46:30      0:03      5:33    19728970197          18884296802         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6847




                                                                                              IPHONE6SPLUS
21797   04/04/17   16:52:23      0:01      4:05    19723702345          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21798   04/04/17   17:00:59      0:12      4:23    19728970197          13056809831         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21799   04/04/17   17:00:59      0:12      4:23    19728970197          13056809831                                               MT    [NIOP:VCORR]
21800   04/04/17   17:15:38      0:05      0:24    19729812817          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21801   04/04/17   17:24:32      0:05      0:00    12147096636          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21802   04/04/17   17:24:33      0:06      0:04    12147096636          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21803   04/04/17   17:24:46      0:04      0:00    12147096636          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21804   04/04/17   17:24:47      0:05      0:04    12147096636          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 591 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1232
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21805   04/04/17   17:34:24      0:24      1:49    19728970197          13104208293         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21806   04/04/17   17:36:21      0:05      0:09    16319182536          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21807   04/04/17   17:45:49      0:22      0:00    19728970197          12142083327                                               MT       [NIOP]
21808   04/04/17   17:45:51      0:24      0:02    19728970197          12142083327                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
21809   04/04/17   17:45:51      0:24      0:02    19728970197          12142083327         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21810   04/04/17   17:55:54      0:22      0:00    19729812817          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21811   04/04/17   17:55:55      0:23      0:34    19729812817          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21812   04/04/17   17:57:33      0:07      1:02    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6848




                                                                                              IPHONE6SPLUS
21813   04/04/17   18:03:15      0:08      0:17    13056809831          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21814   04/04/17   18:03:15      0:08      0:17    13056809831          19728970197                                               MO      [VCORR]
21815   04/04/17   18:21:39      0:01      0:00    19729653344          19728970197                             310410933034475   MT       [NIOP]
21816   04/04/17   18:21:39      0:01      0:10    19729653344          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21817   04/04/17   18:21:39      0:01      0:10    19729653344          19728970197                                               MO      [VCORR]
21818   04/04/17   18:44:34      0:10      8:16    12142083327          19728970197                                               MO      [VCORR]
21819   04/04/17   18:44:34      0:10      8:16    12142083327          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21820   04/04/17   19:04:36      0:07      0:00    17022967668          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21821   04/04/17   19:04:37      0:08      0:51    17022967668          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21822   04/04/17   19:47:38      0:05      0:53    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 592 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1233
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21823   04/04/17   19:55:41      0:07      0:39    19728970197          15163306281         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21824   04/04/17   20:01:12      0:07      0:37    12144777469          19728970197                                               MO       [VCORR]
21825   04/04/17   20:01:12      0:07      0:37    12144777469          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21826   04/04/17   20:05:10      0:03      4:04    19728970197          18778825894         3557220700307612    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21827   04/04/17   20:08:57      0:06      0:15    18882702123          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21828   04/04/17   20:10:06      0:04      1:27    13055711200          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21829   04/04/17   20:22:29      0:08      8:45    19176012902          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21830   04/04/17   20:22:29      0:08      8:45    19176012902          19728970197                                               MO       [VCORR]
                                                                                                                                                                                               6849




21831   04/04/17   20:34:07      0:03      1:55    12146687860          19728970197                                               MO       [VCORR]
21832   04/04/17   20:34:07      0:03      1:55    12146687860          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21833   04/04/17   20:39:25      0:04      3:20    19728970197          12147084555                                               MT   [NIOP:CMH:VCORR]
21834   04/04/17   20:39:25      0:04      3:20    19728970197          12147084555         3557220700307612    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21835   04/04/17   20:44:19      0:13      9:19    19728970197          19727405526         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21836   04/04/17   20:44:19      0:13      9:19    19728970197          19727405526                                               MT   [NIOP:CMH:VCORR]
21837   04/04/17   20:46:37      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21838   04/04/17   20:46:38      0:21      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21839   04/04/17   20:46:38      0:22      0:03    12144777469          19728970197                                               MO       [VCORR]
21840   04/04/17   20:47:27      0:21      0:00    14053016595          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 593 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1234
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21841   04/04/17   20:47:28      0:22      0:35    14053016595          19728970197                                               MO      [VCORR]
21842   04/04/17   20:47:28      0:22      0:35    14053016595          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21843   04/04/17   20:52:39      0:21      0:00    13059865376          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21844   04/04/17   20:52:40      0:22      0:13    13059865376          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21845   04/04/17   20:53:46      0:04      2:33    19728970197          12144777469                                               MT    [NIOP:VCORR]
21846   04/04/17   20:53:46      0:04      2:33    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21847   04/04/17   20:56:31      0:08      1:43    19728970197          14053016595                                               MT    [NIOP:VCORR]
21848   04/04/17   20:56:31      0:08      1:43    19728970197          14053016595         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21849   04/04/17   20:58:18      0:00      0:00    19728970197          13059865376         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                                                                                                                              6850




                                                                                              IPHONE6SPLUS
21850   04/04/17   20:58:51      0:16      5:58    19728970197          19728652228         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21851   04/04/17   21:01:18      0:05      3:31    19728970197          13056809831                                               MT       [NIOP]
21852   04/04/17   21:01:18      0:07      3:31    19728970197          13056809831         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21853   04/04/17   21:01:18      0:07      3:31    19728970197          13056809831                                               ST       [NIOP]
21854   04/04/17   21:01:23      0:00      3:26    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21855   04/04/17   21:05:07      0:10      1:44    19728970197          19728652228         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21856   04/04/17   21:16:12      0:10      0:11    16176403999          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21857   04/04/17   21:16:34      0:04      0:00    16176403999          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21858   04/04/17   21:16:35      0:05      0:02    16176403999          19728970197                             310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 594 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1235
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21859   04/04/17   21:39:21      0:24      0:10    19728970197          14049442108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21860   04/04/17   21:39:48      0:05     18:12    19728970197          14049552108         3557220700307612    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21861   04/04/17   21:39:48      0:05     18:12    19728970197          14049552108                                               MT   [NIOP:VCORR]
21862   04/04/17   21:52:07      0:20      0:00    13059865376          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21863   04/04/17   21:52:08      0:21      0:09    13059865376          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21864   04/04/17   21:57:18      0:08      0:12    12144028465          19728970197         3557220700307612    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21865   04/04/17   21:57:18      0:08      0:12    12144028465          19728970197                                               MO      [VCORR]
21866   04/04/17   21:59:33      0:05      0:00    13059865376          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6851




21867   04/04/17   21:59:56      0:14      0:47    19728970197          13059865376         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21868   04/04/17   22:01:30      0:09      7:36    19728970197          14053016595                                               MT   [NIOP:VCORR]
21869   04/04/17   22:01:30      0:09      7:36    19728970197          14053016595         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21870   04/04/17   22:21:29      0:10      2:44    19038410604          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21871   04/04/17   22:24:26      0:10      0:38    12142822920          19728970197                                               MO      [VCORR]
21872   04/04/17   22:24:26      0:09      0:38    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21873   04/04/17   23:03:32      0:12      1:29    12142024709          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21874   04/04/17   23:07:31      0:05     34:32    19728970197          12142024709         3557220700307612    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21875   04/04/17   23:24:20      0:26      2:42    19728970197          19034453501         3557220700307612    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 595 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1236
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21876   04/04/17   23:27:03      0:06     15:00    19034453501          19728970197         3557220700307612    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
21877   04/04/17   23:27:05      0:00     14:58    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21878   04/04/17   23:36:51      0:21      0:00    12023683007          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21879   04/04/17   23:36:52      0:22      1:07    12023683007          19728970197                                               MO         []
21880   04/04/17   23:36:52      0:22      1:07    12023683007          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21881   04/04/17   23:37:14      0:20      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21882   04/04/17   23:37:15      0:21      0:03    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21883   04/04/17   23:37:15      0:22      0:03    12144777469          19728970197                                               MO       [VCORR]
                                                                                                                                                                                             6852




21884   04/04/17   23:42:44      0:20      6:43    19728970197          12144777469                                               MT    [NIOP:VCORR]
21885   04/04/17   23:42:44      0:20      6:43    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21886   04/04/17   23:49:42      0:09     12:42    19728970197          12023683007                                               MT    [NIOP:VCORR]
21887   04/04/17   23:49:42      0:09     12:42    19728970197          12023683007         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21888   04/05/17   00:11:11      0:04     10:33    19728970197          12147047301                                               MT    [NIOP:VCORR]
21889   04/05/17   00:11:11      0:04     10:33    19728970197          12147047301         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21890   04/05/17   00:22:35      0:04      9:26    19728970197          18083063161         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21891   04/05/17   00:42:58      0:03      3:29    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21892   04/05/17   00:50:43      0:08      0:34    12142822920          19728970197                                               MO      [VCORR]
21893   04/05/17   00:50:43      0:08      0:34    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 596 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1237
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21894   04/05/17   01:20:34      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
21895   04/05/17   01:20:35      0:23      0:02    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
21896   04/05/17   01:20:35      0:23      0:02    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21897   04/05/17   01:22:00      0:11      0:46    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21898   04/05/17   02:26:58      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
21899   04/05/17   02:26:59      0:01      0:04    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21900   04/05/17   02:43:12      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
21901   04/05/17   02:43:13      0:01      0:05    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21902   04/05/17   03:27:56      0:01      0:00    12142152081          19728970197                             310410933034475   MT       [NIOP]
21903   04/05/17   03:27:57      0:02      0:02    12142152081          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
21904   04/05/17   03:27:57      0:02      0:02    12142152081          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              6853




21905   04/05/17   11:31:31      0:07      2:02    13127145705          19728970197                                               MO      [VCORR]
21906   04/05/17   11:31:31      0:07      2:02    13127145705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21907   04/05/17   11:34:35      0:07      1:59    19173318012          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21908   04/05/17   11:34:36      0:00      2:00    19173318012          19728970197                                               MO         []
                                                   9728970197(D)
21909   04/05/17   11:34:36      0:00      2:00    19173318012          19728970197                                               MO         []
21910   04/05/17   12:21:08      0:04      7:21    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21911   04/05/17   12:31:42      0:22      0:00    19728970197          13127145705                                               MT       [NIOP]
21912   04/05/17   12:31:44      0:24      0:39    19728970197          13127145705                                               MT   [NIOP:CFNA:VM]
                                                   18478140555(F)
21913   04/05/17   12:31:44      0:24      0:39    19728970197          13127145705         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21914   04/05/17   12:46:26      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 597 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1238
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
21915   04/05/17   12:46:27      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]
21916   04/05/17   12:46:27      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21917   04/05/17   13:13:12      0:06      0:39    12146687860          19728970197                                               MO      [VCORR]
21918   04/05/17   13:13:12      0:06      0:39    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21919   04/05/17   13:57:01      0:05      6:12    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21920   04/05/17   14:00:21      0:06      0:10    13127145705          19728970197                                               MO       [VCORR]
21921   04/05/17   14:00:21      0:06      0:10    13127145705          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21922   04/05/17   14:10:02      0:10      1:28    12146324646          19728970197                                               MO       [VCORR]
21923   04/05/17   14:10:02      0:10      1:28    12146324646          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21924   04/05/17   14:31:35      0:04      3:30    19728970197          17864645510         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                                                                                                               6854




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21925   04/05/17   14:35:35      0:04      5:01    19728970197          17864645510         3557220700307612    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21926   04/05/17   14:39:21      0:38      1:15    19728970197          19034453501         3557220700307612    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21927   04/05/17   14:39:23      0:00      1:13    19728970197          -1                  3557220700307612    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21928   04/05/17   14:46:02      0:31      0:00    13104208293          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21929   04/05/17   14:46:03      0:32      0:13    13104208293          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21930   04/05/17   15:05:03      0:06     10:36    12146152222          19728970197         3557220700307612    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21931   04/05/17   15:08:35      0:21      0:00    12149292877          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 598 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1239
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21932   04/05/17   15:08:36      0:22      0:03    12149292877          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21933   04/05/17   15:46:08      0:18      1:29    19728970197          12149292877         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21934   04/05/17   15:55:44      0:04      4:29    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21935   04/05/17   15:55:44      0:05      4:29    12144777469          19728970197                                               MO      [VCORR]
21936   04/05/17   15:57:30      0:20      0:00    18053411164          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21937   04/05/17   15:57:32      0:22      0:00    18053411164          19728970197                                               MO      [VCORR]
21938   04/05/17   15:57:32      0:22      0:01    18053411164          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21939   04/05/17   16:04:58      0:11      0:27    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6855




21940   04/05/17   16:05:38      0:04      0:00    19728970197          12144031955         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21941   04/05/17   16:05:38      0:04      0:00    19728970197          12144031955                                               MT      [NIOP]
21942   04/05/17   16:11:41      0:22      0:00    12142024709          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21943   04/05/17   16:11:42      0:23      0:35    12142024709          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21944   04/05/17   16:18:34      0:22      0:00    12142152081          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21945   04/05/17   16:18:36      0:24      0:07    12142152081          19728970197                                               MO      [VCORR]
21946   04/05/17   16:18:36      0:24      0:07    12142152081          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21947   04/05/17   16:23:39      0:22      0:00    12144035705          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21948   04/05/17   16:23:40      0:23      0:42    12144035705          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 599 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1240
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21949   04/05/17   16:23:40      0:23      0:42    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21950   04/05/17   16:24:16      0:03      0:37    19728970197          12142822920                                               MT   [NIOP:VCORR]
21951   04/05/17   16:24:16      0:03      0:37    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21952   04/05/17   16:53:04      0:02     11:16    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21953   04/05/17   17:10:12      0:06      2:30    16319182536          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21954   04/05/17   17:14:01      0:15      0:00    19728970197          12142822920                                               MT      [NIOP]
21955   04/05/17   17:14:01      0:16      0:00    19728970197          12142822920         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21956   04/05/17   17:23:22      0:13      0:26    19728970197          12145596402         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6856




21957   04/05/17   17:35:04      0:04      3:42    14055681717          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21958   04/05/17   17:35:04      0:04      3:42    14055681717          19728970197                                               MO      [VCORR]
21959   04/05/17   17:47:54      0:10      2:29    19728970197          19728652224         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21960   04/05/17   18:14:25      0:10      0:13    12144777469          19728970197                                               MO      [VCORR]
21961   04/05/17   18:14:25      0:10      0:13    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21962   04/05/17   18:27:00      0:22      0:00    18053411164          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21963   04/05/17   18:27:01      0:23      0:00    18053411164          19728970197                                               MO      [VCORR]
21964   04/05/17   18:27:01      0:23      0:00    18053411164          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21965   04/05/17   18:42:51      0:03      0:00    12144154865          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21966   04/05/17   18:42:52      0:04      0:35    12144154865          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 600 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1241
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:20
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21967   04/05/17   18:42:52      0:04      0:35    12144154865          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21968   04/05/17   18:43:00      0:00      0:00    12146687860          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21969   04/05/17   18:43:00      0:04      2:28    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21970   04/05/17   18:43:01      0:01      0:05    12146687860          19728970197                                               MO      [VCORR]
21971   04/05/17   18:43:01      0:01      0:05    12146687860          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21972   04/05/17   19:04:50      0:02     10:49    12144035705          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21973   04/05/17   19:04:50      0:03     10:49    12144035705          19728970197                                               MO      [VCORR]
21974   04/05/17   19:17:42      0:04      2:17    12017352250          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6857




21975   04/05/17   19:20:54      0:05      5:00    12144777469          19728970197                                               MO      [VCORR]
21976   04/05/17   19:20:54      0:05      5:00    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21977   04/05/17   19:26:13      0:09      3:38    19728970197          18053411164                                               MT   [NIOP:VCORR]
21978   04/05/17   19:26:13      0:09      3:38    19728970197          18053411164         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21979   04/05/17   19:43:51      0:05      1:31    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21980   04/05/17   19:45:22      0:21      0:00    14049552108          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21981   04/05/17   19:45:23      0:22      0:39    14049552108          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21982   04/05/17   19:45:23      0:22      0:39    14049552108          19728970197                                               MO     [CMH:VCORR]
21983   04/05/17   20:59:14      0:21      0:00    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
21984   04/05/17   20:59:37      0:27      0:54    19728970197          12142266995                                               ST       [OOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 601 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1242
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
21985   04/05/17   20:59:37      0:28      0:53    19728970197          12142266995         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21986   04/05/17   21:03:27      0:04      4:09    12142266995          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21987   04/05/17   21:03:27      0:04      4:10    12142266995          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
21988   04/05/17   21:34:08      0:11     36:53    19728970197          14049552108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21989   04/05/17   21:34:08      0:11     36:53    19728970197          14049552108                                               MT   [NIOP:CMH:MPS]
21990   04/05/17   21:46:28      0:21      0:00    12486135336          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21991   04/05/17   21:46:30      0:23      0:30    12486135336          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
21992   04/05/17   21:46:30      0:23      0:30    12486135336          19728970197                                               MO      [VCORR]
21993   04/05/17   22:17:04      0:01      0:00    19728970197          12149126054                                               MT       [NIOP]
                                                                                                                                                                                             6858




21994   04/05/17   22:17:04      0:01      0:00    19728970197          12149126054         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21995   04/05/17   22:23:36      0:10      0:39    12144777469          19728970197                                               MO      [VCORR]
21996   04/05/17   22:23:36      0:10      0:39    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21997   04/05/17   22:28:06      0:08      3:01    19728970197          19728417297         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
21998   04/05/17   22:28:06      0:08      3:01    19728970197          19728417297                                               MT    [NIOP:VCORR]
21999   04/05/17   22:32:11      0:09      0:51    19728970197          18053411164                                               MT    [NIOP:VCORR]
22000   04/05/17   22:32:11      0:09      0:51    19728970197          18053411164         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22001   04/05/17   22:33:02      0:07      0:14    19727402097          19728970197                                               MO      [VCORR]
22002   04/05/17   22:33:02      0:07      0:14    19727402097          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22003   04/05/17   22:47:47      0:04     10:17    12147553846          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 602 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1243
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22004   04/05/17   22:47:47      0:05     10:17    12147553846          19728970197                                               MO      [Wi-Fi]
22005   04/06/17   00:16:59      0:00      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
22006   04/06/17   00:17:00      0:01      0:38    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22007   04/06/17   01:03:23      0:25      0:00    19728970197          12486135336                                               MT      [NIOP]
22008   04/06/17   01:03:48      0:29      0:00    19728970197          12486135336                                               ST      [NIOP]
22009   04/06/17   01:03:50      0:31      0:37    19728970197          12486135336         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22010   04/06/17   01:03:50      0:31      0:37    19728970197          12486135336                                               ST   [NIOP:CFNA:VM]
                                                   15862165013(F)
22011   04/06/17   01:23:21      0:09      4:19    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22012   04/06/17   01:50:49      0:22      0:00    19728970197          14049552108                                               MT       [NIOP]
22013   04/06/17   01:50:51      0:24      0:31    19728970197          14049552108                                               MT   [NIOP:CFNA:VM]
                                                   16787569911(F)
22014   04/06/17   01:50:51      0:25      0:31    19728970197          14049552108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6859




                                                                                              IPHONE6SPLUS
22015   04/06/17   01:56:20      0:07      8:35    14049552108          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22016   04/06/17   01:56:20      0:07      8:35    14049552108          19728970197                                               MO      [VCORR]
22017   04/06/17   02:05:49      0:22      0:00    19728970197          14049552108                                               MT       [NIOP]
22018   04/06/17   02:05:50      0:23      0:03    19728970197          14049552108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22019   04/06/17   02:05:50      0:23      0:03    19728970197          14049552108                                               MT   [NIOP:CFNA:VM]
                                                   16787569911(F)
22020   04/06/17   02:06:23      0:21      0:00    19728970197          14049552108                                               MT      [NIOP]
22021   04/06/17   02:06:24      0:22      0:02    19728970197          14049552108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22022   04/06/17   02:06:24      0:22      0:02    19728970197          14049552108                                               MT   [NIOP:CFNA:VM]
                                                   16787569911(F)
22023   04/06/17   02:06:57      0:22      0:00    19728970197          14049552108         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22024   04/06/17   02:06:57      0:22      0:00    19728970197          14049552108                                               MT   [NIOP:CFNA:VM]
                                                   16787569911(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 603 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1244
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22025   04/06/17   02:06:57      0:22      0:00    19728970197          14049552108                                               MT      [NIOP]
22026   04/06/17   02:08:15      0:05      6:19    14049552108          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22027   04/06/17   02:08:15      0:05      6:19    14049552108          19728970197                                               MO      [VCORR]
22028   04/06/17   02:27:14      0:03      1:40    19728970197          14049552108                                               MT   [NIOP:VCORR]
22029   04/06/17   02:27:14      0:04      1:40    19728970197          14049552108         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22030   04/06/17   02:30:49      0:03      2:14    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22031   04/06/17   02:33:02      0:08      7:24    14046637289          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22032   04/06/17   02:34:38      0:21      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22033   04/06/17   02:34:39      0:22      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6860




                                                                                              IPHONE6SPLUS
22034   04/06/17   02:36:15      0:20      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22035   04/06/17   02:36:16      0:21      0:04    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22036   04/06/17   02:42:13      0:32      0:04    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22037   04/06/17   02:42:30      0:10      2:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22038   04/06/17   11:22:02      0:07     27:38    12143008556          19728970197         3557220700307612    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22039   04/06/17   11:22:02      0:07     27:38    12143008556          19728970197                                               MO       [NIOR]
22040   04/06/17   13:24:20      0:06      1:32    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22041   04/06/17   13:26:36      0:33      4:43    19728970197          15163306281         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 604 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1245
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22042   04/06/17   13:27:58      0:21      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22043   04/06/17   13:27:59      0:22      0:03    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22044   04/06/17   13:34:57      0:02      0:00    13109208193          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22045   04/06/17   13:34:57      0:02      0:03    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22046   04/06/17   13:34:58      0:03      0:02    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22047   04/06/17   13:35:08      0:05      6:49    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22048   04/06/17   13:53:42      0:07      2:47    13109208193          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6861




22049   04/06/17   13:58:40      0:04      3:50    12146687860          19728970197                                               MO      [VCORR]
22050   04/06/17   13:58:40      0:04      3:50    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22051   04/06/17   14:04:05      0:06      8:17    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22052   04/06/17   14:30:31      0:05      9:06    19728970197          12149126054                                               MT   [NIOP:VCORR]
22053   04/06/17   14:30:31      0:05      9:06    19728970197          12149126054         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22054   04/06/17   14:43:22      0:22      0:01    19728970197          19177420998                                               MT      [NIOP]
22055   04/06/17   14:43:26      0:26      0:36    19728970197          19177420998         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22056   04/06/17   14:43:26      0:26      0:36    19728970197          19177420998                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
22057   04/06/17   14:46:10      0:03      1:34    12144777469          19728970197                                               MO      [VCORR]
22058   04/06/17   14:46:10      0:03      1:34    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 605 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1246
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22059   04/06/17   14:47:45      0:06     13:37    19728417297          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22060   04/06/17   14:47:45      0:06     13:37    19728417297          19728970197                                               MO      [VCORR]
22061   04/06/17   15:01:56      0:07      1:29    19728970197          19723332722                                               MT   [NIOP:VCORR]
22062   04/06/17   15:01:56      0:07      1:29    19728970197          19723332722         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22063   04/06/17   15:04:06      0:12     12:44    19728970197          17082561901         3557220700307612    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22064   04/06/17   15:04:06      0:09     12:44    19728970197          17082561901                                               MT      [NIOP]
22065   04/06/17   15:19:58      0:04      0:05    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22066   04/06/17   15:20:23      0:04      7:13    13109208193          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22067   04/06/17   15:34:34      0:02      0:00    19723332722          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                            6862




                                                                                              IPHONE6SPLUS
22068   04/06/17   15:34:36      0:04      0:02    19723332722          19728970197                                               MO      [VCORR]
22069   04/06/17   15:34:36      0:04      0:02    19723332722          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22070   04/06/17   15:36:00      0:04      0:55    12144735551          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22071   04/06/17   16:05:31      0:06      0:41    19728970197          19726686810         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22072   04/06/17   16:10:58      0:04      0:23    12142266995          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
22073   04/06/17   16:10:58      0:04      0:37    12142266995          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22074   04/06/17   16:13:37      0:16      2:13    19728970197          19724507355         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22075   04/06/17   16:16:18      0:03      8:49    12144035705          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22076   04/06/17   16:16:18      0:04      8:49    12144035705          19728970197                                               MO     [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 606 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1247
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22077   04/06/17   16:22:06      0:21      0:00    19726686035          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22078   04/06/17   16:22:07      0:22      0:43    19726686035          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22079   04/06/17   16:46:04      0:06      0:38    13092878146          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22080   04/06/17   16:55:16      0:09      0:42    19728970197          19728652225         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22081   04/06/17   16:59:15      0:08      0:40    18039415030          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22082   04/06/17   17:01:16      0:18      2:19    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22083   04/06/17   17:15:51      0:06      3:41    15163306281          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6863




22084   04/06/17   17:19:56      0:07      1:10    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22085   04/06/17   17:21:16      0:05      4:02    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22086   04/06/17   17:26:46      0:02      0:00    12142266995          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22087   04/06/17   17:26:48      0:04      0:06    12142266995          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22088   04/06/17   17:26:48      0:04      0:07    12142266995          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
22089   04/06/17   17:47:34      0:20      2:21    19728970197          19727402097                                               MT   [NIOP:VCORR]
22090   04/06/17   17:47:34      0:20      2:21    19728970197          19727402097         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22091   04/06/17   17:57:15      0:13      9:24    16302054495          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 607 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1248
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
22092   04/06/17   17:57:15      0:13      9:25    16302054495           19728970197                                              MO      [NIOR]
                                                   01119728970197(D)
22093   04/06/17   18:17:14      0:00      0:00    13478860538           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22094   04/06/17   18:17:15      0:01      0:05    13478860538           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22095   04/06/17   18:17:23      0:22      0:00    13108012503           19728970197        3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22096   04/06/17   18:17:24      0:23      0:03    13108012503           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22097   04/06/17   18:17:24      0:23      0:03    13108012503           19728970197                                              MO      [Wi-Fi]
22098   04/06/17   18:24:05      0:04      1:00    13108012503           13105813009                                              MO       [CFU]
                                                   19728970197(OO)
22099   04/06/17   18:24:05      0:05      1:00    19728970197           13108012503        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6864




22100   04/06/17   18:24:05      0:05      1:00    19728970197           13108012503                                              MT    [NIOP:CFU]
                                                   13105813009(F)
22101   04/06/17   18:27:26      0:05      2:44    13108012503           19728970197        3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22102   04/06/17   18:27:26      0:05      2:44    13108012503           19728970197                                              MO      [Wi-Fi]
22103   04/06/17   18:28:47      0:20      0:00    18083063161           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22104   04/06/17   18:28:49      0:22      0:12    18083063161           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22105   04/06/17   18:30:38      0:06      0:10    19728970197           18083063161        3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22106   04/06/17   19:00:31      0:22      0:00    18083063161           19728970197        3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22107   04/06/17   19:00:32      0:23      0:04    18083063161           19728970197        3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 608 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1249
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22108   04/06/17   19:05:59      0:04      0:13    12818239393          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22109   04/06/17   19:07:13      0:05      0:16    19728652226          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22110   04/06/17   19:08:57      0:04     13:55    19728652226          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22111   04/06/17   19:19:48      0:20      0:00    14046637289          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22112   04/06/17   19:19:49      0:21      0:20    14046637289          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22113   04/06/17   19:23:48      0:08      0:18    12144777469          19728970197                                               MO      [VCORR]
22114   04/06/17   19:23:48      0:08      0:18    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22115   04/06/17   19:31:11      0:21      0:00    18083063161          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6865




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22116   04/06/17   19:31:13      0:23      0:05    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22117   04/06/17   19:33:11      0:32      0:25    19728970197          18083063161         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22118   04/06/17   19:33:18      0:05      0:00    13105629627          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22119   04/06/17   19:33:19      0:06      1:07    13105629627          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22120   04/06/17   19:33:19      0:06      1:07    13105629627          19728970197                                               MO      [VCORR]
22121   04/06/17   19:38:59      0:04      1:03    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22122   04/06/17   19:47:18      0:10      1:43    19728970197          19178549395         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22123   04/06/17   19:47:18      0:06      1:43    19728970197          19178549395                                               MT      [NIOP]
22124   04/06/17   19:47:18      0:09      1:43    19728970197          19178549395                                               ST      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 609 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1250
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22125   04/06/17   19:52:56      0:04      0:45    12146687860          19728970197                                               MO      [VCORR]
22126   04/06/17   19:52:56      0:04      0:45    12146687860          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22127   04/06/17   20:01:11      0:08      7:36    19728970197          13109208193         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22128   04/06/17   20:11:03      0:12      0:00    19728970197          12142152081                                               MT        [NIOP]
22129   04/06/17   20:11:05      0:14      0:08    19728970197          12142152081                                               MT    [NIOP:CFB:VM]
                                                   13173419000(F)
22130   04/06/17   20:11:05      0:14      0:08    19728970197          12142152081         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22131   04/06/17   20:11:19      0:02      1:46    12142152081          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22132   04/06/17   20:11:19      0:03      1:47    12142152081          19728970197                                               MO       [VCORR]
22133   04/06/17   20:13:48      0:22      0:00    19728970197          12144777469                                               MT        [NIOP]
22134   04/06/17   20:13:50      0:24      0:14    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
                                                                                                                                                                                               6866




22135   04/06/17   20:13:50      0:24      0:14    19728970197          12144777469         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22136   04/06/17   20:14:30      0:03      2:42    19728970197          12144031955         3557220700307612    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22137   04/06/17   20:14:30      0:03      2:42    19728970197          12144031955                                               MT    [NIOP:VCORR]
22138   04/06/17   20:20:16      0:19     10:38    19728970197          14046637289         3557220700307612    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22139   04/06/17   20:30:52      0:08     22:27    12145297694          19728970197         3557220700307612    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22140   04/06/17   20:48:21      0:05      0:23    18083063161          19728970197         3557220700307612    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22141   04/06/17   20:52:18      0:15      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22142   04/06/17   20:52:19      0:16      0:05    12144777469          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 610 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1251
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22143   04/06/17   20:52:19      0:16      0:05    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22144   04/06/17   20:55:35      0:03      1:42    19728970197          12144777469                                               MT   [NIOP:VCORR]
22145   04/06/17   20:55:35      0:03      1:43    19728970197          12144777469         3557220700307612    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22146   04/06/17   20:57:18      0:06      1:17    13107219587          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22147   04/06/17   21:01:24      0:07      7:05    18083063161          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22148   04/06/17   21:29:49      0:05      4:19    18177174533          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22149   04/06/17   22:16:32      0:35      0:01    19728970197          15714850462         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22150   04/06/17   22:22:08      0:13      1:32    19728970197          12013908166         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6867




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22151   04/06/17   22:29:01      0:05      4:59    12149951163          19728970197                                               MO      [NIOR]
22152   04/06/17   22:29:01      0:05      4:59    12149951163          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22153   04/06/17   22:46:20      0:22      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22154   04/06/17   22:46:21      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
22155   04/06/17   22:46:21      0:23      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22156   04/06/17   23:16:06      0:23      0:51    19728970197          12126981135         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22157   04/06/17   23:20:28      0:02      0:41    12142822920          19728970197                                               MO      [VCORR]
22158   04/06/17   23:20:28      0:02      0:41    12142822920          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22159   04/06/17   23:21:27      0:15      0:17    19728970197          12144777469                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 611 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1252
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22160   04/06/17   23:21:27      0:15      0:17    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22161   04/06/17   23:21:49      0:02      0:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
22162   04/06/17   23:21:49      0:02      0:13    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22163   04/06/17   23:22:18      0:03      0:14    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22164   04/06/17   23:22:18      0:04      0:14    12144777469          19728970197                                               MO     [VCORR]
22165   04/06/17   23:22:56      0:05     15:47    15714850462          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22166   04/06/17   23:28:04      0:21      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22167   04/06/17   23:28:05      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
22168   04/06/17   23:28:05      0:22      0:01    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             6868




                                                                                              IPHONE6SPLUS
22169   04/06/17   23:28:39      0:21      0:00    12142822920          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22170   04/06/17   23:28:40      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
22171   04/06/17   23:28:40      0:22      0:02    12142822920          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22172   04/06/17   23:38:56      0:07      5:04    19728970197          12144777469                                               MT   [NIOP:VCORR]
22173   04/06/17   23:38:56      0:07      5:04    19728970197          12144777469         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22174   04/06/17   23:45:58      0:13      6:13    19728970197          13109208193         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22175   04/07/17   00:14:48      0:00      0:00    12144581598          19728970197                                               MO       [NIOR]
22176   04/07/17   00:15:25      0:04      5:32    12144581598          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22177   04/07/17   00:15:25      0:04      5:32    12144581598          19728970197                                               MO      [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 612 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1253
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22178   04/07/17   00:31:47      0:03      0:24    19034453501          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22179   04/07/17   00:39:43      0:10     19:51    19728970197          12142152081                                               MT   [NIOP:VCORR]
22180   04/07/17   00:39:43      0:10     19:51    19728970197          12142152081         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22181   04/07/17   01:02:15      0:06      0:12    19728970197          12144031955         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22182   04/07/17   01:02:15      0:06      0:12    19728970197          12144031955                                               MT   [NIOP:VCORR]
22183   04/07/17   01:02:41      0:05      0:06    12144031955          19728970197         3557220700307612    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22184   04/07/17   01:02:41      0:06      0:06    12144031955          19728970197                                               MO      [VCORR]
22185   04/07/17   01:09:00      0:03      0:04    19728970197          12142822920                                               MT   [NIOP:VCORR]
22186   04/07/17   01:09:00      0:03      0:04    19728970197          12142822920         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22187   04/07/17   01:31:51      0:21      0:00    19728970197          12144157123                                               MT       [NIOP]
                                                                                                                                                                                             6869




22188   04/07/17   01:31:52      0:22      0:21    19728970197          12144157123                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
22189   04/07/17   01:31:52      0:22      0:21    19728970197          12144157123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22190   04/07/17   01:43:18      0:03      6:23    12144777469          19728970197                                               MO      [VCORR]
22191   04/07/17   01:43:18      0:03      6:23    12144777469          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22192   04/07/17   01:52:11      0:00      0:00    19728970197          12144157123                                               MT       [NIOP]
22193   04/07/17   01:52:13      0:02      0:04    19728970197          12144157123                                               MT   [NIOP:CFNR:VM]
                                                   18322059008(F)
22194   04/07/17   01:52:13      0:02      0:04    19728970197          12144157123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22195   04/07/17   01:52:48      0:22      0:00    19728970197          12144504111                                               MT       [NIOP]
22196   04/07/17   01:52:50      0:24      0:03    19728970197          12144504111                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
22197   04/07/17   01:52:50      0:24      0:03    19728970197          12144504111         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22198   04/07/17   01:53:11      0:01      0:00    19728970197          12144157123                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 613 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1254
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22199   04/07/17   01:53:12      0:02      0:04    19728970197          12144157123                                               MT   [NIOP:CFNR:VM]
                                                   18322059008(F)
22200   04/07/17   01:53:12      0:02      0:04    19728970197          12144157123         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22201   04/07/17   02:04:30      0:03     10:21    18083063161          19728970197         3557220700307612    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22202   04/07/17   02:33:20      0:02      0:00    19728970197          13104474668                                               MT       [NIOP]
22203   04/07/17   02:33:20      0:02      0:00    19728970197          13104474668         3557220700307612    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22204   04/07/17   03:10:06      0:01      0:00    14055681717          19728970197                             310410933034475   MT       [NIOP]
22205   04/07/17   03:10:07      0:02      0:02    14055681717          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22206   04/07/17   03:10:07      0:02      0:02    14055681717          19728970197                                               MO      [VCORR]
22207   04/07/17   03:10:13      0:01      0:00    14055681717          19728970197                             310410933034475   MT       [NIOP]
22208   04/07/17   03:10:14      0:02      0:02    14055681717          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                             6870




22209   04/07/17   03:10:14      0:02      0:02    14055681717          19728970197                                               MO      [VCORR]
22210   04/07/17   03:13:28      0:00      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
22211   04/07/17   03:13:29      0:01      0:06    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22212   04/07/17   03:13:46      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
22213   04/07/17   03:13:47      0:02      0:02    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22214   04/07/17   03:15:56      0:21      1:51    19728970197          19728652228         3557220700307612    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22215   04/07/17   12:17:16      0:10      1:29    12142152081          19728970197                                               MO      [VCORR]
22216   04/07/17   12:17:16      0:10      1:29    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22217   04/07/17   12:33:13      0:07      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22218   04/07/17   12:33:14      0:08      0:02    12144777469          19728970197                                               MO      [VCORR]
22219   04/07/17   12:33:14      0:08      0:02    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 614 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1255
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:21
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22220   04/07/17   12:33:28      0:04      0:00    12144777469          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22221   04/07/17   12:33:29      0:05      0:09    12144777469          19728970197                                               MO      [VCORR]
22222   04/07/17   12:33:29      0:05      0:09    12144777469          19728970197         3557220700307612    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22223   04/07/17   12:38:46      0:05      0:17    19728388042          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22224   04/07/17   12:40:16      0:09      3:44    19728970197          12144777469                                               MT   [NIOP:VCORR]
22225   04/07/17   12:40:16      0:09      3:44    19728970197          12144777469         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22226   04/07/17   12:43:43      0:07      0:12    19728388042          19728970197         3557220700307612    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22227   04/07/17   12:44:44      0:34      0:28    19728970197          12028412770         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6871




22228   04/07/17   12:52:05      0:11      1:55    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22229   04/07/17   12:55:03      0:41      0:01    19728970197          12148707800         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22230   04/07/17   13:12:04      0:04      0:55    12144588782          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22231   04/07/17   13:14:21      0:06      5:45    12148707800          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22232   04/07/17   13:49:18      0:23      4:41    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22233   04/07/17   13:55:23      0:01      0:00    19728970197          12144157123                                               MT       [NIOP]
22234   04/07/17   13:55:24      0:02      0:03    19728970197          12144157123                                               MT   [NIOP:CFNR:VM]
                                                   18322059008(F)
22235   04/07/17   13:55:24      0:02      0:03    19728970197          12144157123         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 615 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1256
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
22236   04/07/17   14:05:06      0:02      1:45    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22237   04/07/17   14:11:15      0:03     13:41    12144777469          19728970197                                               MO     [VCORR]
22238   04/07/17   14:11:15      0:03     13:41    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22239   04/07/17   14:26:41      0:04      1:05    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22240   04/07/17   14:28:19      0:05      0:28    19728970197          12144433605         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22241   04/07/17   14:29:07      0:13      0:52    19728970197          19034453501         3557220700307613    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22242   04/07/17   14:29:59      0:07      1:27    12146495704          19728970197                                               MO     [VCORR]
22243   04/07/17   14:29:59      0:07      1:27    12146495704          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           6872




22244   04/07/17   14:36:15      0:16      1:01    19728970197          19034453501         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22245   04/07/17   14:38:50      0:12      1:59    19728970197          12144433605         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22246   04/07/17   14:46:19      0:06      4:23    12145596402          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22247   04/07/17   14:51:48      0:12      1:42    19728970197          19728652228         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22248   04/07/17   14:56:12      0:06      1:11    12144777469          19728970197                                               MO     [VCORR]
22249   04/07/17   14:56:12      0:06      1:11    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22250   04/07/17   15:04:18      0:10      0:32    12144777469          19728970197                                               MO     [VCORR]
22251   04/07/17   15:04:18      0:10      0:32    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22252   04/07/17   15:05:47      0:03      5:16    19727881400          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 616 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1257
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22253   04/07/17   15:11:05      0:03      1:30    12034513397          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22254   04/07/17   15:11:05      0:04      1:30    12034513397          19728970197                                               MO       [VCORR]
22255   04/07/17   15:13:09      0:13      1:57    19728970197          12034511750         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22256   04/07/17   15:13:09      0:09      1:58    19728970197          12034511750                                               MT       [NIOP]
22257   04/07/17   15:16:12      0:13      1:47    19728970197          19724033399         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22258   04/07/17   15:48:13      0:03      3:11    19544391540          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22259   04/07/17   16:35:34      0:03      2:22    19728970197          12142822920                                               MT    [NIOP:VCORR]
22260   04/07/17   16:35:34      0:03      2:22    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22261   04/07/17   16:41:19      0:08      3:38    19728970197          17022195151                                               MT   [NIOP:CMH:VCORR]
22262   04/07/17   16:41:19      0:08      3:38    19728970197          17022195151         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                                                                                                               6873




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22263   04/07/17   16:45:20      0:02      7:51    17022195151          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22264   04/07/17   16:45:20      0:02      7:52    17022195151          19728970197                                               MO       [VCORR]
22265   04/07/17   16:54:28      0:05      3:20    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22266   04/07/17   17:02:32      0:03      1:28    19727402097          19728970197                                               MO       [VCORR]
22267   04/07/17   17:02:32      0:03      1:28    19727402097          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22268   04/07/17   17:04:11      0:06      0:41    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22269   04/07/17   17:04:11      0:07      0:41    12144777469          19728970197                                               MO       [VCORR]
22270   04/07/17   17:23:50      0:04      4:28    12142024709          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 617 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1258
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22271   04/07/17   18:01:43      0:16      1:35    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22272   04/07/17   18:03:41      0:03      0:00    19728970197          12144777469                                               MT      [NIOP]
22273   04/07/17   18:03:41      0:03      0:00    19728970197          12144777469         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22274   04/07/17   18:04:03      0:02      0:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
22275   04/07/17   18:04:03      0:02      0:13    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22276   04/07/17   18:04:38      0:06      0:00    19728970197          12144777469                                               MT       [NIOP]
22277   04/07/17   18:04:39      0:07      0:02    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
22278   04/07/17   18:04:39      0:07      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22279   04/07/17   18:05:21      0:02      0:04    19728970197          19178549395                                               MT   [NIOP:CFB:VM]
                                                   19084006990(F)
22280   04/07/17   18:05:21      0:02      0:04    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                            6874




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22281   04/07/17   18:05:36      0:02      0:03    19728970197          19178549395                                               MT   [NIOP:CFB:VM]
                                                   19084006990(F)
22282   04/07/17   18:05:36      0:03      0:03    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22283   04/07/17   18:06:26      0:15      0:23    19728970197          13105629627                                               MT   [NIOP:VCORR]
22284   04/07/17   18:06:26      0:16      0:23    19728970197          13105629627         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22285   04/07/17   18:07:31      0:22      1:30    19728970197          12126981135         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22286   04/07/17   18:07:44      0:03      1:42    12144777469          19728970197                                               MO     [VCORR]
22287   04/07/17   18:07:44      0:03      1:42    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22288   04/07/17   18:10:20      0:02      1:50    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 618 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1259
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22289   04/07/17   18:10:20      0:03      1:50    13105629627          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
22290   04/07/17   18:12:08      0:14      0:08    12144777469          19728970197                                               MO      [VCORR]
22291   04/07/17   18:12:08      0:14      0:08    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22292   04/07/17   18:12:43      0:04      7:24    19728970197          13105629627                                               MT      [NIOP]
22293   04/07/17   18:12:43      0:06      7:23    19728970197          13105629627         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22294   04/07/17   18:12:43      0:06      7:23    19728970197          13105629627                                               ST       [NIOP]
22295   04/07/17   18:21:23      0:02      3:30    12144735551          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22296   04/07/17   18:25:16      0:11      1:28    19728970197          12144735551         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22297   04/07/17   18:26:53      0:01      0:02    19728970197          19178549395                                               MT   [NIOP:CFB:VM]
                                                   19084006990(F)
22298   04/07/17   18:26:53      0:01      0:02    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6875




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22299   04/07/17   18:27:12      0:02      2:06    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22300   04/07/17   18:29:32      0:04      2:33    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22301   04/07/17   18:30:51      0:23      0:00    19728970197          13056809831                                               MT       [NIOP]
22302   04/07/17   18:30:52      0:24      1:13    19728970197          13056809831         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22303   04/07/17   18:30:52      0:24      1:13    19728970197          13056809831                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
22304   04/07/17   18:30:55      0:00      1:10    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22305   04/07/17   18:31:20      0:20      0:00    19176873667          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22306   04/07/17   18:31:21      0:21      1:26    19176873667          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 619 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1260
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22307   04/07/17   18:32:21      0:13      0:11    19728970197          19176873667         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22308   04/07/17   18:32:38      0:02      0:57    19728970197          19176873667         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22309   04/07/17   18:32:44      0:03      3:23    19176873667          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22310   04/07/17   18:40:49      0:07      0:44    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22311   04/07/17   18:40:49      0:08      0:44    12144777469          19728970197                                               MO      [VCORR]
22312   04/07/17   19:00:38      0:04      0:13    19727685970          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22313   04/07/17   19:01:14      0:11      0:11    19728970197          19728652228         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22314   04/07/17   19:09:33      0:04      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                               6876




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22315   04/07/17   19:09:35      0:06      0:06    12142822920          19728970197                                               MO       [VCORR]
22316   04/07/17   19:09:35      0:06      0:06    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22317   04/07/17   19:10:03      0:03      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22318   04/07/17   19:10:05      0:05      0:02    12142822920          19728970197                                               MO       [VCORR]
22319   04/07/17   19:10:05      0:05      0:02    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22320   04/07/17   19:12:42      0:05      5:57    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22321   04/07/17   19:13:57      0:06      0:28    12142822920          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22322   04/07/17   19:13:57      0:07      0:27    12142822920          19728970197                                               MO       [VCORR]
22323   04/07/17   19:14:24      0:20      0:00    19498878923          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 620 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1261
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22324   04/07/17   19:14:25      0:21      0:02    19498878923          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22325   04/07/17   19:16:23      0:07      0:27    12144777469          19728970197                                               MO      [VCORR]
22326   04/07/17   19:16:23      0:07      0:27    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22327   04/07/17   19:19:16      0:03      0:51    12144777469          19728970197                                               MO      [VCORR]
22328   04/07/17   19:19:16      0:03      0:51    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22329   04/07/17   19:20:33      0:04      2:39    19728970197          12142822920                                               MT   [NIOP:VCORR]
22330   04/07/17   19:20:33      0:05      2:39    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22331   04/07/17   19:35:01      0:04      0:30    12146687860          19728970197                                               MO      [VCORR]
22332   04/07/17   19:35:01      0:04      0:30    12146687860          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22333   04/07/17   19:54:51      0:08      1:20    19728970197          19727402097                                               MT   [NIOP:VCORR]
                                                                                                                                                                                             6877




22334   04/07/17   19:54:51      0:08      1:20    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22335   04/07/17   20:00:01      0:18      0:00    19728970197          12142822920                                               MT      [NIOP]
22336   04/07/17   20:00:01      0:18      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22337   04/07/17   20:00:19      0:03      0:29    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22338   04/07/17   20:00:19      0:03      0:29    19728970197          12144031955                                               MT      [NIOP]
22339   04/07/17   20:04:33      0:07      0:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
22340   04/07/17   20:04:33      0:07      0:09    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22341   04/07/17   20:04:53      0:05      0:06    12144777469          19728970197                                               MO      [VCORR]
22342   04/07/17   20:04:53      0:05      0:06    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22343   04/07/17   20:09:35      0:05      1:11    12144735551          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 621 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1262
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22344   04/07/17   20:20:37      0:06      0:33    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22345   04/07/17   20:30:43      0:07      0:23    19728388042          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22346   04/07/17   20:31:48      0:04      1:03    12144035705          19728970197                                               MO     [VCORR]
22347   04/07/17   20:31:48      0:04      1:03    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22348   04/07/17   20:34:26      0:02      0:00    12144777469          19728970197                                               MO        []
22349   04/07/17   20:34:26      0:02      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22350   04/07/17   20:38:30      0:04      0:31    12144777469          19728970197                                               MO     [VCORR]
22351   04/07/17   20:38:30      0:04      0:31    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22352   04/07/17   20:45:13      0:04      1:15    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6878




                                                                                              IPHONE6SPLUS
22353   04/07/17   21:11:04      0:10      0:46    15127884311          19728970197                                               MO     [VCORR]
22354   04/07/17   21:11:04      0:10      0:46    15127884311          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22355   04/07/17   21:30:27      0:22      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22356   04/07/17   21:30:28      0:23      0:23    12148821500          19728970197                                               MO      [VCORR]
22357   04/07/17   21:30:28      0:23      0:23    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22358   04/07/17   21:36:07      0:24      0:48    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22359   04/07/17   21:47:14      0:32      0:02    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22360   04/07/17   21:47:46      0:17      2:24    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22361   04/07/17   21:59:33      0:05      4:12    19728970197          19727402097                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 622 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1263
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22362   04/07/17   21:59:33      0:05      4:12    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22363   04/07/17   22:06:23      0:05      1:54    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22364   04/07/17   22:20:50      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22365   04/07/17   22:20:51      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
22366   04/07/17   22:20:51      0:22      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22367   04/07/17   22:22:15      0:03      0:30    19728970197          12144777469                                               MT   [NIOP:VCORR]
22368   04/07/17   22:22:15      0:03      0:30    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22369   04/07/17   22:27:03      0:03      2:29    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6879




22370   04/07/17   22:36:19      0:07      0:15    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22371   04/07/17   22:41:52      0:23      0:23    19728970197          19034453501         3557220700307613    310410933034475   MO       [NIOR]
                                                   01119034453501(D)                              APPLE
                                                                                              IPHONE6SPLUS
22372   04/08/17   00:08:40      0:01      0:00    12142822920          19728970197                             310410933034475   MT       [NIOP]
22373   04/08/17   00:08:41      0:02      0:03    12142822920          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22374   04/08/17   00:08:41      0:02      0:03    12142822920          19728970197                                               MO      [VCORR]
22375   04/08/17   00:29:48      0:01      0:00    13105628342          19728970197                             310410933034475   MT       [NIOR]
22376   04/08/17   00:29:49      0:02      0:04    13105628342          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
22377   04/08/17   00:29:49      0:02      0:04    13105628342          19728970197                                               MO    [NIOR:VCORR]
22378   04/08/17   00:30:02      0:01      0:00    13105628342          19728970197                             310410933034475   MT       [NIOR]
22379   04/08/17   00:30:03      0:02      0:03    13105628342          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
22380   04/08/17   00:30:03      0:02      0:03    13105628342          19728970197                                               MO   [NIOR:VCORR]
22381   04/08/17   00:48:53      0:03      4:21    13105628342          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22382   04/08/17   00:48:53      0:03      4:21    13105628342          19728970197                                               MO   [NIOR:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 623 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1264
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22383   04/08/17   01:00:49      0:33      0:00    19728970197          19728678888         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22384   04/08/17   01:01:00      0:05      0:36    19728970197          19728676666         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22385   04/08/17   01:06:53      0:01      0:00    19728970197          13105712042         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22386   04/08/17   01:07:10      0:10      4:06    19728970197          18083063161         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22387   04/08/17   01:13:46      0:05      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22388   04/08/17   01:13:47      0:06      0:04    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22389   04/08/17   01:53:03      0:31      0:02    19728970197          19176873667         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6880




22390   04/08/17   01:54:43      0:05      0:03    18179096290          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22391   04/08/17   01:54:43      0:05      0:03    18179096290          19728970197                                               MO     [VCORR]
22392   04/08/17   02:13:39      0:04      0:18    18179096290          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22393   04/08/17   02:13:39      0:04      0:18    18179096290          19728970197                                               MO     [VCORR]
22394   04/08/17   02:56:48      0:09      2:14    13105628342          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22395   04/08/17   02:56:48      0:09      2:14    13105628342          19728970197                                               MO   [NIOR:VCORR]
22396   04/08/17   03:32:08      0:09      0:24    12142822920          19728970197                                               MO      [VCORR]
22397   04/08/17   03:32:08      0:09      0:24    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22398   04/08/17   04:21:15      0:09      0:53    12142822920          19728970197                                               MO     [VCORR]
22399   04/08/17   04:21:15      0:09      0:53    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22400   04/08/17   04:59:15      0:10      4:10    19728970197          12142822920                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 624 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1265
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22401   04/08/17   04:59:15      0:10      4:10    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22402   04/08/17   05:06:27      0:07      0:24    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22403   04/08/17   05:06:27      0:07      0:24    19728970197          12144031955                                               MT   [NIOP:VCORR]
22404   04/08/17   05:08:15      0:03      3:53    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22405   04/08/17   05:08:15      0:03      3:53    12144031955          19728970197                                               MO      [VCORR]
22406   04/08/17   12:53:21      0:16     27:45    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22407   04/08/17   13:21:18      0:06      0:45    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22408   04/08/17   13:39:24      0:01      0:00    19728970197          19178549395                                               MT       [NIOP]
22409   04/08/17   13:39:26      0:03      0:02    19728970197          19178549395                                               MT   [NIOP:CFNR:VM]
                                                   19084006990(F)
                                                                                                                                                                                              6881




22410   04/08/17   13:39:26      0:03      0:02    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22411   04/08/17   13:40:10      0:22      0:00    19728970197          19727402097                                               MT       [NIOP]
22412   04/08/17   13:40:11      0:23      0:00    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
22413   04/08/17   13:40:11      0:23      0:00    19728970197          19727402097         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22414   04/08/17   13:40:40      0:05      2:58    19728970197          12146211224                                               MT    [NIOP:VCORR]
22415   04/08/17   13:40:40      0:05      2:59    19728970197          12146211224         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22416   04/08/17   13:43:19      0:15      4:39    12144777469          19728970197                                               MO      [VCORR]
22417   04/08/17   13:43:19      0:15      4:39    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22418   04/08/17   14:23:40      0:08      0:48    19727402097          19728970197                                               MO      [VCORR]
22419   04/08/17   14:23:40      0:08      0:48    19727402097          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22420   04/08/17   15:21:49      0:12     45:42    19728970197          12143008556                                               ST       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 625 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1266
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22421   04/08/17   15:21:49      0:12     45:42    19728970197          12143008556         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22422   04/08/17   15:21:49      0:08     45:43    19728970197          12143008556                                               MT       [NIOP]
22423   04/08/17   16:31:23      0:07      0:11    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22424   04/08/17   17:23:30      0:06      0:00    12034513397          19728970197                                               MO         []
22425   04/08/17   17:23:30      0:06      0:00    12034513397          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22426   04/08/17   17:23:46      0:04      0:12    12034513397          19728970197                                               MO      [VCORR]
22427   04/08/17   17:23:46      0:04      0:12    12034513397          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22428   04/08/17   18:13:30      0:08      0:27    19728970197          12142822920                                               MT   [NIOP:VCORR]
22429   04/08/17   18:13:30      0:08      0:27    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22430   04/08/17   18:36:57      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
                                                                                                                                                                                             6882




22431   04/08/17   18:36:58      0:23      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
22432   04/08/17   18:36:58      0:23      0:04    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22433   04/08/17   18:39:05      0:03      3:09    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22434   04/08/17   18:39:05      0:04      3:09    12144777469          19728970197                                               MO      [VCORR]
22435   04/08/17   18:48:53      0:00      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22436   04/08/17   18:48:53      0:00      0:00    12144031955          19728970197                                               MO        []
22437   04/08/17   18:53:18      0:04     20:43    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22438   04/08/17   19:37:55      0:10      2:36    19728970197          19725233299         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22439   04/08/17   21:16:37      0:21      0:00    14697440022          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 626 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1267
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22440   04/08/17   21:16:38      0:22      0:26    14697440022          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22441   04/08/17   21:16:38      0:22      0:26    14697440022          19728970197                                               MO      [NIOR]
22442   04/08/17   21:32:29      0:22      0:00    13105628342          19728970197         3557220700307613    310410933034475   MT      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22443   04/08/17   21:32:31      0:24      0:03    13105628342          19728970197         3557220700307613    310410933034475   MT   [NIOR:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22444   04/08/17   21:32:31      0:24      0:03    13105628342          19728970197                                               MO   [NIOR:VCORR]
22445   04/08/17   21:44:38      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22446   04/08/17   21:44:39      0:22      0:04    12144777469          19728970197                                               MO      [VCORR]
22447   04/08/17   21:44:39      0:22      0:04    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22448   04/08/17   21:52:45      0:21      0:00    19728970197          14697440022                                               MT       [NIOP]
22449   04/08/17   21:53:05      0:25      0:00    19728970197          14697440022                                               ST       [NIOP]
                                                                                                                                                                                             6883




22450   04/08/17   21:53:08      0:28      0:31    19728970197          14697440022                                               ST   [NIOP:CFNA:VM]
                                                   14099749000(F)
22451   04/08/17   21:53:08      0:28      0:31    19728970197          14697440022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22452   04/08/17   22:27:06      0:11      0:55    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22453   04/08/17   23:02:02      0:04      3:41    12148821500          19728970197                                               MO      [VCORR]
22454   04/08/17   23:02:02      0:04      3:41    12148821500          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22455   04/08/17   23:06:51      0:36      1:20    19728970197          18135451166         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22456   04/08/17   23:11:41      0:08      0:25    19728970197          12142822920                                               MT    [NIOP:VCORR]
22457   04/08/17   23:11:41      0:08      0:25    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22458   04/08/17   23:12:34      0:03      2:13    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 627 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1268
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22459   04/08/17   23:12:34      0:03      2:13    12144031955          19728970197                                               MO      [VCORR]
22460   04/08/17   23:21:13      0:06      1:38    19728970197          16155162999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22461   04/08/17   23:21:13      0:06      1:38    19728970197          16155162999                                               MT   [NIOP:VCORR]
22462   04/09/17   00:37:44      0:09      0:57    19728970197          14692299111         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22463   04/09/17   00:42:13      0:20      0:00    19728970197          14697440022                                               MT       [NIOP]
22464   04/09/17   00:42:33      0:24      0:00    19728970197          14697440022                                               ST       [NIOP]
22465   04/09/17   00:42:35      0:26      1:25    19728970197          14697440022                                               ST   [NIOP:CFNA:VM]
                                                   14099749000(F)
22466   04/09/17   00:42:35      0:27      1:25    19728970197          14697440022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22467   04/09/17   01:29:33      0:13      6:13    19728970197          18506870599         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22468   04/09/17   01:29:33      0:13      6:13    19728970197          18506870599                                               MT    [NIOP:VCORR]
                                                                                                                                                                                             6884




22469   04/09/17   04:35:53      0:12      2:10    19728970197          17025692742         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22470   04/09/17   13:05:56      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
22471   04/09/17   13:05:57      0:02      0:03    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22472   04/09/17   13:05:57      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
22473   04/09/17   13:06:03      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
22474   04/09/17   13:06:04      0:02      0:03    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22475   04/09/17   13:06:04      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
22476   04/09/17   13:17:06      0:01      0:00    16176403999          19728970197                             310410933034475   MT       [NIOP]
22477   04/09/17   13:17:07      0:02      0:19    16176403999          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22478   04/09/17   14:11:03      0:09      3:27    12144777469          19728970197                                               MO      [VCORR]
22479   04/09/17   14:11:03      0:09      3:27    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22480   04/09/17   15:17:23      0:09      0:27    12144777469          19728970197                                               MO      [VCORR]
22481   04/09/17   15:17:23      0:09      0:27    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 628 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1269
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:22
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22482   04/09/17   15:26:03      0:10      0:37    19728970197          12142822920                                               MT   [NIOP:VCORR]
22483   04/09/17   15:26:03      0:10      0:37    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22484   04/09/17   15:27:24      0:22      0:00    19728970197          12146322092                                               MT       [NIOP]
22485   04/09/17   15:27:26      0:24      0:03    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
22486   04/09/17   15:27:26      0:24      0:03    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22487   04/09/17   16:09:08      0:04      0:26    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22488   04/09/17   16:45:36      0:02      1:21    19728970197          19729927742         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22489   04/09/17   17:00:19      0:30      2:02    19728970197          19173282717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22490   04/09/17   17:02:53      0:04      2:22    19728970197          12148821500                                               MT      [NIOP]
                                                                                                                                                                                             6885




22491   04/09/17   17:02:53      0:09      2:22    19728970197          12148821500                                               ST      [NIOP]
22492   04/09/17   17:02:53      0:09      2:22    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22493   04/09/17   17:27:29      0:00      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22494   04/09/17   17:27:31      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
22495   04/09/17   17:27:31      0:02      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22496   04/09/17   17:27:33      0:22      0:00    12144157123          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22497   04/09/17   17:27:34      0:23      0:04    12144157123          19728970197                                               MO      [VCORR]
22498   04/09/17   17:27:34      0:23      0:04    12144157123          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22499   04/09/17   17:27:47      0:04      0:21    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 629 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1270
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22500   04/09/17   17:27:47      0:04      0:21    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22501   04/09/17   17:32:31      0:08      2:04    19728970197          12144157123                                               MT   [NIOP:VCORR]
22502   04/09/17   17:32:31      0:08      2:04    19728970197          12144157123         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22503   04/09/17   17:41:06      0:05      2:52    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22504   04/09/17   18:38:13      0:03      5:24    13105628342          19728970197         3557220700307613    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22505   04/09/17   18:38:13      0:03      5:24    13105628342          19728970197                                               MO   [NIOR:VCORR]
22506   04/09/17   19:01:26      0:15      0:17    19728970197          12144057437         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22507   04/09/17   20:03:49      0:07     34:54    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6886




22508   04/09/17   20:31:35      0:05      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22509   04/09/17   20:31:36      0:06      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22510   04/09/17   20:54:05      0:07      3:58    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22511   04/09/17   21:16:10      0:05      0:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
22512   04/09/17   21:16:10      0:05      0:47    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22513   04/09/17   21:18:39      0:22      0:00    19728970197          19727405526                                               MT      [NIOP]
22514   04/09/17   21:18:40      0:23      2:05    19728970197          19727405526         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22515   04/09/17   21:18:40      0:23      2:05    19728970197          19727405526                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
22516   04/09/17   21:23:53      0:26      2:17    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 630 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1271
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22517   04/09/17   21:27:55      0:05      0:07    19728970197          14046637289         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22518   04/09/17   21:30:29      0:04      0:56    12142822920          19728970197                                               MO     [VCORR]
22519   04/09/17   21:30:29      0:04      0:56    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22520   04/09/17   21:43:38      0:22      0:00    13603260148          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22521   04/09/17   21:43:39      0:23      0:08    13603260148          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22522   04/09/17   21:53:45      0:03      0:37    19728970197          13603260148         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22523   04/09/17   22:23:08      0:19      0:52    19728970197          12149240505                                               MT   [NIOP:VCORR]
22524   04/09/17   22:23:08      0:19      0:52    19728970197          12149240505         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6887




22525   04/09/17   23:24:27      0:12     26:14    17025458861          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22526   04/09/17   23:24:27      0:14     26:14    17025458861          19728970197                                               MO         []
22527   04/10/17   00:24:49      0:05      0:21    12149240505          19728970197                                               MO      [VCORR]
22528   04/10/17   00:24:49      0:05      0:21    12149240505          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22529   04/10/17   01:18:02      0:11      6:57    12143650371          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22530   04/10/17   02:55:54      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
22531   04/10/17   02:55:55      0:02      0:04    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22532   04/10/17   12:23:30      0:14      1:33    19728970197          19035712359         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22533   04/10/17   13:55:04      0:08      0:00    19728970197          12068523406         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22534   04/10/17   13:56:16      0:27      2:37    19728970197          12069239333         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 631 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1272
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22535   04/10/17   13:57:52      0:20      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22536   04/10/17   13:57:53      0:21      0:01    12144777469          19728970197                                               MO      [VCORR]
22537   04/10/17   13:57:53      0:21      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22538   04/10/17   13:58:59      0:02      1:26    19728970197          12144777469                                               MT   [NIOP:VCORR]
22539   04/10/17   13:58:59      0:02      1:26    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22540   04/10/17   14:19:55      0:08      0:01    19728970197          13056809831         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22541   04/10/17   14:19:56      0:09      0:00    19728970197          13056809831                                               MT      [NIOP]
22542   04/10/17   14:22:37      0:22      0:00    19728970197          13056809831                                               MT      [NIOP]
22543   04/10/17   14:22:38      0:23      0:50    19728970197          13056809831         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22544   04/10/17   14:22:38      0:23      0:50    19728970197          13056809831                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6888




                                                   17862668988(F)
22545   04/10/17   14:34:13      0:05      3:00    13056809831          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22546   04/10/17   14:34:13      0:05      3:00    13056809831          19728970197                                               MO      [VCORR]
22547   04/10/17   14:37:33      0:11      0:12    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22548   04/10/17   14:38:36      0:18      2:42    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22549   04/10/17   14:38:36      0:18      2:42    19728970197          12144995101                                               MT    [NIOP:VCORR]
22550   04/10/17   14:44:46      0:03     13:10    12142152081          19728970197                                               MO       [VCORR]
22551   04/10/17   14:44:46      0:03     13:10    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22552   04/10/17   15:05:16      0:12      4:01    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22553   04/10/17   15:12:45      0:32      0:36    19728970197          13363395239         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 632 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1273
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22554   04/10/17   15:15:53      0:06      1:33    12142981040          19728970197                                               MO      [VCORR]
22555   04/10/17   15:15:53      0:06      1:33    12142981040          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22556   04/10/17   15:26:51      0:33      0:01    19728970197          19035712359         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22557   04/10/17   15:27:46      0:32      0:04    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22558   04/10/17   15:30:20      0:21      0:00    19728970197          12146211224                                               MT       [NIOP]
22559   04/10/17   15:30:22      0:23      0:37    19728970197          12146211224                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
22560   04/10/17   15:30:22      0:23      0:37    19728970197          12146211224         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22561   04/10/17   15:43:01      0:06      1:27    19728970197          12146687860                                               MT    [NIOP:VCORR]
22562   04/10/17   15:43:01      0:06      1:27    19728970197          12146687860         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6889




22563   04/10/17   15:44:28      0:13      1:33    19726036666          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22564   04/10/17   15:44:28      0:13      1:33    19726036666          19728970197                                               MO      [VCORR]
22565   04/10/17   16:24:59      0:25      0:18    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22566   04/10/17   16:33:30      0:07      0:14    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22567   04/10/17   16:35:18      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22568   04/10/17   16:35:19      0:23      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22569   04/10/17   16:53:05      0:29      0:44    19728970197          15616283155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22570   04/10/17   17:31:03      0:08      2:55    19542405844          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 633 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1274
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22571   04/10/17   17:36:12      0:06      2:26    19728970197          19723038955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22572   04/10/17   17:43:34      0:14      0:45    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22573   04/10/17   17:50:01      0:24      1:10    19728970197          15164933176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22574   04/10/17   17:59:18      0:20      0:00    15164933400          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22575   04/10/17   17:59:19      0:21      0:40    15164933400          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22576   04/10/17   18:01:17      0:11      3:09    19728970197          15164933176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22577   04/10/17   18:04:48      0:09      0:59    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6890




22578   04/10/17   18:12:50      0:00      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22579   04/10/17   18:12:50      0:22      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22580   04/10/17   18:12:51      0:01      0:04    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22581   04/10/17   18:12:52      0:24      0:17    12148821500          19728970197                                               MO      [VCORR]
22582   04/10/17   18:12:52      0:24      0:17    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22583   04/10/17   18:13:09      0:05      0:43    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22584   04/10/17   18:43:16      0:04      0:16    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22585   04/10/17   18:47:08      0:06      1:06    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 634 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1275
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22586   04/10/17   18:57:22      0:05      9:29    -1                   19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22587   04/10/17   19:36:04      0:05      2:06    13105628342          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22588   04/10/17   19:36:05      0:06      2:05    13105628342          19728970197                                               MO   [NIOR:VCORR]
22589   04/10/17   20:14:48      0:34      0:03    19728970197          19179932563         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22590   04/10/17   20:15:13      0:09     15:13    19728970197          12126993101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22591   04/10/17   20:35:18      0:05      6:50    12022504257          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22592   04/10/17   20:42:08      0:15      4:48    12144777469          19728970197                                               MO     [VCORR]
22593   04/10/17   20:42:08      0:15      4:48    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6891




22594   04/10/17   20:45:28      0:21      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22595   04/10/17   20:45:28      0:21      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22596   04/10/17   20:45:28      0:21      0:00    12144031955          19728970197                                               MO         []
22597   04/10/17   21:07:17      0:04      1:21    12144751708          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22598   04/10/17   21:07:17      0:04      1:21    12144751708          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
22599   04/10/17   21:30:48      0:11      1:23    19726088868          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22600   04/10/17   21:33:21      0:01      0:00    14053016595          19728970197                                               MO         []
22601   04/10/17   21:33:21      0:01      0:00    14053016595          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22602   04/10/17   21:42:42      0:19      0:10    19728970197          254719807653        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 635 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1276
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22603   04/10/17   21:45:09      0:03      0:26    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22604   04/10/17   21:48:38      0:03      0:08    15105362288          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22605   04/10/17   22:01:36      0:13      3:06    19728970197          12144485844         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22606   04/10/17   22:01:36      0:13      3:06    19728970197          12144485844                                               MT   [NIOP:VCORR]
22607   04/10/17   22:45:58      0:04      2:24    19723337996          19728970197                                               MO      [NIOR]
22608   04/10/17   22:45:58      0:04      2:24    19723337996          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22609   04/10/17   23:08:03      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
22610   04/10/17   23:08:05      0:24      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
22611   04/10/17   23:08:05      0:25      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6892




22612   04/10/17   23:10:24      0:21      0:00    19728970197          12146687860                                               MT       [NIOP]
22613   04/10/17   23:10:25      0:22      0:39    19728970197          12146687860                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
22614   04/10/17   23:10:25      0:22      0:39    19728970197          12146687860         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22615   04/10/17   23:11:19      0:05      3:31    19728970197          12148821500                                               MT    [NIOP:VCORR]
22616   04/10/17   23:11:19      0:05      3:31    19728970197          12148821500         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22617   04/10/17   23:15:19      0:16      1:38    19728970197          19173282717         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22618   04/10/17   23:15:58      0:17      2:25    12146687860          19728970197                                               MO      [VCORR]
22619   04/10/17   23:15:58      0:17      2:25    12146687860          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22620   04/10/17   23:22:56      0:16      5:13    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 636 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1277
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22621   04/10/17   23:24:07      0:20      0:00    12145213030          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22622   04/10/17   23:24:08      0:21      0:30    12145213030          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22623   04/10/17   23:28:29      0:12      3:21    19728970197          12145213030         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22624   04/10/17   23:30:23      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22625   04/10/17   23:30:24      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
22626   04/10/17   23:30:24      0:22      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22627   04/10/17   23:33:29      0:01      0:00    12144777469          19728970197                                               MO         []
22628   04/10/17   23:33:29      0:01      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6893




22629   04/10/17   23:33:38      0:02      4:18    12144777469          19728970197                                               MO      [VCORR]
22630   04/10/17   23:33:38      0:02      4:18    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22631   04/10/17   23:38:37      0:03      0:06    12144777469          19728970197                                               MO      [VCORR]
22632   04/10/17   23:38:37      0:03      0:06    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22633   04/11/17   02:42:42      0:10     10:35    19728970197          14053016595                                               MT   [NIOP:VCORR]
22634   04/11/17   02:42:42      0:10     10:35    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22635   04/11/17   02:54:09      0:02      5:08    13108495634          19728970197                                               MO      [VCORR]
22636   04/11/17   02:54:09      0:02      5:08    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22637   04/11/17   11:04:31      0:00      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
22638   04/11/17   11:04:32      0:01      0:03    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22639   04/11/17   12:11:11      0:14      6:05    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 637 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1278
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22640   04/11/17   12:30:26      0:17      6:28    19728970197          19144130933         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22641   04/11/17   13:49:27      0:22      0:00    14102454555          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22642   04/11/17   13:49:29      0:24      0:46    14102454555          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22643   04/11/17   13:49:29      0:24      0:46    14102454555          19728970197                                               MO      [VCORR]
22644   04/11/17   14:01:31      0:04      1:55    14697744907          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22645   04/11/17   14:36:16      0:33      0:35    19728970197          12149572535         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22646   04/11/17   15:30:37      0:02      0:13    19728970197          12147881400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22647   04/11/17   15:30:58      0:02      0:03    19728970197          12147881400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6894




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22648   04/11/17   15:31:45      0:04      8:34    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22649   04/11/17   15:40:36      0:09      0:22    19728970197          19727881400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22650   04/11/17   15:41:12      0:10      2:02    19728970197          19727881400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22651   04/11/17   15:43:54      0:04      1:12    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22652   04/11/17   16:01:38      0:07      0:09    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22653   04/11/17   16:14:00      0:03     12:42    12144751708          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22654   04/11/17   16:14:00      0:03     12:42    12144751708          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 638 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1279
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22655   04/11/17   16:24:50      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22656   04/11/17   16:24:51      0:22      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22657   04/11/17   16:28:30      0:04      2:16    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22658   04/11/17   16:45:54      0:04      0:14    19727881400          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22659   04/11/17   16:58:01      0:01      0:00    12149572535          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22660   04/11/17   16:58:02      0:02      0:03    12149572535          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22661   04/11/17   16:58:10      0:21      0:00    19727881400          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6895




22662   04/11/17   16:58:11      0:22      0:06    19727881400          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22663   04/11/17   16:59:39      0:22      4:29    19728970197          19727881400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22664   04/11/17   17:21:50      0:22      0:00    12149572535          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22665   04/11/17   17:21:52      0:24      0:40    12149572535          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22666   04/11/17   17:27:11      0:26      0:13    19728970197          16463983404         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22667   04/11/17   17:27:44      0:03      4:05    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22668   04/11/17   17:32:01      0:00      0:00    19728970197          202                 3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 639 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1280
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22669   04/11/17   17:32:16      0:06      1:42    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22670   04/11/17   17:39:51      0:03      7:22    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22671   04/11/17   18:08:53      0:18      0:23    19177548198          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22672   04/11/17   18:43:38      0:21      0:00    19728970197          13108495634                                               MT       [NIOP]
22673   04/11/17   18:43:40      0:23      0:17    19728970197          13108495634                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
22674   04/11/17   18:43:40      0:24      0:17    19728970197          13108495634         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22675   04/11/17   18:46:56      0:22      0:00    19728970197          14053016595                                               MT       [NIOP]
22676   04/11/17   18:46:57      0:23      0:17    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
22677   04/11/17   18:46:57      0:23      0:17    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6896




                                                                                              IPHONE6SPLUS
22678   04/11/17   18:48:13      0:01      4:29    14053016595          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22679   04/11/17   18:48:13      0:02      4:29    14053016595          19728970197                                               MO      [VCORR]
22680   04/11/17   18:50:56      0:20      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22681   04/11/17   18:50:58      0:22      0:07    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22682   04/11/17   18:50:58      0:23      0:07    13108495634          19728970197                                               MO      [VCORR]
22683   04/11/17   18:51:42      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22684   04/11/17   18:51:43      0:22      0:04    13108495634          19728970197                                               MO      [VCORR]
22685   04/11/17   18:51:43      0:22      0:04    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22686   04/11/17   18:51:55      0:05      7:46    12013210276          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 640 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1281
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22687   04/11/17   18:51:55      0:05      7:46    12013210276          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22688   04/11/17   18:53:25      0:21      0:00    14053016595          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22689   04/11/17   18:53:26      0:22      0:02    14053016595          19728970197                                               MO      [VCORR]
22690   04/11/17   18:53:26      0:22      0:03    14053016595          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22691   04/11/17   18:56:40      0:20      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22692   04/11/17   18:56:42      0:22      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22693   04/11/17   18:56:42      0:23      0:00    13108495634          19728970197                                               MO      [VCORR]
22694   04/11/17   18:58:23      0:07      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6897




22695   04/11/17   18:58:24      0:08      0:04    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22696   04/11/17   18:59:50      0:05      3:36    19728970197          18083063161         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22697   04/11/17   19:00:30      0:09      2:56    19728970197          13109208193         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22698   04/11/17   19:00:34      0:00      2:52    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22699   04/11/17   19:03:41      0:00      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22700   04/11/17   19:03:42      0:01      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22701   04/11/17   19:03:46      0:15      1:19    19728970197          13108495634                                               MT    [NIOP:VCORR]
22702   04/11/17   19:03:46      0:15      1:19    19728970197          13108495634         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 641 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1282
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22703   04/11/17   19:04:06      0:14      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22704   04/11/17   19:04:08      0:16      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22705   04/11/17   19:05:17      0:02      0:41    19728970197          13108495634                                               MT   [NIOP:VCORR]
22706   04/11/17   19:05:17      0:02      0:41    19728970197          13108495634         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22707   04/11/17   19:05:52      0:13      0:29    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22708   04/11/17   19:06:53      0:06      2:53    19728970197          12013210276                                               MT   [NIOP:VCORR]
22709   04/11/17   19:06:53      0:06      2:53    19728970197          12013210276         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22710   04/11/17   19:09:56      0:06      0:15    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6898




22711   04/11/17   19:29:17      0:13      1:04    19728970197          13107219587         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22712   04/11/17   19:31:39      0:03      1:23    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22713   04/11/17   19:37:13      0:03      0:42    19728970197          12146687860                                               MT   [NIOP:VCORR]
22714   04/11/17   19:37:13      0:03      0:42    19728970197          12146687860         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22715   04/11/17   19:38:32      0:26      3:19    19728970197          16012605131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22716   04/11/17   19:38:32      0:05      3:20    19728970197          16012605131                                               MT      [NIOP]
22717   04/11/17   19:42:37      0:05      0:20    16012605131          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22718   04/11/17   19:42:38      0:07      0:20    16012605131          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
22719   04/11/17   19:57:07      0:08      3:33    19728970197          12144777469                                               MT   [NIOP:VCORR]
22720   04/11/17   19:57:07      0:09      3:33    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 642 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1283
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:23
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22721   04/11/17   20:48:59      0:05      0:23    12144777469          19728970197                                               MO      [VCORR]
22722   04/11/17   20:48:59      0:05      0:23    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22723   04/11/17   21:21:11      0:04      0:00    19728970197          14022165853         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22724   04/11/17   21:28:53      0:18      0:20    19728970197          12144777469                                               MT    [NIOP:VCORR]
22725   04/11/17   21:28:53      0:18      0:20    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22726   04/11/17   21:50:52      0:05      7:23    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22727   04/11/17   22:10:46      0:06      0:13    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22728   04/11/17   22:10:46      0:07      0:13    12144777469          19728970197                                               MO      [VCORR]
22729   04/11/17   22:29:29      0:03     13:36    19728970197          13157244022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6899




                                                                                              IPHONE6SPLUS
22730   04/11/17   23:22:29      0:02     24:08    19728970197          13157244022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22731   04/11/17   23:46:49      0:03      5:13    19728970197          13157244022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22732   04/11/17   23:56:21      0:04     14:33    19728970197          18325496605                                               MT    [NIOP:VCORR]
22733   04/11/17   23:56:21      0:04     14:33    19728970197          18325496605         3557220700307613    310410933034475   MO     [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22734   04/12/17   00:02:44      0:20      1:06    12144777469          19728970197                                               MO      [VCORR]
22735   04/12/17   00:02:44      0:20      1:06    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22736   04/12/17   00:22:39      0:03      4:27    19728970197          12146687860                                               MT    [NIOP:VCORR]
22737   04/12/17   00:22:39      0:03      4:27    19728970197          12146687860         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22738   04/12/17   00:52:31      0:04     11:04    19728970197          18083063161         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 643 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1284
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22739   04/12/17   00:52:55      0:09     10:40    19728970197          13109208193         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22740   04/12/17   00:52:58      0:00     10:37    19728970197          -1                  3557220700307613    310410933034475   MO       [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22741   04/12/17   01:03:50      0:02      4:04    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22742   04/12/17   01:24:36      0:10      0:00    12144031955          19728970197                                               MO        []
22743   04/12/17   01:24:36      0:09      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22744   04/12/17   01:32:08      0:25      0:00    19728970197          19149062888         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22745   04/12/17   01:32:13      0:02      0:09    19728970197          12037789510         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22746   04/12/17   01:46:53      0:26      0:38    19728970197          15592881919         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6900




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22747   04/12/17   01:49:32      0:05      2:16    15592881919          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22748   04/12/17   03:36:02      0:01      0:00    12142822920          19728970197                             310410933034475   MT       [NIOP]
22749   04/12/17   03:36:03      0:02      0:03    12142822920          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22750   04/12/17   03:36:03      0:02      0:03    12142822920          19728970197                                               MO      [VCORR]
22751   04/12/17   03:39:05      0:01      0:00    12142822920          19728970197                             310410933034475   MT       [NIOP]
22752   04/12/17   03:39:06      0:02      0:02    12142822920          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22753   04/12/17   03:39:06      0:02      0:02    12142822920          19728970197                                               MO      [VCORR]
22754   04/12/17   12:21:15      0:06     17:43    12023683007          19728970197                                               MO      [VCORR]
22755   04/12/17   12:21:15      0:06     17:44    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22756   04/12/17   12:49:33      0:17      1:20    19728970197          12013908166         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 644 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1285
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22757   04/12/17   12:52:17      0:33      0:06    19728970197          19038410604         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22758   04/12/17   14:11:53      0:05      0:14    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22759   04/12/17   14:12:19      0:06      9:10    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22760   04/12/17   14:12:19      0:06      9:10    19728970197          12144031955                                               MT   [NIOP:VCORR]
22761   04/12/17   15:18:58      0:03      1:34    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22762   04/12/17   15:48:17      0:21      0:00    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
22763   04/12/17   15:48:39      0:26      1:45    19728970197          12142266995                                               ST       [OOR]
22764   04/12/17   15:48:39      0:27      1:45    19728970197          12142266995         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22765   04/12/17   15:49:30      0:03      2:06    12142266995          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6901




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22766   04/12/17   15:49:30      0:04      2:06    12142266995          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
22767   04/12/17   15:54:38      0:02      0:00    19728970197          15618358690         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22768   04/12/17   16:00:17      0:09      0:15    19728970197          12142822920                                               MT    [NIOP:VCORR]
22769   04/12/17   16:00:17      0:09      0:15    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22770   04/12/17   16:20:03      0:00      0:00    19728970197          19728652227         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22771   04/12/17   17:22:32      0:10      0:00    12142641677          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22772   04/12/17   17:22:33      0:11      0:51    12142641677          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22773   04/12/17   17:34:12      0:16      1:12    19723357277          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 645 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1286
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22774   04/12/17   17:44:53      0:05     16:37    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22775   04/12/17   17:44:53      0:05     16:37    13105629627          19728970197                                               MO      [VCORR]
22776   04/12/17   18:01:51      0:17     18:09    19728970197          14793692228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22777   04/12/17   18:22:14      0:06      5:21    19728970197          16466325428         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22778   04/12/17   18:31:13      0:05      2:10    12144485844          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22779   04/12/17   18:31:13      0:05      2:10    12144485844          19728970197                                               MO      [VCORR]
22780   04/12/17   18:34:01      0:07      2:55    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22781   04/12/17   18:58:47      0:03      0:00    19728970197          13103867300                                               MT       [NIOP]
22782   04/12/17   18:58:48      0:04      0:04    19728970197          13103867300                                               MT   [NIOP:CFB:VM]
                                                   16192040012(F)
                                                                                                                                                                                              6902




22783   04/12/17   18:58:49      0:05      0:03    19728970197          13103867300         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22784   04/12/17   18:59:50      0:25      0:00    19728970197          16074375112         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22785   04/12/17   19:01:08      0:04      1:52    13105628342          19728970197         3557220700307613    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22786   04/12/17   19:01:08      0:04      1:52    13105628342          19728970197                                               MO   [NIOR:VCORR]
22787   04/12/17   19:01:30      0:16      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22788   04/12/17   19:01:31      0:17      0:04    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22789   04/12/17   19:03:43      0:22      0:00    19728970197          13103867300                                               MT       [NIOP]
22790   04/12/17   19:03:45      0:24      0:03    19728970197          13103867300                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
22791   04/12/17   19:03:45      0:25      0:03    19728970197          13103867300         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 646 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1287
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
22792   04/12/17   19:04:25      0:20      0:03    19728970197          12123013283         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22793   04/12/17   19:08:52      0:05      2:04    12023683007          19728970197                                               MO      [VCORR]
22794   04/12/17   19:08:52      0:05      2:05    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22795   04/12/17   19:16:53      0:05      0:45    12146687860          19728970197                                               MO      [VCORR]
22796   04/12/17   19:16:53      0:05      0:45    12146687860          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22797   04/12/17   19:18:13      0:04      2:32    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22798   04/12/17   20:09:11      0:03      1:08    19728970197          13012228000         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22799   04/12/17   20:09:27      0:03      1:05    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6903




22800   04/12/17   20:13:37      0:03      0:25    12144777469          19728970197                                               MO      [VCORR]
22801   04/12/17   20:13:37      0:03      0:25    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22802   04/12/17   20:14:08      0:02      1:17    19728970197          12144777469                                               MT    [NIOP:VCORR]
22803   04/12/17   20:14:08      0:02      1:17    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22804   04/12/17   20:35:23      0:13      0:08    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22805   04/12/17   20:35:41      0:05      0:58    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22806   04/12/17   20:36:03      0:05      0:34    19034453501          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22807   04/12/17   20:36:48      0:03      7:50    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22808   04/12/17   20:47:59      0:04      1:04    12146687860          19728970197                                               MO       [VCORR]




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 647 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1288
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22809   04/12/17   20:47:59      0:04      1:04    12146687860          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22810   04/12/17   20:51:49      0:12      3:02    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22811   04/12/17   21:05:34      0:07      5:49    19728970197          12146211224                                               MT   [NIOP:VCORR]
22812   04/12/17   21:05:34      0:07      5:49    19728970197          12146211224         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22813   04/12/17   21:08:18      0:01      0:00    19728970197          19178549395                                               MT       [NIOP]
22814   04/12/17   21:08:19      0:02      0:58    19728970197          19178549395                                               MT   [NIOP:CFNR:VM]
                                                   19084006990(F)
22815   04/12/17   21:08:19      0:02      0:58    19728970197          19178549395         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22816   04/12/17   21:17:35      0:03      2:07    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22817   04/12/17   21:29:25      0:02      7:12    13363395239          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6904




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22818   04/12/17   22:02:16      0:01      0:00    19149609069          19728970197                             310410933034475   MT       [NIOP]
22819   04/12/17   22:02:17      0:02      0:38    19149609069          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22820   04/12/17   22:25:03      0:16      2:40    19728970197          19148151927         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22821   04/12/17   23:09:36      0:22      0:00    19728970197          12146166391                                               MT      [NIOP]
22822   04/12/17   23:09:38      0:24      0:19    19728970197          12146166391         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22823   04/12/17   23:09:38      0:24      0:19    19728970197          12146166391                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
22824   04/12/17   23:13:14      0:04      0:00    19173280195          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22825   04/12/17   23:13:16      0:06      0:09    19173280195          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22826   04/12/17   23:29:46      0:22      0:00    12146166391          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 648 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1289
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22827   04/12/17   23:29:48      0:24      0:18    12146166391          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22828   04/12/17   23:29:48      0:24      0:18    12146166391          19728970197                                               MO        []
22829   04/12/17   23:30:06      0:02      1:32    19728970197          12146166391         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22830   04/12/17   23:30:06      0:02      1:32    19728970197          12146166391                                               MT   [NIOP:VCORR]
22831   04/12/17   23:33:14      0:04      1:15    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22832   04/12/17   23:33:14      0:04      1:15    12144031955          19728970197                                               MO      [VCORR]
22833   04/13/17   00:03:00      0:08      3:29    19173280195          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22834   04/13/17   00:21:10      0:14      8:27    19728970197          13107219587         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22835   04/13/17   00:30:05      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
22836   04/13/17   00:30:06      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6905




                                                   18179999302(F)
22837   04/13/17   00:30:06      0:23      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22838   04/13/17   00:30:35      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
22839   04/13/17   00:30:36      0:23      0:51    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
22840   04/13/17   00:30:36      0:23      0:51    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22841   04/13/17   00:32:46      0:03      9:19    12144777469          19728970197                                               MO      [VCORR]
22842   04/13/17   00:32:46      0:03      9:19    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22843   04/13/17   01:23:35      0:22      0:00    19728970197          12146211224                                               MT       [NIOP]
22844   04/13/17   01:23:36      0:23      0:02    19728970197          12146211224                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
22845   04/13/17   01:23:36      0:23      0:02    19728970197          12146211224         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 649 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1290
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22846   04/13/17   12:13:39      0:21      0:00    19173318012          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22847   04/13/17   12:13:40      0:22      0:10    19173318012          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22848   04/13/17   12:13:40      0:28      0:10    19173318012          19728970197                                               MO         []
22849   04/13/17   12:15:44      0:21      0:00    19173318012          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22850   04/13/17   12:15:45      0:22      0:07    19173318012          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22851   04/13/17   12:15:45      0:28      0:07    19173318012          19728970197                                               MO        []
22852   04/13/17   12:38:07      0:05      0:34    19728970197          12123015715         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22853   04/13/17   12:48:25      0:18      2:50    19728970197          19173318012                                               MT      [NIOP]
22854   04/13/17   12:48:25      0:23      2:50    19728970197          19173318012                                               ST      [NIOP]
22855   04/13/17   12:48:25      0:23      2:50    19728970197          19173318012         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6906




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22856   04/13/17   12:55:54      0:04      1:28    12144777469          19728970197                                               MO      [VCORR]
22857   04/13/17   12:55:54      0:04      1:28    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22858   04/13/17   13:09:05      0:24      0:00    19728970197          15185429912         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22859   04/13/17   13:24:59      0:03      2:55    19728970197          19176012902                                               MT   [NIOP:VCORR]
22860   04/13/17   13:24:59      0:03      2:56    19728970197          19176012902         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22861   04/13/17   13:36:57      0:03     34:22    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22862   04/13/17   13:39:22      0:21      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22863   04/13/17   13:39:23      0:22      0:02    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 650 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1291
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22864   04/13/17   13:39:23      0:22      0:02    19177044960          19728970197                                               MO      [VCORR]
22865   04/13/17   14:11:43      0:04      1:19    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22866   04/13/17   14:19:33      0:03      8:57    19177044960          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22867   04/13/17   14:19:33      0:03      8:57    19177044960          19728970197                                               MO      [VCORR]
22868   04/13/17   14:32:41      0:05      7:08    17036957019          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22869   04/13/17   14:40:35      0:31      0:00    19728970197          19723655323         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22870   04/13/17   15:38:47      0:08      2:04    13105712000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22871   04/13/17   16:09:50      0:06     12:33    17025458861          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6907




22872   04/13/17   16:09:50      0:08     12:34    17025458861          19728970197                                               MO        []
22873   04/13/17   16:38:18      0:07      1:59    19728970197          16192835534         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22874   04/13/17   16:53:05      0:21      0:00    19728970197          12144995101                                               MT      [NIOP]
22875   04/13/17   16:53:06      0:22      0:32    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22876   04/13/17   16:53:06      0:22      0:32    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
22877   04/13/17   16:54:04      0:03      0:48    19728970197          12143636920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22878   04/13/17   17:04:03      0:11      4:23    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22879   04/13/17   17:22:38      0:03      0:00    13038815921          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22880   04/13/17   17:22:40      0:05      0:30    13038815921          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 651 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1292
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22881   04/13/17   17:28:47      0:19      8:18    19728970197          19149609069         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22882   04/13/17   17:35:05      0:21      0:00    19727881400          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22883   04/13/17   17:35:06      0:22      0:24    19727881400          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22884   04/13/17   17:57:10      0:10      0:00    19149609069          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22885   04/13/17   17:57:10      0:10      0:34    19149609069          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22886   04/13/17   17:58:33      0:17      0:18    19728970197          13038815921         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22887   04/13/17   18:11:21      0:15      8:28    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6908




22888   04/13/17   18:26:33      0:12      0:00    19728970197          12144150957                                               MT       [NIOP]
22889   04/13/17   18:26:35      0:14      0:51    19728970197          12144150957                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
22890   04/13/17   18:26:35      0:14      0:51    19728970197          12144150957         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22891   04/13/17   18:31:20      0:14      3:15    19728970197          19725297876         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22892   04/13/17   18:52:03      0:01      0:00    19728970197          12144031955         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22893   04/13/17   18:52:03      0:01      0:00    19728970197          12144031955                                               MT       [NIOP]
22894   04/13/17   18:53:13      0:23      0:00    19728970197          12142822920                                               MT       [NIOP]
22895   04/13/17   18:53:14      0:24      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
22896   04/13/17   18:53:14      0:24      0:03    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22897   04/13/17   19:02:52      0:09      1:43    19723916064          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 652 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1293
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
22898   04/13/17   19:03:21      0:21      0:00    12142822920           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22899   04/13/17   19:03:22      0:22      0:04    12142822920           19728970197                                              MO      [VCORR]
22900   04/13/17   19:03:22      0:22      0:04    12142822920           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22901   04/13/17   19:05:08      0:08      0:52    19728970197           12142822920                                              MT   [NIOP:VCORR]
22902   04/13/17   19:05:08      0:08      0:52    19728970197           12142822920        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22903   04/13/17   19:07:19      0:05      2:53    12023683007           19728970197                                              MO      [VCORR]
22904   04/13/17   19:07:19      0:05      2:53    12023683007           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22905   04/13/17   19:46:28      0:06      1:06    19728970197           12146016822        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22906   04/13/17   21:00:12      0:05      0:14    19144037755           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6909




                                                                                              IPHONE6SPLUS
22907   04/13/17   21:29:57      0:21      0:00    19728970197           12022702772                                              MT    [NIOP:CMW]
22908   04/13/17   21:30:20      0:24      1:02    19728970197           12022702772                                              ST         []
22909   04/13/17   21:30:20      0:02      1:02    12022702772           14432800432                                              MO     [CFNA:VM]
                                                   19728970197(OO)
22910   04/13/17   21:30:20      0:02      1:02    19728970197           12022702772                                              MT     [CFNA:VM]
                                                   14432800432(F)
22911   04/13/17   21:30:21      0:27      1:01    19728970197           12022702772        3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22912   04/13/17   21:42:57      0:06      3:20    12106181019           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22913   04/13/17   21:49:08      0:19      0:03    19728970197           19724507331        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22914   04/13/17   21:49:27      0:13      3:24    19728970197           14695838293        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22915   04/13/17   21:55:32      0:29      0:00    19728970197           12145291473        3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 653 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1294
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22916   04/13/17   22:17:44      0:26      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22917   04/13/17   22:17:45      0:27      0:03    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22918   04/13/17   22:19:36      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22919   04/13/17   22:19:37      0:22      0:05    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22920   04/13/17   22:20:19      0:08      2:30    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22921   04/13/17   22:22:56      0:05      0:48    19146431553          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22922   04/13/17   22:29:46      0:13     25:03    19728970197          19144037755         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6910




22923   04/13/17   22:55:39      0:04      0:20    12142822920          19728970197                                               MO      [VCORR]
22924   04/13/17   22:55:39      0:04      0:20    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22925   04/13/17   23:22:12      0:05      0:20    19728970197          12142822920                                               MT   [NIOP:VCORR]
22926   04/13/17   23:22:12      0:05      0:20    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22927   04/13/17   23:39:42      0:06      2:51    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22928   04/14/17   01:07:57      0:06      0:53    12145365098          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22929   04/14/17   01:07:57      0:06      0:53    12145365098          19728970197                                               MO      [VCORR]
22930   04/14/17   01:31:35      0:07      0:12    19728973045          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22931   04/14/17   02:46:23      0:03      0:01    12142641677          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22932   04/14/17   12:13:41      0:01      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 654 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1295
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22933   04/14/17   12:13:42      0:02      0:02    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22934   04/14/17   12:17:45      0:01      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
22935   04/14/17   12:17:46      0:02      0:02    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22936   04/14/17   12:37:14      0:01      0:00    12022702772          19728970197                             310410933034475   MT       [NIOP]
22937   04/14/17   12:37:15      0:02      0:29    12022702772          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
22938   04/14/17   12:37:15      0:04      0:28    12022702772          19728970197                                               MO         []
22939   04/14/17   13:11:22      0:04      9:37    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22940   04/14/17   13:52:52      0:22      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22941   04/14/17   13:52:54      0:24      0:24    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22942   04/14/17   13:52:54      0:24      0:24    19177044960          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6911




22943   04/14/17   13:54:09      0:08      3:52    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22944   04/14/17   13:54:09      0:08      3:52    19728970197          19177044960                                               MT   [NIOP:VCORR]
22945   04/14/17   13:56:42      0:21      0:00    12022702772          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22946   04/14/17   13:56:43      0:22      0:10    12022702772          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22947   04/14/17   14:44:37      0:13     10:57    12022702772          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22948   04/14/17   15:09:17      0:06      0:55    19544391540          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22949   04/14/17   15:23:54      0:10      1:57    19728970197          12144751708         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22950   04/14/17   15:23:54      0:04      1:58    19728970197          12144751708                                               MT       [NIOP]
22951   04/14/17   15:48:28      0:08      6:05    12143942335          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 655 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1296
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22952   04/14/17   15:58:58      0:04      8:13    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22953   04/14/17   15:58:58      0:04      8:13    12144031955          19728970197                                               MO      [VCORR]
22954   04/14/17   15:59:39      0:21      0:00    19726990348          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22955   04/14/17   15:59:39      0:21      0:27    19726990348          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22956   04/14/17   16:07:10      0:10      8:09    13108495634          19728970197                                               MO      [VCORR]
22957   04/14/17   16:07:10      0:10      8:09    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22958   04/14/17   17:04:31      0:16      2:24    19728970197          19726990348         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22959   04/14/17   17:17:46      0:04      1:14    17025458861          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6912




22960   04/14/17   17:17:47      0:07      1:14    17025458861          19728970197                                               MO        []
22961   04/14/17   17:27:13      0:07      4:32    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22962   04/14/17   17:32:37      0:31      0:40    19728970197          16164030315         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22963   04/14/17   17:33:41      0:09      4:11    19728970197          12022561039                                               MT   [NIOP:VCORR]
22964   04/14/17   17:33:41      0:09      4:11    19728970197          12022561039         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22965   04/14/17   17:38:27      0:23      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22966   04/14/17   17:43:49      0:04      5:57    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22967   04/14/17   17:53:34      0:05      5:40    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22968   04/14/17   18:19:12      0:05     14:59    15166107905          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 656 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1297
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22969   04/14/17   18:50:18      0:01      0:00    19728970197          13107297350                                               MT      [NIOP]
22970   04/14/17   18:50:20      0:03      0:05    19728970197          13107297350         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22971   04/14/17   18:50:20      0:03      0:06    19728970197          13107297350                                               MT   [NIOP:CFNR:VM]
                                                   16192040012(F)
22972   04/14/17   19:31:00      0:21      0:00    19728970197          15125175055                                               MT      [NIOP]
22973   04/14/17   19:31:01      0:22      0:04    19728970197          15125175055         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22974   04/14/17   19:31:01      0:22      0:04    19728970197          15125175055                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
22975   04/14/17   20:28:47      0:14      2:13    19728970197          19729891004                                               MT    [NIOP:VCORR]
22976   04/14/17   20:28:47      0:14      2:13    19728970197          19729891004         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22977   04/14/17   20:32:17      0:04      0:52    19729891004          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22978   04/14/17   20:32:17      0:05      0:52    19729891004          19728970197                                               MO       [VCORR]
                                                                                                                                                                                             6913




22979   04/14/17   20:36:35      0:10      0:00    19728970197          19727402097                                               MT        [NIOP]
22980   04/14/17   20:36:37      0:12      0:08    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
22981   04/14/17   20:36:37      0:12      0:08    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22982   04/14/17   22:19:56      0:06      6:03    15125175055          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22983   04/14/17   22:19:56      0:06      6:03    15125175055          19728970197                                               MO      [VCORR]
22984   04/14/17   22:32:26      0:23      0:00    12149572477          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22985   04/14/17   22:32:27      0:24      0:06    12149572477          19728970197                                               MO      [VCORR]
22986   04/14/17   22:32:27      0:24      0:06    12149572477          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
22987   04/14/17   23:00:41      0:33      0:55    19728970197          12147557161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22988   04/14/17   23:01:46      0:02      0:24    19729891004          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 657 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1298
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:24
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
22989   04/14/17   23:01:46      0:02      0:24    19729891004          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22990   04/15/17   00:17:08      0:03      0:08    12142822920          19728970197                                               MO      [VCORR]
22991   04/15/17   00:17:08      0:03      0:08    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22992   04/15/17   12:50:54      0:06     20:09    19085772012          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22993   04/15/17   14:16:36      0:25      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22994   04/15/17   14:28:31      0:13      2:17    19728970197          12022561039                                               MT   [NIOP:VCORR]
22995   04/15/17   14:28:31      0:14      2:17    19728970197          12022561039         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22996   04/15/17   14:59:53      0:22      0:00    19728970197          15129444492                                               MT       [NIOP]
22997   04/15/17   14:59:54      0:23      0:02    19728970197          15129444492                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                              6914




22998   04/15/17   14:59:54      0:23      0:02    19728970197          15129444492         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
22999   04/15/17   16:21:17      0:03      2:58    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23000   04/15/17   16:21:17      0:04      2:58    12142822920          19728970197                                               MO       [VCORR]
23001   04/15/17   16:49:57      0:22      0:00    19728970197          12142822920                                               MT        [NIOP]
23002   04/15/17   16:49:58      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
23003   04/15/17   16:49:58      0:23      0:04    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23004   04/15/17   16:50:14      0:05     23:37    19728970197          12408325024         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23005   04/15/17   16:50:39      0:20      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23006   04/15/17   16:50:40      0:21      0:04    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 658 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1299
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23007   04/15/17   16:50:40      0:22      0:04    12142822920          19728970197                                               MO      [VCORR]
23008   04/15/17   17:07:34      0:21      0:00    19727402097          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23009   04/15/17   17:07:35      0:22      0:22    19727402097          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23010   04/15/17   17:07:35      0:23      0:22    19727402097          19728970197                                               MO      [VCORR]
23011   04/15/17   17:14:13      0:09      8:43    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23012   04/15/17   17:30:48      0:10      4:45    19728970197          19727402097         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23013   04/15/17   17:30:48      0:09      4:45    19728970197          19727402097                                               MT   [NIOP:VCORR]
23014   04/15/17   17:32:39      0:06      0:19    12142822920          19728970197                                               MO      [VCORR]
23015   04/15/17   17:32:39      0:06      0:19    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23016   04/15/17   18:20:46      0:20      0:22    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6915




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23017   04/15/17   18:29:21      0:04      8:55    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23018   04/15/17   18:38:42      0:12      1:11    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23019   04/15/17   18:50:38      0:06      2:40    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23020   04/15/17   18:50:38      0:06      2:40    19728970197          12144031955                                               MT   [NIOP:VCORR]
23021   04/15/17   18:54:45      0:15      0:34    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23022   04/15/17   19:41:10      0:05      2:52    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23023   04/15/17   19:41:10      0:05      2:52    14055681717          19728970197                                               MO         []
23024   04/15/17   19:55:57      0:00      0:00    19728970197          19178549395                                               MT       [NIOP]
23025   04/15/17   19:55:59      0:02      1:10    19728970197          19178549395                                               MT   [NIOP:CFNR:VM]
                                                   19084006990(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 659 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1300
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23026   04/15/17   19:55:59      0:03      1:10    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23027   04/15/17   20:11:07      0:10      4:19    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23028   04/15/17   20:12:21      0:21      0:00    17192487002          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23029   04/15/17   20:12:26      0:26      0:05    17192487002          19728970197                                               MO      [VCORR]
23030   04/15/17   20:12:26      0:26      0:05    17192487002          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23031   04/15/17   21:45:02      0:08      1:26    19728970197          12143353210         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23032   04/15/17   21:45:02      0:08      1:26    19728970197          12143353210                                               MT   [NIOP:VCORR]
23033   04/15/17   21:47:59      0:13     30:11    19728970197          14102454555         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6916




23034   04/15/17   21:47:59      0:13     30:11    19728970197          14102454555                                               MT   [NIOP:VCORR]
23035   04/15/17   22:40:22      0:06      5:42    12145365098          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23036   04/15/17   22:40:22      0:06      5:42    12145365098          19728970197                                               MO      [Wi-Fi]
23037   04/15/17   22:50:10      0:07     10:18    12144157123          19728970197                                               MO      [VCORR]
23038   04/15/17   22:50:10      0:07     10:18    12144157123          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23039   04/15/17   23:01:17      0:07      2:02    12145365098          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23040   04/15/17   23:01:17      0:07      2:02    12145365098          19728970197                                               MO      [VCORR]
23041   04/15/17   23:35:41      0:01      0:03    19728970197          15109190429                                               MT     [CFNR:VM]
                                                   14083075045(F)
23042   04/15/17   23:35:41      0:02      0:02    19728970197          15109190429         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23043   04/15/17   23:36:17      0:27      0:00    19728970197          12069154768                                               ST       [NIOP]
23044   04/15/17   23:36:19      0:29      0:02    19728970197          12069154768                                               ST   [NIOP:CFNA:VM]
                                                   12063216046(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 660 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1301
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23045   04/15/17   23:36:19      0:29      0:02    19728970197          12069154768         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23046   04/15/17   23:36:31      0:02      0:03    19728970197          15109190429                                               MT     [CFNR:VM]
                                                   14083075045(F)
23047   04/15/17   23:36:31      0:03      0:02    19728970197          15109190429         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23048   04/15/17   23:37:44      0:03      0:00    19728970197          12812262655         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23049   04/15/17   23:39:37      0:11      1:47    19728970197          19519659980         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23050   04/15/17   23:43:00      0:22      0:00    19728970197          14056234127                                               MT       [NIOP]
23051   04/15/17   23:43:01      0:23      1:00    19728970197          14056234127                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
23052   04/15/17   23:43:01      0:23      1:00    19728970197          14056234127         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6917




23053   04/16/17   00:08:01      0:10      6:26    14056234127          19728970197                                               MO      [VCORR]
23054   04/16/17   00:08:01      0:10      6:26    14056234127          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23055   04/16/17   01:09:49      0:32      0:58    19728970197          12142286347         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23056   04/16/17   03:11:49      0:22      0:00    19149609069          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23057   04/16/17   03:11:50      0:23      1:18    19149609069          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23058   04/16/17   15:32:10      0:04      4:09    12145637773          19728970197                                               MO      [VCORR]
23059   04/16/17   15:32:10      0:04      4:09    12145637773          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23060   04/16/17   17:33:42      0:14      6:36    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23061   04/16/17   17:33:42      0:15      6:36    12144031955          19728970197                                               MO       [VCORR]
23062   04/16/17   18:36:57      0:07      4:45    19728970197          19727402097                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 661 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1302
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
23063   04/16/17   18:36:57      0:07      4:45    19728970197           19727402097        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23064   04/16/17   18:44:06      0:14      2:48    19728970197           19728652225        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23065   04/16/17   18:47:12      0:08      0:00    19728970197           19728652227        3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23066   04/16/17   18:49:38      0:06      1:04    19728970197           12142152081                                              MT   [NIOP:VCORR]
23067   04/16/17   18:49:38      0:06      1:04    19728970197           12142152081        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23068   04/16/17   18:51:06      0:11      1:37    19728970197           18126045074        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23069   04/16/17   18:51:06      0:11      1:37    19728970197           18126045074                                              MT    [NIOP:VCORR]
23070   04/16/17   18:53:44      0:22      0:00    19728970197           19729000513                                              MT       [NIOP]
23071   04/16/17   18:53:46      0:24      0:02    19728970197           19729000513                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                              6918




23072   04/16/17   18:53:46      0:24      0:02    19728970197           19729000513        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23073   04/16/17   18:54:23      0:22      0:00    19728970197           18055515910                                              MT       [NIOP]
23074   04/16/17   18:54:25      0:24      0:58    19728970197           18055515910                                              MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
23075   04/16/17   18:54:25      0:24      0:58    19728970197           18055515910        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23076   04/16/17   19:04:15      0:23      0:00    19728970197           12148821500                                              MT       [NIOP]
23077   04/16/17   19:04:21      0:29      0:44    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
23078   04/16/17   19:04:21      0:30      0:44    19728970197           12148821500        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23079   04/16/17   19:04:21      0:06      0:44    12148821500           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
23080   04/16/17   20:04:50      0:20      0:00    19729000513           19728970197                                              MO         []
23081   04/16/17   20:04:50      0:20      0:00    19729000513           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 662 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1303
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23082   04/16/17   20:05:57      0:21      0:00    19729000513          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23083   04/16/17   20:05:58      0:22      0:02    19729000513          19728970197                                               MO      [VCORR]
23084   04/16/17   20:05:58      0:22      0:02    19729000513          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23085   04/16/17   20:06:26      0:02      1:18    19728970197          19729000513                                               MT   [NIOP:VCORR]
23086   04/16/17   20:06:26      0:02      1:19    19728970197          19729000513         3557220700307613    310410933034475   MO      [NIOR]
                                                   01119729000513(D)                              APPLE
                                                                                              IPHONE6SPLUS
23087   04/16/17   20:23:02      0:21      0:00    18055515910          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23088   04/16/17   20:23:04      0:23      0:33    18055515910          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23089   04/16/17   20:23:04      0:24      0:33    18055515910          19728970197                                               MO        []
23090   04/16/17   20:47:10      0:19     15:25    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6919




                                                                                              IPHONE6SPLUS
23091   04/16/17   20:54:25      0:21      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23092   04/16/17   20:54:26      0:22      0:03    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23093   04/16/17   20:54:26      0:22      0:03    12144031955          19728970197                                               MO      [VCORR]
23094   04/16/17   21:34:25      0:09      3:05    12142286347          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23095   04/16/17   22:03:27      0:16      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23096   04/16/17   22:03:28      0:17      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23097   04/16/17   22:03:28      0:18      0:03    12142822920          19728970197                                               MO      [VCORR]
23098   04/16/17   23:11:41      0:21      0:00    19177106988          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 663 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1304
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23099   04/16/17   23:11:42      0:22      0:03    19177106988          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23100   04/16/17   23:11:42      0:22      0:03    19177106988          19728970197                                               MO      [VCORR]
23101   04/16/17   23:12:00      0:03      0:00    19177106988          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23102   04/16/17   23:12:01      0:04      0:26    19177106988          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23103   04/16/17   23:12:01      0:04      0:26    19177106988          19728970197                                               MO      [VCORR]
23104   04/16/17   23:12:52      0:03      0:00    19177106988          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23105   04/16/17   23:12:54      0:05      0:29    19177106988          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23106   04/16/17   23:12:54      0:05      0:29    19177106988          19728970197                                               MO      [VCORR]
23107   04/16/17   23:17:49      0:22      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             6920




                                                                                              IPHONE6SPLUS
23108   04/16/17   23:17:50      0:23      0:19    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23109   04/16/17   23:17:51      0:25      0:19    12148821500          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
23110   04/17/17   02:06:43      0:10      1:14    19177044960          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23111   04/17/17   02:06:43      0:10      1:14    19177044960          19728970197                                               MO      [VCORR]
23112   04/17/17   03:03:33      0:01      0:00    12148821500          19728970197                             310410933034475   MT       [NIOP]
23113   04/17/17   03:03:33      0:01      0:04    12148821500          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23114   04/17/17   03:03:34      0:03      0:04    12148821500          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
23115   04/17/17   12:15:45      0:22      0:00    19728970197          19727621707                                               MT       [NIOP]
23116   04/17/17   12:15:47      0:24      1:02    19728970197          19727621707                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
23117   04/17/17   12:15:47      0:24      1:02    19728970197          19727621707         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23118   04/17/17   12:17:25      0:21      0:00    19728970197          19177044960                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 664 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1305
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23119   04/17/17   12:17:27      0:23      0:56    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23120   04/17/17   12:17:27      0:23      0:56    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
23121   04/17/17   12:18:02      0:23      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23122   04/17/17   12:18:03      0:24      0:19    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23123   04/17/17   12:18:03      0:24      0:19    12144485844          19728970197                                               MO      [Wi-Fi]
23124   04/17/17   12:18:34      0:05      4:11    19728970197          12144485844         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23125   04/17/17   12:18:34      0:05      4:11    19728970197          12144485844                                               MT    [Wi-Fi:NIOP]
23126   04/17/17   12:29:44      0:02     11:56    12142152081          19728970197                                               MO       [VCORR]
23127   04/17/17   12:29:44      0:02     11:56    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6921




23128   04/17/17   12:41:55      0:08     14:40    19728970197          19727621707                                               MT    [NIOP:VCORR]
23129   04/17/17   12:41:55      0:08     14:40    19728970197          19727621707         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23130   04/17/17   13:21:12      0:05      6:28    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23131   04/17/17   13:29:35      0:15      4:36    19728970197          19144037755         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23132   04/17/17   13:39:58      0:04      0:18    12142152081          19728970197                                               MO      [VCORR]
23133   04/17/17   13:39:58      0:04      0:18    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23134   04/17/17   14:02:17      0:02      6:28    19177044960          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23135   04/17/17   14:02:17      0:02      6:28    19177044960          19728970197                                               MO      [VCORR]
23136   04/17/17   14:02:54      0:22      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 665 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1306
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23137   04/17/17   14:02:55      0:23      1:02    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23138   04/17/17   14:03:36      0:21      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23139   04/17/17   14:03:37      0:22      0:20    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23140   04/17/17   14:09:20      0:12      3:03    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23141   04/17/17   14:15:44      0:35      1:18    19728970197          19176873667         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23142   04/17/17   14:16:30      0:11      0:29    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23143   04/17/17   14:17:28      0:01      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6922




23144   04/17/17   14:19:11      0:03      1:18    19728970197          12127040488         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23145   04/17/17   14:21:34      0:00      0:00    19728327378          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23146   04/17/17   14:21:35      0:01      0:09    19728327378          19728970197                                               MO      [VCORR]
23147   04/17/17   14:21:35      0:01      0:09    19728327378          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23148   04/17/17   14:21:35      0:03      1:38    19728970197          12143636920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23149   04/17/17   14:27:04      0:01      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23150   04/17/17   14:27:08      0:00      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23151   04/17/17   14:27:09      0:01      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 666 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1307
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23152   04/17/17   14:30:07      0:20      0:00    19728970197          16176403999         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23153   04/17/17   14:44:27      0:04      0:10    16176403999          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23154   04/17/17   14:55:42      0:05      0:32    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23155   04/17/17   14:56:35      0:04      3:10    19728970197          19728327378                                               MT   [NIOP:VCORR]
23156   04/17/17   14:56:35      0:04      3:10    19728970197          19728327378         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23157   04/17/17   15:00:12      0:07      1:31    12143407524          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23158   04/17/17   15:03:34      0:01      0:00    19728970197          14053016595                                               MT       [NIOP]
23159   04/17/17   15:03:35      0:02      0:04    19728970197          14053016595                                               MT   [NIOP:CFNR:VM]
                                                   14056646359(F)
23160   04/17/17   15:03:35      0:02      0:04    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6923




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23161   04/17/17   15:03:54      0:01      0:00    19728970197          14053016595                                               MT       [NIOP]
23162   04/17/17   15:03:56      0:03      0:02    19728970197          14053016595                                               MT   [NIOP:CFNR:VM]
                                                   14056646359(F)
23163   04/17/17   15:03:56      0:03      0:02    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23164   04/17/17   15:15:07      0:12      0:11    12312210299          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23165   04/17/17   15:25:09      0:05      2:18    12144035705          19728970197                                               MO      [VCORR]
23166   04/17/17   15:25:09      0:05      2:18    12144035705          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23167   04/17/17   15:53:45      0:08      3:43    13109626380          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23168   04/17/17   15:53:45      0:09      3:43    13109626380          19728970197                                               MO      [VCORR]
23169   04/17/17   16:37:50      0:05      1:42    19723916064          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 667 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1308
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23170   04/17/17   16:43:51      0:03      0:12    19728970197          19173287829         3557220700307613    310410933034475   MO   [NIOR:SUBCMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23171   04/17/17   16:44:00      0:00      0:38    19543150077          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23172   04/17/17   16:44:00      0:04      0:37    19543150077          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23173   04/17/17   16:54:16      0:08      8:08    18704500164          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23174   04/17/17   18:01:30      0:11      0:20    12145291473          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23175   04/17/17   18:04:20      0:03     16:15    19728970197          18776747411         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23176   04/17/17   18:13:36      1:28      0:00    19728970197          19543150077         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6924




23177   04/17/17   18:16:52      0:20      0:00    19543150077          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23178   04/17/17   18:16:53      0:21      0:33    19543150077          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23179   04/17/17   18:21:58      1:11      0:00    19728970197          19543150077         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23180   04/17/17   18:25:22      0:00      0:02    19728970197          911                 3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23181   04/17/17   18:26:07      0:21      0:00    12147414827          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23182   04/17/17   18:26:08      0:22      0:07    12147414827          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23183   04/17/17   18:26:28      0:06      0:21    12147414827          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 668 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1309
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23184   04/17/17   18:29:51      0:13      1:46    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23185   04/17/17   18:32:28      0:06      3:39    19728970197          12143947725                                               MT   [NIOP:VCORR]
23186   04/17/17   18:32:29      0:10      3:38    19728970197          12145761916         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23187   04/17/17   18:36:37      0:22      0:39    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23188   04/17/17   18:37:41      0:09      0:56    19728970197          12142822920                                               MT   [NIOP:VCORR]
23189   04/17/17   18:37:41      0:09      0:56    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23190   04/17/17   18:39:23      0:08      1:44    19728970197          13127145705                                               MT   [NIOP:VCORR]
23191   04/17/17   18:39:23      0:08      1:44    19728970197          13127145705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23192   04/17/17   18:42:52      0:06      1:21    19728970197          12142981040                                               MT   [NIOP:VCORR]
23193   04/17/17   18:42:52      0:06      1:21    19728970197          12142981040         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6925




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23194   04/17/17   18:44:42      0:14      7:21    19728970197          13108495634                                               MT   [NIOP:VCORR]
23195   04/17/17   18:44:42      0:14      7:21    19728970197          13108495634         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23196   04/17/17   18:58:24      0:15      1:40    19728970197          19725058802         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23197   04/17/17   19:03:01      0:21      1:46    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23198   04/17/17   19:11:18      0:07      1:27    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23199   04/17/17   19:13:16      0:21      0:00    19543150077          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23200   04/17/17   19:13:17      0:22      0:11    19543150077          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 669 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1310
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23201   04/17/17   19:25:50      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23202   04/17/17   19:25:51      0:22      0:51    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23203   04/17/17   19:25:51      0:22      0:51    12144485844          19728970197                                               MO      [Wi-Fi]
23204   04/17/17   19:28:13      0:04      1:36    19728970197          13127145705                                               MT   [NIOP:VCORR]
23205   04/17/17   19:28:13      0:04      1:36    19728970197          13127145705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23206   04/17/17   19:32:47      0:02      1:06    12142822920          19728970197                                               MO      [VCORR]
23207   04/17/17   19:32:47      0:02      1:06    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23208   04/17/17   19:47:20      0:02      4:36    19543150077          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23209   04/17/17   20:01:36      0:03      1:26    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6926




                                                                                              IPHONE6SPLUS
23210   04/17/17   20:20:50      0:22      0:00    19725058802          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23211   04/17/17   20:20:51      0:23      0:04    19725058802          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23212   04/17/17   20:50:49      0:35      0:04    19728970197          19172937843         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23213   04/17/17   21:17:12      0:04      6:02    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23214   04/17/17   21:23:59      0:06      0:58    19728970197          19172937843         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23215   04/17/17   21:25:27      0:03      0:11    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23216   04/17/17   21:27:54      0:06      9:19    19172937843          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23217   04/17/17   22:26:28      0:11      0:14    13617999266          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 670 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1311
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
23218   04/17/17   22:26:28      0:11      0:14    13617999266           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23219   04/17/17   22:57:48      0:14      1:38    19728970197           15163306281        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23220   04/17/17   23:05:54      0:04      0:29    12142822920           19728970197                                              MO      [VCORR]
23221   04/17/17   23:05:54      0:04      0:29    12142822920           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23222   04/17/17   23:26:01      0:34      0:25    19728970197           19144037755        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23223   04/17/17   23:26:54      0:22      0:00    19728970197           13617999266                                              MT       [NIOP]
23224   04/17/17   23:26:57      0:25      0:16    19728970197           13617999266                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
23225   04/17/17   23:26:57      0:25      0:16    19728970197           13617999266        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23226   04/17/17   23:26:57      0:03      0:16    13617999266           18572166808                                              MO      [CFNA]
                                                                                                                                                                                              6927




                                                   19728970197(OO)
23227   04/17/17   23:32:32      0:16      0:00    19728970197           12144606684                                              ST      [NIOP]
23228   04/17/17   23:32:32      0:16      0:00    19728970197           12144606684        3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23229   04/17/17   23:34:17      0:40      0:00    19728970197           12144777563        3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23230   04/17/17   23:34:34      0:07      2:02    19728970197           12144485844        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23231   04/17/17   23:34:34      0:07      2:02    19728970197           12144485844                                              MT   [Wi-Fi:NIOP]
23232   04/17/17   23:37:26      0:22      0:00    19728970197           12149145837                                              MT      [NIOP]
23233   04/17/17   23:37:27      0:23      0:03    19728970197           12149145837        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23234   04/17/17   23:37:27      0:23      0:03    19728970197           12149145837                                              MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
23235   04/17/17   23:39:24      0:21      0:00    19728970197           13108506912                                              MT       [NIOP]
23236   04/17/17   23:39:44      0:23      0:01    19728970197           13108506912                                              ST       [NIOP]
23237   04/17/17   23:39:46      0:25      0:38    19728970197           13108506912                                              ST   [NIOP:CFNA:VM]
                                                   12537094040(F)



                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 671 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1312
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23238   04/17/17   23:39:46      0:25      0:38    19728970197          13108506912         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23239   04/17/17   23:41:13      0:32      0:05    19728970197          12148082172         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23240   04/17/17   23:42:05      0:21      0:00    19728970197          18176750397                                               MT      [NIOP]
23241   04/17/17   23:42:06      0:22      0:04    19728970197          18176750397         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23242   04/17/17   23:42:06      0:22      0:04    19728970197          18176750397                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23243   04/17/17   23:42:36      0:00      0:00    13617999266          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23244   04/17/17   23:42:37      0:01      0:02    13617999266          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23245   04/17/17   23:42:37      0:02      0:02    13617999266          19728970197                                               MO      [VCORR]
23246   04/17/17   23:42:42      0:00      0:00    13617999266          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6928




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23247   04/17/17   23:42:43      0:01      0:02    13617999266          19728970197                                               MO      [VCORR]
23248   04/17/17   23:42:43      0:01      0:02    13617999266          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23249   04/17/17   23:42:47      0:20      1:20    19728970197          18173000132         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23250   04/17/17   23:44:05      0:13     11:01    13617999266          19728970197                                               MO      [VCORR]
23251   04/17/17   23:44:05      0:13     11:01    13617999266          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23252   04/17/17   23:45:55      0:03      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23253   04/17/17   23:45:56      0:04      0:18    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23254   04/17/17   23:45:56      0:04      0:19    12148821500          19728970197                                               MO       [NIOR]
23255   04/17/17   23:57:43      0:15      0:10    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 672 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1313
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23256   04/17/17   23:57:43      0:15      0:10    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23257   04/18/17   00:27:21      0:00      0:00    12148082172          19728970197                             310410933034475   MT       [NIOP]
23258   04/18/17   00:27:22      0:01      0:30    12148082172          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23259   04/18/17   00:54:44      0:23      0:00    19728970197          18176750397                                               MT       [NIOP]
23260   04/18/17   00:54:45      0:24      0:32    19728970197          18176750397                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23261   04/18/17   00:54:46      0:25      0:31    19728970197          18176750397         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23262   04/18/17   00:57:52      0:04      7:27    18176750397          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23263   04/18/17   00:57:52      0:04      7:27    18176750397          19728970197                                               MO      [VCORR]
23264   04/18/17   01:21:49      0:06     52:06    16103499081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23265   04/18/17   02:31:06      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                             6929




23266   04/18/17   02:31:07      0:02      0:02    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23267   04/18/17   02:31:07      0:02      0:02    13108495634          19728970197                                               MO      [VCORR]
23268   04/18/17   02:31:53      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
23269   04/18/17   02:31:54      0:01      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23270   04/18/17   02:33:47      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23271   04/18/17   02:33:48      0:02      0:02    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23272   04/18/17   02:33:48      0:02      0:02    13108495634          19728970197                                               MO      [VCORR]
23273   04/18/17   02:34:14      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23274   04/18/17   02:34:15      0:02      0:04    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23275   04/18/17   02:34:15      0:02      0:04    13108495634          19728970197                                               MO      [VCORR]
23276   04/18/17   02:42:29      0:01      0:00    12022561039          19728970197                             310410933034475   MT       [NIOP]
23277   04/18/17   02:42:30      0:02      0:03    12022561039          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23278   04/18/17   02:42:30      0:02      0:03    12022561039          19728970197                                               MO      [VCORR]
23279   04/18/17   02:47:19      0:00      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 673 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1314
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23280   04/18/17   02:47:21      0:02      0:02    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23281   04/18/17   02:47:21      0:02      0:02    13108495634          19728970197                                               MO      [VCORR]
23282   04/18/17   11:40:28      0:21      0:00    12039275910          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23283   04/18/17   11:40:29      0:22      0:25    12039275910          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23284   04/18/17   12:27:19      0:05      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23285   04/18/17   12:27:20      0:06      0:21    12023683007          19728970197                                               MO      [VCORR]
23286   04/18/17   12:27:20      0:06      0:21    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23287   04/18/17   12:29:02      0:04     13:06    19728970197          12023683007                                               MT   [NIOP:VCORR]
23288   04/18/17   12:29:02      0:05     13:06    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6930




23289   04/18/17   13:00:13      0:29      0:25    19728970197          12039275910         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23290   04/18/17   13:01:19      0:05      4:42    19728970197          19728327378                                               MT   [NIOP:VCORR]
23291   04/18/17   13:01:19      0:05      4:42    19728970197          19728327378         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23292   04/18/17   13:15:07      0:06      0:42    19012142999          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23293   04/18/17   13:23:40      0:04      9:59    12022561039          19728970197                                               MO      [VCORR]
23294   04/18/17   13:23:40      0:04      9:59    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23295   04/18/17   13:47:07      0:05      1:21    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23296   04/18/17   13:50:22      0:04      0:18    12148821500          19728970197                                               MO      [VCORR]
23297   04/18/17   13:50:22      0:04      0:18    12148821500          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 674 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1315
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
23298   04/18/17   14:13:39      0:11      0:00    13109626380           19728970197        3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23299   04/18/17   14:13:40      0:12      0:07    13109626380           19728970197                                              MO       [VCORR]
23300   04/18/17   14:13:40      0:12      0:07    13109626380           19728970197        3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23301   04/18/17   14:15:26      0:02      0:00    19728970197           13109626380                                              MT       [NIOP]
23302   04/18/17   14:15:26      0:02      0:00    19728970197           13109626380        3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23303   04/18/17   14:15:45      0:11      0:21    19728970197           12039275910        3557220700307613    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23304   04/18/17   14:16:06      0:13      0:01    13109626380           19728970197        3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23305   04/18/17   14:16:06      0:14      0:01    13109626380           19728970197                                              MO       [VCORR]
23306   04/18/17   14:16:14      0:01      0:00    12039275910           19728970197        3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                               6931




                                                                                              IPHONE6SPLUS
23307   04/18/17   14:16:14      0:01      0:04    12039275910           19728970197        3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23308   04/18/17   14:16:14      0:04      0:03    19728970197           12039275910        3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23309   04/18/17   14:16:32      0:12     14:24    19728970197           12039275910        3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23310   04/18/17   14:31:14      0:10      0:04    19728970197           13109208193        3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23311   04/18/17   14:32:23      0:23      0:00    19728970197           12148821500                                              MT       [NIOP]
23312   04/18/17   14:32:27      0:27      0:50    19728970197           12148821500        3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23313   04/18/17   14:32:27      0:27      0:51    19728970197           12148821500                                              MT     [NIOP:CFNA]
                                                   18572166808(F)
23314   04/18/17   14:32:27      0:04      0:51    12148821500           18572166808                                              MO        [CFNA]
                                                   19728970197(OO)
23315   04/18/17   14:33:35      0:11      5:43    19728970197           13109626380                                              MT   [NIOP:CMH:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 675 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1316
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
23316   04/18/17   14:33:35      0:12      5:43    19728970197           13109626380        3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23317   04/18/17   14:39:04      0:00      0:00    13109208193           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23318   04/18/17   14:39:05      0:10      0:22    12022561039           19728970197                                              MO      [VCORR]
23319   04/18/17   14:39:05      0:10      0:22    12022561039           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23320   04/18/17   14:39:05      0:01      0:03    13109208193           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23321   04/18/17   14:39:31      0:02      2:36    13109208193           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23322   04/18/17   14:40:29      0:21      0:00    17193602799           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23323   04/18/17   14:40:30      0:22      0:06    17193602799           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              6932




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23324   04/18/17   15:27:16      0:06      0:42    19728970197           19728652225        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23325   04/18/17   15:28:56      0:10      2:54    19728970197           17193602799        3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23326   04/18/17   15:29:46      0:04      2:04    19728970197           19728652225        3557220700307613    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23327   04/18/17   15:29:56      0:00      1:54    19728970197           -1                 3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23328   04/18/17   15:32:45      0:22      0:00    19728970197           12148821500                                              MT       [NIOP]
23329   04/18/17   15:32:49      0:26      0:04    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
23330   04/18/17   15:32:49      0:26      0:04    19728970197           12148821500        3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23331   04/18/17   15:32:49      0:03      0:04    12148821500           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
23332   04/18/17   16:18:27      0:10      0:36    12142822920           19728970197                                              MO      [VCORR]



                                                                     AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 676 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1317
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:25
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23333   04/18/17   16:18:27      0:09      0:36    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23334   04/18/17   16:31:34      0:03      2:07    19725297876          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23335   04/18/17   16:39:09      0:08      5:53    13108495634          19728970197                                               MO      [VCORR]
23336   04/18/17   16:39:09      0:08      5:53    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23337   04/18/17   17:07:36      0:22      0:00    19728970197          17082561901                                               MT      [NIOP]
23338   04/18/17   17:07:59      0:26      1:33    19728970197          17082561901                                               ST       [OOR]
23339   04/18/17   17:07:59      0:27      1:33    19728970197          17082561901         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23340   04/18/17   17:13:12      0:07      0:36    12408888950          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23341   04/18/17   17:25:31      0:22      0:00    19728970197          14055681717                                               MT      [NIOP]
23342   04/18/17   17:25:32      0:23      0:02    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6933




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23343   04/18/17   17:25:32      0:23      0:02    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
23344   04/18/17   17:32:31      0:15      5:17    19728970197          15616283155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23345   04/18/17   18:07:36      0:05      3:33    12144035705          19728970197                                               MO      [VCORR]
23346   04/18/17   18:07:36      0:05      3:33    12144035705          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23347   04/18/17   18:12:33      0:05      7:11    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23348   04/18/17   18:12:33      0:05      7:11    14055681717          19728970197                                               MO       [NIOR]
23349   04/18/17   18:36:38      0:05     15:09    13108495634          19728970197                                               MO      [VCORR]
23350   04/18/17   18:36:38      0:05     15:09    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23351   04/18/17   18:49:07      0:20      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 677 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1318
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23352   04/18/17   18:49:09      0:22      0:17    12148821500          19728970197                                               MO      [VCORR]
23353   04/18/17   18:49:09      0:22      0:17    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23354   04/18/17   19:01:08      0:05      2:49    19728800198          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23355   04/18/17   19:01:34      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23356   04/18/17   19:01:35      0:22      0:03    13108495634          19728970197                                               MO      [VCORR]
23357   04/18/17   19:01:35      0:22      0:03    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23358   04/18/17   19:28:55      0:01      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23359   04/18/17   19:53:41      0:00      0:00    15129444492          19728970197                                               MO        []
23360   04/18/17   20:07:26      0:17      9:24    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6934




                                                                                              IPHONE6SPLUS
23361   04/18/17   20:07:26      0:17      9:24    19728970197          14055681717                                               MT      [NIOP]
23362   04/18/17   20:08:38      0:24      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23363   04/18/17   20:08:39      0:25      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23364   04/18/17   20:19:12      0:05      5:13    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23365   04/18/17   21:06:51      0:07      2:39    19728970197          12146687892                                               MT   [NIOP:VCORR]
23366   04/18/17   21:06:51      0:07      2:39    19728970197          12146687892         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23367   04/18/17   21:08:20      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23368   04/18/17   21:08:21      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
23369   04/18/17   21:08:21      0:22      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 678 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1319
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23370   04/18/17   21:15:06      0:22      0:00    19728970197          12144995101                                               MT      [NIOP]
23371   04/18/17   21:15:08      0:24      0:40    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23372   04/18/17   21:15:08      0:24      0:40    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
23373   04/18/17   21:21:01      0:03      2:55    19728970197          12144777469                                               MT    [NIOP:VCORR]
23374   04/18/17   21:21:01      0:03      2:55    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23375   04/18/17   21:28:09      0:02      3:07    19728970197          12145761911         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23376   04/18/17   21:36:24      0:03     14:22    19177548198          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23377   04/18/17   21:41:58      0:21      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23378   04/18/17   21:41:59      0:22      0:33    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6935




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23379   04/18/17   21:42:36      0:01      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23380   04/18/17   21:51:55      0:03      2:16    12142822920          19728970197                                               MO      [VCORR]
23381   04/18/17   21:51:55      0:03      2:16    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23382   04/18/17   21:54:12      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23383   04/18/17   21:54:13      0:22      0:02    13108495634          19728970197                                               MO      [VCORR]
23384   04/18/17   21:54:13      0:22      0:02    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23385   04/18/17   22:01:30      0:07      5:01    19728970197          13108495634                                               MT    [NIOP:VCORR]
23386   04/18/17   22:01:30      0:07      5:01    19728970197          13108495634         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23387   04/18/17   22:07:14      0:34      0:36    19728970197          17605053520         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 679 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1320
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
23388   04/18/17   22:08:10      0:06      0:00    19728970197           17039400086        3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23389   04/18/17   22:09:11      0:25      0:46    19728970197           19729757970        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23390   04/18/17   22:10:27      0:22      0:00    19728970197           12148821500                                              MT      [NIOP]
23391   04/18/17   22:10:31      0:26      0:04    19728970197           12148821500                                              MT   [NIOP:CFNA]
                                                   18572166808(F)
23392   04/18/17   22:10:31      0:26      0:04    19728970197           12148821500        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23393   04/18/17   22:10:31      0:03      0:04    12148821500           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
23394   04/18/17   22:18:31      0:07      0:14    17605053520           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23395   04/18/17   22:27:03      0:05      1:45    18083063161           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6936




23396   04/18/17   22:42:45      0:05      0:00    12144485844           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23397   04/18/17   22:42:46      0:06      0:05    12144485844           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23398   04/18/17   22:42:46      0:06      0:05    12144485844           19728970197                                              MO     [Wi-Fi]
23399   04/18/17   22:46:56      0:07     22:56    19728970197           18083063161        3557220700307613    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23400   04/18/17   23:09:05      0:10      0:47    12146955961           19728970197                                              MO     [VCORR]
23401   04/18/17   23:09:05      0:10      0:47    12146955961           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23402   04/18/17   23:11:14      0:16     16:05    19728970197           19728800198        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23403   04/18/17   23:29:29      0:03      5:10    12144035705           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23404   04/18/17   23:29:29      0:04      5:09    12144035705           19728970197                                              MO     [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 680 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1321
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23405   04/18/17   23:58:40      0:03     10:29    19728970197          18004359792         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23406   04/19/17   00:18:53      0:22      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23407   04/19/17   00:18:54      0:23      0:02    13108495634          19728970197                                               MO         []
23408   04/19/17   00:18:54      0:23      0:03    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23409   04/19/17   00:19:39      0:22      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23410   04/19/17   00:19:40      0:23      0:02    13108495634          19728970197                                               MO         []
23411   04/19/17   00:19:40      0:23      0:02    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23412   04/19/17   00:29:19      0:03      8:11    19728970197          12026951100         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6937




23413   04/19/17   00:34:37      0:10      2:50    12148821500          19728970197                                               MO      [VCORR]
23414   04/19/17   00:34:37      0:09      2:50    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23415   04/19/17   00:37:36      0:03      7:07    19728970197          12026951100         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23416   04/19/17   00:49:45      0:10      7:32    19728970197          12145050254         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23417   04/19/17   00:49:45      0:10      7:32    19728970197          12145050254                                               MT   [NIOP:VCORR]
23418   04/19/17   01:19:38      0:22      0:00    19519659980          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23419   04/19/17   01:19:39      0:23      0:48    19519659980          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23420   04/19/17   01:23:56      0:28      0:00    19728970197          16824789898         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23421   04/19/17   01:47:54      0:22      0:01    19728970197          19727402097                                               MT       [NIOP]
23422   04/19/17   01:47:56      0:24      0:33    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 681 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1322
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23423   04/19/17   01:47:56      0:24      0:33    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23424   04/19/17   01:58:16      0:06      3:04    12026951100          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23425   04/19/17   02:12:21      0:07      6:15    19519659980          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23426   04/19/17   02:17:32      0:21      0:00    19727402097          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23427   04/19/17   02:17:33      0:22      0:03    19727402097          19728970197                                               MO      [VCORR]
23428   04/19/17   02:17:33      0:22      0:03    19727402097          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23429   04/19/17   02:29:35      0:01      0:00    16824789898          19728970197                             310410933034475   MT       [NIOP]
23430   04/19/17   02:29:36      0:02      0:05    16824789898          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23431   04/19/17   12:27:34      0:04      1:15    19728970197          19725297876         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6938




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23432   04/19/17   12:48:37      0:15      0:18    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23433   04/19/17   12:54:14      0:04      1:06    19725297876          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23434   04/19/17   14:40:20      0:30      0:00    19728970197          12146084072         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23435   04/19/17   14:44:11      0:07      3:58    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23436   04/19/17   14:44:11      0:07      3:58    14055681717          19728970197                                               MO      [VCORR]
23437   04/19/17   15:13:37      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23438   04/19/17   15:13:38      0:22      0:03    13108495634          19728970197                                               MO      [VCORR]
23439   04/19/17   15:13:38      0:22      0:03    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23440   04/19/17   15:15:24      0:12     14:30    13108495634          19728970197                                               MO     [CMH:MPS]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 682 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1323
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23441   04/19/17   15:15:24      0:12     14:30    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23442   04/19/17   15:30:11      0:12      3:59    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23443   04/19/17   15:30:11      0:12      3:59    19728970197          14055681717                                               MT    [NIOP:VCORR]
23444   04/19/17   15:39:08      0:21      0:00    19728970197          12148014637                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
23445   04/19/17   15:39:31      0:27      1:09    19728970197          12148014637                                               ST       [OOR]
23446   04/19/17   15:39:31      0:27      1:09    19728970197          12148014637         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23447   04/19/17   15:46:39      0:05      0:48    12148014637          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23448   04/19/17   15:46:39      0:05      0:49    12148014637          19728970197                                               MO      [NIOR]
23449   04/19/17   16:08:30      0:09      0:17    19728970197          19723857677         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6939




23450   04/19/17   16:09:44      0:52      0:00    19728970197          12145215034         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23451   04/19/17   16:09:56      0:03      0:22    19728970197          12145597230         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23452   04/19/17   16:10:48      0:06      0:44    19728970197          12145288883         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23453   04/19/17   16:11:28      0:17      0:00    19728970197          12144995101                                               MT      [NIOP]
23454   04/19/17   16:11:44      0:05      4:15    19728970197          12145288883         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23455   04/19/17   16:18:54      0:03      3:43    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23456   04/19/17   16:32:30      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23457   04/19/17   16:32:31      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
23458   04/19/17   16:32:31      0:22      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 683 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1324
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23459   04/19/17   16:39:40      0:08      0:30    19728970197          12142822920                                               MT   [NIOP:VCORR]
23460   04/19/17   16:39:40      0:08      0:30    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23461   04/19/17   16:42:13      0:13      2:05    19728970197          12148014637                                               MT      [NIOP]
23462   04/19/17   16:42:13      0:17      2:04    19728970197          12148014637         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23463   04/19/17   16:54:55      0:21      0:00    12148014637          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23464   04/19/17   16:54:56      0:22      0:45    12148014637          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
23465   04/19/17   16:54:56      0:22      0:45    12148014637          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23466   04/19/17   16:58:58      0:05      3:13    19728970197          19727402097                                               MT   [NIOP:VCORR]
23467   04/19/17   16:58:58      0:06      3:13    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6940




23468   04/19/17   17:08:09      0:23      0:00    19728970197          12142822920                                               MT       [NIOP]
23469   04/19/17   17:08:10      0:24      0:54    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
23470   04/19/17   17:08:10      0:24      0:54    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23471   04/19/17   17:10:29      0:30      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23472   04/19/17   17:10:50      0:06      4:38    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23473   04/19/17   17:13:20      0:21      0:00    12146687892          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23474   04/19/17   17:13:21      0:22      1:22    12146687892          19728970197                                               MO      [VCORR]
23475   04/19/17   17:13:21      0:22      1:22    12146687892          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23476   04/19/17   17:15:33      0:01      0:00    19728970197          12146687892                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 684 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1325
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23477   04/19/17   17:15:33      0:01      0:00    19728970197          12146687892         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23478   04/19/17   17:15:59      0:10      0:27    19728970197          12146687892         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23479   04/19/17   17:15:59      0:09      0:27    19728970197          12146687892                                               MT   [NIOP:VCORR]
23480   04/19/17   17:17:33      0:01      0:13    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23481   04/19/17   17:24:55      0:11      0:20    12026951100          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23482   04/19/17   17:45:17      0:01      0:00    16824789898          19728970197                             310410933034475   MT       [NIOP]
23483   04/19/17   17:45:18      0:02      0:26    16824789898          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23484   04/19/17   18:10:06      0:05      1:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
23485   04/19/17   18:10:06      0:06      1:23    19728970197          12142822920         3557220700307613    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6941




23486   04/19/17   18:19:01      0:21      0:00    12815412654          19728970197                                               ST       [NIOP]
23487   04/19/17   18:19:03      0:23      0:49    12815412654          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
23488   04/19/17   18:27:48      0:21      0:00    12146322092          19728970197                                               ST       [NIOP]
23489   04/19/17   18:27:49      0:22      1:11    12146322092          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
23490   04/19/17   18:27:49      0:22      1:12    12146322092          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
23491   04/19/17   18:36:54      0:12      0:59    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23492   04/19/17   18:37:58      0:02      1:48    12148821500          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23493   04/19/17   18:37:59      0:04      1:47    12148821500          19728970197                                               MO       [VCORR]
23494   04/19/17   18:40:31      0:08      9:13    19728970197          14053016595                                               MT    [NIOP:VCORR]
23495   04/19/17   18:40:31      0:08      9:13    19728970197          14053016595         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23496   04/19/17   18:50:57      0:22      0:00    19728970197          12145050254                                               MT    [Wi-Fi:NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 685 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1326
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
23497   04/19/17   18:50:59      0:24      0:32    19728970197          12145050254         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23498   04/19/17   18:50:59      0:24      0:32    19728970197          12145050254                                               MT         [Wi-
                                                   13176649930(F)                                                                      Fi:NIOP:CFNA:VM]
23499   04/19/17   18:53:02      0:01      0:00    13108495634          19728970197                                               MO          []
23500   04/19/17   18:53:02      0:01      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23501   04/19/17   18:56:02      0:10      2:15    19728970197          14053016595         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23502   04/19/17   18:56:02      0:09      2:15    19728970197          14053016595                                               MT    [NIOP:VCORR]
23503   04/19/17   18:58:16      0:07      2:18    12145050254          19728970197                                               MO       [Wi-Fi]
23504   04/19/17   18:58:16      0:07      2:19    12145050254          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23505   04/19/17   19:01:23      0:11      0:32    19728970197          14698506796         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               6942




23506   04/19/17   19:04:02      0:23      0:32    19728970197          12165921321         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23507   04/19/17   19:05:01      0:04      0:03    19728970197          16824789898         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23508   04/19/17   19:05:45      0:20      0:00    19728970197          12146322092                                               MT       [NIOP]
23509   04/19/17   19:05:45      0:20      0:00    19728970197          12146322092         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23510   04/19/17   19:06:13      0:06      2:37    19728970197          12145050254         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23511   04/19/17   19:06:13      0:06      2:37    19728970197          12145050254                                               MT    [Wi-Fi:NIOP]
23512   04/19/17   19:10:37      0:21      0:00    18586934128          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23513   04/19/17   19:10:38      0:22      0:50    18586934128          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23514   04/19/17   19:38:09      0:01      0:00    17605053520          19728970197                             310410933034475   MT        [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 686 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1327
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23515   04/19/17   19:38:10      0:02      0:24    17605053520          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23516   04/19/17   19:48:28      0:00      0:00    12166216060          19728970197                             310410933034475   MT       [NIOP]
23517   04/19/17   19:48:29      0:01      0:22    12166216060          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23518   04/19/17   20:06:49      0:21      0:00    18008735471          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23519   04/19/17   20:06:50      0:22      0:58    18008735471          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23520   04/19/17   20:40:40      0:01      0:00    19728970197          18008735471         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23521   04/19/17   20:46:19      0:10      1:45    19728970197          12144777469                                               MT   [NIOP:VCORR]
23522   04/19/17   20:46:19      0:10      1:45    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23523   04/19/17   20:49:10      0:02      4:13    12145365098          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6943




                                                                                              IPHONE6SPLUS
23524   04/19/17   20:49:10      0:03      4:13    12145365098          19728970197                                               MO       [VCORR]
23525   04/19/17   20:54:38      0:25      0:00    19728970197          18325496605                                               MT        [NIOP]
23526   04/19/17   20:54:39      0:26      0:13    19728970197          18325496605                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23527   04/19/17   20:54:39      0:26      0:13    19728970197          18325496605         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23528   04/19/17   20:55:21      0:18      8:13    19728970197          17605053520         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23529   04/19/17   20:59:48      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23530   04/19/17   20:59:50      0:23      0:25    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23531   04/19/17   20:59:50      0:23      0:25    12144485844          19728970197                                               MO      [VCORR]
23532   04/19/17   21:09:44      0:28      5:55    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 687 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1328
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23533   04/19/17   21:42:21      0:11      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23534   04/19/17   21:42:21      0:12      0:00    12144777469          19728970197                                               MO        []
23535   04/19/17   21:42:41      0:17      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23536   04/19/17   21:42:41      0:18      0:00    12144777469          19728970197                                               MO        []
23537   04/19/17   21:44:51      0:22      0:00    18325496605          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23538   04/19/17   21:44:52      0:23      0:49    18325496605          19728970197                                               MO      [VCORR]
23539   04/19/17   21:44:52      0:23      0:49    18325496605          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23540   04/19/17   21:53:13      0:22      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23541   04/19/17   21:53:14      0:23      0:02    12142822920          19728970197                                               MO      [VCORR]
23542   04/19/17   21:53:14      0:23      0:02    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             6944




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23543   04/19/17   22:01:06      0:07      1:29    19728970197          12142822920                                               MT   [NIOP:VCORR]
23544   04/19/17   22:01:06      0:07      1:29    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23545   04/19/17   22:03:04      0:02      0:56    19728970197          12144777469                                               MT   [NIOP:VCORR]
23546   04/19/17   22:03:04      0:02      0:56    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23547   04/19/17   22:05:43      0:11      3:04    19728970197          12023683007                                               MT   [NIOP:VCORR]
23548   04/19/17   22:05:43      0:11      3:04    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23549   04/19/17   22:35:03      0:01      0:00    16122204103          19728970197                             310410933034475   MT       [NIOP]
23550   04/19/17   22:35:04      0:02      0:04    16122204103          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23551   04/19/17   22:35:04      0:02      0:04    16122204103          19728970197                                               MO      [VCORR]
23552   04/19/17   22:35:26      0:01      0:00    16122204103          19728970197                             310410933034475   MT       [NIOP]
23553   04/19/17   22:35:27      0:02      0:03    16122204103          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 688 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1329
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23554   04/19/17   22:35:27      0:02      0:03    16122204103          19728970197                                               MO      [VCORR]
23555   04/19/17   22:35:58      0:00      0:00    16122204103          19728970197                             310410933034475   MT       [NIOP]
23556   04/19/17   22:35:59      0:01      0:03    16122204103          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23557   04/19/17   22:35:59      0:02      0:03    16122204103          19728970197                                               MO      [VCORR]
23558   04/19/17   23:23:06      0:01      0:00    12146322092          19728970197                             310410933034475   MT       [NIOP]
23559   04/19/17   23:23:07      0:02      0:02    12146322092          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23560   04/19/17   23:23:07      0:02      0:02    12146322092          19728970197                                               MO      [VCORR]
23561   04/19/17   23:41:16      0:31      0:00    19728970197          19177548198         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23562   04/20/17   00:05:51      0:10     18:37    19728970197          16122204103         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23563   04/20/17   00:05:51      0:09     18:37    19728970197          16122204103                                               MT   [NIOP:VCORR]
23564   04/20/17   00:07:33      0:06      0:35    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6945




23565   04/20/17   00:07:33      0:07      0:35    12142822920          19728970197                                               MO      [VCORR]
23566   04/20/17   00:16:23      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23567   04/20/17   00:16:28      0:26      0:06    13108495634          19728970197                                               MO         []
23568   04/20/17   00:16:28      0:26      0:06    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23569   04/20/17   00:25:12      0:21      0:00    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23570   04/20/17   00:25:34      0:25      1:15    19728970197          12142266995                                               ST       [OOR]
23571   04/20/17   00:25:34      0:26      1:15    19728970197          12142266995         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23572   04/20/17   00:27:03      0:08      0:19    19728970197          13108495634                                               MT    [NIOP:VCORR]
23573   04/20/17   00:27:03      0:08      0:19    19728970197          13108495634         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23574   04/20/17   00:27:32      0:01      2:20    13108495634          19728970197                                               MO      [VCORR]
23575   04/20/17   00:27:32      0:01      2:20    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 689 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1330
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23576   04/20/17   00:32:29      0:07      5:17    19728970197          12142130261         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23577   04/20/17   00:32:29      0:07      5:17    19728970197          12142130261                                               MT   [NIOP:VCORR]
23578   04/20/17   01:08:44      0:03      0:00    19177548198          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23579   04/20/17   01:09:21      0:11      1:41    19177548198          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23580   04/20/17   01:31:57      0:23      0:00    19519659980          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23581   04/20/17   01:31:58      0:24      0:06    19519659980          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23582   04/20/17   01:40:11      0:04      0:08    12142266995          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23583   04/20/17   01:40:11      0:04      0:09    12142266995          19728970197                                               MO      [NIOR]
                                                                                                                                                                                             6946




23584   04/20/17   02:09:13      0:30      0:22    19728970197          14698506796         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23585   04/20/17   11:33:41      0:21      0:00    13363395239          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23586   04/20/17   11:33:42      0:22      0:18    13363395239          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23587   04/20/17   11:56:49      0:11      2:05    19728970197          13363395239         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23588   04/20/17   12:02:21      0:03      2:08    19728970197          12145288883         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23589   04/20/17   12:03:18      0:17      0:00    19728970197          12144995101                                               MT       [NIOP]
23590   04/20/17   13:20:59      0:21      0:00    12144995101          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23591   04/20/17   13:21:00      0:22      1:10    12144995101          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23592   04/20/17   13:21:00      0:22      1:10    12144995101          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 690 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1331
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23593   04/20/17   14:13:06      0:21      0:00    16824789898          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
23594   04/20/17   14:13:07      0:22      0:03    16824789898          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                             IPHONE6SPLUS
23595   04/20/17   14:47:10      0:06      0:35    19728970197          12142822920                                               MT    [NIOP:VCORR]
23596   04/20/17   14:47:10      0:09      0:35    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23597   04/20/17   14:48:08      0:04      9:43    19728970197          13127145705                                               MT    [NIOP:VCORR]
23598   04/20/17   14:48:08      0:07      9:44    19728970197          13127145705         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23599   04/20/17   15:00:26      0:07      5:02    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23600   04/20/17   15:10:14      0:02     14:52    12144777469          19728970197                                               MO      [VCORR]
23601   04/20/17   15:10:14      0:02     14:52    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6947




                                                                                              IPHONE6SPLUS
23602   04/20/17   15:44:12      0:03      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23603   04/20/17   15:44:13      0:04      0:02    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23604   04/20/17   15:44:13      0:04      0:02    12144031955          19728970197                                               MO      [VCORR]
23605   04/20/17   15:48:43      0:03      0:10    12104057005          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23606   04/20/17   15:49:42      0:14     14:44    19728970197          12146759382         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23607   04/20/17   15:49:42      0:14     14:44    19728970197          12146759382                                               MT    [NIOP:VCORR]
23608   04/20/17   16:06:53      0:03      0:11    12023683007          19728970197                                               MO       [VCORR]
23609   04/20/17   16:06:53      0:03      0:11    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23610   04/20/17   16:20:14      0:05      1:42    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 691 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1332
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23611   04/20/17   16:41:36      0:06      0:47    19728970197          19728652225         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23612   04/20/17   16:42:24      0:06      2:35    12129753973          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23613   04/20/17   16:56:42      0:22      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23614   04/20/17   16:56:43      0:23      0:43    12144035705          19728970197                                               MO      [VCORR]
23615   04/20/17   16:56:43      0:23      0:43    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23616   04/20/17   17:27:21      0:09      0:11    19728970197          12026898999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23617   04/20/17   17:31:35      0:07      2:14    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23618   04/20/17   18:14:38      0:05      5:36    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             6948




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23619   04/20/17   18:16:17      0:20      0:00    17082561901          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23620   04/20/17   18:16:18      0:21      1:03    17082561901          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23621   04/20/17   18:16:19      0:24      1:02    17082561901          19728970197                                               MO         []
23622   04/20/17   18:26:37      0:06      2:02    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23623   04/20/17   18:26:37      0:07      2:02    12144777469          19728970197                                               MO      [VCORR]
23624   04/20/17   18:30:11      0:33      0:12    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23625   04/20/17   18:40:26      0:08      2:41    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23626   04/20/17   18:40:26      0:09      2:41    13108495634          19728970197                                               MO      [VCORR]
23627   04/20/17   19:04:52      0:05      2:44    12144035705          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 692 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1333
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23628   04/20/17   19:04:52      0:05      2:44    12144035705          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23629   04/20/17   19:15:34      0:04      3:52    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23630   04/20/17   19:19:23      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23631   04/20/17   19:19:24      0:22      0:04    13108495634          19728970197                                               MO      [VCORR]
23632   04/20/17   19:19:24      0:22      0:04    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23633   04/20/17   19:22:20      0:23      0:00    19728970197          14055681717                                               MT      [NIOP]
23634   04/20/17   19:22:21      0:24      0:00    19728970197          14055681717         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23635   04/20/17   19:22:21      0:24      0:00    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
23636   04/20/17   19:57:17      0:11     15:20    19728970197          12196711048         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6949




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23637   04/20/17   19:57:17      0:11     15:20    19728970197          12196711048                                               MT    [NIOP:VCORR]
23638   04/20/17   20:23:25      0:03      0:00    15163306281          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23639   04/20/17   20:23:27      0:05      0:16    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23640   04/20/17   20:24:34      0:09      2:39    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23641   04/20/17   20:40:16      0:28      0:00    19729965212          19728970197                                               ST       [NIOP]
23642   04/20/17   21:49:38      0:21      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23643   04/20/17   21:49:40      0:23      1:22    12144035705          19728970197                                               MO      [VCORR]
23644   04/20/17   21:49:40      0:23      1:22    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23645   04/20/17   22:24:32      0:22      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 693 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1334
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23646   04/20/17   22:24:34      0:24      0:02    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23647   04/20/17   22:24:34      0:24      0:02    12144485844          19728970197                                               MO      [VCORR]
23648   04/20/17   22:36:37      0:05      0:14    19728970197          16463983404         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23649   04/20/17   22:39:19      0:16      5:42    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23650   04/20/17   22:45:46      0:02      0:05    19728970197          12028531572         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23651   04/20/17   23:17:29      0:05      0:19    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23652   04/20/17   23:17:29      0:06      0:19    12144777469          19728970197                                               MO      [VCORR]
23653   04/21/17   01:31:52      0:03      2:39    19728970197          18008433000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6950




23654   04/21/17   01:52:45      0:07      7:53    18004337300          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23655   04/21/17   03:14:44      0:04     10:40    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23656   04/21/17   03:14:44      0:04     10:40    14055681717          19728970197                                               MO      [VCORR]
23657   04/21/17   13:07:54      0:02      5:12    12025106337          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23658   04/21/17   13:13:33      0:04      0:00    15163306281          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23659   04/21/17   13:13:34      0:05      0:03    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23660   04/21/17   13:13:55      0:09      1:05    19728970197          12149145837         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23661   04/21/17   13:13:55      0:09      1:05    19728970197          12149145837                                               MT   [NIOP:VCORR]
23662   04/21/17   13:14:26      0:20      0:00    15163306281          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 694 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1335
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23663   04/21/17   13:14:28      0:22      0:02    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23664   04/21/17   13:15:55      0:27      0:00    19728970197          15163306281         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23665   04/21/17   13:16:01      0:01      0:20    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23666   04/21/17   13:17:01      0:32      0:35    19728970197          12025106337         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23667   04/21/17   13:23:05      0:02      0:05    19728970197          12028531572         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23668   04/21/17   13:27:43      0:27      0:00    19728970197          19177501033         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23669   04/21/17   13:43:17      0:04      0:35    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6951




23670   04/21/17   14:14:02      0:22      0:00    19728970197          19727402097                                               MT       [NIOP]
23671   04/21/17   14:14:04      0:24      0:14    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23672   04/21/17   14:14:04      0:24      0:14    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23673   04/21/17   14:29:04      0:01      1:49    19728970197          12025172581         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23674   04/21/17   14:33:41      0:03      0:59    12025172581          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23675   04/21/17   15:20:22      0:01      0:00    19728652224          19728970197                             310410933034475   MT       [NIOP]
23676   04/21/17   15:20:22      0:01      0:03    19728652224          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23677   04/21/17   15:20:28      0:01      0:00    19728652224          19728970197                             310410933034475   MT       [NIOP]
23678   04/21/17   15:20:28      0:01      0:03    19728652224          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23679   04/21/17   15:41:20      0:01      0:00    19727402097          19728970197                             310410933034475   MT       [NIOP]
23680   04/21/17   15:41:21      0:02      0:14    19727402097          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 695 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1336
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23681   04/21/17   15:41:21      0:02      0:14    19727402097          19728970197                                               MO      [VCORR]
23682   04/21/17   16:00:21      0:04      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23683   04/21/17   16:00:22      0:05      0:03    13108495634          19728970197                                               MO      [VCORR]
23684   04/21/17   16:00:22      0:05      0:03    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23685   04/21/17   16:11:29      0:03      1:28    19728970197          18554653809         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23686   04/21/17   16:16:01      0:10      0:53    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23687   04/21/17   16:17:12      0:03      0:09    12142822920          19728970197                                               MO     [VCORR]
23688   04/21/17   16:17:12      0:03      0:09    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23689   04/21/17   16:20:41      0:05     10:05    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6952




                                                                                              IPHONE6SPLUS
23690   04/21/17   16:31:55      0:21      0:00    19177548198          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23691   04/21/17   16:37:46      0:09      1:34    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23692   04/21/17   16:42:51      0:00      0:00    19728652226          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23693   04/21/17   16:42:52      0:01      0:04    19728652226          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23694   04/21/17   16:43:04      0:22      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23695   04/21/17   16:43:06      0:24      0:20    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23696   04/21/17   16:53:18      0:05      0:31    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23697   04/21/17   16:58:18      0:03      0:46    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 696 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1337
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:26
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23698   04/21/17   16:58:18      0:03      0:46    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23699   04/21/17   17:02:18      0:03      0:54    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23700   04/21/17   17:02:18      0:04      0:54    12144777469          19728970197                                               MO      [VCORR]
23701   04/21/17   17:06:39      0:20      4:07    19728970197          19172130804         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23702   04/21/17   17:10:51      0:02      1:55    12144777469          19728970197                                               MO      [VCORR]
23703   04/21/17   17:10:51      0:02      1:55    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23704   04/21/17   17:11:23      0:04      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23705   04/21/17   17:11:24      0:05      0:11    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6953




23706   04/21/17   17:13:02      0:02      0:28    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23707   04/21/17   17:14:39      0:22      0:00    19728970197          13108495634                                               MT       [NIOP]
23708   04/21/17   17:14:41      0:24      1:16    19728970197          13108495634                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
23709   04/21/17   17:14:41      0:24      1:16    19728970197          13108495634         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23710   04/21/17   17:20:09      0:03      2:37    13108495634          19728970197                                               MO      [VCORR]
23711   04/21/17   17:20:09      0:03      2:37    13108495634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23712   04/21/17   17:21:25      0:21      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23713   04/21/17   17:21:26      0:22      0:37    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23714   04/21/17   17:23:30      0:07      0:36    19728970197          16176403999         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23715   04/21/17   17:23:41      0:07      0:22    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 697 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1338
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
23716   04/21/17   17:23:41      0:07      0:22    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23717   04/21/17   17:28:28      0:05      2:39    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23718   04/21/17   17:28:44      0:08      1:02    12144777469          19728970197                                               MO       [VCORR]
23719   04/21/17   17:28:44      0:08      1:02    12144777469          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23720   04/21/17   17:31:23      0:05      0:36    19728970197          15127898822                                               MT    [NIOP:VCORR]
23721   04/21/17   17:31:24      0:06      0:35    19728970197          15127898822         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23722   04/21/17   17:32:07      0:04      0:11    19728970197          12144777469                                               MT    [NIOP:VCORR]
23723   04/21/17   17:32:07      0:04      0:11    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23724   04/21/17   18:01:14      0:21      0:00    13104208293          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                               6954




                                                                                              IPHONE6SPLUS
23725   04/21/17   18:01:15      0:22      0:09    13104208293          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23726   04/21/17   18:09:48      0:09      5:40    19728970197          13104208293         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23727   04/21/17   18:17:55      0:04      0:55    19728970197          14055681717                                               MT    [NIOP:VCORR]
23728   04/21/17   18:17:55      0:05      0:55    19728970197          14055681717         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23729   04/21/17   18:19:07      0:11      1:03    19728970197          13104208293         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23730   04/21/17   18:21:32      0:35      0:49    19728970197          15163306281         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23731   04/21/17   18:22:44      0:00      0:00    15127898822          19728970197                                               MO          []
23732   04/21/17   18:22:44      0:00      0:00    15127898822          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 698 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1339
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23733   04/21/17   18:24:27      0:02      3:46    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23734   04/21/17   18:29:21      0:09      0:54    19728970197          12142822920                                               MT   [NIOP:VCORR]
23735   04/21/17   18:29:21      0:09      0:54    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23736   04/21/17   18:49:28      0:22      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23737   04/21/17   18:49:30      0:24      0:24    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23738   04/21/17   18:49:30      0:24      0:24    12144485844          19728970197                                               MO      [VCORR]
23739   04/21/17   18:49:51      0:22      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23740   04/21/17   18:49:53      0:24      0:10    13108495634          19728970197                                               MO      [VCORR]
23741   04/21/17   18:49:53      0:24      0:10    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                              6955




                                                                                              IPHONE6SPLUS
23742   04/21/17   18:59:12      0:12      1:01    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23743   04/21/17   19:10:46      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
23744   04/21/17   19:10:47      0:23      0:36    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
23745   04/21/17   19:10:47      0:26      0:36    19728970197          12144777469         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23746   04/21/17   19:25:42      0:11      2:00    19034453501          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23747   04/21/17   19:25:42      0:08      2:01    19034453501          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23748   04/21/17   19:25:59      0:15      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23749   04/21/17   19:26:14      0:16      0:00    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 699 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1340
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23750   04/21/17   19:26:14      0:16      0:00    12144777469          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
23751   04/21/17   19:28:19      0:04      1:30    19728970197          12144777469                                               MT   [NIOP:VCORR]
23752   04/21/17   19:28:19      0:07      1:30    19728970197          12144777469         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23753   04/21/17   21:17:58      0:01      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23754   04/21/17   21:17:59      0:02      0:01    12144777469          19728970197                                               MO      [VCORR]
23755   04/21/17   21:17:59      0:02      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23756   04/21/17   21:28:04      0:01      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23757   04/21/17   21:28:05      0:02      0:04    13108495634          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
23758   04/21/17   21:28:05      0:02      0:04    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                                                                                                                                                             6956




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23759   04/21/17   21:29:18      0:01      0:00    13012228000          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23760   04/21/17   21:29:19      0:02      1:09    13012228000          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23761   04/21/17   22:05:02      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23762   04/21/17   22:05:03      0:02      0:13    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23763   04/21/17   22:05:03      0:03      0:13    13108495634          19728970197                                               MO      [VCORR]
23764   04/21/17   23:20:35      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23765   04/21/17   23:20:37      0:23      0:07    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23766   04/21/17   23:20:37      0:24      0:06    13108495634          19728970197                                               MO      [VCORR]
23767   04/21/17   23:29:03      0:03      0:52    19728970197          14695186121         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 700 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1341
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23768   04/21/17   23:29:13      0:08      0:00    14695186121          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23769   04/21/17   23:30:26      0:05      6:03    19728970197          19178549395                                               MT      [NIOP]
23770   04/21/17   23:30:26      0:08      6:03    19728970197          19178549395                                               ST      [NIOP]
23771   04/21/17   23:30:26      0:08      6:03    19728970197          19178549395         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23772   04/21/17   23:33:16      0:11      1:04    14695186121          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23773   04/21/17   23:36:28      0:21      0:00    19729346207          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23774   04/21/17   23:36:29      0:22      0:27    19729346207          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23775   04/21/17   23:36:48      0:02      0:35    19728970197          19729346207         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6957




23776   04/21/17   23:38:34      0:03      0:14    19728970197          14695186121         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23777   04/21/17   23:38:57      0:04      0:12    19728970197          14695186121         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23778   04/21/17   23:39:50      0:02      2:31    19728970197          19729346207         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23779   04/21/17   23:52:46      0:13      5:29    19728970197          15712245460         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23780   04/21/17   23:59:05      0:10      5:19    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23781   04/21/17   23:59:05      0:09      5:19    19728970197          14053016595                                               MT   [NIOP:VCORR]
23782   04/22/17   00:03:30      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23783   04/22/17   00:03:31      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
23784   04/22/17   00:03:31      0:22      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 701 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1342
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23785   04/22/17   00:04:37      0:06      1:58    19728970197          12142822920                                               MT   [NIOP:VCORR]
23786   04/22/17   00:04:37      0:06      1:58    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23787   04/22/17   00:38:04      0:13      0:17    19728970197          12142822920                                               MT   [NIOP:VCORR]
23788   04/22/17   00:38:04      0:13      0:17    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23789   04/22/17   14:10:06      0:06      8:59    12149126054          19728970197                                               MO      [VCORR]
23790   04/22/17   14:10:06      0:06      8:59    12149126054          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23791   04/22/17   14:38:22      0:05      1:54    12144777469          19728970197                                               MO      [VCORR]
23792   04/22/17   14:38:22      0:05      1:54    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23793   04/22/17   15:59:05      0:20      0:00    17027377668          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23794   04/22/17   15:59:25      0:24      0:00    17027377668          19728970197                                               ST       [NIOP]
                                                                                                                                                                                             6958




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23795   04/22/17   15:59:26      0:25      1:11    17027377668          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23796   04/22/17   16:25:08      0:23      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23797   04/22/17   16:25:09      0:24      0:04    12144035705          19728970197                                               MO      [VCORR]
23798   04/22/17   16:25:09      0:24      0:04    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23799   04/22/17   16:34:37      0:05      0:07    19728970197          15164563642         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23800   04/22/17   16:34:55      0:05      6:08    19728970197          12144035705                                               MT    [NIOP:VCORR]
23801   04/22/17   16:34:55      0:05      6:08    19728970197          12144035705         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23802   04/22/17   16:41:29      0:21      0:00    19728970197          19032831113                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 702 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1343
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23803   04/22/17   16:41:31      0:23      1:41    19728970197          19032831113         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23804   04/22/17   16:41:31      0:23      1:41    19728970197          19032831113                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23805   04/22/17   16:56:09      0:05      4:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
23806   04/22/17   16:56:09      0:05      4:46    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23807   04/22/17   16:58:38      0:20      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23808   04/22/17   16:58:39      0:21      0:07    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23809   04/22/17   16:58:39      0:22      0:07    12142822920          19728970197                                               MO      [VCORR]
23810   04/22/17   17:36:21      0:03      2:02    14053016595          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23811   04/22/17   17:36:21      0:04      2:02    14053016595          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             6959




23812   04/22/17   18:12:07      0:07      1:31    12146322092          19728970197                                               MO      [VCORR]
23813   04/22/17   18:12:07      0:07      1:31    12146322092          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23814   04/22/17   18:14:37      0:14      8:06    19728970197          526241633100        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23815   04/22/17   18:23:06      0:13      6:23    19728970197          18447337342         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23816   04/22/17   18:30:45      0:13      0:18    19728970197          19728016886         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23817   04/22/17   19:07:17      0:22      0:00    19728970197          19032831113                                               MT      [NIOP]
23818   04/22/17   19:07:19      0:24      0:03    19728970197          19032831113         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23819   04/22/17   19:07:19      0:24      0:03    19728970197          19032831113                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
23820   04/22/17   19:07:49      0:13      1:17    19728970197          19728327378                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 703 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1344
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23821   04/22/17   19:07:49      0:13      1:17    19728970197          19728327378         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23822   04/22/17   19:14:12      0:34      0:14    19728970197          17192879602         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23823   04/22/17   19:39:46      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23824   04/22/17   19:39:47      0:02      0:04    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23825   04/22/17   19:39:47      0:02      0:04    13108495634          19728970197                                               MO      [VCORR]
23826   04/22/17   19:40:01      0:00      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23827   04/22/17   19:40:02      0:01      0:03    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23828   04/22/17   19:40:02      0:01      0:03    13108495634          19728970197                                               MO      [VCORR]
23829   04/22/17   19:51:25      0:01      0:00    13108495634          19728970197                             310410933034475   MT       [NIOP]
23830   04/22/17   19:51:26      0:02      0:07    13108495634          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
23831   04/22/17   19:51:26      0:02      0:07    13108495634          19728970197                                               MO      [VCORR]
23832   04/22/17   20:30:06      0:22      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6960




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23833   04/22/17   20:30:08      0:24      0:03    13108495634          19728970197                                               MO      [VCORR]
23834   04/22/17   20:30:08      0:24      0:03    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23835   04/22/17   20:51:16      0:03      1:07    19728970197          12144777469                                               MT   [NIOP:VCORR]
23836   04/22/17   20:51:16      0:03      1:07    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23837   04/22/17   21:30:21      0:05      4:01    526241634300         19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23838   04/22/17   21:45:32      0:06      6:56    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23839   04/22/17   21:53:45      0:01      0:00    12038309159          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23840   04/22/17   22:01:24      0:17      0:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
23841   04/22/17   22:01:24      0:17      0:13    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 704 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1345
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23842   04/22/17   22:07:54      0:02      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23843   04/22/17   22:07:56      0:04      0:01    12144777469          19728970197                                               MO      [VCORR]
23844   04/22/17   22:07:56      0:04      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23845   04/22/17   22:09:58      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
23846   04/22/17   22:10:00      0:24      0:00    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
23847   04/22/17   22:10:00      0:24      0:00    19728970197          12142152081         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23848   04/22/17   23:45:51      0:10      6:24    19728970197          19178549395                                               MT      [NIOP]
23849   04/22/17   23:45:51      0:14      6:24    19728970197          19178549395                                               ST      [NIOP]
23850   04/22/17   23:45:51      0:14      6:24    19728970197          19178549395         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23851   04/23/17   00:41:12      0:06      1:54    15164563642          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6961




                                                                                              IPHONE6SPLUS
23852   04/23/17   09:26:26      0:14      4:36    19728970197          211922660054        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23853   04/23/17   13:42:09      0:06      5:31    12144777469          19728970197                                               MO      [VCORR]
23854   04/23/17   13:42:09      0:06      5:31    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23855   04/23/17   15:00:50      0:07      0:00    16617480240          19728970197         3557220700307613    310410933034475   MT       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23856   04/23/17   15:00:51      0:08      0:46    16617480240          19728970197         3557220700307613    310410933034475   MT   [NIOR:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23857   04/23/17   16:07:47      0:06      2:35    19728970197          16193996920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23858   04/23/17   16:07:47      0:06      2:35    19728970197          16193996920                                               MT    [NIOP:VCORR]
23859   04/23/17   16:14:57      0:04     31:18    16027542574          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 705 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1346
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23860   04/23/17   17:48:58      0:06      0:51    19728970197          16027542574         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23861   04/23/17   18:39:53      0:04      1:13    12144777469          19728970197                                               MO     [VCORR]
23862   04/23/17   18:39:53      0:04      1:13    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23863   04/23/17   19:10:52      0:08      0:17    19728970197          12144585485                                               MT   [NIOP:VCORR]
23864   04/23/17   19:10:52      0:08      0:17    19728970197          12144585485         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23865   04/23/17   19:36:41      0:13      0:36    19728970197          12144777469                                               MT   [NIOP:VCORR]
23866   04/23/17   19:36:41      0:13      0:36    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23867   04/23/17   19:47:40      0:02      0:33    12142822920          19728970197                                               MO     [VCORR]
23868   04/23/17   19:47:40      0:02      0:33    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23869   04/23/17   20:43:58      0:53      0:00    19728970197          19729417107         3557220700307613    310410933034475   MO        []
                                                                                                                                                                                             6962




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23870   04/23/17   21:08:44      0:10      3:57    19728970197          12028350500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23871   04/23/17   21:51:23      0:23      0:00    12038309159          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23872   04/23/17   21:51:24      0:24      0:28    12038309159          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23873   04/23/17   22:03:14      0:11      8:48    19728970197          12038309159         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23874   04/24/17   01:27:15      0:12      3:52    19728970197          19727402097                                               MT   [NIOP:VCORR]
23875   04/24/17   01:27:15      0:12      3:52    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23876   04/24/17   01:50:40      0:06      6:21    16103499081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23877   04/24/17   02:49:34      0:10      0:00    19728327378          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 706 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1347
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23878   04/24/17   02:49:34      0:10      0:00    19728327378          19728970197                             310410933034475   MT         []
23879   04/24/17   02:49:35      0:11      0:02    19728327378          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
23880   04/24/17   02:49:35      0:12      0:02    19728327378          19728970197                                               MO      [VCORR]
23881   04/24/17   11:52:44      0:07      4:13    19728970197          12023683007                                               MT   [NIOP:VCORR]
23882   04/24/17   11:52:44      0:07      4:13    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23883   04/24/17   12:18:21      0:09      4:35    12144777469          19728970197                                               MO      [VCORR]
23884   04/24/17   12:18:21      0:09      4:35    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23885   04/24/17   12:57:55      0:16      2:49    19728970197          19727402097                                               MT   [NIOP:VCORR]
23886   04/24/17   12:57:55      0:16      2:49    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23887   04/24/17   13:11:31      0:02      0:00    19728970197          19492702777         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6963




23888   04/24/17   14:01:02      0:11      6:24    19728970197          12142266995                                               MT      [NIOP]
23889   04/24/17   14:01:02      0:18      6:23    19728970197          12142266995         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23890   04/24/17   14:16:21      0:07      1:15    12023683007          19728970197                                               MO      [VCORR]
23891   04/24/17   14:16:21      0:07      1:15    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23892   04/24/17   14:28:58      0:22      0:00    18007767340          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23893   04/24/17   14:28:59      0:23      0:04    18007767340          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23894   04/24/17   14:29:32      0:12      0:23    16106533669          19728970197                                               MO         []
23895   04/24/17   14:29:32      0:06      0:22    16106533669          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23896   04/24/17   14:35:35      0:07      0:11    12142822920          19728970197                                               MO      [VCORR]
23897   04/24/17   14:35:35      0:07      0:11    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 707 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1348
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
23898   04/24/17   14:42:10      0:06      0:51    19177044960          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23899   04/24/17   14:42:10      0:06      0:51    19177044960          19728970197                                               MO       [VCORR]
23900   04/24/17   14:51:09      0:03      2:11    19728970197          19173656163         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23901   04/24/17   14:51:09      0:03      2:11    19728970197          19173656163                                               MT    [NIOP:VCORR]
23902   04/24/17   14:59:00      0:03      0:00    19728970197          18007767340         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23903   04/24/17   15:34:25      0:16      5:34    19728970197          14055681717         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23904   04/24/17   15:34:25      0:16      5:34    19728970197          14055681717                                               MT    [NIOP:VCORR]
23905   04/24/17   15:48:03      0:05      2:13    12127775317          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23906   04/24/17   16:02:40      0:03      3:11    13107805209          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                                                                                                                               6964




                                                                                              IPHONE6SPLUS
23907   04/24/17   16:04:08      0:08      5:51    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23908   04/24/17   17:03:21      0:05     11:08    19728970197          13108495634                                               MT    [NIOP:VCORR]
23909   04/24/17   17:03:21      0:06     11:08    19728970197          13108495634         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23910   04/24/17   17:24:42      0:07      4:17    19728970197          13108495634                                               MT    [NIOP:VCORR]
23911   04/24/17   17:24:42      0:07      4:17    19728970197          13108495634         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23912   04/24/17   17:29:20      0:03      0:03    19728970197          18186619194         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23913   04/24/17   17:29:39      0:14      2:46    19728970197          13104208293         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23914   04/24/17   17:32:33      0:02     14:49    19729757970          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23915   04/24/17   17:58:50      0:12      2:40    19728970197          19723337996                                               ST       [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 708 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1349
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23916   04/24/17   17:58:50      0:12      2:40    19728970197          19723337996         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23917   04/24/17   17:58:50      0:07      2:41    19728970197          19723337996                                               MT       [NIOP]
23918   04/24/17   18:08:56      0:08      1:58    -1                   19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23919   04/24/17   18:17:28      0:25      0:00    19728970197          15125360006                                               MT       [NIOP]
23920   04/24/17   18:17:30      0:27      0:58    19728970197          15125360006                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
23921   04/24/17   18:17:30      0:28      0:58    19728970197          15125360006         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23922   04/24/17   18:19:32      0:20      1:07    19728970197          15127660557         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23923   04/24/17   18:29:31      0:07     10:53    15125360006          19728970197                                               MO      [VCORR]
23924   04/24/17   18:29:31      0:07     10:53    15125360006          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6965




23925   04/24/17   18:43:53      0:07      1:07    19728970197          12123015715         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23926   04/24/17   18:50:42      0:29      0:44    19728970197          12143361385         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23927   04/24/17   18:53:35      0:07      2:50    12142822920          19728970197                                               MO      [VCORR]
23928   04/24/17   18:53:35      0:07      2:50    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23929   04/24/17   18:58:34      0:04      1:27    12148821500          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23930   04/24/17   18:58:34      0:05      1:27    12148821500          19728970197                                               MO      [VCORR]
23931   04/24/17   19:00:48      0:06      2:30    12146322092          19728970197                                               MO      [VCORR]
23932   04/24/17   19:00:48      0:06      2:30    12146322092          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23933   04/24/17   19:44:30      0:23      0:01    19728970197          18625762723         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23934   04/24/17   19:44:31      0:23      0:00    19728970197          18625762723                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 709 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1350
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23935   04/24/17   19:46:39      0:05      1:03    18625762723          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23936   04/24/17   19:46:39      0:06      1:03    18625762723          19728970197                                               MO      [VCORR]
23937   04/24/17   19:48:52      0:07      1:16    19728970197          17189238475         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23938   04/24/17   19:51:05      0:08      1:44    19728970197          12143686050         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23939   04/24/17   19:53:07      0:08      0:50    19728970197          12102730111         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23940   04/24/17   19:55:26      0:09      2:19    19728970197          17208755400         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23941   04/24/17   20:01:41      0:12      2:39    19728970197          19727722600         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23942   04/24/17   20:06:21      0:21      0:00    19728970197          12148085241                                               MT      [NIOP]
                                                                                                                                                                                             6966




23943   04/24/17   20:06:42      0:25      0:43    19728970197          12145223035         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23944   04/24/17   20:06:42      0:25      0:00    19728970197          12148085241                                               ST      [NIOP]
23945   04/24/17   20:08:14      0:02      0:06    19728970197          19728011114         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23946   04/24/17   20:09:04      0:21      0:00    17027377668          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23947   04/24/17   20:09:05      0:22      0:06    17027377668          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23948   04/24/17   20:10:41      0:08      0:11    19728972617          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23949   04/24/17   20:11:39      0:02      1:52    19728970197          18553663279         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23950   04/24/17   20:17:23      0:23      0:58    19728970197          16504635460         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 710 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1351
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
23951   04/24/17   20:19:16      0:32      0:17    19728970197          18327244955         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23952   04/24/17   20:20:32      0:02      5:55    19728970197          12149890419         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23953   04/24/17   20:27:13      0:05      4:42    19723337996          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23954   04/24/17   20:27:13      0:06      4:42    19723337996          19728970197                                               MO   [NIOR:SUBCMH:CMH]
                                                   01119728970197(D)
23955   04/24/17   20:34:43      0:01      1:44    17326727837          15702120022                                               MO       [CFNR:VM]
                                                   19728970197(OO)
23956   04/24/17   20:34:43      0:01      1:44    19728970197          17326727837                                               MT       [CFNR:VM]
                                                   15702120022(F)
23957   04/24/17   20:34:44      0:14      1:43    19728970197          17326727837         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23958   04/24/17   21:12:19      0:01      0:00    19727881400          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              6967




                                                                                              IPHONE6SPLUS
23959   04/24/17   21:12:19      0:02      0:00    19727881400          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23960   04/24/17   21:13:12      0:03      0:18    12148821500          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23961   04/24/17   21:13:12      0:05      0:18    12148821500          19728970197                                               MO        [VCORR]
23962   04/24/17   21:13:12      0:05      0:18    12148821500          19728970197                                               ST         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23963   04/24/17   21:31:15      0:05      3:53    19543150051          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23964   04/24/17   21:33:39      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23965   04/24/17   21:33:40      0:22      0:10    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23966   04/24/17   21:35:08      0:07      1:54    12144031955          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 711 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1352
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:27
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23967   04/24/17   21:35:08      0:08      1:53    12144031955          19728970197                                               MO        []
23968   04/24/17   22:06:55      0:23      0:00    19728970197          19146431553         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23969   04/24/17   22:07:17      0:10      5:53    19728970197          19148416906         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23970   04/24/17   22:07:17      0:09      5:53    19728970197          19148416906                                               MT   [NIOP:VCORR]
23971   04/24/17   22:07:45      0:22      0:00    19146431553          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23972   04/24/17   22:07:46      0:23      0:04    19146431553          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
23973   04/24/17   22:11:25      0:18      0:00    19146431553          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23974   04/24/17   22:11:27      0:20      0:18    19146431553          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6968




23975   04/24/17   22:13:26      0:12      2:04    19728970197          19146431553         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23976   04/24/17   22:18:04      0:10     19:37    19728970197          14173005376         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23977   04/24/17   22:41:25      0:12     12:00    19728970197          13109639523         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23978   04/24/17   22:54:46      0:06      4:37    19728970197          12142822920                                               MT   [NIOP:VCORR]
23979   04/24/17   22:54:46      0:07      4:37    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23980   04/24/17   22:59:33      0:06     18:54    19728970197          12144777469                                               MT   [NIOP:VCORR]
23981   04/24/17   22:59:33      0:06     18:54    19728970197          12144777469         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23982   04/24/17   23:17:09      0:20      0:00    19727881400          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23983   04/24/17   23:17:10      0:21      0:00    19727881400          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 712 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1353
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
23984   04/24/17   23:17:53      0:05      0:05    12148821500          19728970197                                               MO      [VCORR]
23985   04/24/17   23:17:53      0:05      0:05    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23986   04/24/17   23:18:38      0:04      4:45    19728970197          12148821500                                               MT   [NIOP:VCORR]
23987   04/24/17   23:18:38      0:04      4:45    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23988   04/24/17   23:23:52      0:17      0:03    19728970197          12143942335         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23989   04/24/17   23:24:15      0:09      5:57    19728970197          19173282717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23990   04/24/17   23:30:55      0:05      3:57    19728970197          12148821500                                               MT   [NIOP:VCORR]
23991   04/24/17   23:30:55      0:06      3:57    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23992   04/24/17   23:36:02      0:06      4:59    19728970197          12142822920                                               MT   [NIOP:VCORR]
23993   04/24/17   23:36:02      0:06      4:59    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6969




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23994   04/24/17   23:47:12      0:22      0:00    19728970197          18178450111                                               MT       [NIOP]
23995   04/24/17   23:47:14      0:24      0:34    19728970197          18178450111                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
23996   04/24/17   23:47:14      0:25      0:34    19728970197          18178450111         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23997   04/24/17   23:50:50      0:09      0:27    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23998   04/25/17   00:12:39      0:07      7:55    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
23999   04/25/17   00:33:00      0:01      0:00    12148821500          19728970197                             310410933034475   MT       [NIOP]
24000   04/25/17   00:33:01      0:02      0:05    12148821500          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24001   04/25/17   00:33:01      0:02      0:05    12148821500          19728970197                                               MO      [VCORR]
24002   04/25/17   00:43:41      0:05      0:08    19728970197          19038410604         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 713 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1354
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24003   04/25/17   00:43:56      0:04      0:09    19728970197          19038410604         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24004   04/25/17   01:18:54      0:22      0:01    19728970197          12149126054                                               MT       [NIOP]
24005   04/25/17   01:18:56      0:24      0:04    19728970197          12149126054                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
24006   04/25/17   01:18:56      0:24      0:04    19728970197          12149126054         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24007   04/25/17   01:25:30      0:18      1:35    19728970197          19142325087         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24008   04/25/17   01:29:01      0:22      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24009   04/25/17   01:29:02      0:23      0:17    12148821500          19728970197                                               MO       [NIOR]
24010   04/25/17   01:29:02      0:23      0:17    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24011   04/25/17   01:31:18      0:00      3:47    19728970197          12148821500                                               MT     [NIOP:CMW]
                                                                                                                                                                                              6970




24012   04/25/17   01:31:18      0:06      3:46    19728970197          12148821500                                               ST       [NIOP]
24013   04/25/17   01:31:18      0:06      3:46    19728970197          12148821500         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24014   04/25/17   01:36:13      0:06      0:29    19728970197          12127775317         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24015   04/25/17   01:48:41      0:04      0:02    19728970197          19038410604         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24016   04/25/17   01:52:12      0:02      0:00    19728970197          13107805209         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24017   04/25/17   01:52:32      0:12      3:11    19728970197          19142325087         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24018   04/25/17   10:39:07      0:02      0:30    19728970197          14695182310         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24019   04/25/17   12:12:14      0:06      1:22    19728970197          15124223433                                               MT    [NIOP:VCORR]
24020   04/25/17   12:12:14      0:07      1:22    19728970197          15124223433         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 714 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1355
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24021   04/25/17   12:18:02      0:04     12:09    12145291473          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24022   04/25/17   12:33:56      0:04      2:00    19728970197          19256838001                                               MT   [NIOP:VCORR]
24023   04/25/17   12:33:56      0:04      2:00    19728970197          19256838001         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24024   04/25/17   12:36:33      0:21      2:11    19728970197          12144777469                                               MT   [NIOP:VCORR]
24025   04/25/17   12:36:33      0:21      2:11    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24026   04/25/17   12:41:44      0:06      3:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
24027   04/25/17   12:41:44      0:06      3:40    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24028   04/25/17   14:29:23      0:01      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24029   04/25/17   14:29:24      0:02      0:02    12023683007          19728970197                                               MO      [VCORR]
24030   04/25/17   14:29:24      0:02      0:02    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                                                                                                                                                             6971




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24031   04/25/17   14:39:26      0:01      0:00    18176802745          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24032   04/25/17   14:39:26      0:01      0:32    18176802745          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24033   04/25/17   15:03:38      0:01      0:00    13104208293          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24034   04/25/17   15:03:38      0:01      0:11    13104208293          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24035   04/25/17   15:54:45      0:01      0:00    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24036   04/25/17   15:54:47      0:03      0:03    18083063161          19728970197                                               ST   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24037   04/25/17   16:02:49      0:21      0:00    19038410604          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 715 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1356
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24038   04/25/17   16:02:50      0:22      0:04    19038410604          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24039   04/25/17   16:11:13      0:22      0:00    19038410604          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24040   04/25/17   16:11:14      0:23      0:14    19038410604          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24041   04/25/17   16:17:10      0:34      0:35    19728970197          18323492490         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24042   04/25/17   16:18:56      0:01      0:00    18323492490          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24043   04/25/17   16:20:21      0:22      0:00    18323492490          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24044   04/25/17   16:20:22      0:23      0:28    18323492490          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6972




24045   04/25/17   16:29:12      0:02      0:45    19728970197          16467832454         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24046   04/25/17   16:37:59      0:12     10:16    19728970197          18323492490         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24047   04/25/17   16:48:53      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
24048   04/25/17   16:48:55      0:24      0:24    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
24049   04/25/17   16:48:55      0:24      0:24    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24050   04/25/17   16:50:23      0:04      1:08    19728970197          12144777469                                               MT    [NIOP:VCORR]
24051   04/25/17   16:50:23      0:04      1:08    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24052   04/25/17   16:53:44      0:03      0:42    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24053   04/25/17   16:53:44      0:04      0:43    12144031955          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 716 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1357
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24054   04/25/17   16:55:14      0:07      3:07    19728970197          19034453501         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24055   04/25/17   16:59:00      0:08      0:17    19728970197          19034453501         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24056   04/25/17   17:01:18      0:11      1:43    19728970197          12122134245         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24057   04/25/17   17:03:35      0:23      1:11    19728970197          12123089100         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24058   04/25/17   17:05:31      0:20      0:00    19728970197          12023683007                                               ST       [NIOP]
24059   04/25/17   17:05:33      0:22      1:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
24060   04/25/17   17:05:33      0:23      1:02    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24061   04/25/17   17:06:53      0:07      1:24    19728970197          15164563642         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                                                                                                                               6973




                                                                                              IPHONE6SPLUS
24062   04/25/17   17:08:16      0:06      9:05    13104208293          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24063   04/25/17   17:12:05      0:09      1:10    19312071035          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24064   04/25/17   17:23:27      0:11      6:52    12142152081          19728970197                                               MO       [VCORR]
24065   04/25/17   17:23:27      0:11      6:52    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24066   04/25/17   17:30:16      0:09      6:14    13105256477          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24067   04/25/17   17:30:16      0:09      6:14    13105256477          19728970197                                               MO       [VCORR]
24068   04/25/17   17:37:33      0:04     11:47    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24069   04/25/17   18:04:59      0:03     10:15    13109208193          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 717 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1358
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24070   04/25/17   18:15:32      0:11      3:18    19728970197          12018470318         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24071   04/25/17   18:19:19      0:04      0:01    19728970197          12018470318         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24072   04/25/17   18:20:44      0:05     13:56    12023683007          19728970197                                               MO     [VCORR]
24073   04/25/17   18:20:44      0:05     13:56    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24074   04/25/17   18:23:36      0:21      0:00    12018470318          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24075   04/25/17   18:23:37      0:22      0:08    12018470318          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24076   04/25/17   18:35:05      0:12      4:27    19728970197          12018470318         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24077   04/25/17   19:02:37      0:23      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             6974




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24078   04/25/17   19:02:38      0:24      0:04    12142822920          19728970197                                               MO      [VCORR]
24079   04/25/17   19:02:38      0:24      0:04    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24080   04/25/17   19:03:25      0:04      1:01    19728970197          12142822920                                               MT   [NIOP:VCORR]
24081   04/25/17   19:03:25      0:04      1:01    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24082   04/25/17   19:04:32      0:03      0:10    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24083   04/25/17   20:09:43      0:06      0:05    12144777469          19728970197                                               MO      [VCORR]
24084   04/25/17   20:09:43      0:06      0:05    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24085   04/25/17   20:13:09      0:03      1:01    19728970197          12144777469                                               MT   [NIOP:VCORR]
24086   04/25/17   20:13:09      0:03      1:01    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24087   04/25/17   20:14:25      0:08      3:37    19728970197          12148821500                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 718 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1359
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24088   04/25/17   20:14:25      0:08      3:37    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24089   04/25/17   20:22:07      0:04      2:48    19728652227          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24090   04/25/17   21:06:51      0:07      1:12    19728970197          15164563642         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24091   04/25/17   21:20:52      0:07      0:00    19142924471          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24092   04/25/17   21:20:53      0:08      0:03    19142924471          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24093   04/25/17   21:34:51      0:03      0:00    13104208293          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24094   04/25/17   21:34:52      0:04      0:11    13104208293          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            6975




24095   04/25/17   22:00:04      0:16      1:54    19728970197          13104208293         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24096   04/25/17   22:52:29      0:05      1:10    12129753973          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24097   04/25/17   22:56:16      0:02      4:52    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24098   04/25/17   23:01:25      0:07      4:32    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24099   04/25/17   23:21:44      0:01      0:00    19728970197          19177044960                                               MT      [NIOP]
24100   04/25/17   23:21:46      0:03      0:03    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24101   04/25/17   23:21:46      0:03      0:03    19728970197          19177044960                                               MT   [NIOP:CFB:VM]
                                                   19143190015(F)
24102   04/25/17   23:21:57      0:00      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 719 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1360
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24103   04/25/17   23:21:57      0:02      1:13    12028412770          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24104   04/25/17   23:21:58      0:01      0:02    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24105   04/25/17   23:21:58      0:01      0:02    19177044960          19728970197                                               MO      [VCORR]
24106   04/25/17   23:22:24      0:21      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24107   04/25/17   23:22:25      0:22      0:03    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24108   04/25/17   23:22:25      0:22      0:03    19177044960          19728970197                                               MO      [VCORR]
24109   04/25/17   23:23:19      0:03      1:32    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24110   04/25/17   23:23:19      0:03      1:32    19728970197          19177044960                                               MT   [NIOP:VCORR]
24111   04/25/17   23:24:59      0:05      4:13    19728970197          12028412770         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              6976




                                                                                              IPHONE6SPLUS
24112   04/26/17   00:06:32      0:04      4:25    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24113   04/26/17   00:15:56      0:00      0:00    19728970197          349941526           3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24114   04/26/17   00:23:01      0:15      0:00    19728970197          12144433605         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24115   04/26/17   01:53:35      0:03      2:08    13104208293          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24116   04/26/17   11:04:40      0:06      4:16    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24117   04/26/17   11:57:36      0:22      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24118   04/26/17   11:57:37      0:23      0:29    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 720 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1361
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24119   04/26/17   14:07:04      0:02      3:18    19728970197          12143636920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24120   04/26/17   14:50:06      0:21      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24121   04/26/17   14:50:27      0:24      0:00    16176403999          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24122   04/26/17   14:50:29      0:26      0:53    16176403999          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24123   04/26/17   15:14:58      0:21      0:00    12146166391          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24124   04/26/17   15:15:00      0:23      0:03    12146166391          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24125   04/26/17   15:15:00      0:23      0:03    12146166391          19728970197                                               MO         []
24126   04/26/17   15:20:55      0:30      0:00    19728970197          17182191370         3557220700307613    310410933034475   MO         []
                                                                                                                                                                                              6977




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24127   04/26/17   15:24:08      0:22      0:00    18173000132          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24128   04/26/17   15:24:30      0:24      0:00    18173000132          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24129   04/26/17   15:24:31      0:25      0:46    18173000132          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24130   04/26/17   15:28:25      0:29      0:00    19728970197          16462294630         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24131   04/26/17   15:29:33      0:31      0:22    19728970197          17182191370         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24132   04/26/17   15:30:41      0:06      1:09    19728970197          19728652227         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24133   04/26/17   15:45:34      0:17      3:30    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 721 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1362
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24134   04/26/17   15:54:03      0:25      0:00    17182191370          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24135   04/26/17   15:54:04      0:26      0:04    17182191370          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24136   04/26/17   16:20:46      0:02      1:39    12142822920          19728970197                                               MO      [VCORR]
24137   04/26/17   16:20:46      0:02      1:39    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24138   04/26/17   16:31:59      0:12      4:16    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24139   04/26/17   17:06:30      0:06      1:10    12144777469          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
24140   04/26/17   17:06:30      0:06      1:10    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24141   04/26/17   18:05:12      0:03      1:22    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6978




                                                                                              IPHONE6SPLUS
24142   04/26/17   19:00:17      0:06      3:04    19728970197          19179932563         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24143   04/26/17   19:14:09      0:21      0:00    19728652226          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24144   04/26/17   19:14:10      0:22      0:03    19728652226          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24145   04/26/17   20:13:08      0:08      5:50    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24146   04/26/17   20:45:18      0:06      1:55    16467620582          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24147   04/26/17   20:48:42      0:05      0:09    19728970197          16467620582         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24148   04/26/17   20:50:00      0:23      0:33    19728970197          12145294675         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 722 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1363
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24149   04/26/17   20:52:05      0:13      4:54    19728970197          12145294675         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24150   04/26/17   20:57:11      0:03      0:02    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24151   04/26/17   20:59:51      0:11      7:19    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24152   04/26/17   21:08:03      0:21      0:00    19728970197          19037204205                                               MT      [NIOP]
24153   04/26/17   21:08:04      0:22      1:07    19728970197          19037204205         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24154   04/26/17   21:08:04      0:22      1:07    19728970197          19037204205                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
24155   04/26/17   21:11:26      0:02      0:00    19728970197          19728652226         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24156   04/26/17   21:12:18      0:10      2:58    19728970197          12142822920                                               MT      [NIOP]
24157   04/26/17   21:12:18      0:10      2:58    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              6979




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24158   04/26/17   21:16:12      0:21      0:00    19728970197          19037204205                                               MT      [NIOP]
24159   04/26/17   21:16:13      0:22      0:03    19728970197          19037204205         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24160   04/26/17   21:16:13      0:22      0:03    19728970197          19037204205                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
24161   04/26/17   21:16:43      0:06      0:41    19728970197          19037204205         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24162   04/26/17   21:16:43      0:06      0:41    19728970197          19037204205                                               MT       [NIOP]
24163   04/26/17   21:17:57      0:05      6:41    12142822920          19728970197                                               MO      [VCORR]
24164   04/26/17   21:17:57      0:05      6:41    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24165   04/26/17   21:24:38      0:08     12:54    19037204205          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24166   04/26/17   21:24:38      0:09     12:54    19037204205          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 723 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1364
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24167   04/26/17   21:39:19      0:16     10:06    19728970197          19034453501         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24168   04/26/17   21:49:25      0:19      0:58    19144037755          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24169   04/26/17   21:51:43      0:15      1:02    19728970197          19728652226         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24170   04/26/17   22:20:21      0:31      1:25    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24171   04/26/17   22:22:33      0:08      4:56    19728970197          12142822920                                               MT   [NIOP:VCORR]
24172   04/26/17   22:22:33      0:08      4:56    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24173   04/26/17   22:28:21      0:29      0:48    19728970197          18173000132         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24174   04/27/17   02:51:59      0:25      0:00    19729603177          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                                                                                                             6980




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24175   04/27/17   02:52:01      0:27      0:25    19729603177          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24176   04/27/17   02:53:56      0:02      1:02    19728970197          19729603177         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24177   04/27/17   02:58:32      0:33      0:03    19728970197          12144057437         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24178   04/27/17   02:59:32      0:11      0:08    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24179   04/27/17   03:01:09      0:01      5:31    12144057437          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24180   04/27/17   03:02:37      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24181   04/27/17   03:02:39      0:23      0:47    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 724 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1365
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24182   04/27/17   03:06:58      0:09      6:40    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24183   04/27/17   03:13:59      0:09      0:29    19728970197          12142822920                                               MT   [NIOP:VCORR]
24184   04/27/17   03:13:59      0:09      0:29    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24185   04/27/17   03:17:41      0:02      7:43    15614987711          19728970197                                               MO     [VCORR]
24186   04/27/17   03:17:41      0:02      7:43    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24187   04/27/17   13:22:26      0:06      6:40    18173000132          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24188   04/27/17   13:37:30      0:07      9:32    19728970197          15614987711                                               MT   [NIOP:VCORR]
24189   04/27/17   13:37:30      0:07      9:32    19728970197          15614987711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24190   04/27/17   13:49:47      0:09      8:58    19728652226          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6981




                                                                                              IPHONE6SPLUS
24191   04/27/17   13:59:26      0:32      0:55    19728970197          14697667128         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24192   04/27/17   14:19:27      0:22      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24193   04/27/17   14:19:28      0:23      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24194   04/27/17   14:32:07      0:21      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24195   04/27/17   14:32:09      0:23      0:04    12023683007          19728970197                                               MO      [VCORR]
24196   04/27/17   14:32:09      0:23      0:04    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24197   04/27/17   14:33:08      0:22      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24198   04/27/17   14:33:10      0:24      0:02    12023683007          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 725 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1366
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24199   04/27/17   14:33:10      0:24      0:02    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24200   04/27/17   14:39:03      0:21      0:00    19728652226          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24201   04/27/17   14:39:04      0:22      0:04    19728652226          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24202   04/27/17   14:39:55      0:04      1:03    19728970197          19728652226         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24203   04/27/17   15:55:26      0:07      8:22    19728970197          12144777469                                               MT    [NIOP:VCORR]
24204   04/27/17   15:55:26      0:07      8:22    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24205   04/27/17   16:26:50      0:10      0:09    15715814263          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24206   04/27/17   17:02:14      0:03      0:06    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                                                                                                               6982




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24207   04/27/17   17:02:14      0:04      0:06    12023683007          19728970197                                               MO       [VCORR]
24208   04/27/17   17:03:33      0:10      0:18    12023683007          19728970197                                               MO       [VCORR]
24209   04/27/17   17:03:33      0:10      0:18    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24210   04/27/17   17:27:53      0:11      7:46    19728970197          12023683007                                               MT   [NIOP:CMH:VCORR]
24211   04/27/17   17:27:53      0:11      7:46    19728970197          12023683007         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24212   04/27/17   18:10:17      0:32      0:26    19728970197          17193602799         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24213   04/27/17   18:12:31      0:04      1:03    17193602799          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24214   04/27/17   19:54:56      0:21      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24215   04/27/17   19:54:57      0:22      0:43    12144035705          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 726 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1367
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
24216   04/27/17   19:54:57      0:22      0:43    12144035705           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24217   04/27/17   20:00:50      0:20      0:00    13104208293           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24218   04/27/17   20:00:51      0:21      0:11    13104208293           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24219   04/27/17   20:05:30      0:22      0:00    13104208293           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24220   04/27/17   20:05:31      0:23      0:11    13104208293           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24221   04/27/17   20:40:19      0:22      0:00    12144995101           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24222   04/27/17   20:40:20      0:23      0:26    12144995101           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6983




24223   04/27/17   20:40:20      0:23      0:26    12144995101           19728970197                                              MO      [VCORR]
24224   04/27/17   20:58:23      0:22      0:00    12147075398           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24225   04/27/17   20:58:24      0:23      1:08    12147075398           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24226   04/27/17   20:58:24      0:24      1:07    12147075398           19728970197                                              MO         []
24227   04/27/17   21:18:54      0:01      0:06    19728970197           2B15384844674237                                         SO         []
                                                   2A15384844674237(D)
24228   04/27/17   21:18:54      0:02      0:06    19728970197           12146493337                                              ST        []
24229   04/27/17   21:18:54      0:03      0:06    19728970197           12146493337        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24230   04/27/17   21:19:25      0:20      0:00    19728970197           14698055218                                              MT       [NIOP]
24231   04/27/17   21:19:45      0:24      0:00    19728970197           14698055218                                              ST       [NIOP]
24232   04/27/17   21:19:47      0:26      0:24    19728970197           14698055218                                              ST   [NIOP:CFNA:VM]
                                                   12145362395(F)
24233   04/27/17   21:19:47      0:26      0:24    19728970197           14698055218        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 727 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1368
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:28
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24234   04/27/17   21:22:23      0:19      0:55    19728970197          12144121226         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24235   04/27/17   21:27:28      0:07      1:20    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24236   04/27/17   21:27:28      0:09      1:20    12144031955          19728970197                                               MO        []
24237   04/27/17   21:30:25      0:11      3:19    13108495634          19728970197                                               MO     [VCORR]
24238   04/27/17   21:30:25      0:11      3:19    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24239   04/27/17   21:34:14      0:21      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24240   04/27/17   21:34:15      0:22      0:04    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24241   04/27/17   21:34:15      0:23      0:04    15614987711          19728970197                                               MO      [VCORR]
24242   04/27/17   21:39:23      0:06     12:08    19728970197          12144035705                                               MT   [NIOP:VCORR]
24243   04/27/17   21:39:23      0:06     12:08    19728970197          12144035705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6984




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24244   04/27/17   21:52:33      0:14      2:52    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24245   04/27/17   21:52:33      0:14      2:52    19728970197          12144995101                                               MT   [NIOP:VCORR]
24246   04/27/17   22:08:50      0:04      1:00    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24247   04/27/17   22:13:38      0:18     13:44    19728970197          19038410604         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24248   04/27/17   22:17:46      0:05      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24249   04/27/17   22:17:47      0:06      0:04    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24250   04/27/17   22:31:47      0:32      0:05    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 728 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1369
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24251   04/27/17   22:32:29      0:06     12:00    19728970197          15614987711                                               MT   [NIOP:VCORR]
24252   04/27/17   22:32:30      0:08     12:00    19728970197          15614987711         3557220700307613    310410933034475   MO      [NIOR]
                                                   01115614987711(D)                              APPLE
                                                                                              IPHONE6SPLUS
24253   04/27/17   22:51:15      0:14      0:07    19728970197          15715814263         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24254   04/27/17   22:52:59      0:26      0:24    19728970197          13109208193         3557220700307613    310410933034475   MO       [NIOR]
                                                   01113109208193(D)                              APPLE
                                                                                              IPHONE6SPLUS
24255   04/27/17   23:13:57      0:03      9:42    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24256   04/27/17   23:25:31      0:05      0:22    12142822920          19728970197                                               MO      [VCORR]
24257   04/27/17   23:25:31      0:05      0:22    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24258   04/27/17   23:28:10      0:07      6:27    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6985




24259   04/27/17   23:36:23      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
24260   04/27/17   23:36:24      0:23      0:28    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
24261   04/27/17   23:36:24      0:23      0:28    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24262   04/27/17   23:37:25      0:02      1:19    12144777469          19728970197                                               MO      [VCORR]
24263   04/27/17   23:37:25      0:02      1:19    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24264   04/27/17   23:41:16      0:05      3:13    16176403999          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24265   04/27/17   23:45:23      0:30      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24266   04/28/17   00:08:38      0:12      0:46    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24267   04/28/17   00:48:18      0:09      2:56    15715814263          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 729 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1370
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24268   04/28/17   01:39:24      0:25      0:01    19728970197          19723783681         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24269   04/28/17   02:07:20      0:02     23:44    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24270   04/28/17   02:37:54      0:32      0:02    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24271   04/28/17   02:40:27      0:02     12:45    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24272   04/28/17   12:28:29      0:22      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24273   04/28/17   12:28:30      0:23      0:02    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24274   04/28/17   12:28:30      0:24      0:02    12144777469          19728970197                                               MO       [VCORR]
24275   04/28/17   12:59:09      0:03      0:01    19728970197          12144777469                                               MT    [NIOP:VCORR]
                                                                                                                                                                                               6986




24276   04/28/17   12:59:09      0:03      0:01    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24277   04/28/17   12:59:35      0:03      0:44    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24278   04/28/17   12:59:35      0:04      0:44    12144777469          19728970197                                               MO       [VCORR]
24279   04/28/17   13:00:00      0:07      4:33    19178549395          19728970197         3557220700307613    310410933034475   MT   [NIOR:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24280   04/28/17   13:00:00      0:09      4:33    19178549395          19728970197                                               MO       [NIOR]
24281   04/28/17   13:04:55      0:07      0:09    19728970197          12144777469                                               MT    [NIOP:VCORR]
24282   04/28/17   13:04:55      0:07      0:09    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24283   04/28/17   13:05:11      0:02      9:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
24284   04/28/17   13:05:11      0:02      9:46    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24285   04/28/17   13:19:33      0:05      0:00    19728970197          19728652227         3557220700307613    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 730 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1371
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24286   04/28/17   14:01:07      0:01      0:00    12144485844          19728970197                             310410933034475   MT       [NIOP]
24287   04/28/17   14:01:08      0:02      0:05    12144485844          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24288   04/28/17   14:01:08      0:02      0:05    12144485844          19728970197                                               MO      [VCORR]
24289   04/28/17   14:01:19      0:01      0:00    12144485844          19728970197                             310410933034475   MT       [NIOP]
24290   04/28/17   14:01:19      0:01      0:04    12144485844          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24291   04/28/17   14:01:19      0:01      0:04    12144485844          19728970197                                               MO      [VCORR]
24292   04/28/17   14:08:44      0:07      2:17    19729935126          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24293   04/28/17   14:37:54      0:04      0:05    19728970197          13127145705                                               MT   [NIOP:VCORR]
24294   04/28/17   14:37:54      0:04      0:05    19728970197          13127145705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24295   04/28/17   15:42:12      0:21      0:00    19728970197          12146322092                                               MT       [NIOP]
24296   04/28/17   15:42:13      0:22      1:16    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
24297   04/28/17   15:42:13      0:22      1:16    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6987




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24298   04/28/17   15:44:30      0:21      0:00    19728970197          12144608465                                               MT       [NIOP]
24299   04/28/17   15:44:32      0:23      0:48    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
24300   04/28/17   15:44:32      0:23      0:48    19728970197          12144608465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24301   04/28/17   15:53:23      0:13      2:12    19728970197          15614987711                                               MT    [NIOP:VCORR]
24302   04/28/17   15:53:23      0:13      2:12    19728970197          15614987711         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24303   04/28/17   15:58:51      0:00      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24304   04/28/17   15:58:52      0:01      0:02    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24305   04/28/17   15:58:52      0:02      0:02    15614987711          19728970197                                               MO      [VCORR]
24306   04/28/17   15:58:52      0:32      0:06    19728970197          15086810530         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 731 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1372
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24307   04/28/17   15:59:20      0:21      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24308   04/28/17   15:59:22      0:23      0:03    15614987711          19728970197                                               MO      [VCORR]
24309   04/28/17   15:59:22      0:23      0:03    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24310   04/28/17   16:13:04      0:05      2:55    12144777469          19728970197                                               MO      [VCORR]
24311   04/28/17   16:13:04      0:05      2:55    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24312   04/28/17   16:15:59      0:12      7:29    12147738177          19728970197                                               MO      [VCORR]
24313   04/28/17   16:15:59      0:12      7:29    12147738177          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24314   04/28/17   16:52:52      0:15      0:32    12142822920          19728970197                                               MO      [VCORR]
24315   04/28/17   16:52:52      0:15      0:32    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24316   04/28/17   17:23:55      0:04      0:04    19728970197          15616283155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6988




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24317   04/28/17   17:24:05      0:03      0:49    19728970197          15618358690         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24318   04/28/17   18:00:08      0:23      0:00    19728970197          19729891004                                               MT       [NIOP]
24319   04/28/17   18:00:09      0:24      0:29    19728970197          19729891004                                               MT   [NIOP:CFNA:VM]
                                                   12147149000(F)
24320   04/28/17   18:00:09      0:24      0:29    19728970197          19729891004         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24321   04/28/17   18:06:18      0:21      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24322   04/28/17   18:06:20      0:23      1:16    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24323   04/28/17   18:06:20      0:24      1:17    13105629627          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
24324   04/28/17   18:36:39      0:22      0:00    12146322092          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 732 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1373
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24325   04/28/17   18:36:40      0:23      2:18    12146322092          19728970197                                               MO      [VCORR]
24326   04/28/17   18:36:40      0:23      2:18    12146322092          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24327   04/28/17   18:37:10      0:21      0:00    19729891004          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24328   04/28/17   18:37:11      0:22      0:30    19729891004          19728970197                                               MO      [VCORR]
24329   04/28/17   18:37:11      0:22      0:30    19729891004          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24330   04/28/17   18:45:06      0:12      0:52    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24331   04/28/17   19:19:17      0:21      0:00    19728970197          12146322092                                               MT       [NIOP]
24332   04/28/17   19:19:18      0:22      0:39    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
24333   04/28/17   19:19:18      0:22      0:39    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             6989




24334   04/28/17   19:22:44      0:13      2:01    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24335   04/28/17   19:24:55      0:05      3:13    19728970197          19729891004                                               MT    [NIOP:VCORR]
24336   04/28/17   19:24:55      0:05      3:13    19728970197          19729891004         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24337   04/28/17   19:40:15      0:04      0:36    12146322092          19728970197                                               MO      [VCORR]
24338   04/28/17   19:40:15      0:04      0:36    12146322092          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24339   04/28/17   19:56:59      0:06      1:47    15614987711          19728970197                                               MO      [VCORR]
24340   04/28/17   19:56:59      0:06      1:47    15614987711          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24341   04/28/17   20:35:12      0:06      4:55    12144608465          19728970197                                               MO      [VCORR]
24342   04/28/17   20:35:12      0:06      4:55    12144608465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24343   04/28/17   21:08:53      0:21      0:00    19728970197          12146322092                                               MT       [NIOP]
24344   04/28/17   21:08:54      0:22      0:22    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 733 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1374
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24345   04/28/17   21:08:54      0:22      0:22    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24346   04/28/17   21:10:02      0:18      6:09    19728970197          12147733152                                               MT   [NIOP:VCORR]
24347   04/28/17   21:10:02      0:19      6:09    19728970197          12147733152         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24348   04/28/17   21:14:22      0:21      0:00    12146322092          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24349   04/28/17   21:14:23      0:22      0:04    12146322092          19728970197                                               MO      [VCORR]
24350   04/28/17   21:14:23      0:22      0:04    12146322092          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24351   04/28/17   21:17:01      0:22      0:00    19728970197          19727405526                                               MT      [NIOP]
24352   04/28/17   21:17:03      0:24      0:41    19728970197          19727405526         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24353   04/28/17   21:17:03      0:24      0:42    19728970197          19727405526                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                             6990




24354   04/28/17   21:20:21      0:06      0:30    17702902267          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24355   04/28/17   21:31:58      0:05      0:04    12146322092          19728970197                                               MO      [VCORR]
24356   04/28/17   21:31:58      0:05      0:04    12146322092          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24357   04/28/17   21:46:12      0:09      2:11    16176500464          19728970197                                               MO      [VCORR]
24358   04/28/17   21:46:12      0:09      2:11    16176500464          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24359   04/28/17   22:01:15      0:17      3:37    19728970197          12144777469                                               MT    [NIOP:VCORR]
24360   04/28/17   22:01:15      0:17      3:37    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24361   04/28/17   22:32:37      0:00      0:00    12142700713          19728970197                             310410933034475   MT       [NIOP]
24362   04/28/17   22:32:38      0:01      0:04    12142700713          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24363   04/28/17   22:33:16      0:01      0:00    13157294120          19728970197                             310410933034475   MT       [NIOP]
24364   04/28/17   22:33:17      0:02      0:00    13157294120          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24365   04/28/17   22:33:25      0:01      0:00    13476043619          19728970197                             310410933034475   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 734 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1375
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24366   04/28/17   22:33:26      0:02      0:54    13476043619          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24367   04/28/17   22:33:26      0:02      0:54    13476043619          19728970197                                               MO       [VCORR]
24368   04/28/17   22:54:08      0:14     14:02    19728970197          18303079367         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24369   04/28/17   23:04:26      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24370   04/28/17   23:04:28      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
24371   04/28/17   23:04:28      0:23      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24372   04/28/17   23:08:22      0:02      0:00    19728970197          19034453501         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24373   04/28/17   23:08:44      0:08      0:03    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24374   04/28/17   23:26:24      0:05      9:53    13109208193          19728970197         3557220700307613    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                                                                                                              6991




                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
24375   04/28/17   23:29:56      0:09      6:21    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24376   04/28/17   23:29:59      0:00      6:18    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24377   04/29/17   14:14:27      0:06      4:53    12144777469          19728970197                                               MO      [VCORR]
24378   04/29/17   14:14:27      0:06      4:53    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24379   04/29/17   14:20:35      0:08      0:34    19728970197          16176403999         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24380   04/29/17   14:24:33      0:10      9:52    19728970197          19094384107                                               MT    [NIOP:VCORR]
24381   04/29/17   14:24:33      0:10      9:52    19728970197          19094384107         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24382   04/29/17   14:49:50      0:35      0:03    19728970197          16176403999         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 735 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1376
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24383   04/29/17   14:50:00      0:03      4:12    16176403999          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24384   04/29/17   15:00:37      0:06      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24385   04/29/17   15:00:39      0:08      0:02    12144777469          19728970197                                               MO      [VCORR]
24386   04/29/17   15:00:39      0:08      0:02    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24387   04/29/17   15:00:47      0:02      1:19    19728970197          12144777469                                               MT   [NIOP:VCORR]
24388   04/29/17   15:00:47      0:02      1:19    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24389   04/29/17   15:02:51      0:14      2:34    19728970197          19094384107                                               MT   [NIOP:VCORR]
24390   04/29/17   15:02:51      0:14      2:34    19728970197          19094384107         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24391   04/29/17   15:10:38      0:08      1:39    19728970197          19094384107                                               MT   [NIOP:VCORR]
24392   04/29/17   15:10:38      0:08      1:39    19728970197          19094384107         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             6992




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24393   04/29/17   15:14:15      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
24394   04/29/17   15:14:16      0:23      0:35    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
24395   04/29/17   15:14:16      0:23      0:35    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24396   04/29/17   15:27:59      0:09      0:12    15614987711          19728970197                                               MO      [VCORR]
24397   04/29/17   15:27:59      0:09      0:12    15614987711          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24398   04/29/17   15:28:39      0:05      3:51    15614987711          19728970197                                               MO      [VCORR]
24399   04/29/17   15:28:39      0:05      3:51    15614987711          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24400   04/29/17   16:01:45      0:05      8:40    12024127996          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24401   04/29/17   16:01:45      0:06      8:40    12024127996          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 736 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1377
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24402   04/29/17   16:14:28      0:07      0:29    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24403   04/29/17   16:44:22      0:05      3:32    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24404   04/29/17   17:17:45      0:06      5:21    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24405   04/29/17   17:23:11      0:03      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24406   04/29/17   19:40:19      0:04      4:01    18325496605          19728970197                                               MO     [VCORR]
24407   04/29/17   19:40:19      0:04      4:01    18325496605          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24408   04/29/17   20:26:49      0:06      1:12    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24409   04/29/17   21:09:57      0:22      0:00    16027542574          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                                                                                                             6993




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24410   04/29/17   21:09:59      0:24      0:02    16027542574          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24411   04/29/17   22:47:27      0:07      1:00    12144034458          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24412   04/29/17   23:16:24      0:22      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24413   04/29/17   23:16:25      0:23      0:00    12144777469          19728970197                                               MO      [VCORR]
24414   04/29/17   23:16:25      0:23      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24415   04/30/17   02:23:22      0:14      0:01    19728970197          12145381988                                               MT      [NIOP]
24416   04/30/17   02:23:23      0:17      0:01    19728970197          12145381988         3557220700307613    310410933034475   MO      [NIOR]
                                                   01112145381988(D)                              APPLE
                                                                                              IPHONE6SPLUS
24417   04/30/17   15:46:57      0:07      1:31    12024127996          19728970197                                               MO      [VCORR]
24418   04/30/17   15:46:57      0:07      1:31    12024127996          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 737 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1378
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT        Feature
         Date        Time         Time             Number                Number
                    (UTC)
24419   04/30/17   15:51:11      0:06      0:02    12142822920           19728970197                                              MO        [VCORR]
24420   04/30/17   15:51:11      0:06      0:02    12142822920           19728970197        3557220700307613    310410933034475   MT      [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24421   04/30/17   15:51:27      0:03      0:13    19728970197           12142822920                                              MT     [NIOP:VCORR]
24422   04/30/17   15:51:27      0:04      0:12    19728970197           12142822920        3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24423   04/30/17   16:10:54      0:02      0:00    12142822920           19728970197                                              MO           []
24424   04/30/17   16:10:54      0:02      0:00    12142822920           19728970197        3557220700307613    310410933034475   MT         [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24425   04/30/17   16:11:08      0:05      0:04    19728970197           12142822920                                              MT     [NIOP:VCORR]
24426   04/30/17   16:11:08      0:06      0:04    19728970197           12142822920        3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24427   04/30/17   16:19:39      0:22      0:01    19728970197           12142126969                                              MT    [NIOP:CFNA:VM]
                                                   13173419000(F)
24428   04/30/17   16:19:39      0:27      0:01    19728970197           12142126969        3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                                6994




                                                                                              IPHONE6SPLUS
24429   04/30/17   16:44:40      0:22      0:00    19728970197           12149088992                                              MT         [NIOP]
24430   04/30/17   16:44:44      0:26      0:02    19728970197           12149088992                                              MT      [NIOP:CFNA]
                                                   15128504000(F)
24431   04/30/17   16:44:44      0:26      0:02    19728970197           12149088992        3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24432   04/30/17   16:44:44      0:04      0:02    12149088992           15128504000                                              MO        [CFNA]
                                                   19728970197(OO)
24433   04/30/17   16:44:51      0:01      0:00    19728970197           12147555750                                              MT        [NIOP]
24434   04/30/17   16:44:54      0:03      0:03    12147555750           15128504000                                              MO         [CFB]
                                                   19728970197(OO)
24435   04/30/17   16:44:54      0:04      0:03    19728970197           12147555750                                              MT      [NIOP:CFB]
                                                   15128504000(F)
24436   04/30/17   16:44:54      0:05      0:03    19728970197           12147555750        3557220700307613    310410933034475   MO           []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24437   04/30/17   16:45:26      0:22      0:03    19728970197           12142126969                                              MT   [NIOP:CFNA:CMW:VM]
                                                   13173419000(F)
24438   04/30/17   16:45:26      0:23      0:02    19728970197           12142126969        3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                                    Page
                                                                                                                                                           Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 738 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                             1379
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24439   04/30/17   16:56:18      0:08      1:07    19728969294          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24440   04/30/17   16:56:18      0:08      1:07    19728969294          19728970197                                               MO     [VCORR]
24441   04/30/17   17:06:39      0:06      0:40    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24442   04/30/17   17:06:40      0:07      0:39    12144777469          19728970197                                               MO      [VCORR]
24443   04/30/17   17:42:07      0:09      0:30    19728970197          19094384107                                               MT   [NIOP:VCORR]
24444   04/30/17   17:42:07      0:09      0:30    19728970197          19094384107         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24445   04/30/17   17:47:43      0:08      3:03    12144777469          19728970197                                               MO     [VCORR]
24446   04/30/17   17:47:43      0:08      3:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24447   04/30/17   18:12:13      0:05      0:20    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24448   04/30/17   18:28:41      0:17      4:34    19728970197          12142323407         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                            6995




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24449   04/30/17   18:28:41      0:17      4:34    19728970197          12142323407                                               MT   [NIOP:VCORR]
24450   04/30/17   19:13:06      0:13      8:36    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24451   04/30/17   19:13:06      0:13      8:36    13105629627          19728970197                                               MO     [VCORR]
24452   04/30/17   19:40:14      0:11      0:07    19144037755          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24453   04/30/17   19:40:36      0:04      0:35    19144037755          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24454   04/30/17   21:08:14      0:16      0:00    19728970197          12146211224                                               MT       [NIOP]
24455   04/30/17   21:08:16      0:18      0:02    19728970197          12146211224                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
24456   04/30/17   21:08:16      0:18      0:02    19728970197          12146211224         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24457   04/30/17   21:16:05      0:11      4:51    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 739 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1380
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24458   04/30/17   21:33:46      0:05      0:00    19728970197          15614987711                                               MT       [NIOP]
24459   04/30/17   21:33:47      0:06      0:00    19728970197          15614987711                                               MT   [NIOP:CFNR:VM]
                                                   17862668988(F)
24460   04/30/17   21:33:47      0:06      0:00    19728970197          15614987711         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24461   04/30/17   21:34:25      0:00      0:00    19728970197          15614987711                                               MT         []
24462   04/30/17   21:34:26      0:01      0:00    19728970197          15614987711                                               ST       [NIOP]
24463   04/30/17   21:34:27      0:02      0:21    19728970197          15614987711                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
24464   04/30/17   21:34:27      0:02      0:21    19728970197          15614987711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24465   04/30/17   21:38:02      0:10      0:00    19728970197          12144503625                                               MT       [NIOP]
24466   04/30/17   21:38:04      0:12      1:09    19728970197          12144503625                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
24467   04/30/17   21:38:04      0:12      1:09    19728970197          12144503625         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              6996




24468   04/30/17   21:40:04      0:01      0:00    19728970197          12144503625                                               MT       [NIOP]
24469   04/30/17   21:40:04      0:01      0:00    19728970197          12144503625         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24470   04/30/17   21:40:31      0:01      0:00    19728970197          19094384107                                               MT       [NIOP]
24471   04/30/17   21:40:31      0:01      0:00    19728970197          19094384107         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24472   04/30/17   21:40:50      0:02      4:53    12144503625          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24473   04/30/17   21:40:50      0:03      4:53    12144503625          19728970197                                               MO      [VCORR]
24474   04/30/17   21:46:47      0:30      0:04    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24475   04/30/17   21:50:27      0:04     14:30    19094384107          19728970197                                               MO      [VCORR]
24476   04/30/17   21:50:27      0:04     14:30    19094384107          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24477   04/30/17   21:58:18      0:20      0:00    12145291473          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 740 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1381
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:29
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24478   04/30/17   21:58:19      0:21      0:05    12145291473          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24479   04/30/17   22:02:53      0:21      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24480   04/30/17   22:02:54      0:22      0:36    15614987711          19728970197                                               MO      [VCORR]
24481   04/30/17   22:02:54      0:22      0:36    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24482   04/30/17   22:05:21      0:14      1:31    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24483   04/30/17   22:19:45      0:07      0:06    19728970197          12146322092                                               MT   [NIOP:VCORR]
24484   04/30/17   22:19:45      0:07      0:06    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24485   04/30/17   22:20:04      0:05      2:42    19728970197          12146322092                                               MT   [NIOP:VCORR]
24486   04/30/17   22:20:04      0:05      2:42    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6997




                                                                                              IPHONE6SPLUS
24487   04/30/17   22:23:11      0:11     22:14    19728970197          15614987711                                               MT   [NIOP:VCORR]
24488   04/30/17   22:23:11      0:11     22:14    19728970197          15614987711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24489   04/30/17   23:11:57      0:03      0:23    19728970197          12142822920                                               MT   [NIOP:VCORR]
24490   04/30/17   23:11:57      0:03      0:23    19728970197          12142822920         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24491   04/30/17   23:12:19      0:09     13:56    16467457598          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24492   04/30/17   23:26:30      0:07      7:03    19728970197          12142822920                                               MT   [NIOP:VCORR]
24493   04/30/17   23:26:30      0:07      7:03    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24494   04/30/17   23:46:01      0:04     11:05    12144057437          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24495   05/01/17   00:07:10      0:04     17:57    18325496605          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 741 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1382
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24496   05/01/17   00:07:10      0:04     17:57    18325496605          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24497   05/01/17   01:16:53      0:01      0:00    19728970197          12012204446         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24498   05/01/17   01:16:53      0:01      0:00    19728970197          12012204446                                               MT       [NIOP]
24499   05/01/17   01:40:34      0:05      5:53    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24500   05/01/17   01:40:34      0:06      5:53    12144777469          19728970197                                               MO      [VCORR]
24501   05/01/17   02:13:58      0:07      0:56    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24502   05/01/17   02:13:58      0:08      0:56    12142822920          19728970197                                               MO      [VCORR]
24503   05/01/17   02:17:25      0:02      0:38    19728970197          12142822920                                               MT   [NIOP:VCORR]
24504   05/01/17   02:17:25      0:02      0:38    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24505   05/01/17   12:54:15      0:04      6:28    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              6998




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24506   05/01/17   13:16:17      0:01      0:00    15164106200          19728970197                                               MO         []
24507   05/01/17   13:16:17      0:01      0:00    15164106200          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24508   05/01/17   13:16:53      0:05      1:35    19728970197          15164106200                                               MT   [NIOP:VCORR]
24509   05/01/17   13:16:53      0:05      1:35    19728970197          15164106200         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24510   05/01/17   13:21:54      0:09      4:27    19728970197          14045268900         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24511   05/01/17   13:33:40      0:21      0:00    19728970197          15129444492                                               MT       [NIOP]
24512   05/01/17   13:33:42      0:23      0:01    19728970197          15129444492                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
24513   05/01/17   13:33:42      0:23      0:01    19728970197          15129444492         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24514   05/01/17   13:48:47      0:07      2:08    14053016595          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 742 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1383
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24515   05/01/17   13:48:47      0:08      2:08    14053016595          19728970197                                               MO      [VCORR]
24516   05/01/17   13:51:37      0:06      1:21    15129444492          19728970197                                               MO      [VCORR]
24517   05/01/17   13:51:37      0:06      1:21    15129444492          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24518   05/01/17   14:00:48      0:22      0:00    19728970197          12144053168                                               MT      [NIOP]
24519   05/01/17   14:00:50      0:24      0:42    19728970197          12144053168         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24520   05/01/17   14:00:50      0:24      0:42    19728970197          12144053168                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
24521   05/01/17   14:03:11      0:19      0:21    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24522   05/01/17   14:05:32      0:06      2:26    19728970197          12142822920                                               MT    [NIOP:VCORR]
24523   05/01/17   14:05:32      0:06      2:26    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24524   05/01/17   14:21:14      0:08      1:46    18644239503          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             6999




                                                                                              IPHONE6SPLUS
24525   05/01/17   14:25:06      0:24      0:04    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24526   05/01/17   14:25:37      0:02      6:44    19727881400          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24527   05/01/17   14:43:05      0:07      1:32    19728970197          18173604749         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24528   05/01/17   14:55:42      0:23      0:02    19728970197          12158987742         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24529   05/01/17   14:56:07      0:13      0:03    19728970197          12672660243         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24530   05/01/17   14:56:42      0:10      1:38    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24531   05/01/17   14:56:42      0:09      1:38    19728970197          14053016595                                               MT    [NIOP:VCORR]
24532   05/01/17   15:13:54      0:06      0:00    18176802745          19728970197         3557220700307613    310410933034475   MT       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 743 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1384
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24533   05/01/17   15:13:55      0:07      0:38    18176802745          19728970197         3557220700307613    310410933034475   MT   [NIOR:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24534   05/01/17   15:19:55      0:06      0:00    14702443302          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24535   05/01/17   15:19:56      0:07      0:39    14702443302          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24536   05/01/17   15:50:53      0:12     10:39    19728970197          14793692228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24537   05/01/17   16:04:37      0:14      0:54    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24538   05/01/17   16:18:16      0:00      0:00    15129444492          19728970197                                               MO         []
24539   05/01/17   16:18:16      0:00      0:00    15129444492          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24540   05/01/17   16:38:27      0:23      0:00    12145365098          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7000




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24541   05/01/17   16:38:28      0:24      0:06    12145365098          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24542   05/01/17   16:38:28      0:24      0:06    12145365098          19728970197                                               MO      [VCORR]
24543   05/01/17   16:51:38      0:03      0:18    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24544   05/01/17   16:54:09      0:10      6:52    19728970197          12149292877         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24545   05/01/17   17:12:34      0:04      4:07    19728970197          17192487002                                               MT   [NIOP:VCORR]
24546   05/01/17   17:12:35      0:05      4:06    19728970197          17192487002         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24547   05/01/17   17:55:46      0:23      0:00    19728970197          12145365098                                               MT      [NIOP]
24548   05/01/17   17:55:48      0:25      0:26    19728970197          12145365098         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24549   05/01/17   17:55:48      0:25      0:26    19728970197          12145365098                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 744 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1385
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24550   05/01/17   18:02:03      0:03      3:54    12145365098          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24551   05/01/17   18:02:03      0:03      3:54    12145365098          19728970197                                               MO      [VCORR]
24552   05/01/17   18:17:15      0:25      1:55    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24553   05/01/17   18:30:53      0:00      0:00    19728970197          470443302           3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24554   05/01/17   18:31:17      0:11      3:36    19728970197          14702443302         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24555   05/01/17   18:38:12      0:10      6:36    19728970197          14053016595                                               MT   [NIOP:VCORR]
24556   05/01/17   18:38:12      0:10      6:36    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24557   05/01/17   18:45:14      0:09      4:41    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7001




24558   05/01/17   19:10:36      0:18      3:32    19728970197          15616283155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24559   05/01/17   19:14:25      0:10      0:00    19728970197          15616283155         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24560   05/01/17   19:16:42      0:07      0:13    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24561   05/01/17   19:17:46      0:04      0:24    19728652227          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24562   05/01/17   19:18:39      0:10      1:49    19728327378          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24563   05/01/17   19:18:39      0:10      1:49    19728327378          19728970197                                               MO      [VCORR]
24564   05/01/17   19:22:14      0:01      0:00    15614987711          19728970197                             310410933034475   MT       [NIOP]
24565   05/01/17   19:22:15      0:02      0:02    15614987711          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24566   05/01/17   19:22:15      0:02      0:02    15614987711          19728970197                                               MO      [VCORR]
24567   05/01/17   19:22:21      0:00      0:01    19728977099          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 745 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1386
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24568   05/01/17   19:22:22      0:01      0:11    19728977099          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24569   05/01/17   19:24:16      0:03      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24570   05/01/17   19:24:17      0:04      0:07    15614987711          19728970197                                               MO      [VCORR]
24571   05/01/17   19:24:17      0:04      0:08    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24572   05/01/17   19:58:33      0:22      0:00    16027542574          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24573   05/01/17   19:58:35      0:24      0:02    16027542574          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24574   05/01/17   20:16:31      0:10      0:48    19728970197          12123018560         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24575   05/01/17   20:18:26      0:24      0:55    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7002




                                                                                              IPHONE6SPLUS
24576   05/01/17   20:20:26      0:05      1:34    19728652226          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24577   05/01/17   20:40:53      0:08      8:49    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24578   05/01/17   20:50:43      0:21      0:00    19728970197          19728971970                                               MT       [NIOP]
24579   05/01/17   20:51:03      0:23      0:00    19728970197          19728971970                                               ST       [NIOP]
24580   05/01/17   20:51:05      0:25      0:11    19728970197          19728971970                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
24581   05/01/17   20:53:42      0:07      3:03    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24582   05/01/17   20:57:25      0:11      0:25    19728970197          16027542574         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24583   05/01/17   21:02:03      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
24584   05/01/17   21:02:05      0:24      0:10    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
24585   05/01/17   21:02:05      0:24      0:10    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 746 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1387
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24586   05/01/17   21:06:42      0:03      8:50    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24587   05/01/17   21:06:42      0:04      8:50    12144777469          19728970197                                               MO      [VCORR]
24588   05/01/17   21:15:51      0:07      0:30    19728970197          12144485844         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24589   05/01/17   21:15:51      0:07      0:30    19728970197          12144485844                                               MT   [NIOP:VCORR]
24590   05/01/17   21:16:31      0:03      0:12    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24591   05/01/17   21:16:31      0:03      0:12    12144485844          19728970197                                               MO      [VCORR]
24592   05/01/17   21:16:45      0:02      0:00    16027542574          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24593   05/01/17   21:18:14      0:09     16:43    19728970197          19726796171         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24594   05/01/17   21:18:44      0:20      0:00    16027542574          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7003




                                                                                              IPHONE6SPLUS
24595   05/01/17   21:18:46      0:22      0:02    16027542574          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24596   05/01/17   21:34:54      0:15      1:44    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24597   05/01/17   21:36:51      0:07      0:35    19728970197          19726796171         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24598   05/01/17   21:39:58      0:05     22:27    19729318617          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24599   05/01/17   22:02:21      0:10      0:20    19728971970          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24600   05/01/17   22:02:21      0:11      0:21    19728971970          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
24601   05/01/17   22:24:09      0:22      0:00    19149609069          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 747 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1388
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24602   05/01/17   22:24:10      0:23      0:58    19149609069          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24603   05/01/17   22:56:30      0:13      3:02    19728970197          19032164994         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24604   05/02/17   00:00:36      0:15      0:37    12144485844          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24605   05/02/17   00:00:36      0:16      0:37    12144485844          19728970197                                               MO      [Wi-Fi]
24606   05/02/17   00:43:25      0:26      0:05    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24607   05/02/17   00:55:12      0:07     13:27    19728970197          15614987711                                               MT   [NIOP:VCORR]
24608   05/02/17   00:55:12      0:07     13:27    19728970197          15614987711         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24609   05/02/17   00:57:30      0:11      1:27    19728970197          14053016595                                               MT   [NIOP:VCORR]
24610   05/02/17   00:57:30      0:11      1:27    19728970197          14053016595         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                                                                                                                             7004




                                                                                              IPHONE6SPLUS
24611   05/02/17   00:57:37      0:00     11:02    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24612   05/02/17   01:13:23      0:00      0:00    12145291473          19728970197                             310410933034475   MT       [NIOP]
24613   05/02/17   01:13:24      0:01      0:05    12145291473          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24614   05/02/17   11:51:54      0:18     13:25    19728970197          12014469753         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24615   05/02/17   13:26:46      0:05      1:24    19728970197          19174393646         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24616   05/02/17   13:28:45      0:24      0:42    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24617   05/02/17   14:22:27      0:32      0:02    19728970197          14698788836         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24618   05/02/17   14:30:59      0:21      0:54    19728970197          19178549395                                               MT      [NIOP]
24619   05/02/17   14:30:59      0:25      0:54    19728970197          19178549395                                               ST      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 748 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1389
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24620   05/02/17   14:30:59      0:25      0:54    19728970197          19178549395         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24621   05/02/17   14:31:53      0:08      1:51    12144777469          19728970197                                               MO         []
24622   05/02/17   14:31:53      0:08      1:51    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24623   05/02/17   14:33:55      0:04     14:59    19728970197          19178549395                                               MT       [NIOP]
24624   05/02/17   14:33:55      0:07     14:59    19728970197          19178549395                                               ST       [NIOP]
24625   05/02/17   14:33:55      0:07     14:59    19728970197          19178549395         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24626   05/02/17   14:42:51      0:08      4:58    19728970197          12146211224                                               MT    [NIOP:VCORR]
24627   05/02/17   14:42:51      0:08      4:58    19728970197          12146211224         3557220700307613    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24628   05/02/17   14:42:57      0:00      5:57    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24629   05/02/17   14:49:40      0:30      0:14    19728970197          19725058802         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                                                                                                              7005




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24630   05/02/17   14:50:18      0:03      0:00    19728970197          19728327378                                               MT       [NIOP]
24631   05/02/17   14:50:19      0:00      0:00    19725058802          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24632   05/02/17   14:50:20      0:01      0:04    19725058802          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24633   05/02/17   14:50:20      0:05      0:36    19728970197          19728327378         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24634   05/02/17   14:50:20      0:05      0:36    19728970197          19728327378                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
24635   05/02/17   14:51:30      0:01      1:44    12144777469          19728970197                                               MO      [VCORR]
24636   05/02/17   14:51:30      0:01      1:44    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24637   05/02/17   14:53:14      0:06     23:56    19725058802          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 749 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1390
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
24638   05/02/17   14:55:55      0:21      0:00    19728327378           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24639   05/02/17   14:55:56      0:22      0:02    19728327378           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302917(F)                              APPLE
                                                                                              IPHONE6SPLUS
24640   05/02/17   14:55:56      0:22      0:02    19728327378           19728970197                                              MO      [VCORR]
24641   05/02/17   15:17:27      0:12      3:21    19728970197           19728327378        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24642   05/02/17   15:17:27      0:12      3:21    19728970197           19728327378                                              MT   [NIOP:VCORR]
24643   05/02/17   15:29:25      0:22      0:00    19728970197           19528385188                                              MT       [NIOP]
24644   05/02/17   15:29:47      0:00      1:14    19528385188           16128394003                                              MO     [CFNA:VM]
                                                   19728970197(OO)
24645   05/02/17   15:29:47      0:00      1:14    19728970197           19528385188                                              MT     [CFNA:VM]
                                                   16128394003(F)
24646   05/02/17   15:29:48      0:27      1:13    19728970197           19528385188        3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24647   05/02/17   15:30:08      0:03     15:47    19528385188           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7006




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24648   05/02/17   15:30:09      0:07     15:46    19528385188           19728970197                                              MO         []
24649   05/02/17   15:35:47      0:21      0:00    19728327378           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24650   05/02/17   15:35:48      0:22      0:02    19728327378           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24651   05/02/17   15:35:48      0:22      0:02    19728327378           19728970197                                              MO      [VCORR]
24652   05/02/17   15:47:38      0:11     15:20    19728970197           19725058802        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24653   05/02/17   16:18:09      0:01      0:00    19728970197           12144028465                                              MT       [NIOP]
24654   05/02/17   16:18:10      0:02      0:28    19728970197           12144028465                                              MT   [NIOP:CFNR:VM]
                                                   12145362395(F)
24655   05/02/17   16:18:10      0:02      0:28    19728970197           12144028465        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24656   05/02/17   16:19:21      0:03      1:44    19728970197           12144777469                                              MT    [NIOP:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 750 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1391
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24657   05/02/17   16:19:22      0:05      1:43    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24658   05/02/17   16:21:29      0:08      1:11    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24659   05/02/17   16:23:11      0:09      4:19    19728970197          14042372700         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24660   05/02/17   16:28:07      0:25      0:59    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24661   05/02/17   16:36:18      0:03      0:00    19728970197          15618358690         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24662   05/02/17   16:36:54      0:09      5:02    19728970197          12142822920                                               MT   [NIOP:VCORR]
24663   05/02/17   16:36:54      0:09      5:02    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24664   05/02/17   16:48:31      0:11      2:01    19728970197          12144031955                                               ST      [NIOP]
                                                                                                                                                                                              7007




24665   05/02/17   16:48:31      0:11      2:02    19728970197          12144031955         3557220700307613    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24666   05/02/17   16:48:31      0:08      2:01    19728970197          12144031955                                               MT      [NIOP]
24667   05/02/17   16:52:19      0:13      3:14    19728970197          16156367665         3557220700307613    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24668   05/02/17   18:55:35      0:12      2:09    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24669   05/02/17   18:59:11      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
24670   05/02/17   18:59:12      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
24671   05/02/17   18:59:12      0:23      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24672   05/02/17   18:59:25      0:08      3:39    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24673   05/02/17   19:04:04      0:10      2:23    19728970197          14053016595                                               MT    [NIOP:VCORR]
24674   05/02/17   19:04:04      0:10      2:23    19728970197          14053016595         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 751 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1392
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24675   05/02/17   19:07:22      0:09      4:39    19728970197          12144121226         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24676   05/02/17   19:12:20      0:04      2:55    19728970197          12144777469                                               MT   [NIOP:VCORR]
24677   05/02/17   19:12:20      0:04      2:55    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24678   05/02/17   19:18:00      0:08      0:01    19728970197          19085772012         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24679   05/02/17   19:18:13      0:05      0:03    19728970197          19085772012         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24680   05/02/17   19:20:17      0:32      0:28    19728970197          13363395239         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24681   05/02/17   19:21:14      0:08      0:00    19728970197          13107210034                                               MT      [NIOP]
24682   05/02/17   19:21:23      0:13      0:59    19728970197          13107210034                                               ST       [OOR]
24683   05/02/17   19:21:23      0:13      0:59    19728970197          13107210034         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                                                                                                                             7008




                                                                                              IPHONE6SPLUS
24684   05/02/17   19:21:32      0:03      1:54    19085772012          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24685   05/02/17   19:23:34      0:05      0:00    19728970197          13107210034                                               MT      [NIOP]
24686   05/02/17   19:23:40      0:10      1:19    19728970197          13107210034                                               ST       [OOR]
24687   05/02/17   19:23:40      0:11      1:18    19728970197          13107210034         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24688   05/02/17   19:24:06      0:09      6:51    13363395239          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24689   05/02/17   19:26:13      0:21      0:00    12122134245          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24690   05/02/17   19:26:14      0:22      0:21    12122134245          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24691   05/02/17   19:45:18      0:07      0:00    19728970197          13107210034                                               MT      [NIOP]
24692   05/02/17   19:45:27      0:12      1:07    19728970197          13107210034                                               ST       [OOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 752 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1393
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24693   05/02/17   19:45:27      0:13      1:06    19728970197          13107210034         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24694   05/02/17   19:45:53      0:03      0:37    12122134245          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24695   05/02/17   19:48:15      0:04      3:25    19728970197          17187530967                                               MT   [NIOP:VCORR]
24696   05/02/17   19:48:15      0:05      3:25    19728970197          17187530967         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24697   05/02/17   19:53:37      0:21      0:00    19728970197          19728327378                                               MT      [NIOP]
24698   05/02/17   19:53:39      0:23      1:21    19728970197          19728327378         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24699   05/02/17   19:53:39      0:23      1:21    19728970197          19728327378                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
24700   05/02/17   19:59:14      0:03      4:03    12122134245          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24701   05/02/17   20:12:14      0:08      2:37    19728327378          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7009




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24702   05/02/17   20:12:14      0:08      2:37    19728327378          19728970197                                               MO      [VCORR]
24703   05/02/17   20:41:15      0:10      5:50    16027542574          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24704   05/02/17   20:55:20      0:19     15:06    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24705   05/02/17   21:12:48      0:12      7:05    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24706   05/02/17   21:20:31      0:14      3:07    19728970197          19174393646         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24707   05/02/17   21:34:58      0:07      4:57    19728970197          12144777469                                               MT    [NIOP:VCORR]
24708   05/02/17   21:34:58      0:07      4:57    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24709   05/02/17   21:37:35      0:23      0:00    14173005376          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 753 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1394
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24710   05/02/17   21:37:37      0:25      0:35    14173005376          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24711   05/02/17   21:52:50      0:05     12:19    19728970197          18178450111                                               MT   [NIOP:VCORR]
24712   05/02/17   21:52:50      0:05     12:19    19728970197          18178450111         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24713   05/02/17   22:06:10      0:14      1:06    12144028465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24714   05/02/17   22:06:10      0:14      1:06    12144028465          19728970197                                               MO      [VCORR]
24715   05/02/17   22:39:58      0:06      0:13    19728970197          19173595025         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24716   05/02/17   23:04:18      0:15      4:57    19728970197          14698788836         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24717   05/02/17   23:20:46      0:02      1:15    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7010




24718   05/02/17   23:20:46      0:03      1:15    12144777469          19728970197                                               MO      [VCORR]
24719   05/02/17   23:54:29      0:03      0:00    19728970197          17706338185                                               MT       [NIOP]
24720   05/02/17   23:54:32      0:06      0:13    19728970197          17706338185                                               ST        [OOR]
24721   05/02/17   23:54:32      0:07      0:12    19728970197          17706338185         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24722   05/02/17   23:59:01      0:10      6:04    17706338185          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24723   05/02/17   23:59:01      0:13      6:04    17706338185          19728970197                                               MO        []
24724   05/03/17   00:25:49      0:03      0:37    19728970197          15734493094         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24725   05/03/17   00:56:36      0:00      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24726   05/03/17   00:56:36      0:00      0:00    12144485844          19728970197                                               MO      [Wi-Fi]
24727   05/03/17   01:11:28      0:06      8:19    12144777469          19728970197                                               MO      [VCORR]
24728   05/03/17   01:11:28      0:06      8:19    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24729   05/03/17   02:46:51      0:07      1:02    19728970197          12142822920                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 754 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1395
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:30
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24730   05/03/17   02:46:51      0:07      1:02    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24731   05/03/17   12:08:42      0:22      0:00    861017908000         19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24732   05/03/17   12:08:43      0:23      0:16    861017908000         19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24733   05/03/17   12:41:27      0:25      0:00    19728970197          14173005376         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24734   05/03/17   12:42:31      0:02      4:47    14173005376          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24735   05/03/17   12:51:37      0:05      1:03    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24736   05/03/17   13:02:16      0:02      0:00    19728970197          14055681717                                               MT      [NIOP]
24737   05/03/17   13:02:17      0:03      0:03    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7011




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24738   05/03/17   13:02:17      0:03      0:03    19728970197          14055681717                                               MT   [NIOP:CFB:VM]
                                                   14056646359(F)
24739   05/03/17   13:03:10      0:02      9:33    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24740   05/03/17   13:03:10      0:02      9:33    14055681717          19728970197                                               MO      [VCORR]
24741   05/03/17   13:13:11      0:12      1:59    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24742   05/03/17   13:33:26      0:08      1:46    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24743   05/03/17   13:57:12      0:10      0:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
24744   05/03/17   13:57:12      0:10      0:47    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24745   05/03/17   14:03:37      0:07      0:44    19728970197          17193602799         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24746   05/03/17   14:15:54      0:20      0:00    19728970197          19729892836                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 755 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1396
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24747   05/03/17   14:15:56      0:22      1:04    19728970197          19729892836                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
24748   05/03/17   14:15:56      0:23      1:04    19728970197          19729892836         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24749   05/03/17   14:17:31      0:02      0:26    19728970197          19725233060         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24750   05/03/17   14:31:57      0:02      0:18    19728970197          18775935831         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24751   05/03/17   14:37:46      0:20      0:00    19728970197          19727402097                                               MT       [NIOP]
24752   05/03/17   14:38:06      0:25      0:00    19728970197          19727402097                                               ST       [NIOP]
24753   05/03/17   14:38:07      0:26      0:19    19728970197          19727402097                                               ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
24754   05/03/17   14:38:07      0:26      0:20    19728970197          19727402097         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24755   05/03/17   14:43:38      0:10      4:34    19728970197          12163980142         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7012




                                                                                              IPHONE6SPLUS
24756   05/03/17   15:08:17      0:03      9:00    19728970197          18004563355         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24757   05/03/17   15:17:43      0:11      1:56    19728970197          17322297855         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24758   05/03/17   15:18:33      0:21      0:00    12144386175          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24759   05/03/17   15:18:34      0:22      0:46    12144386175          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24760   05/03/17   15:19:54      0:06      1:15    19728970197          19147233773         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24761   05/03/17   15:22:47      0:09      2:17    19728970197          12144386175         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24762   05/03/17   15:34:10      0:00      0:00    19728970197          14697824282                                               MT         []
24763   05/03/17   15:34:14      0:03      3:36    19728970197          14697824282                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 756 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1397
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24764   05/03/17   15:34:14      0:09      3:36    19728970197          14697824282         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24765   05/03/17   15:38:45      0:08      2:57    14698055218          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24766   05/03/17   15:38:46      0:09      2:57    14698055218          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
24767   05/03/17   15:43:49      0:21      0:00    19728970197          19049556450                                               MT       [NIOP]
24768   05/03/17   15:43:51      0:23      0:38    19728970197          19049556450                                               MT   [NIOP:CFNA:VM]
                                                   19043278491(F)
24769   05/03/17   15:43:51      0:23      0:38    19728970197          19049556450         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24770   05/03/17   15:44:59      0:14      5:27    19728970197          12023683007                                               MT    [NIOP:VCORR]
24771   05/03/17   15:44:59      0:14      5:27    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24772   05/03/17   15:56:25      0:04      4:06    19728970197          15734493094         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7013




                                                                                              IPHONE6SPLUS
24773   05/03/17   15:57:29      0:21      0:00    19049556450          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24774   05/03/17   15:57:30      0:22      0:20    19049556450          19728970197                                               MO      [VCORR]
24775   05/03/17   15:57:30      0:22      0:20    19049556450          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24776   05/03/17   16:07:43      0:22      0:00    17702902017          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24777   05/03/17   16:07:44      0:23      0:35    17702902017          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24778   05/03/17   16:09:09      0:07      0:38    19147233773          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24779   05/03/17   16:18:24      0:09      4:56    16369227916          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24780   05/03/17   16:33:39      0:10      5:17    19728970197          19049556450                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 757 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1398
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24781   05/03/17   16:33:39      0:10      5:17    19728970197          19049556450         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24782   05/03/17   16:37:15      0:20      0:00    211922660054         19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24783   05/03/17   16:37:16      0:21      0:10    211922660054         19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24784   05/03/17   16:39:37      0:04      0:00    19728970197          14055681717                                               MT      [NIOP]
24785   05/03/17   16:39:38      0:05      0:03    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24786   05/03/17   16:39:38      0:05      0:03    19728970197          14055681717                                               MT   [NIOP:CFB:VM]
                                                   14056646359(F)
24787   05/03/17   16:41:58      0:13      2:03    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24788   05/03/17   17:19:10      0:02     14:03    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7014




                                                                                              IPHONE6SPLUS
24789   05/03/17   17:19:10      0:02     14:03    14055681717          19728970197                                               MO      [VCORR]
24790   05/03/17   17:27:42      0:21      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24791   05/03/17   17:27:43      0:22      0:41    12144035705          19728970197                                               MO      [VCORR]
24792   05/03/17   17:27:43      0:22      0:41    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24793   05/03/17   17:44:45      0:02      2:23    15614987711          19728970197                                               MO      [VCORR]
24794   05/03/17   17:44:45      0:02      2:23    15614987711          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24795   05/03/17   17:47:15      0:02      1:23    15614987711          19728970197                                               MO      [VCORR]
24796   05/03/17   17:47:15      0:02      1:23    15614987711          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24797   05/03/17   17:50:43      0:03      8:30    14695838293          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24798   05/03/17   17:59:13      0:07      2:09    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 758 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1399
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
24799   05/03/17   18:14:45      0:05      0:33    12145291473          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24800   05/03/17   18:28:21      0:03      0:00    19728970197          19723922810         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24801   05/03/17   18:29:16      0:21      0:00    19728970197          13108012503                                               MT    [Wi-Fi:NIOP]
24802   05/03/17   18:29:18      0:23      0:53    19728970197          13108012503         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24803   05/03/17   18:29:18      0:23      0:53    19728970197          13108012503                                               MT         [Wi-
                                                   12532190261(F)                                                                      Fi:NIOP:CFNA:VM]
24804   05/03/17   18:42:41      0:34      0:04    19728970197          18303079367         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24805   05/03/17   18:43:14      0:24     40:02    19728970197          18303079367         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24806   05/03/17   19:15:51      0:20      0:00    17024075548          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                               7015




                                                                                              IPHONE6SPLUS
24807   05/03/17   19:15:52      0:21      0:06    17024075548          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24808   05/03/17   19:32:29      0:08      4:14    19728970197          19049556450                                               MT    [NIOP:VCORR]
24809   05/03/17   19:32:29      0:08      4:14    19728970197          19049556450         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24810   05/03/17   20:35:27      0:04      5:46    19728970197          15618358690         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24811   05/03/17   21:06:12      0:07     12:01    15618358690          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24812   05/03/17   21:15:26      0:04      0:07    12142152081          19728970197                                               MO       [VCORR]
24813   05/03/17   21:15:26      0:04      0:07    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24814   05/03/17   21:19:07      0:28      0:41    19728970197          16023636415         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24815   05/03/17   21:21:58      0:21      0:00    19728970197          12142266995                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 759 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1400
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24816   05/03/17   21:22:20      0:26      0:57    19728970197          12142266995         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24817   05/03/17   21:22:20      0:26      0:58    19728970197          12142266995                                               ST       [OOR]
24818   05/03/17   21:25:18      0:00      7:43    19728970197          12145365098                                               MT    [NIOP:CMW]
24819   05/03/17   21:25:18      0:12      7:42    19728970197          12145365098         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24820   05/03/17   21:25:18      0:12      7:42    19728970197          12145365098                                               ST      [NIOP]
24821   05/03/17   21:44:56      0:21      0:00    16023636415          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24822   05/03/17   21:44:57      0:22      0:22    16023636415          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24823   05/03/17   21:46:12      0:09      1:16    19728970197          16023636415         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24824   05/03/17   21:52:54      0:15      0:30    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7016




                                                                                              IPHONE6SPLUS
24825   05/03/17   22:05:46      0:05      4:32    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24826   05/03/17   22:10:26      0:02      0:58    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24827   05/03/17   22:11:32      0:02      1:11    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24828   05/03/17   22:17:58      0:29      0:01    19728970197          18176910396         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24829   05/03/17   22:18:19      0:06      5:13    19728970197          14053016595                                               MT   [NIOP:VCORR]
24830   05/03/17   22:18:19      0:06      5:13    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24831   05/03/17   22:24:14      0:30      0:42    19728970197          18176910396         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24832   05/03/17   22:34:18      0:19      0:00    19728970197          18176910396         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 760 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1401
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24833   05/03/17   22:37:15      0:22      0:00    19728970197          12144028465         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24834   05/03/17   22:37:15      0:22      0:00    19728970197          12144028465                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
24835   05/03/17   22:37:15      0:22      0:00    19728970197          12144028465                                               MT       [NIOP]
24836   05/03/17   22:39:11      0:00      0:00    16023636415          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24837   05/03/17   22:48:16      0:17      0:00    19728970197          18176910396         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24838   05/03/17   22:49:02      0:02      0:12    19729965235          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24839   05/03/17   23:10:10      0:04      0:29    12144028465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24840   05/03/17   23:10:10      0:04      0:29    12144028465          19728970197                                               MO      [VCORR]
24841   05/03/17   23:18:55      0:18      1:16    19728970197          18176910396         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7017




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24842   05/03/17   23:21:26      0:17      1:59    19728970197          12142822920                                               MT    [NIOP:VCORR]
24843   05/03/17   23:21:26      0:17      1:59    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24844   05/03/17   23:49:26      0:02      1:05    19728970197          14696081911         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24845   05/03/17   23:49:46      0:10      0:46    19728970197          15807891419                                               MT    [NIOP:VCORR]
24846   05/03/17   23:56:02      0:04      1:04    14696081911          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24847   05/03/17   23:59:09      0:13      1:05    14696081911          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24848   05/04/17   00:35:46      0:35      0:30    19728970197          19145227107         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24849   05/04/17   00:39:03      0:24      0:00    19728970197          12144777469                                               MT       [NIOP]
24850   05/04/17   00:39:05      0:26      0:31    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 761 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1402
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24851   05/04/17   00:39:05      0:26      0:31    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24852   05/04/17   00:58:31      0:04     10:14    12144777469          19728970197                                               MO        []
24853   05/04/17   00:58:31      0:04     10:14    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24854   05/04/17   02:33:27      0:01      0:00    19729892836          19728970197                             310410933034475   MT       [NIOP]
24855   05/04/17   02:33:27      0:01      1:13    19729892836          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24856   05/04/17   02:33:27      0:01      1:13    19729892836          19728970197                                               MO      [VCORR]
24857   05/04/17   11:17:43      0:03      6:25    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24858   05/04/17   13:00:31      0:07      0:11    19049556450          19728970197                                               MO      [VCORR]
24859   05/04/17   13:00:31      0:07      0:11    19049556450          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24860   05/04/17   13:00:53      0:04     11:54    19728970197          19049556450                                               MT   [NIOP:VCORR]
                                                                                                                                                                                              7018




24861   05/04/17   13:00:53      0:04     11:54    19728970197          19049556450         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24862   05/04/17   13:01:27      0:20      0:00    18176910396          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24863   05/04/17   13:01:28      0:21      2:48    18176910396          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24864   05/04/17   13:13:00      0:02      0:00    19728970197          18176910396         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24865   05/04/17   13:13:47      0:16     14:15    19728970197          18176910396         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24866   05/04/17   13:45:37      0:28      0:00    19728970197          19725297876         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24867   05/04/17   13:46:12      0:05      3:05    12144386175          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24868   05/04/17   14:01:35      0:04      2:02    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 762 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1403
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24869   05/04/17   14:08:08      0:20      0:08    19728970197          15127660557         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24870   05/04/17   14:31:58      0:04      0:13    12144035705          19728970197                                               MO      [VCORR]
24871   05/04/17   14:31:58      0:04      0:13    12144035705          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24872   05/04/17   14:41:01      0:05      1:41    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24873   05/04/17   14:54:25      0:08     11:22    19728970197          12144035705                                               MT   [NIOP:VCORR]
24874   05/04/17   14:54:25      0:08     11:22    19728970197          12144035705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24875   05/04/17   15:06:23      0:02      0:58    19728970197          12144777469                                               MT   [NIOP:VCORR]
24876   05/04/17   15:06:23      0:02      0:58    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24877   05/04/17   15:17:51      0:06      3:45    19728970197          12145050254         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7019




                                                                                              IPHONE6SPLUS
24878   05/04/17   15:17:51      0:06      3:45    19728970197          12145050254                                               MT   [Wi-Fi:NIOP]
24879   05/04/17   15:22:10      0:10      0:38    19728970197          12815079386                                               MT   [NIOP:VCORR]
24880   05/04/17   15:22:10      0:10      0:38    19728970197          12815079386         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24881   05/04/17   15:23:46      0:04      0:43    14696081911          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24882   05/04/17   15:33:50      0:04      1:22    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24883   05/04/17   15:46:48      0:22      0:00    19728970197          12148503592                                               MT       [NIOP]
24884   05/04/17   15:46:49      0:23      0:35    19728970197          12148503592                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
24885   05/04/17   15:46:49      0:23      0:35    19728970197          12148503592         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24886   05/04/17   15:49:58      0:08      1:59    19728970197          14693635604                                               MT    [NIOP:VCORR]
24887   05/04/17   15:49:58      0:08      1:59    19728970197          14693635604         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 763 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1404
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24888   05/04/17   15:51:57      0:06      3:39    12124162000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24889   05/04/17   16:04:16      0:04      0:00    19728970197          19038381943         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24890   05/04/17   16:44:57      0:01      0:00    19728970197          19728327378                                               MT       [NIOP]
24891   05/04/17   16:44:58      0:02      0:04    19728970197          19728327378                                               MT   [NIOP:CFNR:VM]
                                                   13176649930(F)
24892   05/04/17   16:44:58      0:02      0:04    19728970197          19728327378         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24893   05/04/17   16:46:00      0:21      0:00    19728970197          15614987711                                               MT       [NIOP]
24894   05/04/17   16:46:01      0:22      0:02    19728970197          15614987711                                               MT   [NIOP:CFNA:VM]
                                                   17862668988(F)
24895   05/04/17   16:46:01      0:22      0:02    19728970197          15614987711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24896   05/04/17   16:46:32      0:06      7:07    19728970197          19724507331         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7020




                                                                                              IPHONE6SPLUS
24897   05/04/17   16:54:18      0:21      0:00    19728970197          14055681717                                               MT      [NIOP]
24898   05/04/17   16:54:20      0:23      3:11    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24899   05/04/17   16:54:20      0:23      3:11    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
24900   05/04/17   16:58:23      0:22      0:00    19728970197          12144485844                                               MT       [NIOP]
24901   05/04/17   16:58:25      0:24      0:52    19728970197          12144485844                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
24902   05/04/17   16:58:25      0:25      0:52    19728970197          12144485844         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24903   05/04/17   17:01:09      0:23      3:12    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24904   05/04/17   17:05:07      0:10      0:03    19728970197          16023636415         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24905   05/04/17   17:07:59      0:22      0:00    19728970197          14053016595                                               MT       [NIOP]
24906   05/04/17   17:08:01      0:24      0:19    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 764 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1405
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24907   05/04/17   17:08:01      0:24      0:19    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24908   05/04/17   17:12:11      0:14      1:19    19728970197          19035814952         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24909   05/04/17   17:23:02      0:05      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24910   05/04/17   17:23:03      0:06      0:03    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24911   05/04/17   17:23:03      0:06      0:03    12144485844          19728970197                                               MO      [VCORR]
24912   05/04/17   17:23:20      0:04      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24913   05/04/17   17:23:21      0:05      0:03    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24914   05/04/17   17:23:21      0:05      0:03    12144485844          19728970197                                               MO     [VCORR]
                                                                                                                                                                                              7021




24915   05/04/17   17:25:28      0:05     10:54    14055681717          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24916   05/04/17   17:25:28      0:05     10:54    14055681717          19728970197                                               MO      [VCORR]
24917   05/04/17   17:27:48      0:21      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24918   05/04/17   17:27:49      0:22      1:16    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24919   05/04/17   17:27:49      0:22      1:16    13105629627          19728970197                                               MO      [VCORR]
24920   05/04/17   17:38:09      0:06      2:07    19728970197          14695224300         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24921   05/04/17   17:41:49      0:01      0:00    14053016595          19728970197                                               MO         []
24922   05/04/17   17:41:49      0:01      0:00    14053016595          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24923   05/04/17   17:41:57      0:01      0:00    14053016595          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24924   05/04/17   17:41:57      0:02      0:00    14053016595          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 765 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1406
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24925   05/04/17   17:42:11      0:09      0:34    19728970197          14053016595                                               MT   [NIOP:VCORR]
24926   05/04/17   17:42:11      0:09      0:34    19728970197          14053016595         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24927   05/04/17   17:44:31      0:13      7:20    19728970197          13105006644         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24928   05/04/17   18:02:55      0:05      0:19    14695224303          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24929   05/04/17   18:20:35      0:22      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24930   05/04/17   18:20:37      0:24      0:23    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24931   05/04/17   18:20:37      0:24      0:23    12144485844          19728970197                                               MO      [VCORR]
24932   05/04/17   18:44:51      0:07      0:21    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7022




24933   05/04/17   18:55:13      0:09      2:06    19145227107          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24934   05/04/17   19:08:16      0:34      0:45    19728970197          13478860538         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24935   05/04/17   19:09:52      0:17      2:22    19728970197          12142152081                                               MT      [NIOP]
24936   05/04/17   19:09:52      0:17      2:22    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24937   05/04/17   19:13:40      0:07      5:05    19728970197          19723038955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24938   05/04/17   19:18:41      0:21      0:00    15614987711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24939   05/04/17   19:18:42      0:22      1:34    15614987711          19728970197                                               MO      [VCORR]
24940   05/04/17   19:18:42      0:22      1:34    15614987711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24941   05/04/17   19:48:07      0:22      0:00    12815079386          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 766 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1407
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24942   05/04/17   19:48:09      0:24      0:29    12815079386          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24943   05/04/17   19:48:09      0:25      0:29    12815079386          19728970197                                               MO      [VCORR]
24944   05/04/17   20:03:08      0:10      0:01    18008735471          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24945   05/04/17   20:20:45      0:00      0:00    18176802745          19728970197                             310410933034475   MT       [NIOR]
24946   05/04/17   20:20:46      0:01      1:13    18176802745          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
24947   05/04/17   20:21:12      0:01      0:00    13478860538          19728970197                             310410933034475   MT       [NIOP]
24948   05/04/17   20:21:13      0:02      0:08    13478860538          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24949   05/04/17   20:21:15      0:01      0:00    18176802745          19728970197                             310410933034475   MT       [NIOP]
24950   05/04/17   20:21:16      0:02      0:36    18176802745          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
24951   05/04/17   20:52:43      0:05      1:10    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7023




24952   05/04/17   20:55:48      0:21      0:00    19728970197          12815079386                                               MT       [NIOP]
24953   05/04/17   20:55:49      0:22      0:25    19728970197          12815079386                                               MT   [NIOP:CFNA:VM]
                                                   18322217900(F)
24954   05/04/17   20:55:49      0:22      0:25    19728970197          12815079386         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24955   05/04/17   20:56:43      0:21      0:00    19728970197          18176802745         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24956   05/04/17   20:57:46      0:20      0:00    19728970197          13105629627                                               MT       [NIOP]
24957   05/04/17   20:58:06      0:25      0:00    19728970197          13105629627                                               ST       [NIOP]
24958   05/04/17   20:58:08      0:27      0:21    19728970197          13105629627                                               ST   [NIOP:CFNA:VM]
                                                   12532190261(F)
24959   05/04/17   20:58:08      0:28      0:21    19728970197          13105629627         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24960   05/04/17   20:59:05      0:06      5:29    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24961   05/04/17   21:01:39      0:00      0:00    18176802745          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 767 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1408
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24962   05/04/17   21:01:40      0:01      0:21    18176802745          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24963   05/04/17   21:01:50      0:20      0:00    18176802745          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24964   05/04/17   21:03:36      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24965   05/04/17   21:03:37      0:22      0:04    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24966   05/04/17   21:05:08      0:06      3:19    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24967   05/04/17   21:09:40      0:16      5:15    19728970197          12144777469                                               MT   [NIOP:VCORR]
24968   05/04/17   21:09:41      0:17      5:14    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24969   05/04/17   21:15:25      0:17      0:00    19728970197          18176802745         3557220700307613    310410933034475   MO         []
                                                                                                                                                                                              7024




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24970   05/04/17   21:19:27      0:03      0:57    12144777469          19728970197                                               MO      [VCORR]
24971   05/04/17   21:19:27      0:03      0:57    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24972   05/04/17   21:21:30      0:26      0:02    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24973   05/04/17   21:22:01      0:26      0:01    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24974   05/04/17   21:24:04      0:11      0:21    19728970197          12144028465                                               MT   [NIOP:VCORR]
24975   05/04/17   21:24:04      0:12      0:21    19728970197          12144028465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24976   05/04/17   21:24:53      0:09      0:03    19728970197          16023636415         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24977   05/04/17   21:27:01      0:08      0:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
24978   05/04/17   21:27:01      0:08      0:22    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 768 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1409
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:31
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24979   05/04/17   21:27:48      0:01      0:00    16023636415          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24980   05/04/17   21:27:48      0:01      0:25    16023636415          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
24981   05/04/17   21:28:08      0:25      0:01    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24982   05/04/17   21:28:32      0:15      0:07    19728970197          19728652225         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24983   05/04/17   21:28:38      0:04      0:52    12144751708          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24984   05/04/17   21:28:38      0:04      0:52    12144751708          19728970197                                               MO       [VCORR]
24985   05/04/17   21:29:57      0:21      0:00    19728970197          14698055218                                               MT        [NIOP]
24986   05/04/17   21:30:18      0:25      0:00    19728970197          14698055218                                               ST        [NIOP]
24987   05/04/17   21:30:19      0:26      1:11    19728970197          14698055218                                               ST   [NIOP:CFNA:VM]
                                                   12145362395(F)
                                                                                                                                                                                             7025




24988   05/04/17   21:30:19      0:26      1:11    19728970197          14698055218         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24989   05/04/17   21:30:39      0:05      1:13    12144777469          19728970197                                               MO         []
24990   05/04/17   21:30:39      0:05      1:13    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24991   05/04/17   21:32:37      0:29      0:02    19728970197          19725058802         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24992   05/04/17   21:33:59      0:31      0:01    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24993   05/04/17   21:35:09      0:21      0:00    19728970197          14698055218                                               MT       [NIOP]
24994   05/04/17   21:35:30      0:24      0:00    19728970197          14698055218                                               ST       [NIOP]
24995   05/04/17   21:35:31      0:01      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24996   05/04/17   21:35:31      0:01      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 769 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1410
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
24997   05/04/17   21:35:31      0:25      0:35    19728970197          14698055218                                               ST   [NIOP:CFNA:VM]
                                                   12145362395(F)
24998   05/04/17   21:35:31      0:26      0:35    19728970197          14698055218         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
24999   05/04/17   21:35:32      0:02      0:02    12142822920          19728970197                                               MO      [VCORR]
25000   05/04/17   21:37:02      0:28      0:00    19728970197          12145291473         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25001   05/04/17   21:37:32      0:13      0:03    19728970197          12145291473         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25002   05/04/17   21:48:12      0:15      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25003   05/04/17   21:48:14      0:17      0:03    12142822920          19728970197                                               MO      [VCORR]
25004   05/04/17   21:48:14      0:17      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25005   05/04/17   22:03:04      0:06      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7026




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25006   05/04/17   22:03:05      0:07      0:03    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25007   05/04/17   22:03:05      0:07      0:03    12144485844          19728970197                                               MO      [VCORR]
25008   05/04/17   22:37:56      0:00      0:00    18325496605          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25009   05/04/17   22:37:57      0:01      0:04    18325496605          19728970197                                               MO      [VCORR]
25010   05/04/17   22:37:57      0:01      0:04    18325496605          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25011   05/04/17   22:38:07      0:18      0:07    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25012   05/04/17   22:38:07      0:22      0:07    12144031955          19728970197                                               MO         []
25013   05/04/17   22:43:34      0:23      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25014   05/04/17   22:43:35      0:24      0:34    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 770 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1411
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25015   05/04/17   22:43:35      0:25      0:34    13105629627          19728970197                                               MO      [NIOR]
25016   05/04/17   22:55:16      0:00      0:00    19728970197          19728652228         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25017   05/04/17   23:16:47      0:22      0:00    14698055218          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25018   05/04/17   23:16:47      0:22      0:38    14698055218          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25019   05/04/17   23:16:48      0:23      0:38    14698055218          19728970197                                               MO       [NIOR]
25020   05/04/17   23:20:50      0:08      2:20    19049556450          19728970197                                               MO      [VCORR]
25021   05/04/17   23:20:50      0:08      2:20    19049556450          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25022   05/04/17   23:46:40      0:10      2:46    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25023   05/04/17   23:46:40      0:09      2:46    19728970197          12144777469                                               MT      [NIOP]
25024   05/04/17   23:59:47      0:03      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                                                                                                             7027




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25025   05/04/17   23:59:48      0:04      1:22    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25026   05/04/17   23:59:48      0:04      1:22    13105629627          19728970197                                               MO      [VCORR]
25027   05/05/17   00:00:23      0:06      8:57    12144777469          19728970197                                               MO         []
25028   05/05/17   00:00:23      0:06      8:57    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25029   05/05/17   00:02:39      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25030   05/05/17   00:02:40      0:22      0:58    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25031   05/05/17   00:10:02      0:16      1:39    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25032   05/05/17   00:12:04      0:08      2:45    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 771 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1412
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25033   05/05/17   00:15:09      0:10      3:52    19728970197          13105629627         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25034   05/05/17   00:15:09      0:10      3:52    19728970197          13105629627                                               MT    [NIOP:VCORR]
25035   05/05/17   00:19:01      0:08      2:18    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25036   05/05/17   00:22:11      0:21      0:00    19728970197          12144028465                                               MT       [NIOP]
25037   05/05/17   00:22:12      0:22      0:22    19728970197          12144028465         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25038   05/05/17   00:22:12      0:22      0:22    19728970197          12144028465                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
25039   05/05/17   01:32:44      0:04      6:18    12144028465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25040   05/05/17   01:32:44      0:04      6:18    12144028465          19728970197                                               MO       [VCORR]
25041   05/05/17   01:39:36      0:23      0:00    19728970197          12144777469                                               MT        [NIOP]
25042   05/05/17   01:39:37      0:24      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
                                                                                                                                                                                               7028




25043   05/05/17   01:39:37      0:24      0:03    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25044   05/05/17   01:40:19      0:04     23:37    12144777469          19728970197                                               MO         []
25045   05/05/17   01:40:19      0:04     23:37    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25046   05/05/17   02:02:40      0:21      0:00    12125844063          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25047   05/05/17   02:02:41      0:22      0:05    12125844063          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25048   05/05/17   02:03:18      0:20     15:36    12125844063          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25049   05/05/17   02:21:20      0:31      0:01    19728970197          19034453501         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25050   05/05/17   02:42:37      0:21      9:55    19034453501          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 772 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1413
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25051   05/05/17   04:29:30      0:00      0:00    211922660054         19728970197                             310410933034475   MT       [NIOP]
25052   05/05/17   04:29:31      0:01      1:59    211922660054         19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25053   05/05/17   04:33:53      0:01      0:00    211922660054         19728970197                             310410933034475   MT       [NIOP]
25054   05/05/17   04:33:54      0:02      0:53    211922660054         19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25055   05/05/17   12:16:29      0:22      0:00    19728970197          12147258189                                               MT       [NIOP]
25056   05/05/17   12:16:30      0:23      0:35    19728970197          12147258189                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
25057   05/05/17   12:16:30      0:23      0:35    19728970197          12147258189         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25058   05/05/17   12:17:55      0:11      4:54    19728970197          12149261135         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25059   05/05/17   12:24:14      0:21      0:00    19728970197          19728329707                                               MT       [NIOP]
25060   05/05/17   12:24:16      0:23      0:16    19728970197          19728329707         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7029




25061   05/05/17   12:24:16      0:23      0:16    19728970197          19728329707                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
25062   05/05/17   12:36:09      0:09      3:02    18325496605          19728970197                                               MO       [Wi-Fi]
25063   05/05/17   12:36:09      0:09      3:02    18325496605          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25064   05/05/17   12:39:12      0:11      7:27    12144777469          19728970197                                               MO         []
25065   05/05/17   12:39:12      0:11      7:27    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25066   05/05/17   12:46:39      0:09      3:15    12147258189          19728970197                                               MO      [VCORR]
25067   05/05/17   12:46:39      0:09      3:15    12147258189          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25068   05/05/17   13:00:04      0:02      3:05    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25069   05/05/17   13:01:04      0:08      2:05    12144777469          19728970197         3557220700307613    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
25070   05/05/17   13:01:04      0:09      2:05    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 773 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1414
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25071   05/05/17   13:01:07      0:00      2:02    19728970197          -1                  3557220700307613    310410933034475   MO       [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25072   05/05/17   13:03:29      0:15      1:32    12144777469          19728970197                                               MO         []
25073   05/05/17   13:03:29      0:15      1:32    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25074   05/05/17   13:05:23      0:12      1:01    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25075   05/05/17   13:19:06      0:20      0:00    19728970197          12144777469                                               MT       [NIOP]
25076   05/05/17   13:19:08      0:22      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
25077   05/05/17   13:19:08      0:23      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25078   05/05/17   13:21:40      0:03      2:10    12144777469          19728970197                                               MO      [VCORR]
25079   05/05/17   13:21:40      0:03      2:10    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7030




25080   05/05/17   14:37:06      0:03      0:51    19728970197          12145294675         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25081   05/05/17   14:49:30      0:09      5:52    19728970197          12023683007                                               MT    [NIOP:VCORR]
25082   05/05/17   14:49:30      0:09      5:52    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25083   05/05/17   15:54:30      0:13     11:58    19728970197          13014425957         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25084   05/05/17   15:56:35      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25085   05/05/17   15:56:36      0:23      0:35    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25086   05/05/17   16:07:05      0:25      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25087   05/05/17   16:09:34      0:03      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25088   05/05/17   16:09:34      0:04      0:00    12144777469          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 774 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1415
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
25089   05/05/17   16:09:39      0:02      0:18    12144777469          19728970197                                               MO     [VCORR]
25090   05/05/17   16:09:39      0:02      0:18    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25091   05/05/17   16:10:40      0:03      1:27    17027977777          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25092   05/05/17   16:27:09      0:07      3:41    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25093   05/05/17   16:48:33      0:32      0:07    19728970197          13109208193         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25094   05/05/17   16:49:50      0:11      1:03    19728970197          18303079367         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25095   05/05/17   16:52:51      0:05      0:18    12144777469          19728970197                                               MO        []
25096   05/05/17   16:52:51      0:05      0:18    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           7031




25097   05/05/17   16:53:11      0:05      1:00    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25098   05/05/17   16:53:11      0:06      1:00    12144777469          19728970197                                               MO        []
25099   05/05/17   17:02:31      0:03     11:29    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25100   05/05/17   17:19:41      0:04      3:26    13127145705          19728970197                                               MO     [VCORR]
25101   05/05/17   17:19:41      0:04      3:26    13127145705          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25102   05/05/17   17:28:06      0:02      7:35    19728970197          12144588782         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25103   05/05/17   17:38:00      0:02      6:54    19728970197          19722726759                                               MT     [NIOP]
25104   05/05/17   17:38:00      0:07      6:54    19728970197          19722726759         3557220700307613    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25105   05/05/17   17:38:00      0:07      6:54    19728970197          19722726759                                               ST      [NIOP]
25106   05/05/17   17:40:18      0:08      0:49    14695838293          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 775 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1416
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25107   05/05/17   18:04:40      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25108   05/05/17   18:04:41      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
25109   05/05/17   18:04:41      0:22      0:02    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25110   05/05/17   18:30:16      0:07      1:07    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25111   05/05/17   18:33:30      0:13      6:27    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25112   05/05/17   18:40:15      0:06      5:17    19728970197          12149126054                                               MT   [NIOP:VCORR]
25113   05/05/17   18:40:15      0:06      5:17    19728970197          12149126054         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25114   05/05/17   18:48:17      0:12      2:46    19177420998          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7032




25115   05/05/17   18:48:17      0:12      2:46    19177420998          19728970197                                               MO      [VCORR]
25116   05/05/17   18:58:59      0:22      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25117   05/05/17   18:59:00      0:23      0:02    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25118   05/05/17   18:59:00      0:23      0:02    12144485844          19728970197                                               MO      [Wi-Fi]
25119   05/05/17   19:21:47      0:03      8:37    12144777469          19728970197                                               MO      [VCORR]
25120   05/05/17   19:21:47      0:03      8:37    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25121   05/05/17   19:33:42      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25122   05/05/17   19:33:43      0:23      0:04    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25123   05/05/17   19:34:10      0:21      0:00    12315930201          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 776 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1417
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25124   05/05/17   19:34:11      0:22      0:00    12315930201          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25125   05/05/17   19:35:41      0:05      0:04    19728970197          12315930201         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25126   05/05/17   19:35:54      0:04      2:48    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25127   05/05/17   19:44:35      0:10      1:44    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25128   05/05/17   19:53:06      0:04      0:00    18132397776          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25129   05/05/17   19:53:08      0:06      0:47    18132397776          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25130   05/05/17   19:56:14      0:02      3:34    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7033




25131   05/05/17   20:06:35      0:12      1:22    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25132   05/05/17   20:12:15      0:03     11:53    19728970197          18006543131         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25133   05/05/17   20:16:48      0:21      0:00    19494563853          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25134   05/05/17   20:16:48      0:21      0:49    19494563853          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25135   05/05/17   20:41:14      0:22      0:00    16319182536          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25136   05/05/17   20:41:15      0:23      0:47    16319182536          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25137   05/05/17   21:07:45      0:09      0:45    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25138   05/05/17   21:15:26      0:08      3:21    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 777 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1418
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25139   05/05/17   21:15:26      0:08      3:21    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25140   05/05/17   21:20:40      0:02      2:31    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25141   05/05/17   21:23:54      0:02      0:06    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25142   05/05/17   21:25:41      0:10      6:11    19728970197          12023683007                                               MT    [NIOP:VCORR]
25143   05/05/17   21:25:41      0:10      6:11    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25144   05/05/17   21:55:02      0:00      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
25145   05/05/17   21:55:03      0:01      0:08    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25146   05/05/17   21:56:40      0:10      6:04    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25147   05/05/17   22:33:54      0:22      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                               7034




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25148   05/05/17   22:33:55      0:23      0:04    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25149   05/05/17   22:33:55      0:23      0:04    12144485844          19728970197                                               MO       [Wi-Fi]
25150   05/05/17   23:05:54      0:10      2:09    19728970197          12142024709         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25151   05/05/17   23:23:38      0:22      0:00    19728970197          19179239988                                               MT     [Wi-Fi:NIOP]
25152   05/05/17   23:23:40      0:24      0:39    19728970197          19179239988                                               MT         [Wi-
                                                   18622513466(F)                                                                      Fi:NIOP:CFNA:VM]
25153   05/05/17   23:23:40      0:24      0:39    19728970197          19179239988         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25154   05/05/17   23:24:45      0:05      1:00    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25155   05/05/17   23:39:45      0:14      1:02    19179239988          19728970197                                               MO       [VCORR]
25156   05/05/17   23:39:45      0:14      1:02    19179239988          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 778 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1419
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25157   05/05/17   23:40:47      0:11      0:41    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25158   05/05/17   23:40:47      0:12      0:41    12144777469          19728970197                                               MO        []
25159   05/05/17   23:44:48      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25160   05/05/17   23:44:50      0:23      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25161   05/05/17   23:58:09      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25162   05/05/17   23:58:10      0:23      0:07    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25163   05/06/17   00:14:56      0:32      0:02    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25164   05/06/17   00:15:19      0:09      2:53    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7035




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25165   05/06/17   00:31:27      0:06      0:32    19728970197          12144760069         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25166   05/06/17   01:12:08      0:06      7:12    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25167   05/06/17   01:33:31      0:06      4:17    12144035705          19728970197                                               MO      [VCORR]
25168   05/06/17   01:33:31      0:06      4:17    12144035705          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25169   05/06/17   14:06:30      0:15      0:38    19728970197          12142822920                                               MT   [NIOP:VCORR]
25170   05/06/17   14:06:30      0:15      0:38    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25171   05/06/17   14:20:11      0:33      1:02    19728970197          19178805351         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25172   05/06/17   14:26:04      0:03     20:05    19728970197          13195279199         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 779 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1420
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25173   05/06/17   14:46:47      0:32      0:14    19728970197          18176802745         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25174   05/06/17   14:58:06      0:03      2:30    14055681717          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25175   05/06/17   14:58:06      0:03      2:30    14055681717          19728970197                                               MO      [VCORR]
25176   05/06/17   16:04:55      0:19      0:57    19728970197          12142152081                                               MT   [NIOP:VCORR]
25177   05/06/17   16:04:55      0:19      0:57    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25178   05/06/17   16:06:08      0:11      1:12    19728970197          12144777469                                               MT   [NIOP:VCORR]
25179   05/06/17   16:06:08      0:11      1:12    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25180   05/06/17   16:08:12      0:15     17:06    19728970197          16319182536         3557220700307613    310410933034475   MO   [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25181   05/06/17   16:21:28      0:05      0:00    19728970197          19177548198         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                                                                                                                             7036




                                                                                              IPHONE6SPLUS
25182   05/06/17   16:33:14      0:05      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25183   05/06/17   16:33:15      0:06      0:03    12144777469          19728970197                                               MO      [VCORR]
25184   05/06/17   16:33:15      0:06      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25185   05/06/17   17:13:57      0:00      0:01    19177420998          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25186   05/06/17   17:13:57      0:01      0:00    19177420998          19728970197                                               MO        []
25187   05/06/17   17:40:04      0:14      0:07    19728970197          19177420998         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25188   05/06/17   17:40:04      0:14      0:07    19728970197          19177420998                                               MT   [NIOP:VCORR]
25189   05/06/17   17:40:50      0:07      1:17    14173005376          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25190   05/06/17   17:44:55      0:05      1:09    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 780 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1421
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25191   05/06/17   17:48:31      0:05      1:34    19177420998          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25192   05/06/17   17:48:31      0:05      1:34    19177420998          19728970197                                               MO     [VCORR]
25193   05/06/17   18:15:25      0:07     32:22    17063087372          19728970197                                               MO     [VCORR]
25194   05/06/17   18:15:25      0:07     32:22    17063087372          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25195   05/06/17   18:50:48      0:11      2:35    19728970197          19172130804         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25196   05/06/17   18:56:43      0:12      0:00    19728970197          12145291473         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25197   05/06/17   19:51:08      0:04      0:04    19728970197          19723784184         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25198   05/06/17   19:51:21      0:06      0:00    19728970197          19725094963         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7037




25199   05/06/17   19:51:47      0:09      1:42    19728970197          12142822920                                               MT   [NIOP:VCORR]
25200   05/06/17   19:51:47      0:09      1:42    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25201   05/06/17   19:58:03      0:22      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25202   05/06/17   19:58:04      0:23      0:06    12142822920          19728970197                                               MO      [VCORR]
25203   05/06/17   19:58:04      0:23      0:06    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25204   05/06/17   20:01:22      0:23      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25205   05/06/17   20:01:23      0:24      0:08    12142822920          19728970197                                               MO      [VCORR]
25206   05/06/17   20:01:23      0:24      0:08    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25207   05/06/17   20:04:22      0:01      0:00    19728970197          19728396131                                               MT       [NIOP]
25208   05/06/17   20:04:25      0:04      0:24    19728970197          19728396131                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 781 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1422
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25209   05/06/17   20:04:25      0:05      0:24    19728970197          19728396131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25210   05/06/17   20:28:49      0:19      1:51    12144777469          19728970197                                               MO     [VCORR]
25211   05/06/17   20:28:49      0:19      1:51    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25212   05/06/17   20:53:49      0:06      2:59    19728970197          17322059000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25213   05/06/17   23:02:21      0:23      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25214   05/06/17   23:02:22      0:24      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25215   05/06/17   23:02:22      0:25      0:00    12144777469          19728970197                                               MO         []
25216   05/07/17   00:34:10      0:21      0:00    19728396131          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7038




25217   05/07/17   00:34:13      0:24      0:37    19728396131          19728970197                                               MO      [VCORR]
25218   05/07/17   00:34:13      0:24      0:37    19728396131          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25219   05/07/17   01:45:55      0:06      1:37    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25220   05/07/17   03:45:00      0:01      0:00    12145291473          19728970197                             310410933034475   MT       [NIOP]
25221   05/07/17   03:45:00      0:01      0:09    12145291473          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25222   05/07/17   12:18:41      0:00      0:00    14173005376          19728970197                             310410933034475   MT       [NIOP]
25223   05/07/17   12:18:42      0:01      0:02    14173005376          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25224   05/07/17   13:26:19      0:12      1:18    14173005376          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25225   05/07/17   14:00:30      0:05      8:26    12144777469          19728970197                                               MO         []
25226   05/07/17   14:00:30      0:05      8:26    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 782 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1423
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:32
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25227   05/07/17   14:45:54      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25228   05/07/17   14:45:55      0:22      0:17    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25229   05/07/17   14:45:55      0:22      0:17    12144485844          19728970197                                               MO       [NIOR]
25230   05/07/17   15:13:22      0:02      0:56    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25231   05/07/17   15:13:22      0:02      0:57    12142822920          19728970197                                               MO      [VCORR]
25232   05/07/17   15:30:10      0:11     20:23    19728970197          12144485844                                               MT   [Wi-Fi:NIOP]
25233   05/07/17   15:30:11      0:12     20:22    19728970197          12144485844         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25234   05/07/17   16:29:13      0:02      0:44    19728970197          12142152081                                               MT   [NIOP:VCORR]
25235   05/07/17   16:29:13      0:02      0:44    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25236   05/07/17   16:57:00      0:01      0:00    19728970197          19728396131                                               MT       [NIOP]
                                                                                                                                                                                             7039




25237   05/07/17   16:57:02      0:03      0:04    19728970197          19728396131                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
25238   05/07/17   16:57:02      0:04      0:04    19728970197          19728396131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25239   05/07/17   17:26:16      0:09      3:56    19728396131          19728970197                                               MO      [VCORR]
25240   05/07/17   17:26:16      0:09      3:56    19728396131          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25241   05/07/17   20:03:21      0:03      8:17    13108795888          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25242   05/07/17   20:13:07      0:02      3:28    13478860538          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25243   05/07/17   21:15:52      0:03      0:28    19728970197          12142152081                                               MT   [NIOP:VCORR]
25244   05/07/17   21:15:52      0:04      0:29    19728970197          12142152081         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25245   05/07/17   21:16:20      0:14      3:35    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 783 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1424
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25246   05/07/17   21:20:48      0:29      1:06    19728970197          12145294675         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25247   05/07/17   21:24:09      0:08     11:45    19728970197          19178805351         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25248   05/07/17   21:46:51      0:01      0:00    19728970197          19728970050                                               MT      [NIOP]
25249   05/07/17   21:46:52      0:02      0:29    19728970197          19728970050         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25250   05/07/17   21:46:52      0:02      0:30    19728970197          19728970050                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
25251   05/07/17   22:24:50      0:19      0:00    19728970197          16465103042                                               MT       [NIOP]
25252   05/07/17   22:25:09      0:20      0:00    19728970197          16465103042         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25253   05/07/17   22:27:10      0:03      7:01    17812640709          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25254   05/07/17   22:41:12      0:18      0:28    19728970197          17037276850         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7040




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25255   05/08/17   00:02:36      0:03      4:57    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25256   05/08/17   00:10:23      0:34      0:00    19728970197          15163306281         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25257   05/08/17   01:33:18      0:00      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
25258   05/08/17   01:33:19      0:01      0:03    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25259   05/08/17   01:35:29      0:00      0:01    15163306281          19728970197                             310410933034475   MT       [NIOP]
25260   05/08/17   01:35:30      0:01      0:03    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25261   05/08/17   02:12:43      0:01      0:00    14173005376          19728970197                             310410933034475   MT       [NIOP]
25262   05/08/17   02:12:43      0:01      1:13    14173005376          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25263   05/08/17   03:12:32      0:01      0:00    12146016822          19728970197                             310410933034475   MT       [NIOP]
25264   05/08/17   03:12:33      0:02      0:06    12146016822          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25265   05/08/17   03:37:38      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 784 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1425
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25266   05/08/17   03:37:39      0:01      0:03    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25267   05/08/17   11:47:15      0:04      5:19    12024127996          19728970197                                               MO      [VCORR]
25268   05/08/17   11:47:15      0:04      5:19    12024127996          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25269   05/08/17   11:52:35      0:10     11:46    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25270   05/08/17   13:01:07      0:07     10:46    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25271   05/08/17   13:54:54      0:03      4:03    14798062627          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25272   05/08/17   13:54:54      0:05      4:02    14798062627          19728970197                                               MO      [VCORR]
25273   05/08/17   13:54:54      0:05      4:02    14798062627          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25274   05/08/17   13:57:20      0:21      0:00    19178805351          19728970197                                               ST      [NIOP]
                                                                                                                                                                                             7041




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25275   05/08/17   13:57:21      0:00      0:00    19178805351          19728970197                             310410933034475   MT     [NIOP:CMW]
25276   05/08/17   13:57:22      0:23      0:24    19178805351          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25277   05/08/17   14:37:42      0:05      1:20    12145268701          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25278   05/08/17   14:56:59      0:06      3:21    18504597443          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25279   05/08/17   14:57:00      0:00      3:20    18504597443          19728970197                                               MO        []
25280   05/08/17   14:57:00      0:00      3:20    18504597443          19728970197                                               MO        []
25281   05/08/17   15:24:41      0:03      2:23    19728970197          18667899223         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25282   05/08/17   15:28:35      0:01      0:00    19728970197          12142152081                                               MT       [NIOP]
25283   05/08/17   15:28:36      0:02      0:03    19728970197          12142152081                                               MT   [NIOP:CFNR:VM]
                                                   13173419000(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 785 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1426
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25284   05/08/17   15:28:36      0:02      0:03    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25285   05/08/17   15:32:10      0:02      1:01    19728970197          19723835700         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25286   05/08/17   15:36:48      0:21      0:00    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25287   05/08/17   15:36:49      0:22      0:04    12142152081          19728970197                                               MO      [VCORR]
25288   05/08/17   15:36:49      0:22      0:04    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25289   05/08/17   15:45:37      0:08      2:25    19728970197          12142152081                                               MT   [NIOP:VCORR]
25290   05/08/17   15:45:37      0:09      2:25    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25291   05/08/17   15:57:12      0:04      0:45    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7042




25292   05/08/17   16:09:27      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25293   05/08/17   16:09:29      0:23      0:02    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25294   05/08/17   16:09:29      0:24      0:02    12142822920          19728970197                                               MO      [VCORR]
25295   05/08/17   16:10:07      0:06      2:12    19728970197          12142822920                                               MT   [NIOP:VCORR]
25296   05/08/17   16:10:07      0:06      2:12    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25297   05/08/17   16:13:50      0:20      0:39    19728970197          12144777469                                               MT   [NIOP:VCORR]
25298   05/08/17   16:13:50      0:20      0:39    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25299   05/08/17   16:14:59      0:08     10:49    19728970197          13127145705                                               MT   [NIOP:VCORR]
25300   05/08/17   16:14:59      0:08     10:49    19728970197          13127145705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25301   05/08/17   16:47:53      0:08      1:12    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 786 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1427
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25302   05/08/17   16:52:54      0:10      0:00    19728970197          19542147609                                               MT      [NIOP]
25303   05/08/17   16:52:55      0:11      0:59    19728970197          19542147609         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25304   05/08/17   16:52:55      0:11      1:00    19728970197          19542147609                                               MT   [NIOP:CFB:VM]
                                                   13059724650(F)
25305   05/08/17   17:02:53      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25306   05/08/17   17:02:55      0:23      0:02    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25307   05/08/17   17:02:55      0:23      0:02    12144485844          19728970197                                               MO      [VCORR]
25308   05/08/17   17:11:59      0:07      5:03    19728970197          19727319200         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25309   05/08/17   17:24:29      0:08      2:46    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25310   05/08/17   17:28:00      0:26      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                                                                                                              7043




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25311   05/08/17   17:37:23      0:26      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25312   05/08/17   17:41:52      0:12      0:41    19728970197          12144777469                                               MT   [NIOP:VCORR]
25313   05/08/17   17:41:52      0:12      0:41    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25314   05/08/17   17:44:39      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
25315   05/08/17   17:44:41      0:24      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
25316   05/08/17   17:44:41      0:24      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25317   05/08/17   17:48:45      0:21      2:01    19728970197          12144777469                                               MT    [NIOP:VCORR]
25318   05/08/17   17:48:45      0:21      2:01    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25319   05/08/17   17:54:46      0:02      0:16    13105712000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 787 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1428
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25320   05/08/17   18:46:44      0:21      0:00    19726440675          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
25321   05/08/17   18:46:45      0:22      1:04    19726440675          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                             IPHONE6SPLUS
25322   05/08/17   20:31:28      0:21      0:00    18083063161          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
25323   05/08/17   20:31:29      0:22      0:35    18083063161          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25324   05/08/17   21:02:29      0:07      0:55    19728970197          12123089100         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25325   05/08/17   21:11:24      0:22      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25326   05/08/17   21:11:46      0:09      1:37    19728970197          18083063161         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7044




25327   05/08/17   21:11:53      0:02      3:26    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25328   05/08/17   21:14:51      0:21      0:00    19728970197          12022253814                                               MT       [NIOP]
25329   05/08/17   21:14:52      0:22      0:29    19728970197          12022253814                                               MT   [NIOP:CFNA:VM]
                                                   14105304141(F)
25330   05/08/17   21:14:52      0:23      0:29    19728970197          12022253814         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25331   05/08/17   21:15:27      0:03      0:36    19728970197          18083063161         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25332   05/08/17   21:16:02      0:18      1:47    12144777469          19728970197                                               MO      [VCORR]
25333   05/08/17   21:16:02      0:18      1:47    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25334   05/08/17   21:19:16      0:33      0:13    19728970197          19144037755         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25335   05/08/17   21:19:51      0:11     14:25    19728970197          19178805351         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 788 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1429
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25336   05/08/17   21:21:39      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25337   05/08/17   21:21:39      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25338   05/08/17   21:21:39      0:22      0:00    12144777469          19728970197                                               MO         []
25339   05/08/17   21:34:34      0:02      0:00    19728970197          19728396131                                               MT       [NIOP]
25340   05/08/17   21:34:37      0:05      0:23    19728970197          19728396131                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
25341   05/08/17   21:34:37      0:05      0:23    19728970197          19728396131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25342   05/08/17   21:35:13      0:05      2:00    19728970197          12144777469                                               MT      [NIOP]
25343   05/08/17   21:35:13      0:05      2:00    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25344   05/08/17   21:37:49      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
25345   05/08/17   21:38:09      0:25      0:00    19728970197          12142822920                                               ST       [NIOP]
                                                                                                                                                                                             7045




25346   05/08/17   21:38:11      0:27      0:02    19728970197          12142822920                                               ST   [NIOP:CFNA:VM]
                                                   18322059008(F)
25347   05/08/17   21:38:11      0:27      0:02    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25348   05/08/17   21:38:37      0:20      0:05    19728970197          19728652227         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25349   05/08/17   21:39:01      0:02     21:56    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25350   05/08/17   21:59:13      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25351   05/08/17   21:59:14      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
25352   05/08/17   21:59:14      0:22      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25353   05/08/17   22:01:16      0:08      1:56    19728970197          12142822920                                               MT    [NIOP:VCORR]
25354   05/08/17   22:01:16      0:08      1:56    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25355   05/08/17   22:03:46      0:23      0:00    19728970197          19542147609                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 789 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1430
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25356   05/08/17   22:03:48      0:25      0:01    19728970197          19542147609                                               MT   [NIOP:CFNA:VM]
                                                   13059724650(F)
25357   05/08/17   22:03:48      0:25      0:01    19728970197          19542147609         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25358   05/08/17   22:04:19      0:13      0:02    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25359   05/08/17   22:06:58      0:06      0:00    19728970197          14053016595                                               MT       [NIOP]
25360   05/08/17   22:06:58      0:06      0:00    19728970197          14053016595         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25361   05/08/17   22:07:05      0:03      9:15    14053016595          19728970197                                               MO      [VCORR]
25362   05/08/17   22:07:05      0:03      9:15    14053016595          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25363   05/08/17   22:15:28      0:21      0:00    19728396131          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25364   05/08/17   22:15:30      0:23      0:19    19728396131          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              7046




25365   05/08/17   22:15:30      0:23      0:19    19728396131          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25366   05/08/17   22:21:58      0:09      6:44    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25367   05/08/17   22:40:41      0:24      0:00    19728970197          12144777469                                               MT       [NIOP]
25368   05/08/17   22:40:43      0:26      0:40    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
25369   05/08/17   22:40:43      0:27      0:40    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25370   05/08/17   22:41:46      0:11      0:00    19728970197          19728652228         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25371   05/08/17   22:41:58      0:02      0:00    19728970197          19728396131                                               MT       [NIOP]
25372   05/08/17   22:42:00      0:04      0:37    19728970197          19728396131                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
25373   05/08/17   22:42:00      0:05      0:37    19728970197          19728396131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 790 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1431
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25374   05/08/17   22:46:28      0:03      0:13    19728970197          16463983404         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25375   05/08/17   22:48:07      0:31      0:49    19728970197          15592881919         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25376   05/08/17   23:12:08      0:25      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25377   05/08/17   23:12:16      0:33      0:03    12144777469          19728970197                                               MO         []
25378   05/08/17   23:12:16      0:33      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25379   05/08/17   23:30:51      0:04      1:09    19728970197          12144777469                                               MT      [NIOP]
25380   05/08/17   23:30:51      0:05      1:09    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25381   05/08/17   23:45:24      0:05      7:00    15592881919          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7047




25382   05/09/17   00:17:54      0:10      1:35    12146955961          19728970197                                               MO      [VCORR]
25383   05/09/17   00:17:54      0:10      1:35    12146955961          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25384   05/09/17   02:32:57      0:13      1:44    12142152081          19728970197                                               MO      [VCORR]
25385   05/09/17   02:32:57      0:13      1:44    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25386   05/09/17   14:08:05      0:23      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25387   05/09/17   14:08:06      0:24      0:04    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25388   05/09/17   14:17:10      0:21      0:00    12124162000          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25389   05/09/17   14:17:11      0:22      0:41    12124162000          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25390   05/09/17   14:21:35      0:09      0:14    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 791 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1432
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25391   05/09/17   14:28:30      0:15      0:32    19728970197          19173710711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25392   05/09/17   14:28:30      0:15      0:32    19728970197          19173710711                                               MT    [NIOP:VCORR]
25393   05/09/17   14:29:40      0:22      0:00    19728970197          12147387634                                               MT       [NIOP]
25394   05/09/17   14:29:42      0:24      0:06    19728970197          12147387634                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
25395   05/09/17   14:29:42      0:24      0:06    19728970197          12147387634         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25396   05/09/17   14:30:02      0:09      0:00    19728970197          14695224300         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25397   05/09/17   14:31:17      0:14      1:13    19728970197          12124163751         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25398   05/09/17   14:39:12      0:11      2:01    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25399   05/09/17   14:48:29      0:05      1:14    12147387634          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7048




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25400   05/09/17   14:48:29      0:05      1:15    12147387634          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
25401   05/09/17   15:14:30      0:06      0:54    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25402   05/09/17   15:19:24      0:04      0:09    12144777469          19728970197                                               MO      [VCORR]
25403   05/09/17   15:19:24      0:04      0:09    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25404   05/09/17   15:20:57      0:22      0:00    18176802745          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25405   05/09/17   15:20:58      0:23      0:16    18176802745          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25406   05/09/17   15:27:12      0:23      0:00    19728970197          12102407114                                               MT       [NIOP]
25407   05/09/17   15:27:14      0:25      0:29    19728970197          12102407114                                               MT   [NIOP:CFNA:VM]
                                                   12102329000(F)
25408   05/09/17   15:27:14      0:25      0:29    19728970197          12102407114         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 792 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1433
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25409   05/09/17   15:27:54      0:05      3:13    19728970197          18176802745         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25410   05/09/17   15:41:15      0:09      1:09    19728970197          12122134245         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25411   05/09/17   15:44:16      0:07      0:06    19728970197          12128356000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25412   05/09/17   15:44:33      0:08      2:01    19728970197          12128356000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25413   05/09/17   15:51:29      0:05      2:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
25414   05/09/17   15:51:29      0:06      2:13    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25415   05/09/17   15:54:08      0:00      0:00    12124162000          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25416   05/09/17   15:54:09      0:01      0:27    12124162000          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                                                                                                                                                             7049




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25417   05/09/17   15:54:10      0:06      0:24    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25418   05/09/17   15:55:07      0:01      0:00    19728970197          12142152081                                               MT       [NIOP]
25419   05/09/17   15:55:09      0:03      3:07    19728970197          12142152081                                               MT   [NIOP:CFNR:VM]
                                                   13173419000(F)
25420   05/09/17   15:55:09      0:03      3:07    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25421   05/09/17   15:57:38      0:22      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25422   05/09/17   15:57:39      0:23      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25423   05/09/17   15:57:39      0:24      0:01    12144777469          19728970197                                               MO      [VCORR]
25424   05/09/17   16:05:49      0:05      1:29    12123354804          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 793 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1434
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25425   05/09/17   16:21:48      0:20      0:23    19728970197          12124163751         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25426   05/09/17   16:29:52      0:03     11:43    13105712000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25427   05/09/17   16:42:07      0:13      1:18    19728970197          12142152081                                               MT      [NIOP]
25428   05/09/17   16:42:07      0:15      1:18    19728970197          12142152081                                               ST      [NIOP]
25429   05/09/17   16:42:07      0:15      1:18    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25430   05/09/17   16:43:53      0:01      0:00    19728970197          12102407114                                               MT      [NIOP]
25431   05/09/17   16:43:53      0:01      0:00    19728970197          12102407114         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25432   05/09/17   16:44:34      0:05      0:00    19728970197          12102407114                                               MT       [NIOP]
25433   05/09/17   16:44:35      0:06      0:31    19728970197          12102407114                                               MT   [NIOP:CFB:VM]
                                                   12102329000(F)
25434   05/09/17   16:44:35      0:06      0:31    19728970197          12102407114         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7050




                                                                                              IPHONE6SPLUS
25435   05/09/17   16:45:32      0:13      0:00    19728970197          12102407114                                               MT      [NIOP]
25436   05/09/17   16:45:32      0:13      0:00    19728970197          12102407114         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25437   05/09/17   16:45:40      0:01      0:00    19728970197          12102407114                                               MT      [NIOP]
25438   05/09/17   16:45:40      0:01      0:00    19728970197          12102407114         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25439   05/09/17   16:58:34      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
25440   05/09/17   16:58:36      0:24      0:00    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
25441   05/09/17   16:58:36      0:24      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25442   05/09/17   17:09:06      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25443   05/09/17   17:09:08      0:23      0:01    12142822920          19728970197                                               MO      [VCORR]
25444   05/09/17   17:09:08      0:23      0:01    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 794 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1435
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25445   05/09/17   17:11:44      0:21      0:00    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25446   05/09/17   17:11:46      0:23      0:02    12142152081          19728970197                                               MO      [VCORR]
25447   05/09/17   17:11:46      0:23      0:03    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25448   05/09/17   17:17:12      0:03     11:43    12102407114          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25449   05/09/17   17:17:12      0:04     11:43    12102407114          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
25450   05/09/17   17:23:14      0:20      0:00    19494563853          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25451   05/09/17   17:23:15      0:21      1:06    19494563853          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25452   05/09/17   17:24:13      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              7051




                                                                                              IPHONE6SPLUS
25453   05/09/17   17:24:14      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
25454   05/09/17   17:24:14      0:22      0:02    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25455   05/09/17   17:29:44      0:11      1:08    19728970197          12142822920                                               MT   [NIOP:VCORR]
25456   05/09/17   17:29:44      0:11      1:08    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25457   05/09/17   17:31:19      0:23      0:00    19728970197          19494563853         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25458   05/09/17   17:32:50      0:07     19:04    19728970197          17065182116                                               MT   [NIOP:VCORR]
25459   05/09/17   17:32:50      0:07     19:04    19728970197          17065182116         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25460   05/09/17   17:33:13      0:21      0:00    19494563853          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25461   05/09/17   17:33:14      0:22      0:24    19494563853          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 795 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1436
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25462   05/09/17   17:52:48      0:09      3:15    19728970197          19494563853         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25463   05/09/17   17:56:26      0:03      3:10    19728970197          12144777469                                               MT   [NIOP:VCORR]
25464   05/09/17   17:56:26      0:03      3:10    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25465   05/09/17   17:59:51      0:02      0:00    19728970197          19728396131                                               MT       [NIOP]
25466   05/09/17   17:59:53      0:04      0:02    19728970197          19728396131                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
25467   05/09/17   17:59:53      0:05      0:02    19728970197          19728396131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25468   05/09/17   18:01:36      0:10      0:31    19728970197          13105712000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25469   05/09/17   18:02:41      0:02      1:40    13105628342          19728970197         3557220700307613    310410933034475   MT     [NIOR:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25470   05/09/17   18:02:41      0:02      1:40    13105628342          19728970197                                               MO   [NIOR:VCORR]
                                                                                                                                                                                             7052




25471   05/09/17   18:04:19      0:10      0:35    19147721853          19728970197                                               MO        []
25472   05/09/17   18:04:19      0:07      0:35    19147721853          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25473   05/09/17   18:06:36      0:07      0:11    12123354804          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25474   05/09/17   18:40:00      0:10      0:13    12124162000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25475   05/09/17   18:44:18      0:03      4:26    12124162000          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25476   05/09/17   18:51:39      0:11      0:00    19728970197          19175380091                                               MT       [NIOP]
25477   05/09/17   18:51:41      0:13      0:03    19728970197          19175380091                                               MT   [NIOP:CFB:VM]
                                                   18622513466(F)
25478   05/09/17   18:51:41      0:13      0:03    19728970197          19175380091         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25479   05/09/17   18:52:18      0:21      0:00    19728970197          14055681717                                               MT       [NIOP]
25480   05/09/17   18:52:19      0:22      0:06    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 796 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1437
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:33
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25481   05/09/17   18:52:20      0:23      0:05    19728970197          14055681717         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25482   05/09/17   19:00:34      0:21      0:00    19728970197          12142152081                                               MT       [NIOP]
25483   05/09/17   19:00:37      0:24      0:21    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
25484   05/09/17   19:00:37      0:25      0:20    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25485   05/09/17   19:02:13      0:04      0:37    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25486   05/09/17   19:02:13      0:04      0:38    12142152081          19728970197                                               MO      [VCORR]
25487   05/09/17   19:06:50      0:05      1:18    14055681717          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25488   05/09/17   19:06:51      0:06      1:17    14055681717          19728970197                                               MO       [VCORR]
25489   05/09/17   19:08:39      0:21      0:00    19728970197          12142152081                                               MT        [NIOP]
25490   05/09/17   19:08:41      0:23      0:17    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                             7053




25491   05/09/17   19:08:41      0:23      0:17    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25492   05/09/17   19:10:29      0:23      0:00    19728970197          12144777469                                               MT       [NIOP]
25493   05/09/17   19:10:31      0:25      0:00    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
25494   05/09/17   19:10:31      0:25      0:00    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25495   05/09/17   19:21:14      0:09      1:22    19728970197          12142152081                                               MT    [NIOP:VCORR]
25496   05/09/17   19:21:14      0:09      1:22    19728970197          12142152081         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25497   05/09/17   19:21:48      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25498   05/09/17   19:21:49      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]
25499   05/09/17   19:21:49      0:22      0:02    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 797 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1438
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25500   05/09/17   19:22:44      0:05      1:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
25501   05/09/17   19:22:44      0:06      1:46    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25502   05/09/17   19:53:29      0:08      2:06    19728970197          19723038955         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25503   05/09/17   19:55:47      0:08      1:28    19728970197          19723038955         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25504   05/09/17   19:56:43      0:03      0:00    12144777469          19728970197                                               MO         []
25505   05/09/17   19:56:43      0:03      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25506   05/09/17   20:13:29      0:04      4:38    19728396131          19728970197                                               MO       [VCORR]
25507   05/09/17   20:13:29      0:04      4:38    19728396131          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25508   05/09/17   20:16:23      0:08      0:17    12147733152          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                               7054




                                                                                              IPHONE6SPLUS
25509   05/09/17   20:16:23      0:09      0:17    12147733152          19728970197                                               MO       [VCORR]
25510   05/09/17   20:40:55      0:18      2:17    19728970197          19728652228         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25511   05/09/17   20:44:52      0:28      0:54    19728970197          12145294675         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25512   05/09/17   20:48:04      0:34      1:11    19728970197          19033713559         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25513   05/09/17   20:51:42      0:02      3:17    12144777469          19728970197                                               MO       [VCORR]
25514   05/09/17   20:51:42      0:02      3:17    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25515   05/09/17   21:06:53      0:10      6:00    19033713559          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25516   05/09/17   21:13:53      0:17      5:17    19728970197          19728652228         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25517   05/09/17   21:39:11      0:23      0:00    19728970197          12144608465                                               MT       [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 798 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1439
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25518   05/09/17   21:39:12      0:24      1:24    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
25519   05/09/17   21:39:12      0:24      1:24    19728970197          12144608465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25520   05/09/17   21:41:41      0:12      0:56    19728970197          12142822920                                               MT    [NIOP:VCORR]
25521   05/09/17   21:41:41      0:12      0:56    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25522   05/09/17   21:49:54      0:19      1:01    19728970197          12144777469                                               MT    [NIOP:VCORR]
25523   05/09/17   21:49:54      0:19      1:01    19728970197          12144777469         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25524   05/09/17   21:50:56      0:05      1:28    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25525   05/09/17   21:52:24      0:07      3:29    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25526   05/09/17   21:56:01      0:04      4:44    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7055




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25527   05/09/17   22:01:20      0:13      0:24    19728970197          12142152081                                               MT    [NIOP:VCORR]
25528   05/09/17   22:01:20      0:14      0:24    19728970197          12142152081         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25529   05/09/17   23:54:39      0:21      0:00    15163306281          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25530   05/09/17   23:54:41      0:23      0:02    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25531   05/10/17   01:10:54      0:01      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25532   05/10/17   01:10:55      0:02      0:03    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25533   05/10/17   01:10:56      0:06      0:01    12144031955          19728970197                                               MO        []
25534   05/10/17   01:48:45      0:07      2:07    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 799 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1440
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25535   05/10/17   02:29:48      0:17      6:29    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25536   05/10/17   02:51:27      0:00      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
25537   05/10/17   02:51:28      0:01      0:54    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25538   05/10/17   02:53:51      0:01      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
25539   05/10/17   02:53:51      0:01      0:03    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25540   05/10/17   02:57:20      0:01      0:00    13109208193          19728970197                             310410933034475   MT       [NIOP]
25541   05/10/17   02:57:20      0:01      0:22    13109208193          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25542   05/10/17   12:01:25      0:03     10:43    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25543   05/10/17   12:04:27      0:21      0:00    17035319639          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25544   05/10/17   12:04:28      0:22      0:50    17035319639          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             7056




                                                                                              IPHONE6SPLUS
25545   05/10/17   12:16:59      0:22      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25546   05/10/17   12:17:00      0:23      0:04    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25547   05/10/17   12:47:26      0:13      9:30    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25548   05/10/17   12:57:14      0:15      0:00    19728970197          12023209242                                               MT       [NIOP]
25549   05/10/17   12:57:15      0:16      0:02    19728970197          12023209242                                               MT   [NIOP:CFB:VM]
                                                   14106934248(F)
25550   05/10/17   12:57:15      0:16      0:02    19728970197          12023209242         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25551   05/10/17   12:59:52      0:33      1:51    19728970197          19807220594         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25552   05/10/17   13:02:27      0:22      0:00    19728970197          16508045500                                               MT       [NIOP]
25553   05/10/17   13:02:29      0:24      1:16    19728970197          16508045500                                               MT   [NIOP:CFNA:VM]
                                                   14154978897(F)



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 800 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1441
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25554   05/10/17   13:02:29      0:25      1:16    19728970197          16508045500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25555   05/10/17   13:03:53      0:02     12:02    19807220594          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25556   05/10/17   13:22:54      0:10      3:26    19728970197          17035319639         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25557   05/10/17   13:27:42      0:01      0:06    19728970197          18175653557                                               MT     [CFNR:VM]
                                                   18179999302(F)
25558   05/10/17   13:27:42      0:01      0:06    19728970197          18175653557         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25559   05/10/17   13:27:57      0:06      1:14    19728970197          12022259896         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25560   05/10/17   13:30:57      0:05      6:41    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7057




25561   05/10/17   13:53:23      0:04      2:49    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25562   05/10/17   13:53:23      0:04      2:49    19728970197          19177044960                                               MT   [NIOP:VCORR]
25563   05/10/17   14:02:48      0:40      1:08    19728970197          18704500164         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25564   05/10/17   14:12:49      0:21      0:00    19728970197          12142080557                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
25565   05/10/17   14:13:11      0:26      0:27    19728970197          12142080557                                               ST       [OOR]
25566   05/10/17   14:13:11      0:26      0:27    19728970197          12142080557         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25567   05/10/17   14:17:05      0:08      0:00    19728970197          12142157015                                               MT      [NIOP]
25568   05/10/17   14:17:07      0:10      0:03    19728970197          12142157015         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25569   05/10/17   14:17:07      0:10      0:03    19728970197          12142157015                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
25570   05/10/17   14:21:30      0:01      0:00    19728970197          12023209242                                               MT       [NIOP]
25571   05/10/17   14:21:32      0:03      0:02    19728970197          12023209242                                               MT   [NIOP:CFB:VM]
                                                   14106934248(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 801 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1442
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
25572   05/10/17   14:21:32      0:03      0:02    19728970197           12023209242        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25573   05/10/17   14:22:20      0:10      1:26    19728970197           12142822920                                              MT   [NIOP:VCORR]
25574   05/10/17   14:22:20      0:10      1:26    19728970197           12142822920        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25575   05/10/17   15:40:44      0:22      0:00    19728970197           12023683007                                              MT       [NIOP]
25576   05/10/17   15:40:45      0:23      1:19    19728970197           12023683007                                              MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
25577   05/10/17   15:40:45      0:23      1:19    19728970197           12023683007        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25578   05/10/17   15:59:17      0:07      0:14    18083063161           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25579   05/10/17   16:03:21      0:04     11:12    19728970197           18083063161        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25580   05/10/17   16:20:46      0:26      0:00    19728970197           12142822920                                              MT       [NIOP]
                                                                                                                                                                                             7058




25581   05/10/17   16:20:47      0:27      0:01    19728970197           12142822920                                              MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
25582   05/10/17   16:20:47      0:27      0:01    19728970197           12142822920        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25583   05/10/17   16:21:27      0:13      1:03    19728970197           19724033399        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25584   05/10/17   16:22:58      0:01      1:05    12142822920           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25585   05/10/17   16:22:58      0:02      1:05    12142822920           19728970197                                              MO      [VCORR]
25586   05/10/17   16:43:45      0:00      0:00    19728970197           15127514333                                              MT       [NIOP]
25587   05/10/17   16:43:49      0:04      0:27    15127514333           18572166808                                              MO       [CFNR]
                                                   19728970197(OO)
25588   05/10/17   16:43:49      0:04      0:27    19728970197           15127514333                                              MT    [NIOP:CFNR]
                                                   18572166808(F)
25589   05/10/17   16:43:49      0:05      0:27    19728970197           15127514333        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25590   05/10/17   16:49:22      0:06      1:32    19728970197           12148642022                                              MT    [NIOP:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 802 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1443
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25591   05/10/17   16:49:22      0:06      1:32    19728970197          12148642022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25592   05/10/17   16:58:13      0:28      0:23    19728970197          18176910396         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25593   05/10/17   17:01:11      0:32      0:58    19728970197          12142369700         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25594   05/10/17   17:05:35      0:12      2:24    19728970197          14693631099         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25595   05/10/17   17:05:35      0:12      2:24    19728970197          14693631099                                               MT   [NIOP:VCORR]
25596   05/10/17   17:17:40      0:12      0:17    19728970197          12142152081                                               MT      [NIOP]
25597   05/10/17   17:17:40      0:14      0:17    19728970197          12142152081                                               ST      [NIOP]
25598   05/10/17   17:17:40      0:14      0:17    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25599   05/10/17   17:18:11      0:21      0:00    19728970197          12142152081                                               MT       [NIOP]
25600   05/10/17   17:18:31      0:29      0:00    19728970197          12142152081                                               ST       [NIOP]
                                                                                                                                                                                             7059




25601   05/10/17   17:18:33      0:31      0:08    19728970197          12142152081                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
25602   05/10/17   17:18:33      0:31      0:08    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25603   05/10/17   17:18:53      0:00      0:01    12142152081          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25604   05/10/17   17:18:54      0:01      0:04    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25605   05/10/17   17:18:55      0:03      0:03    12142152081          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
25606   05/10/17   17:19:06      0:12      2:45    19728970197          18323641726         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25607   05/10/17   17:46:28      0:21      0:01    19728970197          12144608465                                               MT       [NIOP]
25608   05/10/17   17:46:30      0:23      0:50    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
25609   05/10/17   17:46:30      0:23      0:50    19728970197          12144608465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 803 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1444
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25610   05/10/17   17:48:37      0:16      2:26    19728970197          12144751708                                               MT    [NIOP:VCORR]
25611   05/10/17   17:48:38      0:17      2:25    19728970197          12144751708         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25612   05/10/17   17:50:58      0:15      8:18    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25613   05/10/17   18:00:28      0:02      0:35    12144608465          19728970197                                               MO      [VCORR]
25614   05/10/17   18:00:28      0:02      0:35    12144608465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25615   05/10/17   18:28:30      0:22      0:00    19728970197          13108012503                                               MT    [Wi-Fi:NIOP]
25616   05/10/17   18:28:32      0:24      1:07    19728970197          13108012503         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25617   05/10/17   18:28:32      0:24      1:07    19728970197          13108012503                                               MT         [Wi-
                                                   12532190261(F)                                                                      Fi:NIOP:CFNA:VM]
25618   05/10/17   18:54:25      0:14      0:12    19728970197          19728652228         3557220700307613    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               7060




25619   05/10/17   18:57:53      0:05      0:16    19034453501          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25620   05/10/17   18:59:17      0:07      0:13    12146757676          19728970197                                               MO       [VCORR]
25621   05/10/17   18:59:17      0:07      0:13    12146757676          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25622   05/10/17   19:05:28      0:03      0:00    19728396131          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25623   05/10/17   19:05:29      0:04      1:15    19728396131          19728970197                                               MO       [VCORR]
25624   05/10/17   19:05:29      0:04      1:15    19728396131          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25625   05/10/17   19:11:47      0:07      0:25    19728970197          19728652225         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25626   05/10/17   19:19:32      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
25627   05/10/17   19:19:35      0:24      0:00    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 804 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1445
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25628   05/10/17   19:19:35      0:24      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25629   05/10/17   19:19:39      0:01      0:00    19728970197          12142822920                                               MT       [NIOP]
25630   05/10/17   19:19:39      0:01      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25631   05/10/17   19:19:53      0:04      0:00    19728970197          12142822920                                               MT       [NIOP]
25632   05/10/17   19:19:53      0:04      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25633   05/10/17   19:20:20      0:21      1:17    19728970197          19034453501         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25634   05/10/17   19:20:52      0:08      2:12    12142822920          19728970197                                               MO       [VCORR]
25635   05/10/17   19:20:52      0:08      2:12    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25636   05/10/17   19:23:15      0:06      3:01    19728970197          19728652225         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               7061




                                                                                              IPHONE6SPLUS
25637   05/10/17   19:37:53      0:06      1:40    12023683007          19728970197                                               MO       [VCORR]
25638   05/10/17   19:37:53      0:06      1:40    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25639   05/10/17   20:08:41      0:05      0:38    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25640   05/10/17   20:11:02      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
25641   05/10/17   20:11:03      0:22      0:23    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
25642   05/10/17   20:11:03      0:22      0:23    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25643   05/10/17   20:13:15      0:11      3:50    19728970197          15162482042         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25644   05/10/17   20:16:52      0:14     10:57    12023683007          19728970197                                               MO     [CMH:VCORR]
25645   05/10/17   20:16:52      0:14     10:57    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 805 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1446
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25646   05/10/17   20:24:56      0:21      0:00    12148642022          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25647   05/10/17   20:24:57      0:22      0:01    12148642022          19728970197                                               MO      [VCORR]
25648   05/10/17   20:24:57      0:22      0:01    12148642022          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25649   05/10/17   20:28:02      0:08      0:55    19728970197          12148642022                                               MT   [NIOP:VCORR]
25650   05/10/17   20:28:02      0:09      0:55    19728970197          12148642022         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25651   05/10/17   20:32:08      0:06      0:33    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25652   05/10/17   20:33:03      0:14      6:04    19728970197          15162482042         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25653   05/10/17   20:35:34      0:20      0:00    19728973661          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7062




25654   05/10/17   20:35:35      0:21      0:12    19728973661          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25655   05/10/17   20:40:05      0:10      1:50    12023683007          19728970197                                               MO         []
25656   05/10/17   20:40:05      0:09      1:50    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25657   05/10/17   20:46:39      0:06      0:08    12144777469          19728970197                                               MO      [VCORR]
25658   05/10/17   20:46:39      0:06      0:08    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25659   05/10/17   20:54:52      0:12      8:47    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25660   05/10/17   21:39:27      0:33      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25661   05/10/17   21:40:05      0:32      0:08    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25662   05/10/17   21:50:14      0:15      3:52    19728970197          19723341900         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 806 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1447
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25663   05/10/17   21:51:01      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25664   05/10/17   21:51:02      0:22      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25665   05/10/17   21:54:29      0:10      0:57    19728970197          12144777469                                               MT   [NIOP:VCORR]
25666   05/10/17   21:54:29      0:10      0:57    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25667   05/10/17   21:55:47      0:16      3:26    19728970197          19723341900         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25668   05/10/17   21:57:21      0:21      0:00    12123354950          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25669   05/10/17   21:57:22      0:22      0:27    12123354950          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25670   05/10/17   21:59:31      0:05      1:37    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7063




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25671   05/10/17   22:15:26      0:09     18:57    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25672   05/10/17   22:16:21      0:20      0:00    16197803405          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25673   05/10/17   22:16:22      0:21      0:09    16197803405          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25674   05/10/17   22:21:36      0:06      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25675   05/10/17   22:21:36      0:06      0:00    19177044960          19728970197                                               MO         []
25676   05/10/17   22:22:24      0:21      0:00    19177044960          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25677   05/10/17   22:22:25      0:22      0:11    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25678   05/10/17   22:22:25      0:22      0:11    19177044960          19728970197                                               MO      [VCORR]
25679   05/10/17   22:34:41      0:00      0:00    19728970197          12148937577                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 807 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1448
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25680   05/10/17   22:34:42      0:01      0:32    19728970197          12148937577                                               MT    [NIOP:CFB:VM]
                                                   14099749000(F)
25681   05/10/17   22:34:42      0:01      0:32    19728970197          12148937577         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25682   05/10/17   22:35:59      0:11      0:46    19728970197          12144777469                                               MT    [NIOP:VCORR]
25683   05/10/17   22:36:00      0:12      0:45    19728970197          12144777469         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25684   05/10/17   22:36:45      0:10      3:22    19364654248          19728970197                                               MO      [VCORR]
25685   05/10/17   22:36:45      0:10      3:22    19364654248          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25686   05/10/17   22:40:29      0:08      1:24    19728970197          12144777469                                               MT    [NIOP:VCORR]
25687   05/10/17   22:40:29      0:08      1:24    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25688   05/10/17   22:44:47      0:23      0:00    19728970197          16508045500                                               MT       [NIOP]
25689   05/10/17   22:44:49      0:25      0:26    19728970197          16508045500                                               MT   [NIOP:CFNA:VM]
                                                   14154978897(F)
                                                                                                                                                                                             7064




25690   05/10/17   22:44:49      0:25      0:26    19728970197          16508045500         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25691   05/10/17   22:45:43      0:13      0:00    19728970197          12023209242                                               MT     [Wi-Fi:NIOP]
25692   05/10/17   22:45:44      0:14      0:40    19728970197          12023209242                                               MT [Wi-Fi:NIOP:CFB:VM]
                                                   14106934248(F)
25693   05/10/17   22:45:44      0:14      0:40    19728970197          12023209242         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25694   05/10/17   22:52:24      0:24      0:57    19728970197          19728652228         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25695   05/10/17   22:56:59      0:11     15:11    19728970197          16195596242                                               MT    [NIOP:VCORR]
25696   05/10/17   22:56:59      0:11     15:11    19728970197          16195596242         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25697   05/10/17   23:13:26      0:17      4:40    19728970197          14053016595                                               MT    [NIOP:VCORR]
25698   05/10/17   23:13:26      0:18      4:40    19728970197          14053016595         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 808 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1449
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25699   05/10/17   23:19:50      0:19     11:11    19728970197          12064683059         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25700   05/11/17   00:18:32      0:21      0:00    13108495634          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25701   05/11/17   00:18:34      0:23      0:49    13108495634          19728970197                                               MO      [VCORR]
25702   05/11/17   00:18:34      0:23      0:49    13108495634          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25703   05/11/17   00:39:51      0:09      0:58    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25704   05/11/17   02:19:04      0:08     15:23    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25705   05/11/17   02:19:04      0:09     15:23    12144777469          19728970197                                               MO      [VCORR]
25706   05/11/17   11:35:40      0:21      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7065




25707   05/11/17   11:35:41      0:22      0:15    12142822920          19728970197                                               MO      [VCORR]
25708   05/11/17   11:35:41      0:22      0:15    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25709   05/11/17   11:47:39      0:23      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25710   05/11/17   11:47:40      0:24      0:03    12142822920          19728970197                                               MO      [VCORR]
25711   05/11/17   11:47:40      0:24      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25712   05/11/17   12:09:35      0:28      0:00    19728970197          12022259896         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25713   05/11/17   12:15:42      0:11     17:49    19728970197          12023683007                                               MT   [NIOP:VCORR]
25714   05/11/17   12:15:42      0:11     17:49    19728970197          12023683007         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25715   05/11/17   12:24:30      0:12      3:19    18175653557          19728970197         3557220700307613    310410933034475   MT   [NIOR:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25716   05/11/17   12:24:30      0:12      3:20    18175653557          19728970197                                               MO      [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 809 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1450
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25717   05/11/17   12:24:31      0:00      9:01    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25718   05/11/17   13:03:20      0:05      0:04    19176995253          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25719   05/11/17   13:27:34      0:35      0:03    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25720   05/11/17   13:28:12      0:32      0:02    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25721   05/11/17   13:31:42      0:21      0:00    19728970197          19723225010                                               MT       [NIOP]
25722   05/11/17   13:31:44      0:23      0:42    19728970197          19723225010                                               MT   [NIOP:CFNA:VM]
                                                   12543666111(F)
25723   05/11/17   13:31:44      0:23      0:42    19728970197          19723225010         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25724   05/11/17   13:32:33      0:02      0:00    19728970197          19723225010                                               MT       [NIOP]
25725   05/11/17   13:32:33      0:02      0:00    19728970197          19723225010         3557220700307613    310410933034475   MO         []
                                                                                                                                                                                              7066




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25726   05/11/17   13:32:38      0:02      0:00    19728970197          19723225010                                               MT       [NIOP]
25727   05/11/17   13:32:38      0:02      0:00    19728970197          19723225010         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25728   05/11/17   13:37:53      0:03      0:00    19728970197          14437454363         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25729   05/11/17   13:37:58      0:02      0:00    19728970197          14437454363         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25730   05/11/17   13:38:07      0:03      0:00    19728970197          14437454363         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25731   05/11/17   13:40:40      0:35      0:02    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25732   05/11/17   13:41:10      0:09      2:30    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 810 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1451
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:34
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25733   05/11/17   13:47:02      0:06      1:00    19728970197          19723038955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25734   05/11/17   13:57:32      0:11      0:12    19728970197          12252580920                                               MT   [NIOP:VCORR]
25735   05/11/17   13:57:32      0:11      0:12    19728970197          12252580920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25736   05/11/17   14:01:09      0:02      1:15    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25737   05/11/17   14:32:01      0:10     10:00    19728970197          12252580920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25738   05/11/17   14:32:01      0:10     10:01    19728970197          12252580920                                               MT   [NIOP:VCORR]
25739   05/11/17   14:47:54      0:21      0:00    19146431553          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25740   05/11/17   14:47:56      0:23      0:23    19146431553          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7067




25741   05/11/17   15:10:07      0:07      1:13    19728970197          12142152081                                               MT   [NIOP:VCORR]
25742   05/11/17   15:10:07      0:07      1:13    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25743   05/11/17   15:16:43      0:06      0:43    19728970197          12123354950         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25744   05/11/17   15:17:55      0:18      4:01    19728970197          19146431553         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25745   05/11/17   15:22:39      0:28      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25746   05/11/17   15:22:49      0:05      2:55    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25747   05/11/17   15:27:39      0:03      0:00    19728970197          12252580920                                               MT      [NIOP]
25748   05/11/17   15:27:39      0:03      0:00    19728970197          12252580920         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25749   05/11/17   15:30:37      0:21      0:00    19728970197          15127514333                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 811 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1452
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
25750   05/11/17   15:30:57      0:24      0:01    19728970197           15127514333                                              ST       [NIOP]
25751   05/11/17   15:31:01      0:28      0:02    19728970197           15127514333                                              ST    [NIOP:CFNA]
                                                   18572166808(F)
25752   05/11/17   15:31:01      0:28      0:02    19728970197           15127514333        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25753   05/11/17   15:31:01      0:03      0:02    15127514333           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
25754   05/11/17   15:32:09      0:01      0:00    19728970197           15124848199                                              MT       [NIOP]
25755   05/11/17   15:32:10      0:02      0:37    19728970197           15124848199                                              MT   [NIOP:CFNR:VM]
                                                   15129689010(F)
25756   05/11/17   15:32:10      0:02      0:37    19728970197           15124848199        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25757   05/11/17   15:33:49      0:05      0:09    12252580920           19728970197                                              MO      [VCORR]
25758   05/11/17   15:33:49      0:05      0:09    12252580920           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25759   05/11/17   16:01:28      0:03      0:00    19728970197           12146322092                                              MT       [NIOP]
                                                                                                                                                                                             7068




25760   05/11/17   16:01:30      0:05      0:24    19728970197           12146322092                                              MT   [NIOP:CFB:VM]
                                                   13173419000(F)
25761   05/11/17   16:01:30      0:06      0:24    19728970197           12146322092        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25762   05/11/17   16:05:18      0:02      1:08    19728970197           12142152081                                              MT      [NIOP]
25763   05/11/17   16:05:18      0:04      1:08    19728970197           12142152081                                              ST      [NIOP]
25764   05/11/17   16:05:18      0:04      1:08    19728970197           12142152081        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25765   05/11/17   16:07:52      0:09     18:15    19728970197           18476588606        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25766   05/11/17   16:33:43      0:05      0:05    12144777469           19728970197                                              MO      [VCORR]
25767   05/11/17   16:33:43      0:05      0:05    12144777469           19728970197        3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25768   05/11/17   16:37:06      0:00      0:01    12146322092           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25769   05/11/17   16:37:07      0:01      0:27    12146322092           19728970197                                              MO      [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 812 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1453
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25770   05/11/17   16:37:07      0:01      0:27    12146322092          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25771   05/11/17   16:37:25      0:22      0:00    17024075548          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25772   05/11/17   16:37:26      0:23      0:36    17024075548          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25773   05/11/17   16:42:10      0:20      0:00    19728970197          12146322092                                               MT       [NIOP]
25774   05/11/17   16:42:12      0:22      0:03    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
25775   05/11/17   16:42:12      0:23      0:03    19728970197          12146322092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25776   05/11/17   16:43:55      0:06      5:21    19728970197          12142822920                                               MT    [NIOP:VCORR]
25777   05/11/17   16:43:55      0:06      5:21    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25778   05/11/17   16:45:57      0:21      0:00    12146322092          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7069




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25779   05/11/17   16:45:58      0:22      0:04    12146322092          19728970197                                               MO      [VCORR]
25780   05/11/17   16:45:58      0:22      0:04    12146322092          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25781   05/11/17   16:49:28      0:04      1:42    19728970197          12146322092                                               MT    [NIOP:VCORR]
25782   05/11/17   16:49:28      0:04      1:42    19728970197          12146322092         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25783   05/11/17   16:52:00      0:17      5:29    19728970197          12142151700         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25784   05/11/17   17:02:03      0:06      0:13    19728970197          12023683007                                               MT    [NIOP:VCORR]
25785   05/11/17   17:02:03      0:06      0:13    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25786   05/11/17   17:06:57      0:03      5:48    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25787   05/11/17   17:07:27      0:10      5:18    12023683007          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 813 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1454
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
25788   05/11/17   17:07:27      0:10      5:18    12023683007          19728970197         3557220700307613    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
25789   05/11/17   17:07:29      0:00      5:16    19728970197          -1                  3557220700307613    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25790   05/11/17   17:11:44      0:09      1:00    19727405526          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25791   05/11/17   17:11:44      0:09      1:00    19727405526          19728970197                                               MO       [VCORR]
25792   05/11/17   17:13:00      0:05      0:29    19728970197          19728652225         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25793   05/11/17   17:14:27      0:09     18:51    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25794   05/11/17   17:40:30      0:05      8:20    12144777469          19728970197                                               MO      [VCORR]
25795   05/11/17   17:40:30      0:05      8:20    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7070




25796   05/11/17   17:52:19      0:12      2:44    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25797   05/11/17   17:57:50      0:07      6:51    12143631314          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25798   05/11/17   18:16:58      0:05      0:18    19728970197          19728652225         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25799   05/11/17   18:17:13      0:11      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25800   05/11/17   18:17:21      0:00      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25801   05/11/17   18:17:22      0:01      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25802   05/11/17   18:17:22      0:02      0:01    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 814 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1455
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25803   05/11/17   18:17:28      0:03      1:16    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25804   05/11/17   18:23:32      0:05      4:41    19728970197          19724736867         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25805   05/11/17   19:29:49      0:01      0:00    12148937577          19728970197                             310410933034475   MT       [NIOP]
25806   05/11/17   19:29:50      0:02      0:36    12148937577          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25807   05/11/17   19:29:50      0:02      0:36    12148937577          19728970197                                               MO      [VCORR]
25808   05/11/17   19:36:09      0:01      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
25809   05/11/17   19:36:10      0:02      0:02    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25810   05/11/17   19:41:42      0:01      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
25811   05/11/17   19:41:43      0:02      0:03    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
25812   05/11/17   19:44:15      0:00      0:00    17065182116          19728970197                             310410933034475   MT       [NIOP]
25813   05/11/17   19:44:16      0:01      0:51    17065182116          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
                                                                                                                                                                                              7071




25814   05/11/17   19:44:16      0:02      0:51    17065182116          19728970197                                               MO      [VCORR]
25815   05/11/17   20:44:40      0:28      0:00    19728970197          13125726118         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25816   05/11/17   20:46:03      0:15      0:48    19728970197          19724736867         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25817   05/11/17   20:47:35      0:00      0:00    19724736867          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25818   05/11/17   20:47:36      0:01      0:03    19724736867          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25819   05/11/17   20:47:46      0:49      0:00    19728970197          13125726118         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25820   05/11/17   20:48:18      0:09      0:08    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25821   05/11/17   20:50:07      0:14      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 815 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1456
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25822   05/11/17   20:50:20      0:11      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25823   05/11/17   20:52:13      0:06     18:38    19728970197          12023683007                                               MT   [NIOP:VCORR]
25824   05/11/17   20:52:13      0:07     18:38    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25825   05/11/17   21:03:41      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25826   05/11/17   21:03:42      0:23      0:46    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25827   05/11/17   21:12:08      0:00      0:00    13108012503          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25828   05/11/17   21:12:09      0:01      0:21    13108012503          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25829   05/11/17   21:12:09      0:01      0:21    13108012503          19728970197                                               MO      [Wi-Fi]
                                                                                                                                                                                             7072




25830   05/11/17   21:12:12      0:07     12:54    19728970197          18083063161         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25831   05/11/17   21:21:41      0:07      3:23    19725058802          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25832   05/11/17   21:27:13      0:21      0:47    19728970197          19725569905         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25833   05/11/17   21:41:09      0:15      3:23    19728970197          13107219587         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25834   05/11/17   22:00:00      0:09      1:39    19728970197          12142152081                                               MT   [NIOP:VCORR]
25835   05/11/17   22:00:01      0:10      1:38    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25836   05/11/17   22:00:28      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25837   05/11/17   22:00:29      0:22      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 816 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1457
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25838   05/11/17   22:01:46      0:04      2:52    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25839   05/11/17   22:21:49      0:12     16:14    19728970197          19727402097                                               MT   [NIOP:VCORR]
25840   05/11/17   22:21:49      0:12     16:14    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25841   05/11/17   22:43:16      0:11      0:33    14696445082          19728970197                                               MO       [NIOR]
25842   05/11/17   22:43:16      0:11      0:33    14696445082          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25843   05/11/17   22:46:17      0:07      0:37    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25844   05/11/17   22:46:55      0:10      0:34    14696445082          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25845   05/11/17   22:46:55      0:11      0:35    14696445082          19728970197                                               MO      [NIOR]
25846   05/11/17   23:03:37      0:23      0:00    19728970197          13108012503                                               MT      [NIOP]
25847   05/11/17   23:03:39      0:25      0:40    19728970197          13108012503         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7073




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25848   05/11/17   23:03:39      0:25      0:40    19728970197          13108012503                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
25849   05/11/17   23:04:51      0:03      0:00    19728970197          12142822920                                               MT    [NIOP:VCORR]
25850   05/11/17   23:04:51      0:04      0:00    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25851   05/11/17   23:08:15      0:04      3:12    12144777469          19728970197                                               MO      [VCORR]
25852   05/11/17   23:08:15      0:04      3:12    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25853   05/11/17   23:20:24      0:24      0:00    19728970197          19722929954         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25854   05/11/17   23:20:49      0:21      0:00    19728970197          18055513899                                               ST       [NIOP]
25855   05/11/17   23:20:50      0:00      0:00    19728970197          17606389253                                               MT         []
25856   05/11/17   23:20:51      0:23      0:51    19728970197          18055513899                                               ST   [NIOP:CFNA:VM]
                                                   12133001055(F)
25857   05/11/17   23:20:51      0:24      0:51    19728970197          18055513899         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 817 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1458
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
25858   05/11/17   23:22:24      0:05      3:29    19728970197          18055513899                                               MT   [NIOP:VCORR]
25859   05/11/17   23:22:24      0:05      3:29    19728970197          18055513899         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25860   05/12/17   00:51:02      0:05     16:10    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25861   05/12/17   01:29:38      0:07      1:15    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25862   05/12/17   01:46:41      0:11      1:17    12672543786          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25863   05/12/17   02:19:09      0:01      0:00    12142822920          19728970197                                               MO        []
25864   05/12/17   02:19:09      0:01      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25865   05/12/17   03:36:37      0:17      1:52    19728970197          12142152081                                               MT   [NIOP:VCORR]
25866   05/12/17   03:36:37      0:17      1:52    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           7074




                                                                                              IPHONE6SPLUS
25867   05/12/17   11:37:43      0:12      0:13    18502268559          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25868   05/12/17   13:32:25      0:05      5:47    19728970197          12815079386                                               MT   [NIOP:VCORR]
25869   05/12/17   13:32:25      0:05      5:47    19728970197          12815079386         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25870   05/12/17   14:06:42      0:09      0:10    13108012503          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25871   05/12/17   14:06:42      0:09      0:10    13108012503          19728970197                                               MO     [VCORR]
25872   05/12/17   14:25:58      0:07      2:35    18177130629          19728970197                                               MO     [VCORR]
25873   05/12/17   14:25:58      0:07      2:35    18177130629          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25874   05/12/17   14:32:34      0:06      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25875   05/12/17   14:47:38      0:06      0:46    12142152081          19728970197                                               MO     [VCORR]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 818 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1459
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25876   05/12/17   14:47:38      0:06      0:46    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25877   05/12/17   15:18:45      0:23      0:00    19728970197          13108012503                                               MT       [NIOP]
25878   05/12/17   15:18:47      0:25      1:18    19728970197          13108012503         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25879   05/12/17   15:18:47      0:25      1:18    19728970197          13108012503                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
25880   05/12/17   15:19:10      0:03      5:58    13108012503          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25881   05/12/17   15:19:11      0:04      5:57    13108012503          19728970197                                               MO      [VCORR]
25882   05/12/17   15:36:15      0:05      1:50    12144777469          19728970197                                               MO      [VCORR]
25883   05/12/17   15:36:15      0:05      1:50    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25884   05/12/17   15:39:30      0:11      7:39    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7075




25885   05/12/17   15:41:56      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25886   05/12/17   15:41:57      0:22      0:14    12144485844          19728970197                                               MO      [VCORR]
25887   05/12/17   15:41:57      0:22      0:21    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25888   05/12/17   15:42:11      0:00      0:07    12144485844          19728970197                                               MO      [Wi-Fi]
25889   05/12/17   15:53:35      0:07      6:16    12146322092          19728970197                                               MO      [VCORR]
25890   05/12/17   15:53:35      0:07      6:16    12146322092          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25891   05/12/17   16:58:42      0:06      3:40    12146748938          19728970197                                               MO      [VCORR]
25892   05/12/17   16:58:42      0:06      3:40    12146748938          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25893   05/12/17   17:06:38      0:22      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25894   05/12/17   17:06:39      0:23      0:04    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 819 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1460
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25895   05/12/17   17:06:40      0:27      0:03    12144031955          19728970197                                               MO        []
25896   05/12/17   17:08:36      0:22      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25897   05/12/17   17:08:37      0:23      0:04    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25898   05/12/17   17:08:38      0:27      0:02    12144031955          19728970197                                               MO        []
25899   05/12/17   18:20:56      0:20      0:00    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25900   05/12/17   18:20:56      0:09      0:00    18083063161          19728970197                             310410933034475   MT         []
25901   05/12/17   18:20:57      0:21      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25902   05/12/17   18:28:47      0:10      0:00    12028028234          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25903   05/12/17   18:28:47      0:09      0:00    12028028234          19728970197                             310410933034475   MT         []
25904   05/12/17   18:28:48      0:11      0:18    12028028234          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              7076




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25905   05/12/17   18:28:49      0:13      0:17    12028028234          19728970197                                               MO      [NIOR]
25906   05/12/17   19:01:27      0:02      0:03    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25907   05/12/17   19:02:06      0:27      0:02    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25908   05/12/17   19:02:20      0:00      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25909   05/12/17   19:02:22      0:02      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25910   05/12/17   19:02:52      0:33      0:00    19728970197          19178173558         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25911   05/12/17   19:03:12      0:04      4:04    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 820 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1461
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25912   05/12/17   19:19:21      0:14     16:17    19728970197          16313854357         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25913   05/12/17   19:38:08      0:15      2:21    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25914   05/12/17   19:41:02      0:22      0:00    19728970197          12028028234                                               ST       [NIOP]
25915   05/12/17   19:41:03      0:00      0:00    19728970197          12028028234                                               MT     [NIOP:CMW]
25916   05/12/17   19:41:04      0:24      0:30    19728970197          12028028234                                               ST   [NIOP:CFNA:VM]
                                                   14105304141(F)
25917   05/12/17   19:41:05      0:25      0:29    19728970197          12028028234         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25918   05/12/17   19:42:29      0:12      1:39    19728970197          12019143059                                               MT    [NIOP:VCORR]
25919   05/12/17   19:42:29      0:12      1:39    19728970197          12019143059         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25920   05/12/17   19:52:40      0:11      1:12    16319231444          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7077




25921   05/12/17   20:04:58      0:10      1:25    17743920073          19728970197                                               MO      [VCORR]
25922   05/12/17   20:04:58      0:10      1:25    17743920073          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25923   05/12/17   20:06:20      0:11      2:09    12028028234          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25924   05/12/17   20:06:20      0:13      2:09    12028028234          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
25925   05/12/17   20:12:30      0:05      0:00    15169086658          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25926   05/12/17   20:12:31      0:06      0:40    15169086658          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25927   05/12/17   20:26:27      0:22      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25928   05/12/17   20:26:28      0:23      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 821 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1462
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25929   05/12/17   20:30:31      0:22      0:00    19178340026          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25930   05/12/17   20:30:33      0:24      1:15    19178340026          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25931   05/12/17   20:30:33      0:24      1:15    19178340026          19728970197                                               MO      [VCORR]
25932   05/12/17   20:41:45      0:04      1:02    12126860172          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25933   05/12/17   20:43:15      0:21      0:00    12126860172          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25934   05/12/17   20:43:16      0:22      1:03    12126860172          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25935   05/12/17   21:16:13      0:12      2:29    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25936   05/12/17   21:33:30      0:09      2:47    19728970197          15167703740         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7078




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25937   05/12/17   21:38:53      0:04      5:18    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25938   05/12/17   21:45:43      0:34      1:48    19728970197          19726796171         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25939   05/12/17   22:43:50      0:28      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25940   05/12/17   22:44:05      0:03      1:55    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25941   05/12/17   22:46:00      0:07      8:43    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25942   05/13/17   02:01:10      0:23      0:00    12038320176          19728970197                                               MO       [NIOR]
25943   05/13/17   02:01:33      0:22      0:00    12038320176          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 822 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1463
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25944   05/13/17   02:01:33      0:22      0:00    12038320176          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25945   05/13/17   02:10:58      0:02      1:39    19728970197          12038320176                                               MT      [NIOP]
25946   05/13/17   02:10:58      0:08      1:39    19728970197          12038320176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25947   05/13/17   02:52:38      0:20      2:16    19727685970          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25948   05/13/17   02:55:34      0:03      4:52    19728970197          12038320176                                               MT      [NIOP]
25949   05/13/17   02:55:34      0:08      4:52    19728970197          12038320176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25950   05/13/17   12:59:44      0:01      0:00    12142822920          19728970197                                               MO        []
25951   05/13/17   12:59:44      0:01      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25952   05/13/17   15:33:11      0:22      0:00    12148642022          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7079




                                                                                              IPHONE6SPLUS
25953   05/13/17   15:33:13      0:24      0:05    12148642022          19728970197                                               MO      [VCORR]
25954   05/13/17   15:33:13      0:24      0:05    12148642022          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25955   05/13/17   16:44:18      0:11      0:08    16152190113          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25956   05/13/17   16:50:34      0:22      0:00    19728970197          12038320176                                               MT    [NIOP:CMW]
25957   05/13/17   16:50:56      0:22      0:24    19728970197          12038320176                                               ST       [OOR]
25958   05/13/17   16:50:56      0:23      0:23    19728970197          12038320176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25959   05/13/17   17:00:53      0:11      1:34    19728970197          17743920073                                               MT   [NIOP:VCORR]
25960   05/13/17   17:00:53      0:11      1:34    19728970197          17743920073         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25961   05/13/17   17:28:07      0:05      0:45    13146379461          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25962   05/13/17   17:57:34      0:11      2:27    19728970197          12144031955                                               ST      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 823 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1464
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25963   05/13/17   17:57:34      0:11      2:27    19728970197          12144031955         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25964   05/13/17   17:57:34      0:08      2:27    19728970197          12144031955                                               MT      [NIOP]
25965   05/13/17   18:03:43      0:04      2:26    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25966   05/13/17   18:03:44      0:06      2:25    12144031955          19728970197                                               MO        []
25967   05/13/17   18:23:25      0:15      0:04    19292001296          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25968   05/13/17   18:24:42      0:00      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25969   05/13/17   18:24:42      0:02      0:00    -1                   19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25970   05/13/17   18:24:43      0:01      0:59    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7080




25971   05/13/17   18:35:24      0:11      0:48    19728970197          12144031955                                               ST      [NIOP]
25972   05/13/17   18:35:24      0:11      0:48    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25973   05/13/17   18:35:24      0:09      0:48    19728970197          12144031955                                               MT      [NIOP]
25974   05/13/17   19:13:52      0:04     17:29    19728970197          17743920073                                               MT   [NIOP:VCORR]
25975   05/13/17   19:13:52      0:04     17:29    19728970197          17743920073         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25976   05/13/17   19:31:40      0:10      3:53    19728970197          15088680425         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25977   05/13/17   19:54:27      0:20      6:52    19728970197          14042719757         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25978   05/13/17   20:02:41      0:28      0:00    19728970197          12144057437         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25979   05/13/17   20:03:35      0:09      7:23    19728970197          15127753155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25980   05/13/17   20:11:48      0:15      0:00    19728970197          17134469205                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 824 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1465
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:35
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25981   05/13/17   20:11:49      0:16      0:34    19728970197          17134469205                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
25982   05/13/17   20:11:49      0:16      0:34    19728970197          17134469205         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25983   05/13/17   20:18:17      0:04      1:16    19728970197          12142822920                                               MT   [NIOP:VCORR]
25984   05/13/17   20:18:17      0:04      1:16    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25985   05/13/17   22:07:20      0:15      0:20    17134469205          19728970197                                               MO     [VCORR]
25986   05/13/17   22:07:20      0:15      0:20    17134469205          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25987   05/14/17   14:17:54      0:19      5:27    16514641510          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25988   05/14/17   16:44:01      0:04      2:17    19177044960          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25989   05/14/17   16:44:01      0:05      2:17    19177044960          19728970197                                               MO     [VCORR]
                                                                                                                                                                                             7081




25990   05/14/17   17:15:34      0:06      0:18    12142152081          19728970197                                               MO     [VCORR]
25991   05/14/17   17:15:34      0:06      0:18    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25992   05/14/17   17:46:19      0:23      0:00    16176403999          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25993   05/14/17   17:46:21      0:25      0:36    16176403999          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
25994   05/14/17   17:57:16      0:11      5:15    19728970197          16176403999         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25995   05/14/17   18:25:28      0:08      3:41    15163306281          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25996   05/14/17   18:29:09      0:13      4:39    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25997   05/14/17   18:36:38      0:11      2:31    19729318617          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 825 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1466
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
25998   05/14/17   18:39:33      0:04      0:00    19729318617          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
25999   05/14/17   18:39:34      0:05      0:05    19729318617          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26000   05/14/17   19:05:36      0:10     11:23    19728970197          15163306281         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26001   05/14/17   19:48:55      0:04      2:28    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26002   05/14/17   20:22:11      0:06      1:55    19728970197          12142822920                                               MT   [NIOP:VCORR]
26003   05/14/17   20:22:11      0:06      1:55    19728970197          12142822920         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26004   05/14/17   20:24:04      0:10     14:33    17743920073          19728970197                                               MO      [VCORR]
26005   05/14/17   20:24:04      0:10     14:33    17743920073          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7082




26006   05/14/17   20:38:59      0:12      1:21    19728970197          12142822920                                               MT   [NIOP:VCORR]
26007   05/14/17   20:38:59      0:12      1:21    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26008   05/14/17   20:40:52      0:21      0:00    19728970197          13105629627                                               MT      [NIOP]
26009   05/14/17   20:40:54      0:23      0:52    19728970197          13105629627         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26010   05/14/17   20:40:54      0:23      0:52    19728970197          13105629627                                               MT   [NIOP:CFNA:VM]
                                                   12532190261(F)
26011   05/14/17   20:49:52      0:07      3:12    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26012   05/14/17   20:49:52      0:08      3:12    13105629627          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
26013   05/14/17   20:53:32      0:07     11:32    19728970197          17035319639         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26014   05/14/17   22:36:31      0:22      1:15    19728970197          12144057437         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26015   05/14/17   23:28:56      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 826 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1467
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26016   05/14/17   23:28:57      0:22      1:01    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
26017   05/14/17   23:28:57      0:22      1:01    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26018   05/14/17   23:45:23      0:08      0:28    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26019   05/15/17   00:59:20      0:05      7:05    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26020   05/15/17   02:26:30      0:13      2:35    19728970197          12144057437         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26021   05/15/17   02:36:36      0:07      2:38    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26022   05/15/17   02:42:07      0:06      1:58    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7083




26023   05/15/17   02:42:07      0:07      1:58    12142822920          19728970197                                               MO      [VCORR]
26024   05/15/17   02:53:25      0:07      6:53    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26025   05/15/17   03:09:56      0:24      0:00    19728970197          12144057437         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26026   05/15/17   03:25:46      0:05      0:21    19728970197          12142822920                                               MT    [NIOP:VCORR]
26027   05/15/17   03:25:46      0:06      0:21    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26028   05/15/17   12:05:34      0:03     15:10    19728970197          18008433000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26029   05/15/17   13:01:02      0:05      0:29    19176995253          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26030   05/15/17   13:11:51      0:17      0:23    19728970197          19176995253         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26031   05/15/17   13:13:46      0:35      0:04    19728970197          19177501033         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 827 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1468
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26032   05/15/17   13:18:41      0:08     14:10    19728970197          12144035705                                               MT   [NIOP:VCORR]
26033   05/15/17   13:18:41      0:08     14:10    19728970197          12144035705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26034   05/15/17   13:50:13      0:02      1:24    19176995253          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26035   05/15/17   13:52:48      0:24      0:00    19728970197          14042719757         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26036   05/15/17   13:54:15      0:11      2:29    19728970197          12038320176                                               MT      [NIOP]
26037   05/15/17   13:54:16      0:17      2:28    19728970197          12038320176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26038   05/15/17   14:06:12      0:04      2:04    19732320881          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26039   05/15/17   14:08:33      0:05      0:25    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7084




26040   05/15/17   14:12:29      0:18      6:05    19728970197          19732324109         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26041   05/15/17   14:58:46      0:22      0:00    13104208293          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26042   05/15/17   14:58:47      0:23      0:10    13104208293          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26043   05/15/17   15:15:39      0:07      0:36    12143631314          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26044   05/15/17   15:31:08      0:22      0:00    19738654125          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26045   05/15/17   15:31:09      0:23      0:03    19738654125          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26046   05/15/17   16:21:42      0:23      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 828 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1469
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26047   05/15/17   16:21:43      0:24      0:03    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26048   05/15/17   16:51:14      0:06      5:05    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26049   05/15/17   17:39:06      0:04      6:40    12023683007          19728970197                                               MO      [VCORR]
26050   05/15/17   17:39:06      0:04      6:40    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26051   05/15/17   17:56:53      0:00      0:01    19732320881          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26052   05/15/17   17:56:54      0:01      0:29    19732320881          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26053   05/15/17   17:56:57      0:05     11:19    19728970197          18083063161         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26054   05/15/17   17:58:43      0:13      1:15    19732320881          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                                                                                                             7085




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26055   05/15/17   18:35:04      0:25      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26056   05/15/17   18:35:06      0:27      0:09    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26057   05/15/17   19:42:06      0:06      0:51    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26058   05/15/17   19:47:08      0:09      4:39    12023683007          19728970197                                               MO      [VCORR]
26059   05/15/17   19:47:08      0:09      4:39    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26060   05/15/17   19:55:18      0:07      1:31    13104208293          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26061   05/15/17   20:21:02      0:07      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 829 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1470
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26062   05/15/17   20:23:48      0:10      1:55    19728970197          18083063161         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26063   05/15/17   20:25:43      0:16      6:20    12023683007          19728970197                                               MO      [VCORR]
26064   05/15/17   20:25:43      0:16      6:20    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26065   05/15/17   20:47:41      0:05      0:57    19728970197          12143258553         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26066   05/15/17   20:47:41      0:05      0:57    19728970197          12143258553                                               MT    [NIOP:VCORR]
26067   05/15/17   20:50:28      0:05     12:07    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26068   05/15/17   20:50:28      0:06     12:07    12023683007          19728970197                                               MO     [CMH:VCORR]
26069   05/15/17   20:57:07      0:04      5:33    19728970197          18083063161         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26070   05/15/17   20:57:10      0:00      5:30    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                                                                                                                              7086




                                                                                              IPHONE6SPLUS
26071   05/15/17   21:03:08      0:08      2:01    19728970197          12146016822         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26072   05/15/17   21:18:04      0:20      0:00    17743920073          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26073   05/15/17   21:18:05      0:21      0:46    17743920073          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26074   05/15/17   21:18:05      0:23      0:45    17743920073          19728970197                                               MO         []
26075   05/15/17   21:25:10      0:03      8:13    12023683007          19728970197                                               MO      [VCORR]
26076   05/15/17   21:25:10      0:03      8:13    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26077   05/15/17   22:18:36      0:07      0:35    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26078   05/15/17   22:34:10      0:13      0:06    19728970197          13109208193         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 830 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1471
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26079   05/15/17   22:43:27      0:06     27:22    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26080   05/15/17   23:31:35      0:11      6:36    19728970197          12142822920                                               MT   [NIOP:VCORR]
26081   05/15/17   23:31:35      0:11      6:36    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26082   05/15/17   23:33:08      0:21      0:00    12146955961          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26083   05/15/17   23:33:09      0:22      0:25    12146955961          19728970197                                               MO      [VCORR]
26084   05/15/17   23:33:09      0:22      0:25    12146955961          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26085   05/15/17   23:40:02      0:36      0:27    19728970197          19176995253         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26086   05/16/17   00:44:03      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7087




26087   05/16/17   00:44:05      0:23      0:03    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26088   05/16/17   00:54:59      0:10      4:09    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26089   05/16/17   01:19:03      0:20      0:00    12146955961          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26090   05/16/17   01:19:04      0:21      0:02    12146955961          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26091   05/16/17   01:19:04      0:22      0:03    12146955961          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26092   05/16/17   01:21:27      0:03      0:06    19728970197          12483537620         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26093   05/16/17   02:37:20      0:04      0:55    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26094   05/16/17   02:38:45      0:12      6:29    19728970197          12023683007                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 831 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1472
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
26095   05/16/17   02:38:46      0:13      6:28    19728970197           12023683007        3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26096   05/16/17   02:45:14      0:10      0:41    12144057437           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26097   05/16/17   02:46:44      0:19      4:32    19728970197           18083063161        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26098   05/16/17   03:06:31      0:00      0:00    18083063161           19728970197                            310410933034475   MT       [NIOP]
26099   05/16/17   03:06:32      0:01      0:04    18083063161           19728970197                            310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26100   05/16/17   03:09:14      0:00      0:00    18083063161           19728970197                            310410933034475   MT       [NIOP]
26101   05/16/17   03:09:15      0:01      0:03    18083063161           19728970197                            310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26102   05/16/17   03:13:12      0:00      0:00    18083063161           19728970197                            310410933034475   MT       [NIOP]
26103   05/16/17   03:13:13      0:01      0:03    18083063161           19728970197                            310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26104   05/16/17   03:14:09      0:00      0:00    17812640709           19728970197                            310410933034475   MT       [NIOP]
                                                                                                                                                                                             7088




26105   05/16/17   03:14:10      0:01      0:03    17812640709           19728970197                            310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26106   05/16/17   04:04:21      0:10      2:00    19728970197           17025458861        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26107   05/16/17   04:04:21      0:01      2:00    17025458861           16193063019                                              MO     [CFB:VM]
                                                   19728970197(OO)
26108   05/16/17   04:04:21      0:07      2:00    19728970197           17025458861                                              MT   [NIOP:CFB:VM]
                                                   16193063019(F)
26109   05/16/17   04:10:39      0:01      0:04    17025458861           16193063019                                              MO     [CFB:VM]
                                                   19728970197(OO)
26110   05/16/17   04:10:39      0:05      0:04    19728970197           17025458861                                              MT   [NIOP:CFB:VM]
                                                   16193063019(F)
26111   05/16/17   04:10:40      0:10      0:03    19728970197           17025458861        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26112   05/16/17   06:31:09      0:00      0:00    15129710441           19728970197                            310410933034475   MT      [NIOR]
26113   05/16/17   06:31:09      0:00      0:00    15129710441           19728970197                                              MO      [NIOR]
26114   05/16/17   10:07:01      0:01      0:00    19728970197           18083063161        3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 832 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1473
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26115   05/16/17   10:07:16      0:01      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26116   05/16/17   10:07:32      0:01      0:00    19728970197          18083063161         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26117   05/16/17   11:32:26      0:03      7:05    19728970197          12023683007                                               MT   [NIOP:VCORR]
26118   05/16/17   11:32:26      0:04      7:05    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26119   05/16/17   12:39:15      0:01      6:47    12144777469          19728970197                                               MO      [VCORR]
26120   05/16/17   12:39:15      0:01      6:47    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26121   05/16/17   12:52:07      0:02     10:58    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26122   05/16/17   13:03:33      0:08      3:38    19728970197          17812640709         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7089




26123   05/16/17   13:07:26      0:02      0:28    19728970197          12143636920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26124   05/16/17   13:10:19      0:21      0:00    19728970197          12144351800                                               MT      [NIOP]
26125   05/16/17   13:10:39      0:24      0:00    19728970197          12144351800                                               ST      [NIOP]
26126   05/16/17   13:10:41      0:26      0:28    19728970197          12144351800         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26127   05/16/17   13:10:41      0:26      0:28    19728970197          12144351800                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
26128   05/16/17   13:20:51      0:21      0:00    12144485844          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26129   05/16/17   13:20:52      0:22      0:20    12144485844          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26130   05/16/17   13:20:52      0:22      0:20    12144485844          19728970197                                               MO      [VCORR]
26131   05/16/17   13:45:31      0:06      0:55    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26132   05/16/17   13:52:47      0:21      0:00    19176995253          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 833 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1474
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26133   05/16/17   13:52:48      0:22      0:26    19176995253          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26134   05/16/17   14:17:06      0:05      0:44    19728970197          19728652225         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26135   05/16/17   14:18:10      0:12      2:45    19728970197          19176995253         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26136   05/16/17   14:21:18      0:07      3:07    19728970197          12142822920                                               MT    [NIOP:VCORR]
26137   05/16/17   14:21:18      0:07      3:07    19728970197          12142822920         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26138   05/16/17   14:24:46      0:06      0:02    19728970197          17038631148         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26139   05/16/17   14:25:34      0:10      1:54    19728970197          12023683007                                               MT    [NIOP:VCORR]
26140   05/16/17   14:25:34      0:10      1:54    19728970197          12023683007         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                               7090




26141   05/16/17   14:27:29      0:03      3:36    17038631148          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26142   05/16/17   14:33:18      0:02      1:30    16514641510          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26143   05/16/17   14:35:06      0:01      0:00    19728970197          12023683007                                               MT        [NIOP]
26144   05/16/17   14:35:06      0:01      0:05    19728970197          12023683007                                               MT    [NIOP:CFB:VM]
                                                   14104910230(F)
26145   05/16/17   14:35:06      0:01      0:05    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26146   05/16/17   14:35:44      0:03      1:58    19728970197          18083063161         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26147   05/16/17   14:37:14      0:06      1:09    17639579263          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26148   05/16/17   14:38:35      0:01      3:35    17639579263          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26149   05/16/17   14:42:43      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 834 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1475
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26150   05/16/17   14:42:44      0:22      0:03    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
26151   05/16/17   14:42:44      0:22      0:03    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26152   05/16/17   14:43:30      0:03      5:30    12023683007          19728970197                                               MO      [VCORR]
26153   05/16/17   14:43:30      0:03      5:30    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26154   05/16/17   14:59:14      0:06      2:52    17743920073          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26155   05/16/17   14:59:14      0:07      2:52    17743920073          19728970197                                               MO      [VCORR]
26156   05/16/17   15:02:12      0:16      2:37    12027698381          19728970197                                               MO      [VCORR]
26157   05/16/17   15:02:12      0:16      2:37    12027698381          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26158   05/16/17   15:05:09      0:04      0:25    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7091




26159   05/16/17   15:07:25      0:07      6:22    13109208193          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26160   05/16/17   15:26:37      0:00      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26161   05/16/17   15:38:59      0:24      0:00    19728970197          16074375112         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26162   05/16/17   15:40:47      0:12      0:00    19728970197          12142150109                                               MT       [NIOP]
26163   05/16/17   15:40:48      0:13      0:08    19728970197          12142150109                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
26164   05/16/17   15:40:48      0:13      0:09    19728970197          12142150109         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26165   05/16/17   15:41:43      0:03      1:37    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26166   05/16/17   15:41:43      0:07      1:36    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 835 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1476
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26167   05/16/17   15:45:41      0:04      2:35    16074375112          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26168   05/16/17   15:46:53      0:18      2:15    12023683007          19728970197                                               MO       [VCORR]
26169   05/16/17   15:46:53      0:18      2:15    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26170   05/16/17   15:51:48      0:03      0:32    12144427882          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26171   05/16/17   15:58:58      0:03      2:24    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26172   05/16/17   16:08:52      0:03      1:24    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26173   05/16/17   16:13:01      0:02      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26174   05/16/17   16:13:01      0:03      0:00    12144035705          19728970197                                               MO          []
                                                                                                                                                                                               7092




26175   05/16/17   16:18:33      0:21      0:00    19726088868          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26176   05/16/17   16:18:34      0:22      3:44    19726088868          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26177   05/16/17   16:24:55      0:02      5:14    12027698381          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26178   05/16/17   16:24:55      0:04      5:13    12027698381          19728970197                                               MO       [VCORR]
26179   05/16/17   16:24:55      0:04      5:13    12027698381          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26180   05/16/17   16:32:28      0:31      0:04    19728970197          14026397768         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26181   05/16/17   16:34:44      0:05     11:11    12483537620          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26182   05/16/17   16:50:10      0:03      0:14    12144031955          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26183   05/16/17   16:50:10      0:03      0:14    12144031955          19728970197                                               MO       [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 836 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1477
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26184   05/16/17   16:50:25      0:06      3:15    12023349542          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26185   05/16/17   16:54:34      0:18      2:47    19728970197          12023683007                                               MT   [NIOP:VCORR]
26186   05/16/17   16:54:34      0:18      2:47    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26187   05/16/17   16:59:25      0:04      0:17    12023683007          19728970197                                               MO      [VCORR]
26188   05/16/17   16:59:25      0:04      0:17    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26189   05/16/17   17:06:50      0:05      4:39    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26190   05/16/17   17:15:07      0:03      2:24    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26191   05/16/17   17:15:07      0:03      2:24    19728970197          12144031955                                               MT   [NIOP:VCORR]
26192   05/16/17   17:36:51      0:11      0:18    19728970197          13109208193         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                                                                                                                              7093




                                                                                              IPHONE6SPLUS
26193   05/16/17   17:37:12      0:03      1:31    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26194   05/16/17   17:38:42      0:09      1:45    13105628342          19728970197                                               MO   [NIOR:VCORR]
26195   05/16/17   17:38:42      0:09      1:45    13105628342          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26196   05/16/17   17:41:44      0:06      4:11    12023349542          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26197   05/16/17   17:46:45      0:03      1:19    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26198   05/16/17   17:51:07      0:22      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26199   05/16/17   17:51:22      0:06      0:41    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26200   05/16/17   17:53:02      0:30      0:00    19728970197          12023683007                                               ST       [NIOP]
26201   05/16/17   17:53:03      0:31      0:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 837 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1478
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
26202   05/16/17   17:53:03      0:32      0:02    19728970197           12023683007        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26203   05/16/17   17:53:43      0:00      0:00    18083063161           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26204   05/16/17   17:53:47      0:01      0:00    18083063161           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26205   05/16/17   17:54:57      0:28      0:02    19728970197           19142325087        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26206   05/16/17   17:56:14      0:02      3:09    12146016822           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26207   05/16/17   17:59:40      0:02      0:04    16464103206           15166060541                                              MO     [CFNR:VM]
                                                   19728970197(OO)
26208   05/16/17   17:59:40      0:02      0:03    19728970197           16464103206        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7094




26209   05/16/17   17:59:40      0:02      0:04    19728970197           16464103206                                              MT     [CFNR:VM]
                                                   15166060541(F)
26210   05/16/17   18:00:11      0:24      0:03    19728970197           12126011545        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26211   05/16/17   18:01:52      0:02      3:11    -1                    19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26212   05/16/17   18:02:34      0:21      0:00    12146016822           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26213   05/16/17   18:02:36      0:23      0:03    12146016822           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26214   05/16/17   18:03:31      0:20      0:01    19034453501           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26215   05/16/17   18:03:32      0:21      0:10    19034453501           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26216   05/16/17   18:04:34      0:20      0:00    13109208193           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 838 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1479
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26217   05/16/17   18:04:35      0:21      0:03    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26218   05/16/17   18:05:30      0:06      4:01    19728970197          12144035705                                               MT   [NIOP:VCORR]
26219   05/16/17   18:05:30      0:06      4:01    19728970197          12144035705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26220   05/16/17   18:10:11      0:05      0:35    19728970197          12123015715         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26221   05/16/17   18:11:06      0:05     10:53    19728970197          15594516306                                               MT      [NIOP]
26222   05/16/17   18:11:06      0:08     10:53    19728970197          15594516306                                               ST      [NIOP]
26223   05/16/17   18:11:06      0:08     10:53    19728970197          15594516306         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26224   05/16/17   18:22:28      0:03      0:23    19142732884          19728970197         3557220700307613    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26225   05/16/17   18:23:47      0:36      0:25    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7095




                                                                                              IPHONE6SPLUS
26226   05/16/17   18:25:17      0:28      0:00    19728970197          12023683007                                               ST      [NIOP]
26227   05/16/17   18:25:17      0:28      0:00    19728970197          12023683007         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26228   05/16/17   18:25:29      0:02      2:03    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26229   05/16/17   18:27:47      0:21      0:00    19728970197          12142263327                                               MT       [NIOP]
26230   05/16/17   18:28:08      0:24      0:00    19728970197          12142263327                                               ST       [NIOP]
26231   05/16/17   18:28:09      0:25      0:08    19728970197          12142263327                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
26232   05/16/17   18:28:09      0:25      0:08    19728970197          12142263327         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26233   05/16/17   18:29:10      0:08      1:46    19728970197          13109208193         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26234   05/16/17   18:30:51      0:08      8:27    13017042549          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 839 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1480
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26235   05/16/17   18:34:21      0:21      0:00    12146016822          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26236   05/16/17   18:34:22      0:22      0:05    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26237   05/16/17   18:41:57      0:07      0:13    19728970197          12149126054                                               MT    [NIOP:CMH]
26238   05/16/17   18:41:57      0:08      0:13    19728970197          12149126054         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26239   05/16/17   18:42:18      0:04      3:07    19728970197          12146016822         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26240   05/16/17   18:44:18      0:16      0:40    12149126054          19728970197                                               MO      [VCORR]
26241   05/16/17   18:44:18      0:16      0:40    12149126054          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26242   05/16/17   18:44:41      0:20      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7096




26243   05/16/17   18:44:43      0:22      0:02    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26244   05/16/17   18:45:33      0:04      1:28    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26245   05/16/17   19:08:52      0:17      0:50    13142103290          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26246   05/16/17   19:08:52      0:19      0:51    13142103290          19728970197                                               MO         []
26247   05/16/17   19:13:32      0:07      1:06    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26248   05/16/17   19:13:32      0:08      1:06    12023683007          19728970197                                               MO      [VCORR]
26249   05/16/17   19:17:02      0:22      0:00    16189809189          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26250   05/16/17   19:17:03      0:23      0:06    16189809189          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 840 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1481
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26251   05/16/17   19:32:57      0:03      0:19    12142263327          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26252   05/16/17   19:32:57      0:05      0:20    12142263327          19728970197                                               MO         []
26253   05/16/17   19:34:19      0:22      0:00    18006855492          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26254   05/16/17   19:34:20      0:23      0:04    18006855492          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26255   05/16/17   19:49:26      0:05      0:06    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26256   05/16/17   19:53:00      0:07      4:18    19728970197          18083063161         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26257   05/16/17   19:54:30      0:20      0:01    12126860173          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26258   05/16/17   19:54:31      0:21      0:56    12126860173          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                               7097




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26259   05/16/17   19:57:16      0:17     13:32    13142103290          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26260   05/16/17   19:57:16      0:19     13:32    13142103290          19728970197                                               MO          []
26261   05/16/17   20:06:46      0:07      0:29    12144777469          19728970197                                               MO       [VCORR]
26262   05/16/17   20:06:46      0:07      0:29    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26263   05/16/17   20:11:58      0:04      7:02    15592881919          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26264   05/16/17   20:13:44      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26265   05/16/17   20:13:45      0:22      0:03    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26266   05/16/17   20:19:53      0:03      6:09    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26267   05/16/17   20:19:53      0:04      6:09    12023683007          19728970197                                               MO       [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 841 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1482
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26268   05/16/17   20:53:35      0:08      4:44    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26269   05/16/17   21:08:08      0:02      0:00    12142152081          19728970197                                               MO        []
26270   05/16/17   21:08:08      0:02      0:00    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26271   05/16/17   21:08:23      0:05      0:44    19728970197          12142152081                                               MT   [NIOP:VCORR]
26272   05/16/17   21:08:23      0:05      0:44    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26273   05/16/17   21:10:09      0:06      2:31    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26274   05/16/17   21:12:58      0:05      0:03    19728970197          17812640709         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26275   05/16/17   21:16:37      0:07      5:32    19728970197          19178805351         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7098




26276   05/16/17   21:23:05      0:31      0:00    19728970197          15712245460         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26277   05/16/17   21:29:25      0:06      3:03    15712245460          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26278   05/16/17   21:33:57      0:08      2:15    17812640709          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26279   05/16/17   21:35:48      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26280   05/16/17   21:35:50      0:23      0:02    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26281   05/16/17   21:36:24      0:03      2:40    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26282   05/16/17   21:40:15      0:10      0:13    12146955961          19728970197                                               MO      [VCORR]
26283   05/16/17   21:40:15      0:10      0:13    12146955961          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26284   05/16/17   21:40:47      0:13      1:05    19728970197          12023683007                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 842 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1483
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26285   05/16/17   21:40:47      0:13      1:05    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26286   05/16/17   21:43:38      0:06      0:03    16189809189          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26287   05/16/17   21:58:22      0:02      0:00    19728970197          17235152387         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26288   05/16/17   21:58:50      0:23      0:02    19728970197          12124454214         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26289   05/16/17   22:21:18      0:08      2:50    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26290   05/16/17   22:28:44      0:04      1:14    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26291   05/16/17   22:29:58      0:07      0:43    17812640709          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7099




26292   05/16/17   22:30:42      0:08      4:59    12023683007          19728970197                                               MO     [VCORR]
26293   05/16/17   22:30:42      0:08      4:59    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26294   05/16/17   22:35:47      0:03      3:17    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26295   05/16/17   22:39:32      0:03      8:33    19728970197          17812640709         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26296   05/16/17   22:51:58      0:22      0:00    18608610956          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26297   05/16/17   22:51:59      0:23      0:46    18608610956          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26298   05/16/17   22:52:00      0:25      0:46    18608610956          19728970197                                               MO      [NIOR]
26299   05/16/17   22:55:50      0:00      0:00    19728970197          18608610956                                               MT        []
26300   05/16/17   22:56:02      0:10     15:19    19728970197          18608610956                                               MT      [NIOP]
26301   05/16/17   22:56:02      0:17     15:19    19728970197          18608610956         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 843 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1484
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26302   05/16/17   23:21:29      0:22      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26303   05/16/17   23:21:30      0:23      0:02    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26304   05/16/17   23:21:30      0:23      0:02    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26305   05/16/17   23:22:27      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26306   05/16/17   23:22:28      0:22      0:02    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26307   05/16/17   23:23:44      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26308   05/16/17   23:23:45      0:23      0:09    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7100




26309   05/16/17   23:24:34      0:01      0:06    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26310   05/16/17   23:25:18      0:02     11:33    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26311   05/16/17   23:57:07      0:22      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26312   05/16/17   23:57:08      0:23      0:05    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26313   05/17/17   00:19:28      0:07      0:19    12144777469          19728970197                                               MO      [VCORR]
26314   05/17/17   00:19:28      0:07      0:19    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26315   05/17/17   00:20:02      0:08      1:04    19728970197          12144777469                                               MT   [NIOP:VCORR]
26316   05/17/17   00:20:02      0:08      1:04    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26317   05/17/17   00:27:03      0:02      2:30    12145291473          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 844 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1485
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:36
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26318   05/17/17   00:30:24      0:03      0:00    19728970197          17235152387         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26319   05/17/17   00:31:16      0:03      0:00    19728970197          17325152387         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26320   05/17/17   01:26:48      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26321   05/17/17   01:26:49      0:22      0:32    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26322   05/17/17   01:31:29      0:08      3:10    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26323   05/17/17   01:35:03      0:06      3:22    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26324   05/17/17   01:59:06      0:03      5:07    19728970197          12026647059                                               MT   [NIOP:VCORR]
26325   05/17/17   01:59:06      0:04      5:07    19728970197          12026647059         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7101




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26326   05/17/17   02:31:53      0:04      0:00    19727402097          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26327   05/17/17   02:31:54      0:05      0:14    19727402097          19728970197                                               MO      [VCORR]
26328   05/17/17   02:31:54      0:05      0:14    19727402097          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26329   05/17/17   03:13:34      0:03     10:12    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26330   05/17/17   03:27:36      0:08      2:14    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26331   05/17/17   03:27:36      0:09      2:14    13105629627          19728970197                                               MO      [VCORR]
26332   05/17/17   05:11:57      0:01      0:00    18456634210          19728970197                             310410933034475   MT       [NIOP]
26333   05/17/17   05:11:58      0:02      0:07    18456634210          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26334   05/17/17   05:15:07      0:01      0:00    12486728090          19728970197                             310410933034475   MT       [NIOP]
26335   05/17/17   05:15:08      0:02      0:42    12486728090          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 845 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1486
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26336   05/17/17   05:17:58      0:01      0:00    19144021972          19728970197                             310410933034475   MT       [NIOR]
26337   05/17/17   05:17:59      0:02      0:17    19144021972          19728970197                             310410933034475   MT   [NIOR:CFNR:VM]
                                                   18179999302(F)
26338   05/17/17   05:35:35      0:00      0:00    19097021792          19728970197                             310410933034475   MT       [NIOP]
26339   05/17/17   05:35:37      0:02      0:07    19097021792          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26340   05/17/17   05:35:37      0:04      0:07    19097021792          19728970197                                               MO       [NIOR]
26341   05/17/17   12:22:38      0:06      0:19    19202876380          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26342   05/17/17   12:22:39      0:08      0:19    19202876380          19728970197                                               MO       [NIOR]
26343   05/17/17   12:23:02      0:02      8:59    19085772012          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26344   05/17/17   12:24:33      0:07      0:00    19542147609          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26345   05/17/17   12:24:35      0:09      0:46    19542147609          19728970197                                               MO      [VCORR]
26346   05/17/17   12:24:35      0:09      0:46    19542147609          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                                                                                                                                                             7102




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26347   05/17/17   12:28:34      0:20      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26348   05/17/17   12:28:36      0:22      0:07    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26349   05/17/17   12:28:36      0:23      0:07    12144035705          19728970197                                               MO      [VCORR]
26350   05/17/17   12:31:35      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26351   05/17/17   12:31:37      0:23      0:01    12144777469          19728970197                                               MO      [VCORR]
26352   05/17/17   12:31:37      0:23      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26353   05/17/17   12:32:17      0:03     10:46    19728970197          12144777469                                               MT   [NIOP:VCORR]
26354   05/17/17   12:32:17      0:03     10:46    19728970197          12144777469         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26355   05/17/17   12:43:03      0:04      4:05    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 846 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1487
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26356   05/17/17   12:48:13      0:31      0:01    19728970197          12486728090         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26357   05/17/17   12:49:19      0:33      0:24    19728970197          17039197679         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26358   05/17/17   12:52:10      0:02      0:29    19176995253          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26359   05/17/17   12:57:48      0:02      2:14    19038410604          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26360   05/17/17   13:01:30      0:09      4:32    19728970197          19176995253         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26361   05/17/17   13:06:03      0:02     15:15    19176995253          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26362   05/17/17   13:38:32      0:04      0:08    19728970197          17039197679         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7103




26363   05/17/17   13:39:33      0:05      0:23    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26364   05/17/17   13:40:03      0:05      2:16    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26365   05/17/17   13:43:14      0:29      0:00    19728970197          12486728090         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26366   05/17/17   13:52:34      0:25      0:01    19728970197          13363395239         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26367   05/17/17   13:52:49      0:03      9:04    13363395239          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26368   05/17/17   14:04:19      0:03      7:21    12102407114          19728970197                                               MO     [CMH:MPS]
26369   05/17/17   14:04:19      0:03      7:21    12102407114          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26370   05/17/17   14:11:57      0:01      0:00    19728970197          12142152081                                               MT       [NIOP]
26371   05/17/17   14:11:58      0:02      0:03    19728970197          12142152081                                               MT   [NIOP:CFNR:VM]
                                                   13173419000(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 847 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1488
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26372   05/17/17   14:11:58      0:02      0:03    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26373   05/17/17   14:12:17      0:05      1:17    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26374   05/17/17   14:13:51      0:05      2:35    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26375   05/17/17   14:19:21      0:02      0:52    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26376   05/17/17   14:46:18      0:22      0:00    19728970197          19727402097                                               MT       [NIOP]
26377   05/17/17   14:46:20      0:24      0:15    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26378   05/17/17   14:46:20      0:24      0:15    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26379   05/17/17   14:48:42      0:03      1:00    19727402097          19728970197                                               MO      [VCORR]
26380   05/17/17   14:48:42      0:03      1:00    19727402097          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7104




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26381   05/17/17   14:55:00      0:06      0:27    15106107118          19728970197         3557220700307613    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26382   05/17/17   15:21:14      0:02      0:24    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26383   05/17/17   15:21:14      0:03      0:24    12144777469          19728970197                                               MO      [VCORR]
26384   05/17/17   15:24:52      0:32      0:34    19728970197          12146084072         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26385   05/17/17   15:30:05      0:05      9:52    12125844063          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26386   05/17/17   15:44:23      0:22      0:00    19728970197          12142157015                                               MT      [NIOP]
26387   05/17/17   15:44:25      0:24      0:02    19728970197          12142157015         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26388   05/17/17   15:44:25      0:24      0:02    19728970197          12142157015                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 848 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1489
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26389   05/17/17   15:45:25      0:05      0:00    19728970197          12486728090         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26390   05/17/17   15:46:26      0:08      1:53    19728970197          15129444492                                               MT   [NIOP:VCORR]
26391   05/17/17   15:46:26      0:08      1:53    19728970197          15129444492         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26392   05/17/17   15:48:18      0:13      4:24    12146152220          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26393   05/17/17   15:54:18      0:07      2:31    19728970197          12142822920                                               MT   [NIOP:VCORR]
26394   05/17/17   15:54:18      0:07      2:31    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26395   05/17/17   15:57:00      0:07      4:26    19728970197          15129444492                                               MT     [NIOP]
26396   05/17/17   15:57:00      0:07      4:26    19728970197          15129444492         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26397   05/17/17   16:11:49      0:04      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7105




                                                                                              IPHONE6SPLUS
26398   05/17/17   16:11:50      0:05      0:03    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26399   05/17/17   16:11:50      0:06      0:03    12142822920          19728970197                                               MO     [VCORR]
26400   05/17/17   16:33:08      0:06      2:02    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26401   05/17/17   16:40:22      0:03      0:14    12142157015          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26402   05/17/17   16:40:22      0:03      0:14    12142157015          19728970197                                               MO     [VCORR]
26403   05/17/17   16:48:28      0:10      0:49    12142157015          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26404   05/17/17   16:48:28      0:10      0:49    12142157015          19728970197                                               MO     [VCORR]
26405   05/17/17   16:55:57      0:21      0:00    12146322092          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26406   05/17/17   16:55:58      0:22      0:41    12146322092          19728970197                                               MO     [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 849 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1490
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26407   05/17/17   16:55:58      0:22      0:41    12146322092          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26408   05/17/17   17:06:11      0:21      0:00    15032105085          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26409   05/17/17   17:06:12      0:22      0:22    15032105085          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26410   05/17/17   17:08:45      0:25      0:03    19728970197          19725058802         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26411   05/17/17   17:09:16      0:26      0:01    19728970197          19725058802         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26412   05/17/17   17:24:01      0:02      0:00    19728970197          15032105085         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26413   05/17/17   17:26:55      0:03      7:01    19725058802          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7106




26414   05/17/17   17:38:04      0:04      9:46    16466183398          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26415   05/17/17   17:38:51      0:20      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26416   05/17/17   17:38:52      0:21      0:02    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26417   05/17/17   17:38:52      0:21      0:03    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26418   05/17/17   18:02:20      0:07      0:37    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26419   05/17/17   18:02:20      0:08      0:37    13105629627          19728970197                                               MO      [VCORR]
26420   05/17/17   18:04:34      0:05      1:24    19728970197          19728652225         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26421   05/17/17   18:34:42      0:04      0:01    12147057000          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 850 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1491
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26422   05/17/17   18:34:44      0:06      0:26    12147057000          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26423   05/17/17   18:35:45      0:03      0:02    19728970197          12147057000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26424   05/17/17   18:43:54      0:25      3:05    19728970197          14042719757         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26425   05/17/17   18:47:56      0:00      0:00    19728970197          12038320176                                               MT         []
26426   05/17/17   18:47:56      0:02      0:00    19728970197          12038320176         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26427   05/17/17   18:50:11      0:07      2:32    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26428   05/17/17   18:50:11      0:07      2:32    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26429   05/17/17   18:59:33      0:04      2:19    12038320176          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7107




                                                                                              IPHONE6SPLUS
26430   05/17/17   18:59:33      0:05      2:20    12038320176          19728970197                                               MO      [NIOR]
26431   05/17/17   19:04:33      0:36      1:15    19728970197          19033713559         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26432   05/17/17   19:13:48      0:21      0:00    12023344452          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26433   05/17/17   19:13:49      0:22      0:46    12023344452          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26434   05/17/17   19:15:28      0:09     16:31    19728970197          12023344452         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26435   05/17/17   19:20:48      0:00      0:00    18006855492          19728970197                             310410933034475   MT     [NIOP:CMW]
26436   05/17/17   19:20:48      0:22      0:00    18006855492          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26437   05/17/17   19:20:49      0:23      0:04    18006855492          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26438   05/17/17   19:23:36      0:00      0:00    13103433503          19728970197                             310410933034475   MT     [NIOP:CMW]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 851 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1492
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT        Feature
         Date        Time         Time             Number               Number
                    (UTC)
26439   05/17/17   19:23:36      0:22      0:00    13103433503          19728970197                                               ST        [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
26440   05/17/17   19:23:37      0:23      0:08    13103433503          19728970197                                               ST    [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                             IPHONE6SPLUS
26441   05/17/17   19:38:03      0:08     15:24    12023683007          19728970197                                               MO     [CMH:VCORR]
26442   05/17/17   19:38:03      0:08     15:24    12023683007          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26443   05/17/17   19:41:46      0:00      0:00    12142822920          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26444   05/17/17   19:41:47      0:01      0:06    12142822920          19728970197                                               MO       [VCORR]
26445   05/17/17   19:41:47      0:01      0:06    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26446   05/17/17   19:41:51      0:21      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7108




26447   05/17/17   19:41:52      0:22      0:36    13105629627          19728970197                                               MO       [VCORR]
26448   05/17/17   19:41:52      0:22      0:37    13105629627          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26449   05/17/17   19:59:01      0:09      0:09    19728977951          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26450   05/17/17   20:17:44      0:05      3:13    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26451   05/17/17   20:28:42      0:03      8:56    12026647059          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26452   05/17/17   20:28:42      0:04      8:56    12026647059          19728970197                                               MO        [VCORR]
26453   05/17/17   20:38:37      0:14      9:03    19728970197          12029058760         3557220700307613    310410933034475   MO   [NIOR:SUBCMH:CMH]
                                                   01112029058760(D)                              APPLE
                                                                                              IPHONE6SPLUS
26454   05/17/17   20:40:06      0:00      0:00    12144777469          19728970197                             310410933034475   MT          []
26455   05/17/17   20:40:06      0:01      0:00    12144777469          19728970197                                               ST        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26456   05/17/17   20:40:07      0:02      0:04    12144777469          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 852 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1493
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26457   05/17/17   20:40:07      0:02      0:04    12144777469          19728970197                                               ST   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26458   05/17/17   20:40:13      0:00      3:51    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26459   05/17/17   20:40:13      0:13      3:50    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26460   05/17/17   20:41:35      0:00      0:00    12144777469          19728970197                             310410933034475   MT     [NIOP:CMW]
26461   05/17/17   20:41:35      0:22      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26462   05/17/17   20:41:36      0:23      0:02    12144777469          19728970197                                               MO       [VCORR]
26463   05/17/17   20:41:36      0:23      0:02    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26464   05/17/17   20:59:33      0:06      0:29    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7109




26465   05/17/17   20:59:33      0:07      0:30    12144031955          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
26466   05/17/17   21:20:50      0:16      0:00    19728970197          12144031955                                               MT       [NIOP]
26467   05/17/17   21:21:06      0:19      0:00    19728970197          12144031955                                               ST       [NIOP]
26468   05/17/17   21:21:06      0:19      0:00    19728970197          12144031955         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26469   05/17/17   21:23:38      0:22      0:00    19728970197          12144995101                                               MT      [NIOP]
26470   05/17/17   21:23:40      0:24      0:07    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26471   05/17/17   21:23:40      0:24      0:07    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
26472   05/17/17   21:24:18      0:17      0:00    19728970197          12144995101                                               MT       [NIOP]
26473   05/17/17   21:24:19      0:21      0:38    19728970197          12142733322         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26474   05/17/17   21:24:33      0:08      2:53    19726080262          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 853 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1494
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26475   05/17/17   21:29:47      0:03     25:49    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26476   05/17/17   21:30:20      0:21      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26477   05/17/17   21:30:21      0:22      0:02    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26478   05/17/17   21:30:21      0:22      0:03    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26479   05/17/17   21:47:53      0:20      0:47    19728970197          12024658616         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26480   05/17/17   21:47:57      0:00      7:39    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26481   05/17/17   21:57:21      0:21      0:00    19728970197          12102407114                                               MT       [NIOP]
26482   05/17/17   21:57:41      0:24      0:00    19728970197          12102407114                                               ST       [NIOP]
26483   05/17/17   21:57:43      0:26      0:01    19728970197          12102407114                                               ST   [NIOP:CFNA:VM]
                                                                                                                                                                                             7110




                                                   12102329000(F)
26484   05/17/17   21:57:43      0:26      0:01    19728970197          12102407114         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26485   05/17/17   22:56:44      0:21      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26486   05/17/17   22:56:45      0:22      0:03    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26487   05/17/17   22:56:45      0:22      0:03    12144031955          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
26488   05/17/17   23:19:14      0:02      3:57    12142822920          19728970197                                               MO      [VCORR]
26489   05/17/17   23:19:14      0:02      3:57    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26490   05/17/17   23:34:29      0:22      0:00    19728970197          19727402097                                               MT       [NIOP]
26491   05/17/17   23:34:30      0:23      0:03    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26492   05/17/17   23:34:30      0:23      0:03    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 854 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1495
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26493   05/17/17   23:56:41      0:21      1:51    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26494   05/18/17   00:12:16      0:05      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26495   05/18/17   00:14:34      0:05      0:12    15188604612          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26496   05/18/17   00:38:26      0:06      0:15    14153784732          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26497   05/18/17   01:17:37      0:06      0:38    19033713559          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26498   05/18/17   01:19:45      0:18      0:22    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26499   05/18/17   01:41:27      0:05      8:54    19177279253          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7111




26500   05/18/17   01:51:04      0:11      2:41    19728970197          12142152081                                               MT   [NIOP:VCORR]
26501   05/18/17   01:51:04      0:11      2:41    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26502   05/18/17   02:01:07      0:02      1:34    19085772012          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26503   05/18/17   02:25:58      0:03      0:25    15109676596          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26504   05/18/17   02:25:58      0:04      0:25    15109676596          19728970197                                               MO      [VCORR]
26505   05/18/17   03:05:04      0:01      0:00    12022269928          19728970197                             310410933034475   MT       [NIOP]
26506   05/18/17   03:05:04      0:01      0:04    12022269928          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26507   05/18/17   03:08:59      0:01      0:00    19546514497          19728970197                             310410933034475   MT       [NIOP]
26508   05/18/17   03:09:00      0:02      0:15    19546514497          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26509   05/18/17   03:10:02      0:01      0:00    16055210111          19728970197                             310410933034475   MT       [NIOP]
26510   05/18/17   03:10:03      0:02      0:16    16055210111          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26511   05/18/17   03:23:15      0:00      0:00    17038192829          19728970197                             310410933034475   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 855 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1496
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26512   05/18/17   03:23:16      0:01      1:40    17038192829          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26513   05/18/17   03:23:23      0:00      0:00    18186200137          19728970197                             310410933034475   MT       [NIOP]
26514   05/18/17   03:23:24      0:01      0:28    18186200137          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
26515   05/18/17   03:23:24      0:02      0:28    18186200137          19728970197                                               MO      [VCORR]
26516   05/18/17   12:34:53      0:32      0:03    19728970197          15714850462         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26517   05/18/17   13:01:54      0:10      0:15    17134440021          19728970197                                               MO      [VCORR]
26518   05/18/17   13:01:54      0:10      0:15    17134440021          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26519   05/18/17   13:05:18      0:06      3:23    19728970197          12023683007                                               MT   [NIOP:VCORR]
26520   05/18/17   13:05:18      0:06      3:23    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26521   05/18/17   13:08:51      0:02      3:50    19728970197          12023683007                                               MT   [NIOP:VCORR]
26522   05/18/17   13:08:51      0:02      3:50    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7112




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26523   05/18/17   13:30:12      0:07      0:31    12146016822          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26524   05/18/17   14:01:16      0:22      0:00    19728970197          12144995101                                               MT      [NIOP]
26525   05/18/17   14:01:17      0:23      0:02    19728970197          12144995101         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26526   05/18/17   14:01:17      0:23      0:02    19728970197          12144995101                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
26527   05/18/17   14:01:48      0:17      0:00    19728970197          12144995101                                               MT      [NIOP]
26528   05/18/17   14:01:48      0:20      1:04    19728970197          12142733322         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26529   05/18/17   14:10:23      0:10      2:40    19728970197          14699966850         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26530   05/18/17   14:19:08      0:10      0:22    19728970197          12142150109                                               MT    [NIOP:VCORR]
26531   05/18/17   14:19:08      0:10      0:23    19728970197          12142150109         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 856 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1497
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26532   05/18/17   14:25:25      0:21      0:24    19728970197          15154189562         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26533   05/18/17   14:26:52      0:22      0:00    19728970197          12148034222                                               MT       [NIOP]
26534   05/18/17   14:26:53      0:23      0:50    19728970197          12148034222                                               MT   [NIOP:CFNA:VM]
                                                   14099749000(F)
26535   05/18/17   14:26:53      0:24      0:50    19728970197          12148034222         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26536   05/18/17   14:33:33      0:06      3:10    12144995101          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26537   05/18/17   14:33:33      0:06      3:10    12144995101          19728970197                                               MO      [VCORR]
26538   05/18/17   14:38:32      0:00      0:00    12026647059          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26539   05/18/17   14:38:33      0:00      0:00    19728970197          12026647059                                               MT       [NIOP]
26540   05/18/17   14:38:33      0:01      0:11    12026647059          19728970197                                               MO      [VCORR]
26541   05/18/17   14:38:33      0:01      0:11    12026647059          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             7113




                                                                                              IPHONE6SPLUS
26542   05/18/17   14:38:34      0:01      0:13    19728970197          12026647059                                               MT   [NIOP:CFB:VM]
                                                   18622513566(F)
26543   05/18/17   14:38:34      0:02      0:13    19728970197          12026647059         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26544   05/18/17   14:39:24      0:02      0:31    19728970197          12026647059                                               MT    [NIOP:VCORR]
26545   05/18/17   14:39:24      0:03      0:31    19728970197          12026647059         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26546   05/18/17   14:40:14      0:06     26:10    19728970197          12022240241         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26547   05/18/17   14:46:03      0:21      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26548   05/18/17   14:46:05      0:23      0:02    12148821500          19728970197                                               MO      [VCORR]
26549   05/18/17   14:46:05      0:23      0:02    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 857 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1498
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:37
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26550   05/18/17   15:02:08      0:20      0:00    19725238783          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26551   05/18/17   15:02:09      0:21      0:11    19725238783          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26552   05/18/17   15:02:10      0:22      0:11    19725238783          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26553   05/18/17   15:13:11      0:03      7:30    19728970197          12148821500                                               MT   [NIOP:VCORR]
26554   05/18/17   15:13:11      0:04      7:30    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26555   05/18/17   15:32:36      0:10     20:50    19728970197          19723530800         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26556   05/18/17   15:55:34      0:03     27:03    12149778709          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26557   05/18/17   16:02:12      0:21      0:00    14696934091          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              7114




                                                                                              IPHONE6SPLUS
26558   05/18/17   16:02:13      0:22      0:10    14696934091          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26559   05/18/17   16:06:11      0:21      0:00    19033713559          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26560   05/18/17   16:06:12      0:22      0:08    19033713559          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26561   05/18/17   16:24:01      0:12      3:07    19728970197          12193085675         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26562   05/18/17   16:27:32      0:06      1:18    19728970197          12142263327                                               ST      [NIOP]
26563   05/18/17   16:27:33      0:04      1:18    19728970197          12142263327                                               MT      [NIOP]
26564   05/18/17   16:27:33      0:07      1:17    19728970197          12142263327         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26565   05/18/17   16:42:46      0:07      0:00    19728970197          17038192829         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 858 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1499
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26566   05/18/17   16:43:43      0:10      0:43    19728970197          17038192829         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26567   05/18/17   16:48:47      0:05      0:57    12142822920          19728970197                                               MO      [VCORR]
26568   05/18/17   16:48:47      0:05      0:57    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26569   05/18/17   17:50:32      0:29      0:00    19728970197          12146084072         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26570   05/18/17   17:51:04      0:24      0:20    19728970197          12147057005         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26571   05/18/17   17:52:42      0:20      0:10    19728970197          12149778367         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26572   05/18/17   17:53:23      0:20      0:01    19728970197          12149778728         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26573   05/18/17   17:53:57      0:23      0:00    19728970197          19725670237                                               MT       [NIOP]
                                                                                                                                                                                              7115




26574   05/18/17   17:53:58      0:24      0:26    19728970197          19725670237                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
26575   05/18/17   17:53:58      0:24      0:26    19728970197          19725670237         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26576   05/18/17   17:55:09      0:02      1:12    19728970197          12149778222         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26577   05/18/17   18:50:07      0:06      0:47    17038192829          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26578   05/18/17   18:55:13      0:21      0:00    19728970197          12142079580                                               MT       [NIOP]
26579   05/18/17   18:55:14      0:22      0:05    19728970197          12142079580                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
26580   05/18/17   18:55:14      0:23      0:05    19728970197          12142079580         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26581   05/18/17   18:55:59      0:10      1:26    19728970197          12143684663         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26582   05/18/17   19:19:54      0:05      0:26    12142700713          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 859 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1500
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26583   05/18/17   19:25:57      0:06      2:41    12146084072          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26584   05/18/17   21:08:56      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
26585   05/18/17   21:08:57      0:22      0:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
26586   05/18/17   21:08:57      0:22      0:02    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26587   05/18/17   21:11:25      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
26588   05/18/17   21:11:26      0:22      0:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
26589   05/18/17   21:11:26      0:22      0:02    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26590   05/18/17   21:11:34      0:02      0:11    12023683007          19728970197                                               MO      [VCORR]
26591   05/18/17   21:11:34      0:02      0:11    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26592   05/18/17   21:11:51      0:01      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7116




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26593   05/18/17   21:11:53      0:03      0:03    12023683007          19728970197                                               MO      [VCORR]
26594   05/18/17   21:11:53      0:03      0:03    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26595   05/18/17   21:12:01      0:03      7:10    19728970197          12023683007                                               MT    [NIOP:VCORR]
26596   05/18/17   21:12:01      0:03      7:10    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26597   05/18/17   21:18:20      0:21      0:00    19728975439          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26598   05/18/17   21:18:21      0:22      0:11    19728975439          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26599   05/18/17   21:39:38      0:05      0:00    12144608465          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26600   05/18/17   21:39:39      0:06      0:06    12144608465          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 860 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1501
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26601   05/18/17   21:39:39      0:06      0:06    12144608465          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26602   05/18/17   22:05:53      0:04      0:10    18006855492          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26603   05/18/17   22:28:12      0:02     14:04    19728970197          12148821500                                               MT   [NIOP:VCORR]
26604   05/18/17   22:28:12      0:02     14:04    19728970197          12148821500         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26605   05/18/17   22:32:09      0:06     10:07    12023683007          19728970197                                               MO      [VCORR]
26606   05/18/17   22:32:09      0:06     10:07    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26607   05/18/17   22:32:14      0:00     10:02    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26608   05/18/17   22:42:42      0:04     11:44    19728970197          18083063161         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7117




26609   05/18/17   22:52:08      0:05      1:29    19728970197          19727402097                                               MT   [NIOP:VCORR]
26610   05/18/17   22:52:08      0:05      1:29    19728970197          19727402097         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26611   05/18/17   22:52:11      0:00      2:30    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26612   05/18/17   22:55:08      0:19      4:38    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26613   05/18/17   22:55:08      0:03      4:38    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26614   05/18/17   23:01:06      0:22      0:00    19728970197          19175927989                                               MT       [NIOP]
26615   05/18/17   23:01:08      0:24      0:48    19728970197          19175927989                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
26616   05/18/17   23:01:08      0:24      0:48    19728970197          19175927989         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26617   05/18/17   23:04:29      0:21      0:00    19728970197          13107210034                                               MT     [NIOP:CMW]
26618   05/18/17   23:04:51      0:24      0:36    19728970197          13107210034         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 861 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1502
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26619   05/18/17   23:04:51      0:24      0:37    19728970197          13107210034                                               ST       [OOR]
26620   05/18/17   23:07:37      0:03      1:58    19727402097          19728970197                                               MO      [VCORR]
26621   05/18/17   23:07:37      0:03      1:58    19727402097          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26622   05/18/17   23:10:06      0:02      4:30    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26623   05/18/17   23:21:05      0:03      0:00    19728970197          18186200137                                               MT      [NIOP]
26624   05/18/17   23:21:05      0:03      0:00    19728970197          18186200137         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26625   05/18/17   23:27:05      0:19      2:17    19728970197          16369227916         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26626   05/18/17   23:34:28      0:23      0:00    19728970197          12144608465                                               MT       [NIOP]
26627   05/18/17   23:34:30      0:25      0:02    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
26628   05/18/17   23:34:30      0:25      0:02    19728970197          12144608465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7118




                                                                                              IPHONE6SPLUS
26629   05/18/17   23:35:32      0:23      0:00    19728970197          12144608465                                               MT       [NIOP]
26630   05/18/17   23:35:34      0:25      1:39    19728970197          12144608465                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
26631   05/18/17   23:35:34      0:25      1:39    19728970197          12144608465         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26632   05/18/17   23:58:26      0:23      0:00    19728970197          19727402097                                               MT       [NIOP]
26633   05/18/17   23:58:27      0:24      0:02    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26634   05/18/17   23:58:27      0:24      0:02    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26635   05/19/17   00:32:07      0:03      0:00    19728970197          18186200137                                               MT       [NIOP]
26636   05/19/17   00:32:07      0:03      0:00    19728970197          18186200137         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26637   05/19/17   00:32:43      0:15      0:26    19728970197          18186200137                                               MT    [NIOP:VCORR]
26638   05/19/17   00:32:43      0:15      0:26    19728970197          18186200137         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26639   05/19/17   00:40:01      0:04      5:21    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 862 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1503
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26640   05/19/17   00:40:01      0:04      5:21    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26641   05/19/17   00:48:31      0:04     10:11    18186200137          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26642   05/19/17   00:48:31      0:05     10:11    18186200137          19728970197                                               MO         []
26643   05/19/17   11:39:22      0:09     33:48    12023683007          19728970197                                               MO      [VCORR]
26644   05/19/17   11:39:22      0:09     33:48    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26645   05/19/17   11:43:47      0:01      0:00    19725670237          19728970197                                               MO         []
26646   05/19/17   11:43:47      0:01      0:00    19725670237          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26647   05/19/17   12:19:25      0:03      5:15    12144777469          19728970197                                               MO         []
26648   05/19/17   12:19:25      0:03      5:15    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26649   05/19/17   12:26:08      0:06      8:41    19728970197          12142930122                                               MT    [NIOP:VCORR]
                                                                                                                                                                                              7119




26650   05/19/17   12:26:08      0:06      8:41    19728970197          12142930122         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26651   05/19/17   12:31:56      0:08      0:24    12144547151          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26652   05/19/17   12:31:56      0:09      0:24    12144547151          19728970197                                               MO      [VCORR]
26653   05/19/17   12:31:58      0:00      2:51    19728970197          -1                  3557220700307613    310410933034475   MO       [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26654   05/19/17   12:36:09      0:04      8:24    12143353210          19728970197                                               MO         []
26655   05/19/17   12:36:09      0:04     11:52    12143353210          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26656   05/19/17   12:44:33      0:01      2:42    12143353210          19728970197                                               MO       [Wi-Fi]
26657   05/19/17   12:47:15      0:01      0:46    12143353210          19728970197                                               MO       [VCORR]
26658   05/19/17   12:48:41      0:22      0:00    19728970197          19727402097                                               MT        [NIOP]
26659   05/19/17   12:48:43      0:24      0:04    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26660   05/19/17   12:48:43      0:24      0:04    19728970197          19727402097         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 863 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1504
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26661   05/19/17   12:51:34      0:23      0:00    19728970197          19727402097                                               MT       [NIOP]
26662   05/19/17   12:51:35      0:24      0:37    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26663   05/19/17   12:51:35      0:24      0:37    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26664   05/19/17   12:58:57      0:09      1:15    19728970197          19727402097                                               MT    [NIOP:VCORR]
26665   05/19/17   12:58:57      0:09      1:15    19728970197          19727402097         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26666   05/19/17   13:02:15      0:32      0:02    19728970197          15715814263         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26667   05/19/17   13:03:38      0:30      0:00    19728970197          15714850462         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26668   05/19/17   13:04:20      0:32      0:06    19728970197          17192879602         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26669   05/19/17   13:05:04      0:05      0:17    12142822920          19728970197                                               MO      [VCORR]
                                                                                                                                                                                              7120




26670   05/19/17   13:05:04      0:05      0:17    12142822920          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26671   05/19/17   13:05:24      0:03     21:19    17743920073          19728970197                                               MO      [VCORR]
26672   05/19/17   13:05:24      0:03     21:19    17743920073          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26673   05/19/17   13:06:46      0:21      0:00    17192879602          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26674   05/19/17   13:06:47      0:22      0:10    17192879602          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26675   05/19/17   13:14:22      0:07      1:03    17192879602          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26676   05/19/17   13:14:26      0:00     12:17    19728970197          -1                  3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26677   05/19/17   13:20:46      0:07      2:38    18179944879          19728970197                                               MO      [VCORR]
26678   05/19/17   13:20:46      0:07      2:38    18179944879          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 864 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1505
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26679   05/19/17   13:26:58      0:10      1:35    19728970197          12142822920                                               MT   [NIOP:VCORR]
26680   05/19/17   13:26:58      0:10      1:35    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26681   05/19/17   13:53:11      0:10      0:00    19049556450          19728970197                             310410933034475   MT       [NIOP]
26682   05/19/17   13:53:11      0:09      0:00    19049556450          19728970197                             310410933034475   MT         []
26683   05/19/17   13:53:12      0:11      0:11    19049556450          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
26684   05/19/17   13:53:12      0:11      0:11    19049556450          19728970197                                               MO      [VCORR]
26685   05/19/17   13:53:37      0:10      0:00    19049556450          19728970197                             310410933034475   MT       [NIOP]
26686   05/19/17   13:53:37      0:09      0:00    19049556450          19728970197                             310410933034475   MT         []
26687   05/19/17   13:53:39      0:12      0:03    19049556450          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
26688   05/19/17   13:53:39      0:12      0:03    19049556450          19728970197                                               MO      [VCORR]
26689   05/19/17   13:56:06      0:03      1:38    18179944879          19728970197                                               MO      [VCORR]
26690   05/19/17   13:56:06      0:03      1:38    18179944879          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26691   05/19/17   14:01:21      0:04      4:38    12144352912          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7121




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26692   05/19/17   14:01:21      0:04      4:38    12144352912          19728970197                                               MO      [VCORR]
26693   05/19/17   14:06:22      0:00      0:00    19728970197          19049556450                                               MT       [NIOP]
26694   05/19/17   14:06:23      0:01      0:54    19728970197          19049556450                                               MT   [NIOP:CFB:VM]
                                                   19043278491(F)
26695   05/19/17   14:06:23      0:02      0:54    19728970197          19049556450         3557220700307613    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26696   05/19/17   14:10:41      0:07      4:04    19049556450          19728970197                                               MO         []
26697   05/19/17   14:10:41      0:07      4:04    19049556450          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26698   05/19/17   14:22:45      0:12      5:51    19728970197          12142266995                                               MT      [NIOP]
26699   05/19/17   14:22:45      0:17      5:50    19728970197          12142266995         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26700   05/19/17   14:23:14      0:09      0:35    12144352912          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26701   05/19/17   14:23:14      0:09      0:35    12144352912          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 865 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1506
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
26702   05/19/17   14:30:40      0:13      1:26    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26703   05/19/17   14:32:11      0:03      6:16    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26704   05/19/17   14:38:52      0:02      0:15    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26705   05/19/17   14:38:52      0:03      0:15    12144777469          19728970197                                               MO     [VCORR]
26706   05/19/17   14:41:16      0:17      0:00    19728970197          15127514333                                               MT      [NIOP]
26707   05/19/17   14:41:33      0:21      0:00    19728970197          15127514333                                               ST      [NIOP]
26708   05/19/17   14:41:33      0:21      0:00    19728970197          15127514333         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26709   05/19/17   14:41:58      0:22     16:05    19728970197          15125318557         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26710   05/19/17   15:09:05      0:14      1:51    19728970197          19034453501         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           7122




                                                                                              IPHONE6SPLUS
26711   05/19/17   15:11:09      0:10      0:06    19728970197          19034453501         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26712   05/19/17   15:15:19      0:05      5:13    12147041531          19728970197                                               MO     [VCORR]
26713   05/19/17   15:15:19      0:05      5:13    12147041531          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26714   05/19/17   15:26:45      0:04      2:17    19728970197          12144031955                                               MT   [NIOP:VCORR]
26715   05/19/17   15:26:45      0:05      2:18    19728970197          12144031955         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26716   05/19/17   15:34:52      0:03      0:03    19728970197          12026157780         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26717   05/19/17   15:35:19      0:17      0:18    19728970197          17039790081         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26718   05/19/17   15:38:48      0:03      1:40    17039197679          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26719   05/19/17   15:40:26      0:14      2:43    12144608465          19728970197                                               MO     [VCORR]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 866 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1507
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:40
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26720   05/19/17   15:40:26      0:14      2:43    12144608465          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26721   05/19/17   15:43:08      0:06      1:51    17039790080          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26722   05/19/17   15:44:50      0:17      0:08    12144031955          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26723   05/19/17   15:44:50      0:17      0:08    12144031955          19728970197                                               MO       [VCORR]
26724   05/19/17   15:45:50      0:23      0:00    19728970197          12147557161         3557220700307613    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26725   05/19/17   15:51:54      0:04      1:29    12147557161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26726   05/19/17   16:03:42      0:23      0:00    19728970197          19727402097                                               MT       [NIOP]
26727   05/19/17   16:03:43      0:24      0:02    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
26728   05/19/17   16:03:43      0:24      0:02    19728970197          19727402097         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                                                                                                               7123




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26729   05/19/17   16:14:49      0:36      0:15    19728970197          19728391103         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26730   05/19/17   16:31:24      0:22      0:00    17702902017          19728970197         3557220700307613    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26731   05/19/17   16:31:25      0:23      0:09    17702902017          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26732   05/19/17   16:42:08      0:03      1:43    19727402097          19728970197                                               MO       [VCORR]
26733   05/19/17   16:42:08      0:03      1:43    19727402097          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26734   05/19/17   16:45:00      0:20      0:01    19728970197          12147203637         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26735   05/19/17   16:46:03      0:24      0:00    19728970197          12143844141                                               MT       [NIOP]
26736   05/19/17   16:46:05      0:26      0:52    19728970197          12143844141                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 867 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1508
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
26737   05/19/17   16:46:05      0:27      0:52    19728970197          12143844141         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26738   05/19/17   16:47:57      0:10      6:05    19728970197          19725238783         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26739   05/19/17   16:47:57      0:06      6:06    19728970197          19725238783                                               MT     [NIOP]
26740   05/19/17   16:56:51      0:33      0:00    19728970197          15163306281         3557220700307613    310410933034475   MO       []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26741   05/19/17   16:57:17      0:06      4:49    19728970197          12023683007                                               MT   [NIOP:VCORR]
26742   05/19/17   16:57:17      0:06      4:49    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26743   05/19/17   17:02:20      0:03      1:57    19728970197          12023683007                                               MT   [NIOP:VCORR]
26744   05/19/17   17:02:20      0:03      1:57    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26745   05/19/17   17:51:11      0:05      1:22    19728970197          18083063161         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           7124




                                                                                              IPHONE6SPLUS
26746   05/19/17   17:58:24      0:06      0:44    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26747   05/19/17   18:36:03      0:01      0:00    13025076806          19728970197                                               MO        []
26748   05/19/17   18:36:03      0:01      0:00    13025076806          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26749   05/19/17   18:43:58      0:10      3:55    19728970197          13025076806         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26750   05/19/17   18:43:58      0:09      3:55    19728970197          13025076806                                               MT   [NIOP:VCORR]
26751   05/19/17   18:48:09      0:05      6:47    13025076806          19728970197                                               MO      [VCORR]
26752   05/19/17   18:48:09      0:05      6:47    13025076806          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26753   05/19/17   18:55:05      0:02      1:07    19728970197          13025076806                                               MT   [NIOP:VCORR]
26754   05/19/17   18:55:05      0:03      1:07    19728970197          13025076806         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 868 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1509
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26755   05/19/17   18:55:47      0:14      7:38    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26756   05/19/17   19:03:55      0:03      1:13    19728970197          13025076806                                               MT   [NIOP:VCORR]
26757   05/19/17   19:03:55      0:04      1:13    19728970197          13025076806         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26758   05/19/17   19:06:22      0:24      0:34    19728970197          16153228976         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26759   05/19/17   19:07:43      0:05      0:00    19728970197          12023683007                                               MT       [NIOP]
26760   05/19/17   19:07:44      0:06      0:03    19728970197          12023683007                                               MT   [NIOP:CFB:VM]
                                                   14104910230(F)
26761   05/19/17   19:07:44      0:06      0:03    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26762   05/19/17   19:08:11      0:02      2:52    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26763   05/19/17   19:19:49      0:10      3:14    16153228976          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             7125




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26764   05/19/17   19:21:08      0:21      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26765   05/19/17   19:21:09      0:22      0:02    12023683007          19728970197                                               MO      [VCORR]
26766   05/19/17   19:21:09      0:22      0:02    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26767   05/19/17   19:23:24      0:06     45:54    19728970197          12023683007                                               MT   [NIOP:VCORR]
26768   05/19/17   19:23:24      0:06     45:55    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26769   05/19/17   19:28:02      0:21      0:00    12144608465          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26770   05/19/17   19:28:04      0:23      0:05    12144608465          19728970197                                               MO      [VCORR]
26771   05/19/17   19:28:04      0:23      0:05    12144608465          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26772   05/19/17   19:31:44      0:20      0:00    12024658605          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 869 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1510
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26773   05/19/17   19:31:45      0:21      0:11    12024658605          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26774   05/19/17   20:01:00      0:21      0:00    17192879602          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26775   05/19/17   20:01:01      0:22      0:04    17192879602          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26776   05/19/17   20:14:56      0:09      1:45    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26777   05/19/17   20:15:21      0:21      0:00    12143353210          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26778   05/19/17   20:15:25      0:25      0:03    12143353210          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26779   05/19/17   20:15:25      0:25      0:03    12143353210          19728970197                                               MO      [Wi-Fi]
26780   05/19/17   20:16:05      0:21      0:00    12144608465          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                                                                                                              7126




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26781   05/19/17   20:16:07      0:23      0:08    12144608465          19728970197                                               MO      [VCORR]
26782   05/19/17   20:16:07      0:23      0:08    12144608465          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26783   05/19/17   20:19:56      0:17      0:00    19728970197          12144608465                                               MT      [NIOP]
26784   05/19/17   20:19:56      0:17      0:00    19728970197          12144608465         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26785   05/19/17   20:20:18      0:04      2:03    12144608465          19728970197                                               MO      [VCORR]
26786   05/19/17   20:20:18      0:04      2:03    12144608465          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26787   05/19/17   20:29:46      0:02      0:03    19728970197          12142122373                                               SO         []
                                                   01112142122373(D)
26788   05/19/17   20:29:47      0:03      0:02    19728970197          12142122373                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
26789   05/19/17   20:29:47      0:07      0:02    19728970197          12142122373                                               ST        []
26790   05/19/17   20:29:47      0:08      0:02    19728970197          12142122373         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 870 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1511
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26791   05/19/17   20:31:00      0:23      0:00    19728970197          12143844141                                               MT       [NIOP]
26792   05/19/17   20:31:01      0:24      0:07    19728970197          12143844141                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
26793   05/19/17   20:31:01      0:24      0:07    19728970197          12143844141         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26794   05/19/17   20:31:19      0:08      0:19    19728970197          12147206600         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26795   05/19/17   20:32:07      0:03      0:49    19033876636          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26796   05/19/17   20:33:13      0:03      4:27    19728970197          12149540600         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26797   05/19/17   20:44:03      0:07     14:51    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26798   05/19/17   20:44:34      0:20      0:00    15714850462          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7127




                                                                                              IPHONE6SPLUS
26799   05/19/17   20:44:35      0:21      0:10    15714850462          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26800   05/19/17   20:49:10      0:09      9:44    13013902881          19728970197         3557220700307613    310410933034475   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                              IPHONE6SPLUS
26801   05/19/17   20:49:13      0:00      9:41    19728970197          -1                  3557220700307613    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26802   05/19/17   20:59:04      0:04      7:16    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26803   05/19/17   21:21:51      0:04      0:20    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26804   05/19/17   21:23:30      0:17      1:54    19728970197          12149778367         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26805   05/19/17   21:30:03      0:09      6:45    16822030916          19728970197                                               MO      [VCORR]
26806   05/19/17   21:30:03      0:09      6:45    16822030916          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 871 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1512
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26807   05/19/17   21:39:52      0:20      0:02    19728970197          12014469753         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26808   05/19/17   21:40:18      0:20      0:18    19728970197          12123013256         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26809   05/19/17   21:46:56      0:15      8:03    19728970197          35316875100         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26810   05/19/17   22:47:37      0:08     25:28    12023683007          19728970197                                               MO      [VCORR]
26811   05/19/17   22:47:37      0:08     25:28    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26812   05/19/17   23:02:32      0:21      0:00    18006855492          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26813   05/19/17   23:02:32      0:21      0:05    18006855492          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26814   05/19/17   23:22:01      0:03     10:00    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7128




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26815   05/19/17   23:53:38      0:22      0:00    19728970197          18179944879                                               MT       [NIOP]
26816   05/19/17   23:53:39      0:23      0:40    19728970197          18179944879                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
26817   05/19/17   23:53:39      0:23      0:40    19728970197          18179944879         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26818   05/19/17   23:55:08      0:07      2:25    19728970197          17192879602         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26819   05/20/17   00:01:51      0:32      0:03    19728970197          19144037755         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26820   05/20/17   00:04:41      0:09      2:53    19728970197          12147557161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26821   05/20/17   00:14:30      0:06      0:45    15715814263          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26822   05/20/17   00:44:00      0:06      3:37    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 872 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1513
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT     Feature
         Date        Time         Time             Number                Number
                    (UTC)
26823   05/20/17   00:44:00      0:06      3:37    12144031955           19728970197                                              MO     [NIOR]
                                                   01119728970197(D)
26824   05/20/17   00:49:09      0:05      0:55    19728970197           12144031955                                              MT     [NIOP]
26825   05/20/17   00:49:09      0:09      0:55    19728970197           12144031955                                              ST     [NIOP]
26826   05/20/17   00:49:09      0:09      0:55    19728970197           12144031955        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26827   05/20/17   00:55:48      0:36      1:01    13302835302           18592405635                                              MO      [CFU]
                                                   19728970197(OO)
26828   05/20/17   00:55:48      0:36      1:01    19728970197           13302835302                                              MT   [NIOP:CFU]
                                                   18592405635(F)
26829   05/20/17   00:55:48      0:37      1:01    19728970197           13302835302        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26830   05/20/17   01:57:00      0:05      0:00    12142822920           19728970197                                              MO        []
26831   05/20/17   01:57:00      0:05      0:00    12142822920           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26832   05/20/17   01:58:53      0:04      3:19    19728970197           18882874637        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           7129




                                                                                              IPHONE6SPLUS
26833   05/20/17   02:40:05      0:16      0:29    19728970197           12142152081                                              MT   [NIOP:VCORR]
26834   05/20/17   02:40:05      0:16      0:29    19728970197           12142152081        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26835   05/20/17   03:07:06      0:02      0:00    12014469753           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26836   05/20/17   12:43:17      0:03      0:03    12144777469           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26837   05/20/17   12:43:17      0:04      0:03    12144777469           19728970197                                              MO       []
26838   05/20/17   13:06:40      0:04      3:34    19728970197           12144777469                                              MT     [NIOP]
26839   05/20/17   13:06:40      0:04      3:34    19728970197           12144777469        3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26840   05/20/17   13:41:30      0:03     20:19    18083063161           19728970197        3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26841   05/20/17   14:22:54      0:02      8:10    12144777469           19728970197                                              MO     [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                      Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 873 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1514
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26842   05/20/17   14:22:54      0:02      8:10    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26843   05/20/17   14:49:56      0:06     21:04    19728970197          13107702530         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26844   05/20/17   15:11:07      0:00      0:00    13107702530          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26845   05/20/17   15:11:08      0:01      0:06    13107702530          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26846   05/20/17   15:11:26      0:22      0:04    19728970197          13107702530         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26847   05/20/17   15:12:28      0:04      2:13    13107702530          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26848   05/20/17   15:38:30      0:04      2:14    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7130




26849   05/20/17   15:38:30      0:04      2:14    12144031955          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
26850   05/20/17   16:26:18      0:26      0:00    19728970197          16176403999         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26851   05/20/17   16:31:14      0:03     12:51    19728970197          18882874637         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26852   05/20/17   17:15:16      0:21      0:00    12142152081          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26853   05/20/17   17:15:18      0:23      0:06    12142152081          19728970197                                               MO      [VCORR]
26854   05/20/17   17:15:18      0:23      0:06    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26855   05/20/17   17:42:03      0:22      0:00    15163306281          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26856   05/20/17   17:42:04      0:23      0:03    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 874 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1515
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
26857   05/20/17   17:42:35      0:06      1:16    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26858   05/20/17   17:46:50      0:05      4:46    17346746565          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26859   05/20/17   17:51:08      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26860   05/20/17   17:51:09      0:22      0:00    12144777469          19728970197                                               MO      [VCORR]
26861   05/20/17   17:51:09      0:22      0:01    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26862   05/20/17   18:22:13      0:22      0:00    15163306281          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26863   05/20/17   18:22:14      0:23      0:02    15163306281          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26864   05/20/17   18:53:02      0:04     11:28    19728970197          18008433000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7131




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26865   05/20/17   19:53:15      0:06     15:48    19144037755          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26866   05/20/17   20:18:10      0:02     37:18    19728970197          12023683007                                               MT    [NIOP:VCORR]
26867   05/20/17   20:18:10      0:02     37:18    19728970197          12023683007         3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26868   05/20/17   20:29:02      0:21      0:00    18172037087          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26869   05/20/17   20:29:03      0:22      0:11    18172037087          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26870   05/20/17   20:31:54      0:00      0:00    19723341900          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26871   05/20/17   20:31:55      0:01      0:11    19723341900          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 875 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1516
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
26872   05/20/17   20:31:56      0:22      0:00    19723341934           19728970197        3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26873   05/20/17   20:31:57      0:23      0:10    19723341934           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26874   05/20/17   20:34:34      0:00      0:00    19728970197           12148821500                                              MT      [NIOP]
26875   05/20/17   20:34:38      0:04      0:44    12148821500           18572166808                                              MO       [CFB]
                                                   19728970197(OO)
26876   05/20/17   20:34:38      0:04      0:44    19728970197           12148821500                                              MT    [NIOP:CFB]
                                                   18572166808(F)
26877   05/20/17   20:34:38      0:04      0:44    19728970197           12148821500        3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26878   05/20/17   20:34:44      0:00     20:44    19728970197           -1                 3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26879   05/20/17   20:38:32      0:07     16:56    12148821500           19728970197                                              MO      [VCORR]
26880   05/20/17   20:38:32      0:07     16:56    12148821500           19728970197        3557220700307613    310410933034475   MT   [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                                                                                                                             7132




                                                                                              IPHONE6SPLUS
26881   05/20/17   20:56:04      0:21      0:00    12148821500           19728970197        3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26882   05/20/17   20:56:06      0:23      0:01    12148821500           19728970197                                              MO      [VCORR]
26883   05/20/17   20:56:06      0:23      0:01    12148821500           19728970197        3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26884   05/20/17   21:18:34      0:23      0:00    19728970197           12148821500                                              MT       [NIOP]
26885   05/20/17   21:18:37      0:26      0:05    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
26886   05/20/17   21:18:37      0:26      0:05    19728970197           12148821500        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26887   05/20/17   21:18:37      0:03      0:05    12148821500           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
26888   05/20/17   21:19:01      0:07      8:22    19728970197           12026647059                                              MT   [NIOP:VCORR]
26889   05/20/17   21:19:01      0:07      8:22    19728970197           12026647059        3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 876 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1517
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26890   05/20/17   21:31:14      0:02      9:58    13107219587          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26891   05/20/17   21:41:12      0:06     10:21    19175927989          19728970197                                               MO   [NIOR:VCORR]
26892   05/20/17   21:41:12      0:06     10:21    19175927989          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26893   05/20/17   22:14:11      0:22      0:00    12148821500          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26894   05/20/17   22:14:12      0:23      0:03    12148821500          19728970197                                               MO      [VCORR]
26895   05/20/17   22:14:12      0:23      0:03    12148821500          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26896   05/20/17   22:56:56      0:07      2:03    12142152081          19728970197                                               MO      [VCORR]
26897   05/20/17   22:56:56      0:07      2:03    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26898   05/20/17   23:05:17      0:04      0:05    12142152081          19728970197                                               MO      [VCORR]
26899   05/20/17   23:05:17      0:04      0:05    12142152081          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                             7133




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26900   05/20/17   23:09:00      0:07      3:55    19728970197          18325496605                                               MT   [NIOP:VCORR]
26901   05/20/17   23:09:00      0:07      3:55    19728970197          18325496605         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26902   05/20/17   23:19:52      0:04      0:33    12144777469          19728970197                                               MO      [VCORR]
26903   05/20/17   23:19:52      0:04      0:33    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26904   05/21/17   01:41:16      0:22      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26905   05/21/17   01:41:17      0:23      0:09    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26906   05/21/17   01:41:17      0:24      0:09    12023683007          19728970197                                               MO      [VCORR]
26907   05/21/17   02:04:06      0:11      9:53    19728970197          12023683007                                               MT   [NIOP:VCORR]
26908   05/21/17   02:04:07      0:12      9:52    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26909   05/21/17   02:15:46      0:09      2:51    19728970197          12142822920                                               MT      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 877 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1518
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26910   05/21/17   02:15:46      0:09      2:51    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26911   05/21/17   02:30:25      0:33      0:44    19728970197          15034902301         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26912   05/21/17   11:48:39      0:00      0:00    12136107997          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26913   05/21/17   11:48:40      0:01      0:10    12136107997          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26914   05/21/17   11:48:41      0:02      8:23    19728970197          12026951100         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26915   05/21/17   11:58:17      0:02      2:36    12026951100          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26916   05/21/17   12:26:47      0:05      3:41    19728970197          19722522500         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7134




26917   05/21/17   12:30:38      0:13     33:38    19728970197          12136107997         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26918   05/21/17   13:40:05      0:31      0:00    19728970197          8618613807596       3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26919   05/21/17   13:42:57      0:10      0:57    19728970197          19177420998         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26920   05/21/17   13:42:57      0:10      0:57    19728970197          19177420998                                               MT   [NIOP:VCORR]
26921   05/21/17   14:10:26      0:21      0:00    15034902301          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26922   05/21/17   14:10:26      0:21      0:11    15034902301          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26923   05/21/17   16:29:58      0:21      0:00    12148821500          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26924   05/21/17   16:30:00      0:23      0:08    12148821500          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 878 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1519
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26925   05/21/17   16:30:00      0:23      0:08    12148821500          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                APPLE
                                                                                             IPHONE6SPLUS
26926   05/21/17   17:05:21      0:20      0:00    15592881919          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26927   05/21/17   17:05:22      0:21      0:04    15592881919          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26928   05/21/17   17:06:13      0:12      5:50    19728970197          12142822920                                               MT    [NIOP:VCORR]
26929   05/21/17   17:06:14      0:16      5:50    19728970197          12142822920         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26930   05/21/17   17:24:28      0:14      0:51    19728970197          12142152081                                               MT    [NIOP:VCORR]
26931   05/21/17   17:24:29      0:17      0:49    19728970197          12142152081         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26932   05/21/17   17:28:43      0:14      1:22    19728970197          15592881919         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7135




26933   05/21/17   17:44:02      0:07      0:10    17192879602          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26934   05/21/17   18:39:35      0:07      0:00    18773598474          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26935   05/21/17   18:39:36      0:08      0:10    18773598474          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26936   05/21/17   19:15:03      0:10      6:52    12026647059          19728970197                                               MO      [VCORR]
26937   05/21/17   19:15:03      0:09      6:52    12026647059          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26938   05/21/17   19:25:11      0:07      7:18    19728970197          12022561039                                               MT    [NIOP:VCORR]
26939   05/21/17   19:25:11      0:07      7:18    19728970197          12022561039         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26940   05/21/17   19:33:09      0:07      2:47    19728970197          17022195151                                               MT    [NIOP:VCORR]
26941   05/21/17   19:33:09      0:08      2:47    19728970197          17022195151         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26942   05/21/17   19:37:54      0:05      0:00    19728970197          13108695879                                               MT     [NIOP:CBI]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 879 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1520
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26943   05/21/17   19:37:54      0:05      0:00    19728970197          13108695879         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26944   05/21/17   19:38:10      0:13      1:28    19728970197          13107219587         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26945   05/21/17   19:40:44      0:05      2:54    13107219587          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26946   05/21/17   20:14:42      0:12      4:56    19728970197          12147047301                                               MT   [NIOP:VCORR]
26947   05/21/17   20:14:42      0:12      4:56    19728970197          12147047301         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26948   05/21/17   20:27:04      0:00      0:00    12022561039          19728970197                                               MO        []
26949   05/21/17   20:27:04      0:00      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26950   05/21/17   20:35:26      0:06      2:08    19728970197          12022561039                                               MT   [NIOP:VCORR]
26951   05/21/17   20:35:26      0:06      2:08    19728970197          12022561039         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7136




                                                                                              IPHONE6SPLUS
26952   05/21/17   21:42:57      0:02      6:28    15034902301          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26953   05/21/17   21:53:32      0:03      4:43    12022561039          19728970197                                               MO     [VCORR]
26954   05/21/17   21:53:32      0:03      4:43    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26955   05/21/17   21:58:35      0:06     12:30    19728970197          12035352668         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26956   05/21/17   22:23:01      0:09      3:11    12026647059          19728970197                                               MO     [VCORR]
26957   05/21/17   22:23:01      0:09      3:11    12026647059          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26958   05/21/17   22:29:22      0:21      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26959   05/21/17   22:29:23      0:22      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 880 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1521
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26960   05/21/17   22:36:38      0:05      1:07    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26961   05/21/17   22:46:33      0:17      0:37    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26962   05/21/17   23:04:45      0:04      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26963   05/22/17   01:59:18      0:03     10:02    12035352668          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26964   05/22/17   11:03:23      0:14      2:19    12022561039          19728970197                                               MO      [VCORR]
26965   05/22/17   11:03:23      0:14      2:19    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26966   05/22/17   12:34:13      0:12      1:34    12022561039          19728970197                                               MO      [VCORR]
26967   05/22/17   12:34:13      0:12      1:34    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7137




26968   05/22/17   12:54:20      0:33      0:31    19728970197          19035712359         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26969   05/22/17   12:55:40      0:22      0:00    19728970197          12022253814                                               MT       [NIOP]
26970   05/22/17   12:55:41      0:23      0:56    19728970197          12022253814                                               MT   [NIOP:CFNA:VM]
                                                   14105304141(F)
26971   05/22/17   12:55:41      0:23      0:56    19728970197          12022253814         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26972   05/22/17   13:05:02      0:02      0:00    12022253814          19728970197                                               MO         []
26973   05/22/17   13:05:02      0:02      0:00    12022253814          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26974   05/22/17   13:26:48      0:04      4:42    12014469753          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26975   05/22/17   13:35:06      0:29      0:04    19728970197          17035591116         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26976   05/22/17   13:54:02      0:09      1:20    12148821500          19728970197                                               MO      [VCORR]
26977   05/22/17   13:54:02      0:09      1:20    12148821500          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 881 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1522
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26978   05/22/17   13:55:22      0:08      3:36    17035591116          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26979   05/22/17   14:12:24      0:03      0:12    12022561039          19728970197                                               MO      [VCORR]
26980   05/22/17   14:12:24      0:03      0:12    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26981   05/22/17   14:13:40      0:07      1:35    19728970197          12148821500                                               MT   [NIOP:VCORR]
26982   05/22/17   14:13:40      0:08      1:35    19728970197          12148821500         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26983   05/22/17   14:15:55      0:22      0:00    19728970197          17134440021                                               MT       [NIOP]
26984   05/22/17   14:15:56      0:23      0:05    19728970197          17134440021                                               MT   [NIOP:CFNA:VM]
                                                   18324949000(F)
26985   05/22/17   14:15:56      0:24      0:05    19728970197          17134440021         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26986   05/22/17   14:16:17      0:07      3:59    19728970197          19728652225         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7138




26987   05/22/17   14:16:37      0:11      1:38    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26988   05/22/17   14:20:38      0:02      1:00    12144777469          19728970197                                               MO      [VCORR]
26989   05/22/17   14:20:38      0:02      1:00    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26990   05/22/17   14:26:30      0:01      0:00    19177420998          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26991   05/22/17   14:26:30      0:01      0:00    19177420998          19728970197                                               MO         []
26992   05/22/17   14:26:41      0:04      5:50    19728970197          19177420998                                               MT    [NIOP:VCORR]
26993   05/22/17   14:26:41      0:04      5:51    19728970197          19177420998         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26994   05/22/17   14:29:53      0:13      2:51    17035591116          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26995   05/22/17   14:32:57      0:00      0:00    12146166391          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26996   05/22/17   14:32:57      0:05      1:02    19728970197          19177420998                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 882 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1523
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
26997   05/22/17   14:32:57      0:06      1:02    19728970197          19177420998         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
26998   05/22/17   14:32:58      0:01      0:04    12146166391          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
26999   05/22/17   14:32:58      0:02      0:04    12146166391          19728970197                                               MO     [VCORR]
27000   05/22/17   14:42:25      0:03      2:36    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27001   05/22/17   14:46:41      0:02      0:34    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27002   05/22/17   14:49:12      0:08      1:28    17035591116          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27003   05/22/17   14:56:46      0:06      0:28    19728970197          12028350500         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27004   05/22/17   14:57:12      0:17      3:28    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                             7139




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27005   05/22/17   15:02:47      0:30      0:02    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27006   05/22/17   15:03:40      0:03      8:54    12022269928          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27007   05/22/17   15:05:10      0:21      0:00    17035591116          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27008   05/22/17   15:05:11      0:22      0:05    17035591116          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27009   05/22/17   15:13:06      0:19      1:47    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27010   05/22/17   15:17:12      0:02      4:13    12023683007          19728970197                                               MO      [VCORR]
27011   05/22/17   15:17:12      0:02      4:13    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27012   05/22/17   15:22:12      0:20      0:00    19728970197          12144031955                                               MT      [NIOP]
27013   05/22/17   15:22:32      0:24      0:00    19728970197          12144031955                                               ST      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 883 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1524
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:41
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
27014   05/22/17   15:22:34      0:26      0:02    19728970197            12144031955                                             ST   [NIOP:CFNA:VM]
                                                   13176649930(F)
27015   05/22/17   15:22:34      0:26      0:02    19728970197            12144031955       3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27016   05/22/17   15:22:47      0:01      0:00    19728970197            12142152081                                             MT      [NIOP]
27017   05/22/17   15:22:48      0:02      0:03    19728970197            12142152081       3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27018   05/22/17   15:22:48      0:02      0:04    19728970197            12142152081                                             MT   [NIOP:CFNR:VM]
                                                   13173419000(F)
27019   05/22/17   15:23:07      0:09      1:48    19728970197            12142822920                                             MT    [NIOP:VCORR]
27020   05/22/17   15:23:07      0:09      1:48    19728970197            12142822920       3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27021   05/22/17   15:25:12      0:07      0:20    19728970197            17134440021                                             MT    [NIOP:VCORR]
27022   05/22/17   15:25:12      0:07      0:20    19728970197            17134440021       3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27023   05/22/17   15:26:30      0:00      0:00    19728970197            17134440021       3557220700307613    310410933034475   MO         []
                                                                                                                                                                                              7140




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27024   05/22/17   15:26:34      0:04      0:06    19728970197            17134440021       3557220700307613    310410933034475   MO    [NIOR:VCORR]
                                                   A6717134440021(D)                              APPLE
                                                                                              IPHONE6SPLUS
27025   05/22/17   15:26:34      0:04      0:07    19728970197            17134440021                                             MT    [NIOR:VCORR]
27026   05/22/17   15:27:39      0:00      0:00    19728970197            19172176745       3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27027   05/22/17   15:27:48      0:09      0:29    19728970197            19172176745       3557220700307613    310410933034475   MO    [NIOR:VCORR]
                                                   A679172176745(D)                               APPLE
                                                                                              IPHONE6SPLUS
27028   05/22/17   15:29:28      0:12      0:27    19728970197            19034453501       3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27029   05/22/17   15:37:41      0:06      1:46    19728970197            18083063161       3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27030   05/22/17   15:46:38      0:11      2:31    19728970197            12146166391       3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27031   05/22/17   15:46:38      0:11      2:31    19728970197            12146166391                                             MT    [NIOP:VCORR]




                                                                      AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 884 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1525
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27032   05/22/17   16:02:27      0:22      0:20    19728970197          19728652228         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27033   05/22/17   16:29:14      0:04      3:26    19728970197          17134440021                                               MT   [NIOP:VCORR]
27034   05/22/17   16:29:14      0:05      3:26    19728970197          17134440021         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27035   05/22/17   16:33:01      0:07      1:05    19728970197          19177420998         3557220700307613    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27036   05/22/17   16:33:01      0:07      1:05    19728970197          19177420998                                               MT   [NIOP:VCORR]
27037   05/22/17   16:35:45      0:17      5:56    19728970197          17346746565         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27038   05/22/17   16:46:18      0:03      0:09    12142152081          19728970197                                               MO     [VCORR]
27039   05/22/17   16:46:18      0:03      0:09    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27040   05/22/17   16:47:59      0:06      0:10    19178549395          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                            7141




                                                                                              IPHONE6SPLUS
27041   05/22/17   16:47:59      0:07      0:10    19178549395          19728970197                                               MO      [NIOR]
27042   05/22/17   16:49:34      0:00      0:08    17022195151          19728970197                                               MO        []
27043   05/22/17   16:49:41      0:06      0:00    17022195151          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27044   05/22/17   16:49:42      0:07      0:09    17022195151          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27045   05/22/17   16:49:43      0:00      0:08    17022195151          19728970197                                               MO        []
27046   05/22/17   16:50:57      0:03      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27047   05/22/17   16:50:59      0:05      0:04    12022561039          19728970197                                               MO      [VCORR]
27048   05/22/17   16:50:59      0:05      0:04    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27049   05/22/17   16:57:30      0:03      2:37    13134106824          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 885 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1526
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
27050   05/22/17   17:06:53      0:01      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27051   05/22/17   17:06:54      0:02      0:06    12144777469          19728970197                                               MO       [VCORR]
27052   05/22/17   17:06:54      0:02      0:06    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27053   05/22/17   17:06:55      0:10      8:08    19728970197          17135152387                                               MT    [NIOP:VCORR]
27054   05/22/17   17:06:55      0:10      8:08    19728970197          17135152387         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27055   05/22/17   17:24:41      0:00      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27056   05/22/17   17:24:42      0:01      0:09    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27057   05/22/17   17:24:42      0:02      0:09    12022561039          19728970197                                               MO       [VCORR]
27058   05/22/17   17:24:47      0:13      0:40    19728970197          18083063161         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                               7142




                                                                                              IPHONE6SPLUS
27059   05/22/17   17:26:03      0:27      0:14    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27060   05/22/17   17:26:03      0:03      0:14    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27061   05/22/17   17:35:25      0:05     17:10    12022269928          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27062   05/22/17   18:05:55      0:07      1:30    19728970197          12123089100         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27063   05/22/17   18:08:17      0:03      8:39    19728970197          18554653809         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27064   05/22/17   18:14:43      0:13      8:58    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27065   05/22/17   18:27:54      0:02      1:26    17134440021          19728970197                                               MO       [VCORR]
27066   05/22/17   18:27:54      0:02      1:26    17134440021          19728970197         3557220700307613    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 886 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1527
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27067   05/22/17   18:28:39      0:08      4:28    19085772012          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27068   05/22/17   18:29:21      0:12      0:08    19173710711          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27069   05/22/17   18:29:21      0:13      0:08    19173710711          19728970197                                               MO      [VCORR]
27070   05/22/17   18:41:38      0:25      0:00    13025076806          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27071   05/22/17   18:41:39      0:26      0:10    13025076806          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27072   05/22/17   18:41:39      0:30      0:11    13025076806          19728970197                                               MO         []
27073   05/22/17   18:46:33      0:06      4:46    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27074   05/22/17   18:47:32      0:21      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7143




27075   05/22/17   18:47:34      0:23      0:02    12022561039          19728970197                                               MO      [VCORR]
27076   05/22/17   18:47:34      0:23      0:02    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27077   05/22/17   18:49:14      0:20      0:00    17134440021          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27078   05/22/17   18:49:15      0:21      0:05    17134440021          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27079   05/22/17   18:49:16      0:22      0:05    17134440021          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
27080   05/22/17   18:51:28      0:03      0:26    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27081   05/22/17   19:00:18      0:34      0:36    19728970197          17327688149         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27082   05/22/17   19:00:48      0:01      0:06    19728970197          13312167269                                               SO       [V2G]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 887 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1528
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27083   05/22/17   19:02:08      0:03     23:06    17327688149          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27084   05/22/17   19:02:08      0:05     23:06    17327688149          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27085   05/22/17   19:04:10      0:22      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27086   05/22/17   19:04:31      0:22      0:01    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27087   05/22/17   19:04:33      0:24      0:03    18083063161          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27088   05/22/17   19:05:01      0:10      0:21    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27089   05/22/17   19:05:01      0:09      0:21    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMW:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7144




27090   05/22/17   19:13:29      0:20      0:00    12028028234          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27091   05/22/17   19:13:49      0:21      0:00    12028028234          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27092   05/22/17   19:13:50      0:22      0:07    12028028234          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27093   05/22/17   19:13:51      0:24      0:07    12028028234          19728970197                                               MO       [NIOR]
                                                   01119728970197(D)
27094   05/22/17   19:14:11      0:20      0:00    12028028234          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27095   05/22/17   19:14:31      0:21      0:00    12028028234          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27096   05/22/17   19:14:33      0:23      0:10    12028028234          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27097   05/22/17   19:14:33      0:24      0:11    12028028234          19728970197                                               MO       [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 888 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1529
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27098   05/22/17   19:16:43      0:20      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27099   05/22/17   19:17:03      0:22      0:00    12022561039          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27100   05/22/17   19:17:04      0:23      0:00    12022561039          19728970197                                               MO         []
27101   05/22/17   19:17:04      0:23      0:00    12022561039          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27102   05/22/17   19:19:53      0:21      0:00    12028028234          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27103   05/22/17   19:20:14      0:22      0:00    12028028234          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27104   05/22/17   19:20:15      0:23      0:09    12028028234          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27105   05/22/17   19:20:16      0:25      0:08    12028028234          19728970197                                               MO       [NIOR]
                                                                                                                                                                                             7145




27106   05/22/17   19:26:20      0:08      1:14    19728970197          12146016822         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27107   05/22/17   19:27:34      0:07      3:14    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27108   05/22/17   19:31:22      0:21      0:00    19728970197          19177420998                                               MT      [NIOP]
27109   05/22/17   19:31:27      0:26      0:02    19728970197          19177420998         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27110   05/22/17   19:31:27      0:26      0:02    19728970197          19177420998                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
27111   05/22/17   19:31:47      0:09      8:55    19728970197          19173710711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27112   05/22/17   19:31:47      0:09      8:55    19728970197          19173710711                                               MT    [NIOP:VCORR]
27113   05/22/17   19:41:23      0:04      2:11    19177420998          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27114   05/22/17   19:41:23      0:04      2:11    19177420998          19728970197                                               MO      [VCORR]
27115   05/22/17   19:44:04      0:25      0:00    19177420998          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 889 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1530
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27116   05/22/17   19:44:04      0:25      0:00    19177420998          19728970197                                               MO        []
27117   05/22/17   19:44:30      0:19      0:00    19177420998          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
27118   05/22/17   19:44:30      0:20      0:00    19177420998          19728970197                                               MO        []
27119   05/22/17   19:47:16      0:20      0:00    19177420998          19728970197                                               ST      [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
27120   05/22/17   19:47:16      0:20      0:00    19177420998          19728970197                                               MO         []
27121   05/22/17   20:12:12      0:22      0:00    12146016822          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27122   05/22/17   20:12:14      0:24      0:02    12146016822          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27123   05/22/17   20:12:38      0:07      3:19    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27124   05/22/17   20:17:24      0:12      2:02    19728970197          18452690744         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7146




                                                                                              IPHONE6SPLUS
27125   05/22/17   20:17:24      0:09      2:02    19728970197          18452690744                                               MT       [NIOP]
27126   05/22/17   20:24:35      0:22      0:00    19728970197          19175927989                                               MT       [NIOP]
27127   05/22/17   20:24:36      0:23      0:00    19728970197          19175927989                                               MT   [NIOP:CFNA:VM]
                                                   19084006990(F)
27128   05/22/17   20:24:36      0:23      0:00    19728970197          19175927989         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27129   05/22/17   20:25:48      0:16      0:47    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27130   05/22/17   20:27:56      0:12      0:22    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27131   05/22/17   20:29:09      0:05      0:08    19177420998          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27132   05/22/17   20:29:09      0:06      0:08    19177420998          19728970197                                               MO      [VCORR]
27133   05/22/17   21:30:34      0:21      0:00    17862696520          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 890 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1531
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27134   05/22/17   21:30:36      0:23      0:10    17862696520          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27135   05/22/17   21:44:20      0:04      1:43    12144777469          19728970197                                               MO      [VCORR]
27136   05/22/17   21:44:20      0:04      1:43    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27137   05/22/17   22:00:55      0:22      0:00    16466183398          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27138   05/22/17   22:00:57      0:24      0:02    16466183398          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27139   05/22/17   22:07:37      0:00      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27140   05/22/17   22:07:37      0:05      0:16    19728970197          18083063161         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27141   05/22/17   22:07:38      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             7147




27142   05/22/17   22:07:38      0:01      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27143   05/22/17   22:07:52      0:08     12:18    12144777469          19728970197                                               MO      [VCORR]
27144   05/22/17   22:07:52      0:08     12:18    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27145   05/22/17   23:16:40      0:04      3:41    19728970197          12022561039                                               MT   [NIOP:VCORR]
27146   05/22/17   23:16:40      0:05      3:41    19728970197          12022561039         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27147   05/22/17   23:29:22      0:08      0:04    18006855492          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27148   05/22/17   23:29:43      0:06      1:18    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27149   05/23/17   01:54:04      0:04      0:55    19728970197          19144037755         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27150   05/23/17   01:57:01      0:32      0:04    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 891 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1532
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27151   05/23/17   02:05:52      0:02      9:33    17063087372          19728970197         3557220700307613    310410933034475   MT   [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27152   05/23/17   02:05:52      0:03      9:33    17063087372          19728970197                                               MO   [NIOR:VCORR]
27153   05/23/17   12:08:45      0:07      5:47    19728970197          19177548198         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27154   05/23/17   12:48:35      0:06      2:59    19728970197          14696820264         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27155   05/23/17   13:11:48      0:04      1:50    12144777469          19728970197                                               MO     [VCORR]
27156   05/23/17   13:11:48      0:04      1:50    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27157   05/23/17   13:59:44      0:07      5:21    19728970197          19728652225         3557220700307613    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27158   05/23/17   14:01:05      0:06      1:46    12023683007          19728970197                                               MO      [VCORR]
27159   05/23/17   14:01:05      0:06      1:46    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7148




                                                                                              IPHONE6SPLUS
27160   05/23/17   14:05:13      0:04      1:11    12142822920          19728970197                                               MO     [VCORR]
27161   05/23/17   14:05:13      0:04      1:11    12142822920          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27162   05/23/17   14:07:58      0:10      0:00    19728970197          13108828399                                               ST      [NIOP]
27163   05/23/17   14:07:58      0:10      0:00    19728970197          13108828399         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27164   05/23/17   14:08:09      0:07      0:00    19728970197          12124163751         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27165   05/23/17   14:10:41      0:04      0:36    12022561039          19728970197                                               MO     [VCORR]
27166   05/23/17   14:10:41      0:04      0:36    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27167   05/23/17   14:35:03      0:22      0:00    19732320881          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27168   05/23/17   14:35:04      0:23      0:10    19732320881          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 892 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1533
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
27169   05/23/17   14:36:23      0:22      0:00    17702902017          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27170   05/23/17   14:36:24      0:23      0:09    17702902017          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27171   05/23/17   14:54:15      0:03      4:39    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27172   05/23/17   15:00:08      0:05      0:26    19177044960          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27173   05/23/17   15:00:08      0:05      0:26    19177044960          19728970197                                               MO      [VCORR]
27174   05/23/17   15:09:33      0:06      0:40    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27175   05/23/17   15:21:55      0:02      3:46    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27176   05/23/17   15:33:47      0:02      0:41    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                               7149




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27177   05/23/17   15:44:44      0:37      0:31    19728970197          18588290779         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27178   05/23/17   15:53:09      0:03      6:10    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27179   05/23/17   15:57:01      0:22      0:00    19728970197          19727402097                                               MT       [NIOP]
27180   05/23/17   15:57:03      0:24      0:53    19728970197          19727402097                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
27181   05/23/17   15:57:03      0:25      0:53    19728970197          19727402097         3557220700307613    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27182   05/23/17   16:35:26      0:03      0:09    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27183   05/23/17   16:49:16      0:07      3:34    19727402097          19728970197         3557220700307613    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27184   05/23/17   16:49:16      0:07      3:35    19727402097          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 893 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1534
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27185   05/23/17   17:23:25      0:17      5:19    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27186   05/23/17   17:34:26      0:09      0:46    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27187   05/23/17   17:36:10      0:02      0:00    19728970197          19727402097                                               MT       [NIOP]
27188   05/23/17   17:36:12      0:04      0:03    19728970197          19727402097                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
27189   05/23/17   17:36:12      0:04      0:03    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27190   05/23/17   17:36:27      0:02      0:37    19728970197          19727402097                                               MT   [NIOP:VCORR]
27191   05/23/17   17:36:27      0:02      0:37    19728970197          19727402097         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27192   05/23/17   17:41:19      0:05      1:38    19728970197          19176847065                                               MT   [NIOP:VCORR]
27193   05/23/17   17:41:19      0:06      1:38    19728970197          19176847065         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            7150




27194   05/23/17   17:45:05      0:03      0:48    15716128600          19728970197         3557220700307613    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27195   05/23/17   17:45:48      0:09      1:46    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27196   05/23/17   17:49:36      0:04      2:45    16465998655          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27197   05/23/17   17:53:47      0:04     21:00    15716128600          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27198   05/23/17   18:16:33      0:11      2:49    19728970197          13134106824         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27199   05/23/17   18:21:04      0:27      0:01    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27200   05/23/17   18:24:44      0:01      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 894 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1535
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27201   05/23/17   18:24:45      0:02      0:10    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27202   05/23/17   18:24:51      0:08      7:02    19728970197          19178210954         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27203   05/23/17   18:31:52      0:12      4:05    18083063161          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27204   05/23/17   18:35:57      0:08      2:02    12198668644          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27205   05/23/17   18:58:14      0:22      0:40    18592405635          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27206   05/23/17   19:07:43      0:21      0:00    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27207   05/23/17   19:07:44      0:22      0:03    12023683007          19728970197                                               MO      [VCORR]
27208   05/23/17   19:07:44      0:22      0:03    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                              7151




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27209   05/23/17   19:13:29      0:21      0:00    12017352250          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27210   05/23/17   19:13:30      0:22      0:11    12017352250          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27211   05/23/17   19:24:15      0:10      3:04    19728970197          19176847065                                               MT   [NIOP:VCORR]
27212   05/23/17   19:24:15      0:10      3:04    19728970197          19176847065         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27213   05/23/17   19:29:15      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
27214   05/23/17   19:29:17      0:23      0:02    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27215   05/23/17   19:29:17      0:23      0:02    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27216   05/23/17   19:29:56      0:30      0:00    19728970197          13109208193         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 895 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1536
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27217   05/23/17   19:32:35      0:02      5:59    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27218   05/23/17   19:36:26      0:21      0:00    19728977099          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27219   05/23/17   19:36:27      0:22      0:08    19728977099          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27220   05/23/17   19:39:04      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27221   05/23/17   19:39:05      0:22      0:03    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27222   05/23/17   19:44:11      0:21      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27223   05/23/17   19:44:12      0:22      0:00    12022561039          19728970197                                               MO         []
27224   05/23/17   19:44:12      0:22      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             7152




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27225   05/23/17   20:01:54      0:04      1:46    12144777469          19728970197                                               MO         []
27226   05/23/17   20:01:54      0:04      1:46    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27227   05/23/17   20:06:12      0:02      0:14    12142981040          19728970197                                               MO      [VCORR]
27228   05/23/17   20:06:12      0:02      0:14    12142981040          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27229   05/23/17   20:08:26      0:11      5:42    19034453501          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27230   05/23/17   20:08:54      0:08      0:13    13093267602          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27231   05/23/17   20:09:07      0:03      4:36    12023683007          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27232   05/23/17   20:09:07      0:04      4:36    12023683007          19728970197                                               MO         []
27233   05/23/17   20:14:04      0:09     12:40    12023683007          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 896 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1537
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27234   05/23/17   20:14:04      0:09     12:40    12023683007          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27235   05/23/17   20:24:35      0:21      0:00    15714850462          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27236   05/23/17   20:24:36      0:22      0:07    15714850462          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27237   05/23/17   20:25:08      0:20      0:00    19034453501          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27238   05/23/17   20:25:09      0:21      0:09    19034453501          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27239   05/23/17   20:45:49      0:15      4:21    19728970197          18187100968         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27240   05/23/17   20:50:06      0:08      7:58    12023683007          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7153




27241   05/23/17   20:50:06      0:09      7:58    12023683007          19728970197                                               MO     [CMH:MPS]
27242   05/23/17   20:58:41      0:04      0:50    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27243   05/23/17   20:58:41      0:04      0:50    12144031955          19728970197                                               MO      [VCORR]
27244   05/23/17   21:00:40      0:03      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27245   05/23/17   21:00:41      0:04      0:05    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27246   05/23/17   21:00:41      0:05      0:05    12022561039          19728970197                                               MO      [VCORR]
27247   05/23/17   21:13:10      0:02      0:00    19728970197          13108695879                                               MT    [NIOP:CBI]
27248   05/23/17   21:13:10      0:02      0:00    19728970197          13108695879         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27249   05/23/17   21:13:25      0:13      8:48    19728970197          18187100968         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 897 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1538
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27250   05/23/17   21:14:03      0:21      0:00    12013908166          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27251   05/23/17   21:14:04      0:22      0:09    12013908166          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27252   05/23/17   21:22:11      0:05      0:26    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27253   05/23/17   21:24:04      0:05      1:09    12144031955          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27254   05/23/17   21:24:04      0:05      1:09    12144031955          19728970197                                               MO      [VCORR]
27255   05/23/17   21:37:43      0:06      0:39    18006855492          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27256   05/23/17   21:39:29      0:32      2:01    19728970197          19807220594         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27257   05/23/17   21:40:00      0:02      7:06    19807220594          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                                                                                                             7154




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27258   05/23/17   21:47:06      0:08      1:36    15163306281          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27259   05/23/17   22:08:26      0:02      3:19    19176847065          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27260   05/23/17   22:08:26      0:03      3:19    19176847065          19728970197                                               MO      [VCORR]
27261   05/23/17   22:09:16      0:01      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27262   05/23/17   22:09:17      0:02      0:03    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27263   05/23/17   22:09:17      0:02      0:03    12144031955          19728970197                                               MO      [VCORR]
27264   05/23/17   22:09:22      0:00      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27265   05/23/17   22:09:24      0:02      0:04    12144031955          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27266   05/23/17   22:09:24      0:02      0:04    12144031955          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 898 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1539
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27267   05/23/17   22:09:34      0:22      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27268   05/23/17   22:09:35      0:23      0:00    12144035705          19728970197                                               MO         []
27269   05/23/17   22:09:35      0:23      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27270   05/23/17   22:12:04      0:15      0:11    12144031955          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27271   05/23/17   22:12:04      0:15      0:11    12144031955          19728970197                                               MO      [VCORR]
27272   05/23/17   22:12:04      0:02      0:11    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27273   05/23/17   22:16:10      0:08      2:57    19728970197          19176012902         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27274   05/23/17   22:16:10      0:08      2:57    19728970197          19176012902                                               MT   [NIOP:VCORR]
27275   05/23/17   22:21:56      0:17      2:55    19728970197          19728652228         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7155




                                                                                              IPHONE6SPLUS
27276   05/23/17   22:31:29      0:06      0:00    19728970197          19728652227         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27277   05/23/17   23:05:57      0:14      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27278   05/23/17   23:06:11      0:17      0:00    12022561039          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27279   05/23/17   23:06:11      0:18      0:00    12022561039          19728970197                                               MO         []
27280   05/23/17   23:23:35      0:05      1:02    12144777469          19728970197                                               MO      [VCORR]
27281   05/23/17   23:23:35      0:05      1:02    12144777469          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27282   05/23/17   23:25:36      0:04      6:03    12022561039          19728970197                                               MO      [VCORR]
27283   05/23/17   23:25:36      0:04      6:03    12022561039          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27284   05/23/17   23:31:43      0:01      0:00    12022561039          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 899 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1540
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27285   05/23/17   23:31:43      0:01      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27286   05/23/17   23:53:03      0:07      2:21    19728970197          15163306281         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27287   05/24/17   00:01:02      0:09      0:08    15625135422          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27288   05/24/17   00:21:51      0:03      2:04    12146166391          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27289   05/24/17   00:21:51      0:03      2:04    12146166391          19728970197                                               MO      [VCORR]
27290   05/24/17   00:56:06      0:05      1:59    19738654125          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27291   05/24/17   01:45:34      0:06      8:27    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27292   05/24/17   02:10:34      0:32      0:12    19728970197          13109208193         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7156




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27293   05/24/17   02:11:12      0:04     15:34    19728970197          12146016822         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27294   05/24/17   12:31:32      0:22      0:00    19728970197          12023683007                                               ST       [NIOP]
27295   05/24/17   12:31:34      0:24      1:55    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27296   05/24/17   12:31:34      0:24      1:55    19728970197          12023683007         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27297   05/24/17   13:19:21      0:04      0:31    15716128600          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27298   05/24/17   13:39:05      0:07      8:01    19728970197          13149256925         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27299   05/24/17   13:51:29      0:06      7:44    19728970197          15125544155         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27300   05/24/17   13:51:29      0:06      7:44    19728970197          15125544155                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 900 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1541
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27301   05/24/17   13:58:27      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27302   05/24/17   13:58:28      0:22      0:03    12144777469          19728970197                                               MO      [VCORR]
27303   05/24/17   13:58:28      0:22      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27304   05/24/17   13:59:31      0:06     18:00    19728970197          12144777469                                               MT   [NIOP:VCORR]
27305   05/24/17   13:59:31      0:07     18:00    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27306   05/24/17   14:24:45      0:19      6:23    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27307   05/24/17   14:26:30      0:21      0:00    17134440021          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27308   05/24/17   14:26:31      0:22      0:02    17134440021          19728970197                                               MO      [VCORR]
27309   05/24/17   14:26:31      0:22      0:02    17134440021          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                                                                                                                             7157




                                                                                              IPHONE6SPLUS
27310   05/24/17   14:44:26      0:03      0:00    19728970197          12144777469                                               MT      [NIOP]
27311   05/24/17   14:44:26      0:03      0:00    19728970197          12144777469         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27312   05/24/17   15:16:09      0:22      0:00    12144035705          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27313   05/24/17   15:16:11      0:24      0:44    12144035705          19728970197                                               MO      [VCORR]
27314   05/24/17   15:16:11      0:24      0:44    12144035705          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27315   05/24/17   15:17:34      0:03      0:00    12144031955          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27316   05/24/17   15:17:34      0:03      0:00    12144031955          19728970197                                               MO        []
27317   05/24/17   15:18:28      0:10      6:42    19728970197          12144035705         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27318   05/24/17   15:18:28      0:09      6:42    19728970197          12144035705                                               MT   [NIOP:VCORR]
27319   05/24/17   15:27:01      0:22      0:00    12022561039          19728970197                                               MO        []




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 901 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1542
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27320   05/24/17   15:27:01      0:22      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27321   05/24/17   15:27:01      0:22      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27322   05/24/17   15:39:28      0:21      0:00    12144777469          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27323   05/24/17   15:39:31      0:24      0:03    12144777469          19728970197                                               MO      [VCORR]
27324   05/24/17   15:39:31      0:24      0:03    12144777469          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27325   05/24/17   15:40:33      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
27326   05/24/17   15:40:35      0:23      0:02    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27327   05/24/17   15:40:35      0:23      0:02    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27328   05/24/17   15:41:08      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
                                                                                                                                                                                             7158




27329   05/24/17   15:41:10      0:24      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27330   05/24/17   15:41:10      0:24      0:03    19728970197          12144777469         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27331   05/24/17   15:41:32      0:12      3:35    19728970197          19728652224         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27332   05/24/17   15:50:19      0:22      0:00    12022561039          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27333   05/24/17   15:50:20      0:23      0:01    12022561039          19728970197                                               MO      [VCORR]
27334   05/24/17   15:50:20      0:23      0:01    12022561039          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27335   05/24/17   16:56:28      0:12      0:38    15715814263          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27336   05/24/17   17:09:46      0:04     11:59    19728970197          15715814263         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 902 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1543
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27337   05/24/17   17:25:11      0:06      1:18    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27338   05/24/17   17:29:27      0:04     10:06    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27339   05/24/17   17:48:15      0:21      0:00    15716128600          19728970197         3557220700307613    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27340   05/24/17   17:48:16      0:22      0:49    15716128600          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27341   05/24/17   17:53:55      0:04     15:04    19728970197          18083063161         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27342   05/24/17   17:54:35      0:22     14:16    19728970197          13107702530         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27343   05/24/17   17:54:39      0:00     14:20    19728970197          -1                  3557220700307613    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7159




27344   05/24/17   18:19:53      0:06      8:43    19728970197          19728652225         3557220700307613    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27345   05/24/17   18:28:34      0:10      0:08    16159706832          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27346   05/24/17   18:30:13      0:19      0:07    19728970197          18187100968         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27347   05/24/17   18:30:28      0:05      0:00    19728970197          13108695879                                               MT    [NIOP:CBI]
27348   05/24/17   18:30:28      0:05      0:00    19728970197          13108695879         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27349   05/24/17   18:32:22      0:11     11:30    19728970197          12022561039                                               MT   [NIOP:VCORR]
27350   05/24/17   18:32:22      0:11     11:30    19728970197          12022561039         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27351   05/24/17   18:59:20      0:04      0:13    19728974826          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 903 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1544
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27352   05/24/17   19:03:30      0:34      0:11    19728970197          19177099868         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27353   05/24/17   19:03:57      0:19      0:00    19728970197          19177094360         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27354   05/24/17   19:08:19      0:22      0:00    19728970197          17135152387                                               MT       [NIOP]
27355   05/24/17   19:08:20      0:23      0:24    19728970197          17135152387                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
27356   05/24/17   19:08:20      0:23      0:24    19728970197          17135152387         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27357   05/24/17   19:10:34      0:06      1:34    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27358   05/24/17   19:19:51      0:10      9:48    19728970197          17743920073         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27359   05/24/17   19:19:51      0:10      9:49    19728970197          17743920073                                               ST       [NIOP]
27360   05/24/17   19:19:51      0:08      9:49    19728970197          17743920073                                               MT       [NIOP]
                                                                                                                                                                                              7160




27361   05/24/17   19:32:33      0:02      1:41    19727402097          19728970197                                               MO      [VCORR]
27362   05/24/17   19:32:33      0:02      1:41    19727402097          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27363   05/24/17   19:36:15      0:07     15:51    12149393636          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27364   05/24/17   19:48:40      0:21      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27365   05/24/17   19:48:42      0:23      0:04    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27366   05/24/17   19:50:12      0:21      0:00    19177099868          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27367   05/24/17   19:50:15      0:24      0:23    19177099868          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27368   05/24/17   19:52:23      0:08     26:07    19728970197          18083063161         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 904 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1545
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
27369   05/24/17   19:53:17      0:09     17:25    19728970197          13109208193         3557220700307613    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27370   05/24/17   19:53:21      0:00     25:09    19728970197          -1                  3557220700307613    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27371   05/24/17   20:16:46      0:05      0:56    12144777469          19728970197                                               MO      [VCORR]
27372   05/24/17   20:16:46      0:05      0:56    12144777469          19728970197         3557220700307613    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27373   05/24/17   20:18:50      0:13      1:15    19728970197          12144777469                                               MT    [NIOP:VCORR]
27374   05/24/17   20:18:50      0:13      1:15    19728970197          12144777469         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27375   05/24/17   20:21:19      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
27376   05/24/17   20:21:20      0:02      0:04    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27377   05/24/17   20:21:20      0:02      0:04    12144777469          19728970197                                               MO      [VCORR]
27378   05/24/17   20:21:38      0:00      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                              7161




27379   05/24/17   20:21:39      0:01      0:03    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27380   05/24/17   20:21:39      0:01      0:03    12144777469          19728970197                                               MO      [VCORR]
27381   05/24/17   20:46:13      0:01      0:00    13107219587          19728970197                             310410933034475   MT       [NIOP]
27382   05/24/17   20:46:14      0:02      0:30    13107219587          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27383   05/24/17   21:23:09      0:01      0:00    13105629627          19728970197                             310410933034475   MT       [NIOP]
27384   05/24/17   21:23:10      0:02      0:10    13105629627          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27385   05/24/17   21:23:10      0:02      0:10    13105629627          19728970197                                               MO      [VCORR]
27386   05/24/17   21:43:56      0:04      2:40    19728970197          19034453501         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27387   05/24/17   21:58:17      0:10      1:25    19728970197          13109208193         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27388   05/24/17   22:01:03      0:09      1:08    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27389   05/24/17   22:12:48      0:13      2:20    19728970197          17655861702         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 905 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1546
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27390   05/24/17   22:16:48      0:21      0:00    13105629627          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27391   05/24/17   22:16:51      0:24      1:11    13105629627          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27392   05/24/17   22:16:51      0:24      1:11    13105629627          19728970197                                               MO      [VCORR]
27393   05/25/17   00:33:07      0:21      0:00    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27394   05/25/17   00:33:09      0:23      0:07    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27395   05/25/17   01:54:35      0:01      0:00    16153430473          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27396   05/25/17   01:54:36      0:02      0:04    16153430473          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
27397   05/25/17   05:34:02      0:05      0:00    19728970197          13108695879                                               MT    [NIOP:CBI]
                                                                                                                                                                                              7162




27398   05/25/17   05:34:31      0:00      0:03    19728970197          18187100968          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27399   05/25/17   06:34:31      0:00      0:03    19728970197          18187100968                 0           310410933034475   MO         []
27400   05/25/17   07:06:52      0:00     13:12    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27401   05/25/17   07:29:09      0:29      0:00    12142822920          19728970197                                               ST       [NIOP]
27402   05/25/17   07:29:10      0:00      0:03    12142822920          19728970197                                               MO         []
27403   05/25/17   07:29:10      0:30      0:04    12142822920          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27404   05/25/17   08:06:52      0:00     13:12    19728970197          18083063161                0            310410933034475   MO         []
27405   05/25/17   08:29:10      0:00      0:03    12142822920          19728970197                                               MO         []
27406   05/25/17   08:57:39      0:00     26:06    19728970197          13149256925          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27407   05/25/17   09:57:39      0:00     26:06    19728970197          13149256925                 0           310410933034475   MO         []
27408   05/25/17   10:05:04      0:01      0:00    12023683007          19728970197                             310410933034475   MT       [NIOP]
27409   05/25/17   10:05:05      0:02      0:06    12023683007          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27410   05/25/17   10:05:05      0:02      0:06    12023683007          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 906 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1547
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:42
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
27411   05/25/17   12:42:22      0:00      4:21    19728970197          353871317272         35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27412   05/25/17   13:42:22      0:00      4:21    19728970197          353871317272                0           310410933034475   MO        []
27413   05/25/17   13:57:52      0:00      5:31    13109208193          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27414   05/25/17   13:57:54      0:16      5:31    13109208193          19728970197                                               ST     [NIOP]
27415   05/25/17   14:16:24      0:00      0:52    19728970197          19728652225          35572207003076     310410933034475   MO       []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27416   05/25/17   14:29:54      0:00      6:38    17192487002          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27417   05/25/17   14:29:55      0:15      6:38    17192487002          19728970197                                               ST       [NIOP]
27418   05/25/17   14:29:55      0:16      6:38    17192487002          19728970197                                               MO      [VCORR]
27419   05/25/17   14:34:14      0:24      0:00    17743920073          19728970197                                               ST       [NIOP]
27420   05/25/17   14:34:14      0:25      0:00    17743920073          19728970197                                               MO         []
27421   05/25/17   14:34:30      0:10      0:00    17743920073          19728970197                                               ST       [NIOP]
                                                                                                                                                                                             7163




27422   05/25/17   14:34:30      0:10      0:00    17743920073          19728970197                                               MO         []
27423   05/25/17   14:57:52      0:00      5:31    19728970197          19728970197                0            310410933034475   MT        [VM]
27424   05/25/17   15:16:24      0:00      0:52    19728970197          19728652225                0            310410933034475   MO         []
27425   05/25/17   15:29:54      0:00      6:38    19728970197          19728970197                0            310410933034475   MT        [VM]
27426   05/25/17   16:25:23      0:10      7:52    19728970197          17743920073                                               MT   [NIOP:VCORR]
27427   05/25/17   16:25:24      0:00      7:51    19728970197          17743920073          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27428   05/25/17   16:35:59      0:00      7:00    19728970197          18083063161          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27429   05/25/17   16:43:20      0:12      3:47    19728970197          12146166391                                               MT   [NIOP:VCORR]
27430   05/25/17   16:43:21      0:00      3:47    19728970197          12146166391          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27431   05/25/17   17:25:00      0:00      0:08    18006855492          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27432   05/25/17   17:25:01      0:13      0:07    18006855492          19728970197                                               ST      [NIOP]
27433   05/25/17   17:25:24      0:00      7:51    19728970197          17743920073                0            310410933034475   MO        []
27434   05/25/17   17:27:55      0:20      0:00    19728970197          12023683007                                               MT      [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 907 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1548
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27435   05/25/17   17:27:57      0:00      0:03    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27436   05/25/17   17:27:57      0:22      0:04    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27437   05/25/17   17:35:59      0:00      7:00    19728970197          18083063161                0            310410933034475   MO         []
27438   05/25/17   17:43:21      0:00      3:47    19728970197          12146166391                0            310410933034475   MO         []
27439   05/25/17   17:48:14      0:23      0:00    12023683007          19728970197                                               ST       [NIOP]
27440   05/25/17   17:48:14      0:23      0:00    12023683007          19728970197                                               MO         []
27441   05/25/17   17:49:41      0:24      0:00    12023683007          19728970197                                               ST       [NIOP]
27442   05/25/17   17:49:41      0:24      0:00    12023683007          19728970197                                               MO         []
27443   05/25/17   17:55:03      0:07      2:38    19728970197          12144777469                                               MT    [NIOP:VCORR]
27444   05/25/17   17:55:04      0:00      2:37    19728970197          12144777469          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27445   05/25/17   17:59:27      0:23      0:00    19728970197          12023683007                                               MT       [NIOP]
27446   05/25/17   17:59:50      0:25      0:00    19728970197          12023683007                                               ST       [NIOP]
27447   05/25/17   17:59:50      0:25      0:28    19728970197          12023683007                                               ST   [NIOP:CFNA:VM]
                                                   14104910230(F)
                                                                                                                                                                                              7164




27448   05/25/17   17:59:51      0:00      0:26    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27449   05/25/17   18:00:36      0:00      5:00    12023683007          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27450   05/25/17   18:00:37      0:10      5:00    12023683007          19728970197                                               ST       [NIOP]
27451   05/25/17   18:00:38      0:14      4:58    12023683007          19728970197                                               MO         []
27452   05/25/17   18:25:00      0:00      0:08    19728970197          19728970197                 0           310410933034475   MT        [VM]
27453   05/25/17   18:27:57      0:00      0:03    19728970197          12023683007                 0           310410933034475   MO         []
27454   05/25/17   18:44:37      0:00     13:52    12125844063          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27455   05/25/17   18:44:38      0:10     13:51    12125844063          19728970197                                               ST       [NIOP]
27456   05/25/17   18:55:04      0:00      2:37    19728970197          12144777469                 0           310410933034475   MO         []
27457   05/25/17   18:59:51      0:00      0:26    19728970197          12023683007                 0           310410933034475   MO         []
27458   05/25/17   19:00:36      0:00      5:00    19728970197          19728970197                 0           310410933034475   MT        [VM]
27459   05/25/17   19:44:37      0:00     13:52    19728970197          19728970197                 0           310410933034475   MT        [VM]
27460   05/25/17   22:32:11      0:00      0:07    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 908 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1549
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27461   05/25/17   22:43:35      0:00      0:21    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27462   05/25/17   22:48:35      0:00     33:42    18083063161          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27463   05/25/17   22:48:36      0:10     33:41    18083063161          19728970197                                               ST      [NIOP]
27464   05/25/17   23:25:02      0:00      7:25    12148821500          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27465   05/25/17   23:25:03      0:23      7:23    12148821500          19728970197                                               ST       [NIOP]
27466   05/25/17   23:25:03      0:23      7:23    12148821500          19728970197                                               MO      [VCORR]
27467   05/25/17   23:32:11      0:00      0:07    19728970197          18083063161                0            310410933034475   MO         []
27468   05/25/17   23:43:35      0:00      0:21    19728970197          18083063161                0            310410933034475   MO         []
27469   05/25/17   23:48:35      0:00     33:42    19728970197          19728970197                0            310410933034475   MT        [VM]
27470   05/26/17   00:25:02      0:00      7:25    19728970197          19728970197                0            310410933034475   MT        [VM]
27471   05/26/17   06:55:03      0:00      0:23    17022195151          19728970197                                               MO         []
27472   05/26/17   06:55:05      0:01      0:00    17022195151          19728970197                             310410933034475   MT       [NIOP]
27473   05/26/17   06:55:06      0:00      0:23    17022195151          19728970197                                               MO         []
                                                                                                                                                                                              7165




27474   05/26/17   06:55:06      0:02      0:24    17022195151          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27475   05/26/17   10:44:05      0:29      0:00    35316875100          19728970197                                               ST       [NIOP]
27476   05/26/17   10:44:05      0:29      0:42    35316875100          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27477   05/26/17   11:06:40      0:00      1:08    19728970197          35316875100          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27478   05/26/17   11:11:05      0:00      0:31    19728970197          18179999302          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27479   05/26/17   11:35:38      0:00      5:38    19728970197          35316875100          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27480   05/26/17   11:57:47      0:28      0:00    35316875100          19728970197                                               ST       [NIOP]
27481   05/26/17   11:57:48      0:29      1:11    35316875100          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27482   05/26/17   12:06:40      0:00      1:08    19728970197          35316875100                 0           310410933034475   MO         []
27483   05/26/17   12:11:05      0:00      0:31    19728970197          18179999302                 0           310410933034475   MO        [VM]
27484   05/26/17   12:13:49      0:00      3:41    19728970197          35316875100          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 909 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1550
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27485   05/26/17   12:20:43      0:00      8:26    12144777469          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27486   05/26/17   12:20:44      0:10      8:25    12144777469          19728970197                                               ST       [NIOP]
27487   05/26/17   12:20:44      0:10      8:25    12144777469          19728970197                                               MO      [VCORR]
27488   05/26/17   12:34:31      0:00      2:30    19728970197          35313157244022       35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27489   05/26/17   12:35:38      0:00      5:38    19728970197          35316875100                 0           310410933034475   MO         []
27490   05/26/17   12:36:03      0:00      0:56    16875100             19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27491   05/26/17   12:36:04      0:11      0:56    35316875100          19728970197                                               ST      [NIOP]
27492   05/26/17   12:37:09      0:00     30:15    19728970197          35313157244022       35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27493   05/26/17   12:54:26      0:13      0:00    12144777469          19728970197                                               ST       [NIOP]
27494   05/26/17   12:54:26      0:14      0:00    12144777469          19728970197                                               MO         []
27495   05/26/17   12:59:20      0:26      0:00    12147084555          19728970197                                               ST       [NIOP]
                                                                                                                                                                                              7166




27496   05/26/17   12:59:21      0:27      0:46    12147084555          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27497   05/26/17   12:59:21      0:27      0:46    12147084555          19728970197                                               MO         []
27498   05/26/17   13:13:49      0:00      3:41    19728970197          35316875100                0            310410933034475   MO         []
27499   05/26/17   13:20:43      0:00      8:26    19728970197          19728970197                0            310410933034475   MT        [VM]
27500   05/26/17   13:34:31      0:00      2:30    19728970197          35313157244022             0            310410933034475   MO         []
                                                   13157244022(D)
27501   05/26/17   13:36:03      0:00      0:56    19728970197          19728970197                0            310410933034475   MT        [VM]
27502   05/26/17   13:37:09      0:00     30:15    19728970197          35313157244022             0            310410933034475   MO         []
                                                   13157244022(D)
27503   05/26/17   13:42:34      0:28      0:00    12146322092          19728970197                                               ST       [NIOP]
27504   05/26/17   13:42:34      0:29      0:00    12146322092          19728970197                                               MO         []
27505   05/26/17   13:43:36      0:28      0:01    12146322092          19728970197                                               ST       [NIOP]
27506   05/26/17   13:43:38      0:30      0:33    12146322092          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27507   05/26/17   13:43:38      0:30      0:33    12146322092          19728970197                                               MO      [VCORR]
27508   05/26/17   13:50:31      0:05      2:25    19728970197          12146322092                                               MT       [NIOP]
27509   05/26/17   13:50:32      0:00      2:24    19728970197          12146322092          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 910 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1551
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27510   05/26/17   14:11:34      0:00      5:48    1353861703263        19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27511   05/26/17   14:11:35      0:11      5:47    1353861703263        19728970197                                               ST      [NIOP]
27512   05/26/17   14:27:40      0:00      1:33    13109208193          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27513   05/26/17   14:27:41      0:13      1:30    13109208193          19728970197                                               ST       [NIOP]
27514   05/26/17   14:29:15      0:00      0:21    17022195151          19728970197                                               MO         []
27515   05/26/17   14:29:44      0:28      0:00    17022195151          19728970197                                               ST       [NIOP]
27516   05/26/17   14:29:45      0:00      0:21    17022195151          19728970197                                               MO         []
27517   05/26/17   14:29:45      0:29      0:22    17022195151          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27518   05/26/17   14:33:00      0:00      0:28    19728970197          17022195151                                               MT         []
27519   05/26/17   14:33:08      0:00      0:26    19728970197          17022195151          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27520   05/26/17   14:33:08      0:19      0:27    19728970197          17022195151                                               ST       [NIOP]
27521   05/26/17   14:33:54      0:00      3:59    17022195151          19728970197                                               MO         []
                                                                                                                                                                                              7167




27522   05/26/17   14:34:04      0:00      4:01    17022195151          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27523   05/26/17   14:34:05      0:00      3:59    17022195151          19728970197                                               MO         []
27524   05/26/17   14:34:05      0:10      4:01    17022195151          19728970197                                               ST       [NIOP]
27525   05/26/17   14:50:32      0:00      2:24    19728970197          12146322092                0            310410933034475   MO         []
27526   05/26/17   15:11:34      0:00      5:48    19728970197          19728970197                0            310410933034475   MT        [VM]
27527   05/26/17   15:27:40      0:00      1:33    19728970197          19728970197                0            310410933034475   MT        [VM]
27528   05/26/17   15:28:15      0:25      0:00    19728971067          19728970197                                               ST       [NIOP]
27529   05/26/17   15:33:08      0:00      0:26    19728970197          17022195151                 0           310410933034475   MO         []
27530   05/26/17   15:34:04      0:00      4:01    19728970197          19728970197                 0           310410933034475   MT        [VM]
27531   05/26/17   16:02:46      0:00      0:38    14847532532          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27532   05/26/17   16:02:48      0:12      0:37    14847532532          19728970197                                               ST       [NIOP]
27533   05/26/17   16:02:48      0:12      0:37    14847532532          19728970197                                               MO      [VCORR]
27534   05/26/17   16:03:50      0:00      2:25    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27535   05/26/17   16:06:51      0:04      0:00    19728970197          12144777469                                               MT       [NIOP]
27536   05/26/17   16:09:49      0:28      0:00    12144777469          19728970197                                               ST       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 911 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1552
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27537   05/26/17   16:09:53      0:32      0:02    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27538   05/26/17   16:09:53      0:32      0:02    12144777469          19728970197                                               MO         []
27539   05/26/17   17:02:46      0:00      0:38    19728970197          19728970197                0            310410933034475   MT        [VM]
27540   05/26/17   17:03:50      0:00      2:25    19728970197          19728652225                0            310410933034475   MO         []
27541   05/26/17   17:03:55      0:00      0:07    19728970197          12144031955                                               MT         []
27542   05/26/17   17:03:57      0:00      0:04    19728970197          12144031955          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27543   05/26/17   17:03:57      0:13      0:04    19728970197          12144031955                                               ST       [NIOP]
27544   05/26/17   17:15:00      0:00      2:34    17702902017          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27545   05/26/17   17:15:02      0:14      2:31    17702902017          19728970197                                               ST       [NIOP]
27546   05/26/17   18:03:57      0:00      0:04    19728970197          12144031955                 0           310410933034475   MO         []
27547   05/26/17   18:15:00      0:00      2:34    19728970197          19728970197                 0           310410933034475   MT        [VM]
27548   05/26/17   18:20:35      0:00      0:42    12819896599          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7168




27549   05/26/17   18:20:36      0:09      0:43    12819896599          19728970197                                               ST       [NIOP]
27550   05/26/17   18:20:37      0:12      0:43    12819896599          19728970197                                               MO       [NIOR]
27551   05/26/17   18:32:24      0:00      2:37    19085772012          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27552   05/26/17   18:32:26      0:11      2:37    19085772012          19728970197                                               ST       [NIOP]
27553   05/26/17   19:20:35      0:00      0:42    19728970197          19728970197                 0           310410933034475   MT        [VM]
27554   05/26/17   19:32:24      0:00      2:37    19728970197          19728970197                 0           310410933034475   MT        [VM]
27555   05/26/17   19:38:49      0:00      1:23    12142152081          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27556   05/26/17   19:38:50      0:20      1:23    12142152081          19728970197                                               ST       [NIOP]
27557   05/26/17   19:38:51      0:00      1:23    12142152081          19728970197                                               MO         []
27558   05/26/17   19:58:17      0:29      0:00    19728970197          12142152081                                               ST       [NIOP]
27559   05/26/17   19:58:18      0:30      0:05    19728970197          12142152081                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
27560   05/26/17   19:58:21      0:00      0:02    19728970197          12142152081          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 912 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1553
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27561   05/26/17   20:03:53      0:00     20:31    12026181181          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27562   05/26/17   20:03:54      0:16     20:31    12026181181          19728970197                                               ST       [NIOP]
27563   05/26/17   20:07:59      0:27      0:00    17192879602          19728970197                                               ST       [NIOP]
27564   05/26/17   20:08:00      0:28      0:02    17192879602          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27565   05/26/17   20:17:17      0:26      0:00    12147041531          19728970197                                               ST        [NIOP]
27566   05/26/17   20:17:18      0:27      0:40    12147041531          19728970197                                               MO       [VCORR]
27567   05/26/17   20:17:18      0:27      0:41    12147041531          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27568   05/26/17   20:38:49      0:00      1:23    19728970197          19728970197                0            310410933034475   MT        [VM]
27569   05/26/17   20:38:51      0:00      1:23    12142152081          19728970197                                               MO         []
27570   05/26/17   20:58:21      0:00      0:02    19728970197          12142152081                 0           310410933034475   MO         []
27571   05/26/17   21:03:53      0:00     20:31    19728970197          19728970197                 0           310410933034475   MT        [VM]
27572   05/27/17   09:04:11      0:00      1:26    12142822920          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27573   05/27/17   09:04:13      0:00      1:24    12142822920          19728970197                                               MO         []
                                                                                                                                                                                              7169




27574   05/27/17   09:04:13      0:20      1:24    12142822920          19728970197                                               ST       [NIOP]
27575   05/27/17   10:04:11      0:00      1:26    19728970197          19728970197                0            310410933034475   MT        [VM]
27576   05/27/17   10:04:13      0:00      1:24    12142822920          19728970197                                               MO         []
27577   05/27/17   12:51:44      0:05     19:55    19728970197          12023683007                                               MT    [NIOP:VCORR]
27578   05/27/17   12:51:45      0:00     19:54    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27579   05/27/17   13:51:45      0:00     19:54    19728970197          12023683007                 0           310410933034475   MO         []
27580   05/27/17   14:11:28      0:00      4:45    12013908166          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27581   05/27/17   14:11:29      0:09      4:45    12013908166          19728970197                                               ST       [NIOP]
27582   05/27/17   15:01:00      0:27      0:00    12146016822          19728970197                                               ST       [NIOP]
27583   05/27/17   15:01:02      0:29      0:03    12146016822          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27584   05/27/17   15:06:33      0:21      0:00    12023603838          19728970197                                               ST       [NIOP]
27585   05/27/17   15:11:28      0:00      4:45    19728970197          19728970197                 0           310410933034475   MT        [VM]
27586   05/27/17   15:39:22      0:00      3:13    19728970197          12038320176          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27587   05/27/17   15:39:22      0:06      3:14    19728970197          12038320176                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 913 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1554
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27588   05/27/17   16:01:03      0:00      2:22    12023603838          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27589   05/27/17   16:01:05      0:20      2:20    12023603838          19728970197                                               ST      [NIOP]
27590   05/27/17   16:17:17      0:00      0:09    19793166145          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27591   05/27/17   16:17:18      0:19      0:06    19793166145          19728970197                                               ST      [NIOP]
27592   05/27/17   16:39:22      0:00      3:13    19728970197          12038320176                0            310410933034475   MO        []
27593   05/27/17   17:01:03      0:00      2:22    19728970197          19728970197                0            310410933034475   MT       [VM]
27594   05/27/17   17:17:17      0:00      0:09    19728970197          19728970197                0            310410933034475   MT       [VM]
27595   05/27/17   19:19:31      0:00      0:17    19728970197          12142822920                                               MT        []
27596   05/27/17   19:19:32      0:09      0:17    19728970197          12142822920                                               ST      [NIOP]
27597   05/27/17   19:19:33      0:00      0:16    19728970197          12142822920          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27598   05/27/17   20:19:33      0:00      0:16    19728970197          12142822920                 0           310410933034475   MO        []
27599   05/27/17   20:34:50      0:00      1:54    19728970197          35391865200          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                                                                                                                              7170




                                                                                              IPHONE6SPLUS
27600   05/27/17   20:42:54      0:00      7:30    19728970197          35391865200          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27601   05/27/17   21:34:50      0:00      1:54    19728970197          35391865200                 0           310410933034475   MO         []
27602   05/27/17   21:42:54      0:00      7:30    19728970197          35391865200                 0           310410933034475   MO         []
27603   05/28/17   05:33:15      0:01      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
27604   05/28/17   05:33:16      0:02      0:02    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27605   05/28/17   14:30:10      0:01      0:00    12023603838          19728970197                             310410933034475   MT       [NIOP]
27606   05/28/17   14:30:11      0:02      0:03    12023603838          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27607   05/28/17   14:35:45      0:00      0:04    19728970197          15163306281          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27608   05/28/17   14:45:12      0:00      0:03    19728970197          15163306281          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27609   05/28/17   15:09:59      0:00     15:26    18083063161          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27610   05/28/17   15:10:00      0:09     15:24    18083063161          19728970197                                               ST      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 914 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1555
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
27611   05/28/17   15:25:50      0:25      0:00    15163306281           19728970197                                              ST      [NIOP]
27612   05/28/17   15:31:21      0:00      0:14    19728970197           13109208193         35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27613   05/28/17   15:32:30      0:00      6:01    19728970197           15163306281         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27614   05/28/17   15:35:45      0:00      0:04    19728970197           15163306281                0           310410933034475   MO         []
27615   05/28/17   15:39:35      0:00      0:21    19728970197           12024542809         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27616   05/28/17   15:41:43      0:00      0:03    19728970197           14696678128         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27617   05/28/17   15:43:32      0:01      0:00    19728970197           15127514333                                              MT      [NIOP]
27618   05/28/17   15:43:35      0:03      0:04    15127514333           18572166808                                              MO      [CFNR]
                                                   19728970197(OO)
27619   05/28/17   15:43:35      0:04      0:04    19728970197           15127514333                                              MT    [NIOP:CFNR]
                                                   18572166808(F)
27620   05/28/17   15:43:36      0:00      0:03    19728970197           15127514333         35572207003076     310410933034475   MO         []
                                                                                                                                                                                              7171




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27621   05/28/17   15:45:12      0:00      0:03    19728970197           15163306281                0           310410933034475   MO         []
27622   05/28/17   15:45:38      0:00      2:38    19728970197           19085772012         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27623   05/28/17   15:50:10      0:26      0:00    19728970197           17022195151                                              MT       [NIOP]
27624   05/28/17   15:50:11      0:27      0:09    19728970197           17022195151                                              MT   [NIOP:CFNA:VM]
                                                   17024965453(F)
27625   05/28/17   15:50:12      0:00      0:08    19728970197           17022195151         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27626   05/28/17   15:51:21      0:20      0:00    19728970197           12147047301                                              MT       [NIOP]
27627   05/28/17   15:51:41      0:27      0:00    19728970197           12147047301                                              ST       [NIOP]
27628   05/28/17   15:51:42      0:28      0:10    19728970197           12147047301                                              ST   [NIOP:CFNA:VM]
                                                   12543666111(F)
27629   05/28/17   15:51:43      0:00      0:09    19728970197           12147047301         35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27630   05/28/17   15:52:22      0:16      2:53    19728970197           12142157015                                              MT    [NIOP:VCORR]




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 915 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1556
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27631   05/28/17   15:52:23      0:00      2:53    19728970197          12142157015          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27632   05/28/17   15:55:14      0:00      1:15    13109208193          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27633   05/28/17   15:55:15      0:11      1:13    13109208193          19728970197                                               ST      [NIOP]
27634   05/28/17   16:09:59      0:00     15:26    19728970197          19728970197                 0           310410933034475   MT       [VM]
27635   05/28/17   16:10:13      0:00     12:21    19728970197          17124320927          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27636   05/28/17   16:26:53      0:22      0:00    19728970197          12142157015                                               MT       [NIOP]
27637   05/28/17   16:26:54      0:23      0:05    19728970197          12142157015                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
27638   05/28/17   16:26:55      0:00      0:04    19728970197          12142157015          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27639   05/28/17   16:31:21      0:00      0:14    19728970197          13109208193                 0           310410933034475   MO         []
27640   05/28/17   16:32:30      0:00      6:01    19728970197          15163306281                 0           310410933034475   MO         []
                                                                                                                                                                                              7172




27641   05/28/17   16:37:15      0:00     10:33    12024980011          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27642   05/28/17   16:37:16      0:12     10:30    12024980011          19728970197                                               ST       [NIOP]
27643   05/28/17   16:39:35      0:00      0:21    19728970197          12024542809                 0           310410933034475   MO         []
27644   05/28/17   16:41:43      0:00      0:03    19728970197          14696678128                 0           310410933034475   MO         []
27645   05/28/17   16:43:36      0:00      0:03    19728970197          15127514333                 0           310410933034475   MO         []
27646   05/28/17   16:45:38      0:00      2:38    19728970197          19085772012                 0           310410933034475   MO         []
27647   05/28/17   16:50:12      0:00      0:08    19728970197          17022195151                 0           310410933034475   MO         []
27648   05/28/17   16:51:43      0:00      0:09    19728970197          12147047301                 0           310410933034475   MO         []
27649   05/28/17   16:52:23      0:00      2:53    19728970197          12142157015                 0           310410933034475   MO         []
27650   05/28/17   16:55:14      0:00      1:15    19728970197          19728970197                 0           310410933034475   MT        [VM]
27651   05/28/17   17:07:32      0:00      2:00    19728970197          19085772012          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27652   05/28/17   17:10:13      0:00     12:21    19728970197          17124320927                 0           310410933034475   MO         []
27653   05/28/17   17:12:08      0:00      0:09    19728970197          12019135124          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27654   05/28/17   17:26:55      0:00      0:04    19728970197          12142157015                 0           310410933034475   MO         []
27655   05/28/17   17:37:15      0:00     10:33    19728970197          19728970197                 0           310410933034475   MT        [VM]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 916 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1557
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT   Feature
         Date        Time         Time             Number               Number
                    (UTC)
27656   05/28/17   17:59:30      0:00      5:34    15127514333          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27657   05/28/17   17:59:30      0:10      5:34    15127514333          19728970197                                               ST   [NIOP]
27658   05/28/17   17:59:31      0:13      5:33    15127514333          19728970197                                               MO     []
27659   05/28/17   18:07:32      0:00      2:00    19728970197          19085772012                 0           310410933034475   MO     []
27660   05/28/17   18:12:08      0:00      0:09    19728970197          12019135124                 0           310410933034475   MO     []
27661   05/28/17   18:45:34      0:00      0:05    19728970197          14696678128          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27662   05/28/17   18:48:43      0:00      3:27    19728970197          17812640709          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27663   05/28/17   18:59:30      0:00      5:34    19728970197          19728970197                 0           310410933034475   MT    [VM]
27664   05/28/17   19:00:39      0:00      3:42    18083063161          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27665   05/28/17   19:00:40      0:13      3:42    18083063161          19728970197                                               ST   [NIOP]
27666   05/28/17   19:14:18      0:00      2:28    18083063161          19728970197          35572207003076     310410933034475   MT     []
                                                                                                                                                                                          7173




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27667   05/28/17   19:14:19      0:11      2:26    18083063161          19728970197                                               ST   [NIOP]
27668   05/28/17   19:33:17      0:00      4:44    12023603838          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27669   05/28/17   19:33:18      0:12      4:42    12023603838          19728970197                                               ST   [NIOP]
27670   05/28/17   19:45:34      0:00      0:05    19728970197          14696678128                 0           310410933034475   MO     []
27671   05/28/17   19:48:43      0:00      3:27    19728970197          17812640709                 0           310410933034475   MO     []
27672   05/28/17   19:59:28      0:00      2:41    17022195151          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27673   05/28/17   19:59:29      0:12      2:40    17022195151          19728970197                                               ST    [NIOP]
27674   05/28/17   19:59:29      0:13      2:40    17022195151          19728970197                                               MO   [VCORR]
27675   05/28/17   20:00:39      0:00      3:42    19728970197          19728970197                0            310410933034475   MT     [VM]
27676   05/28/17   20:14:18      0:00      2:28    19728970197          19728970197                0            310410933034475   MT     [VM]
27677   05/28/17   20:33:17      0:00      4:44    19728970197          19728970197                0            310410933034475   MT     [VM]
27678   05/28/17   20:59:28      0:00      2:41    19728970197          19728970197                0            310410933034475   MT     [VM]
27679   05/29/17   12:20:34      0:00      0:57    19728970197          12144031955                                               MT      []
27680   05/29/17   12:20:35      0:18      0:53    19728970197          12144031955                                               ST    [NIOP]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                     Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 917 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1558
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27681   05/29/17   12:20:36      0:00      0:53    19728970197          12144031955          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27682   05/29/17   12:38:18      0:00      0:37    19728970197          12144031955                                               MT        []
27683   05/29/17   12:38:19      0:12      0:35    19728970197          12144031955                                               ST      [NIOP]
27684   05/29/17   12:38:20      0:00      0:34    19728970197          12144031955          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27685   05/29/17   13:20:36      0:00      0:53    19728970197          12144031955                 0           310410933034475   MO         []
27686   05/29/17   13:38:20      0:00      0:34    19728970197          12144031955                 0           310410933034475   MO         []
27687   05/29/17   15:04:36      0:00      0:17    13256604449          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27688   05/29/17   15:04:37      0:11      0:16    13256604449          19728970197                                               ST       [NIOP]
27689   05/29/17   15:04:37      0:11      0:16    13256604449          19728970197                                               MO      [VCORR]
27690   05/29/17   15:44:18      0:20      0:00    12144585485          19728970197                                               ST       [NIOP]
27691   05/29/17   15:44:18      0:20      0:00    12144585485          19728970197                                               MO         []
27692   05/29/17   16:04:36      0:00      0:17    19728970197          19728970197                 0           310410933034475   MT        [VM]
27693   05/29/17   16:45:15      0:00      0:16    12144585485          19728970197          35572207003076     310410933034475   MT         []
                                                                                                                                                                                              7174




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27694   05/29/17   16:45:17      0:10      0:15    12144585485          19728970197                                               ST       [NIOP]
27695   05/29/17   16:45:17      0:10      0:15    12144585485          19728970197                                               MO      [VCORR]
27696   05/29/17   16:46:49      0:00      2:01    12144585485          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27697   05/29/17   16:46:50      0:11      1:59    12144585485          19728970197                                               ST       [NIOP]
27698   05/29/17   16:46:50      0:11      1:59    12144585485          19728970197                                               MO      [VCORR]
27699   05/29/17   17:29:02      0:22      0:00    19728970197          17022195151                                               MT       [NIOP]
27700   05/29/17   17:29:03      0:00      0:04    19728970197          17022195151          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27701   05/29/17   17:29:03      0:23      0:04    19728970197          17022195151                                               MT   [NIOP:CFNA:VM]
                                                   17024965453(F)
27702   05/29/17   17:31:49      0:00      1:05    19728970197          15163306281          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27703   05/29/17   17:36:13      0:00      0:02    19728970197          15163306281          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 918 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1559
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:43
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27704   05/29/17   17:36:27      0:00      0:02    19728970197          15163306281          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27705   05/29/17   17:37:04      0:00      2:20    19728970197          12142822920                                               MT         []
27706   05/29/17   17:37:05      0:00      2:20    19728970197          12142822920          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27707   05/29/17   17:37:05      0:15      2:19    19728970197          12142822920                                               ST      [NIOP]
27708   05/29/17   17:45:15      0:00      0:16    19728970197          19728970197                0            310410933034475   MT       [VM]
27709   05/29/17   17:46:49      0:00      2:01    19728970197          19728970197                0            310410933034475   MT       [VM]
27710   05/29/17   17:50:16      0:08      5:49    19728970197          12023683007                                               MT   [NIOP:VCORR]
27711   05/29/17   17:50:17      0:00      5:48    19728970197          12023683007          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27712   05/29/17   17:56:22      0:09      0:00    12142822920          19728970197                                               ST       [NIOP]
27713   05/29/17   17:57:24      0:25      0:00    12142822920          19728970197                                               ST       [NIOP]
27714   05/29/17   17:57:25      0:26      0:03    12142822920          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27715   05/29/17   17:57:26      0:00      0:03    12142822920          19728970197                                               MO         []
                                                                                                                                                                                              7175




27716   05/29/17   17:57:45      0:00      2:57    19728970197          12144034458          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27717   05/29/17   18:06:17      0:00      0:11    19728970197          12022561039          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27718   05/29/17   18:06:17      0:19      0:10    19728970197          12022561039                                               ST       [NIOP]
27719   05/29/17   18:06:26      0:00      2:07    12023603838          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27720   05/29/17   18:06:27      0:12      2:07    12023603838          19728970197                                               ST       [NIOP]
27721   05/29/17   18:07:08      0:00      0:11    19728970197          12022561039                                               MT         []
27722   05/29/17   18:07:08      0:00      0:11    19728970197          12022561039                                               MT         []
27723   05/29/17   18:29:03      0:00      0:04    19728970197          17022195151                 0           310410933034475   MO         []
27724   05/29/17   18:31:49      0:00      1:05    19728970197          15163306281                 0           310410933034475   MO         []
27725   05/29/17   18:36:13      0:00      0:02    19728970197          15163306281                 0           310410933034475   MO         []
27726   05/29/17   18:36:27      0:00      0:02    19728970197          15163306281                 0           310410933034475   MO         []
27727   05/29/17   18:37:05      0:00      2:20    19728970197          12142822920                 0           310410933034475   MO         []
27728   05/29/17   18:38:55      0:00      4:30    19728970197          35318872400          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 919 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1560
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27729   05/29/17   18:45:32      0:00     14:16    19728970197          35318872400          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27730   05/29/17   18:50:17      0:00      5:48    19728970197          12023683007                 0           310410933034475   MO         []
27731   05/29/17   18:57:26      0:00      0:03    12142822920          19728970197                                               MO         []
27732   05/29/17   18:57:45      0:00      2:57    19728970197          12144034458                 0           310410933034475   MO         []
27733   05/29/17   19:06:17      0:00      0:11    19728970197          12022561039                 0           310410933034475   MO         []
27734   05/29/17   19:06:26      0:00      2:07    19728970197          19728970197                 0           310410933034475   MT        [VM]
27735   05/29/17   19:12:19      0:00      3:03    12142822920          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27736   05/29/17   19:12:20      0:08      3:01    12142822920          19728970197                                               ST      [NIOP]
27737   05/29/17   19:12:21      0:00      3:00    12142822920          19728970197                                               MO        []
27738   05/29/17   19:38:55      0:00      4:30    19728970197          35318872400                 0           310410933034475   MO        []
27739   05/29/17   19:45:32      0:00     14:16    19728970197          35318872400                 0           310410933034475   MO        []
27740   05/29/17   19:56:30      0:00      1:05    19728970197          35318872400          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27741   05/29/17   20:12:19      0:00      3:03    19728970197          19728970197                 0           310410933034475   MT        [VM]
                                                                                                                                                                                              7176




27742   05/29/17   20:12:21      0:00      3:00    12142822920          19728970197                                               MO         []
27743   05/29/17   20:20:57      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
27744   05/29/17   20:20:57      0:22      0:04    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27745   05/29/17   20:20:58      0:00      0:04    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27746   05/29/17   20:56:30      0:00      1:05    19728970197          35318872400                 0           310410933034475   MO         []
27747   05/29/17   20:56:50      0:03      0:01    12023683007          19728970197                                               MO         []
27748   05/29/17   20:56:51      0:03      0:00    12023683007          19728970197                                               ST       [NIOP]
27749   05/29/17   21:20:06      0:21      0:00    19728970197          12023683007                                               MT       [NIOP]
27750   05/29/17   21:20:07      0:00      0:04    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27751   05/29/17   21:20:07      0:22      0:03    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27752   05/29/17   21:20:58      0:00      0:04    19728970197          12023683007                0            310410933034475   MO         []
27753   05/29/17   22:20:07      0:00      0:04    19728970197          12023683007                0            310410933034475   MO         []
27754   05/30/17   09:13:31      0:00      9:15    19728970197          12142822920                                               MT         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 920 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1561
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27755   05/30/17   09:13:32      0:00      9:15    19728970197          12142822920          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27756   05/30/17   09:13:32      0:14      9:14    19728970197          12142822920                                               ST      [NIOP]
27757   05/30/17   10:13:32      0:00      9:15    19728970197          12142822920                0            310410933034475   MO        []
27758   05/30/17   11:34:06      0:00      1:42    19728970197          12142822920                                               MT        []
27759   05/30/17   11:34:07      0:11      1:40    19728970197          12142822920                                               ST      [NIOP]
27760   05/30/17   11:34:08      0:00      1:39    19728970197          12142822920          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27761   05/30/17   11:40:43      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
27762   05/30/17   11:40:44      0:23      2:29    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27763   05/30/17   11:40:45      0:00      2:30    19728970197          12144777469          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27764   05/30/17   11:49:20      0:00      0:17    12142822920          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7177




27765   05/30/17   11:49:21      0:00      0:16    12142822920          19728970197                                               MO         []
27766   05/30/17   11:49:21      0:10      0:17    12142822920          19728970197                                               ST       [NIOP]
27767   05/30/17   12:34:08      0:00      1:39    19728970197          12142822920                 0           310410933034475   MO         []
27768   05/30/17   12:40:45      0:00      2:30    19728970197          12144777469                 0           310410933034475   MO         []
27769   05/30/17   12:40:58      0:00      7:40    19034453501          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27770   05/30/17   12:40:59      0:09      7:40    19034453501          19728970197                                               ST       [NIOP]
27771   05/30/17   12:49:20      0:00      0:17    19728970197          19728970197                0            310410933034475   MT        [VM]
27772   05/30/17   12:49:21      0:00      0:16    12142822920          19728970197                                               MO         []
27773   05/30/17   13:18:13      0:00      7:55    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27774   05/30/17   13:40:58      0:00      7:40    19728970197          19728970197                 0           310410933034475   MT        [VM]
27775   05/30/17   13:42:36      0:00      0:16    19728970197          12142822920                                               MT         []
27776   05/30/17   13:42:37      0:21      0:13    19728970197          12142822920                                               ST       [NIOP]
27777   05/30/17   13:42:38      0:00      0:12    19728970197          12142822920          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27778   05/30/17   14:04:21      0:16      0:00    12136107997          19728970197                                               ST       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 921 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1562
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27779   05/30/17   14:09:04      0:00      5:40    19728970197          12144777469          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27780   05/30/17   14:09:04      0:04      5:40    19728970197          12144777469                                               MT   [NIOP:VCORR]
27781   05/30/17   14:18:13      0:00      7:55    19728970197          19728652225                0            310410933034475   MO        []
27782   05/30/17   14:22:20      0:12      0:00    12145340021          19728970197                                               MO      [NIOR]
27783   05/30/17   14:22:32      0:00      0:01    12145340021          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27784   05/30/17   14:22:32      0:11      0:00    12145340021          19728970197                                               ST      [NIOP]
27785   05/30/17   14:22:56      0:00      2:55    12145340021          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27786   05/30/17   14:22:57      0:15      2:53    12145340021          19728970197                                               ST      [NIOP]
27787   05/30/17   14:22:57      0:15      2:54    12145340021          19728970197                                               MO      [NIOR]
27788   05/30/17   14:37:37      0:22      0:00    12144777469          19728970197                                               ST      [NIOP]
27789   05/30/17   14:37:37      0:23      0:00    12144777469          19728970197                                               MO        []
27790   05/30/17   14:42:38      0:00      0:12    19728970197          12142822920                 0           310410933034475   MO        []
27791   05/30/17   14:56:52      0:00      2:03    12023683007          19728970197          35572207003076     310410933034475   MT        []
                                                                                                                                                                                             7178




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27792   05/30/17   14:56:53      0:13      2:02    12023683007          19728970197                                               ST      [NIOP]
27793   05/30/17   14:56:53      0:13      2:02    12023683007          19728970197                                               MO     [VCORR]
27794   05/30/17   14:59:10      0:01      0:00    19728970197          12023683007                                               MT      [NIOP]
27795   05/30/17   14:59:11      0:00      0:04    19728970197          12023683007          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27796   05/30/17   14:59:11      0:02      0:04    19728970197          12023683007                                               MT   [NIOP:CFB:VM]
                                                   14104910230(F)
27797   05/30/17   14:59:11      0:07      0:00    12023683007          19728970197                                               ST      [NIOP]
27798   05/30/17   14:59:11      0:08      0:00    12023683007          19728970197                                               MO        []
27799   05/30/17   14:59:28      0:00      2:40    19728970197          12023683007          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27800   05/30/17   14:59:28      0:03      2:39    19728970197          12023683007                                               MT      [NIOP]
27801   05/30/17   15:03:31      0:21      0:00    19728970197          12144777469                                               MT      [NIOP]
27802   05/30/17   15:03:32      0:00      0:03    19728970197          12144777469          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 922 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1563
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27803   05/30/17   15:03:32      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27804   05/30/17   15:04:25      0:00      2:01    19728970197          12144777469          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27805   05/30/17   15:04:25      0:05      2:00    19728970197          12144777469                                               MT    [NIOP:VCORR]
27806   05/30/17   15:06:47      0:04      4:25    19728970197          12023683007                                               MT    [NIOP:VCORR]
27807   05/30/17   15:06:48      0:00      4:25    19728970197          12023683007          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27808   05/30/17   15:09:04      0:00      5:40    19728970197          12144777469                 0           310410933034475   MO         []
27809   05/30/17   15:12:01      0:00      0:10    12142152081          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27810   05/30/17   15:12:02      0:10      0:10    12142152081          19728970197                                               ST       [NIOP]
27811   05/30/17   15:12:03      0:00      0:10    12142152081          19728970197                                               MO         []
27812   05/30/17   15:22:32      0:00      0:01    19728970197          19728970197                0            310410933034475   MT        [VM]
27813   05/30/17   15:22:56      0:00      2:55    19728970197          19728970197                0            310410933034475   MT        [VM]
27814   05/30/17   15:56:52      0:00      2:03    19728970197          19728970197                0            310410933034475   MT        [VM]
                                                                                                                                                                                              7179




27815   05/30/17   15:59:11      0:00      0:04    19728970197          12023683007                0            310410933034475   MO         []
27816   05/30/17   15:59:28      0:00      2:40    19728970197          12023683007                0            310410933034475   MO         []
27817   05/30/17   16:03:32      0:00      0:03    19728970197          12144777469                0            310410933034475   MO         []
27818   05/30/17   16:04:25      0:00      2:01    19728970197          12144777469                0            310410933034475   MO         []
27819   05/30/17   16:06:48      0:00      4:25    19728970197          12023683007                0            310410933034475   MO         []
27820   05/30/17   16:12:01      0:00      0:10    19728970197          19728970197                0            310410933034475   MT        [VM]
27821   05/30/17   16:12:03      0:00      0:10    12142152081          19728970197                                               MO         []
27822   05/30/17   17:08:34      0:00      2:25    16466183398          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27823   05/30/17   17:08:35      0:13      2:22    16466183398          19728970197                                               ST       [NIOP]
27824   05/30/17   17:56:21      0:00      1:46    19728970197          35318872400          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27825   05/30/17   18:03:24      0:00      0:45    35318872400          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27826   05/30/17   18:03:25      0:10      0:43    35318872400          19728970197                                               ST       [NIOP]
27827   05/30/17   18:08:34      0:00      2:25    19728970197          19728970197                0            310410933034475   MT        [VM]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 923 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1564
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27828   05/30/17   18:27:31      0:00      4:19    12145340021          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27829   05/30/17   18:27:32      0:11      4:18    12145340021          19728970197                                               ST      [NIOP]
27830   05/30/17   18:27:32      0:11      4:19    12145340021          19728970197                                               MO      [NIOR]
27831   05/30/17   18:43:24      0:00      5:09    18083063161          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27832   05/30/17   18:43:25      0:16      5:06    18083063161          19728970197                                               ST      [NIOP]
27833   05/30/17   18:49:08      0:00      2:50    19728970197          12145340021          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27834   05/30/17   18:49:08      0:17      2:51    19728970197          12145340021                                               MT       [NIOP]
27835   05/30/17   18:56:21      0:00      1:46    19728970197          35318872400                0            310410933034475   MO         []
                                                   018872400(D)
27836   05/30/17   19:03:24      0:00      0:45    19728970197          19728970197                0            310410933034475   MT        [VM]
27837   05/30/17   19:27:31      0:00      4:19    19728970197          19728970197                0            310410933034475   MT        [VM]
27838   05/30/17   19:43:24      0:00      5:09    19728970197          19728970197                0            310410933034475   MT        [VM]
27839   05/30/17   19:49:08      0:00      2:50    19728970197          12145340021                0            310410933034475   MO         []
                                                                                                                                                                                              7180




27840   05/30/17   20:26:34      0:27      0:00    -1                   19728970197                                               ST       [NIOP]
27841   05/30/17   20:26:35      0:28      0:34    -1                   19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27842   05/30/17   21:26:47      0:00      8:24    14412345566          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27843   05/30/17   21:26:48      0:13      8:23    -1                   19728970197                                               ST       [NIOP]
27844   05/30/17   22:08:45      0:00      0:35    13107219587          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27845   05/30/17   22:08:46      0:11      0:32    13107219587          19728970197                                               ST       [NIOP]
27846   05/30/17   22:26:47      0:00      8:24    19728970197          19728970197                 0           310410933034475   MT        [VM]
27847   05/30/17   22:36:40      0:00      1:41    19728970197          13107219587          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27848   05/30/17   23:08:45      0:00      0:35    19728970197          19728970197                 0           310410933034475   MT        [VM]
27849   05/30/17   23:36:40      0:00      1:41    19728970197          13107219587                 0           310410933034475   MO         []
27850   05/31/17   00:46:00      0:01      0:00    15623872655          19728970197                             310410933034475   MT       [NIOP]
27851   05/31/17   00:46:00      0:01      0:09    15623872655          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 924 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1565
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT   Feature
         Date        Time         Time             Number               Number
                    (UTC)
27852   05/31/17   01:05:09      0:00      0:45    16153430473          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27853   05/31/17   01:05:10      0:13      0:45    16153430473          19728970197                                               ST   [NIOP]
27854   05/31/17   02:05:09      0:00      0:45    19728970197          19728970197                 0           310410933034475   MT    [VM]
27855   05/31/17   06:20:55      0:00      2:22    17022195151          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27856   05/31/17   06:20:56      0:10      2:21    17022195151          19728970197                                               ST    [NIOP]
27857   05/31/17   06:20:56      0:10      2:21    17022195151          19728970197                                               MO   [VCORR]
27858   05/31/17   07:20:55      0:00      2:22    19728970197          19728970197                 0           310410933034475   MT     [VM]
27859   05/31/17   08:26:38      0:00      3:27    19728970197          35318446000          35572207003076     310410933034475   MO      []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27860   05/31/17   08:31:18      0:00      6:34    19728970197          35318080500          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27861   05/31/17   09:26:38      0:00      3:27    19728970197          35318446000                 0           310410933034475   MO     []
27862   05/31/17   09:31:18      0:00      6:34    19728970197          35318080500                 0           310410933034475   MO     []
                                                                                                                                                                                          7181




27863   05/31/17   12:59:14      0:00      0:01    19728970197          18083063161          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27864   05/31/17   12:59:54      0:00      0:03    19728970197          18083063161          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27865   05/31/17   13:30:55      0:00      0:06    19728970197          19728652225          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27866   05/31/17   13:32:20      0:00      0:18    12145291473          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27867   05/31/17   13:32:21      0:11      0:15    12145291473          19728970197                                               ST   [NIOP]
27868   05/31/17   13:32:54      0:00      2:04    12145291473          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27869   05/31/17   13:32:55      0:12      2:04    12145291473          19728970197                                               ST   [NIOP]
27870   05/31/17   13:53:03      0:00      0:40    12145340021          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27871   05/31/17   13:53:03      0:10      0:41    12145340021          19728970197                                               ST   [NIOP]
27872   05/31/17   13:53:03      0:11      0:41    12145340021          19728970197                                               MO   [NIOR]




                                                                  AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                     Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 925 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1566
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27873   05/31/17   13:54:13      0:02      4:29    19728970197          12145340021                                               MT      [NIOP]
27874   05/31/17   13:54:14      0:00      4:28    19728970197          12145340021          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27875   05/31/17   13:59:14      0:00      0:01    19728970197          18083063161                 0           310410933034475   MO         []
27876   05/31/17   13:59:54      0:00      0:03    19728970197          18083063161                 0           310410933034475   MO         []
27877   05/31/17   14:30:55      0:00      0:06    19728970197          19728652225                 0           310410933034475   MO         []
27878   05/31/17   14:32:20      0:00      0:18    19728970197          19728970197                 0           310410933034475   MT        [VM]
27879   05/31/17   14:32:54      0:00      2:04    19728970197          19728970197                 0           310410933034475   MT        [VM]
27880   05/31/17   14:53:03      0:00      0:40    19728970197          19728970197                 0           310410933034475   MT        [VM]
27881   05/31/17   14:54:14      0:00      4:28    19728970197          12145340021                 0           310410933034475   MO         []
27882   05/31/17   15:01:29      0:26      0:00    16463766031          19728970197                                               ST       [NIOP]
27883   05/31/17   15:01:30      0:27      0:55    16463766031          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27884   05/31/17   15:09:19      0:26      0:00    12025250167          19728970197                                               ST       [NIOP]
27885   05/31/17   15:09:20      0:27      0:48    12025250167          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27886   05/31/17   15:10:44      0:26      0:00    12025250167          19728970197                                               ST       [NIOP]
                                                                                                                                                                                              7182




27887   05/31/17   15:10:45      0:27      0:04    12025250167          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27888   05/31/17   15:14:42      0:27      0:00    12142733316          19728970197                                               ST       [NIOP]
27889   05/31/17   15:14:43      0:28      1:40    12142733316          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)
27890   05/31/17   15:17:44      0:00      0:50    44123477777          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27891   05/31/17   15:17:45      0:00      0:45    15123170220          19728970197                                               MO         []
27892   05/31/17   15:17:45      0:00      0:46    15123170220          19728970197                                               MO         []
27893   05/31/17   15:17:45      0:10      0:47    15123170220          19728970197                                               ST       [NIOR]
27894   05/31/17   15:21:48      0:00      0:15    19728973573          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27895   05/31/17   15:21:50      0:12      0:15    19728973573          19728970197                                               ST       [NIOP]
27896   05/31/17   15:48:42      0:00      1:24    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27897   05/31/17   15:53:57      0:00     14:45    19728970197          35316463766031       35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27898   05/31/17   16:17:44      0:00      0:50    19728970197          19728970197                 0           310410933034475   MT        [VM]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 926 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1567
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27899   05/31/17   16:21:48      0:00      0:15    19728970197          19728970197                 0           310410933034475   MT        [VM]
27900   05/31/17   16:28:29      0:00     10:36    17743920073          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27901   05/31/17   16:28:30      0:10     10:36    17743920073          19728970197                                               ST       [NIOP]
27902   05/31/17   16:28:30      0:10     10:36    17743920073          19728970197                                               MO      [VCORR]
27903   05/31/17   16:48:42      0:00      1:24    19728970197          19728652225                0            310410933034475   MO         []
27904   05/31/17   16:53:57      0:00     14:45    19728970197          35316463766031             0            310410933034475   MO         []
                                                   16463766031(D)
27905   05/31/17   17:10:01      0:21      0:00    19728970197          12023683007                                               MT      [NIOP]
27906   05/31/17   17:10:03      0:00      1:01    19728970197          12023683007          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27907   05/31/17   17:10:03      0:23      1:01    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
27908   05/31/17   17:13:57      0:00      5:16    12148821500          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27909   05/31/17   17:13:58      0:11      5:15    12148821500          19728970197                                               ST       [NIOP]
                                                                                                                                                                                              7183




27910   05/31/17   17:13:58      0:13      5:15    12148821500          19728970197                                               MO       [NIOR]
27911   05/31/17   17:28:29      0:00     10:36    19728970197          19728970197                 0           310410933034475   MT        [VM]
27912   05/31/17   17:37:09      0:00      2:35    19728970197          19728652225          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27913   05/31/17   17:55:30      0:00      0:07    12149126054          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27914   05/31/17   17:55:31      0:25      0:04    12149126054          19728970197                                               ST       [NIOP]
27915   05/31/17   17:55:31      0:25      0:04    12149126054          19728970197                                               MO      [VCORR]
27916   05/31/17   17:57:07      0:00      0:14    19728970197          18083063161          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27917   05/31/17   17:57:45      0:03      0:00    12149126054          19728970197                                               ST       [NIOP]
27918   05/31/17   17:57:45      0:03      0:00    12149126054          19728970197                                               MO         []
27919   05/31/17   17:59:49      0:00      0:52    19728970197          35318872400          35572207003076     310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27920   05/31/17   18:10:03      0:00      1:01    19728970197          12023683007                 0           310410933034475   MO         []
27921   05/31/17   18:13:57      0:00      5:16    19728970197          19728970197                 0           310410933034475   MT        [VM]
27922   05/31/17   18:37:09      0:00      2:35    19728970197          19728652225                 0           310410933034475   MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 927 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1568
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT   Feature
         Date        Time         Time             Number               Number
                    (UTC)
27923   05/31/17   18:55:30      0:00      0:07    19728970197          19728970197                 0           310410933034475   MT    [VM]
27924   05/31/17   18:57:07      0:00      0:14    19728970197          18083063161                 0           310410933034475   MO     []
27925   05/31/17   18:59:49      0:00      0:52    19728970197          35318872400                 0           310410933034475   MO     []
27926   05/31/17   19:10:52      0:00      1:09    19728970197          19728652225          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27927   05/31/17   19:13:47      0:00      1:39    12149126054          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27928   05/31/17   19:13:48      0:10      1:37    12149126054          19728970197                                               ST    [NIOP]
27929   05/31/17   19:13:48      0:10      1:37    12149126054          19728970197                                               MO   [VCORR]
27930   05/31/17   20:10:52      0:00      1:09    19728970197          19728652225                 0           310410933034475   MO      []
27931   05/31/17   20:13:47      0:00      1:39    19728970197          19728970197                 0           310410933034475   MT     [VM]
27932   05/31/17   20:59:49      0:00      0:12    12104057005          19728970197          35572207003076     310410933034475   MT      []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27933   05/31/17   20:59:50      0:15      0:10    12104057005          19728970197                                               ST   [NIOP]
27934   05/31/17   21:13:13      0:00      0:34    19728970197          12104057005          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                                                                                                                          7184




                                                                                              IPHONE6SPLUS
27935   05/31/17   21:13:58      0:00      0:20    19728970197          12104057005          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27936   05/31/17   21:16:19      0:00      0:05    19728970197          19728652225          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27937   05/31/17   21:17:16      0:00      1:49    19728970197          12145291473          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27938   05/31/17   21:36:08      0:00      0:23    19728970197          19178173558          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27939   05/31/17   21:44:54      0:00      4:38    19728970197          15088680425          35572207003076     310410933034475   MO     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27940   05/31/17   21:59:49      0:00      0:12    19728970197          19728970197                 0           310410933034475   MT    [VM]
27941   05/31/17   22:12:45      0:00      2:06    12038320176          19728970197          35572207003076     310410933034475   MT     []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27942   05/31/17   22:12:46      0:10      2:05    12038320176          19728970197                                               ST   [NIOP]
27943   05/31/17   22:12:46      0:11      2:05    12038320176          19728970197                                               MO   [NIOR]
                                                   01119728970197(D)



                                                                   AT&T Proprietary
                                                                                                                                              Page
                                                                                                                                                     Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 928 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                       1569
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27944   05/31/17   22:13:13      0:00      0:34    19728970197          12104057005                0            310410933034475   MO         []
27945   05/31/17   22:13:58      0:00      0:20    19728970197          12104057005                0            310410933034475   MO         []
27946   05/31/17   22:16:19      0:00      0:05    19728970197          19728652225                0            310410933034475   MO         []
27947   05/31/17   22:17:16      0:00      1:49    19728970197          12145291473                0            310410933034475   MO         []
27948   05/31/17   22:36:08      0:00      0:23    19728970197          19178173558                0            310410933034475   MO         []
27949   05/31/17   22:44:54      0:00      4:38    19728970197          15088680425                0            310410933034475   MO         []
27950   05/31/17   22:57:39      0:01      0:00    18006546222          19728970197                             310410933034475   MT       [NIOP]
27951   05/31/17   22:57:40      0:02      1:34    18006546222          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27952   05/31/17   23:12:45      0:00      2:06    19728970197          19728970197                 0           310410933034475   MT        [VM]
27953   06/01/17   05:48:36      0:00      0:28    12142822920          19728970197          35572207003076     310410933034475   MT         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27954   06/01/17   05:48:37      0:12      0:26    12142822920          19728970197                                               ST      [NIOP]
27955   06/01/17   05:48:38      0:00      0:25    12142822920          19728970197                                               MO        []
27956   06/01/17   06:02:06      0:00      0:36    12142822920          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7185




27957   06/01/17   06:02:07      0:00      0:34    12142822920          19728970197                                               MO        []
27958   06/01/17   06:02:07      0:24      0:34    12142822920          19728970197                                               ST      [NIOP]
27959   06/01/17   06:22:37      0:00      0:16    12144031955          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27960   06/01/17   06:22:38      0:11      0:16    12144031955          19728970197                                               ST      [NIOP]
27961   06/01/17   06:22:39      0:00      0:14    12144031955          19728970197                                               MO        []
27962   06/01/17   06:48:36      0:00      0:28    19728970197          19728970197                0            310410933034475   MT       [VM]
27963   06/01/17   06:48:38      0:00      0:25    12142822920          19728970197                                               MO        []
27964   06/01/17   07:02:06      0:00      0:36    19728970197          19728970197                0            310410933034475   MT       [VM]
27965   06/01/17   07:02:07      0:00      0:34    12142822920          19728970197                                               MO        []
27966   06/01/17   07:06:23      0:00      0:36    12142822920          19728970197          35572207003076     310410933034475   MT        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27967   06/01/17   07:06:24      0:00      0:33    12142822920          19728970197                                               MO        []
27968   06/01/17   07:06:24      0:21      0:34    12142822920          19728970197                                               ST      [NIOP]
27969   06/01/17   07:22:37      0:00      0:16    19728970197          19728970197                0            310410933034475   MT       [VM]
27970   06/01/17   07:22:39      0:00      0:14    12144031955          19728970197                                               MO        []
27971   06/01/17   08:06:23      0:00      0:36    19728970197          19728970197                0            310410933034475   MT       [VM]
27972   06/01/17   08:06:24      0:00      0:33    12142822920          19728970197                                               MO        []




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 929 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1570
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:44
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27973   06/01/17   09:01:35      0:00      0:52    19728970197          18773598474          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27974   06/01/17   09:02:58      0:00     18:31    19728970197          18773598474          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27975   06/01/17   09:28:25      0:00      0:14    19728970197          12142152081                                               MT        []
27976   06/01/17   09:28:26      0:10      0:11    19728970197          12142152081                                               ST      [NIOP]
27977   06/01/17   09:28:27      0:00      0:10    19728970197          12142152081          35572207003076     310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27978   06/01/17   10:01:35      0:00      0:52    19728970197          18773598474                 0           310410933034475   MO         []
27979   06/01/17   10:02:58      0:00     18:31    19728970197          18773598474                 0           310410933034475   MO         []
27980   06/01/17   10:28:27      0:00      0:10    19728970197          12142152081                 0           310410933034475   MO         []
27981   06/01/17   10:50:24      0:02      0:00    12038320176          19728970197                             310410933034475   MT       [NIOP]
27982   06/01/17   10:50:24      0:02      2:51    12038320176          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27983   06/01/17   10:50:25      0:04      2:51    12038320176          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
                                                                                                                                                                                             7186




27984   06/01/17   13:22:48      0:01      0:00    15129482503          19728970197                             310410933034475   MT       [NIOP]
27985   06/01/17   13:22:49      0:02      0:04    15129482503          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27986   06/01/17   16:39:28      0:10      0:00    18177130629          19728970197                                               ST       [NIOP]
27987   06/01/17   16:39:28      0:09      0:00    18177130629          19728970197                             310410933034475   MT         []
27988   06/01/17   16:39:29      0:11      0:21    18177130629          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27989   06/01/17   16:39:29      0:11      0:21    18177130629          19728970197                                               MO      [VCORR]
27990   06/01/17   17:16:22      0:21      0:00    18603340201          19728970197                                               ST       [NIOP]
27991   06/01/17   17:16:23      0:22      0:01    18603340201          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
27992   06/01/17   17:39:11      0:12      3:52    19728970197          18177130629                                               MT   [NIOP:VCORR]
27993   06/01/17   17:39:11      0:12      3:52    19728970197          18177130629         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27994   06/01/17   18:42:34      0:07      4:04    12143352283          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
27995   06/01/17   20:38:02      0:01      0:00    15867440201          19728970197                             310410933034475   MT       [NIOP]
27996   06/01/17   20:38:03      0:02      0:32    15867440201          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 930 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1571
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
27997   06/01/17   21:19:55      0:01      0:00    14243433713          19728970197                             310410933034475   MT       [NIOP]
27998   06/01/17   21:19:56      0:02      0:02    14243433713          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
27999   06/01/17   21:19:56      0:02      0:02    14243433713          19728970197                                               MO      [VCORR]
28000   06/01/17   22:54:23      0:21      0:00    18177130629          19728970197                                               ST       [NIOP]
28001   06/01/17   22:54:24      0:22      0:34    18177130629          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28002   06/01/17   22:54:24      0:22      0:34    18177130629          19728970197                                               MO      [VCORR]
28003   06/01/17   23:42:27      0:21      0:00    18083063161          19728970197                                               ST       [NIOP]
28004   06/01/17   23:42:28      0:22      0:11    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28005   06/02/17   00:30:28      0:08      4:02    19728970197          15088680425         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28006   06/02/17   00:35:41      0:21      0:30    19728970197          12038320176                                               MT   [NIOP:CFNA:VM]
                                                   14013693201(F)
28007   06/02/17   00:35:41      0:27      0:30    19728970197          12038320176         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7187




28008   06/02/17   00:37:07      0:07      3:21    19728970197          18177130629                                               MT    [Wi-Fi:NIOP]
28009   06/02/17   00:37:07      0:07      3:21    19728970197          18177130629         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28010   06/02/17   00:53:37      0:20      0:00    19728970197          19177044960         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28011   06/02/17   00:53:37      0:20      0:00    19728970197          19177044960                                               ST      [NIOP]
28012   06/02/17   00:54:27      0:22      0:00    19728970197          19173710711                                               MT      [NIOP]
28013   06/02/17   00:54:29      0:24      0:48    19728970197          19173710711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28014   06/02/17   00:54:29      0:24      0:48    19728970197          19173710711                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
28015   06/02/17   00:54:52      0:01      0:00    19173710711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28016   06/02/17   00:54:52      0:01      0:00    19173710711          19728970197                                               MO         []
28017   06/02/17   00:55:45      0:21      0:00    19728970197          19173710711                                               MT       [NIOP]
28018   06/02/17   00:55:47      0:23      0:00    19728970197          19173710711         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 931 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1572
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28019   06/02/17   00:55:47      0:23      0:00    19728970197          19173710711                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
28020   06/02/17   00:57:13      0:34      1:06    19728970197          13363395239         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28021   06/02/17   12:47:48      0:07      6:35    19728970197          13307305760         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28022   06/02/17   14:06:03      0:07     17:21    19728970197          14696820264         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28023   06/02/17   14:54:57      0:09      3:46    12142266995          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28024   06/02/17   14:54:57      0:09      3:47    12142266995          19728970197                                               MO       [NIOR]
28025   06/02/17   15:06:23      0:04     11:09    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28026   06/02/17   15:49:50      0:22      0:00    19543150020          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              7188




                                                                                              IPHONE6SPLUS
28027   06/02/17   15:49:51      0:23      0:23    19543150020          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28028   06/02/17   16:17:00      0:32      0:00    19728970197          19542405844         3557220700307613    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28029   06/02/17   16:17:27      0:12      3:06    19728970197          19544391540         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28030   06/02/17   16:21:07      0:21      0:02    19728970197          19083474092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28031   06/02/17   16:21:33      0:21      0:11    19728970197          19082339555         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28032   06/02/17   16:22:07      0:20      0:31    19728970197          19083474092         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28033   06/02/17   17:18:01      0:10      0:51    19728970197          12148081568                                               MT    [NIOP:VCORR]
28034   06/02/17   17:18:01      0:11      0:51    19728970197          12148081568         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 932 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1573
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28035   06/02/17   17:25:23      0:06      0:11    12148081568          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28036   06/02/17   17:25:23      0:07      0:11    12148081568          19728970197                                               MO      [VCORR]
28037   06/02/17   17:42:48      0:06      0:39    19728970197          12142152081                                               MT   [NIOP:VCORR]
28038   06/02/17   17:42:48      0:06      0:39    19728970197          12142152081         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28039   06/02/17   17:58:02      0:06      0:22    19724834184          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28040   06/02/17   18:04:55      0:29      0:03    19728970197          19724834184         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28041   06/02/17   18:05:08      0:01      0:00    19728970197          19724834184         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28042   06/02/17   18:05:44      0:01      0:00    19728970197          19724834184         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7189




28043   06/02/17   18:40:18      0:09      0:00    19728970197          15125175055                                               MT      [NIOP]
28044   06/02/17   18:40:20      0:11      0:04    19728970197          15125175055         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28045   06/02/17   18:40:20      0:11      0:04    19728970197          15125175055                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
28046   06/02/17   19:15:57      0:12     17:32    19728970197          18083063161         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28047   06/02/17   19:36:10      0:05      6:31    19728970197          12123013000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28048   06/02/17   19:44:10      0:12      1:14    19728970197          19177420998         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28049   06/02/17   19:44:10      0:12      1:14    19728970197          19177420998                                               MT   [NIOP:VCORR]
28050   06/02/17   19:46:26      0:25      0:00    19728970197          14026397768         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28051   06/02/17   19:47:20      0:02      2:16    12142152081          19728970197                                               MO     [VCORR]
28052   06/02/17   19:47:20      0:02      2:16    12142152081          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 933 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1574
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28053   06/02/17   19:54:17      0:22      0:00    19728970197          19177044960                                               MT      [NIOP]
28054   06/02/17   19:54:19      0:24      0:05    19728970197          19177044960         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28055   06/02/17   19:54:19      0:24      0:05    19728970197          19177044960                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
28056   06/02/17   19:58:21      0:26      0:00    19728970197          19173710711                                               MT      [NIOP]
28057   06/02/17   19:58:22      0:27      0:03    19728970197          19173710711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28058   06/02/17   19:58:22      0:27      0:03    19728970197          19173710711                                               MT   [NIOP:CFNA:VM]
                                                   19143190015(F)
28059   06/02/17   19:58:50      0:20      0:05    19728970197          12123013173         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28060   06/02/17   20:20:50      0:13      0:54    19728970197          17782388682         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28061   06/02/17   20:23:35      0:09     17:09    19728970197          12023683007                                               MT    [NIOP:VCORR]
28062   06/02/17   20:23:35      0:09     17:09    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                                                                                                             7190




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28063   06/02/17   20:32:19      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28064   06/02/17   20:32:20      0:22      0:03    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28065   06/02/17   20:40:36      0:21      0:00    19173710711          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28066   06/02/17   20:40:37      0:22      0:23    19173710711          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28067   06/02/17   20:40:37      0:23      0:23    19173710711          19728970197                                               MO       [VCORR]
28068   06/02/17   20:45:22      0:08      8:37    19728970197          12023683007                                               MT    [NIOP:VCORR]
28069   06/02/17   20:45:22      0:08      8:37    19728970197          12023683007         3557220700307613    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28070   06/02/17   20:54:57      0:21      0:00    13109208193          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 934 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1575
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28071   06/02/17   20:54:58      0:22      0:06    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28072   06/02/17   21:02:12      0:05     10:32    19728970197          19173710711                                               MT   [NIOP:VCORR]
28073   06/02/17   21:02:13      0:07     10:30    19728970197          19173710711         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28074   06/02/17   21:13:57      0:03      3:23    15125175055          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28075   06/02/17   21:13:57      0:03      3:23    15125175055          19728970197                                               MO      [VCORR]
28076   06/02/17   21:19:11      0:09      2:11    19728970197          12142822920                                               MT   [NIOP:VCORR]
28077   06/02/17   21:19:11      0:09      2:11    19728970197          12142822920         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28078   06/02/17   21:24:33      0:03      5:46    19728970197          18006543131         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28079   06/02/17   21:32:00      0:03      3:53    19728970197          18008433000         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7191




                                                                                              IPHONE6SPLUS
28080   06/02/17   21:46:22      0:04      0:16    19728970197          17184757669         3557220700307613    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28081   06/02/17   22:42:00      0:13      0:10    18323492490          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28082   06/02/17   22:42:15      0:03      0:00    18083063161          19728970197         3557220700307613    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28083   06/02/17   22:42:16      0:04      0:08    18083063161          19728970197         3557220700307613    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28084   06/02/17   22:42:56      0:06      0:05    18083063161          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28085   06/02/17   23:29:51      0:10      3:01    18316449990          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28086   06/03/17   00:05:00      0:05      1:42    12144034458          19728970197         3557220700307613    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 935 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1576
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28087   06/03/17   00:36:29      0:12      6:04    13109208193          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28088   06/03/17   01:18:08      0:05      0:53    16823231286          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28089   06/03/17   02:48:17      0:20      0:34    16823231286          19728970197         3557220700307613    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28090   06/03/17   11:27:59      0:29      0:19    19728970197          19724834184         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28091   06/03/17   12:20:57      0:01      0:00    19728970197          12022247719         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28092   06/03/17   12:21:28      0:02      0:00    19728970197          12022247719         3557220700307613    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28093   06/03/17   12:22:42      0:22      0:36    19728970197          12022247719         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7192




28094   06/03/17   12:39:30      0:08     16:09    19728970197          12023683007                                               MT   [NIOP:VCORR]
28095   06/03/17   12:39:30      0:08     16:09    19728970197          12023683007         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28096   06/03/17   13:13:02      0:25      0:00    19728970197          19724834184         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28097   06/03/17   15:43:28      0:04      0:00    12026845546          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28098   06/03/17   15:44:52      0:21      0:00    12026845546          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28099   06/03/17   15:44:53      0:22      0:53    12026845546          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28100   06/03/17   15:49:42      0:29      0:07    19728970197          12026845546         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28101   06/03/17   16:15:08      0:32      0:06    19728970197          12026845546         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 936 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1577
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28102   06/03/17   16:17:34      0:04     16:19    19172829541          19728970197         3557220700307614    310410933034475   MT    [NIOR:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28103   06/03/17   16:33:22      0:21      0:00    12144777469          19728970197                                               MO         []
28104   06/03/17   16:33:22      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28105   06/03/17   16:33:22      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28106   06/03/17   16:36:28      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
28107   06/03/17   16:36:30      0:24      0:04    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28108   06/03/17   16:36:30      0:24      0:04    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28109   06/03/17   16:39:00      0:32      0:00    19728970197          12026845546         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28110   06/03/17   16:39:26      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
                                                                                                                                                                                              7193




28111   06/03/17   16:39:27      0:23      0:17    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28112   06/03/17   16:39:27      0:23      0:17    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28113   06/03/17   16:46:23      0:13      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28114   06/03/17   16:46:25      0:15      0:02    12144777469          19728970197                                               MO      [VCORR]
28115   06/03/17   16:46:25      0:15      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28116   06/03/17   16:46:56      0:02      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28117   06/03/17   16:46:57      0:03      0:02    12144777469          19728970197                                               MO      [VCORR]
28118   06/03/17   16:46:57      0:03      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28119   06/03/17   16:47:52      0:09      9:46    12026845546          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 937 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1578
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28120   06/03/17   17:03:22      0:04      0:00    12146322092          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28121   06/03/17   17:03:23      0:05      2:16    12146322092          19728970197                                               MO      [VCORR]
28122   06/03/17   17:03:23      0:05      2:16    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28123   06/03/17   17:19:46      0:09      2:22    19728970197          12144777469                                               MT   [NIOP:VCORR]
28124   06/03/17   17:19:46      0:09      2:22    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28125   06/03/17   17:23:13      0:21      0:00    19728970197          12144031955                                               MT      [NIOP]
28126   06/03/17   17:23:15      0:23      0:06    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28127   06/03/17   17:23:15      0:23      0:06    19728970197          12144031955                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
28128   06/03/17   17:24:16      0:16     58:20    19728970197          13108829807         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7194




28129   06/03/17   17:33:04      0:20      0:00    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28130   06/03/17   17:33:06      0:22      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28131   06/03/17   17:33:06      0:22      0:02    12144031955          19728970197                                               MO      [VCORR]
28132   06/03/17   18:25:47      0:03      0:25    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28133   06/03/17   18:25:47      0:04      0:25    12144031955          19728970197                                               MO      [VCORR]
28134   06/03/17   18:38:11      0:06      5:34    15129444492          19728970197                                               MO      [VCORR]
28135   06/03/17   18:38:11      0:06      5:34    15129444492          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28136   06/03/17   19:44:41      0:06      0:00    19728970197          13107210034                                               MT      [NIOP]
28137   06/03/17   19:44:47      0:10      0:06    19728970197          13107210034         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28138   06/03/17   19:44:47      0:09      0:06    19728970197          13107210034                                               ST       [OOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 938 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1579
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT     Feature
         Date        Time         Time             Number                 Number
                    (UTC)
28139   06/03/17   20:31:49      0:06      1:50    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28140   06/03/17   20:34:18      0:06      0:28    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28141   06/03/17   20:35:19      0:01      0:00    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28142   06/03/17   20:36:13      0:04      0:07    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28143   06/03/17   20:36:56      0:03      0:15    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28144   06/03/17   20:38:20      0:02      0:36    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28145   06/03/17   20:40:33      0:03      0:50    17032828043            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7195




28146   06/03/17   20:42:01      0:02      2:23    17032828043            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28147   06/03/17   20:45:26      0:03      1:06    17032828043            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28148   06/03/17   21:07:44      0:00      0:00    19728970197            19724834184       3557220700307614    310410933034475   MO    [10251024]
                                                   A699724834184(D)                               APPLE
                                                                                              IPHONE6SPLUS
28149   06/03/17   21:08:03      0:00      0:00    19728970197            19724834184       3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28150   06/03/17   21:08:07      0:04      0:03    19728970197            19724834184       3557220700307614    310410933034475   MO   [NIOR:VCORR]
                                                   A679724834184(D)                               APPLE
                                                                                              IPHONE6SPLUS
28151   06/03/17   21:08:47      0:29      0:08    19728970197            19724834184       3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28152   06/03/17   21:17:37      0:07     11:27    12026845546            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 939 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1580
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28153   06/03/17   23:34:47      0:23      0:00    12142152081          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28154   06/03/17   23:34:48      0:24      0:04    12142152081          19728970197                                               MO      [VCORR]
28155   06/03/17   23:34:48      0:24      0:04    12142152081          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28156   06/04/17   00:21:16      0:08      0:29    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28157   06/04/17   00:21:16      0:08      0:29    12144031955          19728970197                                               MO       [VCORR]
28158   06/04/17   01:56:29      0:23      0:00    19728970197          12142152081                                               MT        [NIOP]
28159   06/04/17   01:56:30      0:24      0:04    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
28160   06/04/17   01:56:31      0:25      0:03    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28161   06/04/17   02:01:07      0:22      0:00    19728970197          12142152081                                               MT       [NIOP]
28162   06/04/17   02:01:08      0:23      0:03    19728970197          12142152081                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
                                                                                                                                                                                             7196




28163   06/04/17   02:01:08      0:23      0:03    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28164   06/04/17   02:53:15      0:09      5:23    19728970197          18884661355         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28165   06/04/17   13:41:47      0:08      0:17    19728970197          19149547884         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28166   06/04/17   13:47:37      0:08      3:49    19149547884          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28167   06/04/17   15:47:19      0:06      1:03    12144777469          19728970197                                               MO      [VCORR]
28168   06/04/17   15:47:19      0:06      1:03    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28169   06/04/17   15:48:54      0:10      4:52    19728970197          19729643683         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28170   06/04/17   16:10:01      0:03      0:28    19728970197          18008433000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 940 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1581
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28171   06/04/17   16:17:36      0:12      1:22    19728970197          19725058802         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28172   06/04/17   16:32:00      0:05      2:53    12028154170          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28173   06/04/17   16:37:55      0:10      1:27    19728970197          19726088868         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28174   06/04/17   17:41:46      0:22      1:02    19728970197          12145291473         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28175   06/04/17   17:43:16      0:19      0:00    19728970197          13107210034                                               MT      [NIOP]
28176   06/04/17   17:43:36      0:22      0:06    19728970197          13107210034                                               ST       [OOR]
28177   06/04/17   17:43:36      0:23      0:05    19728970197          13107210034         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28178   06/04/17   18:15:54      0:06      4:33    12148821500          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7197




28179   06/04/17   18:15:54      0:07      4:34    12148821500          19728970197                                               MO      [NIOR]
28180   06/04/17   18:49:45      0:10      0:05    18323492490          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28181   06/04/17   22:08:53      0:10     11:05    12023687178          19728970197                                               MO        []
28182   06/04/17   22:08:53      0:07     11:06    12023687178          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28183   06/05/17   01:45:58      0:00      0:00    14695838293          19728970197                             310410933034475   MT       [NIOP]
28184   06/05/17   03:25:10      0:01      0:00    19542405844          19728970197                             310410933034475   MT       [NIOP]
28185   06/05/17   03:25:11      0:02      0:08    19542405844          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28186   06/05/17   03:28:22      0:00      0:00    19542405844          19728970197                             310410933034475   MT       [NIOP]
28187   06/05/17   03:28:23      0:01      0:04    19542405844          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28188   06/05/17   03:37:18      0:01      0:00    19542405844          19728970197                             310410933034475   MT       [NIOP]
28189   06/05/17   03:37:19      0:02      0:03    19542405844          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28190   06/05/17   12:07:11      0:21      0:00    19542405844          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 941 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1582
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28191   06/05/17   12:07:11      0:21      0:04    19542405844          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28192   06/05/17   12:19:42      0:05      0:12    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28193   06/05/17   12:19:42      0:06      0:12    12144777469          19728970197                                               MO      [VCORR]
28194   06/05/17   12:38:43      0:14     10:17    19728970197          19542405844         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28195   06/05/17   12:42:26      0:21      0:00    19034453501          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28196   06/05/17   12:42:27      0:22      0:08    19034453501          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28197   06/05/17   13:25:56      0:07      7:20    19728970197          12144777469                                               MT   [NIOP:VCORR]
28198   06/05/17   13:25:56      0:07      7:20    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7198




28199   06/05/17   14:40:05      0:46      0:00    19728970197          12142733316         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28200   06/05/17   14:47:34      0:05      1:21    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28201   06/05/17   14:47:34      0:05      1:21    12144031955          19728970197                                               MO      [VCORR]
28202   06/05/17   15:03:03      0:13      5:55    19728970197          19729892836                                               MT   [NIOP:VCORR]
28203   06/05/17   15:03:03      0:14      5:55    19728970197          19729892836         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28204   06/05/17   15:06:19      0:17      0:00    19724030236          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28205   06/05/17   15:06:20      0:18      0:32    19724030236          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28206   06/05/17   15:27:29      0:32      0:01    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28207   06/05/17   15:30:44      0:01      0:00    19728970197          12142152081                                               MT       [NIOP]
28208   06/05/17   15:30:45      0:02      0:05    19728970197          12142152081                                               MT   [NIOP:CFNR:VM]
                                                   13173419000(F)



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 942 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1583
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:45
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28209   06/05/17   15:30:45      0:02      0:05    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28210   06/05/17   15:31:02      0:07      0:23    19728970197          12142822920                                               MT   [NIOP:VCORR]
28211   06/05/17   15:31:02      0:07      0:23    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28212   06/05/17   15:31:52      0:03      1:24    19728970197          12144031955         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28213   06/05/17   15:31:52      0:03      1:24    19728970197          12144031955                                               MT   [NIOP:VCORR]
28214   06/05/17   15:32:39      0:13      3:02    12145077947          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28215   06/05/17   15:32:39      0:13      3:03    12145077947          19728970197                                               MO      [VCORR]
28216   06/05/17   15:36:26      0:31      0:06    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28217   06/05/17   15:37:13      0:31      0:00    19728970197          13109208193         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                                                                                                                             7199




                                                                                              IPHONE6SPLUS
28218   06/05/17   15:52:44      0:00      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
28219   06/05/17   15:52:45      0:01      0:21    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28220   06/05/17   15:57:02      0:01      0:00    12122134245          19728970197                             310410933034475   MT       [NIOP]
28221   06/05/17   15:57:03      0:02      0:25    12122134245          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28222   06/05/17   16:14:02      0:01      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
28223   06/05/17   16:14:03      0:02      0:02    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28224   06/05/17   16:29:51      0:01      0:00    12149061019          19728970197                             310410933034475   MT       [NIOP]
28225   06/05/17   16:29:52      0:02      0:03    12149061019          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28226   06/05/17   16:29:52      0:02      0:03    12149061019          19728970197                                               MO      [VCORR]
28227   06/05/17   16:30:01      0:01      0:00    12149061019          19728970197                             310410933034475   MT       [NIOP]
28228   06/05/17   16:30:01      0:01      0:38    12149061019          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28229   06/05/17   16:30:01      0:01      0:38    12149061019          19728970197                                               MO      [VCORR]
28230   06/05/17   16:43:20      0:01      0:00    12023687178          19728970197                             310410933034475   MT       [NIOP]
28231   06/05/17   16:43:21      0:02      1:33    12023687178          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 943 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1584
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28232   06/05/17   16:43:21      0:04      1:32    12023687178          19728970197                                               MO         []
28233   06/05/17   16:46:54      0:00      0:00    12146322092          19728970197                             310410933034475   MT       [NIOP]
28234   06/05/17   16:46:55      0:01      0:22    12146322092          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28235   06/05/17   16:46:55      0:01      0:22    12146322092          19728970197                                               MO      [VCORR]
28236   06/05/17   16:55:15      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
28237   06/05/17   16:55:15      0:01      0:10    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28238   06/05/17   16:56:20      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
28239   06/05/17   16:56:20      0:01      0:09    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28240   06/05/17   16:58:01      0:01      0:00    19034453501          19728970197                             310410933034475   MT       [NIOP]
28241   06/05/17   16:58:01      0:01      0:09    19034453501          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28242   06/05/17   17:16:23      0:00      0:00    19728970197          12145979263                                               MT       [NIOP]
28243   06/05/17   17:16:25      0:02      0:08    19728970197          12145979263                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
28244   06/05/17   17:16:25      0:02      0:08    19728970197          12145979263         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7200




                                                                                              IPHONE6SPLUS
28245   06/05/17   17:37:06      0:05      1:26    19728970197          19728652225         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28246   06/05/17   17:38:32      0:11      5:39    19089676217          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28247   06/05/17   17:46:25      0:11      1:40    19728970197          12142152081                                               MT   [NIOP:VCORR]
28248   06/05/17   17:46:25      0:11      1:40    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28249   06/05/17   17:51:46      0:08     19:42    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28250   06/05/17   18:44:39      0:06      2:11    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28251   06/05/17   18:48:33      0:22      0:00    19728970197          12146322092                                               MT       [NIOP]
28252   06/05/17   18:48:35      0:24      0:39    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 944 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1585
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28253   06/05/17   18:48:35      0:24      0:39    19728970197          12146322092         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28254   06/05/17   18:52:20      0:19     20:03    19728970197          13108829807         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28255   06/05/17   18:59:23      0:21      0:00    12146322092          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28256   06/05/17   18:59:24      0:22      0:03    12146322092          19728970197                                               MO      [VCORR]
28257   06/05/17   18:59:24      0:22      0:03    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28258   06/05/17   19:02:38      0:22      0:00    13109208193          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28259   06/05/17   19:02:39      0:23      0:09    13109208193          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28260   06/05/17   19:07:27      0:20      0:00    12146322092          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7201




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28261   06/05/17   19:07:28      0:21      0:23    12146322092          19728970197                                               MO      [VCORR]
28262   06/05/17   19:07:28      0:21      0:24    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28263   06/05/17   19:38:23      0:22      0:00    19177501033          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28264   06/05/17   19:38:25      0:24      0:28    19177501033          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28265   06/05/17   20:09:59      0:07      0:34    19728970197          15124763700         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28266   06/05/17   20:10:12      0:02      6:17    13109208193          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28267   06/05/17   20:16:50      0:17      7:05    19728970197          15124763700         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 945 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1586
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28268   06/05/17   20:24:32      0:19      1:17    19728970197          19033713559         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28269   06/05/17   20:27:03      0:32      0:02    19728970197          13107219587         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28270   06/05/17   20:35:47      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
28271   06/05/17   20:35:49      0:24      0:05    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28272   06/05/17   20:35:49      0:24      0:05    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28273   06/05/17   20:36:34      0:01      4:32    12142822920          19728970197                                               MO      [VCORR]
28274   06/05/17   20:36:34      0:01      4:32    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28275   06/05/17   21:14:51      0:21      0:00    12149061019          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28276   06/05/17   21:14:52      0:22      0:08    12149061019          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             7202




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28277   06/05/17   21:14:52      0:22      0:08    12149061019          19728970197                                               MO       [VCORR]
28278   06/05/17   21:16:18      0:21      0:00    19728970197          12142822920                                               MT        [NIOP]
28279   06/05/17   21:16:20      0:23      0:11    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28280   06/05/17   21:16:20      0:23      0:11    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28281   06/05/17   21:16:57      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
28282   06/05/17   21:16:58      0:23      0:03    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28283   06/05/17   21:16:58      0:23      0:03    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28284   06/05/17   21:17:15      0:08      2:21    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28285   06/05/17   21:17:15      0:08      2:21    19728970197          12144031955                                               MT    [NIOP:VCORR]
28286   06/05/17   21:20:16      0:27      0:09    19728970197          19177501033         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 946 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1587
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28287   06/05/17   21:27:34      0:09     33:43    19728970197          12023683007                                               MT   [NIOP:VCORR]
28288   06/05/17   21:27:34      0:09     33:43    19728970197          12023683007         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28289   06/05/17   21:30:09      0:21      0:00    18436250370          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28290   06/05/17   21:30:10      0:22      0:32    18436250370          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28291   06/05/17   21:35:44      0:21      0:00    12146322092          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28292   06/05/17   21:35:45      0:22      0:24    12146322092          19728970197                                               MO      [VCORR]
28293   06/05/17   21:35:45      0:22      0:24    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28294   06/05/17   21:53:16      0:03      0:00    19177501033          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7203




28295   06/05/17   21:53:18      0:05      0:19    19177501033          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28296   06/05/17   21:58:10      0:16      9:22    15163306281          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28297   06/05/17   22:07:53      0:10     18:14    19728970197          12023683007                                               MT   [NIOP:VCORR]
28298   06/05/17   22:07:53      0:11     18:14    19728970197          12023683007         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28299   06/05/17   22:26:56      0:11      6:36    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28300   06/05/17   22:33:57      0:13      4:21    19728970197          17862696520         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28301   06/05/17   22:40:19      0:20      1:33    19728970197          12142822920                                               MT   [NIOP:VCORR]
28302   06/05/17   22:40:19      0:20      1:33    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28303   06/05/17   22:42:18      0:20      6:11    19728970197          19177501033         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 947 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1588
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28304   06/05/17   22:48:40      0:05     14:32    19728970197          19177501033         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28305   06/05/17   23:06:27      0:22      0:00    19728970197          12143844141                                               MT       [NIOP]
28306   06/05/17   23:06:29      0:24      2:17    19728970197          12143844141                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
28307   06/05/17   23:06:29      0:24      2:17    19728970197          12143844141         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28308   06/05/17   23:09:07      0:11      0:37    19728970197          18436250370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28309   06/05/17   23:10:54      0:04      7:21    18436250370          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28310   06/05/17   23:20:34      0:26      0:00    19728970197          19178549395                                               ST       [NIOP]
28311   06/05/17   23:20:36      0:28      0:28    19728970197          19178549395                                               ST   [NIOP:CFNA:VM]
                                                   19084006990(F)
28312   06/05/17   23:20:36      0:28      0:28    19728970197          19178549395         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7204




                                                                                              IPHONE6SPLUS
28313   06/05/17   23:22:06      0:05      6:48    19728970197          13107210034                                               MT      [NIOP]
28314   06/05/17   23:22:06      0:08      6:48    19728970197          13107210034         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28315   06/05/17   23:39:31      0:27      1:06    19728970197          13107219587         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28316   06/05/17   23:40:50      0:20      0:00    19728970197          12146322092                                               MT       [NIOP]
28317   06/05/17   23:41:10      0:23      0:00    19728970197          12146322092                                               ST       [NIOP]
28318   06/05/17   23:41:11      0:24      0:21    19728970197          12146322092                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
28319   06/05/17   23:41:11      0:24      0:21    19728970197          12146322092         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28320   06/05/17   23:48:39      0:06      2:37    19728970197          12149061019                                               MT    [NIOP:VCORR]
28321   06/05/17   23:48:39      0:07      2:37    19728970197          12149061019         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28322   06/06/17   00:01:44      0:07      1:11    19728970197          12142822920                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 948 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1589
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28323   06/06/17   00:01:44      0:07      1:11    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28324   06/06/17   00:04:09      0:05      9:38    19728970197          12149061019         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28325   06/06/17   00:04:09      0:05      9:38    19728970197          12149061019                                               MT   [NIOP:VCORR]
28326   06/06/17   00:23:14      0:22      0:00    12146322092          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28327   06/06/17   00:23:15      0:23      0:01    12146322092          19728970197                                               MO      [VCORR]
28328   06/06/17   00:23:15      0:23      0:01    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28329   06/06/17   01:38:10      0:06      4:38    19145232747          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28330   06/06/17   02:59:16      0:16      3:59    19728970197          12142822920                                               MT   [NIOP:VCORR]
28331   06/06/17   02:59:16      0:16      3:59    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7205




                                                                                              IPHONE6SPLUS
28332   06/06/17   13:27:52      0:03      4:12    12148821500          19728970197                                               MO      [VCORR]
28333   06/06/17   13:27:52      0:03      4:12    12148821500          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28334   06/06/17   13:52:25      0:03      0:11    12146322092          19728970197                                               MO      [VCORR]
28335   06/06/17   13:52:25      0:03      0:11    12146322092          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28336   06/06/17   14:00:42      0:06      0:07    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28337   06/06/17   14:00:42      0:07      0:07    17743920073          19728970197                                               MO      [VCORR]
28338   06/06/17   14:07:02      0:04      7:29    19728970197          17743920073                                               MT   [NIOP:VCORR]
28339   06/06/17   14:07:02      0:05      7:29    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28340   06/06/17   14:14:49      0:11      0:20    17743920073          19728970197                                               MO      [VCORR]
28341   06/06/17   14:14:49      0:11      0:20    17743920073          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 949 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1590
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28342   06/06/17   14:14:49      0:04      0:20    17743920073          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28343   06/06/17   14:15:51      0:04      1:12    19728970197          17743920073                                               MT   [NIOP:VCORR]
28344   06/06/17   14:15:51      0:05      1:13    19728970197          17743920073         3557220700307614    310410933034475   MO      [NIOR]
                                                   01117743920073(D)                              APPLE
                                                                                              IPHONE6SPLUS
28345   06/06/17   14:17:49      0:08      0:40    19728970197          19728652225         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28346   06/06/17   14:24:24      0:21      0:00    19728970197          12144777469                                               MT       [NIOP]
28347   06/06/17   14:24:25      0:22      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28348   06/06/17   14:24:25      0:23      0:03    19728970197          12144777469         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28349   06/06/17   14:24:37      0:00      0:00    12144777469          19728970197                             310410933034475   MT         []
28350   06/06/17   14:24:37      0:01      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7206




28351   06/06/17   14:24:38      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
28352   06/06/17   14:24:38      0:02      0:03    12144777469          19728970197                                               ST   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28353   06/06/17   14:24:39      0:05      0:49    19728970197          12142822920                                               MT   [NIOP:VCORR]
28354   06/06/17   14:24:39      0:06      0:50    19728970197          12142822920         3557220700307614    310410933034475   MO   [NIOR:SUBCMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28355   06/06/17   14:25:26      0:00     10:18    12144777469          19728970197         3557220700307614    310410933034475   MT     [NIOP:CMW]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28356   06/06/17   14:25:26      0:10     10:17    12144777469          19728970197                                               MO      [VCORR]
28357   06/06/17   14:25:26      0:10     10:17    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28358   06/06/17   14:35:16      0:00      0:00    18083063161          19728970197                             310410933034475   MT     [NIOP:CMW]
28359   06/06/17   14:35:16      0:22      0:00    18083063161          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28360   06/06/17   14:35:17      0:23      0:05    18083063161          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 950 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1591
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28361   06/06/17   14:36:00      0:07      3:14    19728970197          18083063161         3557220700307614    310410933034475   MO       [NIOR]
                                                   01118083063161(D)                              APPLE
                                                                                              IPHONE6SPLUS
28362   06/06/17   14:37:13      0:00      0:00    12403544370          19728970197                             310410933034475   MT     [NIOP:CMW]
28363   06/06/17   14:37:13      0:22      0:00    12403544370          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28364   06/06/17   14:37:14      0:23      1:00    12403544370          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28365   06/06/17   14:39:23      0:05      0:21    19728970197          19728652225         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28366   06/06/17   14:51:03      0:10      9:11    19728970197          19179932563         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28367   06/06/17   15:30:39      0:03      3:34    12146322092          19728970197                                               MO      [VCORR]
28368   06/06/17   15:30:39      0:03      3:34    12146322092          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7207




28369   06/06/17   15:44:29      0:08      2:26    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28370   06/06/17   15:47:56      0:09      6:45    19728970197          13183475091         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28371   06/06/17   15:47:56      0:09      6:45    19728970197          13183475091                                               MT    [NIOP:VCORR]
28372   06/06/17   15:54:47      0:03      2:28    19728970197          13183475091         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28373   06/06/17   15:54:47      0:03      2:28    19728970197          13183475091                                               MT    [NIOP:VCORR]
28374   06/06/17   16:18:07      0:05      0:23    19728652226          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28375   06/06/17   16:41:56      0:06      1:48    12149126054          19728970197                                               MO      [VCORR]
28376   06/06/17   16:41:56      0:06      1:48    12149126054          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28377   06/06/17   17:00:10      0:18      0:06    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 951 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1592
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28378   06/06/17   17:04:27      0:13      5:43    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28379   06/06/17   17:11:54      0:06      6:21    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28380   06/06/17   17:30:24      0:06      0:18    19795576517          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28381   06/06/17   18:13:12      0:04      0:00    16158233665          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28382   06/06/17   18:13:13      0:05      0:08    16158233665          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28383   06/06/17   18:46:22      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28384   06/06/17   18:46:23      0:22      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7208




28385   06/06/17   18:46:23      0:23      0:02    12144777469          19728970197                                               MO      [VCORR]
28386   06/06/17   18:54:43      0:07      0:27    12149061019          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28387   06/06/17   18:54:43      0:07      0:27    12149061019          19728970197                                               MO      [VCORR]
28388   06/06/17   19:02:34      0:05      6:55    12144777469          19728970197                                               MO      [VCORR]
28389   06/06/17   19:02:34      0:05      6:55    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28390   06/06/17   19:57:59      0:12      3:10    19728970197          19795576517         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28391   06/06/17   20:02:04      0:04     29:16    19795576517          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28392   06/06/17   20:18:38      0:20      0:00    12142733315          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28393   06/06/17   20:18:39      0:21      1:07    12142733315          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 952 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1593
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28394   06/06/17   20:31:59      0:16     19:03    19728970197          12142733333         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28395   06/06/17   21:27:07      0:05      2:41    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28396   06/06/17   21:27:07      0:05      2:42    12144777469          19728970197                                               MO      [VCORR]
28397   06/06/17   21:28:45      0:21      0:00    12024944470          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28398   06/06/17   21:28:46      0:22      0:03    12024944470          19728970197                                               MO      [VCORR]
28399   06/06/17   21:28:46      0:22      0:03    12024944470          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28400   06/06/17   21:29:58      0:02      2:25    19728970197          12024944470                                               MT   [NIOP:VCORR]
28401   06/06/17   21:29:58      0:02      2:25    19728970197          12024944470         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28402   06/06/17   22:02:30      0:21      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7209




                                                                                              IPHONE6SPLUS
28403   06/06/17   22:02:31      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
28404   06/06/17   22:02:31      0:22      0:03    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28405   06/06/17   22:38:18      0:21      0:01    19145232747          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28406   06/06/17   22:38:20      0:23      0:03    19145232747          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28407   06/06/17   22:42:43      0:12      0:39    19728970197          12142822920                                               MT   [NIOP:VCORR]
28408   06/06/17   22:42:43      0:13      0:39    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28409   06/06/17   22:43:56      0:06      6:12    19728970197          19145232747         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28410   06/06/17   22:59:04      0:05      0:39    19728970197          12148821500                                               MT   [NIOP:VCORR]
28411   06/06/17   22:59:04      0:05      0:39    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 953 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1594
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
28412   06/06/17   23:10:48      0:03      0:43    19728970197           12142822920                                              MT   [NIOP:VCORR]
28413   06/06/17   23:10:48      0:03      0:43    19728970197           12142822920        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28414   06/06/17   23:35:42      0:21      0:00    12142152081           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28415   06/06/17   23:35:44      0:23      0:04    12142152081           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28416   06/06/17   23:35:44      0:24      0:04    12142152081           19728970197                                              MO      [VCORR]
28417   06/06/17   23:49:18      0:06      1:22    19728970197           12142152081                                              MT   [NIOP:VCORR]
28418   06/06/17   23:49:18      0:06      1:22    19728970197           12142152081        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28419   06/06/17   23:54:54      0:09      0:14    19728970197           12142152081                                              MT   [NIOP:VCORR]
28420   06/06/17   23:54:54      0:09      0:14    19728970197           12142152081        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28421   06/06/17   23:57:37      0:22      0:00    19728970197           12142822920                                              MT       [NIOP]
                                                                                                                                                                                             7210




28422   06/06/17   23:57:39      0:24      0:56    19728970197           12142822920                                              MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28423   06/06/17   23:57:39      0:24      0:56    19728970197           12142822920        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28424   06/06/17   23:59:19      0:21      0:00    19728970197           12148821500                                              MT       [NIOP]
28425   06/06/17   23:59:23      0:25      5:08    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
28426   06/06/17   23:59:23      0:25      5:08    19728970197           12148821500        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28427   06/06/17   23:59:23      0:04      5:08    12148821500           18572166808                                              MO       [CFNA]
                                                   19728970197(OO)
28428   06/07/17   00:13:52      0:13     16:11    19728970197           18083063161        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28429   06/07/17   01:39:54      0:03      2:09    19728970197           18008433000        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28430   06/07/17   01:47:08      0:05     13:07    18004337300           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 954 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1595
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28431   06/07/17   12:33:10      0:06      4:39    19728970197          19177420998         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28432   06/07/17   12:33:10      0:06      4:39    19728970197          19177420998                                               MT   [NIOP:VCORR]
28433   06/07/17   13:49:41      0:02      5:40    19728970197          19723866272         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28434   06/07/17   13:56:12      0:04      2:28    13109208193          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28435   06/07/17   14:00:29      0:08      3:07    19728970197          12146495704                                               MT   [NIOP:VCORR]
28436   06/07/17   14:00:29      0:08      3:07    19728970197          12146495704         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28437   06/07/17   14:26:30      0:17      1:32    19728970197          19723225010                                               MT   [NIOP:VCORR]
28438   06/07/17   14:26:30      0:17      1:32    19728970197          19723225010         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28439   06/07/17   14:38:56      0:13      3:30    19728970197          12142266995                                               MT      [NIOP]
28440   06/07/17   14:38:56      0:18      3:29    19728970197          12142266995         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7211




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28441   06/07/17   15:03:37      0:04      0:29    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28442   06/07/17   15:08:31      0:09      0:32    12026561494          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28443   06/07/17   15:30:34      0:04      0:08    12013086958          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28444   06/07/17   15:43:08      0:05      0:11    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28445   06/07/17   15:50:23      0:00      0:00    13108795888          19728970197                             310410933034475   MT       [NIOP]
28446   06/07/17   15:50:25      0:02      0:47    13108795888          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28447   06/07/17   16:03:43      0:01      0:00    12122134245          19728970197                             310410933034475   MT       [NIOP]
28448   06/07/17   16:03:43      0:01      0:05    12122134245          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28449   06/07/17   16:04:00      0:00      0:00    12122134245          19728970197                             310410933034475   MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 955 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1596
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28450   06/07/17   16:04:01      0:01      0:04    12122134245          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28451   06/07/17   16:05:47      0:01      0:00    12122134245          19728970197                             310410933034475   MT       [NIOP]
28452   06/07/17   16:05:48      0:02      0:23    12122134245          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28453   06/07/17   18:01:41      0:04     22:22    19728970197          15174662023         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28454   06/07/17   19:57:30      0:06      1:09    13108795888          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28455   06/07/17   20:51:38      0:00      0:00    19728970197          15122973736                                               MT   [Wi-Fi:NIOP]
28456   06/07/17   20:51:48      0:10      8:00    19728970197          15122973736         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28457   06/07/17   20:51:48      0:10      8:00    19728970197          15122973736                                               MT    [NIOP:VCORR]
28458   06/07/17   21:04:25      0:21      0:00    19728970197          14698055218                                               MT       [NIOP]
28459   06/07/17   21:04:45      0:24      0:00    19728970197          14698055218                                               ST       [NIOP]
28460   06/07/17   21:04:47      0:26      0:19    19728970197          14698055218                                               ST   [NIOP:CFNA:VM]
                                                                                                                                                                                              7212




                                                   12145362395(F)
28461   06/07/17   21:04:47      0:26      0:19    19728970197          14698055218         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28462   06/07/17   21:07:40      0:22      0:00    19728970197          13108018069                                               MT       [NIOP]
28463   06/07/17   21:07:41      0:23      0:30    19728970197          13108018069                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
28464   06/07/17   21:07:41      0:23      0:30    19728970197          13108018069         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28465   06/07/17   21:15:00      0:03      0:35    13108795888          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28466   06/07/17   21:16:40      0:33      0:25    19728970197          12145144163         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28467   06/07/17   21:19:20      0:00      0:00    19728970197          240541370           3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28468   06/07/17   21:20:01      0:19      0:15    19728970197          12403544370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 956 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1597
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28469   06/07/17   21:25:53      0:13      3:16    19728970197          12149061019         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28470   06/07/17   21:25:53      0:13      3:16    19728970197          12149061019                                               MT   [NIOP:VCORR]
28471   06/07/17   21:29:53      0:06      2:55    19728970197          19738654125         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28472   06/07/17   21:32:48      0:05      0:10    19738654125          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28473   06/07/17   21:33:02      0:02      2:02    19738654125          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28474   06/07/17   21:35:05      0:09      5:26    12145144163          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28475   06/07/17   21:49:29      0:02      0:51    12146322092          19728970197                                               MO     [VCORR]
28476   06/07/17   21:49:29      0:02      0:51    12146322092          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7213




28477   06/07/17   21:54:10      0:04      1:55    19728970197          12146322092                                               MT   [NIOP:VCORR]
28478   06/07/17   21:54:10      0:04      1:55    19728970197          12146322092         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28479   06/07/17   22:29:16      0:22      0:00    18477228917          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28480   06/07/17   22:29:17      0:23      0:20    18477228917          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28481   06/07/17   23:12:29      0:32      0:03    19728970197          15088680425         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28482   06/07/17   23:13:11      0:00      0:00    13108018069          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28483   06/07/17   23:13:12      0:01      0:03    13108018069          19728970197                                               MO      [VCORR]
28484   06/07/17   23:13:12      0:01      0:03    13108018069          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28485   06/07/17   23:13:26      0:36      0:02    19728970197          14042719757         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 957 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1598
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28486   06/07/17   23:15:04      0:21      0:00    14698055218          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28487   06/07/17   23:15:05      0:22      1:30    14698055218          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
28488   06/07/17   23:15:05      0:22      1:30    14698055218          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28489   06/07/17   23:21:47      0:05      3:47    19728970197          14698055218                                               MT      [NIOP]
28490   06/07/17   23:21:47      0:08      3:47    19728970197          14698055218                                               ST      [NIOP]
28491   06/07/17   23:21:47      0:09      3:47    19728970197          14698055218         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28492   06/07/17   23:59:15      0:21      0:00    12403544370          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28493   06/07/17   23:59:16      0:22      1:34    12403544370          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28494   06/08/17   00:29:32      0:23      0:00    12142152081          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                                                                                                             7214




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28495   06/08/17   00:29:33      0:24      0:03    12142152081          19728970197                                               MO      [VCORR]
28496   06/08/17   00:29:33      0:24      0:03    12142152081          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28497   06/08/17   00:37:37      0:02      0:44    12142152081          19728970197                                               MO      [VCORR]
28498   06/08/17   00:37:37      0:02      0:44    12142152081          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28499   06/08/17   12:47:58      0:22      0:00    19728970197          13105628342                                               MT       [NIOP]
28500   06/08/17   12:47:59      0:23      0:04    19728970197          13105628342                                               MT   [NIOP:CFNA:VM]
                                                   12537094040(F)
28501   06/08/17   12:47:59      0:23      0:04    19728970197          13105628342         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28502   06/08/17   13:18:39      0:03      0:05    19728970197          12123645340         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28503   06/08/17   13:29:42      0:04      0:37    14698055218          19728970197                                               MO       [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 958 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1599
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28504   06/08/17   13:29:42      0:04      0:37    14698055218          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28505   06/08/17   14:04:46      0:03      0:37    19728970197          19084477720         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28506   06/08/17   14:24:23      0:22      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28507   06/08/17   14:24:24      0:23      0:03    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28508   06/08/17   14:37:29      0:03     21:40    19728970197          18006543131         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28509   06/08/17   15:10:47      0:05      0:30    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28510   06/08/17   15:40:46      0:03     17:59    19728970197          18776633355         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7215




28511   06/08/17   16:10:22      0:15      4:36    19728970197          19033713559         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28512   06/08/17   16:16:28      0:23      0:00    19728970197          12146366997                                               MT       [NIOP]
28513   06/08/17   16:16:30      0:25      1:19    19728970197          12146366997                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
28514   06/08/17   16:16:30      0:25      1:19    19728970197          12146366997         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28515   06/08/17   16:20:56      0:27      0:12    19728970197          12142803943         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28516   06/08/17   16:23:55      0:06      7:12    14699877840          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28517   06/08/17   16:23:55      0:06      7:14    14699877840          19728970197                                               MO      [NIOR]
28518   06/08/17   16:33:42      0:12      5:56    19728970197          17136217525         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28519   06/08/17   16:41:15      0:22      0:00    19728970197          12148085241                                               MT       [NIOP]
28520   06/08/17   16:41:36      0:25      0:00    19728970197          12148085241                                               ST       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 959 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1600
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28521   06/08/17   16:41:37      0:26      0:31    19728970197          12145223035         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28522   06/08/17   16:44:03      0:10      0:00    19728970197          12813606410         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28523   06/08/17   16:49:29      0:22      0:00    19728970197          14055681717                                               MT       [NIOP]
28524   06/08/17   16:49:31      0:24      0:04    19728970197          14055681717                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
28525   06/08/17   16:49:31      0:25      0:04    19728970197          14055681717         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28526   06/08/17   17:02:05      0:03      3:19    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28527   06/08/17   17:15:41      0:21      0:00    19728970197          12815079386                                               MT       [NIOP]
28528   06/08/17   17:16:01      0:23      0:00    19728970197          12815079386                                               ST       [NIOP]
28529   06/08/17   17:16:02      0:24      0:35    19728970197          12815079386                                               ST   [NIOP:CFNA:VM]
                                                   18322217900(F)
28530   06/08/17   17:16:03      0:25      0:34    19728970197          12815079386         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                              7216




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28531   06/08/17   17:17:58      0:32      0:08    19728970197          17203283391         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28532   06/08/17   17:19:00      0:27      0:00    19728970197          16316716313         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28533   06/08/17   17:19:50      0:37      0:54    19728970197          18704500164         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28534   06/08/17   17:21:25      0:13      0:21    19728970197          12148552005         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28535   06/08/17   17:22:34      0:07      1:17    19728970197          12143686050         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28536   06/08/17   17:47:47      0:13      4:32    19728970197          19727481023         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28537   06/08/17   18:22:53      0:05      5:09    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 960 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1601
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28538   06/08/17   18:22:53      0:05      5:09    19728970197          12144031955                                               MT    [NIOP:VCORR]
28539   06/08/17   19:22:07      0:23      0:00    19728970197          19729554243                                               MT       [NIOP]
28540   06/08/17   19:22:08      0:24      0:26    19728970197          19729554243                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
28541   06/08/17   19:22:08      0:24      0:26    19728970197          19729554243         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28542   06/08/17   19:30:17      0:02     41:23    12023683007          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28543   06/08/17   19:30:17      0:03     41:23    12023683007          19728970197                                               MO      [VCORR]
28544   06/08/17   19:57:18      0:21      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28545   06/08/17   19:57:19      0:22      0:46    16195596242          19728970197                                               MO      [VCORR]
28546   06/08/17   19:57:19      0:22      0:46    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28547   06/08/17   20:02:43      0:23      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7217




                                                                                              IPHONE6SPLUS
28548   06/08/17   20:02:44      0:24      0:14    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28549   06/08/17   20:53:37      0:13      3:30    19728970197          12148821500                                               MT    [NIOP:VCORR]
28550   06/08/17   20:53:37      0:13      3:30    19728970197          12148821500         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28551   06/08/17   20:57:22      0:10      4:27    19728970197          16195596242         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28552   06/08/17   20:57:22      0:09      4:27    19728970197          16195596242                                               MT    [NIOP:VCORR]
28553   06/08/17   21:06:04      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28554   06/08/17   21:06:05      0:22      0:03    12144777469          19728970197                                               MO      [VCORR]
28555   06/08/17   21:06:05      0:22      0:03    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28556   06/08/17   21:22:58      0:03      0:04    19728970197          18186619194         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 961 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1602
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28557   06/08/17   21:23:35      0:31      0:02    19728970197          13104208293         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28558   06/08/17   21:23:49      0:06     14:06    13104208293          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28559   06/08/17   21:37:59      0:04      6:49    13104208293          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28560   06/08/17   22:16:14      0:22      0:00    19728970197          14053016595                                               MT       [NIOP]
28561   06/08/17   22:16:15      0:23      0:21    19728970197          14053016595                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
28562   06/08/17   22:16:15      0:23      0:21    19728970197          14053016595         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28563   06/08/17   22:24:26      0:04      0:00    19728970197          19499759300                                               MT       [NIOP]
28564   06/08/17   22:24:26      0:04      0:00    19728970197          19499759300         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28565   06/08/17   22:31:17      0:04      2:27    12144777469          19728970197                                               MO      [VCORR]
                                                                                                                                                                                             7218




28566   06/08/17   22:31:17      0:04      2:27    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28567   06/08/17   22:40:29      0:11      4:25    19728970197          12403544370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28568   06/08/17   22:55:36      0:13      5:08    19728970197          12149092368         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28569   06/08/17   23:27:29      0:15      7:11    19728970197          19725058802         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28570   06/09/17   00:10:06      0:03      0:00    13104208293          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28571   06/09/17   00:12:56      0:36      0:01    19728970197          13104208293         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28572   06/09/17   00:16:43      0:11      1:02    19728970197          13104208293         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 962 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1603
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:46
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28573   06/09/17   14:14:53      0:07      0:46    12145077947          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28574   06/09/17   14:14:53      0:07      0:46    12145077947          19728970197                                               MO      [VCORR]
28575   06/09/17   14:22:09      0:03      0:19    19728970197          12122139525         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28576   06/09/17   15:32:00      0:12      2:52    12144777469          19728970197                                               MO      [VCORR]
28577   06/09/17   15:32:00      0:12      2:52    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28578   06/09/17   15:45:38      0:03      0:41    19728970197          12129139058         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28579   06/09/17   15:47:09      0:03      0:47    19728970197          12129139058         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28580   06/09/17   15:50:50      0:03      0:35    19728970197          12129139058         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7219




28581   06/09/17   15:53:46      0:08      1:10    19728970197          12125547867         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28582   06/09/17   15:55:13      0:09      1:07    19728970197          12125547867         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28583   06/09/17   16:05:41      0:09      0:05    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28584   06/09/17   16:10:47      0:16      0:23    19728970197          16176403999         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28585   06/09/17   16:21:56      0:20      0:55    19728970197          12123015375         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28586   06/09/17   16:23:25      0:22      0:00    19728970197          12023683007                                               MT       [NIOP]
28587   06/09/17   16:23:26      0:23      0:03    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
28588   06/09/17   16:23:26      0:23      0:03    19728970197          12023683007         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28589   06/09/17   16:41:59      0:06     19:03    12023683007          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 963 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1604
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28590   06/09/17   16:41:59      0:06     19:03    12023683007          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28591   06/09/17   16:48:12      0:21      0:00    18882993023          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28592   06/09/17   16:48:13      0:22      0:11    18882993023          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28593   06/09/17   17:01:56      0:08      7:58    19728970197          12023683007                                               MT   [NIOP:VCORR]
28594   06/09/17   17:01:56      0:08      7:58    19728970197          12023683007         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28595   06/09/17   17:27:41      0:01      0:00    19728652226          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28596   06/09/17   17:27:42      0:02      0:04    19728652226          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28597   06/09/17   17:27:56      0:21      4:39    19728970197          12028854000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7220




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28598   06/09/17   18:01:57      0:03      0:10    16176403999          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28599   06/09/17   18:20:42      0:05     13:50    12023683007          19728970197                                               MO      [VCORR]
28600   06/09/17   18:20:42      0:05     13:50    12023683007          19728970197         3557220700307614    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28601   06/09/17   18:34:31      0:07     31:07    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28602   06/09/17   18:38:53      0:21      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28603   06/09/17   18:38:54      0:22      0:43    17743920073          19728970197                                               MO      [VCORR]
28604   06/09/17   18:38:54      0:22      0:43    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28605   06/09/17   19:19:07      0:21      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 964 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1605
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
28606   06/09/17   19:19:09      0:23      1:12    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28607   06/09/17   19:39:14      0:22      0:00    19728970197          12147077678                                               MT    [Wi-Fi:NIOP]
28608   06/09/17   19:39:15      0:23      1:34    19728970197          12147077678         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28609   06/09/17   19:39:15      0:23      1:34    19728970197          12147077678                                               MT         [Wi-
                                                   13176649930(F)                                                                      Fi:NIOP:CFNA:VM]
28610   06/09/17   19:49:20      0:16      6:27    18083063161          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28611   06/09/17   20:03:40      0:01      0:00    19728970197          18083063161         3557220700307614    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28612   06/09/17   20:22:44      0:04      6:56    14055681717          19728970197                                               MO       [VCORR]
28613   06/09/17   20:22:44      0:04      6:57    14055681717          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28614   06/09/17   20:30:02      0:11      3:20    19728970197          17608124041         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                                                                                                               7221




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28615   06/09/17   20:45:18      0:35      0:08    19728970197          12028953000         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28616   06/09/17   20:45:33      0:02      4:41    19728970197          12022445151         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28617   06/09/17   20:50:39      0:07      5:22    19728970197          12028953000         3557220700307614    310410933034475   MO        [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28618   06/09/17   21:07:12      0:10      6:27    19728970197          12023683007                                               MT       [NIOP]
28619   06/09/17   21:07:12      0:10      6:27    19728970197          12023683007         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28620   06/09/17   21:08:27      0:00      0:00    17192487002          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28621   06/09/17   21:08:28      0:01      0:06    17192487002          19728970197                                               MO       [VCORR]
28622   06/09/17   21:08:28      0:01      0:06    17192487002          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 965 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                            1606
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28623   06/09/17   21:08:37      0:22      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28624   06/09/17   21:08:38      0:23      0:02    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28625   06/09/17   21:14:18      0:11      9:53    19728970197          17192487002                                               MT   [NIOP:VCORR]
28626   06/09/17   21:14:18      0:11      9:53    19728970197          17192487002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28627   06/09/17   21:24:24      0:05      8:51    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28628   06/10/17   13:47:47      0:23      0:00    12144035705          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28629   06/10/17   13:47:48      0:24      1:00    12144035705          19728970197                                               MO      [VCORR]
28630   06/10/17   13:47:48      0:24      1:00    12144035705          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7222




28631   06/10/17   14:14:05      0:02      0:00    12038320176          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28632   06/10/17   14:14:05      0:02      0:00    12038320176          19728970197                                               MO         []
28633   06/10/17   14:19:49      0:03      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28634   06/10/17   14:19:50      0:04      0:03    15163306281          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28635   06/10/17   14:35:02      0:10      2:29    15163306281          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28636   06/10/17   15:26:20      0:16      3:09    19728970197          19724904545         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28637   06/10/17   16:00:15      0:01      0:00    19728970197          14697670003         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28638   06/10/17   16:00:33      0:16      0:48    19728970197          19724033399         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 966 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1607
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28639   06/10/17   16:21:39      0:09      1:12    19728970197          16153227311         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28640   06/10/17   16:47:42      0:05      1:01    19728970197          12143798898         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28641   06/10/17   16:49:01      0:06      0:52    19728970197          12143798898         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28642   06/10/17   16:52:36      0:06      0:54    19728970197          18174607274         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28643   06/10/17   16:54:04      0:06      0:32    19728970197          18174607274         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28644   06/10/17   17:15:58      0:06      0:16    19728970197          18174607274         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28645   06/10/17   17:16:25      0:06      0:41    19728970197          12143798898         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7223




28646   06/10/17   17:39:46      0:24      0:47    19728970197          16157425550         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28647   06/10/17   17:40:58      0:11      3:17    19728970197          16153408000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28648   06/10/17   18:00:17      0:15      7:01    12029058760          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28649   06/10/17   18:24:11      0:02      0:58    19728970197          18882553154         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28650   06/10/17   18:45:08      0:21      0:00    19728970197          15807891419                                               MT       [NIOP]
28651   06/10/17   18:45:09      0:22      0:16    19728970197          15807891419                                               MT   [NIOP:CFNA:VM]
                                                   14056646359(F)
28652   06/10/17   18:45:10      0:27      0:00    19728970197          14696081911         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28653   06/10/17   18:45:23      0:04      8:56    19728970197          19728676000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 967 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1608
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28654   06/10/17   19:03:37      0:03      0:14    19728970197          12148183247         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28655   06/10/17   19:04:45      0:04      1:32    12142822920          19728970197                                               MO      [VCORR]
28656   06/10/17   19:04:45      0:04      1:32    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28657   06/10/17   20:33:28      0:00      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
28658   06/10/17   20:33:29      0:01      0:03    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28659   06/10/17   20:33:29      0:02      0:03    12144777469          19728970197                                               MO      [VCORR]
28660   06/10/17   20:33:36      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
28661   06/10/17   20:33:37      0:02      0:01    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28662   06/10/17   20:33:37      0:02      0:01    12144777469          19728970197                                               MO      [VCORR]
28663   06/10/17   20:36:16      0:01      0:00    19724033399          19728970197                             310410933034475   MT       [NIOP]
28664   06/10/17   20:36:16      0:01      0:06    19724033399          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28665   06/10/17   20:55:45      0:22      0:00    19728970197          12145328577                                               MT       [NIOP]
                                                                                                                                                                                             7224




28666   06/10/17   20:55:46      0:23      1:24    19728970197          12145328577                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
28667   06/10/17   20:55:46      0:23      1:24    19728970197          12145328577         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28668   06/10/17   20:57:44      0:15      1:57    19728970197          12144777469                                               MT    [NIOP:VCORR]
28669   06/10/17   20:57:44      0:15      1:57    19728970197          12144777469         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28670   06/10/17   22:01:02      0:00      0:00    19728675000          19728970197                             310410933034475   MT       [NIOP]
28671   06/10/17   22:01:03      0:01      0:44    19728675000          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28672   06/10/17   22:05:50      0:01      0:00    12145328577          19728970197                             310410933034475   MT       [NIOP]
28673   06/10/17   22:05:51      0:02      0:03    12145328577          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28674   06/10/17   22:05:51      0:02      0:03    12145328577          19728970197                                               MO       [VCORR]
28675   06/11/17   01:48:42      0:23      0:00    19728970197          13108018069                                               MT        [NIOP]
28676   06/11/17   01:48:44      0:25      0:09    19728970197          13108018069                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
28677   06/11/17   01:48:44      0:25      0:09    19728970197          13108018069         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 968 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1609
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28678   06/11/17   02:12:22      0:21      0:00    19728970197          13108018069                                               MT       [NIOP]
28679   06/11/17   02:12:24      0:23      0:05    19728970197          13108018069                                               MT   [NIOP:CFNA:VM]
                                                   16192040012(F)
28680   06/11/17   02:12:24      0:24      0:05    19728970197          13108018069         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28681   06/11/17   14:53:02      0:32      0:15    19728970197          18477228917         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28682   06/11/17   14:53:30      0:04      9:48    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28683   06/11/17   14:53:30      0:04      9:48    19728970197          12144031955                                               MT    [NIOP:VCORR]
28684   06/11/17   16:08:05      0:03      3:10    19728970197          12026951100         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28685   06/11/17   16:50:51      0:07      9:51    12144777469          19728970197                                               MO      [VCORR]
28686   06/11/17   16:50:51      0:07      9:51    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7225




28687   06/11/17   17:48:58      0:01      0:00    12026951100          19728970197                             310410933034475   MT       [NIOP]
28688   06/11/17   17:48:58      0:01      0:50    12026951100          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28689   06/11/17   18:16:33      0:21      0:00    19728970197          19178549395                                               MT       [NIOP]
28690   06/11/17   18:16:54      0:26      0:00    19728970197          19178549395                                               ST       [NIOP]
28691   06/11/17   18:16:56      0:28      0:25    19728970197          19178549395                                               ST   [NIOP:CFNA:VM]
                                                   19084006990(F)
28692   06/11/17   18:16:56      0:28      0:25    19728970197          19178549395         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28693   06/11/17   18:18:55      0:33      1:15    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28694   06/11/17   20:31:28      0:00      0:00    19728970197          18473346800                                               MT     [CFNR:VM]
                                                   17088280220(F)
28695   06/11/17   20:31:28      0:02      0:00    19728970197          18473346800         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28696   06/11/17   20:58:28      0:07      5:23    12022445151          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 969 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1610
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28697   06/11/17   21:23:19      0:07      2:43    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28698   06/11/17   22:06:27      0:05     21:04    19728970197          18506870599         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28699   06/11/17   22:06:27      0:05     21:04    19728970197          18506870599                                               MT   [NIOP:VCORR]
28700   06/11/17   22:31:40      0:16      2:27    19728970197          15204042648         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28701   06/11/17   22:34:17      0:06      0:51    19728970197          15204042648         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28702   06/11/17   22:52:01      0:00      0:00    12144031955          19728970197                             310410933034475   MT       [NIOP]
28703   06/11/17   22:52:02      0:01      0:03    12144031955          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28704   06/11/17   22:52:02      0:01      0:03    12144031955          19728970197                                               MO      [VCORR]
28705   06/12/17   00:54:39      0:04     10:03    12144034458          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7226




28706   06/12/17   12:58:28      0:05      2:17    12144777469          19728970197                                               MO      [VCORR]
28707   06/12/17   12:58:28      0:05      2:17    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28708   06/12/17   13:06:51      0:06      0:42    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28709   06/12/17   13:06:51      0:06      0:42    19728970197          12144031955                                               MT   [NIOP:VCORR]
28710   06/12/17   13:51:11      0:21      0:00    12142079580          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28711   06/12/17   13:51:13      0:23      0:49    12142079580          19728970197                                               MO      [VCORR]
28712   06/12/17   13:51:13      0:23      0:49    12142079580          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28713   06/12/17   13:52:34      0:11      2:06    19728970197          19086268610         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28714   06/12/17   14:05:47      0:10      7:09    19728970197          12144035705         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28715   06/12/17   14:05:47      0:09      7:09    19728970197          12144035705                                               MT   [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 970 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1611
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28716   06/12/17   14:32:00      0:04      1:23    19725905404          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28717   06/12/17   14:36:27      0:21      0:00    19728970197          19179036725                                               MT       [NIOP]
28718   06/12/17   14:36:48      0:25      0:00    19728970197          19179036725                                               ST       [NIOP]
28719   06/12/17   14:36:50      0:27      0:27    19728970197          19179036725                                               ST   [NIOP:CFNA:VM]
                                                   14432803013(F)
28720   06/12/17   14:36:50      0:27      0:27    19728970197          19179036725         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28721   06/12/17   14:38:01      0:32      0:02    19728970197          19145235019         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28722   06/12/17   14:38:30      0:07     10:58    19728970197          15166066844         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28723   06/12/17   14:39:44      0:20      0:00    19145235019          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28724   06/12/17   14:39:45      0:21      0:03    19145235019          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                             7227




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28725   06/12/17   14:50:37      0:03      0:08    19728970197          13127145705                                               MT    [NIOP:VCORR]
28726   06/12/17   14:50:37      0:04      0:08    19728970197          13127145705         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28727   06/12/17   15:30:53      0:22      0:00    19728970197          12817851921                                               MT      [NIOP]
28728   06/12/17   15:30:54      0:23      0:35    19728970197          12817851921         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28729   06/12/17   15:30:54      0:23      0:35    19728970197          12817851921                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28730   06/12/17   15:42:04      0:18      4:48    19728970197          15616283155         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28731   06/12/17   16:03:54      0:14      6:06    19728970197          12029058760         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28732   06/12/17   16:26:52      0:10      1:11    19728970197          12142152081                                               MT    [NIOP:VCORR]
28733   06/12/17   16:26:52      0:10      1:11    19728970197          12142152081         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 971 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1612
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28734   06/12/17   16:57:24      0:02      0:40    14053016595          19728970197                                               MO     [VCORR]
28735   06/12/17   16:57:24      0:02      0:40    14053016595          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28736   06/12/17   17:19:55      0:12      0:22    19728970197          19728652228         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28737   06/12/17   17:23:59      0:37      0:42    19728970197          12026840038         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28738   06/12/17   17:30:30      0:09     18:55    19728970197          14053016595                                               MT   [NIOP:VCORR]
28739   06/12/17   17:30:30      0:09     18:55    19728970197          14053016595         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28740   06/12/17   17:47:04      0:20      0:00    18477228917          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28741   06/12/17   17:47:05      0:21      0:14    18477228917          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7228




28742   06/12/17   17:55:19      0:02      0:12    12142822920          19728970197                                               MO      [VCORR]
28743   06/12/17   17:55:19      0:02      0:12    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28744   06/12/17   17:56:19      0:02      1:19    12142822920          19728970197                                               MO      [VCORR]
28745   06/12/17   17:56:19      0:02      1:19    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28746   06/12/17   17:59:31      0:03      0:19    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28747   06/12/17   17:59:31      0:03      0:20    12144777469          19728970197                                               MO      [VCORR]
28748   06/12/17   18:08:06      0:02      3:52    19728970197          12144777469                                               MT   [NIOP:VCORR]
28749   06/12/17   18:08:06      0:02      3:52    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28750   06/12/17   18:12:29      0:28      0:00    19728970197          18477228917         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 972 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1613
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28751   06/12/17   18:16:04      0:02      6:32    18477228917          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28752   06/12/17   18:26:40      0:08      1:23    19728970197          12142822920                                               MT   [NIOP:VCORR]
28753   06/12/17   18:26:40      0:08      1:23    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28754   06/12/17   18:33:35      0:11     15:43    12026840038          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28755   06/12/17   18:49:26      0:03      0:49    19728970197          17124321496         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28756   06/12/17   18:49:38      0:04      0:00    12122134245          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28757   06/12/17   18:49:38      0:04      0:05    12122134245          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28758   06/12/17   18:50:21      0:03     18:48    19728970197          17124321496         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7229




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28759   06/12/17   19:11:53      0:03      0:52    19728970197          19738654125         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28760   06/12/17   19:17:32      0:07      0:03    19728970197          15409032203         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28761   06/12/17   19:18:25      0:14      6:58    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28762   06/12/17   19:28:55      0:06      0:12    19179036725          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28763   06/12/17   19:28:56      0:08      0:11    19179036725          19728970197                                               MO         []
28764   06/12/17   19:29:36      0:01      0:00    19179036725          19728970197                             310410933034475   MT       [NIOP]
28765   06/12/17   19:29:37      0:02      0:07    19179036725          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28766   06/12/17   19:29:37      0:03      0:07    19179036725          19728970197                                               MO         []
28767   06/12/17   20:42:01      0:01      0:00    12023687178          19728970197                             310410933034475   MT       [NIOP]
28768   06/12/17   20:42:02      0:02      0:08    12023687178          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 973 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1614
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28769   06/12/17   20:42:02      0:06      0:07    12023687178          19728970197                                               MO         []
28770   06/12/17   21:19:39      0:01      0:00    13108624224          19728970197                             310410933034475   MT       [NIOP]
28771   06/12/17   21:19:40      0:02      0:44    13108624224          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
28772   06/12/17   22:28:13      0:16      6:56    19728970197          13108624224         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28773   06/12/17   22:35:30      0:10      2:47    19728970197          18323492490         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28774   06/12/17   22:39:11      0:06      0:15    19728970197          19728989882         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28775   06/12/17   22:39:11      0:06      0:15    19728970197          19728989882                                               MT   [NIOP:VCORR]
28776   06/12/17   22:40:27      0:25      4:11    19728970197          12143948370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28777   06/12/17   22:43:59      0:21      0:00    19728989882          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7230




28778   06/12/17   22:44:01      0:23      0:26    19728989882          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28779   06/12/17   22:44:01      0:23      0:26    19728989882          19728970197                                               MO      [VCORR]
28780   06/12/17   22:48:27      0:05      4:54    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28781   06/12/17   22:48:27      0:05      4:54    12144031955          19728970197                                               MO      [VCORR]
28782   06/12/17   23:05:49      0:02      0:12    15163306281          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28783   06/12/17   23:15:00      0:21      0:00    19179036725          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28784   06/12/17   23:15:01      0:22      0:28    19179036725          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28785   06/12/17   23:15:01      0:24      0:27    19179036725          19728970197                                               MO        []
28786   06/13/17   00:53:01      0:21      0:00    19728970197          13108012503                                               MT   [Wi-Fi:NIOP]
28787   06/13/17   00:53:03      0:23      0:33    19728970197          13108012503         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 974 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1615
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
28788   06/13/17   00:53:03      0:23      0:33    19728970197          13108012503                                               MT         [Wi-
                                                   12532190261(F)                                                                      Fi:NIOP:CFNA:VM]
28789   06/13/17   11:47:25      0:06      8:10    19728970197          15713298859         3557220700307614    310410933034475   MO        [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28790   06/13/17   12:06:57      0:07      0:17    19728970197          15204042648         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28791   06/13/17   13:30:48      0:05      0:50    12145328577          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28792   06/13/17   13:30:49      0:06      0:49    12145328577          19728970197                                               MO       [VCORR]
28793   06/13/17   13:35:49      0:04      1:04    14043685157          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28794   06/13/17   13:35:49      0:05      1:05    14043685157          19728970197                                               MO       [Wi-Fi]
28795   06/13/17   14:03:25      0:02      3:12    18083063161          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28796   06/13/17   14:18:09      0:05      0:02    19728970197          18083063161         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                                                                                                               7231




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28797   06/13/17   14:18:29      0:04      0:02    19728970197          18083063161         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28798   06/13/17   14:20:17      0:21      0:00    19728970197          12025202155                                               MT       [NIOP]
28799   06/13/17   14:20:18      0:22      0:35    19728970197          12025202155                                               MT   [NIOP:CFNA:VM]
                                                   14432803091(F)
28800   06/13/17   14:20:18      0:22      0:35    19728970197          12025202155         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28801   06/13/17   15:25:48      0:03     11:17    18083063161          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28802   06/13/17   15:44:21      0:03      3:16    18083063161          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28803   06/13/17   15:48:53      0:05      1:40    19728970197          12123015375         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28804   06/13/17   16:06:07      0:04     11:01    19728970197          12123015375         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 975 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                         1616
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28805   06/13/17   16:15:02      0:20      0:00    19177679811          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28806   06/13/17   16:15:04      0:22      0:49    19177679811          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28807   06/13/17   16:15:04      0:24      0:49    19177679811          19728970197                                               MO        []
28808   06/13/17   16:17:23      0:05      0:55    19728970197          19177679811                                               MT      [NIOP]
28809   06/13/17   16:17:23      0:07      0:55    19728970197          19177679811         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28810   06/13/17   16:29:40      0:03      1:03    19728970197          12022445151         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28811   06/13/17   16:40:38      0:24      0:40    19728970197          12026363274         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28812   06/13/17   16:47:30      0:32      0:52    19728970197          12024388301         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                              7232




28813   06/13/17   16:54:23      0:07      1:15    12023202238          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28814   06/13/17   16:59:51      0:03      4:13    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28815   06/13/17   16:59:51      0:04      4:13    12144777469          19728970197                                               MO      [VCORR]
28816   06/13/17   17:18:07      0:02      2:19    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28817   06/13/17   17:22:35      0:00      0:00    19728970197          12023202238         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28818   06/13/17   17:43:38      0:07      1:41    12027301339          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28819   06/13/17   17:55:27      0:08      0:27    12146366997          19728970197                                               MO      [VCORR]
28820   06/13/17   17:55:27      0:08      0:27    12146366997          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28821   06/13/17   18:17:44      0:03      0:37    19728970197          12025172568         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 976 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1617
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28822   06/13/17   18:20:07      0:03      0:37    12144777469          19728970197                                               MO     [VCORR]
28823   06/13/17   18:20:07      0:03      0:37    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28824   06/13/17   18:20:42      0:10      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28825   06/13/17   18:20:44      0:12      0:02    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28826   06/13/17   18:20:58      0:03     11:34    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28827   06/13/17   18:33:25      0:04      0:36    12817851921          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28828   06/13/17   18:33:25      0:04      0:36    12817851921          19728970197                                               MO      [VCORR]
28829   06/13/17   18:55:10      0:22      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7233




28830   06/13/17   18:55:11      0:23      0:03    12144777469          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
28831   06/13/17   18:55:11      0:23      0:03    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28832   06/13/17   19:23:33      0:23      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28833   06/13/17   19:23:35      0:25      0:50    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28834   06/13/17   19:24:15      0:21      0:12    12144777469          19728970197                                               MO      [VCORR]
28835   06/13/17   19:24:15      0:21      0:12    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28836   06/13/17   19:34:53      0:15      0:06    17192487002          19728970197                                               MO      [VCORR]
28837   06/13/17   19:34:53      0:15      0:06    17192487002          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28838   06/13/17   20:23:07      0:07      6:51    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 977 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1618
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28839   06/13/17   20:42:29      0:05      2:31    19728970197          12123015375         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28840   06/13/17   21:08:31      0:02      4:44    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28841   06/13/17   21:08:31      0:03      4:44    12144777469          19728970197                                               MO       [VCORR]
28842   06/13/17   21:16:49      0:22      0:00    19728970197          18179911800                                               MT        [NIOP]
28843   06/13/17   21:16:50      0:23      1:15    19728970197          18179911800                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28844   06/13/17   21:16:50      0:23      1:15    19728970197          18179911800         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28845   06/13/17   21:19:13      0:09     40:11    19728970197          12023683007                                               MT    [NIOP:VCORR]
28846   06/13/17   21:19:13      0:09     40:11    19728970197          12023683007         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28847   06/13/17   21:21:09      0:00      0:00    18179911800          19728970197                                               MO         []
28848   06/13/17   21:21:09      0:00      0:00    18179911800          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                              7234




                                                                                              IPHONE6SPLUS
28849   06/13/17   21:26:24      0:15      0:00    12144777469          19728970197                                               MO         []
28850   06/13/17   21:26:24      0:15      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28851   06/13/17   21:32:46      0:21      0:00    18179911800          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28852   06/13/17   21:32:48      0:23      0:29    18179911800          19728970197                                               MO      [VCORR]
28853   06/13/17   21:32:48      0:23      0:29    18179911800          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28854   06/13/17   22:07:24      0:00      0:00    19728970197          12022445151         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28855   06/13/17   22:08:05      0:30      0:05    19728970197          12024388301         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28856   06/13/17   22:08:43      0:24      0:03    19728970197          12026363274         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28857   06/13/17   22:09:22      0:22      0:00    19728970197          12025202155                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 978 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1619
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
28858   06/13/17   22:09:23      0:23      1:08    19728970197          12025202155                                               MT   [NIOP:CFNA:VM]
                                                   14432803091(F)
28859   06/13/17   22:09:23      0:23      1:08    19728970197          12025202155         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28860   06/13/17   22:16:38      0:14      2:10    19728970197          12144777469                                               MT    [NIOP:VCORR]
28861   06/13/17   22:16:38      0:14      2:10    19728970197          12144777469         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28862   06/13/17   22:19:32      0:07      3:02    19728970197          12142822920                                               MT    [NIOP:VCORR]
28863   06/13/17   22:19:32      0:07      3:02    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28864   06/13/17   22:37:08      0:11      0:51    19728970197          12038320176                                               MT    [NIOP:VCORR]
28865   06/13/17   22:37:08      0:12      0:51    19728970197          12038320176         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28866   06/13/17   22:38:36      0:22      0:00    19728970197          18179911800                                               MT       [NIOP]
28867   06/13/17   22:38:38      0:24      0:20    19728970197          18179911800                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
                                                                                                                                                                                               7235




28868   06/13/17   22:38:38      0:24      0:20    19728970197          18179911800         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28869   06/13/17   22:43:26      0:12     12:23    19728970197          12142152081                                               MT    [NIOP:VCORR]
28870   06/13/17   22:43:26      0:12     12:23    19728970197          12142152081         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28871   06/13/17   23:02:24      0:09      0:00    19728970197          12144777469         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28872   06/13/17   23:02:24      0:09      0:01    19728970197          12144777469                                               MT       [NIOP]
28873   06/13/17   23:03:38      0:33      0:02    19728970197          13109208193         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28874   06/13/17   23:12:20      0:10      1:10    12144777469          19728970197                                               MO      [VCORR]
28875   06/13/17   23:12:20      0:10      1:10    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28876   06/13/17   23:41:48      0:11      0:34    13109208193          19728970197         3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 979 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1620
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28877   06/13/17   23:42:47      0:10     13:06    19728970197          13109208193         3557220700307614    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28878   06/13/17   23:43:21      0:02     19:06    19728970197          18083063161         3557220700307614    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28879   06/13/17   23:43:25      0:00     19:02    19728970197          -1                  3557220700307614    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28880   06/14/17   00:02:54      0:02      2:33    19728970197          12148821500                                               MT   [NIOP:VCORR]
28881   06/14/17   00:02:54      0:02      2:33    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28882   06/14/17   00:05:48      0:05      0:30    19728970197          12142822920                                               MT   [NIOP:VCORR]
28883   06/14/17   00:05:48      0:05      0:30    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28884   06/14/17   12:10:37      0:04      2:40    12146166391          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7236




28885   06/14/17   12:10:37      0:04      2:40    12146166391          19728970197                                               MO       [VCORR]
28886   06/14/17   12:53:44      0:21      0:00    19728970197          18179911800                                               MT        [NIOP]
28887   06/14/17   12:53:45      0:22      0:20    19728970197          18179911800                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28888   06/14/17   12:53:45      0:22      0:20    19728970197          18179911800         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28889   06/14/17   12:55:56      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
28890   06/14/17   12:55:57      0:23      0:17    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
28891   06/14/17   12:55:57      0:23      0:17    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28892   06/14/17   13:01:12      0:03      0:12    12143636920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28893   06/14/17   13:01:52      0:03     14:32    19728970197          12143636920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28894   06/14/17   13:17:58      0:03      3:14    12143636920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 980 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1621
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28895   06/14/17   13:25:23      0:16      0:00    12144777469          19728970197                                               MO        []
28896   06/14/17   13:25:23      0:16      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28897   06/14/17   13:34:10      0:05      5:44    19728970197          12144777469                                               MT   [NIOP:VCORR]
28898   06/14/17   13:34:10      0:05      5:44    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28899   06/14/17   13:50:29      0:34      0:45    19728970197          13363395239         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28900   06/14/17   14:21:07      0:33      0:05    19728970197          19728003790         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28901   06/14/17   14:43:03      0:06      2:26    17743920073          19728970197                                               MO     [VCORR]
28902   06/14/17   14:43:03      0:06      2:26    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28903   06/14/17   15:53:30      0:05      0:00    19728970197          19727405526                                               MT      [NIOP]
28904   06/14/17   15:53:32      0:07      0:02    19728970197          19727405526         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                            7237




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28905   06/14/17   15:53:32      0:07      0:02    19728970197          19727405526                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
28906   06/14/17   16:05:37      0:12     12:05    19728970197          16018533300         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28907   06/14/17   16:40:00      0:23     13:40    19144037755          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28908   06/14/17   16:40:00      0:03     13:40    19144037755          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28909   06/14/17   16:57:43      0:10      0:07    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28910   06/14/17   16:57:43      0:01      0:08    18083063161          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28911   06/14/17   17:04:48      0:08      6:15    19728970197          18083063161         3557220700307614    310410933034475   MO      [NIOR]
                                                   01118083063161(D)                              APPLE
                                                                                              IPHONE6SPLUS
28912   06/14/17   17:15:29      0:22      0:00    19728970197          12023683007                                               MT      [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 981 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1622
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28913   06/14/17   17:15:30      0:23      0:04    19728970197          12023683007                                               MT   [NIOP:CFNA:VM]
                                                   14104910230(F)
28914   06/14/17   17:15:30      0:24      0:03    19728970197          12023683007         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28915   06/14/17   18:04:12      0:34      0:05    19728970197          18083063161         3557220700307614    310410933034475   MO       [NIOR]
                                                   01118083063161(D)                              APPLE
                                                                                              IPHONE6SPLUS
28916   06/14/17   18:04:55      0:05      0:00    19728970197          19728676666         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28917   06/14/17   18:08:50      0:03      0:12    19728978765          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28918   06/14/17   18:08:50      0:05      0:11    19728978765          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28919   06/14/17   18:09:18      0:05      1:29    19728970197          19728652225         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7238




28920   06/14/17   18:19:03      0:07      1:40    19728970197          12142200600         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28921   06/14/17   18:34:17      0:05      2:48    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28922   06/14/17   18:34:17      0:05      2:48    12144031955          19728970197                                               MO      [VCORR]
28923   06/14/17   18:36:39      0:21      0:00    18057310201          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28924   06/14/17   18:36:40      0:22      0:51    18057310201          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28925   06/14/17   18:38:21      0:03      0:48    19728970197          12142670400         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28926   06/14/17   18:39:34      0:09     15:07    19728970197          19728416386                                               MT    [NIOP:VCORR]
28927   06/14/17   18:39:34      0:09     15:07    19728970197          19728416386         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28928   06/14/17   19:14:46      0:05      1:12    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 982 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1623
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:47
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28929   06/14/17   19:29:05      0:19      0:27    19728970197          12148821500                                               MT   [NIOP:VCORR]
28930   06/14/17   19:29:05      0:20      0:27    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28931   06/14/17   19:29:42      0:02      2:01    19728970197          12148821500                                               MT   [NIOP:VCORR]
28932   06/14/17   19:29:42      0:02      2:01    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28933   06/14/17   19:32:16      0:04      6:10    19728970197          18179911800                                               MT   [NIOP:VCORR]
28934   06/14/17   19:32:16      0:04      6:10    19728970197          18179911800         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28935   06/14/17   19:45:17      0:15      4:47    19728970197          12142266995         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28936   06/14/17   19:45:17      0:09      4:47    19728970197          12142266995                                               MT      [NIOP]
28937   06/14/17   20:02:03      0:06      6:10    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28938   06/14/17   20:08:52      0:13      0:06    19728970197          13109208193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7239




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28939   06/14/17   20:10:02      0:02     15:26    12149549540          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28940   06/14/17   20:11:18      0:21      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28941   06/14/17   20:11:19      0:22      0:35    16195596242          19728970197                                               MO      [VCORR]
28942   06/14/17   20:11:19      0:22      0:35    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28943   06/14/17   20:26:05      0:08      1:29    12142200600          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28944   06/14/17   20:29:03      0:28      1:28    19728970197          18176910396         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28945   06/14/17   20:30:19      0:21      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 983 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1624
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28946   06/14/17   20:30:20      0:22      0:03    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28947   06/14/17   20:41:31      0:04      1:13    19728989882          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28948   06/14/17   20:41:31      0:04      1:13    19728989882          19728970197                                               MO      [VCORR]
28949   06/14/17   20:43:06      0:05      7:10    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28950   06/14/17   21:07:17      0:07      0:04    12142822920          19728970197                                               MO      [VCORR]
28951   06/14/17   21:07:17      0:07      0:04    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28952   06/14/17   21:15:16      0:08      0:14    13109208193          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28953   06/14/17   21:25:31      0:10      0:11    19728970197          16195596242         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7240




28954   06/14/17   21:25:31      0:10      0:12    19728970197          16195596242                                               MT   [Wi-Fi:NIOP]
28955   06/14/17   21:34:42      0:04     20:28    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28956   06/14/17   21:55:43      0:08      1:35    19728970197          12142822920                                               MT   [NIOP:VCORR]
28957   06/14/17   21:55:43      0:08      1:35    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28958   06/14/17   22:40:24      0:07      4:20    19728970197          19177044960         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28959   06/14/17   22:40:24      0:07      4:20    19728970197          19177044960                                               MT   [NIOP:VCORR]
28960   06/14/17   22:51:58      0:04      2:29    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28961   06/14/17   22:59:44      0:18      1:11    19728970197          12022550101         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28962   06/14/17   23:02:14      0:29      0:10    19728970197          19728800198         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 984 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1625
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28963   06/14/17   23:09:34      0:11      6:37    19728800198          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28964   06/14/17   23:35:44      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
28965   06/14/17   23:35:45      0:23      0:04    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
28966   06/14/17   23:35:45      0:23      0:04    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28967   06/14/17   23:36:01      0:02      0:37    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28968   06/14/17   23:36:01      0:03      0:37    12142822920          19728970197                                               MO      [VCORR]
28969   06/15/17   13:08:51      0:06      6:53    19728970197          19177548198         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28970   06/15/17   13:24:19      0:07      6:22    19728970197          13108012503         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28971   06/15/17   13:24:19      0:07      6:22    19728970197          13108012503                                               MT    [NIOP:VCORR]
                                                                                                                                                                                             7241




28972   06/15/17   13:35:43      0:06      0:23    18506870599          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28973   06/15/17   13:35:43      0:06      0:24    18506870599          19728970197                                               MO      [VCORR]
28974   06/15/17   13:36:44      0:28      0:00    19728970197          18506870599         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28975   06/15/17   13:36:44      0:28      0:00    19728970197          18506870599                                               MT      [NIOP]
28976   06/15/17   13:44:47      0:19      0:33    19728970197          12028953002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28977   06/15/17   13:46:20      0:33      0:36    19728970197          15204042648         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28978   06/15/17   13:47:18      0:06      1:21    19728970197          18506870599         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28979   06/15/17   13:47:18      0:06      1:21    19728970197          18506870599                                               MT    [NIOP:VCORR]
28980   06/15/17   13:55:45      0:08      1:14    18506870599          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28981   06/15/17   13:55:45      0:09      1:14    18506870599          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 985 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1626
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28982   06/15/17   13:56:49      0:20      0:00    12142152081          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28983   06/15/17   13:56:51      0:22      0:04    12142152081          19728970197                                               MO      [VCORR]
28984   06/15/17   13:56:51      0:22      0:04    12142152081          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28985   06/15/17   13:57:33      0:05      1:39    19728970197          12142152081                                               MT   [NIOP:VCORR]
28986   06/15/17   13:57:33      0:05      1:39    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28987   06/15/17   14:01:12      0:15      3:28    19728970197          12144035705                                               MT   [NIOP:VCORR]
28988   06/15/17   14:01:12      0:15      3:28    19728970197          12144035705         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28989   06/15/17   14:23:49      0:07      0:06    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28990   06/15/17   14:34:22      0:20      0:00    18083063161          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                             7242




                                                                                              IPHONE6SPLUS
28991   06/15/17   14:34:22      0:09      0:00    18083063161          19728970197                             310410933034475   MT         []
28992   06/15/17   14:34:24      0:22      0:23    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
28993   06/15/17   14:35:39      0:03      0:27    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28994   06/15/17   14:57:20      0:08      5:37    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28995   06/15/17   15:04:33      0:04      0:27    19728970197          12142152081                                               MT   [NIOP:VCORR]
28996   06/15/17   15:04:33      0:05      0:27    19728970197          12142152081         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28997   06/15/17   15:09:23      0:24      0:00    15204042648          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
28998   06/15/17   15:09:24      0:25      0:27    15204042648          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 986 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1627
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
28999   06/15/17   15:10:29      0:06      9:18    19728970197          15204042648         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29000   06/15/17   15:20:30      0:13      1:15    19728970197          18062742585         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29001   06/15/17   15:45:19      0:13      4:06    19728970197          12142266995                                               MT      [NIOP]
29002   06/15/17   15:45:19      0:16      4:05    19728970197          12142266995         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29003   06/15/17   16:15:35      0:02      0:40    19728970197          18558713447         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29004   06/15/17   16:17:35      0:04      0:04    19728970197          13127145705                                               MT   [NIOP:VCORR]
29005   06/15/17   16:17:35      0:04      0:04    19728970197          13127145705         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29006   06/15/17   16:34:10      0:21      0:00    12143353210          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7243




29007   06/15/17   16:34:11      0:22      0:02    12143353210          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29008   06/15/17   16:34:11      0:22      0:02    12143353210          19728970197                                               MO      [VCORR]
29009   06/15/17   16:39:27      0:13      4:30    19728970197          862160216888        3557220700307614    310410933034475   MO       [NIOR]
                                                   011862160216888(D)                             APPLE
                                                                                              IPHONE6SPLUS
29010   06/15/17   16:46:54      0:03      0:06    19728970197          17185172277         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29011   06/15/17   16:47:13      0:03      4:41    19728970197          17185172277         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29012   06/15/17   16:50:27      0:21      0:00    13614364017          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29013   06/15/17   16:50:28      0:22      0:07    13614364017          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29014   06/15/17   18:33:01      0:13      4:00    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 987 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1628
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
29015   06/15/17   18:38:27      0:11      3:13    19728970197          12145365098         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29016   06/15/17   18:38:27      0:11      3:13    19728970197          12145365098                                               ST       [NIOP]
29017   06/15/17   18:38:27      0:09      3:14    19728970197          12145365098                                               MT       [NIOP]
29018   06/15/17   18:47:03      0:06      0:07    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29019   06/15/17   18:47:03      0:07      0:07    12142822920          19728970197                                               MO       [VCORR]
29020   06/15/17   18:47:38      0:07      3:29    19728970197          12142822920                                               MT    [NIOP:VCORR]
29021   06/15/17   18:47:38      0:07      3:29    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29022   06/15/17   19:13:26      0:06      0:00    19728970197          18175522239         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29023   06/15/17   19:13:45      0:08      0:00    19728970197          18175522239         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29024   06/15/17   19:24:54      0:00      0:00    12142152081          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                                                                                                               7244




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29025   06/15/17   19:24:55      0:01      0:03    12142152081          19728970197                                               MO       [VCORR]
29026   06/15/17   19:24:55      0:01      0:03    12142152081          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29027   06/15/17   19:25:00      0:00      0:00    12142152081          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29028   06/15/17   19:25:01      0:01      0:05    12142152081          19728970197                                               MO       [VCORR]
29029   06/15/17   19:25:01      0:01      0:05    12142152081          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29030   06/15/17   19:25:05      0:36      0:32    19728970197          19144034709         3557220700307614    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29031   06/15/17   19:25:18      0:04      0:45    12145340021          19728970197         3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29032   06/15/17   19:25:18      0:04      0:46    12145340021          19728970197                                               MO       [NIOR]
29033   06/15/17   19:32:15      0:21      0:00    19728970197          15127518707                                               MT       [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 988 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1629
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29034   06/15/17   19:32:16      0:22      0:52    19728970197          15127518707                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
29035   06/15/17   19:32:16      0:22      0:52    19728970197          15127518707         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29036   06/15/17   19:44:43      0:22      0:00    19728970197          12142084931                                               MT       [NIOP]
29037   06/15/17   19:44:44      0:23      0:52    19728970197          12142084931                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
29038   06/15/17   19:44:44      0:23      0:52    19728970197          12142084931         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29039   06/15/17   20:05:55      0:21      0:00    12142204700          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29040   06/15/17   20:05:57      0:23      1:22    12142204700          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29041   06/15/17   20:06:47      0:13      2:47    19728970197          12142152081                                               MT    [NIOP:VCORR]
29042   06/15/17   20:06:47      0:13      2:47    19728970197          12142152081         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7245




                                                                                              IPHONE6SPLUS
29043   06/15/17   20:21:56      0:03      4:20    19728970197          18008809634         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29044   06/15/17   20:24:52      0:21      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29045   06/15/17   20:24:53      0:22      0:03    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29046   06/15/17   20:33:35      0:05      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29047   06/15/17   20:33:36      0:06      0:02    16195596242          19728970197                                               MO      [Wi-Fi]
29048   06/15/17   20:33:36      0:06      0:02    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29049   06/15/17   21:00:47      0:15      0:00    19728970197          18083063161         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29050   06/15/17   21:04:44      0:03     21:07    13363395239          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 989 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1630
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29051   06/15/17   21:34:47      0:02     13:47    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29052   06/15/17   21:35:45      0:21      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29053   06/15/17   21:35:46      0:22      0:39    16195596242          19728970197                                               MO      [Wi-Fi]
29054   06/15/17   21:35:46      0:22      0:39    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29055   06/15/17   21:50:31      0:00      0:00    19728970197          18669260002         3557220700307614    310410933034475   MO         []
                                                   611(D)                                         APPLE
                                                                                              IPHONE6SPLUS
29056   06/15/17   21:52:28      0:03      1:11    12144777469          19728970197                                               MO      [VCORR]
29057   06/15/17   21:52:28      0:03      1:11    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29058   06/15/17   22:04:16      0:03      0:30    19728970197          14043685157                                               MT   [Wi-Fi:NIOP]
29059   06/15/17   22:04:16      0:03      0:30    19728970197          14043685157         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7246




                                                                                              IPHONE6SPLUS
29060   06/15/17   23:09:07      0:07      4:33    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29061   06/15/17   23:23:20      0:00      0:00    19728970197          12023683007                                               MT      [NIOP]
29062   06/15/17   23:23:20      0:00      0:00    19728970197          12023683007         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29063   06/15/17   23:25:04      0:32      0:12    19728970197          13109208193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29064   06/15/17   23:29:07      0:11      0:00    19728970197          18083063161         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29065   06/15/17   23:29:26      0:02      0:46    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29066   06/15/17   23:37:35      0:03      7:09    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29067   06/15/17   23:41:36      0:21      0:00    12142126969          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 990 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1631
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29068   06/15/17   23:41:37      0:22      1:46    12142126969          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29069   06/15/17   23:41:37      0:22      1:47    12142126969          19728970197                                               MO      [NIOR]
29070   06/15/17   23:43:55      0:21      0:00    15623872655          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29071   06/15/17   23:43:55      0:21      0:09    15623872655          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29072   06/15/17   23:49:41      0:04      1:45    12144777469          19728970197                                               MO      [VCORR]
29073   06/15/17   23:49:41      0:04      1:45    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29074   06/16/17   01:58:58      0:10      5:28    19728970197          12142126969                                               MT      [NIOP]
29075   06/16/17   01:58:58      0:15      5:28    19728970197          12142126969         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29076   06/16/17   02:05:50      0:05      0:18    12142822920          19728970197                                               MO      [VCORR]
29077   06/16/17   02:05:50      0:05      0:18    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                              7247




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29078   06/16/17   11:55:05      0:03      0:00    19728970197          1368176229          3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29079   06/16/17   11:55:38      0:14      0:00    19728970197          3681762291          3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29080   06/16/17   11:57:40      0:14     11:58    19728970197          15026091988                                               MT      [NIOP]
29081   06/16/17   11:57:40      0:18     11:58    19728970197          15026091988         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29082   06/16/17   12:57:26      0:03      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29083   06/16/17   12:57:28      0:05      0:02    12144777469          19728970197                                               MO      [VCORR]
29084   06/16/17   12:57:28      0:05      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29085   06/16/17   12:58:26      0:02      0:00    19728970197          12144777469                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 991 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1632
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29086   06/16/17   12:58:26      0:02      0:00    19728970197          12144777469         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29087   06/16/17   12:58:32      0:02      6:34    12144777469          19728970197                                               MO     [VCORR]
29088   06/16/17   12:58:32      0:02      6:34    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29089   06/16/17   14:02:55      0:21     10:30    19728970197          17862696520         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29090   06/16/17   14:20:45      0:15      9:13    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29091   06/16/17   14:23:01      0:21      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29092   06/16/17   14:23:03      0:23      0:04    12142822920          19728970197                                               MO      [VCORR]
29093   06/16/17   14:23:03      0:23      0:04    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7248




29094   06/16/17   14:30:58      0:10      1:19    19728970197          12142822920                                               MT   [NIOP:VCORR]
29095   06/16/17   14:30:59      0:11      1:18    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29096   06/16/17   15:10:52      0:08      3:16    19728970197          18083063161         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29097   06/16/17   15:16:06      0:04      1:42    12142152081          19728970197                                               MO      [VCORR]
29098   06/16/17   15:16:06      0:04      1:42    12142152081          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29099   06/16/17   15:33:29      0:10      0:15    19728970197          19728016886         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29100   06/16/17   15:40:59      0:00      0:00    19728970197          14696441082                                               MT      [CBIUK]
29101   06/16/17   15:41:06      0:07      0:00    19728970197          14696441082         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29102   06/16/17   15:41:40      0:03     10:43    19728970197          18669260002         3557220700307614    310410933034475   MO      [VCORR]
                                                   611(D)                                         APPLE
                                                                                              IPHONE6SPLUS
29103   06/16/17   16:05:02      0:22      0:00    19728970197          18179911800                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 992 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1633
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29104   06/16/17   16:05:03      0:23      0:09    19728970197          18179911800                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
29105   06/16/17   16:05:03      0:23      0:09    19728970197          18179911800         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29106   06/16/17   16:05:48      0:01      2:40    18179911800          19728970197                                               MO      [VCORR]
29107   06/16/17   16:05:48      0:01      2:40    18179911800          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29108   06/16/17   16:37:12      0:13      0:13    19728970197          19728016886         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29109   06/16/17   16:48:44      0:04      2:19    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29110   06/16/17   17:20:02      0:01      0:00    12024944470          19728970197                             310410933034475   MT       [NIOP]
29111   06/16/17   17:20:03      0:02      0:02    12024944470          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29112   06/16/17   17:20:03      0:02      0:02    12024944470          19728970197                                               MO      [VCORR]
29113   06/16/17   17:22:04      0:01      0:00    18083063161          19728970197                             310410933034475   MT       [NIOP]
                                                                                                                                                                                              7249




29114   06/16/17   17:22:05      0:02      0:03    18083063161          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29115   06/16/17   17:52:14      0:17      0:01    19728970197          12146654246         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29116   06/16/17   17:53:16      0:15      1:53    19728970197          19728652228         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29117   06/16/17   17:56:56      0:21      0:00    19728970197          12146322092                                               MT       [NIOP]
29118   06/16/17   17:56:57      0:22      1:10    19728970197          12146322092                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
29119   06/16/17   17:56:57      0:22      1:10    19728970197          12146322092         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29120   06/16/17   18:07:47      0:21      0:12    19728970197          12146654289         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29121   06/16/17   18:08:56      0:02     10:32    19728970197          18554653809         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 993 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1634
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29122   06/16/17   18:19:34      0:03      2:06    19728970197           18554653809        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29123   06/16/17   18:25:05      0:22      0:33    19728970197           12146654228        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29124   06/16/17   18:49:09      0:02      7:15    18773598474           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29125   06/16/17   18:50:43      0:21      0:00    18083063161           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29126   06/16/17   18:50:45      0:23      0:02    18083063161           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29127   06/16/17   18:56:43      0:07     13:20    19728970197           18083063161        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29128   06/16/17   19:15:09      0:16      3:00    12142733333           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             7250




29129   06/16/17   19:35:51      0:22      0:00    19728970197           19727420177                                              MT      [NIOP]
29130   06/16/17   19:35:54      0:25      0:06    19728970197           19727420177        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29131   06/16/17   19:35:54      0:25      0:06    19728970197           19727420177                                              MT    [NIOP:CFNA]
                                                   19727337144(F)
29132   06/16/17   19:35:54      0:03      0:06    19727420177           19727337144                                              MO      [CFNA]
                                                   19728970197(OO)
29133   06/16/17   19:36:24      0:02      0:00    19728970197           12146322092                                              MT      [NIOP]
29134   06/16/17   19:36:24      0:02      0:00    19728970197           12146322092        3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29135   06/16/17   19:47:08      0:21      0:00    19728970197           12144777469                                              MT       [NIOP]
29136   06/16/17   19:47:09      0:22      0:30    19728970197           12144777469                                              MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
29137   06/16/17   19:47:09      0:22      0:30    19728970197           12144777469        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29138   06/16/17   19:48:12      0:22      0:03    19728970197           12142126969                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 994 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1635
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29139   06/16/17   19:48:12      0:26      0:02    19728970197           12142126969        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29140   06/16/17   19:48:55      0:03      2:34    12144777469           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29141   06/16/17   19:48:56      0:04      2:33    12144777469           19728970197                                              MO      [VCORR]
29142   06/16/17   19:52:03      0:08      2:49    19728970197           12142822920                                              MT   [NIOP:VCORR]
29143   06/16/17   19:52:03      0:08      2:49    19728970197           12142822920        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29144   06/16/17   19:55:55      0:04      0:00    19728970197           19728652228        3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29145   06/16/17   19:57:36      0:09      9:56    12142126969           19728970197                                              MO      [NIOR]
                                                   01119728970197(D)
29146   06/16/17   19:57:36      0:09      9:56    12142126969           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29147   06/16/17   20:12:47      0:09      1:51    19728970197           13127145705                                              MT   [NIOP:VCORR]
                                                                                                                                                                                             7251




29148   06/16/17   20:12:47      0:09      1:51    19728970197           13127145705        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29149   06/16/17   20:23:31      0:06     55:02    12142126969           19728970197                                              MO      [NIOR]
                                                   01119728970197(D)
29150   06/16/17   20:23:31      0:06     55:02    12142126969           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29151   06/16/17   21:25:02      0:01      0:00    19727420177           19728970197                            310410933034475   MT       [NIOP]
29152   06/16/17   21:25:03      0:02      0:34    19727420177           19728970197                            310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29153   06/16/17   21:25:03      0:02      0:34    19727420177           19728970197                                              MO      [VCORR]
29154   06/16/17   22:10:58      0:21      0:00    19728970197           19727420177                                              MT       [NIOP]
29155   06/16/17   22:11:18      0:26      0:00    19728970197           19727420177                                              ST       [NIOP]
29156   06/16/17   22:11:21      0:29      0:23    19728970197           19727420177        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29157   06/16/17   22:11:21      0:29      0:23    19728970197           19727420177                                              ST    [NIOP:CFNA]
                                                   19727337144(F)
29158   06/16/17   22:11:21      0:03      0:23    19727420177           19727337144                                              MO      [CFNA]
                                                   19728970197(OO)




                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 995 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                          1636
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29159   06/16/17   22:21:52      0:23      0:50    19728970197           12146654228        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29160   06/16/17   22:22:22      0:20      0:00    17192487002           19728970197        3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29161   06/16/17   22:22:24      0:22      0:03    17192487002           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29162   06/16/17   22:22:24      0:23      0:03    17192487002           19728970197                                              MO      [VCORR]
29163   06/16/17   22:35:59      0:07      2:57    12146322092           19728970197                                              MO      [VCORR]
29164   06/16/17   22:35:59      0:07      2:57    12146322092           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29165   06/16/17   22:45:49      0:12      0:16    19728970197           14699395220                                              MT   [NIOP:VCORR]
29166   06/16/17   22:45:50      0:16      0:16    19728970197           19729858851        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29167   06/16/17   22:58:56      0:33      0:29    19728970197           12017870799        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                              7252




                                                                                              IPHONE6SPLUS
29168   06/16/17   23:00:02      0:16      4:01    19728970197           15204042648        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29169   06/16/17   23:58:00      0:04      4:22    19728970197           12024944470                                              MT   [NIOP:VCORR]
29170   06/16/17   23:58:00      0:04      4:22    19728970197           12024944470        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29171   06/17/17   00:09:36      0:03      0:00    19727420177           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29172   06/17/17   00:09:38      0:05      0:36    19727420177           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29173   06/17/17   00:09:38      0:06      0:36    19727420177           19728970197                                              MO      [VCORR]
29174   06/17/17   00:12:10      0:21      0:00    19728970197           19727420177                                              MT       [NIOP]
29175   06/17/17   00:12:12      0:01      0:00    19727420177           19727337144                                              MO       [CFNA]
                                                   19728970197(OO)
29176   06/17/17   00:12:12      0:23      0:00    19728970197           19727420177        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 996 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                           1637
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29177   06/17/17   00:12:12      0:23      0:00    19728970197          19727420177                                               MT    [NIOP:CFNA]
                                                   19727337144(F)
29178   06/17/17   00:12:21      0:02      2:42    19727420177          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29179   06/17/17   00:12:21      0:02      2:42    19727420177          19728970197                                               MO      [VCORR]
29180   06/17/17   01:10:04      0:13      2:55    19728970197          19364655931                                               MT   [NIOP:VCORR]
29181   06/17/17   01:10:04      0:13      2:55    19728970197          19364655931         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29182   06/17/17   01:33:07      0:05      2:38    12144777469          19728970197                                               MO     [VCORR]
29183   06/17/17   01:33:07      0:05      2:38    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29184   06/17/17   01:38:19      0:13      1:22    19728970197          12144057437         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29185   06/17/17   03:18:01      0:22      0:13    19728970197          12142822920                                               MT   [NIOP:VCORR]
29186   06/17/17   03:18:01      0:22      0:13    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             7253




                                                                                              IPHONE6SPLUS
29187   06/17/17   13:48:49      0:09     15:40    19728970197          13474012685         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29188   06/17/17   13:48:49      0:09     15:40    19728970197          13474012685                                               MT   [NIOP:VCORR]
29189   06/17/17   14:02:01      0:20      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29190   06/17/17   14:02:03      0:22      0:03    12144777469          19728970197                                               MO      [VCORR]
29191   06/17/17   14:02:03      0:22      0:03    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29192   06/17/17   15:13:42      0:07      1:08    19728970197          12142822920                                               MT      [NIOP]
29193   06/17/17   15:13:42      0:07      1:08    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29194   06/17/17   15:17:23      0:06      8:38    12142822920          19728970197                                               MO      [VCORR]
29195   06/17/17   15:17:23      0:06      8:38    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 997 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1638
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29196   06/17/17   15:35:25      0:03     14:38    19728970197          18776126328         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29197   06/17/17   15:49:17      0:21      0:00    15133810100          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29198   06/17/17   15:49:18      0:22      0:01    15133810100          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29199   06/17/17   15:50:17      0:03      0:05    19728970197          15133810100         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29200   06/17/17   15:50:27      0:03      4:57    19728970197          15133810100         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29201   06/17/17   16:45:42      0:07      6:38    12144777469          19728970197                                               MO      [VCORR]
29202   06/17/17   16:45:42      0:07      6:38    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29203   06/17/17   17:34:14      0:33      0:21    19728970197          16465258464         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                             7254




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29204   06/17/17   18:10:46      0:23      0:00    19728970197          12142822920                                               MT       [NIOP]
29205   06/17/17   18:10:47      0:24      0:12    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
29206   06/17/17   18:10:47      0:24      0:12    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29207   06/17/17   18:12:20      0:05      0:11    12142822920          19728970197                                               MO      [VCORR]
29208   06/17/17   18:12:20      0:05      0:11    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29209   06/17/17   19:21:24      0:21      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29210   06/17/17   19:21:26      0:23      0:25    16195596242          19728970197                                               MO      [VCORR]
29211   06/17/17   19:21:26      0:23      0:25    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29212   06/17/17   19:43:44      0:12      2:13    19728970197          12143948370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 998 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1639
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29213   06/17/17   19:48:15      0:13      8:34    19728970197          17034375829         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29214   06/17/17   23:20:17      0:01      0:00    12144777469          19728970197                                               MO        []
29215   06/17/17   23:20:17      0:01      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29216   06/17/17   23:26:22      0:03     16:21    19728970197          18559265104         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29217   06/17/17   23:32:51      0:04      0:00    19727420177          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29218   06/17/17   23:32:52      0:05      1:21    19727420177          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29219   06/17/17   23:32:52      0:06      1:21    19727420177          19728970197                                               MO     [VCORR]
29220   06/18/17   02:22:18      0:09      1:48    19728970197          12144031955         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            7255




29221   06/18/17   02:22:18      0:09      1:48    19728970197          12144031955                                               MT   [NIOP:VCORR]
29222   06/18/17   03:14:37      0:03      1:05    12142152081          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29223   06/18/17   03:14:38      0:00      1:04    12142152081          19728970197                                               MO        []
29224   06/18/17   03:14:38      0:00      1:04    12142152081          19728970197                                               MO        []
29225   06/18/17   03:15:58      0:03      1:03    19728970197          18772486278         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29226   06/18/17   03:17:08      0:03     40:44    19728970197          18559265104         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29227   06/18/17   14:21:26      0:13      7:10    12144777469          19728970197                                               MO        []
29228   06/18/17   14:21:26      0:13      7:10    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29229   06/18/17   15:01:14      0:04     25:47    17743920073          19728970197                                               MO     [VCORR]
29230   06/18/17   15:01:14      0:04     25:47    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29231   06/18/17   15:37:52      0:11      4:33    19728970197          19728985686                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 999 of 1060 PageID #:




                        The information contained here is for use by authorized persons only and is not                                        1640
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:48
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29232   06/18/17   15:37:52      0:11      4:33    19728970197          19728985686         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29233   06/18/17   16:56:16      0:15      0:51    19728970197          19727597819         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29234   06/18/17   17:03:15      0:04     10:58    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29235   06/18/17   17:03:15      0:04     10:58    12144031955          19728970197                                               MO      [VCORR]
29236   06/18/17   18:38:55      0:03      5:18    19728970197          18008433000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29237   06/18/17   20:08:29      0:21      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29238   06/18/17   20:08:30      0:22      0:03    15163306281          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29239   06/18/17   20:46:19      0:05      0:00    16303193131          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            #: 7256




29240   06/18/17   22:02:01      0:33      0:07    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29241   06/18/17   22:15:33      0:22      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29242   06/18/17   22:15:35      0:24      0:22    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29243   06/18/17   22:17:57      0:05     10:30    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29244   06/18/17   22:38:54      0:01      0:00    19728970197          12149069357                                               MT       [NIOP]
29245   06/18/17   22:38:55      0:02      0:04    19728970197          12149069357                                               MT   [NIOP:CFNR:VM]
                                                   12543666111(F)
29246   06/18/17   22:38:55      0:02      0:04    19728970197          12149069357         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29247   06/18/17   22:39:35      0:32      0:01    19728970197          19729311625         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1000 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1641
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29248   06/18/17   23:40:57      0:01      0:00    12144777469          19728970197                                               MO        []
29249   06/18/17   23:40:57      0:01      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29250   06/19/17   02:32:58      0:00      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29251   06/19/17   12:29:52      0:03      0:04    19728970197          14022165853         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29252   06/19/17   12:30:20      0:05      0:00    19728970197          17065182116                                               MT       [NIOP]
29253   06/19/17   12:30:21      0:06      0:10    19728970197          17065182116                                               MT   [NIOP:CFB:VM]
                                                   16787569911(F)
29254   06/19/17   12:30:22      0:07      0:09    19728970197          17065182116         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29255   06/19/17   13:50:57      0:12      1:37    19728970197          12146322092                                               MT      [NIOP]
29256   06/19/17   13:50:57      0:12      1:37    19728970197          12146322092         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29257   06/19/17   14:02:17      0:06      4:33    14694670439          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                                                                                                           #: 7257




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29258   06/19/17   14:17:03      0:10      2:46    12147066045          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29259   06/19/17   14:17:32      0:21      0:00    17192487002          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29260   06/19/17   14:17:33      0:22      0:00    17192487002          19728970197                                               MO         []
29261   06/19/17   14:17:33      0:22      0:00    17192487002          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29262   06/19/17   14:20:18      0:03      2:18    19728970197          17192487002                                               MT   [NIOP:VCORR]
29263   06/19/17   14:20:18      0:03      2:18    19728970197          17192487002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29264   06/19/17   14:40:23      0:10      0:05    19728970197          19727420177         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29265   06/19/17   14:40:23      0:10      0:05    19728970197          19727420177                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1001 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1642
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
29266   06/19/17   14:40:36      0:03      2:10    19728970197          19727420177         3557220700307614    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29267   06/19/17   14:40:36      0:03      2:10    19728970197          19727420177                                               MT   [NIOP:VCORR]
29268   06/19/17   14:42:45      0:06      4:21    12026647059          19728970197                                               MO      [VCORR]
29269   06/19/17   14:42:45      0:06      4:21    12026647059          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29270   06/19/17   15:02:02      0:16      0:00    19728970197          19728652228         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29271   06/19/17   15:02:12      0:07      0:22    19728970197          19728652225         3557220700307614    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29272   06/19/17   15:02:30      0:15      0:25    19034453501          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29273   06/19/17   15:05:56      0:05      0:07    19728970197          19728652225         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29274   06/19/17   15:07:01      0:35      1:10    19728970197          19016909433         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                                                                                                           #: 7258




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29275   06/19/17   15:20:45      0:06      0:54    19728970197          12149549540         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29276   06/19/17   15:39:18      0:06      0:01    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29277   06/19/17   16:04:22      0:07      8:23    19728970197          12142822920                                               MT   [NIOP:VCORR]
29278   06/19/17   16:04:22      0:07      8:23    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29279   06/19/17   16:13:08      0:05      0:12    13233476843          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29280   06/19/17   16:13:35      0:03      0:17    19728970197          13233476843         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29281   06/19/17   16:31:17      0:04      0:50    12149549540          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29282   06/19/17   16:41:24      0:04      2:22    19364655931          19728970197                                               MO     [Wi-Fi]



                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1002 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1643
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29283   06/19/17   16:41:24      0:04      2:22    19364655931          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29284   06/19/17   16:46:49      0:05      0:53    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29285   06/19/17   16:57:35      0:06      0:29    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29286   06/19/17   17:04:57      0:06      0:47    12144777469          19728970197                                               MO     [VCORR]
29287   06/19/17   17:04:57      0:06      0:47    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29288   06/19/17   17:07:54      0:06      0:15    12144777469          19728970197                                               MO     [VCORR]
29289   06/19/17   17:07:54      0:06      0:15    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29290   06/19/17   17:14:08      0:22      0:00    18184353415          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29291   06/19/17   17:14:09      0:23      0:57    18184353415          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                           #: 7259




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29292   06/19/17   17:18:49      0:33      0:24    19728970197          12148509874         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29293   06/19/17   17:22:12      0:03      0:27    19728970197          18184353415         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29294   06/19/17   17:22:51      0:06      8:38    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29295   06/19/17   18:02:51      0:09      1:18    19728970197          19734760170         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29296   06/19/17   18:26:45      0:04      3:25    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29297   06/19/17   18:32:15      0:03     10:41    13157244022          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1003 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1644
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29298   06/19/17   18:47:21      0:15      1:50    18774514602          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29299   06/19/17   19:02:21      0:22      0:00    12034945448          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29300   06/19/17   19:02:23      0:24      0:37    12034945448          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29301   06/19/17   19:14:55      0:04      0:55    12144777469          19728970197                                               MO      [VCORR]
29302   06/19/17   19:14:55      0:04      0:55    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29303   06/19/17   19:18:46      0:11      2:41    19728970197          18004684965         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29304   06/19/17   19:21:25      0:09      0:29    19144037755          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29305   06/19/17   19:28:10      0:08      1:02    19142321500          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7260




29306   06/19/17   19:57:57      0:11      4:54    19728970197          19732324109         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29307   06/19/17   20:08:01      0:09      0:00    19728970197          19499759300                                               MT       [NIOP]
29308   06/19/17   20:08:03      0:11      0:11    19728970197          19499759300                                               MT   [NIOP:CFB:VM]
                                                   13232296016(F)
29309   06/19/17   20:08:03      0:11      0:11    19728970197          19499759300         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29310   06/19/17   20:08:23      0:06      0:00    19728970197          19499759300                                               MT       [NIOP]
29311   06/19/17   20:08:25      0:08      0:02    19728970197          19499759300                                               MT   [NIOP:CFB:VM]
                                                   13232296016(F)
29312   06/19/17   20:08:25      0:08      0:02    19728970197          19499759300         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29313   06/19/17   20:11:40      0:04      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29314   06/19/17   20:11:41      0:05      0:10    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1004 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1645
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT       Feature
         Date        Time         Time             Number                Number
                    (UTC)
29315   06/19/17   20:11:42      0:06      0:09    16195596242           19728970197                                              MO      [VCORR]
29316   06/19/17   20:54:49      0:06      0:03    18189753583           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29317   06/19/17   20:55:49      0:21      0:00    12144035705           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29318   06/19/17   20:55:51      0:23      0:20    12144035705           19728970197                                              MO      [VCORR]
29319   06/19/17   20:55:51      0:23      0:20    12144035705           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29320   06/19/17   21:04:28      0:06      0:48    19728970197           18323492490        3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29321   06/19/17   21:09:07      0:01      0:00    19728970197           16195596242                                              MT       [NIOP]
29322   06/19/17   21:09:07      0:01      0:00    19728970197           16195596242        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29323   06/19/17   21:09:33      0:06     11:13    19728970197           16195596242                                              MT    [NIOP:VCORR]
29324   06/19/17   21:09:33      0:07     11:13    19728970197           16195596242        3557220700307614    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                                                                                                                             #: 7261




                                                                                              IPHONE6SPLUS
29325   06/19/17   21:11:52      0:09      0:52    12035362684           19728970197                                              MO       [VCORR]
29326   06/19/17   21:11:52      0:09      0:52    12035362684           19728970197        3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29327   06/19/17   21:13:56      0:01      0:00    19734760170           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29328   06/19/17   21:15:18      0:18      0:21    18189753483           19728970197        3557220700307614    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29329   06/19/17   21:19:32      0:06      1:16    18006546222           19728970197        3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29330   06/19/17   21:49:06      0:01      0:00    19728970197           12148821500                                              MT       [NIOP]
29331   06/19/17   21:49:10      0:04      0:06    12148821500           18572166808                                              MO       [CFNR]
                                                   19728970197(OO)
29332   06/19/17   21:49:10      0:05      0:06    19728970197           12148821500                                              MT     [NIOP:CFNR]
                                                   18572166808(F)




                                                                     AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1005 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1646
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29333   06/19/17   21:49:10      0:05      0:06    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29334   06/19/17   21:53:11      0:05      0:00    19728970197          12144035705                                               MT       [NIOP]
29335   06/19/17   21:53:12      0:06      0:26    19728970197          12144035705                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
29336   06/19/17   21:53:12      0:06      0:26    19728970197          12144035705         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29337   06/19/17   21:53:48      0:04      0:19    19728970197          18189753483         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29338   06/19/17   21:57:18      0:20      0:58    19728970197          12149088992                                               MT   [NIOP:VCORR]
29339   06/19/17   21:57:18      0:20      0:58    19728970197          12149088992         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29340   06/19/17   21:58:25      0:05      9:22    19728970197          12149088992                                               MT   [NIOP:VCORR]
29341   06/19/17   21:58:25      0:05      9:22    19728970197          12149088992         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29342   06/19/17   22:00:15      0:21      0:00    16195596242          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                                                                                                           #: 7262




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29343   06/19/17   22:00:16      0:22      0:25    16195596242          19728970197                                               MO      [VCORR]
29344   06/19/17   22:00:16      0:22      0:25    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29345   06/19/17   22:08:44      0:22      0:21    19728970197          12142126969                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
29346   06/19/17   22:08:44      0:26      0:21    19728970197          12142126969         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29347   06/19/17   22:09:36      0:19      0:00    19728970197          12144031955                                               MT      [NIOP]
29348   06/19/17   22:09:37      0:20      0:26    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29349   06/19/17   22:09:37      0:20      0:26    19728970197          12144031955                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
29350   06/19/17   22:10:47      0:08      2:56    19728970197          18323492490         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29351   06/19/17   22:29:27      0:21      0:01    19728970197          15129444492                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1006 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1647
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29352   06/19/17   22:29:29      0:23      1:02    19728970197          15129444492                                               MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
29353   06/19/17   22:29:29      0:23      1:02    19728970197          15129444492         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29354   06/19/17   22:30:52      0:05     25:23    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29355   06/19/17   22:38:24      0:21      0:00    12144035705          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29356   06/19/17   22:38:25      0:22      0:35    12144035705          19728970197                                               MO      [VCORR]
29357   06/19/17   22:38:25      0:22      0:35    12144035705          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29358   06/19/17   22:57:42      0:03      2:00    18506870599          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29359   06/19/17   22:57:42      0:04      2:00    18506870599          19728970197                                               MO      [VCORR]
29360   06/19/17   23:20:00      0:08      3:31    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           #: 7263




                                                                                              IPHONE6SPLUS
29361   06/19/17   23:20:00      0:09      3:31    12144777469          19728970197                                               MO      [VCORR]
29362   06/20/17   00:22:31      0:15     14:38    12142126969          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29363   06/20/17   00:22:31      0:15     14:39    12142126969          19728970197                                               MO       [NIOR]
29364   06/20/17   00:32:02      0:20      0:01    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29365   06/20/17   00:32:04      0:22      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29366   06/20/17   00:32:04      0:22      0:02    12144031955          19728970197                                               MO        []
29367   06/20/17   12:04:42      0:25      0:51    19728970197          16153401990         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29368   06/20/17   12:10:54      0:09      8:32    19728970197          15163306281         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29369   06/20/17   12:20:15      0:07      9:28    19728970197          12017870799         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1007 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1648
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29370   06/20/17   12:35:57      0:10      0:00    19728970197          12148509874         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29371   06/20/17   12:43:06      0:21      0:00    19728970197          12142020660                                               MT       [NIOP]
29372   06/20/17   12:43:27      0:26      0:00    19728970197          12142020660                                               ST       [NIOP]
29373   06/20/17   12:43:28      0:27      1:01    19728970197          12142020660                                               ST   [NIOP:CFNA:VM]
                                                   18322059008(F)
29374   06/20/17   12:43:28      0:27      1:01    19728970197          12142020660         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29375   06/20/17   12:43:32      0:03      4:25    12148509874          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29376   06/20/17   13:06:20      0:08      5:29    16153401990          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29377   06/20/17   13:20:06      0:02      6:02    15204042648          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29378   06/20/17   13:20:06      0:06      6:01    15204042648          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                            #: 7264




                                                                                              IPHONE6SPLUS
29379   06/20/17   13:23:09      0:21      0:00    16195596242          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29380   06/20/17   13:23:10      0:00      0:00    16195596242          19728970197                             310410933034475   MT     [NIOP:CMW]
29381   06/20/17   13:23:10      0:22      0:45    16195596242          19728970197                                               MO       [VCORR]
29382   06/20/17   13:23:10      0:22      0:45    16195596242          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29383   06/20/17   13:34:38      0:22      0:21    19728970197          12026465193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29384   06/20/17   13:37:02      0:02      0:03    19728970197          12023595009         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29385   06/20/17   13:37:27      0:02      0:07    19728970197          17193575018         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29386   06/20/17   13:38:22      0:02      4:17    12148707800          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29387   06/20/17   13:49:44      0:07      1:09    19728970197          15123511693                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1008 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1649
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
29388   06/20/17   13:49:45      0:13      1:07    19728970197            15123511693       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29389   06/20/17   13:51:05      0:01     11:26    19728970197            15123511693                                             MT      [NIOP]
29390   06/20/17   13:51:05      0:05     11:26    19728970197            15123511693       3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29391   06/20/17   14:22:58      0:03      7:48    18083063161            19728970197       3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29392   06/20/17   14:34:17      0:04      0:00    19728970197            19725238783       3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29393   06/20/17   14:34:45      0:21      2:52    19728970197            6591278425        3557220700307614    310410933034475   MO      [VCORR]
                                                   0116591278425(D)                               APPLE
                                                                                              IPHONE6SPLUS
29394   06/20/17   14:43:05      0:08      4:18    19728970197            12142822920                                             MT   [NIOP:VCORR]
29395   06/20/17   14:43:05      0:08      4:18    19728970197            12142822920       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29396   06/20/17   14:45:59      0:20      0:00    12144035705            19728970197       3557220700307614    310410933034475   MT      [NIOP]
                                                                                                                                                                                           #: 7265




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29397   06/20/17   14:46:00      0:21      0:46    12144035705            19728970197       3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29398   06/20/17   14:46:01      0:22      0:45    12144035705            19728970197                                             MO      [VCORR]
29399   06/20/17   14:50:29      0:06      9:53    19728970197            12144035705                                             MT   [NIOP:VCORR]
29400   06/20/17   14:50:29      0:06      9:53    19728970197            12144035705       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29401   06/20/17   15:20:37      0:22      0:00    13108829807            19728970197       3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29402   06/20/17   15:20:38      0:23      0:38    13108829807            19728970197       3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29403   06/20/17   15:51:02      0:13      0:52    19728970197            12142266995       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29404   06/20/17   15:51:02      0:07      0:53    19728970197            12142266995                                             MT      [NIOP]




                                                                      AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1009 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1650
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29405   06/20/17   15:53:27      0:12      1:41    19728970197          12147077678         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29406   06/20/17   15:53:27      0:12      1:41    19728970197          12147077678                                               MT   [Wi-Fi:NIOP]
29407   06/20/17   15:56:07      0:03      0:08    19728970197          12142266995                                               MT      [NIOP]
29408   06/20/17   15:56:07      0:05      0:07    19728970197          12142266995         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29409   06/20/17   16:12:56      0:14      0:18    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29410   06/20/17   16:29:33      0:23      0:00    12034945448          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29411   06/20/17   16:29:34      0:24      0:32    12034945448          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29412   06/20/17   16:40:58      0:34      0:29    19728970197          19723955393         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29413   06/20/17   16:49:01      0:06      1:28    19728970197          12034945448         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                           #: 7266




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29414   06/20/17   16:58:11      0:04      0:00    13108829807          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29415   06/20/17   16:58:12      0:05      0:11    13108829807          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29416   06/20/17   17:01:47      0:02      0:00    14692776499          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29417   06/20/17   17:01:48      0:03      0:13    14692776499          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29418   06/20/17   17:39:39      0:33      0:13    19728970197          13108829807         3557220700307614    310410933034475   MO       [NIOR]
                                                   01113108829807(D)                              APPLE
                                                                                              IPHONE6SPLUS
29419   06/20/17   18:02:42      0:20      0:00    12026465193          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1010 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1651
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29420   06/20/17   18:02:43      0:21      0:24    12026465193          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29421   06/20/17   18:56:45      0:04      1:05    17193602799          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29422   06/20/17   19:17:05      0:15      0:00    19728970197          19016909433         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29423   06/20/17   19:20:26      0:32      0:11    19728970197          17193602799         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29424   06/20/17   19:21:26      0:04      5:22    17193602799          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29425   06/20/17   19:27:14      0:22      0:20    19728970197          12026465193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29426   06/20/17   19:46:53      0:20      4:54    17046063520          19728970197                                               MO      [Wi-Fi]
29427   06/20/17   19:46:53      0:20      4:54    17046063520          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            #: 7267




29428   06/20/17   19:49:17      0:21      0:00    12146509699          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29429   06/20/17   19:49:18      0:22      0:31    12146509699          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29430   06/20/17   19:52:12      0:00      0:00    17046063520          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29431   06/20/17   19:52:13      0:01      0:04    17046063520          19728970197                                               MO      [Wi-Fi]
29432   06/20/17   19:52:13      0:01      0:04    17046063520          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29433   06/20/17   19:52:19      0:16      3:25    19728970197          17046063520         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29434   06/20/17   19:52:19      0:16      3:26    19728970197          17046063520                                               ST      [NIOP]
29435   06/20/17   19:52:19      0:01      3:26    19728970197          17046063520                                               MT      [NIOP]
29436   06/20/17   19:55:18      0:13      0:00    12148509874          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1011 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1652
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29437   06/20/17   19:58:05      0:18      0:00    19728970197          12148509874         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29438   06/20/17   19:58:14      0:01      0:00    19728970197          13108829807         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29439   06/20/17   19:59:18      0:15      0:10    19728970197          13108829807         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29440   06/20/17   19:59:44      0:09      9:02    19728970197          12026465193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29441   06/20/17   20:10:39      0:20      0:00    19728970197          13108829807         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29442   06/20/17   20:11:01      0:04      5:26    19728970197          12148821500                                               MT   [NIOP:VCORR]
29443   06/20/17   20:11:01      0:05      5:26    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29444   06/20/17   20:11:22      0:03      0:00    12142266995          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
                                                                                                                                                                                           #: 7268




29445   06/20/17   20:11:25      0:03      0:00    12142266995          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29446   06/20/17   20:13:09      0:19      0:00    19726664219          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29447   06/20/17   20:20:19      0:18      5:38    19728970197          19038410604         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29448   06/20/17   20:22:21      0:20      0:00    13108829807          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29449   06/20/17   20:22:22      0:21      0:09    13108829807          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29450   06/20/17   20:25:10      0:15      0:00    12144777469          19728970197                                               MO         []
29451   06/20/17   20:25:10      0:15      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29452   06/20/17   20:26:16      0:08      0:46    19728970197          12144777469                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1012 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1653
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29453   06/20/17   20:26:16      0:08      0:46    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29454   06/20/17   20:47:08      0:21      0:00    18186601744          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29455   06/20/17   20:47:09      0:22      0:46    18186601744          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29456   06/20/17   20:56:29      0:21     24:59    19728970197          13108829807         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29457   06/20/17   21:22:46      0:23      0:00    12146509699          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29458   06/20/17   21:22:47      0:24      0:06    12146509699          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29459   06/20/17   21:24:35      0:01      0:01    19728970197          12144777469         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29460   06/20/17   21:24:36      0:02      0:00    19728970197          12144777469                                               MT       [NIOP]
                                                                                                                                                                                            #: 7269




29461   06/20/17   21:24:48      0:03      2:19    12144777469          19728970197                                               MO      [VCORR]
29462   06/20/17   21:24:48      0:03      2:19    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29463   06/20/17   21:29:54      0:04      1:00    19728970197          18186601744         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29464   06/20/17   21:32:09      0:10      0:22    19728970197          12142822920                                               MT   [NIOP:VCORR]
29465   06/20/17   21:32:09      0:10      0:22    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29466   06/20/17   21:43:53      0:01      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]
29467   06/20/17   21:43:53      0:01      0:03    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29468   06/20/17   21:43:54      0:02      0:02    12144777469          19728970197                                               MO      [VCORR]
29469   06/20/17   21:43:59      0:00      0:01    12144777469          19728970197                             310410933034475   MT       [NIOP]
29470   06/20/17   21:44:00      0:01      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29471   06/20/17   21:44:00      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]
29472   06/20/17   21:44:07      0:00      0:00    12144777469          19728970197                             310410933034475   MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1013 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1654
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:49
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
29473   06/20/17   21:44:08      0:01      0:02    12144777469          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29474   06/20/17   21:44:08      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]
29475   06/20/17   22:53:31      0:05      6:24    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29476   06/20/17   23:07:54      0:35      0:26    19728970197          12149241084         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29477   06/20/17   23:23:21      0:22      0:00    15623872655          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29478   06/20/17   23:23:22      0:23      0:08    15623872655          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29479   06/20/17   23:28:05      0:05      0:06    19728970197          15623872655         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29480   06/21/17   00:36:26      0:21      0:00    19084729611          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7270




29481   06/21/17   00:36:27      0:22      0:43    19084729611          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29482   06/21/17   00:41:19      0:21      0:00    15623872655          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29483   06/21/17   00:41:20      0:22      0:08    15623872655          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29484   06/21/17   00:50:05      0:04      0:00    19728970197          18325496605                                               MT     [Wi-Fi:NIOP]
29485   06/21/17   00:50:06      0:05      0:30    19728970197          18325496605                                               MT [Wi-Fi:NIOP:CFB:VM]
                                                   13176649930(F)
29486   06/21/17   00:50:06      0:05      0:30    19728970197          18325496605         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29487   06/21/17   01:04:28      0:20      4:56    19728970197          19728800198         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29488   06/21/17   02:21:05      0:00      0:00    13056084304          19728970197                             310410933034475   MT       [NIOP]
29489   06/21/17   02:21:06      0:01      0:17    13056084304          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29490   06/21/17   12:37:40      0:05      0:00    19728970197          18173088438                                               MT       [NIOP]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1014 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1655
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29491   06/21/17   12:37:44      0:10      0:00    19728970197          18173088438                                               ST       [NIOP]
29492   06/21/17   12:37:46      0:12      1:28    19728970197          18173088438                                               ST   [NIOP:CFB:VM]
                                                   13176649930(F)
29493   06/21/17   12:37:46      0:12      1:28    19728970197          18173088438         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29494   06/21/17   12:42:40      0:03      0:00    19728970197          12146757676                                               MT       [NIOP]
29495   06/21/17   12:42:41      0:04      0:24    19728970197          12146757676                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
29496   06/21/17   12:42:41      0:04      0:24    19728970197          12146757676         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29497   06/21/17   13:27:09      0:03      0:52    12146757676          19728970197                                               MO     [VCORR]
29498   06/21/17   13:27:09      0:03      0:52    12146757676          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29499   06/21/17   13:35:30      0:11      0:00    19728970197          19177044960                                               MT      [NIOP]
29500   06/21/17   13:35:32      0:13      0:32    19728970197          19177044960         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29501   06/21/17   13:35:32      0:13      0:32    19728970197          19177044960                                               MT   [NIOP:CFB:VM]
                                                                                                                                                                                          #: 7271




                                                   19143190015(F)
29502   06/21/17   13:36:15      0:02      2:54    18325496605          19728970197                                               MO     [VCORR]
29503   06/21/17   13:36:15      0:02      2:54    18325496605          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29504   06/21/17   13:44:17      0:12      1:01    19728970197          12149241084         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29505   06/21/17   14:06:27      0:10      1:18    19728970197          12142822920                                               MT   [NIOP:VCORR]
29506   06/21/17   14:06:27      0:10      1:18    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29507   06/21/17   14:36:28      0:09      1:42    19728970197          12029058760         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29508   06/21/17   14:39:28      0:08      1:38    12146509699          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29509   06/21/17   14:42:30      0:12      0:00    19728970197          12146759382                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1015 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1656
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29510   06/21/17   14:42:31      0:13      0:36    19728970197          12146759382         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29511   06/21/17   14:42:31      0:13      0:36    19728970197          12146759382                                               MT   [NIOP:CFB:VM]
                                                   12543666111(F)
29512   06/21/17   14:46:27      0:23      0:00    19728970197          12146860440                                               MT       [NIOP]
29513   06/21/17   14:46:28      0:24      1:05    19728970197          12146860440                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
29514   06/21/17   14:46:28      0:24      1:05    19728970197          12146860440         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29515   06/21/17   15:00:51      0:14      0:32    17743920073          19728970197                                               MO      [VCORR]
29516   06/21/17   15:00:51      0:14      0:32    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29517   06/21/17   15:49:11      0:09      0:19    13105629627          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29518   06/21/17   15:49:11      0:09      0:19    13105629627          19728970197                                               MO         []
29519   06/21/17   15:54:52      0:10      0:00    19727881400          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                                                                                                                           #: 7272




                                                                                              IPHONE6SPLUS
29520   06/21/17   15:54:53      0:11      0:24    19727881400          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29521   06/21/17   16:04:06      0:03      6:37    19728970197          15618358690         3557220700307614    310410933034475   MO       [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29522   06/21/17   17:32:13      0:20      0:00    15616283155          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29523   06/21/17   17:32:14      0:21      0:00    15616283155          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29524   06/21/17   17:34:38      0:16      8:15    19728970197          17743920073                                               MT    [NIOP:VCORR]
29525   06/21/17   17:34:38      0:16      8:15    19728970197          17743920073         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29526   06/21/17   17:51:23      0:30      0:59    19728970197          12143948370         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29527   06/21/17   18:27:50      0:05      4:33    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1016 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1657
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29528   06/21/17   18:27:50      0:05      4:33    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29529   06/21/17   19:31:08      0:15      0:00    19728970197          12144751708                                               MT      [NIOP]
29530   06/21/17   19:31:10      0:17      1:41    19728970197          12144751708         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29531   06/21/17   19:31:10      0:17      1:41    19728970197          12144751708                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
29532   06/21/17   19:42:14      0:08      4:54    19732320881          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29533   06/21/17   19:47:43      0:13      8:12    19728970197          13105864944         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29534   06/21/17   19:55:55      0:17      2:16    15127518707          19728970197                                               MO     [VCORR]
29535   06/21/17   19:55:55      0:17      2:16    15127518707          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29536   06/21/17   20:18:33      0:23      0:16    12144777469          19728970197                                               MO      [VCORR]
29537   06/21/17   20:18:33      0:23      0:16    12144777469          19728970197                                               ST       [NIOP]
                                                                                                                                                                                           #: 7273




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29538   06/21/17   20:18:33      0:08      0:17    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29539   06/21/17   20:24:03      0:00      0:00    12144028465          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29540   06/21/17   20:24:04      0:01      0:04    12144028465          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29541   06/21/17   20:24:04      0:02      0:04    12144028465          19728970197                                               MO      [VCORR]
29542   06/21/17   20:24:34      0:32      0:27    19728970197          19178805351         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29543   06/21/17   20:28:37      0:05      0:36    12144777469          19728970197                                               MO     [VCORR]
29544   06/21/17   20:28:37      0:05      0:36    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29545   06/21/17   20:35:38      0:04      2:05    19728970197          13233160777         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1017 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1658
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29546   06/21/17   20:54:47      0:22      0:00    18184033640          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29547   06/21/17   20:54:48      0:23      0:53    18184033640          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29548   06/21/17   21:06:10      0:08      2:48    19728970197          18184033640         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29549   06/21/17   21:09:05      0:04      0:33    19728970197          18184033640         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29550   06/21/17   21:09:50      0:04      0:15    19728970197          18184033642         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29551   06/21/17   21:10:15      0:03      0:27    19728970197          18184033640         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29552   06/21/17   21:10:48      0:03      0:00    19728970197          18184033642         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29553   06/21/17   21:13:21      0:20      0:05    19728970197          19732320881         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                            #: 7274




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29554   06/21/17   21:13:54      0:22      0:00    19728970197          17743920073                                               MT       [NIOP]
29555   06/21/17   21:13:56      0:24      1:07    19728970197          17743920073                                               MT   [NIOP:CFNA:VM]
                                                   18622513566(F)
29556   06/21/17   21:13:56      0:24      1:07    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29557   06/21/17   21:18:05      0:26      1:36    19728970197          15616283155         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29558   06/21/17   21:29:44      0:23      0:00    19178805351          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29559   06/21/17   21:29:45      0:24      0:03    19178805351          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29560   06/21/17   21:36:40      0:07      4:07    19728970197          12142822920                                               MT    [NIOP:VCORR]
29561   06/21/17   21:36:40      0:07      4:07    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1018 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1659
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29562   06/21/17   21:41:54      0:07     12:10    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29563   06/21/17   22:07:16      0:21      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29564   06/21/17   22:07:18      0:23      1:33    17743920073          19728970197                                               MO      [VCORR]
29565   06/21/17   22:07:18      0:23      1:33    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29566   06/21/17   22:10:40      0:22      0:00    18172037200          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29567   06/21/17   22:10:40      0:22      0:13    18172037200          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29568   06/21/17   22:39:50      0:04      4:17    19728970197          19728416386                                               MT   [NIOP:VCORR]
29569   06/21/17   22:39:50      0:04      4:17    19728970197          19728416386         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29570   06/21/17   22:56:59      0:05      0:00    12144035705          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                                                                                                           #: 7275




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29571   06/21/17   22:57:00      0:06      0:29    12144035705          19728970197                                               MO      [VCORR]
29572   06/21/17   22:57:00      0:06      0:29    12144035705          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29573   06/21/17   23:02:22      0:22      0:00    19728970197          12148507565                                               MT       [NIOP]
29574   06/21/17   23:02:24      0:24      1:38    19728970197          12148507565                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
29575   06/21/17   23:02:24      0:25      1:38    19728970197          12148507565         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29576   06/21/17   23:26:21      0:06      1:43    19728970197          12144035705                                               MT    [NIOP:VCORR]
29577   06/21/17   23:26:21      0:06      1:43    19728970197          12144035705         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29578   06/22/17   03:00:04      0:02      7:13    12022269928          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29579   06/22/17   12:23:40      0:33      0:39    19728970197          15715814263         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1019 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1660
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29580   06/22/17   12:25:52      0:33      0:23    19728970197          19178805351         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29581   06/22/17   12:26:42      0:10      7:51    19728970197          19084729611         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29582   06/22/17   13:03:05      0:11      1:41    19732320881          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29583   06/22/17   13:59:08      0:14      5:22    15715814263          19728970197                                               ST      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29584   06/22/17   13:59:08      0:05      5:22    15715814263          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29585   06/22/17   14:13:34      0:03      0:46    19728970197          19084729611         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29586   06/22/17   14:15:18      0:00      0:00    12142126969          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29587   06/22/17   14:15:19      0:01      0:05    12142126969          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                                                                                                                                                          #: 7276




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29588   06/22/17   14:15:19      0:02      0:06    12142126969          19728970197                                               MO      [NIOR]
29589   06/22/17   14:15:23      0:13      4:58    19728970197          19724507350         3557220700307614    310410933034475   MO    [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29590   06/22/17   14:17:04      0:11      1:53    12142126969          19728970197                                               MO      [NIOR]
29591   06/22/17   14:17:04      0:11      1:53    12142126969          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29592   06/22/17   14:38:12      0:17      2:34    19728970197          13058681500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29593   06/22/17   14:41:43      0:04      0:01    18653688662          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29594   06/22/17   14:41:44      0:06      0:01    18653688662          19728970197                                               MO      [NIOR]
29595   06/22/17   14:58:01      0:14      0:36    19728970197          17326183892         3557220700307614    310410933034475   MO      [NIOR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1020 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1661
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29596   06/22/17   15:01:06      0:07      8:53    19728970197          12144751708         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29597   06/22/17   15:01:06      0:07      8:53    19728970197          12144751708                                               MT   [NIOP:VCORR]
29598   06/22/17   15:10:31      0:00      0:01    19728970197          12142126969         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29599   06/22/17   15:47:47      0:14      3:38    19728970197          15204042648         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29600   06/22/17   15:51:28      0:10      0:33    16195596242          19728970197                                               MO     [VCORR]
29601   06/22/17   15:51:28      0:10      0:33    16195596242          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29602   06/22/17   16:52:50      0:07      3:09    12142733322          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29603   06/22/17   17:36:42      0:22      0:00    13105864974          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29604   06/22/17   17:36:43      0:23      0:21    13105864974          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                           #: 7277




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29605   06/22/17   17:49:47      0:22      0:00    12142126969          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29606   06/22/17   17:49:48      0:23      0:01    12142126969          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29607   06/22/17   17:49:48      0:24      0:02    12142126969          19728970197                                               MO      [NIOR]
29608   06/22/17   18:10:44      0:00      0:00    17743920073          19728970197                                               MO        []
29609   06/22/17   18:10:44      0:00      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29610   06/22/17   18:14:45      0:03      0:00    19732320881          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29611   06/22/17   18:14:46      0:04      0:30    19732320881          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29612   06/22/17   19:45:22      0:22      0:00    14847532532          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1021 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1662
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29613   06/22/17   19:45:23      0:23      0:39    14847532532           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29614   06/22/17   19:45:23      0:24      0:39    14847532532           19728970197                                              MO      [VCORR]
29615   06/22/17   21:45:53      0:23      0:00    19728970197           12675931260                                              MT       [NIOP]
29616   06/22/17   21:46:17      0:01      0:03    12675931260           15702120022                                              MO     [CFNA:VM]
                                                   19728970197(OO)
29617   06/22/17   21:46:17      0:01      0:03    19728970197           12675931260                                              MT     [CFNA:VM]
                                                   15702120022(F)
29618   06/22/17   21:46:17      0:27      0:03    19728970197           12675931260        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29619   06/22/17   21:46:56      0:34      0:09    13302835302           18592405635                                              MO       [CFU]
                                                   19728970197(OO)
29620   06/22/17   21:46:56      0:34      0:09    19728970197           13302835302                                              MT    [NIOP:CFU]
                                                   18592405635(F)
29621   06/22/17   21:46:56      0:34      0:09    19728970197           13302835302        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29622   06/22/17   21:48:18      0:04     16:17    19728970197           13013469124                                              MT   [NIOP:VCORR]
29623   06/22/17   21:48:18      0:04     16:17    19728970197           13013469124        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                            #: 7278




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29624   06/22/17   22:08:05      0:16      0:00    19728970197           19732320881        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29625   06/22/17   22:12:25      0:10      0:00    16465258464           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29626   06/22/17   22:12:34      0:06     18:51    16465258464           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29627   06/22/17   22:13:51      0:15      0:00    18083063161           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29628   06/22/17   22:13:52      0:16      0:19    18083063161           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29629   06/22/17   22:27:43      0:21      0:00    14699077016           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1022 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1663
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29630   06/22/17   22:27:44      0:22      0:57    14699077016           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   1817999930288112(F)                            APPLE
                                                                                              IPHONE6SPLUS
29631   06/22/17   22:33:36      0:24      0:00    19728970197           14699077016        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29632   06/22/17   22:34:35      0:29      0:00    19728970197           14699077016        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29633   06/22/17   22:35:08      0:22      0:00    19728970197           18083063161        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29634   06/22/17   22:35:21      0:04      6:08    19728970197           12144777469        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29635   06/22/17   22:35:21      0:04      6:09    19728970197           12144777469                                              MT   [NIOP:VCORR]
29636   06/22/17   22:37:24      0:22      0:00    18083063161           19728970197        3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29637   06/22/17   22:37:25      0:23      0:07    18083063161           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            #: 7279




29638   06/22/17   22:41:38      0:04     11:29    19728970197           18083063161        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29639   06/22/17   23:04:36      0:09      3:41    18186503036           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29640   06/22/17   23:49:19      0:21      0:00    19728970197           19726792231                                              MT       [NIOP]
29641   06/22/17   23:49:39      0:25      0:00    19728970197           19726792231                                              ST       [NIOP]
29642   06/22/17   23:49:41      0:27      0:02    19728970197           19726792231                                              ST   [NIOP:CFNA:VM]
                                                   14099749000(F)
29643   06/22/17   23:49:41      0:27      0:02    19728970197           19726792231        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29644   06/23/17   00:12:46      0:00      0:00    18324954296           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29645   06/23/17   00:12:47      0:01      0:07    18324954296           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1023 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1664
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29646   06/23/17   00:13:02      0:21      0:00    18324954296          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29647   06/23/17   02:06:55      0:03      9:18    17192487002          19728970197                                               MO      [VCORR]
29648   06/23/17   02:06:55      0:03      9:18    17192487002          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29649   06/23/17   12:30:43      0:04     19:55    12144777469          19728970197                                               MO      [VCORR]
29650   06/23/17   12:30:43      0:04     19:55    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29651   06/23/17   13:07:28      0:03      5:59    18325496605          19728970197                                               MO      [VCORR]
29652   06/23/17   13:07:28      0:03      5:59    18325496605          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29653   06/23/17   13:19:07      0:22      0:00    19728970197          12142822920                                               MT       [NIOP]
29654   06/23/17   13:19:08      0:23      0:18    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
29655   06/23/17   13:19:08      0:23      0:18    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            #: 7280




29656   06/23/17   13:19:51      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
29657   06/23/17   13:19:53      0:23      0:07    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
29658   06/23/17   13:19:53      0:23      0:07    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29659   06/23/17   13:20:55      0:47      0:00    19728970197          19726080262         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29660   06/23/17   13:20:59      0:03      2:37    12142822920          19728970197                                               MO      [VCORR]
29661   06/23/17   13:20:59      0:03      2:37    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29662   06/23/17   14:08:34      0:04     15:05    12147663222          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29663   06/23/17   14:16:08      0:21      0:00    12142126969          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29664   06/23/17   14:16:09      0:22      0:03    12142126969          19728970197                                               MO       [NIOR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1024 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1665
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29665   06/23/17   14:16:09      0:22      0:03    12142126969           19728970197        3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29666   06/23/17   14:29:42      0:23      0:00    19728970197           12675931260                                              MT       [NIOP]
29667   06/23/17   14:30:05      0:00      0:05    12675931260           15702120022                                              MO     [CFNA:VM]
                                                   19728970197(OO)
29668   06/23/17   14:30:05      0:00      0:05    19728970197           12675931260                                              MT     [CFNA:VM]
                                                   15702120022(F)
29669   06/23/17   14:30:06      0:28      0:04    19728970197           12675931260        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29670   06/23/17   14:30:28      0:14      1:05    13302835302           18592405635                                              MO       [CFU]
                                                   19728970197(OO)
29671   06/23/17   14:30:28      0:14      1:05    19728970197           13302835302                                              MT    [NIOP:CFU]
                                                   18592405635(F)
29672   06/23/17   14:30:28      0:14      1:05    19728970197           13302835302        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29673   06/23/17   14:32:15      0:22      0:10    19728970197           12142126969                                              MT   [NIOP:CFNA:VM]
                                                   13173419000(F)
29674   06/23/17   14:32:15      0:28      0:09    19728970197           12142126969        3557220700307614    310410933034475   MO         []
                                                                                                                                                                                            #: 7281




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29675   06/23/17   15:24:49      0:04      1:05    12142126969           19728970197                                              MO       [NIOR]
                                                   01119728970197(D)
29676   06/23/17   15:24:49      0:04      1:05    12142126969           19728970197        3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29677   06/23/17   15:43:07      0:09      1:35    19728970197           12129317800        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29678   06/23/17   16:55:51      0:03      3:46    19728970197           12122576800        3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29679   06/23/17   17:00:19      0:07      9:46    19728970197           18083063161        3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29680   06/23/17   17:04:26      0:05      0:26    12142126969           19728970197                                              MO       [NIOR]
                                                   01119728970197(D)
29681   06/23/17   17:04:26      0:05      0:26    12142126969           19728970197        3557220700307614    310410933034475   MT     [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1025 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1666
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29682   06/23/17   17:12:05      0:20      0:16    19728970197          19724507350         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29683   06/23/17   17:55:51      0:05      7:00    12145365098          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29684   06/23/17   17:55:51      0:05      7:00    12145365098          19728970197                                               MO        []
29685   06/23/17   18:17:00      0:02      0:55    12144777469          19728970197                                               MO        []
29686   06/23/17   18:17:00      0:02      0:55    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29687   06/23/17   18:37:57      0:05     14:11    19727881400          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29688   06/23/17   18:56:04      0:07     12:51    12142126969          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29689   06/23/17   18:56:05      0:09     12:51    12142126969          19728970197                                               MO      [NIOR]
                                                   01119728970197(D)
29690   06/23/17   19:11:49      0:04      9:31    12148821500          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           #: 7282




                                                                                              IPHONE6SPLUS
29691   06/23/17   19:11:49      0:04      9:32    12148821500          19728970197                                               MO      [NIOR]
29692   06/23/17   19:23:18      0:04     17:28    15129170283          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29693   06/23/17   19:23:18      0:06     17:28    15129170283          19728970197                                               MO        []
29694   06/23/17   20:08:14      0:05      0:56    12148821500          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29695   06/23/17   20:08:14      0:05      0:57    12148821500          19728970197                                               MO      [NIOR]
29696   06/23/17   20:15:16      0:21      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29697   06/23/17   20:15:18      0:23      0:58    17743920073          19728970197                                               MO      [VCORR]
29698   06/23/17   20:15:18      0:23      0:58    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29699   06/23/17   20:25:21      0:04      7:28    14806780411          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29700   06/23/17   20:34:43      0:04      5:17    12148301868          19728970197                                               MO      [NIOR]



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1026 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1667
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29701   06/23/17   20:34:43      0:04      5:17    12148301868          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29702   06/23/17   20:37:00      0:21      0:00    12148821500          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29703   06/23/17   20:37:02      0:23      0:18    12148821500          19728970197                                               MO      [VCORR]
29704   06/23/17   20:37:02      0:23      0:18    12148821500          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29705   06/23/17   20:43:39      0:03      3:12    19728970197          15618358690         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29706   06/23/17   20:48:03      0:04      2:44    15618358690          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29707   06/23/17   21:03:41      0:15      4:36    19728970197          12148821500                                               MT      [NIOP]
29708   06/23/17   21:03:41      0:20      4:36    19728970197          12148821500                                               ST      [NIOP]
29709   06/23/17   21:03:41      0:20      4:36    19728970197          12148821500         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                            #: 7283




29710   06/23/17   21:10:35      0:09      6:24    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29711   06/23/17   22:23:03      0:32      0:30    19728970197          19178805351         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29712   06/23/17   22:36:04      0:03      0:17    19728970197          12023595009         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29713   06/23/17   22:36:55      0:24      0:00    19728970197          12023595008         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29714   06/23/17   22:38:42      0:35      0:00    19728970197          12023595006         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29715   06/23/17   23:12:24      0:09      0:00    19178805351          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29716   06/23/17   23:12:25      0:10      0:41    19178805351          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29717   06/24/17   13:52:28      0:04      8:10    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1027 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1668
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:50
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT     Feature
         Date        Time         Time             Number                Number
                    (UTC)
29718   06/24/17   13:52:28      0:04      8:10    12144777469           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29719   06/24/17   14:40:19      0:34      0:21    19728970197           19177548198        3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29720   06/24/17   14:42:34      0:15      0:26    19728970197           19178805351        3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29721   06/24/17   15:00:29      0:01      0:47    12144031955           19728970197        3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29722   06/24/17   15:00:29      0:05      0:47    12144031955           19728970197                                              ST     [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29723   06/24/17   15:00:29      0:05      0:47    12144031955           19728970197                                              MO     [VCORR]
29724   06/24/17   15:18:23      0:03     15:45    19177548198           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29725   06/24/17   16:04:00      0:07      5:15    18083063161           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7284




29726   06/24/17   16:41:24      0:01      0:00    12675931260           15702120022                                              MO    [CFNR:VM]
                                                   19728970197(OO)
29727   06/24/17   16:41:24      0:01      0:00    19728970197           12675931260                                              MT    [CFNR:VM]
                                                   15702120022(F)
29728   06/24/17   16:41:24      0:33      0:00    19728970197           12675931260        3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29729   06/24/17   16:42:22      0:34      0:25    19728970197           15082597646        3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29730   06/24/17   16:44:18      0:36      0:54    19728970197           14042719757        3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29731   06/24/17   16:46:10      0:02      5:31    12144777469           19728970197                                              MO     [VCORR]
29732   06/24/17   16:46:10      0:02      5:31    12144777469           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29733   06/24/17   17:04:30      0:12      0:58    19144828406           19728970197        3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29734   06/24/17   17:04:30      0:14      0:58    19144828406           19728970197                                              MO        []



                                                                     AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1028 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1669
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29735   06/24/17   18:21:35      0:05      0:00    19176838439          19728970197                                               MO        []
29736   06/24/17   18:21:35      0:05      0:00    19176838439          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29737   06/24/17   18:40:45      0:21      2:04    19728970197          14164337388         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29738   06/24/17   19:14:55      0:03      0:18    19728970197          12023595009         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29739   06/24/17   19:18:43      0:49      0:00    19728970197          19176838439         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29740   06/24/17   19:18:43      0:49      0:01    19728970197          19176838439                                               MT      [NIOP]
29741   06/24/17   20:14:37      0:04      1:49    19722671877          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29742   06/24/17   21:10:43      0:06     13:11    19144828406          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29743   06/24/17   21:10:43      0:08     13:10    19144828406          19728970197                                               MO        []
                                                                                                                                                                                           #: 7285




29744   06/24/17   23:15:17      0:21      0:00    18055513899          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29745   06/24/17   23:15:18      0:22      0:02    18055513899          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29746   06/24/17   23:15:18      0:23      0:03    18055513899          19728970197                                               MO      [NIOR]
29747   06/24/17   23:25:15      0:24      0:00    18055513899          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29748   06/24/17   23:25:17      0:26      0:03    18055513899          19728970197                                               MO      [VCORR]
29749   06/24/17   23:25:17      0:26      0:03    18055513899          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29750   06/24/17   23:33:54      0:21      0:00    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29751   06/24/17   23:33:55      0:22      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29752   06/24/17   23:33:55      0:22      0:02    12144031955          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1029 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1670
                                                   for general distribution.
                                                                         MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating            Terminating             IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                 Number
                    (UTC)
29753   06/24/17   23:39:55      0:21      0:00    12144031955            19728970197       3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29754   06/24/17   23:39:56      0:22      0:02    12144031955            19728970197       3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29755   06/24/17   23:39:56      0:22      0:02    12144031955            19728970197                                             MO      [VCORR]
29756   06/24/17   23:51:31      0:04      5:30    19728970197            12144031955       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29757   06/24/17   23:51:31      0:04      5:30    19728970197            12144031955                                             MT       [NIOP]
29758   06/25/17   00:48:46      0:11      0:00    19728970197            12146322092                                             MT       [NIOP]
29759   06/25/17   00:48:47      0:12      0:50    19728970197            12146322092                                             MT   [NIOP:CFB:VM]
                                                   13173419000(F)
29760   06/25/17   00:48:47      0:12      0:50    19728970197            12146322092       3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29761   06/25/17   01:15:58      0:03     11:29    12144777469            19728970197                                             MO      [VCORR]
29762   06/25/17   01:15:58      0:03     11:29    12144777469            19728970197       3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7286




29763   06/25/17   14:02:58      0:03      4:55    19034453501            19728970197       3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29764   06/25/17   14:52:58      0:07      2:16    12142822920            19728970197       3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29765   06/25/17   14:52:59      0:08      2:15    12142822920            19728970197                                             MO      [VCORR]
29766   06/25/17   14:57:32      0:11      5:45    12146322092            19728970197                                             MO      [VCORR]
29767   06/25/17   14:57:32      0:11      5:45    12146322092            19728970197       3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29768   06/25/17   16:27:35      0:11      3:15    15026091988            19728970197       3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29769   06/25/17   16:27:36      0:14      3:15    15026091988            19728970197                                             MO      [NIOR]
29770   06/25/17   17:27:14      0:42      0:00    19728970197            6591278425        3557220700307614    310410933034475   MO        []
                                                   0116591278425(D)                               APPLE
                                                                                              IPHONE6SPLUS
29771   06/25/17   17:27:24      0:28      0:00    19728970197            19725238783                                             MT      [NIOP]




                                                                      AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1030 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1671
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29772   06/25/17   17:27:52      0:32      0:00    19728970197          19725238783         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29773   06/25/17   17:28:28      0:15      0:28    19728970197          19728652228         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29774   06/25/17   17:29:18      0:11      1:01    19728970197          19725238783         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29775   06/25/17   17:29:18      0:07      1:02    19728970197          19725238783                                               MT       [NIOP]
29776   06/25/17   17:31:07      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
29777   06/25/17   17:31:08      0:23      0:05    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
29778   06/25/17   17:31:08      0:23      0:05    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29779   06/25/17   17:34:58      0:21      0:00    19728970197          12142822920                                               MT       [NIOP]
29780   06/25/17   17:34:59      0:22      0:20    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)
29781   06/25/17   17:34:59      0:22      0:20    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                            #: 7287




                                                                                              IPHONE6SPLUS
29782   06/25/17   18:12:28      0:08      2:14    19728970197          12123089100         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29783   06/25/17   18:14:50      0:02      7:26    18325496605          19728970197                                               MO      [VCORR]
29784   06/25/17   18:14:50      0:02      7:26    18325496605          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29785   06/25/17   18:19:20      0:15      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29786   06/25/17   18:19:22      0:17      0:14    12144777469          19728970197                                               MO      [VCORR]
29787   06/25/17   18:19:22      0:17      0:14    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29788   06/25/17   18:24:01      0:10      3:29    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29789   06/25/17   18:24:01      0:10      3:30    19728970197          12142822920                                               MT    [NIOP:VCORR]
29790   06/25/17   18:30:46      0:03      7:20    12144777469          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1031 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1672
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29791   06/25/17   18:30:46      0:03      7:20    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29792   06/25/17   18:46:38      0:08      0:49    19728970197          19728671000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29793   06/25/17   18:48:35      0:06      2:35    19728671000          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29794   06/25/17   20:13:38      0:02      4:10    13109208193          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29795   06/25/17   20:45:58      0:03      0:07    12142822920          19728970197                                               MO      [VCORR]
29796   06/25/17   20:45:58      0:03      0:07    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29797   06/25/17   22:31:05      0:08     23:26    19728970197          12022561039                                               MT   [NIOP:VCORR]
29798   06/25/17   22:31:05      0:08     23:26    19728970197          12022561039         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29799   06/26/17   01:14:44      0:23      3:26    19728970197          13107219587         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                           #: 7288




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29800   06/26/17   01:46:06      0:33      1:46    19728970197          17192879602         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29801   06/26/17   02:04:05      0:05      6:47    19728970197          17192487002                                               MT   [NIOP:VCORR]
29802   06/26/17   02:04:05      0:05      6:47    19728970197          17192487002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29803   06/26/17   10:48:11      0:01      1:19    19728970197          14695186040         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29804   06/26/17   10:53:45      0:02      0:07    19728970197          14695186040         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29805   06/26/17   12:53:42      0:21      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29806   06/26/17   12:53:43      0:22      0:04    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29807   06/26/17   12:53:43      0:23      0:04    12144777469          19728970197                                               MO      [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1032 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1673
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29808   06/26/17   14:05:53      0:21      0:00    12144777469          19728970197                                               ST       [NIOP]
                                                                                                 APPLE
                                                                                             IPHONE6SPLUS
29809   06/26/17   14:05:55      0:23      0:02    12144777469          19728970197                                               MO       [VCORR]
29810   06/26/17   14:05:55      0:23      0:02    12144777469          19728970197                                               ST   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29811   06/26/17   14:35:01      0:00      0:00    19549011626          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29812   06/26/17   14:35:02      0:01      0:24    19549011626          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29813   06/26/17   14:35:03      0:07      1:51    19146431553          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29814   06/26/17   14:42:47      0:09      3:17    19728970197          19549011626         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29815   06/26/17   14:47:37      0:07      1:49    17192879602          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7289




29816   06/26/17   15:07:14      0:04      1:42    19728970197          14022751880         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29817   06/26/17   15:47:29      0:11      1:40    17063087372          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29818   06/26/17   15:47:29      0:12      1:40    17063087372          19728970197                                               MO      [VCORR]
29819   06/26/17   16:18:00      0:07      8:03    19728970197          18083063161         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29820   06/26/17   16:26:03      0:07      6:47    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29821   06/26/17   16:26:03      0:07      6:48    17743920073          19728970197                                               MO       [VCORR]
29822   06/26/17   18:27:53      0:09      2:56    19728970197          12144777469                                               MT    [NIOP:VCORR]
29823   06/26/17   18:27:53      0:09      2:56    19728970197          12144777469         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29824   06/26/17   18:34:12      0:19      0:22    19728970197          19728652228         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1033 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1674
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29825   06/26/17   18:36:02      0:03      0:24    19146431553          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29826   06/26/17   18:52:09      0:11      0:56    17743920073          19728970197                                               MO         []
29827   06/26/17   18:52:09      0:08      0:56    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29828   06/26/17   18:53:56      0:02      4:05    19728970197          17743920073                                               MT   [NIOP:VCORR]
29829   06/26/17   18:53:56      0:02      4:05    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29830   06/26/17   18:58:32      0:15      0:02    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29831   06/26/17   19:00:11      0:03      3:43    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29832   06/26/17   19:11:18      0:04      5:22    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29833   06/26/17   19:41:26      0:15      3:51    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                           #: 7290




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29834   06/26/17   19:41:26      0:15      3:51    19728970197          12144031955                                               MT    [NIOP:VCORR]
29835   06/26/17   19:47:19      0:21      0:00    19728970197          17063087372                                               MT     [NIOP:CMW]
29836   06/26/17   19:47:39      0:21      0:00    19728970197          17063087372                                               ST       [NIOP]
29837   06/26/17   19:47:41      0:23      0:02    19728970197          17063087372                                               ST   [NIOP:CFNA:VM]
                                                   16787569911(F)
29838   06/26/17   19:47:41      0:23      0:02    19728970197          17063087372         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29839   06/26/17   19:50:04      0:33      0:04    19728970197          13109208193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29840   06/26/17   19:51:33      0:06      0:58    19146431553          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29841   06/26/17   19:57:57      0:21      0:00    19728970197          19178549395                                               ST       [NIOP]
29842   06/26/17   19:57:57      0:21      0:00    19728970197          19178549395         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29843   06/26/17   19:58:28      0:10      2:11    19728970197          12142822920                                               MT    [NIOP:VCORR]



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1034 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1675
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
29844   06/26/17   19:58:28      0:11      2:11    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29845   06/26/17   19:59:06      0:20      0:00    17063087372          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29846   06/26/17   19:59:07      0:21      0:24    17063087372          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29847   06/26/17   19:59:07      0:24      0:24    17063087372          19728970197                                               MO         []
29848   06/26/17   20:02:52      0:06      3:40    19728970197          17063087372                                               MT     [NIOP:CMW]
29849   06/26/17   20:02:52      0:08      3:40    19728970197          17063087372                                               ST       [NIOP]
29850   06/26/17   20:02:52      0:08      3:40    19728970197          17063087372         3557220700307614    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29851   06/26/17   20:06:07      0:05      0:19    19146431553          19728970197         3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29852   06/26/17   20:58:17      0:23      0:00    12142197555          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                             #: 7291




29853   06/26/17   20:58:18      0:24      1:01    12142197555          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29854   06/26/17   21:02:37      0:22      0:33    19728970197          18083063161         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29855   06/26/17   21:05:38      0:03     35:05    18083063161          19728970197         3557220700307614    310410933034475   MT    [NIOP:CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29856   06/26/17   21:31:05      0:14      9:38    19728970197          13108829807         3557220700307614    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29857   06/26/17   21:31:09      0:00      9:34    19728970197          -1                  3557220700307614    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29858   06/26/17   21:40:47      0:02      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29859   06/26/17   21:41:07      0:04      6:03    19728970197          18083063161         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29860   06/26/17   22:35:37      0:02     10:16    17743920073          19728970197                                               MO       [VCORR]



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1035 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1676
                                                   for general distribution.
                                                                        MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating           Terminating              IMEI               IMSI         CT      Feature
         Date        Time         Time             Number                Number
                    (UTC)
29861   06/26/17   22:35:37      0:02     10:16    17743920073           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29862   06/26/17   22:48:23      0:11     16:37    19728970197           18083063161        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29863   06/26/17   23:06:01      0:23      0:00    19728970197           12148821500                                              MT       [NIOP]
29864   06/26/17   23:06:05      0:27      0:03    19728970197           12148821500                                              MT    [NIOP:CFNA]
                                                   18572166808(F)
29865   06/26/17   23:06:05      0:27      0:03    19728970197           12148821500        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29866   06/26/17   23:06:05      0:04      0:03    12148821500           18572166808                                              MO      [CFNA]
                                                   19728970197(OO)
29867   06/26/17   23:07:47      0:02      2:07    12148821500           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29868   06/26/17   23:07:48      0:03      2:06    12148821500           19728970197                                              MO         []
29869   06/26/17   23:13:09      0:11      0:56    18083063161           19728970197        3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7292




29870   06/27/17   02:04:34      0:01      0:00    19728970197           12142152081                                              MT       [NIOP]
29871   06/27/17   02:04:36      0:03      0:11    19728970197           12142152081                                              MT   [NIOP:CFNR:VM]
                                                   13173419000(F)
29872   06/27/17   02:04:36      0:03      0:11    19728970197           12142152081        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29873   06/27/17   02:14:01      0:06      4:15    19728970197           19177420998        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29874   06/27/17   02:14:01      0:06      4:15    19728970197           19177420998                                              MT    [NIOP:VCORR]
29875   06/27/17   02:45:57      0:03      2:50    19728970197           18554653809        3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29876   06/27/17   02:48:52      0:02      4:00    19728970197           18554653809        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29877   06/27/17   02:52:57      0:02     32:22    19728970197           18554653809        3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29878   06/27/17   12:03:12      0:05      3:02    17743920073           19728970197                                              MO      [VCORR]




                                                                     AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1036 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1677
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29879   06/27/17   12:03:12      0:05      3:02    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29880   06/27/17   12:47:27      0:00      0:00    19177420998          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29881   06/27/17   12:47:27      0:00      0:00    19177420998          19728970197                                               MO        []
29882   06/27/17   13:26:24      0:00      1:57    12147993210          19728970197                                               MO        []
29883   06/27/17   13:26:35      0:08      1:58    12147993210          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29884   06/27/17   13:26:36      0:00      1:57    12147993210          19728970197                                               MO         []
29885   06/27/17   13:57:00      0:02      4:34    12144777469          19728970197                                               MO       [CMH]
29886   06/27/17   13:57:00      0:02      4:34    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29887   06/27/17   13:58:25      0:06      3:09    12144777469          19728970197                                               MO   [CMH:VCORR]
29888   06/27/17   13:58:25      0:06      3:09    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29889   06/27/17   14:20:32      0:21      0:00    19146431553          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                                                                                                           #: 7293




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29890   06/27/17   14:20:33      0:22      0:07    19146431553          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29891   06/27/17   14:30:33      0:21      0:00    12198668644          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29892   06/27/17   14:30:34      0:22      0:28    12198668644          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29893   06/27/17   14:33:20      0:04      1:02    19728970197          12198668644         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29894   06/27/17   14:56:25      0:04      8:09    17743920073          19728970197                                               MO      [VCORR]
29895   06/27/17   14:56:25      0:04      8:09    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29896   06/27/17   15:04:45      0:01     13:05    19728970197          17743920073                                               MT   [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1037 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1678
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29897   06/27/17   15:04:45      0:01     13:05    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29898   06/27/17   15:25:35      0:01      7:22    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29899   06/27/17   15:50:35      0:10      2:26    19728970197          12149871745         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29900   06/27/17   15:53:48      0:05      0:00    19728970197          12144031955                                               MT      [NIOP]
29901   06/27/17   15:53:50      0:07      0:11    19728970197          12144031955         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29902   06/27/17   15:53:50      0:07      0:11    19728970197          12144031955                                               MT   [NIOP:CFB:VM]
                                                   13176649930(F)
29903   06/27/17   16:29:09      0:04      1:36    12148935485          19728970197                                               MO     [VCORR]
29904   06/27/17   16:29:09      0:04      1:36    12148935485          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29905   06/27/17   16:43:46      0:07      6:07    19732320881          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                           #: 7294




                                                                                              IPHONE6SPLUS
29906   06/27/17   17:10:29      0:13      7:09    19728970197          12148935485                                               MT   [NIOP:VCORR]
29907   06/27/17   17:10:29      0:13      7:09    19728970197          12148935485         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29908   06/27/17   17:18:04      0:20      0:00    19728970197          17743920073                                               MT      [NIOP]
29909   06/27/17   17:18:04      0:20      0:00    19728970197          17743920073         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29910   06/27/17   17:26:54      0:03     20:25    17743920073          19728970197                                               MO     [VCORR]
29911   06/27/17   17:26:54      0:03     20:25    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29912   06/27/17   17:28:35      0:21      0:00    19085772012          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29913   06/27/17   17:28:37      0:23      0:05    19085772012          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29914   06/27/17   17:30:43      0:21      0:00    19178805351          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1038 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1679
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29915   06/27/17   17:30:45      0:23      0:38    19178805351          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29916   06/27/17   17:51:11      0:11      8:03    19728970197          15204042648         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29917   06/27/17   18:03:14      0:00      0:00    19728970197          12147993210                                               MT         []
29918   06/27/17   18:03:35      0:27      0:00    19728970197          12147993210                                               ST       [NIOP]
29919   06/27/17   18:03:36      0:28      0:54    19728970197          12147993210                                               ST   [NIOP:CFNA:VM]
                                                   18322059008(F)
29920   06/27/17   18:03:36      0:28      0:54    19728970197          12147993210         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29921   06/27/17   18:04:52      0:10      5:57    19728970197          19177420998         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29922   06/27/17   18:04:52      0:10      5:57    19728970197          19177420998                                               MT    [NIOP:VCORR]
29923   06/27/17   18:15:31      0:22      0:00    19728970197          17743920073                                               MT       [NIOP]
29924   06/27/17   18:15:32      0:23      0:16    19728970197          17743920073                                               MT   [NIOP:CFNA:VM]
                                                   18622513566(F)
29925   06/27/17   18:15:32      0:23      0:16    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                           #: 7295




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29926   06/27/17   18:17:05      0:05      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29927   06/27/17   18:17:06      0:06      0:02    17743920073          19728970197                                               MO      [VCORR]
29928   06/27/17   18:17:06      0:06      0:02    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29929   06/27/17   18:17:15      0:02      6:14    19728970197          17743920073                                               MT    [NIOP:VCORR]
29930   06/27/17   18:17:15      0:02      6:14    19728970197          17743920073         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29931   06/27/17   18:24:53      0:28      1:00    19728970197          12026465172         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29932   06/27/17   18:26:29      0:21      0:29    19728970197          12026465193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1039 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1680
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT     Feature
         Date        Time         Time             Number               Number
                    (UTC)
29933   06/27/17   18:33:21      0:15      1:27    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29934   06/27/17   18:33:21      0:16      1:27    12144777469          19728970197                                               MO     [VCORR]
29935   06/27/17   19:09:25      0:08      3:37    19728970197          18178783501         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29936   06/27/17   19:23:49      0:08      0:19    19728970197          19728652225         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29937   06/27/17   19:26:11      0:04     11:03    12145291473          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29938   06/27/17   19:38:27      0:02      0:00    19728970197          19728652225         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29939   06/27/17   19:38:42      0:07      1:17    19728970197          12142822920                                               MT   [NIOP:VCORR]
29940   06/27/17   19:38:42      0:07      1:17    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29941   06/27/17   19:40:56      0:33      0:26    19728970197          13478860538         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                                                                                                           #: 7296




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29942   06/27/17   19:42:19      0:05      2:21    19728970197          12144777469                                               MT   [NIOP:VCORR]
29943   06/27/17   19:42:19      0:05      2:21    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29944   06/27/17   19:53:30      0:03      1:41    19728970197          18008433000         3557220700307614    310410933034475   MO      [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29945   06/27/17   19:54:09      0:02      2:50    13478860538          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29946   06/27/17   20:11:10      0:03      2:08    19728970197          18008433000         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29947   06/27/17   20:47:46      0:05      4:09    13107219587          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29948   06/27/17   20:52:13      0:04     10:54    13107219587          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                  AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1040 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1681
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29949   06/27/17   21:18:25      0:05      2:12    19728970197          18083063161         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29950   06/27/17   21:22:51      0:08      2:43    19728970197          13109208193         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29951   06/27/17   21:26:30      0:03      0:26    19728970197          12142822920                                               MT   [NIOP:VCORR]
29952   06/27/17   21:26:30      0:03      0:26    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29953   06/27/17   21:31:39      0:18      0:00    19728970197          15163306281         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29954   06/27/17   21:58:08      0:06      1:32    12144777469          19728970197                                               MO     [VCORR]
29955   06/27/17   21:58:08      0:06      1:32    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29956   06/27/17   22:21:06      0:23      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29957   06/27/17   22:21:07      0:24      0:12    15163306281          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                                                                                                                                                           #: 7297




                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29958   06/27/17   23:02:35      0:01      0:00    17063087372          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29959   06/27/17   23:02:36      0:02      0:02    17063087372          19728970197                                               MO      [VCORR]
29960   06/27/17   23:02:36      0:02      0:02    17063087372          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29961   06/27/17   23:04:49      0:01      0:00    17063087372          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29962   06/27/17   23:04:50      0:02      0:03    17063087372          19728970197                                               MO      [VCORR]
29963   06/27/17   23:04:50      0:02      0:03    17063087372          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29964   06/27/17   23:15:10      0:00      0:00    13109208193          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29965   06/27/17   23:15:11      0:01      0:04    13109208193          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1041 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1682
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:51
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29966   06/28/17   00:01:03      0:00      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29967   06/28/17   00:01:04      0:01      0:03    17743920073          19728970197                                               MO      [VCORR]
29968   06/28/17   00:01:04      0:01      0:03    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29969   06/28/17   00:06:43      0:00      0:00    18083063161          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29970   06/28/17   00:06:44      0:01      0:48    18083063161          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29971   06/28/17   00:30:40      0:01      0:00    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29972   06/28/17   00:30:41      0:02      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29973   06/28/17   00:30:41      0:02      0:02    12144031955          19728970197                                               MO      [VCORR]
29974   06/28/17   02:01:42      0:13      8:18    19728970197          14697440022                                               MT       [NIOP]
                                                                                                                                                                                            #: 7298




29975   06/28/17   02:01:42      0:17      8:17    19728970197          14697440022                                               ST       [NIOP]
29976   06/28/17   02:01:42      0:17      8:17    19728970197          14697440022         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29977   06/28/17   02:14:02      0:01      0:00    19728970197          12142822920                                               MT      [NIOP]
29978   06/28/17   02:14:02      0:01      0:00    19728970197          12142822920         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29979   06/28/17   02:19:59      0:03      3:19    19728970197          18008433000         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29980   06/28/17   02:23:31      0:03      6:52    19728970197          18008433000         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29981   06/28/17   03:08:56      0:01      0:00    15163306281          19728970197                             310410933034475   MT       [NIOP]
29982   06/28/17   03:08:57      0:02      0:02    15163306281          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)
29983   06/28/17   03:16:54      0:01      0:00    12029058760          19728970197                             310410933034475   MT       [NIOP]
29984   06/28/17   03:16:55      0:02      0:41    12029058760          19728970197                             310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1042 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1683
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
29985   06/28/17   12:25:18      0:22      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29986   06/28/17   12:25:19      0:23      0:02    15163306281          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
29987   06/28/17   12:26:03      0:12      8:21    19728970197          15163306281         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29988   06/28/17   12:35:18      0:06      0:37    19728970197          16172852224         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29989   06/28/17   12:38:19      0:14      4:22    19728970197          12145291473         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29990   06/28/17   13:25:22      0:15      0:48    12142822920          19728970197                                               MO      [VCORR]
29991   06/28/17   13:25:22      0:15      0:48    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29992   06/28/17   13:57:02      0:01      0:00    19728970197          14693449089                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
                                                                                                                                                                                           #: 7299




29993   06/28/17   13:57:04      0:07      0:10    19728970197          14693449089                                               ST       [OOR]
29994   06/28/17   13:57:05      0:10      0:07    19728970197          19727312733         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29995   06/28/17   14:18:52      0:07      2:28    12142026003          19728970197                                               MO      [VCORR]
29996   06/28/17   14:18:52      0:07      2:28    12142026003          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29997   06/28/17   14:20:30      0:21      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
29998   06/28/17   14:20:31      0:22      0:03    12142822920          19728970197                                               MO      [VCORR]
29999   06/28/17   14:20:31      0:22      0:03    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30000   06/28/17   14:28:22      0:21      0:00    19728970197          18177130629                                               MT       [NIOP]
30001   06/28/17   14:28:23      0:22      0:02    19728970197          18177130629                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
30002   06/28/17   14:28:23      0:22      0:02    19728970197          18177130629         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1043 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1684
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30003   06/28/17   14:28:28      0:00      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30004   06/28/17   14:28:29      0:00      0:00    19728970197          12142822920                                               MT       [NIOP]
30005   06/28/17   14:28:30      0:01      0:04    19728970197          12142822920                                               MT   [NIOP:CFB:VM]
                                                   18322059008(F)
30006   06/28/17   14:28:30      0:01      0:04    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30007   06/28/17   14:28:30      0:02      0:02    12142822920          19728970197                                               MO      [VCORR]
30008   06/28/17   14:28:30      0:02      0:02    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30009   06/28/17   14:28:43      0:04      0:32    19728970197          12142822920                                               MT   [NIOP:VCORR]
30010   06/28/17   14:28:43      0:05      0:32    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30011   06/28/17   14:29:44      0:24      0:05    19728970197          18178783501         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30012   06/28/17   14:30:13      0:21      0:00    19728970197          18177130629                                               MT       [NIOP]
                                                                                                                                                                                           #: 7300




30013   06/28/17   14:30:14      0:22      1:12    19728970197          18177130629                                               MT   [NIOP:CFNA:VM]
                                                   18325999997(F)
30014   06/28/17   14:30:14      0:22      1:12    19728970197          18177130629         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30015   06/28/17   14:32:35      0:32      2:16    19728970197          19728652228         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30016   06/28/17   14:33:47      0:04      3:15    18177130629          19728970197                                               MO      [VCORR]
30017   06/28/17   14:33:47      0:04      3:15    18177130629          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30018   06/28/17   14:34:46      0:20      0:00    19034453501          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30019   06/28/17   14:34:47      0:21      0:09    19034453501          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30020   06/28/17   14:36:13      0:20      0:00    19034453501          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1044 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1685
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30021   06/28/17   14:36:14      0:21      0:10    19034453501          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30022   06/28/17   14:37:17      0:11      0:56    19728970197          19034453501         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30023   06/28/17   15:20:14      0:05      3:25    19728970197          17193602799         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30024   06/28/17   16:06:02      0:15     47:06    12029058760          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30025   06/28/17   16:20:21      0:21      0:00    15163306281          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30026   06/28/17   16:20:22      0:22      0:03    15163306281          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30027   06/28/17   16:53:59      0:09      0:42    19728970197          15163306281         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30028   06/28/17   17:02:39      0:07      2:47    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                            #: 7301




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30029   06/28/17   18:21:10      0:05     35:55    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30030   06/28/17   18:57:56      0:18      0:00    19728970197          12146654246         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30031   06/28/17   18:58:32      0:22      0:00    19728970197          12143258553                                               MT      [NIOP]
30032   06/28/17   18:58:34      0:24      0:12    19728970197          12143258553         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30033   06/28/17   18:58:34      0:24      0:12    19728970197          12143258553                                               MT   [NIOP:CFNA:VM]
                                                   13176649930(F)
30034   06/28/17   18:59:22      0:22      0:21    19728970197          12146654228         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30035   06/28/17   19:00:11      0:10      2:06    19728970197          12142822920                                               MT    [NIOP:VCORR]
30036   06/28/17   19:00:11      0:10      2:06    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1045 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1686
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
30037   06/28/17   19:03:36      0:02     19:39    17743920073          19728970197                                               MO      [CMH:MPS]
30038   06/28/17   19:03:36      0:02     19:39    17743920073          19728970197         3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30039   06/28/17   19:12:50      0:06      0:22    13478860538          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30040   06/28/17   19:22:08      0:20      0:00    18178783501          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30041   06/28/17   19:22:09      0:21      0:22    18178783501          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30042   06/28/17   19:23:36      0:06      7:49    19728970197          18178783501         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30043   06/28/17   19:43:42      0:07      3:43    19728970197          19728652225         3557220700307614    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30044   06/28/17   19:47:25      0:12      8:56    17743920073          19728970197                                               MO       [VCORR]
30045   06/28/17   19:47:25      0:12      8:56    17743920073          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                                                                                                             #: 7302




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30046   06/28/17   20:20:09      0:22      0:00    15403289891          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30047   06/28/17   20:20:10      0:23      0:19    15403289891          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30048   06/28/17   20:36:45      0:06      0:00    19728970197          15403289891         3557220700307614    310410933034475   MO          []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30049   06/28/17   20:38:18      0:31      1:52    19728970197          18083063161         3557220700307614    310410933034475   MO        [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30050   06/28/17   20:38:40      0:04      7:18    18083063161          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30051   06/28/17   20:41:59      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30052   06/28/17   20:42:00      0:22      0:03    12144777469          19728970197                                               MO       [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                   Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1046 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                            1687
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30053   06/28/17   20:42:00      0:22      0:03    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30054   06/28/17   20:46:08      0:03      2:45    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30055   06/28/17   20:46:08      0:03      2:46    19728970197          12144777469                                               MT   [NIOP:VCORR]
30056   06/28/17   20:52:17      0:10      6:14    12146654228          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30057   06/28/17   21:50:20      0:06      2:51    12146016822          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30058   06/28/17   21:53:29      0:02      0:00    12146016822          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30059   06/28/17   22:00:48      0:06      0:26    12144777469          19728970197                                               MO      [VCORR]
30060   06/28/17   22:00:48      0:06      0:26    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30061   06/28/17   22:11:51      0:06      3:05    18178783501          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                                                                                                            #: 7303




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30062   06/28/17   22:17:01      0:10      0:10    12104057005          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30063   06/28/17   22:21:10      0:10      0:11    15163306281          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30064   06/28/17   22:26:30      0:05      0:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
30065   06/28/17   22:26:30      0:05      0:08    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30066   06/28/17   22:27:09      0:11      2:56    19728970197          12145291473         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30067   06/28/17   22:30:27      0:16      1:08    19728970197          12142822920                                               MT   [NIOP:VCORR]
30068   06/28/17   22:30:27      0:17      1:08    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30069   06/28/17   22:40:51      0:04      0:00    19728970197          19038410604         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1047 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1688
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
30070   06/28/17   22:42:49      0:09      1:18    19728970197          12142822920                                               MT    [NIOP:VCORR]
30071   06/28/17   22:42:49      0:09      1:18    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30072   06/28/17   22:46:35      0:09      3:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30073   06/28/17   22:46:35      0:09      3:02    12144031955          19728970197                                               MO       [VCORR]
30074   06/28/17   22:48:34      0:11      0:04    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP:CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30075   06/28/17   22:48:34      0:12      0:04    12144777469          19728970197                                               MO       [VCORR]
30076   06/28/17   23:00:31      0:05      0:09    19726080262          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30077   06/28/17   23:08:13      0:11     11:09    19728970197          12144035705                                               MT    [NIOP:VCORR]
30078   06/28/17   23:08:13      0:11     11:09    19728970197          12144035705         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30079   06/28/17   23:21:35      0:01      1:37    14042719757          19728970197         3557220700307614    310410933034475   MT     [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             #: 7304




                                                                                              IPHONE6SPLUS
30080   06/28/17   23:28:18      0:33      1:21    19728970197          19728169000         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30081   06/29/17   00:07:15      0:12     11:50    19728970197          12144031955         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30082   06/29/17   00:07:15      0:12     11:50    19728970197          12144031955                                               MT    [NIOP:VCORR]
30083   06/29/17   00:23:41      0:02      0:05    19728970197          19725997000         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30084   06/29/17   00:24:13      0:20      3:20    19728970197          14692223456         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30085   06/29/17   00:29:19      0:03      5:56    19728970197          18008433000         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30086   06/29/17   00:54:40      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
30087   06/29/17   00:54:42      0:24      0:27    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1048 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1689
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
30088   06/29/17   00:54:42      0:24      0:27    19728970197          12144777469         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30089   06/29/17   01:01:17      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
30090   06/29/17   01:01:18      0:23      0:03    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)
30091   06/29/17   01:01:18      0:23      0:03    19728970197          12144777469         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30092   06/29/17   01:02:00      0:21      0:00    19728970197          19723332722                                               MT     [Wi-Fi:NIOP]
30093   06/29/17   01:02:01      0:22      0:37    19728970197          19723332722                                               MT         [Wi-
                                                   18322059008(F)                                                                      Fi:NIOP:CFNA:VM]
30094   06/29/17   01:02:01      0:22      0:37    19728970197          19723332722         3557220700307614    310410933034475   MO      [CMH:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30095   06/29/17   01:02:09      0:03      0:27    12144777469          19728970197                                               MO       [VCORR]
30096   06/29/17   01:02:09      0:03      0:27    12144777469          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30097   06/29/17   10:48:36      0:04      8:03    19728970197          18008433000         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                             #: 7305




                                                                                              IPHONE6SPLUS
30098   06/29/17   12:51:10      0:20      0:00    19034453501          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30099   06/29/17   12:51:11      0:21      0:09    19034453501          19728970197         3557220700307614    310410933034475   MT    [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30100   06/29/17   13:01:01      0:08     22:24    19728970197          12144035705                                               MT    [NIOP:VCORR]
30101   06/29/17   13:01:01      0:08     22:24    19728970197          12144035705         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30102   06/29/17   13:06:28      0:00      0:00    17743920073          19728970197                                               MO          []
30103   06/29/17   13:06:28      0:00      0:00    17743920073          19728970197         3557220700307614    310410933034475   MT        [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30104   06/29/17   13:24:05      0:17      3:15    19728970197          19034453501         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30105   06/29/17   13:39:36      0:22      0:00    19728970197          12144777469                                               MT       [NIOP]
30106   06/29/17   13:39:37      0:23      0:06    19728970197          12144777469                                               MT   [NIOP:CFNA:VM]
                                                   18179999302(F)



                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                          Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1049 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1690
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30107   06/29/17   13:39:37      0:23      0:06    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30108   06/29/17   13:52:56      0:22      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30109   06/29/17   13:52:57      0:23      0:05    12144777469          19728970197                                               MO      [VCORR]
30110   06/29/17   13:52:57      0:23      0:05    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30111   06/29/17   14:03:51      0:04      0:19    12144777469          19728970197                                               MO      [VCORR]
30112   06/29/17   14:03:51      0:04      0:19    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30113   06/29/17   14:04:37      0:05      2:33    19728970197          19728652225         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30114   06/29/17   14:19:41      0:12      0:11    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30115   06/29/17   14:19:41      0:13      0:11    12142822920          19728970197                                               MO      [VCORR]
                                                                                                                                                                                           #: 7306




30116   06/29/17   14:22:39      0:09      0:08    15052099213          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30117   06/29/17   15:02:59      0:06      0:00    12144035705          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30118   06/29/17   15:02:59      0:07      0:00    12144035705          19728970197                                               MO        []
30119   06/29/17   15:09:47      0:14      5:41    19728970197          12147733152         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30120   06/29/17   15:09:47      0:14      5:41    19728970197          12147733152                                               MT   [NIOP:VCORR]
30121   06/29/17   15:11:15      0:00      0:00    12143353210          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30122   06/29/17   15:11:16      0:01      0:12    12143353210          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30123   06/29/17   15:11:16      0:02      0:12    12143353210          19728970197                                               MO      [Wi-Fi]
30124   06/29/17   15:11:28      0:21      0:00    12144035705          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1050 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1691
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30125   06/29/17   15:11:29      0:22      0:34    12144035705          19728970197                                               MO      [VCORR]
30126   06/29/17   15:11:29      0:22      0:34    12144035705          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30127   06/29/17   15:23:33      0:05      5:10    19728970197          12144035705                                               MT   [NIOP:VCORR]
30128   06/29/17   15:23:34      0:06      5:09    19728970197          12144035705         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30129   06/29/17   15:24:18      0:16      0:00    18325496605          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30130   06/29/17   15:24:19      0:17      0:24    18325496605          19728970197                                               MO      [VCORR]
30131   06/29/17   15:24:19      0:17      0:24    18325496605          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30132   06/29/17   15:29:06      0:04      0:00    19728970197          19034453501         3557220700307614    310410933034475   MO         []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30133   06/29/17   15:29:23      0:05      9:11    19728970197          18325496605                                               MT   [NIOP:VCORR]
30134   06/29/17   15:29:23      0:05      9:11    19728970197          18325496605         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                            #: 7307




                                                                                              IPHONE6SPLUS
30135   06/29/17   15:40:05      0:23      0:00    19728970197          17743920073                                               MT       [NIOP]
30136   06/29/17   15:40:07      0:25      0:05    19728970197          17743920073                                               MT   [NIOP:CFNA:VM]
                                                   18622513566(F)
30137   06/29/17   15:40:07      0:25      0:05    19728970197          17743920073         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30138   06/29/17   16:00:16      0:06      3:20    17743920073          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30139   06/29/17   16:00:16      0:09      3:20    17743920073          19728970197                                               MO         []
30140   06/29/17   16:21:04      0:07      0:39    12144777469          19728970197                                               MO      [VCORR]
30141   06/29/17   16:21:04      0:07      0:39    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30142   06/29/17   16:49:26      0:07     15:05    19728970197          12144777469                                               MT    [NIOP:VCORR]
30143   06/29/17   16:49:26      0:07     15:05    19728970197          12144777469         3557220700307614    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30144   06/29/17   16:55:56      0:19      8:35    19728970197          12144151842                                               MT    [NIOP:VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1051 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1692
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30145   06/29/17   16:55:56      0:19      8:35    19728970197          12144151842         3557220700307614    310410933034475   MO     [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30146   06/29/17   16:56:00      0:00      8:31    19728970197          -1                  3557220700307614    310410933034475   MO    [MPS:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30147   06/29/17   17:04:42      0:02      0:21    19728970197          12144777469                                               MT   [NIOP:VCORR]
30148   06/29/17   17:04:42      0:02      0:21    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30149   06/29/17   17:05:21      0:13      1:47    19728970197          12142822920                                               MT   [NIOP:VCORR]
30150   06/29/17   17:05:21      0:13      1:47    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30151   06/29/17   17:08:36      0:05      0:38    12142822920          19728970197                                               MO     [VCORR]
30152   06/29/17   17:08:36      0:05      0:38    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30153   06/29/17   17:56:20      0:05      1:23    16027753177          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7308




30154   06/29/17   18:22:24      0:10     10:09    12142134220          19728970197                                               MO      [NIOR]
30155   06/29/17   18:22:24      0:09     10:10    12142134220          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30156   06/29/17   18:53:24      0:06     14:08    17326727837          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30157   06/29/17   18:53:24      0:08     14:08    17326727837          19728970197                                               MO        []
30158   06/29/17   18:54:15      0:21      0:00    12143353210          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30159   06/29/17   18:54:17      0:23      0:02    12143353210          19728970197                                               MO      [Wi-Fi]
30160   06/29/17   18:54:17      0:23      0:02    12143353210          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30161   06/29/17   18:55:03      0:21      0:00    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30162   06/29/17   18:55:04      0:22      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1052 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1693
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
         Date        Time         Time             Number               Number
                    (UTC)
30163   06/29/17   18:55:04      0:22      0:02    12144031955          19728970197                                               MO      [VCORR]
30164   06/29/17   19:16:45      0:10     10:15    19728970197          12142134220                                               ST       [NIOP]
30165   06/29/17   19:16:45      0:10     10:15    19728970197          12142134220         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30166   06/29/17   19:16:45      0:08     10:16    19728970197          12142134220                                               MT      [NIOP]
30167   06/29/17   19:28:18      0:13      3:11    19728970197          16027753177         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30168   06/29/17   19:52:44      0:03     16:51    19728970197          17124320927         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30169   06/29/17   20:01:38      0:21      0:00    12144151842          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30170   06/29/17   20:01:40      0:23      1:04    12144151842          19728970197                                               MO      [VCORR]
30171   06/29/17   20:01:40      0:23      1:04    12144151842          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30172   06/29/17   20:11:27      0:09     22:19    19728970197          17743920073                                               MT    [NIOP:VCORR]
30173   06/29/17   20:11:27      0:09     22:19    19728970197          17743920073         3557220700307614    310410933034475   MO   [CMH:MPS:VCORR]
                                                                                                                                                                                            #: 7309




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30174   06/29/17   20:13:41      0:21      0:00    12144031955          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30175   06/29/17   20:13:42      0:22      0:02    12144031955          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30176   06/29/17   20:13:42      0:22      0:02    12144031955          19728970197                                               MO       [VCORR]
30177   06/29/17   20:16:29      0:05      0:42    19728970197          19728652225         3557220700307614    310410933034475   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30178   06/29/17   20:16:31      0:00     17:15    19728970197          -1                  3557220700307614    310410933034475   MO        [MPS]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30179   06/29/17   20:21:23      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30180   06/29/17   20:21:24      0:22      0:02    12144777469          19728970197                                               MO      [VCORR]




                                                                    AT&T Proprietary
                                                                                                                                                Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1053 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                         1694
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30181   06/29/17   20:21:24      0:22      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30182   06/29/17   20:34:10      0:20      3:09    19728970197          12144777469                                               MT   [NIOP:VCORR]
30183   06/29/17   20:34:10      0:20      3:09    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30184   06/29/17   20:38:54      0:32      2:48    19728970197          16027753177         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30185   06/29/17   20:55:34      0:21      0:00    12132630338          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30186   06/29/17   20:55:35      0:22      0:18    12132630338          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30187   06/29/17   20:56:48      0:06      2:53    12143353210          19728970197                                               MO      [VCORR]
30188   06/29/17   20:56:48      0:06      2:53    12143353210          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30189   06/29/17   21:05:12      0:09      5:35    19728970197          17192487002                                               MT   [NIOP:VCORR]
                                                                                                                                                                                           #: 7310




30190   06/29/17   21:05:12      0:09      5:35    19728970197          17192487002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30191   06/29/17   21:09:46      0:21      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30192   06/29/17   21:09:47      0:22      0:01    12144777469          19728970197                                               MO      [VCORR]
30193   06/29/17   21:09:47      0:22      0:01    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30194   06/29/17   21:10:51      0:01      0:00    19728970197          17192487002                                               MT      [NIOP]
30195   06/29/17   21:10:51      0:01      0:00    19728970197          17192487002         3557220700307614    310410933034475   MO        []
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30196   06/29/17   21:48:21      0:04      0:08    19728970197          12144777469                                               MT   [NIOP:VCORR]
30197   06/29/17   21:48:21      0:05      0:08    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30198   06/29/17   21:48:32      0:00      0:00    19728970197          12144777469                                               MT      [NIOP]




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1054 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1695
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30199   06/29/17   21:48:33      0:00      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30200   06/29/17   21:48:33      0:01      0:05    19728970197          12144777469                                               MT   [NIOP:CFB:VM]
                                                   18179999302(F)
30201   06/29/17   21:48:33      0:01      0:05    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30202   06/29/17   21:48:34      0:01      0:02    12144777469          19728970197                                               MO      [VCORR]
30203   06/29/17   21:48:34      0:01      0:02    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30204   06/29/17   21:48:41      0:02      4:26    12144777469          19728970197                                               MO     [VCORR]
30205   06/29/17   21:48:41      0:02      4:26    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30206   06/29/17   21:58:31      0:07      4:52    19728970197          17192487002                                               MT   [NIOP:VCORR]
30207   06/29/17   21:58:31      0:07      4:52    19728970197          17192487002         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30208   06/29/17   22:04:06      0:31      0:00    19728970197          19178173558         3557220700307614    310410933034475   MO        []
                                                                                                                                                                                           #: 7311




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30209   06/29/17   22:06:33      0:03      5:07    19728970197          18006546222         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30210   06/29/17   22:32:37      0:01      0:00    17192487002          19728970197                             310410933034475   MT       [NIOP]
30211   06/29/17   22:32:37      0:01      1:03    17192487002          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNR:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30212   06/29/17   22:32:38      0:05      1:02    17192487002          19728970197                                               MO        []
30213   06/29/17   22:33:26      0:15      7:06    19728970197          12143353210                                               MT   [Wi-Fi:NIOP]
30214   06/29/17   22:33:26      0:15      7:06    19728970197          12143353210         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30215   06/29/17   22:49:42      0:07      0:07    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30216   06/29/17   22:49:42      0:07      0:07    12144031955          19728970197                                               MO      [VCORR]
30217   06/30/17   00:55:33      0:08      2:31    12144777469          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                                 Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1055 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                          1696
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:52
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30218   06/30/17   00:55:33      0:08      2:32    12144777469          19728970197                                               MO     [VCORR]
30219   06/30/17   01:01:15      0:19      0:27    19728970197          19178173558         3557220700307614    310410933034475   MO     [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30220   06/30/17   01:37:19      0:00      0:00    19728970197          15129444492                                               MT       [NIOP]
30221   06/30/17   01:37:20      0:01      0:10    19728970197          15129444492                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
30222   06/30/17   01:37:20      0:02      0:10    19728970197          15129444492         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30223   06/30/17   13:15:40      0:04      4:50    12143353819          19728970197                                               MO      [NIOR]
30224   06/30/17   13:15:40      0:04      4:50    12143353819          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30225   06/30/17   13:22:02      0:12      5:13    19728970197          12144777469                                               MT   [NIOP:VCORR]
30226   06/30/17   13:22:02      0:13      5:13    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30227   06/30/17   14:57:09      0:09      0:11    12107145101          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                          #: 7312




30228   06/30/17   15:21:36      0:15      0:38    19728970197          12142204700         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30229   06/30/17   15:54:56      0:07      0:45    19728970197          12142204700         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30230   06/30/17   15:55:52      0:07      0:39    19728970197          12142204700         3557220700307614    310410933034475   MO       [CMH]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30231   06/30/17   15:56:30      0:09      2:26    12144777469          19728970197                                               MO     [VCORR]
30232   06/30/17   15:56:30      0:09      2:26    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30233   06/30/17   16:25:11      0:10      0:00    19728970197          12147256666                                               MT      [NIOP]
30234   06/30/17   16:25:12      0:11      0:15    19728970197          12147256666         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30235   06/30/17   16:25:12      0:11      0:15    19728970197          12147256666                                               MT   [NIOP:CFB:VM]
                                                   12145362395(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1056 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1697
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30236   06/30/17   16:26:38      0:02      0:05    19728970197          12149126100         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30237   06/30/17   16:27:21      0:00      0:00    19728970197          17316178376                                               MT         []
30238   06/30/17   16:27:21      0:21      0:00    19728970197          12149087712                                               ST       [NIOP]
30239   06/30/17   16:27:22      0:22      0:09    19728970197          12149087712                                               ST   [NIOP:CFNA:VM]
                                                   13173419000(F)
30240   06/30/17   16:27:22      0:22      0:09    19728970197          12149087712         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30241   06/30/17   16:28:00      0:15      2:22    19728970197          19728416386                                               MT    [NIOP:VCORR]
30242   06/30/17   16:28:00      0:15      2:22    19728970197          19728416386         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30243   06/30/17   16:38:33      0:09      9:01    19728970197          12142083194                                               MT    [NIOP:VCORR]
30244   06/30/17   16:38:33      0:09      9:01    19728970197          12142083194         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30245   06/30/17   16:51:50      0:18      0:36    19728970197          12148557595         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
                                                                                                                                                                                           #: 7313




30246   06/30/17   17:14:35      0:22      0:00    12147256666          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30247   06/30/17   17:14:36      0:23      0:25    12147256666          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30248   06/30/17   17:14:36      0:23      0:25    12147256666          19728970197                                               MO      [VCORR]
30249   06/30/17   17:20:49      0:21      0:00    19728970197          12147256666                                               MT       [NIOP]
30250   06/30/17   17:20:50      0:22      0:24    19728970197          12147256666         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30251   06/30/17   17:20:50      0:22      0:24    19728970197          12147256666                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
30252   06/30/17   17:57:33      0:34      0:12    19728970197          16176403999         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30253   06/30/17   17:58:12      0:20      0:00    19728970197          12142822920                                               MT       [NIOP]
30254   06/30/17   17:58:14      0:22      0:15    19728970197          12142822920                                               MT   [NIOP:CFNA:VM]
                                                   18322059008(F)




                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1057 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1698
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30255   06/30/17   17:58:14      0:23      0:15    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30256   06/30/17   18:05:32      0:08      7:46    19728970197          12142204700         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30257   06/30/17   18:06:37      0:20      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30258   06/30/17   18:06:39      0:22      0:02    12142822920          19728970197                                               MO      [VCORR]
30259   06/30/17   18:06:39      0:22      0:02    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30260   06/30/17   18:07:50      0:21      0:00    19034453501          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30261   06/30/17   18:07:50      0:21      0:09    19034453501          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30262   06/30/17   18:13:33      0:04      4:19    19728970197          12142822920                                               MT   [NIOP:VCORR]
30263   06/30/17   18:13:33      0:04      4:19    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                                                                                                           #: 7314




                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30264   06/30/17   18:18:01      0:05      0:27    19034453501          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30265   06/30/17   18:24:42      0:04      2:56    12148557595          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30266   06/30/17   18:30:38      0:09      0:21    12144031955          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30267   06/30/17   18:30:38      0:09      0:21    12144031955          19728970197                                               MO      [VCORR]
30268   06/30/17   18:43:06      0:15      0:39    12148821500          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30269   06/30/17   18:43:06      0:16      0:40    12148821500          19728970197                                               MO     [NIOR:MPS]
30270   06/30/17   19:15:15      0:11      0:18    19723323455          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30271   06/30/17   19:29:42      0:21      0:00    12142204700          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS



                                                                    AT&T Proprietary
                                                                                                                                               Page
                                                                                                                                                        Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1058 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                        1699
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30272   06/30/17   19:29:43      0:22      0:44    12142204700          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30273   06/30/17   19:31:02      0:07      3:24    17036236167          19728970197                                               MO      [VCORR]
30274   06/30/17   19:31:02      0:07      3:24    17036236167          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30275   06/30/17   19:50:42      0:22      0:00    12144777469          19728970197         3557220700307614    310410933034475   MT       [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30276   06/30/17   19:50:44      0:24      0:04    12144777469          19728970197                                               MO      [VCORR]
30277   06/30/17   19:50:44      0:24      0:04    12144777469          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30278   06/30/17   20:05:34      0:07     14:30    19728970197          12144777469                                               MT   [NIOP:VCORR]
30279   06/30/17   20:05:34      0:07     14:30    19728970197          12144777469         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30280   06/30/17   20:30:38      0:22      0:00    19728970197          12147256666                                               MT      [NIOP]
30281   06/30/17   20:30:39      0:23      0:03    19728970197          12147256666         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                                                                                                                            #: 7315




                                                                                              IPHONE6SPLUS
30282   06/30/17   20:30:39      0:23      0:03    19728970197          12147256666                                               MT   [NIOP:CFNA:VM]
                                                   12145362395(F)
30283   06/30/17   20:44:52      0:06      2:24    19728970197          19084729611         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30284   06/30/17   20:57:21      0:09      1:13    15163306281          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30285   06/30/17   21:38:12      0:05      1:38    19728970197          12142822920                                               MT    [NIOP:VCORR]
30286   06/30/17   21:38:12      0:05      1:38    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30287   06/30/17   21:40:04      0:03      0:12    19728970197          12142822920                                               MT    [NIOP:VCORR]
30288   06/30/17   21:40:05      0:04      0:11    19728970197          12142822920         3557220700307614    310410933034475   MO       [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30289   06/30/17   21:44:05      0:04      2:47    19728970197          18776020907         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30290   06/30/17   22:13:37      0:04      2:53    19723101405          19728970197                                               MO         []



                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1059 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1700
                                                   for general distribution.
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:47:53
Voice Usage For:      (972)897-0197

Item     Conn.      Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT      Feature
         Date        Time         Time             Number               Number
                    (UTC)
30291   06/30/17   22:13:37      0:04      2:53    19723101405          19728970197         3557220700307614    310410933034475   MT   [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30292   06/30/17   23:06:16      0:22      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30293   06/30/17   23:06:17      0:23      0:06    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFNA:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30294   06/30/17   23:06:17      0:23      0:07    12142822920          19728970197                                               MO      [NIOR]
30295   06/30/17   23:06:28      0:01      0:00    19728970197          12142822920                                               MT        []
30296   06/30/17   23:06:28      0:02      0:00    19728970197          12142822920                                               ST      [NIOP]
30297   06/30/17   23:06:29      0:00      0:00    12142822920          19728970197         3557220700307614    310410933034475   MT      [NIOP]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30298   06/30/17   23:06:30      0:01      0:03    12142822920          19728970197                                               MO      [NIOR]
30299   06/30/17   23:06:30      0:01      0:03    12142822920          19728970197         3557220700307614    310410933034475   MT   [NIOP:CFB:VM]
                                                   18179999302(F)                                 APPLE
                                                                                              IPHONE6SPLUS
30300   06/30/17   23:06:30      0:04      0:03    19728970197          12142822920                                               ST   [NIOP:CFB:VM]
                                                   18322059008(F)
                                                                                                                                                                                            #: 7316




30301   06/30/17   23:06:30      0:04      0:03    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30302   06/30/17   23:06:45      0:02      0:26    19728970197          12142822920                                               MT      [NIOP]
30303   06/30/17   23:06:45      0:08      0:25    19728970197          12142822920                                               ST      [NIOP]
30304   06/30/17   23:06:45      0:09      0:25    19728970197          12142822920         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30305   07/01/17   00:48:24      0:04      0:00    19728970197          19729981998                                               MT       [NIOP]
30306   07/01/17   00:48:25      0:05      0:47    19728970197          19729981998                                               MT   [NIOP:CFB:VM]
                                                   13173419000(F)
30307   07/01/17   00:48:27      0:12      0:44    19728970197          19727742532         3557220700307614    310410933034475   MO      [VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30308   07/01/17   00:59:34      0:02      0:15    12142822920          19728970197                                               MO      [VCORR]
30309   07/01/17   00:59:34      0:02      0:15    12142822920          19728970197         3557220700307614    310410933034475   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                              IPHONE6SPLUS
30310   07/01/17   01:20:44      0:00      0:00    12144777469          19728970197                                               MO         []




                                                                    AT&T Proprietary
                                                                                                                                                  Page
                                                                                                                                                         Case 4:18-cv-00442-ALM-CMC Document 132-8 Filed 05/08/20 Page 1060 of 1060 PageID




                        The information contained here is for use by authorized persons only and is not                                           1701
                                                   for general distribution.
